 

Exhibit 10.1

 

EXECUTION VERSION

 

 

 

TERM LOAN CREDIT AGREEMENT

 

among

 

NCI BUILDING SYSTEMS, INC.,
as Borrower,

 

THE LENDERS
FROM TIME TO TIME PARTY HERETO,

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent and Collateral Agent,

 

ROYAL BANK OF CANADA
and UBS SECURITIES LLC,

as Syndication Agents and

 

Credit Suisse SECURITIES (USA) LLC,
RBC CAPITAL MARKETS,
UBS SECURITIES LLC,
and CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers and Joint Bookrunners

 

dated as of February 8, 2018

 

 

 

 

 

 

 

Table of Contents

 

      Page         SECTION 1 Definitions 1       1.1 Defined Terms 1   1.2 Other
Definitional and Interpretive Provisions 76   2.1 Initial Term Loans 79   2.2
Notes 80   2.3 Procedure for Initial Term Loan Borrowing 80   2.4 [Reserved] 81
  2.5 Repayment of Loans 81   2.6 Incremental Facilities 81   2.7 Permitted Debt
Exchanges 84   2.8 Extension of Term Loans 85   2.9 Specified Refinancing
Facilities 89   4.1 Interest Rates and Payment Dates 90   4.2 Conversion and
Continuation Options 91   4.3 Minimum Amounts; Maximum Sets 92   4.4 Optional
and Mandatory Prepayments 92   4.5 Administrative Agent’s Fee; Other Fees 104  
4.6 Computation of Interest and Fees 104   4.7 Inability to Determine Interest
Rate 105   4.8 Pro Rata Treatment and Payments 106   4.9 Illegality 107   4.10
Requirements of Law 107   4.11 Taxes 109   4.12 Indemnity 115   4.13 Certain
Rules Relating to the Payment of Additional Amounts 115   4.14 Defaulting Lender
117   5.1 Financial Condition 118   5.2 No Change; Solvent 118   5.3 Corporate
Existence; Compliance with Law 118   5.4 Corporate Power; Authorization;
Enforceable Obligations 119   5.5 No Legal Bar 119   5.6 No Material Litigation
119   5.7 No Default 119   5.8 Ownership of Property; Liens 120   5.9
Intellectual Property 120   5.10 Taxes 120   5.11 Federal Regulations 120   5.12
ERISA 121   5.13 Collateral 122   5.14 Investment Company Act; Other Regulations
122   5.15 Subsidiaries 122   5.16 Purpose of Loans 122

 

 (i) 

 

 

Table of Contents



(continued)

 

      Page           5.17 Environmental Matters 122   5.18 No Material
Misstatements 124   5.19 Labor Matters 124   5.20 Insurance 124   5.21
Anti-Terrorism 124   6.1 Conditions to Initial Extension of Credit 124   7.1
Financial Statements 128   7.2 Certificates; Other Information 129   7.3 Payment
of Taxes 131   7.4 Conduct of Business and Maintenance of Existence; Compliance
with Contractual Obligations and Requirements of Law 131   7.5 Maintenance of
Property; Insurance 131   7.6 Inspection of Property; Books and Records;
Discussions 132   7.7 Notices 132   7.8 Environmental Laws 134   7.9
After-Acquired Real Property and Fixtures; Subsidiaries 135   7.10 Use of
Proceeds 137   7.11 Commercially Reasonable Efforts to Maintain Ratings 137  
7.12 Accounting Changes 138   7.13 Post-Closing Security Perfection 138   8.1
Limitation on Indebtedness 138   8.2 Limitation on Restricted Payments 145   8.3
Limitation on Restrictive Agreements 150   8.4 Limitation on Sales of Assets and
Subsidiary Stock 152   8.5 Limitations on Transactions with Affiliates 156   8.6
Limitation on Liens 158   8.7 Limitation on Fundamental Changes 158   8.8 Change
of Control; Limitation on Amendments 160   8.9 Limitation on Lines of Business
161   9.1 Events of Default 161   9.2 Remedies Upon an Event of Default 164  
10.1 Appointment 165   10.2 The Administrative Agent and Affiliates 165   10.3
Action by an Agent 166   10.4 Exculpatory Provisions 166   10.5 Acknowledgement
and Representations by Lenders 167   10.6 Indemnity; Reimbursement by Lenders
167   10.7 Right to Request and Act on Instructions; Reliance 168   10.8
Collateral Matters 168   10.9 Successor Agent 169   10.10 [Reserved] 171   10.11
Withholding Tax 172   10.12 Other Representatives 172   10.13 [Reserved] 172  
10.14 Application of Proceeds 172   11.1 Amendments and Waivers 173

 

 (ii) 

 

 

Table of Contents 

(continued)

 

      Page           11.2 Notices 178   11.3 No Waiver; Cumulative Remedies 180
  11.4 Survival of Representations and Warranties 180   11.5 Payment of Expenses
and Taxes 181   11.6 Successors and Assigns; Participations and Assignments 182
  11.7 Adjustments; Set-off; Calculations; Computations 194   11.8 Judgment 195
  11.9 Counterparts 196   11.10 Severability 196   11.11 Integration 196   11.12
Governing Law 196   11.13 Submission to Jurisdiction; Waivers 196   11.14
Acknowledgements 197   11.15 Waiver of Jury Trial 197   11.16 Confidentiality
198   11.17 Incremental and Other New Indebtedness; Additional Indebtedness 199
  11.18 USA PATRIOT Act Notice 199   11.19 Electronic Execution of Assignments
and Certain Other Documents 200   11.20 Reinstatement 200   11.21
Acknowledgement and Consent to Bail-In of EEA Financial Institutions 200

 

 (iii) 

 

 

SCHEDULES

 

A — Commitments and Addresses 1.1(a) — Existing Investments 1.1(b) — Existing
Liens 5.4 — Consents Required 5.6 — Litigation 5.8 — Mortgaged Fee Properties
5.9 — Intellectual Property Claims 5.15 — Subsidiaries 5.17 — Environmental
Matters 5.20 — Insurance 7.2 — Website Address for Electronic Financial
Reporting 7.13 — Post-Closing Collateral Requirements 7.14 — Post-Closing
Matters 8.1 — Existing Indebtedness 8.5 — Affiliate Transactions

 

EXHIBITS

 

A — Form of Note B — Form of Guarantee and Collateral Agreement C — Form of
Mortgage D — Form of U.S. Tax Compliance Certificate E — Form of Assignment and
Acceptance F — Form of Secretary’s Certificate G — Form of Officer’s Certificate
H — Form of Solvency Certificate I-1 — Form of Increase Supplement I-2 — Form of
Lender Joinder Agreement K — Form of ABL/Term Loan Intercreditor Agreement L —
Form of Junior Lien Intercreditor Agreement M — Form of Affiliated Lender
Assignment and Assumption N — Form of Acceptance and Prepayment Notice O — Form
of Discount Range Prepayment Notice P — Form of Discount Range Prepayment Offer
Q — Form of Solicited Discounted Prepayment Notice R — Form of Solicited
Discounted Prepayment Offer S — Form of Specified Discount Prepayment Notice T —
Form of Specified Discount Prepayment Response U — Form of Compliance
Certificate V — Form of Tax Sharing Agreement

 

 (iv) 

 

 

TERM LOAN CREDIT AGREEMENT, dated as of February 8, 2018, among NCI BUILDING
SYSTEMS, INC. (the “Borrower”), a Delaware corporation, the several banks and
other financial institutions from time to time party hereto (as further defined
in Subsection 1.1, the “Lenders”), and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as administrative agent (in such capacity and as further defined in Subsection
1.1, the “Administrative Agent”) for the Lenders hereunder and as collateral
agent (in such capacity and as further defined in Subsection 1.1, the
“Collateral Agent”) for the Secured Parties (as defined below).

 

The parties hereto hereby agree as follows:

 

WITNESSETH:

 

WHEREAS, to consummate the Refinancing (as defined below), the Borrower will
enter into this Agreement to borrow term loans in an aggregate principal amount
of $415,000,000; and

 

WHEREAS, the cash proceeds of the Term Loans made on the Closing Date hereunder,
together with borrowings under the Senior ABL Facility and/or cash on hand, will
be used on the Closing Date to effect the Refinancing and to finance a portion
of the other Transactions, including the payment of fees and expenses relating
thereto;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto agree as follows:

 

SECTION 1

 

Definitions

 

1.1           Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:

 

“2009 Transaction Documents”: collectively, (i) the Investment Agreement, dated
as of August 14, 2009, between the Borrower and the CD&R Investors, as amended
on each of August 28, 2009, August 31, 2009, October 8, 2009 and October 16,
2009, (ii) the CD&R Indemnification Agreement, (iii) the Stockholders Agreement,
dated as of October 20, 2009, between the Borrower and the CD&R Investors, (iv)
the Registration Rights Agreement, dated as of October 20, 2009, between the
Borrower and the CD&R Investors, and (v) any agreement primarily providing for
indemnification and/or contribution for the benefit of any Permitted Holder in
respect of liabilities resulting from, arising out of or in connection with,
based upon or relating to (a) any management consulting, financial advisory,
financing, underwriting or placement services or other investment banking
activities to, for or in respect of any Parent Entity or any of its
Subsidiaries, (b) any offering of securities or other financing activity or
arrangement of or by any Parent Entity or any of its Subsidiaries or (c) any
action or failure to act of or by any Parent Entity or any of its Subsidiaries
(or any of their respective predecessors), in each case as the same may be
amended, supplemented, waived or otherwise modified from time to time in
accordance with the terms thereof and of this Agreement.

 



 

 

 

“ABL Agent”: Wells Fargo Bank, National Association, in its capacity as
administrative agent and collateral agent under the ABL Facility Documents, or
any successor administrative agent or collateral agent under the ABL Facility
Documents.

 

“ABL Collateral Obligations”: the “ABL Collateral Obligations” as defined in the
ABL/Term Loan Intercreditor Agreement or the equivalent term in any Other
Intercreditor Agreement.

 

“ABL Facility Documents”: the “Loan Documents” as defined in the Senior ABL
Agreement, as the same may be amended, supplemented, waived, otherwise modified,
extended, renewed, refinanced or replaced from time to time.

 

“ABL Facility Loans”: the loans borrowed under the Senior ABL Facility.

 

“ABL Priority Collateral”: as defined in the ABL/Term Loan Intercreditor
Agreement whether or not the same remains in full force and effect.

 

“ABL/Term Loan Intercreditor Agreement”: the Intercreditor Agreement, dated as
of the date hereof, between the Collateral Agent and the ABL Agent (in its
capacity as collateral agent under the ABL Facility Documents), and acknowledged
by certain of the Loan Parties substantially in the form attached hereto as
Exhibit K, as the same may be further amended, supplemented, waived or otherwise
modified from time to time in accordance with the terms hereof and thereof.

 

“ABR Loans”: Loans to which the rate of interest applicable is based upon the
Alternate Base Rate.

 

“Accelerated”: as defined in Subsection 9.1(e).

 

“Acceleration”: as defined in Subsection 9.1(e).

 

“Acceptable Discount”: as defined in Subsection 4.4(h)(iv)(2).

 

“Acceptable Prepayment Amount”: as defined in Subsection 4.4(h)(iv)(3).

 

“Acceptance and Prepayment Notice”: a written notice from the Borrower setting
forth the Acceptable Discount pursuant to Subsection 4.4(h)(iv)(2) substantially
in the form of Exhibit N.

 

“Acceptance Date”: as defined in Subsection 4.4(h)(iv)(2).

 

“Acquired Indebtedness”: Indebtedness of a Person (i) existing at the time such
Person becomes a Subsidiary or (ii) assumed in connection with the acquisition
of assets from such Person, in each case other than Indebtedness Incurred in
connection with, or in contemplation of, such Person becoming a Subsidiary or
such acquisition. Acquired Indebtedness shall be deemed to be Incurred on the
date of the related acquisition of assets from any Person or the date the
acquired Person becomes a Subsidiary.

 



 - 2 - 

 

 

“Acquisition Indebtedness”: Indebtedness of (A) the Borrower or any Restricted
Subsidiary Incurred to finance or refinance, or otherwise Incurred in connection
with, any acquisition of any assets (including Capital Stock), business or
Person, or any merger or consolidation of any Person with or into the Borrower
or any Restricted Subsidiary, or (B) any Person that is acquired by or merged or
consolidated with or into the Borrower or any Restricted Subsidiary (including
Indebtedness thereof Incurred in connection with any such acquisition, merger or
consolidation).

 

“Additional Agent”: as defined in the ABL/Term Loan Intercreditor Agreement, the
Junior Lien Intercreditor Agreement or any Other Intercreditor Agreement, as
applicable.

 

“Additional Assets”: (i) any property or assets that replace the property or
assets that are the subject of an Asset Disposition; (ii) any property or assets
(other than Indebtedness and Capital Stock) used or to be used by the Borrower
or a Restricted Subsidiary or otherwise useful in a Related Business, and any
capital expenditures in respect of any property or assets already so used; (iii)
the Capital Stock of a Person that is engaged in a Related Business and becomes
a Restricted Subsidiary as a result of the acquisition of such Capital Stock by
the Borrower or another Restricted Subsidiary; or (iv) Capital Stock of any
Person that at such time is a Restricted Subsidiary acquired from a third party.

 

“Additional Incremental Lender”: as defined in Subsection 2.6(b).

 

“Additional Indebtedness”: as defined in the ABL/Term Loan Intercreditor
Agreement, any Junior Lien Intercreditor Agreement or any Other Intercreditor
Agreement, as applicable.

 

“Additional Obligations”: senior or subordinated Indebtedness (which
Indebtedness may be (x) secured by a Lien ranking pari passu to the Lien
securing the First Lien Obligations, (y) secured by a Lien ranking junior to the
Lien securing the First Lien Obligations or (z) unsecured), including customary
bridge financings, in each case issued or incurred by the Borrower or a
Guarantor, the terms of which Indebtedness (i) do not provide for a maturity
date or weighted average life to maturity earlier than the Initial Term Loan
Maturity Date or shorter than the remaining weighted average life to maturity of
the Initial Term Loans, as the case may be (other than an earlier maturity date
and/or shorter weighted average life to maturity (1) for customary bridge
financings, which, subject to customary conditions (as determined by the
Borrower in good faith, which determination shall be conclusive), would either
be automatically converted into or required to be exchanged for permanent
financing that does not provide for an earlier maturity date or a shorter
weighted average life to maturity than the Initial Term Loan Maturity Date or
the remaining weighted average life to maturity of the Initial Term Loans, as
applicable or (2) pursuant to an escrow or similar arrangement with respect to
the proceeds of such Additional Obligations), (ii) to the extent such
Indebtedness is subordinated, provide for customary payment subordination to the
Term Loan Facility Obligations under the Loan Documents as determined by the
Borrower in good faith, which determination shall be conclusive, and (iii) do
not provide for any mandatory repayment or redemption from the Net Cash Proceeds
of Asset Dispositions (other than any Asset Disposition in respect of any
assets, business or Person the acquisition of which was financed, all or in
part, with such Additional Obligations and the disposition of which was
contemplated by any definitive agreement in respect of such acquisition) or
Recovery Events or from Excess Cash Flow, to the extent the Net Cash Proceeds of
such Asset Disposition or Recovery Event or such Excess Cash Flow are required
to be applied to repay the Initial Term Loans hereunder pursuant to Subsection
4.4(b), on more than a ratable basis with the Initial Term Loans (after giving
effect to any amendment in accordance with Subsection 11.1(d)(x)(vi)); provided
that (a) other than with respect to proceeds of such Additional Obligations that
are subject to an escrow or similar arrangement and any related deposit of cash,
Cash Equivalents or Temporary Cash Investments to cover interest and premium in
respect of such Additional Obligations, such Indebtedness shall not be secured
by any Lien on any asset of any Loan Party that does not also secure the Term
Loan Facility Obligations, or be guaranteed by any Person other than the
Guarantors (it being understood that the primary obligation of an Escrow
Subsidiary shall not constitute a guarantee by a Person other than a Guarantor),
and (b) if secured by Collateral, such Indebtedness (and all related
Obligations) shall be subject to the terms of the ABL/Term Loan Intercreditor
Agreement (if such Indebtedness and related Obligations constitute First Lien
Obligations), any Junior Lien Intercreditor Agreement (if such Indebtedness and
related Obligations do not constitute First Lien Obligations) or an Other
Intercreditor Agreement (if otherwise agreed by the Administrative Agent and the
Borrower).

 



 - 3 - 

 

 

“Additional Obligations Documents”: any document or instrument (including any
guarantee, security agreement or mortgage and which may include any or all of
the Loan Documents) issued or executed and delivered by any Loan Party or Escrow
Subsidiary with respect to any Additional Obligations or Rollover Indebtedness.

 

“Adjusted LIBOR Rate”: with respect to any Borrowing of Eurodollar Loans for any
Interest Period, an interest rate per annum determined by the Administrative
Agent to be equal to the higher of (a) (i) the LIBOR Rate for such Borrowing of
Eurodollar Loans in effect for such Interest Period divided by (ii) 1 minus the
Statutory Reserves (if any) for such Borrowing of Eurodollar Loans for such
Interest Period and (b) solely with respect to the Initial Term Loans, 0.00%.

 

“Administrative Agent”: as defined in the Preamble hereto and shall include any
successor to the Administrative Agent appointed pursuant to Subsection 10.9.

 

“Affected Eurodollar Rate”: as defined in Subsection 4.7.

 

“Affected Loans”: as defined in Subsection 4.9.

 

“Affiliate”: as to any specified Person, any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Affiliate Transaction”: as defined in Subsection 8.5(a).

 



 - 4 - 

 

 

“Affiliated Debt Fund”: any Affiliated Lender that is primarily engaged in, or
advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, notes, bonds and
similar extensions of credit or securities in the ordinary course, so long as
(i) any such Affiliated Lender is managed as to day-to-day matters (but
excluding, for the avoidance of doubt, as to strategic direction and similar
matters) independently from Sponsor and any Affiliate of Sponsor that is not
primarily engaged in the investing activities described above, (ii) any such
Affiliated Lender has in place customary information screens between it and
Sponsor and any Affiliate of Sponsor that is not primarily engaged in the
investing activities described above, and (iii) neither the Borrower nor any of
its Subsidiaries directs or causes the direction of the investment policies of
such entity.

 

“Affiliated Lender”: any Lender that is a Permitted Affiliated Assignee.

 

“Affiliated Lender Assignment and Assumption”: as defined in Subsection
11.6(h)(i)(1).

 

“Agent Default”: an Agent has admitted in writing that it is insolvent or such
Agent becomes subject to an Agent-Related Distress Event.

 

“Agent-Related Distress Event”: with respect to any Agent (each, a “Distressed
Person”), a voluntary or involuntary case with respect to such Distressed Person
under any debt relief law, or a custodian, conservator, receiver or similar
official is appointed for such Distressed Person or any substantial part of such
Distressed Person’s assets, or such Distressed Person makes a general assignment
for the benefit of creditors or is otherwise adjudicated as, or determined by
any Governmental Authority having regulatory authority over such Distressed
Person to be, insolvent or bankrupt, or such Distressed Person has become the
subject of a Bail-in Action; provided that an Agent-Related Distress Event shall
not be deemed to have occurred solely by virtue of the ownership or acquisition
of any equity interests in any Agent or any person that directly or indirectly
controls such Agent by a Governmental Authority or an instrumentality thereof.

 

“Agents”: the collective reference to the Administrative Agent and the
Collateral Agent and “Agent” shall mean any of them.

 

“Agreement”: this Credit Agreement, as amended, supplemented, waived or
otherwise modified, from time to time.

 

“Alternate Base Rate”: for any day, a fluctuating rate per annum equal to the
greatest of (a) the Base Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 0.50% and (c) the Adjusted LIBOR Rate
for an Interest Period of one-month determined on such day (or if such day is
not a Business Day, on the immediately preceding Business Day) (determined as if
the relevant ABR Loan were a Eurodollar Loan) plus 1.00%. If the Administrative
Agent shall have determined (which determination shall be conclusive absent
manifest error) that it is unable to ascertain the Federal Funds Effective Rate
or the Adjusted LIBOR Rate for any reason, including the inability or failure of
the Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (b) or (c) above, as the case may be, of the
immediately preceding sentence until the circumstances giving rise to such
inability no longer exist. Any change in the Alternate Base Rate due to a change
in the Base Rate, the Federal Funds Effective Rate or the Adjusted LIBOR Rate
shall be effective on the effective date of such change in the Base Rate, the
Federal Funds Effective Rate or the Adjusted LIBOR Rate, respectively.

 



 - 5 - 

 

 

“Amendment”: as defined in Subsection 8.3(c).

 

“Applicable Discount”: as defined in Subsection 4.4(h)(iii)(2).

 

“Applicable Margin”: in the case of the Initial Term Loans, (a) with respect to
Eurodollar Loans, 2.00% per annum and (b) with respect to ABR Loans, 1.00% per
annum.

 

“Approved Fund”: as defined in Subsection 11.6(b).

 

“Asset Disposition”: any sale, lease, transfer or other disposition of shares of
Capital Stock of a Restricted Subsidiary (other than directors’ qualifying
shares, or (in the case of a Foreign Subsidiary) to the extent required by any
applicable Requirement of Law), property or other assets (each referred to for
the purposes of this definition as a “disposition”) by the Borrower or any of
its Restricted Subsidiaries (including any disposition by means of a merger,
consolidation or similar transaction) other than (i) a disposition to the
Borrower or a Restricted Subsidiary, (ii) a disposition in the ordinary course
of business, (iii) a disposition of Cash Equivalents, Investment Grade
Securities or Temporary Cash Investments, (iv) the sale or discount (with or
without recourse, and on customary or commercially reasonable terms, as
determined by the Borrower in good faith, which determination shall be
conclusive) of accounts receivable or notes receivable arising in the ordinary
course of business, or the conversion or exchange of accounts receivable for
notes receivable, (v) any Restricted Payment Transaction, (vi) a disposition
that is governed by Subsection 8.7, (vii) any Financing Disposition, (viii) any
“fee in lieu” or other disposition of assets to any Governmental Authority that
continue in use by the Borrower or any Restricted Subsidiary, so long as the
Borrower or any Restricted Subsidiary may obtain title to such assets upon
reasonable notice by paying a nominal fee, (ix) any exchange of property
pursuant to or intended to qualify under Section 1031 (or any successor section)
of the Code, or any exchange of equipment to be leased, rented or otherwise used
in a Related Business, (x) any financing transaction with respect to property
built or acquired by the Borrower or any Restricted Subsidiary after the Closing
Date, including without limitation any sale/leaseback transaction or asset
securitization, (xi) any disposition arising from foreclosure, condemnation,
eminent domain or similar action with respect to any property or other assets,
or exercise of termination rights under any lease, license, concession or other
agreement, or necessary or advisable (as determined by the Borrower in good
faith, which determination shall be conclusive) in order to consummate any
acquisition of any Person, business or assets, or pursuant to buy/sell
arrangements under any joint venture or similar agreement or arrangement, (xii)
except for purposes of calculating Net Available Cash for any such disposition
for purposes of Subsection 8.4(b), any disposition of non-core assets acquired
in connection with any acquisition of any Person, business or assets or any
Investment, (xiii) any disposition of Capital Stock, Indebtedness or other
securities of an Unrestricted Subsidiary, (xiv) a disposition of Capital Stock
of a Restricted Subsidiary pursuant to an agreement or other obligation with or
to a Person (other than the Borrower or a Restricted Subsidiary) from whom such
Restricted Subsidiary was acquired, or from whom such Restricted Subsidiary
acquired its business and assets (having been newly formed in connection with
such acquisition), entered into in connection with such acquisition, (xv) a
disposition of not more than 5.00% of the outstanding Capital Stock of a Foreign
Subsidiary that has been approved by the Board of Directors, (xvi) any
disposition or series of related dispositions for aggregate consideration not to
exceed the greater of $15.0 million and 9.0% of Consolidated Four Quarter EBITDA
(as of the date on which a binding commitment for such disposition was entered
into), (xvii) the abandonment or other disposition of patents, trademarks or
other intellectual property that are, in the good faith determination of the
Borrower, which determination shall be conclusive, no longer economically
practicable to maintain or useful in the conduct of the business of the Borrower
and its Subsidiaries taken as a whole, (xviii) any license, sublicense or other
grant of right in or to any trademark, copyright, patent or other intellectual
property, (xix) any Exempt Sale and Leaseback Transaction, (xx) the creation or
granting of any Lien permitted under this Agreement or (xxi) any sale of
property or assets, if the acquisition of such property or assets was financed
with Excluded Contributions.

 



 - 6 - 

 

 

“Assignee”: as defined in Subsection 11.6(b)(i).

 

“Assignment and Acceptance”: an Assignment and Acceptance, substantially in the
form of Exhibit E hereto.

 

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of the Bank Recovery and Resolution Directive, the implementing law
for such EEA Member Country from time to time which is described in the EU
Bail-In Legislation Schedule.

 

“Bank Products Agreement”: any agreement pursuant to which a bank or other
financial institution or other Person agrees to provide (a) treasury services,
(b) credit card, debit card, merchant card, purchasing card, stored value card,
non-card electronic payable or other similar services (including, without
limitation, the processing of payments and other administrative services with
respect thereto), (c) cash management or related services (including, without
limitation, controlled disbursements, automated clearinghouse transactions,
return items, netting, overdrafts, depository, lockbox, stop payment, electronic
funds transfer, information reporting, wire transfer and interstate depository
network services) and (d) other banking, financial or treasury products or
services as may be requested by the Borrower or any Restricted Subsidiary (other
than letters of credit and other than loans and advances except indebtedness
arising from services described in clauses (a) through (c) of this definition),
including, for the avoidance of doubt, bank guarantees.

 

“Bank Products Obligations”: of any Person means the obligations of such Person
pursuant to any Bank Products Agreement.

 

“Bank Recovery and Resolution Directive”: Directive 2014/59/EU of the European
Parliament and of the Council of the European Union.

 

“Bankruptcy Proceeding”: as defined in Subsection 11.6(h)(iv).

 



 - 7 - 

 

 

“Base Rate”: for any day, a rate per annum that is equal to the corporate base
rate of interest established by the Administrative Agent as its “prime rate” in
effect at its principal office in New York City on such day; each change in the
Base Rate shall be effective on the date such change is effective. The corporate
base rate is not necessarily the lowest rate charged by the Administrative Agent
to its customers.

 

“Benefited Lender”: as defined in Subsection 11.7(a).

 

“Board”: the Board of Governors of the Federal Reserve System.

 

“Board of Directors”: for any Person, the board of directors or other governing
body of such Person or, if such Person does not have such a board of directors
or other governing body and is owned or managed by a single entity, the board of
directors or other governing body of such entity, or, in either case, any
committee thereof duly authorized to act on behalf of such board of directors or
other governing body. Unless otherwise provided, “Board of Directors” means the
Board of Directors of the Borrower.

 

“Borrower”: as defined in the Preamble hereto.

 

“Borrower Offer of Specified Discount Prepayment”: the offer by the Borrower to
make a voluntary prepayment of Term Loans at a specified discount to par
pursuant to Subsection 4.4(h)(ii).

 

“Borrower Solicitation of Discount Range Prepayment Offers”: the solicitation by
the Borrower of offers for, and the corresponding acceptance, if any, by a
Lender of, a voluntary prepayment of Term Loans at a specified range at a
discount to par pursuant to Subsection 4.4(h)(iii).

 

“Borrower Solicitation of Discounted Prepayment Offers”: the solicitation by the
Borrower of offers for, and the subsequent acceptance, if any, by a Lender of a
voluntary prepayment of Term Loans at a discount to par pursuant to Subsection
4.4(h)(iv).

 

“Borrowing”: the borrowing of one Type of Loans of a given Tranche from all the
Lenders having Initial Term Loan Commitments or other commitments under such
Tranche, as the case may be, on a given date (or resulting from a conversion or
conversions on such date) having, in the case of Eurodollar Loans, the same
Interest Period.

 

“Borrowing Base”: the sum of (1) 90.0% of the book value of Inventory of the
Borrower and its Restricted Subsidiaries, (2) 90.0% of the book value of
Receivables of the Borrower and its Restricted Subsidiaries and (3) cash, Cash
Equivalents and Temporary Cash Investments of the Borrower and its Restricted
Subsidiaries (in each case, determined as of the end of the most recently ended
fiscal month of the Borrower for which internal consolidated financial
statements of the Borrower are available, and, in the case of any determination
relating to any Incurrence of Indebtedness, on a pro forma basis including (x)
any property or assets of a type described above acquired since the end of such
fiscal month and (y) any property or assets of a type described above being
acquired in connection therewith).

 



 - 8 - 

 

 

“Borrowing Date”: any Business Day specified in a notice pursuant to
Subsection 2.3 as a date on which the Borrower requests the Lenders to make
Loans hereunder.

 

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close, except that, when used in connection with a Eurodollar Loan, “Business
Day” shall mean any Business Day on which dealings in Dollars between banks may
be carried on in London, England and New York, New York.

 

“Capital Expenditures”: for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under leases evidencing Financing Lease
Obligations) by the Borrower and the Restricted Subsidiaries during such period
that, in conformity with GAAP, are or are required to be included as capital
expenditures on a consolidated statement of cash flows of the Borrower and its
Restricted Subsidiaries.

 

“Capital Stock”: as to any Person, any and all shares or units of, rights to
purchase, warrants or options for, or other equivalents of or interests in
(however designated) equity of such Person, including any Preferred Stock, but
excluding any debt securities convertible into such equity.

 

“Captive Insurance Subsidiary”: any Subsidiary of the Borrower that is subject
to regulation as an insurance company (or any Subsidiary thereof).

 

“Cash Capped Incremental Facility”: as defined in the definition of “Maximum
Incremental Facilities Amount”.

 

“Cash Equivalents”: any of the following: (a) money, (b) securities issued or
fully guaranteed or insured by the United States of America, Canada, the United
Kingdom, Switzerland or a member state of the European Union or any agency or
instrumentality of any thereof, (c) time deposits, certificates of deposit or
bankers’ acceptances of (i) any bank or other institutional lender under this
Agreement or the Senior ABL Facility or any affiliate thereof or (ii) any
commercial bank having capital and surplus in excess of $250 million (or the
foreign currency equivalent thereof as of the date of such investment) and the
commercial paper of the holding company of which is rated at least A-2 or the
equivalent thereof by S&P or at least P-2 or the equivalent thereof by Moody’s
(or, if at such time neither is issuing ratings, a comparable rating of another
nationally recognized rating agency), (d) repurchase obligations with a term of
not more than seven days for underlying securities of the types described in
clauses (b) and (c) above entered into with any financial institution meeting
the qualifications specified in clause (c)(i) or (c)(ii) above, (e) money market
instruments, commercial paper or other short-term obligations rated at least A-2
or the equivalent thereof by S&P or at least P-2 or the equivalent thereof by
Moody’s (or, if at such time neither is issuing ratings, a comparable rating of
another nationally recognized rating agency), (f) investments in money market
funds subject to the risk limiting conditions of Rule 2a-7 or any successor rule
of the SEC under the Investment Company Act of 1940, as amended, (g) investment
funds investing at least 90.0% of their assets in cash equivalents of the types
described in clauses (a) through (f) above (which funds may also hold cash
pending investment and/or distribution), (h) investments similar to any of the
foregoing denominated in foreign currencies approved by the Board of Directors,
and (i) solely with respect to any Captive Insurance Subsidiary, any investment
that any such Person is permitted to make in accordance with applicable law.

 



 - 9 - 

 

 

“CD&R”: Clayton, Dubilier & Rice, LLC and any successor in interest thereto, and
any successor to its investment management business.

 

“CD&R Fund VIII”: Clayton, Dubilier & Rice Fund VIII, L.P., a Cayman Islands
exempted limited partnership, and any successor in interest thereto.

 

“CD&R Indemnification Agreement”: the Indemnification Agreement, dated as of
October 20, 2009, between the Borrower and the CD&R Investors, as amended,
supplemented, waived or otherwise modified from time to time.

 

“CD&R Investors”: collectively, (i) CD&R Fund VIII, (ii) CD&R Friends & Family
Fund VIII, L.P., a Cayman Islands exempted limited partnership, and any
successor in interest thereto, and (iii) any Affiliate of any CD&R Investor
identified in clause (i) through (ii) of this definition.

 

“Change in Law”: as defined in Subsection 4.11(a).

 

“Change of Control”: (i) (x) the Permitted Holders shall in the aggregate be the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act
as in effect on the Closing Date) of (A) so long as the Borrower is a Subsidiary
of any Parent Entity, shares or units of Voting Stock having less than 35.0% of
the total voting power of all outstanding shares of such Parent Entity (other
than a Parent Entity that is a Subsidiary of another Parent Entity) and (B) if
the Borrower is not a Subsidiary of any Parent Entity, shares or units of Voting
Stock having less than 35.0% of the total voting power of all outstanding shares
of the Borrower and (y) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act as in effect on the Closing Date),
other than one or more Permitted Holders, shall be the “beneficial owner” of (A)
so long as the Borrower is a Subsidiary of any Parent Entity, shares or units of
Voting Stock having more than 35.0% of the total voting power of all outstanding
shares of such Parent Entity (other than a Parent Entity that is a Subsidiary of
another Parent Entity) and (B) if the Borrower is not a Subsidiary of any Parent
Entity, shares or units of Voting Stock having more than 35.0% of the total
voting power of all outstanding shares of the Borrower; or (ii) a “Change of
Control” as defined in the Senior ABL Agreement. Notwithstanding anything to the
contrary in the foregoing, the Transactions shall not constitute or give rise to
a Change of Control.

 

“Change of Control Offer”: as defined in Subsection 8.8(a).

 

“Claim”: as defined in Subsection 11.6(h)(iv).

 

“Closing Date”: the date on which all the conditions precedent set forth in
Subsection 6.1 shall be satisfied or waived.

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 



 - 10 - 

 

 

“Collateral”: all assets of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

 

“Collateral Agent”: as defined in the Preamble hereto and shall include any
successor to the Collateral Agent appointed pursuant to Subsection 10.9.

 

“Collateral Representative”: (i) in respect of the ABL/Term Loan Intercreditor
Agreement, the ABL Collateral Representative (as defined therein) and the Term
Loan Collateral Representative (as defined therein), (ii) if any Junior Lien
Intercreditor Agreement is then in effect, the Senior Priority Representative
(as defined therein) and (iii) if any Other Intercreditor Agreement is then in
effect, the Person acting as representative for the Collateral Agent and the
Secured Parties thereunder for the applicable purpose contemplated by this
Agreement and the Guarantee and Collateral Agreement.

 

“Commitment”: as to any Lender, such Lender’s Initial Term Loan Commitments and
Incremental Commitments, as the context requires.

 

“Commodities Agreement”: in respect of a Person, any commodity futures contract,
forward contract, option or similar agreement or arrangement (including
derivative agreements or arrangements), as to which such Person is a party or
beneficiary.

 

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414(b) or (c) of the Code or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Sections 414(m) and (o) of the Code.

 

“Compliance Certificate”: as defined in Subsection 7.2(a).

 

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument delivered to the
Administrative Agent (a copy of which shall be provided by the Administrative
Agent to the Borrower on request); provided that the designation by any Lender
of a Conduit Lender shall not relieve the designating Lender of any of its
obligations under this Agreement, including its obligation to fund a Term Loan
if, for any reason, its Conduit Lender fails to fund any such Loan, and the
designating Lender (and not the Conduit Lender) shall have the sole right and
responsibility to deliver all consents and waivers required or requested under
this Agreement with respect to its Conduit Lender, and provided, further, that
no Conduit Lender shall (a) be entitled to receive any greater amount pursuant
to any provision of this Agreement, including without limitation Subsection
4.10, 4.11, 4.12 or 11.5, than the designating Lender would have been entitled
to receive in respect of the extensions of credit made by such Conduit Lender if
such designating Lender had not designated such Conduit Lender hereunder, (b) be
deemed to have any Commitment or (c) be designated if such designation would
otherwise increase the costs of any Facility or Tranche to the Borrower.

 



 - 11 - 

 

 

“Consolidated Coverage Ratio”: as of any date of determination, the ratio of (i)
the aggregate amount of Consolidated EBITDA for the period of the most recent
four consecutive fiscal quarters ending prior to the date of such determination
for which consolidated financial statements of the Borrower are available to
(ii) Consolidated Interest Expense for such four fiscal quarters; provided that

 

(1)         if, since the beginning of such period, the Borrower or any
Restricted Subsidiary has Incurred any Indebtedness or the Borrower has issued
any Designated Preferred Stock that remains outstanding on such date of
determination or if the transaction giving rise to the need to calculate the
Consolidated Coverage Ratio is an Incurrence of Indebtedness by the Borrower or
any Restricted Subsidiary or an issuance of Designated Preferred Stock of the
Borrower, Consolidated EBITDA and Consolidated Interest Expense for such period
shall be calculated after giving effect on a pro forma basis to such
Indebtedness or Designated Preferred Stock as if such Indebtedness or Designated
Preferred Stock had been Incurred on the first day of such period (except that
in making such computation, the amount of Indebtedness under any revolving
credit facility outstanding on the date of such calculation shall be computed
based on (A) the average daily balance of such Indebtedness during such four
fiscal quarters or such shorter period for which such facility was outstanding
or (B) if such facility was created after the end of such four fiscal quarters,
the average daily balance of such Indebtedness during the period from the date
of creation of such facility to the date of such calculation); provided that, in
the case of both of clauses (A) and (B), the Senior ABL Facility as of the
Closing Date shall be treated as if it were in place for any fiscal quarter (or
portion thereof) ending prior to the Closing Date, and the daily balance of
Indebtedness thereunder for any date prior to the Closing Date shall be deemed
to be $0),

 

(2)         if, since the beginning of such period, the Borrower or any
Restricted Subsidiary has repaid, repurchased, redeemed, defeased or otherwise
acquired, retired or discharged any Indebtedness , or any Designated Preferred
Stock of the Borrower, that is no longer outstanding on such date of
determination (each, a “Discharge”) or if the transaction giving rise to the
need to calculate the Consolidated Coverage Ratio involves a Discharge of
Indebtedness (in each case other than Indebtedness Incurred under any revolving
credit facility unless such Indebtedness has been repaid with an equivalent
permanent reduction in commitments thereunder) or a Discharge of Designated
Preferred Stock of the Borrower, Consolidated EBITDA and Consolidated Interest
Expense for such period shall be calculated after giving effect on a pro forma
basis to such Discharge of such Indebtedness or Designated Preferred Stock,
including with the proceeds of such new Indebtedness or such new Designated
Preferred Stock of the Borrower, as if such Discharge had occurred on the first
day of such period,

 

(3)         if, since the beginning of such period, the Borrower or any
Restricted Subsidiary shall have disposed of any company, any business or any
group of assets constituting an operating unit of a business, including any such
disposition occurring in connection with a transaction causing a calculation to
be made hereunder, or designated any Restricted Subsidiary as an Unrestricted
Subsidiary (any such disposition or designation, a “Sale”), the Consolidated
EBITDA for such period shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the company, business, group of assets or
Subsidiary that are the subject of such Sale for such period or increased by an
amount equal to the Consolidated EBITDA (if negative) attributable thereto for
such period and Consolidated Interest Expense for such period shall be reduced
by an amount equal to (A) the Consolidated Interest Expense attributable to any
Indebtedness of the Borrower or any Restricted Subsidiary repaid, repurchased,
redeemed, defeased or otherwise acquired, retired or discharged with respect to
the Borrower and its continuing Restricted Subsidiaries in connection with such
Sale for such period (including but not limited to through the assumption of
such Indebtedness by another Person) plus (B) if the Capital Stock of any
Restricted Subsidiary is disposed of in such Sale or any Restricted Subsidiary
is designated as an Unrestricted Subsidiary, the Consolidated Interest Expense
for such period attributable to the Indebtedness of such Restricted Subsidiary
to the extent the Borrower and its continuing Restricted Subsidiaries are no
longer liable for such Indebtedness after such Sale,

 



 - 12 - 

 

 

(4)         if, since the beginning of such period, the Borrower or any
Restricted Subsidiary (by merger, consolidation or otherwise) shall have made an
Investment in any Person that thereby becomes a Restricted Subsidiary, or
otherwise acquired any company, any business or any group of assets constituting
an operating unit of a business, including any such Investment or acquisition
occurring in connection with a transaction causing a calculation to be made
hereunder, or designated any Unrestricted Subsidiary as a Restricted Subsidiary
(any such Investment, acquisition or designation, a “Purchase”), Consolidated
EBITDA and Consolidated Interest Expense for such period shall be calculated
after giving pro forma effect thereto (including the Incurrence of any related
Indebtedness) as if such Purchase occurred on the first day of such period, and

 

(5)         if, since the beginning of such period, any Person became a
Restricted Subsidiary or was merged or consolidated with or into the Borrower or
any Restricted Subsidiary, and since the beginning of such period such Person
shall have Discharged any Indebtedness or made any Sale or Purchase that would
have required an adjustment pursuant to clause (2), (3) or (4) above if made by
the Borrower or a Restricted Subsidiary since the beginning of such period,
Consolidated EBITDA and Consolidated Interest Expense for such period shall be
calculated after giving pro forma effect thereto as if such Discharge, Sale or
Purchase occurred on the first day of such period;

 

provided that (in the event that the Borrower shall classify Indebtedness
Incurred on the date of determination as Incurred in part under Subsection
8.1(a) and in part under Subsection 8.1(b), as provided in Subsection
8.1(c)(iii)) any such pro forma calculation of Consolidated Interest Expense
shall not give effect to any such Incurrence of Indebtedness on the date of
determination pursuant to Subsection 8.1(b) (other than, if the Borrower at its
option has elected to disregard Indebtedness being Incurred on the date of
determination in part under Subsection 8.1(a) for purposes of calculating the
Consolidated Total Leverage Ratio for Incurring Indebtedness on the date of
determination in part under Subsection 8.1(b)(x) or (xvii), Subsection 8.1(b)(x)
or (xvii)) or to any Discharge of Indebtedness from the proceeds of any such
Incurrence pursuant to such Subsection 8.1(b) (other than Subsection 8.1(b)(x)
and (xvii), if the Incurrence of Indebtedness under Subsection 8.1(b)(x) or
(xvii), as applicable, is being given effect to in the calculation of the
Consolidated Coverage Ratio).

 



 - 13 - 

 

 

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto and the amount of Consolidated Interest Expense associated with
any Indebtedness Incurred, Designated Preferred Stock issued, or Indebtedness or
Designated Preferred Stock repaid, repurchased, redeemed, defeased or otherwise
acquired, retired or discharged in connection therewith, the pro forma
calculations in respect thereof (including without limitation in respect of
anticipated cost savings or synergies relating to any such Sale, Purchase or
other transaction) shall be as determined in good faith by the Chief Financial
Officer or a Responsible Officer of the Borrower, which determination shall be
conclusive; provided that with respect to cost savings or synergies relating to
any Sale, Purchase or other transaction, the related actions are expected by the
Borrower to be taken no later than 24 months after the date of determination. If
any Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest expense on such Indebtedness shall be calculated as if the
rate in effect on the date of determination had been the applicable rate for the
entire period (taking into account any Interest Rate Agreement applicable to
such Indebtedness). If any Indebtedness bears, at the option of the Borrower or
a Restricted Subsidiary, a rate of interest based on a prime or similar rate, a
eurocurrency interbank offered rate or other fixed or floating rate, and such
Indebtedness is being given pro forma effect, the interest expense on such
Indebtedness shall be calculated by applying such optional rate as the Borrower
or such Restricted Subsidiary may designate. If any Indebtedness that is being
given pro forma effect was Incurred under a revolving credit facility, the
interest expense on such Indebtedness shall be computed based upon the average
daily balance of such Indebtedness during the applicable period; provided that,
in the case of the Senior ABL Facility as of the Closing Date, such facility
shall be treated as if it were in place for any fiscal quarter (or portion
thereof) ending prior to the Closing Date, and the daily balance of Indebtedness
thereunder for any date prior to the Closing Date shall be deemed to be $0.
Interest on a Financing Lease Obligation shall be deemed to accrue at an
interest rate determined in good faith by a responsible financial or accounting
officer of the Borrower (which determination shall be conclusive) to be the rate
of interest implicit in such Financing Lease Obligation in accordance with GAAP.

 

“Consolidated EBITDA”: for any period, the Consolidated Net Income for such
period, plus (x) the following to the extent deducted in calculating such
Consolidated Net Income, without duplication: (i) provision for all taxes
(whether or not paid, estimated or accrued) based on income, profits or capital
(including penalties and interest, if any), (ii) Consolidated Interest Expense,
all items excluded from the definition of Consolidated Interest Expense pursuant
to clause (iii) thereof (other than Special Purpose Financing Expense), any
Special Purpose Financing Fees, and to the extent not reflected in Consolidated
Interest Expense, costs of surety bonds in connection with financing activities,
(iii) depreciation, (iv) amortization (including but not limited to amortization
of goodwill and intangibles and amortization and write-off of financing costs),
(v) any non-cash charges or non-cash losses, (vi) any expenses or charges
related to any equity offering, Investment or Indebtedness permitted by this
Agreement (whether or not consummated or Incurred, and including any offering or
sale of Capital Stock of a Parent Entity to the extent the proceeds thereof were
contributed, or if not consummated, were intended to be contributed to the
equity capital of the Borrower or any of its Restricted Subsidiaries), (vii) the
amount of any loss attributable to non-controlling interests, (viii) all
deferred financing costs written off and premiums paid in connection with any
early extinguishment of Indebtedness or Hedging Obligations or other derivative
instruments, and (ix) any management, monitoring, consulting and advisory fees
and related expenses paid to any of CD&R and its Affiliates, plus (y) the amount
of net cost savings projected by the Borrower in good faith to be realized as
the result of actions taken or to be taken on or prior to the Closing Date or
within 24 months of the Closing Date in connection with the Transactions, or
within 24 months of the initiation or consummation of any operational change, or
within 24 months of the consummation of any applicable acquisition or cessation
of operations (in each case, calculated on a pro forma basis as though such cost
savings had been realized on the first day of such period), net of the amount of
actual benefits realized during such period from such actions (which adjustments
may be incremental to pro forma adjustments made pursuant to the proviso to the
definition of “Consolidated Coverage Ratio,” “Consolidated Secured Leverage
Ratio” or “Consolidated Total Leverage Ratio”).

 



 - 14 - 

 

 

“Consolidated Four Quarter EBITDA”: as of any date of determination, the
aggregate amount of Consolidated EBITDA for the period of the most recent four
consecutive Fiscal Quarters of the Borrower ending prior to the date of such
determination for which consolidated financial statements of the Borrower are
available (determined for any fiscal quarter (or portion thereof) ending prior
to the Closing Date, on a pro forma basis to give effect to the Transactions as
if they had occurred at the beginning of such four quarter period), provided
that:

 

(1)         if, since the beginning of such period, the Borrower or any
Restricted Subsidiary shall have made a Sale (including any Sale occurring in
connection with a transaction causing a calculation to be made hereunder), the
Consolidated EBITDA for such period shall be reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable to the company, business, group
of assets or Subsidiary that is the subject of such Sale for such period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such period;

 

(2)         if, since the beginning of such period, the Borrower or any
Restricted Subsidiary (by merger, consolidation or otherwise) shall have made a
Purchase (including any Purchase occurring in connection with a transaction
causing a calculation to be made hereunder), Consolidated EBITDA for such period
shall be calculated after giving pro forma effect thereto as if such Purchase
occurred on the first day of such period; and

 

(3)         if, since the beginning of such period, any Person became a
Restricted Subsidiary or was merged or consolidated with or into the Borrower or
any Restricted Subsidiary, and since the beginning of such period such Person
shall have made any Sale or Purchase that would have required an adjustment
pursuant to clause (1) or (2) above if made by the Borrower or a Restricted
Subsidiary since the beginning of such period, Consolidated EBITDA for such
period shall be calculated after giving pro forma effect thereto as if such Sale
or Purchase occurred on the first day of such period.

 

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including,
without limitation, in respect of anticipated cost savings or synergies relating
to any such Sale, Purchase or other transaction) shall be as determined in good
faith by the Chief Financial Officer or another authorized Officer of the
Borrower, which determination shall be conclusive; provided that with respect to
cost savings or synergies relating to any Sale, Purchase or other transaction,
the related actions are expected by the Borrower to be taken no later than 24
months after the date of determination.

 



 - 15 - 

 

 

“Consolidated Interest Expense”: for any period, (i) the total interest expense
of the Borrower and its Restricted Subsidiaries to the extent deducted in
calculating Consolidated Net Income, net of any interest income of the Borrower
and its Restricted Subsidiaries, including without limitation, any such interest
expense consisting of (A) interest expense attributable to Financing Lease
Obligations (excluding, for the avoidance of doubt, any lease, rental or other
expense in connection with a lease that is not a Financing Lease), (B)
amortization of debt discount, (C) interest in respect of Indebtedness of any
other Person that has been Guaranteed by the Borrower or any Restricted
Subsidiary, but only to the extent that such interest is actually paid by the
Borrower or any Restricted Subsidiary, (D) non-cash interest expense, (E) the
interest portion of any deferred payment obligation, and (F) commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing, plus (ii) Preferred Stock dividends paid in cash
in respect of Disqualified Stock of the Borrower held by Persons other than the
Borrower or a Restricted Subsidiary or in respect of Designated Preferred Stock
of the Borrower pursuant to Subsection 8.2(b)(xi)(A), minus (iii) to the extent
otherwise included in such interest expense referred to in clause (i) above,
Special Purpose Financing Expense, accretion or accrual of discounted
liabilities not constituting Indebtedness, expense resulting from discounting of
Indebtedness in conjunction with recapitalization or purchase accounting, any
“additional interest” in respect of registration rights arrangements for any
securities, amortization or write-off of financing costs, and any expensing of
bridge, commitment or other financing fees, in each case under clauses (i)
through (iii) above as determined on a Consolidated basis in accordance with
GAAP; provided that gross interest expense shall be determined after giving
effect to any net payments made or received by the Borrower and its Restricted
Subsidiaries with respect to Interest Rate Agreements.

 

“Consolidated Net Income”: for any period, the net income (loss) of the Borrower
and its Restricted Subsidiaries, determined on a Consolidated basis in
accordance with GAAP and before any reduction in respect of Preferred Stock
dividends; provided that, without duplication, there shall not be included in
such Consolidated Net Income:

 

(i)          any net income (loss) of any Person if such Person is not the
Borrower or a Restricted Subsidiary, except that (A) the Borrower’s or any
Restricted Subsidiary’s net income for such period shall be increased by the
aggregate amount actually dividended or distributed or that (as determined by
the Borrower in good faith, which determination shall be conclusive) could have
been dividended or distributed by such Person during such period to the Borrower
or a Restricted Subsidiary as a dividend or other distribution (subject, in the
case of a dividend or other distribution to a Restricted Subsidiary, to the
limitations contained in clause (ii) below), to the extent not already included
therein, and (B) the Borrower’s or any Restricted Subsidiary’s equity in the net
loss of such Person shall be included to the extent of the aggregate Investment
of the Borrower or any of its Restricted Subsidiaries in such Person,

 



 - 16 - 

 

 

(ii)         solely for purposes of determining the amount available for
Restricted Payments under Subsection 8.2(a)(3)(A) and Excess Cash Flow, any net
income (or loss) of any Restricted Subsidiary that is not a Subsidiary Guarantor
if such Restricted Subsidiary is subject to restrictions, directly or
indirectly, on the payment of dividends or the making of similar distributions
by such Restricted Subsidiary, directly or indirectly, to the Borrower by
operation of the terms of such Restricted Subsidiary’s charter or any agreement,
instrument, judgment, decree, order, statute or governmental rule or regulation
applicable to such Restricted Subsidiary or its stockholders (other than (x)
restrictions that have been waived or otherwise released, (y) restrictions
pursuant to this Agreement or the other Loan Documents or the ABL Facility
Documents, and (z) restrictions in effect on the Closing Date with respect to a
Restricted Subsidiary and other restrictions with respect to such Restricted
Subsidiary that taken as a whole are not materially less favorable to the
Lenders than such restrictions in effect on the Closing Date as determined by
the Borrower in good faith, which determination shall be conclusive), except
that (A) the Borrower’s equity in the net income of any such Restricted
Subsidiary for such period shall be included in such Consolidated Net Income up
to the aggregate amount of any dividend or distribution that was or that (as
determined by the Borrower in good faith, which determination shall be
conclusive) could have been made by such Restricted Subsidiary during such
period to the Borrower or another Restricted Subsidiary (subject, in the case of
a dividend that could have been made to another Restricted Subsidiary, to the
limitation contained in this clause (ii)) and (B) the net loss of such
Restricted Subsidiary shall be included to the extent of the aggregate
Investment of the Borrower or any of its other Restricted Subsidiaries in such
Restricted Subsidiary,

 

(iii)        (x) any gain or loss realized upon the sale, abandonment or other
disposition of any asset of the Borrower or any Restricted Subsidiary (including
pursuant to any sale/leaseback transaction) that is not sold, abandoned or
otherwise disposed of in the ordinary course of business (as determined by the
Borrower in good faith, which determination shall be conclusive) and (y) any
gain or loss realized upon the disposal, abandonment or discontinuation of
operations of the Borrower or any Restricted Subsidiary,

 

(iv)         any extraordinary, unusual or nonrecurring gain, loss or charge
(including fees, expenses and charges (or any amortization thereof) associated
with the Transactions or any acquisition, merger or consolidation, whether or
not completed), any severance, relocation, consolidation, closing, integration,
facilities opening, business optimization, transition or restructuring costs,
charges or expenses, any signing, retention or completion bonuses, and any costs
associated with curtailments or modifications to pension and post-retirement
employee benefit plans,

 

(v)          the cumulative effect of a change in accounting principles,

 

(vi)         all deferred financing costs written off and premiums paid in
connection with any early extinguishment of Indebtedness or Hedging Obligations
or other derivative instruments,

 

(vii)        any unrealized gains or losses in respect of Hedge Agreements,

 



 - 17 - 

 

 

(viii)      any unrealized foreign currency translation or transaction gains or
losses, including in respect of Indebtedness of any Person denominated in a
currency other than the functional currency of such Person,

 

(ix)         any non-cash compensation charge arising from any grant of limited
liability company interests, stock, stock options or other equity based awards,

 

(x)          to the extent otherwise included in Consolidated Net Income, any
unrealized foreign currency translation or transaction gains or losses,
including in respect of Indebtedness or other obligations of the Borrower or any
Restricted Subsidiary owing to the Borrower or any Restricted Subsidiary,

 

(xi)         any non-cash charge, expense or other impact attributable to
application of the purchase or recapitalization method of accounting (including
the total amount of depreciation and amortization, cost of sales or other
non-cash expense resulting from the write-up of assets to the extent resulting
from such purchase or recapitalization accounting adjustments), non-cash charges
for deferred tax valuation allowances and non-cash gains, losses, income and
expenses resulting from fair value accounting required by the applicable
standard under GAAP,

 

(xii)        any impairment charge or asset write-off, including any charge or
write-off related to intangible assets, long-lived assets or investments in debt
and equity securities, and any amortization of intangibles,

 

(xiii)      expenses related to the conversion of various employee benefit
programs in connection with the Transactions, and non-cash compensation related
expenses,

 

(xiv)        any fees and expenses (or amortization thereof), and any charges or
costs, in connection with any acquisition, Investment, Asset Disposition,
issuance of Capital Stock, issuance, repayment or refinancing of Indebtedness,
or amendment or modification of any agreement or instrument relating to any
Indebtedness (in each case, whether or not completed, and including any such
transaction consummated prior to the Closing Date),

 

(xv)         to the extent covered by insurance and actually reimbursed (or the
Borrower has determined that there exists reasonable evidence that such amount
will be reimbursed by the insurer and such amount is not denied by the
applicable insurer in writing within 180 days and is reimbursed within 365 days
of the date of such evidence (with a deduction in any future calculation of
Consolidated Net Income for any amount so added back to the extent not so
reimbursed within such 365 day period)), any expenses with respect to liability
or casualty events or business interruption, and

 

(xvi)        any expenses, charges and losses in the form of earn-out
obligations and contingent consideration obligations (including to the extent
accounted for as performance and retention bonuses, compensation or otherwise)
and adjustments thereof and purchase price adjustments, in each case paid in
connection with any acquisition, merger or consolidation or Investment,

 



 - 18 - 

 

 

provided, further, that the exclusion of any item pursuant to the foregoing
clauses (i) through (xvi) shall also exclude the tax impact of any such item, if
applicable.

 

In the case of any unusual or nonrecurring gain, loss or charge (other than any
unusual or nonrecurring gain, loss or charge related to the Transactions) not
included in Consolidated Net Income pursuant to clause (iv) above in any
determination thereof, the Borrower will deliver a certificate of a Responsible
Officer to the Administrative Agent promptly after the date on which
Consolidated Net Income is so determined, setting forth the nature and amount of
such unusual or nonrecurring gain, loss or charge. Notwithstanding the
foregoing, for the purpose of Subsection 8.2(a)(3)(A) only, there shall be
excluded from Consolidated Net Income, without duplication, any income
consisting of dividends, repayments of loans or advances or other transfers of
assets from Unrestricted Subsidiaries to the Borrower or a Restricted
Subsidiary, and any income consisting of return of capital, repayment or other
proceeds from dispositions or repayments of Investments consisting of Restricted
Payments, in each case to the extent such income would be included in
Consolidated Net Income and such related dividends, repayments, transfers,
return of capital or other proceeds are applied by the Borrower to increase the
amount of Restricted Payments permitted under Subsection 8.2(a)(3)(C) or (D).

 

In addition, each Person that is a Restricted Subsidiary upon giving effect to
the Transactions shall be deemed to be a Restricted Subsidiary and the
Transactions shall not constitute a sale or disposition under clause (iii)
above, for purposes of such determination.

 

“Consolidated Secured Indebtedness”: as of any date of determination, (i) an
amount equal to the Consolidated Total Indebtedness (without regard to clause
(iii) of the definition thereof) as of such date that, in each case is then
secured by Liens on Collateral (other than (x) Indebtedness secured by a Lien
ranking junior to or subordinated to the Liens securing the Term Loan Facility
Obligations (but, for the avoidance of doubt, not excluding ABL Facility Loans
or other Consolidated Total Indebtedness secured by Liens pari passu therewith),
(y) property or assets held in a defeasance or similar trust or arrangement for
the benefit of the Indebtedness secured thereby and (z) solely with respect to
the determination of the amount available to be Incurred pursuant to the Ratio
Incremental Facility and clause (s) of “Permitted Liens”, Indebtedness Incurred
pursuant to the Cash Capped Incremental Facility), minus (ii) the sum of (A) the
amount of such Indebtedness consisting of Indebtedness of a type referred to in,
or Incurred pursuant to, Subsection 8.1(b)(ix) and (B) Unrestricted Cash of the
Borrower and its Restricted Subsidiaries.

 



 - 19 - 

 

 

“Consolidated Secured Leverage Ratio”: as of any date of determination, the
ratio of (i) Consolidated Secured Indebtedness as at such date (after giving
effect to any Incurrence or Discharge of Indebtedness on such date) to (ii) the
Consolidated Four Quarter EBITDA as of such date; provided that, (x) in the
event that the Borrower shall classify Indebtedness Incurred on the date of
determination as secured in part pursuant to clause (k)(1) of the “Permitted
Liens” definition in respect of Indebtedness Incurred pursuant to the Ratio
Incremental Facility and in part pursuant to such clause (k)(1) in respect of
Indebtedness Incurred pursuant to Subsection 8.1(b)(i) (other than pursuant to
the Ratio Incremental Facility) or one or more other clauses or subclauses of
the definition of “Permitted Liens” (other than clause (s) and, in respect of
Indebtedness Incurred pursuant to Subsection 8.1(b)(xvii), clause (k)(3)), as
provided in clause (w) of the final paragraph of such definition, any
calculation of the Consolidated Secured Leverage Ratio on such date of
determination, including in the definition of “Maximum Incremental Facilities
Amount”, shall not include any such Indebtedness (and shall not give effect to
any Discharge of Indebtedness from the proceeds thereof) not Incurred pursuant
to the Ratio Incremental Facility, (y) in the event that the Borrower shall
classify Indebtedness Incurred on the date of determination as secured in part
pursuant to clause (s) of the “Permitted Liens” definition and in part pursuant
to one or more other clauses of the definition of “Permitted Liens” (other than
clause (k)(1) in respect of Indebtedness Incurred pursuant to the Ratio
Incremental Facility and clause (k)(3) in respect of Indebtedness Incurred
pursuant to Subsection 8.1(b)(xvii)), as provided in clause (x) of the final
paragraph of such definition, any calculation of the Consolidated Secured
Leverage Ratio on such date of determination shall not include any such
Indebtedness (and shall not give effect to any Discharge of Indebtedness from
the proceeds thereof) to the extent secured pursuant to any such other clause of
such definition and (z) in the event that the Borrower shall classify
Indebtedness Incurred on the date of determination as secured in part pursuant
to clause (k)(3) of the “Permitted Liens” definition in respect of Indebtedness
Incurred pursuant to Subsection 8.1(b)(xvii) and in part pursuant to one or more
other clause of the definition of “Permitted Liens” (other than clause (k)(1) in
respect of Indebtedness Incurred pursuant to the Ratio Incremental Facility and
clause (s)), as provided in clause (aa) of the final paragraph of such
definition, any calculation of the Consolidated Secured Leverage Ratio on such
date of determination shall not include any such Indebtedness (and shall not
give effect to any Discharge of Indebtedness from the proceeds thereof) to the
extent secured pursuant to any such other clause of such definition.

 

“Consolidated Total Assets”: as of any date of determination, the total assets
in each case of the Borrower and its Restricted Subsidiaries as at the end of
the most recently ended fiscal quarter of the Borrower for which consolidated
financial statements of the Borrower are available, determined on a Consolidated
basis in accordance with GAAP (and, in the case of any determination relating to
any Incurrence of Indebtedness or any Investment, on a pro forma basis including
any property or assets being acquired in connection therewith).

 

“Consolidated Total Indebtedness”: as of any date of determination, an amount
equal to (i) the aggregate principal amount of outstanding Indebtedness of the
Borrower and its Restricted Subsidiaries as of such date consisting of (without
duplication) Indebtedness for borrowed money (including Purchase Money
Obligations and unreimbursed outstanding drawn amounts under funded letters of
credit); Financing Lease Obligations; debt obligations evidenced by bonds,
debentures, notes or similar instruments; Disqualified Stock; and (in the case
of any Restricted Subsidiary that is not a Subsidiary Guarantor) Preferred
Stock, determined on a Consolidated basis in accordance with GAAP (excluding (x)
items eliminated in Consolidation, (y) Hedging Obligations and (z) any
outstanding Indebtedness under any revolving credit facility), plus (ii) the
average daily balance of Indebtedness of the Borrower and its Restricted
Subsidiaries under any revolving credit facility for the most recent four
consecutive Fiscal Quarters of the Borrower ending prior to the date of
determination for which consolidated financial statements of the Borrower are
available (provided that for any date prior to the Closing Date the daily
balance of Indebtedness of the Borrower and its Restricted Subsidiaries under
revolving credit facilities shall be deemed to be $0), minus (iii) the sum of
(A) the amount of such Indebtedness consisting of Indebtedness of a type
referred to in, or Incurred pursuant to, Subsection 8.1(b)(ix), and
(B) Unrestricted Cash of the Borrower and its Restricted Subsidiaries. For
purposes hereof, any earn-out or similar obligation shall not constitute
Consolidated Total Indebtedness until such obligation becomes a liability on the
consolidated balance sheet of the Borrower in accordance with GAAP and is not
paid within 30 days after becoming due and payable.

 



 - 20 - 

 

 

“Consolidated Total Leverage Ratio”: as of any date of determination, the ratio
of (i) Consolidated Total Indebtedness as at such date (after giving effect to
any Incurrence or Discharge of Indebtedness on such date) to (ii) the
Consolidated Four Quarter EBITDA as of such date; provided that, for purposes of
the foregoing calculation, in the event that the Borrower shall classify
Indebtedness Incurred on the date of determination as Incurred in part pursuant
to Subsection 8.1(b)(x) (other than by reason of subclause (2) or (4) of the
proviso to such clause (x)) or Subsection 8.1(b)(xvii) and in part pursuant to
one or more other clauses of Subsection 8.1(b) and/or (unless the Borrower at
its option has elected to disregard Indebtedness being Incurred on the date of
determination in part pursuant to subclause (2) or (4) of the proviso to
Subsection 8.1(b)(x) or (xvii) for purposes of calculating the Consolidated
Coverage Ratio for Incurring Indebtedness on the date of determination in part
under Subsection 8.1(a)) pursuant to Subsection 8.1(a) (as provided in
Subsections 8.1(c)(ii) and (iii)), Consolidated Total Indebtedness shall not
include any such Indebtedness Incurred pursuant to one or more such other
clauses of Subsection 8.1(b) and/or pursuant to Subsection 8.1(a), and shall not
give effect to any Discharge of any Indebtedness from the proceeds of any such
Indebtedness being disregarded for purposes of the calculation of the
Consolidated Total Leverage Ratio on such date of determination that otherwise
would be included in Consolidated Total Indebtedness.

 

“Consolidated Working Capital”: at any date, the excess of (a) the sum of all
amounts (other than cash, Cash Equivalents and Temporary Cash Investments) that
are or would, in conformity with GAAP, be set forth opposite the caption “total
current assets” (or any like caption) on a consolidated balance sheet of the
Borrower at such date excluding the current portion of current and deferred
income taxes over (b) the sum of all amounts that are or would, in conformity
with GAAP, be set forth opposite the caption “total current liabilities” (or any
like caption) on a consolidated balance sheet of the Borrower on such date,
including deferred revenue but excluding, without duplication, (i) the current
portion of any Funded Debt, (ii) all Indebtedness consisting of Loans to the
extent otherwise included therein, (iii) the current portion of interest and
(iv) the current portion of current and deferred income taxes.

 

“Consolidation”: the consolidation of the accounts of each of the Restricted
Subsidiaries with those of the Borrower in accordance with GAAP; provided that
“Consolidation” will not include consolidation of the accounts of any
Unrestricted Subsidiary, but the interest of the Borrower or any Restricted
Subsidiary in any Unrestricted Subsidiary will be accounted for as an
investment. The term “Consolidated” has a correlative meaning.

 

“Contingent Obligation”: with respect to any Person, any obligation of such
Person guaranteeing any obligation that does not constitute Indebtedness (a
“primary obligation”) of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, including any obligation of such Person, whether
or not contingent, (1) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (2) to advance or supply
funds (a) for the purchase or payment of any such primary obligation or (b) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor or (3) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation against loss in respect thereof.

 



 - 21 - 

 

 

“Contract Consideration”: as defined in Subsection 4.4b.

 

“Contractual Obligation”: as to any Person, any provision of any material
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Contribution Amounts”: the aggregate amount of capital contributions applied by
the Borrower to permit the Incurrence of Contribution Indebtedness pursuant to
Subsection 8.1(b)(xi).

 

“Contribution Indebtedness”: Indebtedness of the Borrower or any Restricted
Subsidiary in an aggregate principal amount not greater than twice the aggregate
amount of cash contributions (other than Excluded Contributions, the proceeds
from the issuance of Disqualified Stock or contributions by the Borrower or any
Restricted Subsidiary) made to the capital of the Borrower or such Restricted
Subsidiary after the Closing Date (whether through the issuance or sale of
Capital Stock or otherwise); provided that such Contribution Indebtedness (a) is
Incurred within 180 days after the receipt of the related cash contribution and
(b) is so designated as Contribution Indebtedness pursuant to a certificate of a
Responsible Officer of the Borrower promptly following the date of Incurrence
thereof.

 

“Covered Liabilities”: as defined in Subsection 11.21.

 

“Cured Default”: as defined in Subsection 1.2(c).

 

“Currency Agreement”: in respect of a Person, any foreign exchange contract,
currency swap agreement or other similar agreement or arrangements (including
derivative agreements or arrangements), as to which such Person is a party or a
beneficiary.

 

“Declined Amounts”: the sum of (x) the Term Loan Declined Amounts and (y) the
amount of Excess Cash Flow and Net Cash Proceeds of any Asset Disposition
offered (to the extent the Borrower or any Restricted Subsidiary is required by
the terms thereof) to prepay, repay or purchase other Indebtedness that is
secured by the Collateral on a pari passu basis with the Obligations which the
holders of such Indebtedness decline to accept pursuant to the terms equivalent
to Subsection 4.4(h) (as determined by the Borrower in good faith, which
determination shall be conclusive).

 

“Default”: any of the events specified in Subsection 9.1, whether or not any
requirement for the giving of notice (other than, in the case of Subsection
9.1(e), a Default Notice), the lapse of time, or both, or any other condition
specified in Subsection 9.1, has been satisfied.

 

“Default Notice”: as defined in Subsection 9.1(e).

 



 - 22 - 

 

 

“Defaulting Lender”: any Lender or Agent whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of Agent
Default.

 

“Deposit Account”: any deposit account (as such term is defined in Article 9 of
the UCC).

 

“Designated Noncash Consideration”: noncash consideration received by the
Borrower or one of its Restricted Subsidiaries in connection with an Asset
Disposition that is so designated as Designated Noncash Consideration pursuant
to a certificate of a Responsible Officer of the Borrower, setting forth the
basis of such valuation.

 

“Designated Preferred Stock”: Preferred Stock of the Borrower (other than
Disqualified Stock) or any Parent Entity that is issued after the Closing Date
for cash (other than to a Restricted Subsidiary) and is so designated as
Designated Preferred Stock, pursuant to a certificate of a Responsible Officer
of the Borrower; provided that the cash proceeds of such issuance shall be
excluded from the calculation set forth in Subsection 8.2(a)(3)(B).

 

“Designation Date”: as defined in Subsection 2.8(f).

 

“Discharge”: as defined in clause (2) of the definition of “Consolidated
Coverage Ratio”.

 

“Discharge of ABL Collateral Obligations”: the “Discharge of ABL Collateral
Obligations” as defined in the ABL/Term Loan Intercreditor Agreement or the
equivalent term in any Other Intercreditor Agreement.

 

“Discount Prepayment Accepting Lender”: as defined in Subsection 4.4(h)(ii)(2).

 

“Discount Range”: as defined in Subsection 4.4(h)(iii)(1).

 

“Discount Range Prepayment Amount”: as defined in Subsection 4.4(h)(iii)(1).

 

“Discount Range Prepayment Notice”: a written notice of the Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to Subsection
4.4(h) substantially in the form of Exhibit O.

 

“Discount Range Prepayment Offer”: the irrevocable written offer by a Lender,
substantially in the form of Exhibit P, submitted in response to an invitation
to submit offers following the Administrative Agent’s receipt of a Discount
Range Prepayment Notice.

 

“Discount Range Prepayment Response Date”: as defined in
Subsection 4.4(h)(iii)(1).

 

“Discount Range Proration”: as defined in Subsection 4.4(h)(iii)(3).

 

“Discounted Prepayment Determination Date”: as defined in Subsection
4.4(h)(iv)(3).

 



 - 23 - 

 

 

“Discounted Prepayment Effective Date”: in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offers or Borrower Solicitation of Discounted Prepayment Offers, or
otherwise, the date that is five Business Days following the receipt by each
relevant Lender of notice from the Administrative Agent in accordance with
Subsection 4.4(h)(ii), Subsection 4.4(h)(iii) or Subsection 4.4(h)(iv), as
applicable unless a shorter period is agreed to between the Borrower and the
Administrative Agent.

 

“Discounted Term Loan Prepayment”: as defined in Subsection 4.4(h)(i).

 

“Disinterested Directors”: with respect to any Affiliate Transaction, one or
more members of the Board of Directors of the Borrower, or one or more members
of the Board of Directors of a Parent Entity, having no material direct or
indirect financial interest in or with respect to such Affiliate Transaction. A
member of any such Board of Directors shall not be deemed to have such a
financial interest by reason of such member’s holding Capital Stock of the
Borrower or any Parent Entity or any options, warrants or other rights in
respect of such Capital Stock of the Borrower or any Parent Entity or any
options, warrants or other rights in respect of such Capital Stock or by reason
of such member receiving any compensation from the Borrower or such Parent
Entity, as applicable, on whose Board of Directors such member serves in respect
of such member’s role as director.

 

“Disposition”: as defined in the definition of the term “Asset Disposition” in
this Subsection 1.1.

 

“Disqualified Party”: (i) any competitor of the Borrower and its Restricted
Subsidiaries that is in the same or a similar line of business as the Borrower
and its Restricted Subsidiaries or any affiliate of such competitor and (ii) any
Persons designated in writing by the Borrower or CD&R to the Administrative
Agent on or prior to the Closing Date.

 

“Disqualified Stock”: with respect to any Person, any Capital Stock (other than
Management Stock) that by its terms (or by the terms of any security into which
it is convertible or for which it is exchangeable or exercisable) or upon the
happening of any event (other than following the occurrence of a Change of
Control or other similar event described under such terms as a “change of
control” or an Asset Disposition or other disposition) (i) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise, (ii)
is convertible or exchangeable for Indebtedness or Disqualified Stock or (iii)
is redeemable at the option of the holder thereof (other than following the
occurrence of a Change of Control or other similar event described under such
terms as a “change of control” or an Asset Disposition or other disposition), in
whole or in part, in each case on or prior to the Initial Term Loan Maturity
Date; provided that Capital Stock issued to any employee benefit plan, or by any
such plan to any employees of the Borrower or any Subsidiary, shall not
constitute Disqualified Stock solely because it may be required to be
repurchased or otherwise acquired or retired in order to satisfy applicable
statutory or regulatory obligations.

 

“Dollars” and “$”: dollars in lawful currency of the United States of America.

 



 - 24 - 

 

 

“Domestic Borrowing Base”: the sum of (1) 90% of the book value of Inventory of
the Borrower and its Domestic Subsidiaries that are Restricted Subsidiaries,
(2) 90% of the book value of Receivables of the Borrower and its Domestic
Subsidiaries that are Restricted Subsidiaries and (3) cash, Cash Equivalents and
Temporary Cash Investments of the Borrower and its Domestic Subsidiaries that
are Restricted Subsidiaries (in each case, determined as of the end of the most
recently ended fiscal month of the Borrower for which internal consolidated
financial statements of the Borrower are available, and, in the case of any
determination relating to any Incurrence of Indebtedness, on a pro forma basis
including (x) any property or assets of a type described above acquired since
the end of such fiscal month and (y) any property or assets of a type described
above being acquired in connection therewith).

 

“Domestic Subsidiary”: any Restricted Subsidiary of the Borrower other than a
Foreign Subsidiary.

 

“ECF Payment Date”: as defined in Subsection 4.4(b).

 

“ECF Prepayment Amount”: as defined in Subsection 4.4(b)(iii).

 

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
and is subject to the supervision of an EEA Resolution Authority, or (c) any
financial institution established in an EEA Member Country which is a Subsidiary
of an institution described in clause (a) or (b) of this definition and is
subject to consolidated supervision of an EEA Resolution Authority with its
parent.

 

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein and Norway.

 

“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Environmental Costs”: any and all costs or expenses (including attorney’s and
consultant’s fees, investigation and laboratory fees, response costs, court
costs and litigation expenses, fines, penalties, damages, settlement payments,
judgments and awards), of whatever kind or nature, known or unknown, contingent
or otherwise, arising out of, or in any way relating to, any actual or alleged
violation of, noncompliance with or liability under any Environmental Laws.
Environmental Costs include any and all of the foregoing, without regard to
whether they arise out of or are related to any past, pending or threatened
proceeding of any kind.

 

“Environmental Laws”: any and all U.S. or foreign, federal, state, provincial,
territorial, local or municipal laws, rules, orders, enforceable guidelines and
orders-in-council, regulations, statutes, ordinances, codes, decrees, and such
requirements of any Governmental Authority properly promulgated and having the
force and effect of law or other Requirements of Law (including common law)
regulating, relating to or imposing liability or standards of conduct concerning
protection of human health (as it relates to exposure to Materials of
Environmental Concern) or the environment, as have been, or now or at any
relevant time hereafter are, in effect.

 



 - 25 - 

 

 

“Environmental Permits”: any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
Environmental Law.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Escrow Borrower”: as defined in Subsection 2.6(a).

 

“Escrow Subsidiary”: a Wholly Owned Subsidiary that is a Domestic Subsidiary
formed or established for the purpose of Incurring Indebtedness the proceeds of
which will be subject to an escrow or other similar arrangement; provided that
upon the termination of all such escrow or similar arrangement of such
Subsidiary, such Subsidiary shall cease to constitute an “Escrow Subsidiary”
hereunder and shall merge with and into the Borrower in accordance with
Subsection 8.7. Prior to its merger with and into the Borrower, each Escrow
Subsidiary shall not own, hold or otherwise have any interest in any material
assets other than the proceeds of the applicable Indebtedness Incurred by such
Escrow Subsidiary and any cash, Cash Equivalents or Temporary Cash Investments
invested in such Escrow Subsidiary to cover interest and premium in respect of
such Indebtedness.

 

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

 

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Adjusted LIBOR Rate.

 

“Event of Default”: any of the events specified in Subsection 9.1, provided that
any requirement for the giving of notice, the lapse of time, or both, or any
other condition, has been satisfied.

 

“Excess Cash Flow”: for any period, an amount equal to the excess of:

 

(a)          the sum, without duplication, of

 

(i)          Consolidated Net Income for such period,

 

(ii)         an amount equal to the amount of all non-cash charges to the extent
deducted in calculating such Consolidated Net Income and cash receipts to the
extent excluded in calculating such Consolidated Net Income (except to the
extent such cash receipts are attributable to revenue or other items that would
be included in calculating Consolidated Net Income for any prior period),

 

(iii)        decreases in Consolidated Working Capital for such period (other
than any such decreases arising (x) from any acquisition or disposition of (a)
any business unit, division, line of business or Person or (b) any assets other
than in the ordinary course of business (each, an “ECF Acquisition” or “ECF
Disposition”, respectively) by the Borrower and the Restricted Subsidiaries
completed during such period, (y) from the application of purchase accounting or
(z) as a result of the reclassification of any balance sheet item from
short-term to long-term or vice versa),

 



 - 26 - 

 

 

(iv)         an amount equal to the aggregate net non-cash loss on Asset
Dispositions (or any disposition specifically excluded from the definition of
the term “Asset Disposition”) by the Borrower and the Restricted Subsidiaries
during such period (other than in the ordinary course of business) to the extent
deducted in calculating such Consolidated Net Income,

 

(v)          cash receipts in respect of Hedge Agreements during such period to
the extent not otherwise included in calculating such Consolidated Net Income,
and

 

(vi)         any extraordinary, unusual or nonrecurring cash gain,

 

over (b) the sum, without duplication, of

 

(i)          an amount equal to the amount of all non-cash credits included in
calculating such Consolidated Net Income and cash charges to the extent not
deducted in calculating such Consolidated Net Income,

 

(ii)         [reserved],

 

(iii)        the aggregate amount of all principal payments, purchases or other
retirements of Indebtedness of the Borrower and the Restricted Subsidiaries
(including (A) the principal component of payments in respect of Financing Lease
Obligations, (B) the amount of any repayment of Term Loans pursuant to
Subsection 2.2(b) and (C) the amount of a mandatory prepayment of Term Loans
pursuant to Subsection 4.4(b)(i) and any mandatory prepayment, repayment or
redemption of Pari Passu Indebtedness pursuant to requirements under the
agreements governing such Pari Passu Indebtedness similar to the requirements
set forth in Subsection 4.4(b)(i) (as determined by the Borrower in good faith,
which determination shall be conclusive), to the extent required due to an Asset
Disposition (or any disposition specifically excluded from the definition of the
term “Asset Disposition”) that resulted in an increase to Consolidated Net
Income and not in excess of the amount of such increase, but excluding (x) all
other prepayments of Loans, (y) all prepayments of ABL Facility Loans and (z)
all prepayments of revolving loans (other than Revolving Loans hereunder), to
the extent there is not an equivalent permanent reduction in commitments
thereunder) made during such period, except to the extent financed with the
proceeds of long-term Indebtedness of the Borrower or the Restricted
Subsidiaries,

 

(iv)         an amount equal to the aggregate net non-cash gain on Asset
Dispositions (or any disposition specifically excluded from the definition of
the term “Asset Disposition”) by the Borrower and the Restricted Subsidiaries
during such period (other than in the ordinary course of business) to the extent
included in calculating such Consolidated Net Income,

 



 - 27 - 

 

 

(v)          increases in Consolidated Working Capital for such period (other
than any such increases arising (x) from any ECF Acquisition or ECF Disposition
by the Borrower and the Restricted Subsidiaries completed during such period,
(y) from the application of purchase accounting or (z) as a result of the
reclassification of any balance sheet item from short-term to long-term or vice
versa),

 

(vi)         payments by the Borrower and the Restricted Subsidiaries during
such period in respect of long-term liabilities of the Borrower and the
Restricted Subsidiaries other than Indebtedness, to the extent not already
deducted in calculating Consolidated Net Income,

 

(vii)        [reserved],

 

(viii)      the amount of Restricted Payments (other than Investments) made in
cash during such period (on a consolidated basis) by the Borrower and the
Restricted Subsidiaries pursuant to Subsection 8.2(b) (other than Subsection
8.2(b)(vi)), to the extent such Restricted Payments were financed with
internally generated cash flow of the Borrower and the Restricted Subsidiaries,

 

(ix)         the aggregate amount of expenditures actually made by the Borrower
and the Restricted Subsidiaries in cash during such period (including
expenditures for the payment of financing fees) to the extent that such
expenditures are not expensed during such period and are not deducted in
calculating Consolidated Net Income,

 

(x)          the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and the Restricted Subsidiaries during
such period that are made in connection with any prepayment of Indebtedness to
the extent that such payments are not deducted in calculating Consolidated Net
Income,

 

(xi)         [reserved],

 

(xii)        the amount of (x) Permitted Payments made pursuant to Subsection
8.2(b)(vii)(B) or with respect to Related Taxes pursuant to Subsection
8.2(b)(vii)(C) or (y) taxes (including penalties and interest) paid in cash or
tax reserves set aside or payable (without duplication) in such period to the
extent they exceed the amount of tax expense deducted in calculating such
Consolidated Net Income for such period,

 

(xiii)      cash expenditures in respect of Hedge Agreements during such period
to the extent not deducted in calculating such Consolidated Net Income, and

 



 - 28 - 

 

 

(xiv)        (v) any extraordinary, unusual or nonrecurring cash loss or charge
(including fees, expenses, charges (or any amortization thereof) associated with
the Transactions or any acquisition, merger or consolidation, whether or not
completed), (w) any fees and expenses (or amortization thereof), and any charges
or costs, in connection with any acquisition, Investment, Asset Disposition,
issuance of Capital Stock, issuance, repayment or refinancing of Indebtedness,
or amendment or modification of any agreement or instrument relating to any
Indebtedness (in each case, whether or not completed, after the date hereof or
any accounting change, and including any such transaction consummated prior to
the date hereof), (x) any severance, relocation, consolidation, closing,
integration, facilities opening, business optimization, transition or
restructuring costs, charges or expenses, (y) any signing, retention or
completion bonuses and (z) any costs associated with curtailments or
modifications to pension and post-retirement employee benefit plans, in each
case, to the extent not already deducted in calculating Consolidated Net Income.

 

“Exchange Act”: the Securities Exchange Act of 1934, as amended from time to
time.

 

“Excluded Assets”: as defined in the Guarantee and Collateral Agreement.

 

“Excluded Contribution”: Net Cash Proceeds, or the Fair Market Value (as of the
date of contribution, issuance or sale) of property or assets, received by the
Borrower as capital contributions to the Borrower after the Closing Date or from
the issuance or sale (other than to a Restricted Subsidiary) of Capital Stock
(other than Disqualified Stock or Designated Preferred Stock) of the Borrower,
in each case to the extent designated as an Excluded Contribution pursuant to a
certificate of a Responsible Officer of the Borrower and not previously included
in the calculation set forth in Subsection 8.2(a)(3)(B)(x) for purposes of
determining whether a Restricted Payment may be made.

 

“Excluded Information”: as defined in Subsection 4.4(h)(i).

 

“Excluded Liability”: any liability that is excluded under the Bail-In
Legislation from the scope of any Bail-In Action including, without limitation,
any liability excluded pursuant to Article 44 of the Bank Recovery and
Resolution Directive.

 

“Excluded Subsidiary”: at any date of determination, any Subsidiary of the
Borrower (other than any Subsidiary designated as a Subsidiary Guarantor
pursuant to the last sentence of Subsection 7.9(b)):

 

(a)          that is an Immaterial Subsidiary;

 

(b)          that is prohibited by Requirement of Law, or by Contractual
Obligations existing on the Closing Date (or, in the case of any newly acquired
Subsidiary, in existence at the time of acquisition but not entered into in
contemplation thereof), from Guaranteeing, or granting Liens to secure, the Term
Loan Facility Obligations, or if Guaranteeing, or granting Liens to secure, the
Term Loan Facility Obligations would require governmental (including regulatory)
consent, approval, license or authorization unless such consent, approval,
license or authorization has been received;

 



 - 29 - 

 

 

(c)          with respect to which the Borrower and the Administrative Agent
reasonably agree that the burden or cost or other consequences of providing a
guarantee of the Term Loan Facility Obligations shall be excessive in view of
the benefits to be obtained by the Lenders therefrom;

 

(d)          with respect to which the provision of such guarantee of the Term
Loan Facility Obligations would result in material adverse tax consequences to
the Borrower or any of its Subsidiaries (as determined by the Borrower in good
faith, which determination shall be conclusive, and the Borrower shall take
commercially reasonable efforts to promptly notify the Administrative Agent of
any such determination, but failure to so notify the Administrative Agent shall
not invalidate such determination);

 

(e)          that is a Subsidiary of a Foreign Subsidiary;

 

(f)          that is a joint venture or Non-Wholly Owned Subsidiary;

 

(g)          that is an Unrestricted Subsidiary;

 

(h)          that is a Captive Insurance Subsidiary;

 

(i)          that is a Special Purpose Entity;

 

(j)          that is a Subsidiary formed solely for the purpose of becoming a
Parent Entity, or merging with the Borrower in connection with another
Subsidiary becoming a Parent Entity;

 

(k)          that is a Subsidiary acquired by the Borrower or any Subsidiary
and, at the time of the relevant acquisition, is an obligor in respect of
Acquired Indebtedness to the extent (and solely for so long as) the documents or
instruments governing the applicable Acquired Indebtedness prohibits such
Subsidiary from granting a Guarantee of the Term Loan Facility Obligations; or

 

(l)          that is an Escrow Subsidiary;

 

provided that, notwithstanding the foregoing, any Domestic Subsidiary that
Guarantees the payment of the ABL Facility Loans shall not be an Excluded
Subsidiary.

 

Subject to the proviso in the preceding sentence, any Subsidiary that fails to
meet the foregoing requirements as of the last day of the period of the most
recent four consecutive Fiscal Quarters for which consolidated financial
statements of the Borrower are available shall continue to be deemed an Excluded
Subsidiary hereunder until the date that is 60 days following the date on which
such annual or quarterly financial statements were required to be delivered
pursuant to Subsection 7.1 with respect to such period.

 



 - 30 - 

 

 

“Excluded Taxes”: (a) any Taxes measured by or imposed upon the net income of
any Agent or Lender or its applicable lending office, or any branch or affiliate
thereof, and all franchise Taxes, branch Taxes, Taxes on doing business or Taxes
measured by or imposed upon the overall capital or net worth of any such Agent
or Lender or its applicable lending office, or any branch or affiliate thereof,
in each case imposed by the jurisdiction under the laws of which such Agent or
Lender, applicable lending office, branch or affiliate is organized or is
located, or in which its principal executive office is located, or any nation
within which such jurisdiction is located or any political subdivision thereof;
(c) any Taxes imposed by reason of any connection between the jurisdiction
imposing such Tax and such Agent or Lender, applicable lending office, branch or
affiliate other than a connection arising solely from such Agent or Lender
having executed, delivered or performed its obligations under, or received
payment under or enforced, this Agreement or any Notes, and (c) any Taxes
imposed by FATCA.

 

“Exempt Sale and Leaseback Transaction”: any Sale and Leaseback Transaction (a)
in which the sale or transfer of property occurs within 180 days of the
acquisition of such property by the Borrower or any of its Subsidiaries or (b)
that involves property with a book value equal to the greater of $25,000,000 and
15% of Consolidated Four Quarter EBITDA (as of the date on which a legally
binding commitment for such Sale and Leaseback Transaction was entered into) or
less and is not part of a series of related Sale and Leaseback Transactions
involving property with an aggregate value in excess of such amount and entered
into with a single Person or group of Persons. For purposes of the foregoing,
“Sale and Leaseback Transaction” means any arrangement with any Person providing
for the leasing by the Borrower or any of its Subsidiaries of real or personal
property that has been or is to be sold or transferred by the Borrower or any
such Subsidiary to such Person or to any other Person to whom funds have been or
are to be advanced by such Person on the security of such property or rental
obligations of the Borrower or such Subsidiary.

 

“Existing Indebtedness”: Indebtedness for borrowed money of the Borrower and its
Restricted Subsidiaries outstanding on the Closing Date and disclosed on
Schedule 8.1.

 

“Existing Interest Rate”: as defined in Subsection 2.6(d)(iv).

 

“Existing Loans”: as defined in Subsection 2.8(a).

 

“Existing Tranche”: as defined in Subsection 2.8(a).

 

“Extended Loans”: as defined in Subsection 2.8(a).

 

“Extended Term Loans”: as defined in Subsection 2.8(a).

 

“Extended Term Tranche”: as defined in Subsection 2.8(a).

 

“Extended Tranche”: as defined in Subsection 2.8(a).

 

“Extending Lender”: as defined in Subsection 2.8(b).

 

“Extension”: as defined in Subsection 2.8(b).

 



 - 31 - 

 

 

“Extension Amendment”: as defined in Subsection 2.8(c).

 

“Extension Date”: as defined in Subsection 2.8(d).

 

“Extension Election”: as defined in Subsection 2.8(b).

 

“Extension of Credit”: as to any Lender, the making of an Initial Term Loan
(excluding any Supplemental Term Loans being made under the Initial Term Loan
Tranche) or an Incremental Revolving Loan (other than the initial extension of
credit thereunder).

 

“Extension Request”: as defined in Subsection 2.8(a).

 

“Extension Request Deadline”: as defined in Subsection 2.8(b).

 

“Extension Series”: all Extended Loans that are established pursuant to the same
Extension Amendment (or any subsequent Extension Amendment to the extent such
Extension Amendment expressly provides that the Extended Loans provided for
therein are intended to be part of any previously established Extension Series)
and that provide for the same interest margins and amortization schedule.

 

“Facility”: each of (a) the Initial Term Loan Commitments and the Extensions of
Credit made thereunder (the “Initial Term Loan Facility”), (b) Incremental Term
Loans of the same Tranche, (c) Incremental Revolving Commitments of the same
Tranche and Extensions of Credit made thereunder, (d) any Extended Term Loans of
the same Extension Series and (e) any Specified Refinancing Loans of the same
Tranche, and collectively the “Facilities.”

 

“Fair Market Value”: with respect to any asset or property, the fair market
value of such asset or property as determined in good faith by the Borrower or
the Board of Directors, whose determination shall be conclusive.

 

“FATCA”: Sections 1471 through 1474 of the Code as in effect on the Closing Date
(and any amended or successor provisions that are substantively comparable), and
any regulations or other administrative authority promulgated thereunder, any
agreements entered into pursuant to Section 1471(b)(1) of the Code (and any
amended or successor provisions that are substantively comparable), any
intergovernmental agreement entered into in connection with any of the
foregoing, any fiscal or regulatory legislation, rules or practices adopted
pursuant to any such intergovernmental agreement and any legislation,
regulations or guidance enacted in any jurisdiction that seeks to implement a
similar tax reporting or tax withholding regime.

 

“Federal District Court”: as defined in Subsection 11.13(a).

 

“Federal Funds Effective Rate”: for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depository institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that, if the Federal Funds
Effective Rate for any day is less than zero, the Federal Funds Effective Rate
for such day will be deemed to be zero.

 



 - 32 - 

 

 

“Fee Letter”: the Fee Letter, dated as of February 8, 2018, among Credit Suisse
Securities (USA) LLC, Credit Suisse AG, Cayman Islands Branch and NCI Building
Systems, Inc.

 

“Financing Disposition”: any sale, transfer, conveyance or other disposition of,
or creation or incurrence of any Lien on, property or assets (a) by the Borrower
or any Subsidiary thereof to or in favor of any Special Purpose Entity, or by
any Special Purpose Subsidiary, in each case in connection with the Incurrence
by a Special Purpose Entity of Indebtedness, or obligations to make payments to
the obligor on Indebtedness, which may be secured by a Lien in respect of such
property or assets or (b) by the Borrower or any Subsidiary thereof to or in
favor of any Special Purpose Entity that is not a Special Purpose Subsidiary.

 

“Financing Lease”: any lease of property, real or personal, the obligations of
the lessee in respect of which are required to be capitalized and accounted for
as a financing lease (and not, for the avoidance of doubt, as an operating
lease) on the balance sheet of such lessee for financial reporting purposes in
accordance with GAAP. The Stated Maturity of any Financing Lease Obligation
shall be the date of the last payment of rent or any other amount due under the
related lease. Notwithstanding anything to the contrary contained in this
definition of “Financing Lease” or elsewhere in this Agreement, in the event of
an accounting change requiring leases to be capitalized on the balance sheet of
the lessee that are not required to be so capitalized on the date hereof, then
at the Borrower’s option, only those leases (assuming for purposes hereof that
such leases were in existence on the date hereof) that would constitute
Financing Leases in conformity with GAAP on the date hereof shall be considered
Financing Leases, and all calculations and deliverables under this Agreement or
any other Loan Document shall be made or delivered, as applicable, in accordance
therewith.

 

“Financing Lease Obligation”: an obligation under any Financing Lease.

 

“FIRREA”: the Financial Institutions Reform, Recovery and Enforcement Act of
1989, as amended from time to time.

 

“First Lien Obligations”: (i) the Term Loan Facility Obligations and (ii) the
Additional Obligations, Permitted Debt Exchange Notes, Rollover Indebtedness and
Refinancing Indebtedness in respect of the Indebtedness described in this clause
(ii) (other than any such Additional Obligations, Permitted Debt Exchange Notes,
Rollover Indebtedness and Refinancing Indebtedness that are unsecured or secured
by a Lien ranking junior to the Lien securing the Term Loan Facility
Obligations) secured by a first priority security interest in the Term Loan
Priority Collateral and a second priority security interest in the ABL Priority
Collateral, collectively.

 

“first priority”: with respect to any Lien purported to be created in any
Collateral pursuant to any Security Document, that such Lien is the most senior
Lien to which such Collateral is subject (subject to Liens permitted hereunder
(including Permitted Liens) applicable to such Collateral which have priority
over the respective Liens on such Collateral created pursuant to the relevant
Security Document (or, in the case of Collateral constituting Pledged Stock (as
defined in the Guarantee and Collateral Agreement), Permitted Liens of the type
described in clauses (a), (k)(4) (other than subclause (z)), (l), (m), (n),
(p)(1), (s) and, solely with respect to Permitted Liens described in the
foregoing clauses, (o) of the definition thereof)). For purposes of this
definition, a Lien purported to be created in any Collateral pursuant to any
Security Document will be construed as the “most senior Lien” to which such
Collateral is subject, notwithstanding the existence of a Permitted Lien on the
Collateral that is pari passu with the Lien on such Collateral, so long as such
Permitted Lien is subject to the terms of the ABL/Term Loan Intercreditor
Agreement or an Other Intercreditor Agreement.

 



 - 33 - 

 

 

“Fiscal Year”: any period of 12 consecutive months ending on the Sunday closest
to October 31 of any calendar year, or as otherwise designated by the Borrower
in accordance with Subsection 7.12.

 

“Fiscal Quarter”: for any Fiscal Year, each 13-week or 14-week fiscal period
commencing on the day immediately following the last day of the previous Fiscal
Quarter and ending on the Sunday closest to January 31, April 30, July 31 and
October 31 (as applicable) of such Fiscal Year, or as otherwise designated by
the Borrower in accordance with Subsection 7.12.

 

“Fixed GAAP Date”: the Closing Date; provided that at any time after the Closing
Date, the Borrower may by written notice to the Administrative Agent elect to
change the Fixed GAAP Date to be the date specified in such notice, and upon
such notice, the Fixed GAAP Date shall be such date for all periods beginning on
and after the date specified in such notice.

 

“Fixed GAAP Terms”: (a) the definitions of the terms “Borrowing Base”, “Capital
Expenditures”, “Consolidated Coverage Ratio”, “Consolidated EBITDA”,
“Consolidated Four Quarter EBITDA”, “Consolidated Interest Expense”,
“Consolidated Net Income”, “Consolidated Secured Indebtedness”, “Consolidated
Secured Leverage Ratio”, “Consolidated Total Assets”, “Consolidated Total
Indebtedness”, “Consolidated Total Leverage Ratio”, “Consolidated Working
Capital”, “Consolidation”, “Domestic Borrowing Base”, “Excess Cash Flow”,
“Foreign Borrowing Base”, “Inventory” and “Receivable”, (b) all defined terms in
this Agreement to the extent used in or relating to any of the foregoing
definitions, and all ratios and computations based on any of the foregoing
definitions, and (c) any other term or provision of this Agreement or the Loan
Documents that, at the Borrower’s election, may be specified by the Borrower by
written notice to the Administrative Agent from time to time.

 

“Flood Insurance Laws”: collectively, (i) the National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and (iii)
the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto.

 

“Foreign Borrowing Base”: the sum of (1) 90% of the book value of Inventory of
the Borrower’s Foreign Subsidiaries that are Restricted Subsidiaries, (2) 90% of
the book value of Receivables of the Borrower’s Foreign Subsidiaries that are
Restricted Subsidiaries and (3) cash, Cash Equivalents and Temporary Cash
Investments of the Borrower’s Foreign Subsidiaries that are Restricted
Subsidiaries (in each case, determined as of the end of the most recently ended
fiscal month of the Borrower for which internal consolidated financial
statements of the Borrower are available, on a pro forma basis including (x) any
property or assets of a type described above acquired since the end of such
fiscal month and (y) any property or assets of a type described above being
acquired in connection therewith).

 



 - 34 - 

 

 

“Foreign Pension Plan”: a registered pension plan which is subject to applicable
pension legislation other than ERISA or the Code, which a Restricted Subsidiary
sponsors or maintains, or to which it makes or is obligated to make
contributions.

 

“Foreign Plan”: each Foreign Pension Plan, deferred compensation or other
retirement or superannuation plan, fund, program, agreement, commitment or
arrangement whether oral or written, funded or unfunded, sponsored, established,
maintained or contributed to, or required to be contributed to, or with respect
to which any liability is borne, outside the United States of America, by the
Borrower or any of its Restricted Subsidiaries, other than any such plan, fund,
program, agreement or arrangement sponsored by a Governmental Authority.

 

“Foreign Subsidiary”: any Subsidiary of the Borrower (a) that is organized under
the laws of any jurisdiction outside of the United States of America, or that is
a Subsidiary of any such Foreign Subsidiary, or (b) that is a Foreign Subsidiary
Holdco. Any subsidiary of the Borrower that is organized under the laws of
Puerto Rico or any other territory of the United States of America shall be a
Foreign Subsidiary.

 

“Foreign Subsidiary Holdco”: any Restricted Subsidiary of the Borrower, so long
as such Restricted Subsidiary has no material assets other than securities or
indebtedness of one or more Foreign Subsidiaries (or Subsidiaries thereof),
intellectual property relating to such Foreign Subsidiaries (or Subsidiaries
thereof), and/or other assets (including cash, Cash Equivalents and Temporary
Cash Investments) relating to an ownership interest in any such securities,
indebtedness, intellectual property or Subsidiaries. Any Subsidiary that is a
Foreign Subsidiary Holdco that fails to meet the foregoing requirements as of
the last day of the period for which consolidated financial statements of the
Borrower are available shall continue to be deemed a “Foreign Subsidiary Holdco”
hereunder until the date that is 60 days following the date on which such annual
or quarterly financial statements were required to be delivered pursuant to
Subsection 7.1 with respect to such period.

 

“Funded Debt”: all Indebtedness of the Borrower and the Restricted Subsidiaries
for borrowed money that matures more than one year from the date of its creation
or that matures within one year from such date that is renewable or extendable,
at the option of the Borrower or any Restricted Subsidiary, to a date more than
one year from such date or that arises under a revolving credit or similar
agreement that obligates the lender or lenders to extend credit during a period
of more than one year from such date, including all amounts of such debt
required to be paid or prepaid within one year from the date of its creation
and, in the case of the Borrower, Indebtedness in respect of the Term Loans.

 



 - 35 - 

 

 

“GAAP”: generally accepted accounting principles in the United States of America
as in effect on the Fixed GAAP Date (for purposes of the Fixed GAAP Terms) and
as in effect from time to time (for all other purposes of this Agreement),
including those set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or in
such other statements by such other entity as approved by a significant segment
of the accounting profession, and subject to the following sentence. If at any
time the SEC permits or requires U.S. domiciled companies subject to the
reporting requirements of the Exchange Act to use IFRS in lieu of GAAP for
financial reporting purposes, the Borrower may elect by written notice to the
Administrative Agent to so use IFRS in lieu of GAAP and, upon any such notice,
references herein to GAAP shall thereafter be construed to mean (a) for periods
beginning on and after the date specified in such notice, IFRS as in effect on
the date specified in such notice (for purposes of the Fixed GAAP Terms) and as
in effect from time to time (for all other purposes of this Agreement) and (b)
for prior periods, GAAP as defined in the first sentence of this definition. All
ratios and computations based on GAAP contained in this Agreement shall be
computed in conformity with GAAP.

 

“Governmental Authority”: the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).

 

“Guarantee”: any obligation, contingent or otherwise, of any Person directly or
indirectly guaranteeing any Indebtedness or other obligation of any other
Person; provided that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning.

 

“Guarantee and Collateral Agreement”: the Term Loan Guarantee and Collateral
Agreement delivered to the Collateral Agent as of the date hereof, substantially
in the form of Exhibit B hereto, as the same may be amended, supplemented,
waived or otherwise modified from time to time.

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any such obligation of the guaranteeing
person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (A) for the purchase or payment of any such primary
obligation or (B) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the owner of any such primary obligation against loss
in respect thereof; provided, however, that the term Guarantee Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Guarantee Obligation of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee Obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith, which determination shall
be conclusive.

 



 - 36 - 

 

 

“Guarantor Subordinated Obligations”: with respect to a Subsidiary Guarantor,
any Indebtedness of such Subsidiary Guarantor (whether outstanding on the
Closing Date or thereafter Incurred) that is expressly subordinated in right of
payment to the obligations of such Subsidiary Guarantor under its Subsidiary
Guaranty pursuant to a written agreement.

 

“Guarantors”: the collective reference to each Subsidiary Guarantor;
individually, a “Guarantor.”

 

“Hedge Agreements”: collectively, Interest Rate Agreements, Currency Agreements
and Commodities Agreements.

 

“Hedging Obligations”: as to any Person, the obligations of such Person pursuant
to any Interest Rate Agreement, Currency Agreement or Commodities Agreement.

 

“Identified Participating Lenders”: as defined in Subsection 4.4(h)(iii)(3).

 

“Identified Qualifying Lenders”: as defined in Subsection 4.4(h)(iv)(3).

 

“IFRS”: International Financial Reporting Standards and applicable accounting
requirements set by the International Accounting Standards Board or any
successor thereto (or the Financial Accounting Standards Board, the Accounting
Principles Board of the American Institute of Certified Public Accountants, or
any successor to either such board, or the SEC, as the case may be), as in
effect from time to time.

 

“Immaterial Subsidiary”: any Subsidiary of the Borrower designated as such in
writing by the Borrower to the Administrative Agent that (i) (x) contributed
5.0% or less of Consolidated EBITDA for the period of the most recent four
consecutive Fiscal Quarters ending prior to the date of such determination for
which consolidated financial statements of the Borrower are available, and (y)
had consolidated assets representing 5.0% or less of Consolidated Total Assets
as of the end of the most recently ended financial period for which consolidated
financial statements of the Borrower are available; and (ii) together with all
other Immaterial Subsidiaries designated pursuant to the preceding clause (i),
(x) contributed 5.0% or less of Consolidated EBITDA for the period of the most
recent four consecutive Fiscal Quarters ending prior to the date of such
determination for which consolidated financial statements of the Borrower are
available, and (y) had consolidated assets representing 5.0% or less of
Consolidated Total Assets as of the end of the most recently ended financial
period for which consolidated financial statements of the Borrower are
available. Any Subsidiary so designated as an Immaterial Subsidiary that fails
to meet the foregoing requirements as of the last day of the period of the most
recent four consecutive Fiscal Quarters for which consolidated financial
statements of the Borrower are available shall continue to be deemed an
“Immaterial Subsidiary” hereunder until the date that is 60 days following the
date on which such annual or quarterly financial statements were required to be
delivered pursuant to Subsection 7.1(a) or 7.1(b) with respect to such period.

 



 - 37 - 

 

 

“Increase Supplement”: as defined in Subsection 2.6(c).

 

“Increased Amount”: as defined in Subsection 2.6(d)(iv).

 

“Incremental Commitment Amendment”: as defined in Subsection 2.6(d).

 

“Incremental Commitments”: as defined in Subsection 2.6(a).

 

“Incremental Indebtedness”: Indebtedness Incurred by the Borrower pursuant to
and in accordance with Subsection 2.6.

 

“Incremental Lenders”: as defined in Subsection 2.6(b).

 

“Incremental Letter of Credit Commitments”: as defined in Subsection 2.6(a).

 

“Incremental Loans”: as defined in Subsection 2.6(d).

 

“Incremental Revolving Commitments”: as defined in Subsection 2.6(a).

 

“Incremental Revolving Lender”: as defined in Subsection 2.6(a).

 

“Incremental Revolving Loans”: any loans drawn under an Incremental Revolving
Commitment.

 

“Incremental Term Loan”: any Incremental Loan made pursuant to an Incremental
Term Loan Commitment.

 

“Incremental Term Loan Commitments”: as defined in Subsection 2.6(a).

 

“Incur”: issue, assume, enter into any Guarantee of, incur or otherwise become
liable for; and the terms “Incurs”, “Incurred” and “Incurrence” shall have a
correlative meaning; provided that any Indebtedness or Capital Stock of a Person
existing at the time such Person becomes a Subsidiary (whether by merger,
consolidation, acquisition or otherwise) shall be deemed to be Incurred by such
Subsidiary at the time it becomes a Subsidiary. Accrual of interest, the
accretion of accreted value, the payment of interest in the form of additional
Indebtedness, and the payment of dividends on Capital Stock constituting
Indebtedness in the form of additional shares of the same class of Capital
Stock, will be deemed not to be an Incurrence of Indebtedness. Any Indebtedness
issued at a discount (including Indebtedness on which interest is payable
through the issuance of additional Indebtedness) shall be deemed Incurred at the
time of original issuance of the Indebtedness at the initial accreted amount
thereof.

 



 - 38 - 

 

 

“Indebtedness”: with respect to any Person on any date of determination (without
duplication):

 

(i)          the principal of indebtedness of such Person for borrowed money;

 

(ii)         the principal of obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments;

 

(iii)        all reimbursement obligations of such Person in respect of letters
of credit, bankers’ acceptances or other similar instruments (the amount of such
obligations being equal at any time to the aggregate then undrawn and unexpired
amount of such letters of credit, bankers’ acceptances or other instruments plus
the aggregate amount of drawings thereunder that have not then been reimbursed)
(except to the extent such reimbursement obligations relate to Trade Payables
and such obligations are expected to be satisfied within 30 days of becoming due
and payable);

 

(iv)         the principal component of all obligations of such Person to pay
the deferred and unpaid purchase price of property (except Trade Payables),
which purchase price is due more than one year after the date of placing such
property in final service or taking final delivery and title thereto;

 

(v)          all Financing Lease Obligations of such Person;

 

(vi)         the redemption, repayment or other repurchase amount of such Person
with respect to any Disqualified Stock of such Person or (if such Person is a
Subsidiary of the Borrower other than a Subsidiary Guarantor) any Preferred
Stock of such Subsidiary, but excluding, in each case, any accrued dividends
(the amount of such obligation to be equal at any time to the maximum fixed
involuntary redemption, repayment or repurchase price for such Capital Stock, or
if less (or if such Capital Stock has no such fixed price), to the involuntary
redemption, repayment or repurchase price therefor calculated in accordance with
the terms thereof as if then redeemed, repaid or repurchased, and if such price
is based upon or measured by the fair market value of such Capital Stock, such
fair market value shall be as determined in good faith by senior management of
the Borrower, the Board of Directors of the Borrower or the Board of Directors
of the issuer of such Capital Stock, in each case which determination shall be
conclusive);

 

(vii)        all Indebtedness of other Persons secured by a Lien on any asset of
such Person, whether or not such Indebtedness is assumed by such Person;
provided that the amount of Indebtedness of such Person shall be the lesser of
(A) the fair market value of such asset at such date of determination (as
determined in good faith by the Borrower, which determination shall be
conclusive) and (B) the amount of such Indebtedness of such other Persons;

 

(viii)      all Guarantees by such Person of Indebtedness of other Persons, to
the extent so Guaranteed by such Person; and

 



 - 39 - 

 

 

(ix)         to the extent not otherwise included in this definition, net
Hedging Obligations of such Person (the amount of any such obligation to be
equal at any time to the termination value of such agreement or arrangement
giving rise to such Hedging Obligation that would be payable by such Person at
such time);

 

provided that Indebtedness shall not include (x) Contingent Obligations Incurred
in the ordinary course of business or consistent with past practice, (y) in
connection with the purchase by the Borrower or any Restricted Subsidiary of any
business, any post-closing payment adjustments to which the seller may become
entitled to the extent such payment is determined by a final closing balance
sheet or such payment depends on the performance of such business after the
closing; provided, however, that, at the time of closing, the amount of any such
payment is not determinable and, to the extent such payment thereafter becomes
fixed and determined, the amount is paid in a timely manner or (z) for the
avoidance of doubt, any obligations or liabilities that would be required to be
classified and accounted for as an operating lease for financial reporting
purposes in accordance with GAAP as of the date hereof.

 

The amount of Indebtedness of any Person at any date shall be determined as set
forth above or as otherwise provided for in this Agreement, or otherwise shall
equal the amount thereof that would appear as a liability on a balance sheet of
such Person (excluding any notes thereto) prepared in accordance with GAAP.

 

“Indebtedness to be Refinanced”: Indebtedness incurred pursuant to the
Predecessor Term Loan Credit Agreement and the Senior Notes.

 

“Indemnified Liabilities”: as defined in Subsection 11.5(d).

 

“Indemnitee”: as defined in Subsection 11.5(d).

 

“Initial Agreement”: as defined in Subsection 8.3(c).

 

“Initial Default”: as defined in Subsection 1.2(c).

 

“Initial Lien”: as defined in Subsection 8.6.

 

“Initial Term Loan”: as defined in Subsection 2.1.

 

“Initial Term Loan Commitment”: as to any Lender, its obligation to make Initial
Term Loans to the Borrower pursuant to Subsection 2.1 in an aggregate amount not
to exceed at any one time outstanding the amount set forth opposite such
Lender’s name in Schedule A under the heading “Initial Term Loan Commitment”;
collectively, as to all the Lenders, the “Initial Term Loan Commitments.” The
original aggregate amount of the Initial Term Loan Commitments on the Closing
Date is $415,000,000.

 

“Initial Term Loan Facility”: as defined in the definition of “Facility.”

 

“Initial Term Loan Maturity Date”: February 7, 2025.

 



 - 40 - 

 

 

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Installment Date”: as defined in Subsection 2.2(b).

 

“Intellectual Property”: as defined in Subsection 5.9.

 

“Intercreditor Agreement Supplement”: as defined in Subsection 10.8(a).

 

“Interest Payment Date”: (a) as to any ABR Loan, the last Business Day of each
Fiscal Quarter to occur while such Loan is outstanding, and the final maturity
date of such Loan, (b) as to any Eurodollar Loan having an Interest Period of
three months or less, the last day of such Interest Period, and (c) as to any
Eurodollar Loan having an Interest Period longer than three months, (i) each day
which is three months, or a whole multiple thereof, after the first day of such
Interest Period and (ii) the last day of such Interest Period.

 

“Interest Period”: with respect to any Eurodollar Loan:

 

(a)          initially, the period commencing on the borrowing or conversion
date, as the case may be, with respect to such Eurodollar Loan and ending (x)
one, two, three or six months (or if agreed to by each affected Lender, 12
months or a shorter period) thereafter or (y) on the last day of the first
Fiscal Quarter ending after the Closing Date, as selected by the Borrower in its
notice of borrowing or notice of conversion, as the case may be, given with
respect thereto; and

 

(b)          thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan and ending one,
two, three or six months (or if agreed to by each affected Lender, 12 months or
a shorter period) thereafter, as selected by the Borrower by irrevocable notice
to the Administrative Agent not less than three Business Days (or such shorter
period as may be agreed by the Administrative Agent in its reasonable
discretion) prior to the last day of the then current Interest Period with
respect thereto; provided that all of the foregoing provisions relating to
Interest Periods are subject to the following:

 

(i)          if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 

(ii)         any Interest Period that would otherwise extend beyond the
applicable Maturity Date shall (for all purposes other than Subsection 4.12) end
on the applicable Maturity Date;

 

(iii)        any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

 



 - 41 - 

 

 

(iv)         the Borrower shall select Interest Periods so as not to require a
scheduled payment of any Eurodollar Loan during an Interest Period for such
Eurodollar Loan.

 

“Interest Rate Agreement”: with respect to any Person, any interest rate
protection agreement, future agreement, option agreement, swap agreement, cap
agreement, collar agreement, hedge agreement or other similar agreement or
arrangement (including derivative agreements or arrangements), as to which such
Person is a party or a beneficiary.

 

“Interpolated Screen Rate”: in relation to the LIBOR Rate for any Loan, the rate
which results from interpolating on a linear basis between: (a) the rate
appearing on the ICE Benchmark Administration page (or on any successor or
substitute page of such service) for the longest period (for which that rate is
available) which is less than the Interest Period and (b) the rate appearing on
the ICE Benchmark Administration page (or on any successor or substitute page of
such service) for the shortest period (for which that rate is available) which
exceeds the Interest Period, each as of approximately 11:00 A.M. (London,
England time), two Business Days prior to the commencement of such Interest
Period of that Loan.

 

“Inventory”: goods held for sale, lease or use by a Person in the ordinary
course of business, net of any reserve for goods that have been segregated by
such Person to be returned to the applicable vendor for credit, as determined in
accordance with GAAP.

 

“Investment”: in any Person by any other Person, any direct or indirect advance,
loan or other extension of credit (other than to customers, dealers, licensees,
franchisees, suppliers, consultants, directors, officers or employees of any
Person in the ordinary course of business) or capital contribution (by means of
any transfer of cash or other property to others or any payment for property or
services for the account or use of others) to, or any purchase or acquisition of
Capital Stock, Indebtedness or other similar instruments issued by, such Person.
For purposes of the definition of “Unrestricted Subsidiary” and Subsection 8.2
only, (i) “Investment” shall include the portion (proportionate to the
Borrower’s equity interest in such Subsidiary) of the Fair Market Value of the
net assets of any Subsidiary of the Borrower at the time that such Subsidiary is
designated an Unrestricted Subsidiary, provided that upon a redesignation of
such Subsidiary as a Restricted Subsidiary, the Borrower shall be deemed to
continue to have a permanent “Investment” in an Unrestricted Subsidiary in an
amount (if positive) equal to (x) the Borrower’s “Investment” in such Subsidiary
at the time of such redesignation less (y) the portion (proportionate to the
Borrower’s equity interest in such Subsidiary) of the Fair Market Value of the
net assets of such Subsidiary at the time of such redesignation, (ii) any
property transferred to or from an Unrestricted Subsidiary shall be valued at
its Fair Market Value at the time of such transfer and (iii) for purposes of
Subsection 8.2(a)(3)(C), the amount resulting from the redesignation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall be the Fair Market
Value of the Investment in such Unrestricted Subsidiary at the time of such
redesignation. Guarantees shall not be deemed to be Investments. The amount of
any Investment outstanding at any time shall be the original cost of such
Investment, reduced (at the Borrower’s option) by any dividend, distribution,
interest payment, return of capital, repayment or other amount or value received
in respect of such Investment; provided that to the extent that the amount of
Restricted Payments outstanding at any time pursuant to Subsection 8.2(a) is so
reduced by any portion of any such amount or value that would otherwise be
included in the calculation of Consolidated Net Income, such portion of such
amount or value shall not be so included for purposes of calculating the amount
of Restricted Payments that may be made pursuant to Subsection 8.2(a).

 



 - 42 - 

 

 

“Investment Company Act”: the Investment Company Act of 1940, as amended from
time to time.

 

“Investment Grade Rating”: a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or any equivalent
rating by any other Rating Agency.

 

“Investment Grade Securities”: (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof (other than Cash Equivalents); (ii) debt securities or
debt instruments with an Investment Grade Rating, but excluding any debt
securities or instruments constituting loans or advances among the Borrower and
its Subsidiaries; (iii) investments in any fund that invests exclusively in
investments of the type described in clauses (i) and (ii) above, which fund may
also hold cash pending investment or distribution; and (iv) corresponding
instruments in countries other than the United States customarily utilized for
high quality investments.

 

“Judgment Conversion Date”: as defined in Subsection 11.8(a).

 

“Judgment Currency”: as defined in Subsection 11.8(a).

 

“Junior Capital”: collectively, any Indebtedness of any Parent Entity or the
Borrower that (i) is not secured by any asset of the Borrower or any Restricted
Subsidiary, (ii) is expressly subordinated to the prior payment in full of the
Term Loan Facility Obligations hereunder on terms consistent with those for
senior subordinated high yield debt securities issued by U.S. companies
sponsored by CD&R (as determined in good faith by the Borrower, which
determination shall be conclusive), (iii) has a final maturity date that is not
earlier than, and provides for no scheduled payments of principal prior to, the
date that is 91 days after the Initial Term Loan Maturity Date (other than
through conversion or exchange of any such Indebtedness for Capital Stock (other
than Disqualified Stock) of the Borrower, Capital Stock of any Parent Entity or
any other Junior Capital), (iv) has no mandatory redemption or prepayment
obligations other than (a) obligations that are subject to the prior payment in
full in cash of the Term Loans and (b) pursuant to an escrow or similar
arrangement with respect to the proceeds of such Junior Capital and (v) does not
require the payment of cash interest until the date that is 91 days after the
Initial Term Loan Maturity Date.

 

“Junior Debt”: any Subordinated Obligations and Guarantor Subordinated
Obligations.

 

“Junior Lien Intercreditor Agreement”: an intercreditor agreement substantially
in the form of Exhibit L to be entered into as required by the terms hereof, as
amended, supplemented, waived or otherwise modified from time to time.

 

“LCT Election”: as defined in Subsection 1.2(j).

 



 - 43 - 

 

 

“LCT Test Date”: as defined in Subsection 1.2(j).

 

“Lead Arrangers”: Credit Suisse Securities (USA) LLC, RBC Capital Markets, UBS
Securities LLC and Citigroup Global Markets Inc.

 

“Lender Default”: (a) the refusal (which may be given verbally or in writing and
has not been retracted) or failure of any Lender (including any Agent in its
capacity as Lender) to make available its portion of any incurrence of Loans,
which refusal or failure is not cured within two Business Days after the date of
such refusal or failure, (b) the failure of any Lender (including any Agent in
its capacity as Lender) to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within one Business
Day of the date when due, unless the subject of a good faith dispute, (c) a
Lender (including any Agent in its capacity as Lender) has notified the Borrower
or the Administrative Agent that it does not intend to comply with its funding
obligations hereunder, (d) a Lender (including any Agent in its capacity as
Lender) has failed, within 10 Business Days after request by the Administrative
Agent, to confirm that it will comply with its funding obligations hereunder
(provided that such Lender Default pursuant to this clause (d) shall cease to be
a Lender Default upon receipt of such confirmation by the Administrative Agent)
or (e) an Agent or a Lender has admitted in writing that it is insolvent or such
Agent or Lender becomes subject to a Lender-Related Distress Event or Bail-In
Action.

 

“Lender Joinder Agreement”: as defined in Subsection 2.6(c).

 

“Lender-Related Distress Event”: with respect to any Agent or Lender (each, a
“Distressed Person”), a voluntary or involuntary case with respect to such
Distressed Person under any debt relief law, or a custodian, conservator,
receiver or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Person
makes a general assignment for the benefit of creditors or is otherwise
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Distressed Person to be, insolvent or bankrupt; provided
that a Lender-Related Distress Event shall not be deemed to have occurred solely
by virtue of the ownership or acquisition of any equity interests in any Agent
or Lender or any person that directly or indirectly controls such Agent or
Lender by a Governmental Authority or an instrumentality thereof; provided,
further, that the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official by a
supervisory authority or regulator with respect to an Agent or Lender or any
person that directly or indirectly controls such Agent or Lender under the Dutch
Financial Supervision Act 2007 (as amended from time to time and including any
successor legislation) shall not be a “Lender-Related Distress Event” with
respect to such Agent or Lender or any person that directly or indirectly
controls such Agent or Lender.

 

“Lenders”: the several lenders from time to time parties to this Agreement
together with, in the case of any such lender that is a bank or financial
institution, any affiliate of any such bank or financial institution through
which such bank or financial institution elects, by notice to the Administrative
Agent and the Borrower, to make any Loans available to the Borrower, provided
that for all purposes of voting or consenting with respect to (a) any amendment,
supplement or modification of or to any Loan Document, (b) any waiver of any of
the requirements of any Loan Document or any Default or Event of Default and its
consequences or (c) any other matter as to which a Lender may vote or consent
pursuant to Subsection 11.1, the bank or financial institution making such
election shall be deemed the “Lender” rather than such affiliate, which shall
not be entitled to so vote or consent.

 



 - 44 - 

 

 

“Letter of Credit Facility”: any facility, in each case with one or more banks
or other lenders, institutions or financing providers providing for letters of
credit or bank guarantees, in each case including all agreements, instruments
and documents executed and delivered pursuant to or in connection with any of
the foregoing.

 

“Leverage Excess Proceeds”: as defined in Subsection 8.4(b).

 

“Liabilities”: collectively, any and all claims, obligations, liabilities,
causes of action, actions, suits, proceedings, investigations, judgments,
decrees, losses, damages, fees, costs and expenses (including interest,
penalties and fees and disbursements of attorneys, accountants, investment
bankers and other professional advisors), in each case whether incurred, arising
or existing with respect to third parties or otherwise at any time or from time
to time.

 

“LIBOR Rate”: with respect to each day during each Interest Period pertaining to
a Eurodollar Loan, the rate per annum determined by the Administrative Agent to
be:

 

(a)          the London Interbank Offered Rate for deposits in Dollars for a
duration equal to or comparable to the duration of such Interest Period which
appears on the relevant Reuters Monitor Money Rates Service page (being
currently the page designated as “LIBO”) (or such other commercially available
source providing quotations of the London Interbank Offered Rate for deposits in
Dollars as may be designated by the Administrative Agent from time to time and
as consented to by the Borrower) at or about 11:00 A.M. (London, England time)
two London Business Days before the first day of such Interest Period; or

 

(b)          if no such page (or other source) is available, the Interpolated
Screen Rate; or

 

(c)          if no such page (or other source) is available and it is not
possible to calculate an Interpolated Screen Rate for the applicable Loan, (x)
if consented to by the Borrower, the arithmetic mean of the rates per annum as
supplied to the Administrative Agent at its request quoted by the Reference
Banks to leading banks in the London interbank market two London Business Days
before the first day of such Interest Period for deposits in Dollars of a
duration equal to the duration of such Interest Period; provided that any
Reference Bank that has failed to provide a quote in accordance with Subsection
4.6(c) shall be disregarded for purposes of determining the mean, or (y) if
consented to by the Borrower, the average of the rates per annum quoted by the
Administrative Agent to leading banks in the London interbank market at or about
11:00 A.M. (London, England time) two London Business Days before the first day
of such Interest Period for deposits in Dollars of a duration equal to the
duration of such Interest Period;

 

provided, that if any such rate determined pursuant to the preceding clauses (a)
through (c) is less than zero, the LIBOR Rate will be deemed to be zero.

 



 - 45 - 

 

 

“Lien”: any mortgage, pledge, security interest, encumbrance, lien or charge of
any kind (including any conditional sale or other title retention agreement or
lease in the nature thereof).

 

“Limited Condition Transaction”: (x) any acquisition, including by way of
merger, amalgamation, consolidation or other business combination or the
acquisition of Capital Stock or otherwise, by one or more of the Borrower and
its Subsidiaries of any assets, business or Person, or any other Investment
permitted by this Agreement, in each case, whose consummation is not conditioned
on the availability of, or on obtaining, third party financing or (y) any
redemption, repurchase, defeasance, satisfaction and discharge or repayment of
Indebtedness, Disqualified Stock or Preferred Stock requiring irrevocable notice
in advance of such redemption, repurchase, defeasance, satisfaction and
discharge or repayment.

 

“Loan”: each Initial Term Loan, Incremental Term Loan, Extended Term Loan,
Specified Refinancing Loan or Incremental Revolving Loan, as the context
requires; collectively, the “Loans.”

 

“Loan Documents”: this Agreement, any Notes, the Guarantee and Collateral
Agreement, the ABL/Term Loan Intercreditor Agreement, any Junior Lien
Intercreditor Agreement (on and after the execution thereof), each Other
Intercreditor Agreement (on and after the execution thereof) and any other
Security Documents, each as amended, supplemented, waived or otherwise modified
from time to time.

 

“Loan Parties”: the Borrower and the Subsidiary Guarantors; each individually, a
“Loan Party.”

 

“Management Advances”: (1) loans or advances made to management members,
directors, officers, employees or consultants of any Parent Entity, the Borrower
or any Restricted Subsidiary (x) in respect of travel, entertainment or moving
related expenses incurred in the ordinary course of business, (y) in respect of
moving related expenses incurred in connection with any closing or consolidation
of any facility, or (z) in the ordinary course of business and (in the case of
this clause (z)) not exceeding $15,000,000 in the aggregate outstanding at any
time, (2) promissory notes of Management Investors acquired in connection with
the issuance of Management Stock to such Management Investors, (3) Management
Guarantees, or (4) other Guarantees of borrowings by Management Investors in
connection with the purchase of Management Stock, which Guarantees are permitted
under Subsection 8.1.

 

“Management Guarantees”: guarantees (x) of up to an aggregate principal amount
outstanding at any time of $15,000,000 of borrowings by Management Investors in
connection with their purchase of Management Stock or (y) made on behalf of, or
in respect of loans or advances made to, directors, officers, employees or
consultants of any Parent Entity, the Borrower or any Restricted Subsidiary (1)
in respect of travel, entertainment and moving related expenses incurred in the
ordinary course of business, or (2) in the ordinary course of business and (in
the case of this clause (2)) not exceeding $7,500,000 in the aggregate
outstanding at any time.

 



 - 46 - 

 

 

“Management Indebtedness”: Indebtedness Incurred to (a) any Person other than a
Management Investor of up to an aggregate principal amount outstanding at any
time of $15,000,000, and (b) any Management Investor, in each case, to finance
the repurchase or other acquisition of Capital Stock of the Borrower, any
Restricted Subsidiary or any Parent Entity (including any options, warrants or
other rights in respect thereof) from any Management Investor, which repurchase
or other acquisition of Capital Stock is permitted by Subsection 8.2.

 

“Management Investors”: the management members, officers, directors, employees
and other members of management of any Parent Entity, the Borrower or any of
their respective Subsidiaries, or family members or relatives of any of the
foregoing (provided that, solely for purposes of the definition of “Permitted
Holders”, such relatives shall include only those Persons who are or become
Management Investors in connection with estate planning for or inheritance from
other Management Investors, as determined in good faith by the Borrower, which
determination shall be conclusive), or trusts, partnerships or limited liability
companies for the benefit of any of the foregoing, or any of their heirs,
executors, successors and legal representatives, who at any date beneficially
own or have the right to acquire, directly or indirectly, Capital Stock of the
Borrower, any Restricted Subsidiary or any Parent Entity.

 

“Management Stock”: Capital Stock of the Borrower, any Restricted Subsidiary or
any Parent Entity (including any options, warrants or other rights in respect
thereof) held by any of the Management Investors.

 

“Margin Stock”: as defined in Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Market Capitalization”: an amount equal to (i) the total number of issued and
outstanding shares of capital stock of the Borrower or any Parent Entity on the
date of declaration of the relevant dividend or making of any other Restricted
Payment, as applicable, multiplied by (ii) the arithmetic mean of the closing
prices per share of such capital stock on the New York Stock Exchange (or, if
the primary listing of such capital stock is on another exchange, on such other
exchange) for the 30 consecutive trading days immediately preceding such date.

 

“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Borrower and
its Restricted Subsidiaries taken as a whole, (b) the validity or enforceability
as to the Loan Parties (taken as a whole) party thereto of the Loan Documents
taken as a whole or (c) the rights or remedies of the Agents and the Lenders
under the Loan Documents, in each case, taken as a whole.

 

“Material Subsidiaries”: Restricted Subsidiaries of the Borrower constituting,
individually or in the aggregate (as if such Restricted Subsidiaries constituted
a single Subsidiary), a “significant subsidiary” in accordance with Rule 1-02
under Regulation S-X.

 

“Materials of Environmental Concern”: any hazardous or toxic substances or
materials or wastes defined, listed, or regulated as such in or under, or which
may give rise to liability under, any applicable Environmental Law, including
gasoline, petroleum (including crude oil or any fraction thereof), petroleum
products or by-products, asbestos and polychlorinated biphenyls.

 



 - 47 - 

 

 

“Maturity Date”: (i) for the Initial Term Loans, the Initial Term Loan Maturity
Date, (ii) for any Extended Tranche, the “Maturity Date” set forth in the
applicable Extension Amendment, (iii) for any Incremental Commitments, the
“Maturity Date” set forth in the applicable Incremental Commitment Amendment,
and (iv) for any Specified Refinancing Tranche, the “Maturity Date” set forth in
the applicable Specified Refinancing Amendment, in each case as the context may
require.

 

“Maximum Incremental Facilities Amount”: at any date of determination, the sum
of (i) an amount equal to the greater of (1) $167,500,000 and (2) Consolidated
Four Quarter EBITDA (amounts Incurred pursuant to this clause (i), the “Cash
Capped Incremental Facility”) plus (ii) an unlimited amount if, after giving
effect to the Incurrence of such amount (or, at the Borrower’s option, on the
date of the initial commitment to lend such additional amount after giving pro
forma effect to the Incurrence of the entire committed amount of such additional
amount), the Consolidated Secured Leverage Ratio shall not exceed 3.50 to 1.00
(as set forth in a certificate of a Responsible Officer of the Borrower
delivered to the Administrative Agent at the time of such Incurrence, together
with calculations demonstrating compliance with such ratio (amounts Incurred
pursuant to this clause (ii), the “Ratio Incremental Facility”) (it being
understood that (A) if pro forma effect is given to the entire committed amount
of any such additional amount on the date of initial borrowing of such
Indebtedness or entry into the definitive agreement providing the commitment to
fund such Indebtedness, such committed amount may thereafter be borrowed and
reborrowed in whole or in part, from time to time, without further compliance
with this clause (ii) and (B) for purposes of so calculating the Consolidated
Secured Leverage Ratio under this clause (ii), any additional amount Incurred
pursuant to this clause (ii) shall be treated as if such amount is Consolidated
Secured Indebtedness, regardless of whether such amount is actually secured or
is secured by Liens ranking junior to the Liens securing the Term Loan Facility
Obligations)); provided that, at the Borrower’s option, capacity under the Ratio
Incremental Facility shall be deemed to be used before capacity under the Cash
Capped Incremental Facility (and in such event, capacity under the Ratio
Incremental Facility shall be calculated without giving effect to any usage or
capacity under the Cash Capped Incremental Facility).

 

“Minimum Exchange Tender Condition”: as defined in Subsection 2.7(b).

 

“Minimum Extension Condition”: as defined in Subsection 2.8(g).

 

“Moody’s”: Moody’s Investors Service, Inc., and its successors.

 

“Mortgaged Fee Properties”: the collective reference to each real property owned
in fee simple by the Loan Parties (i) as of the Closing Date and listed on
Schedule 5.8 (if any) and (ii) following the Closing Date, to the extent
required to be mortgaged as Collateral pursuant to the requirements of
Subsection 7.9, including the land and all buildings, improvements, structures
and fixtures now or subsequently located thereon and owned by any such Loan
Party, in each case, unless and until such time as the Mortgage on such real
property is released in accordance with the terms and provisions hereof and
thereof.

 



 - 48 - 

 

 

“Mortgages”: the collective reference to the mortgages and deeds of trust, or
similar security instruments, executed and delivered by any Loan Party in favor
of the Collateral Agent, substantially in the form of Exhibit C, as the same may
be amended, supplemented, waived or otherwise modified from time to time.

 

“Multiemployer Plan”: a Plan which is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 

“Net Available Cash”: from an Asset Disposition or Recovery Event, an amount
equal to the cash payments received (including any cash payments received by way
of deferred payment of principal pursuant to a note or installment receivable or
otherwise, but only as and when received, but excluding any other consideration
received in the form of assumption by the acquiring Person of Indebtedness or
other obligations relating to the properties or assets that are the subject of
such Asset Disposition or Recovery Event or received in any other non-cash form)
therefrom, in each case net of (i) all legal, title and recording tax expenses,
commissions and other fees and expenses incurred and all Federal, state,
provincial, foreign and local taxes required to be paid or to be accrued as a
liability under GAAP, in each case, as a consequence of, or in respect of, such
Asset Disposition or Recovery Event (including as a consequence of any transfer
of funds in connection with the application thereof in accordance with
Subsection 8.4), (ii) all payments made, and all installment payments required
to be made, on any Indebtedness (other than Indebtedness secured by Liens on the
Collateral that are required by the express terms of this Agreement to be pari
passu with or junior to the Liens on the Collateral securing the Term Loan
Facility Obligations) (x) that is secured by any assets subject to such Asset
Disposition or involved in such Recovery Event, in accordance with the terms of
any Lien upon such assets, or (y) that must by its terms, or in order to obtain
a necessary consent to such Asset Disposition, or by applicable law, be repaid
out of the proceeds from such Asset Disposition or Recovery Event, including but
not limited to any payments required to be made to increase borrowing
availability under any revolving credit facility, (iii) all distributions and
other payments required to be made to minority interest holders in Subsidiaries
or joint ventures as a result of such Asset Disposition or Recovery Event, or to
any other Person (other than the Borrower or a Restricted Subsidiary) owning a
beneficial interest in the assets disposed of in such Asset Disposition or
subject to such Recovery Event, (iv) any liabilities or obligations associated
with the assets disposed of in such Asset Disposition or involved in such
Recovery Event and retained, indemnified or insured by the Borrower or any
Restricted Subsidiary after such Asset Disposition or Recovery Event, including
pension and other post-employment benefit liabilities, liabilities related to
environmental matters, and liabilities relating to any indemnification
obligations associated with such Asset Disposition or Recovery Event, (v) in the
case of an Asset Disposition, the amount of any purchase price or similar
adjustment (x) claimed by any Person to be owed by the Borrower or any
Restricted Subsidiary, until such time as such claim shall have been settled or
otherwise finally resolved, or (y) paid or payable by the Borrower or any
Restricted Subsidiary, in each case in respect of such Asset Disposition and
(vi) in the case of any Recovery Event, any amount thereof that constitutes or
represents reimbursement or compensation for any amount previously paid or to be
paid by the Borrower or any of its Subsidiaries.

 

“Net Available Cash Amount”: as defined in Subsection 8.4(b).

 



 - 49 - 

 

 

“Net Cash Proceeds”: with respect to any issuance or sale of any securities of,
or any Incurrence of Indebtedness by, the Borrower or any Subsidiary, or any
capital contribution to the Borrower or any Subsidiary, the cash proceeds of
such issuance, sale, Incurrence or contribution received by the Borrower or such
Subsidiary net of attorneys’ fees, accountants’ fees, underwriters’ or placement
agents’ fees, discounts or commissions and brokerage, consultant and other fees
actually incurred in connection with such issuance, sale, contribution or
Incurrence and net of all taxes paid or payable as a result, or in respect,
thereof.

 

“New York Courts”: as defined in Subsection 11.13(a).

 

“New York Supreme Court”: as defined in Subsection 11.13(a).

 

“Non-Consenting Lender”: as defined in Subsection 11.1(g).

 

“Non-Excluded Taxes”: all Taxes other than Excluded Taxes.

 

“Non-Extending Lender”: as defined in Subsection 2.8(e).

 

“Non-Wholly Owned Subsidiary”: each Subsidiary that is not a Wholly Owned
Subsidiary.

 

“Note”: as defined in Subsection 2.2(a).

 

“NYFRB”: the Federal Reserve Bank of New York.

 

“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. (New York City time) on such day received by
the Administrative Agent from a Federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

 

“Obligation Currency”: as defined in Subsection 11.8(a).

 

“Obligations”: with respect to any Indebtedness, any principal, premium (if
any), interest (including interest accruing on or after the filing of any
petition in bankruptcy or for reorganization relating to the Borrower or any
Restricted Subsidiary whether or not a claim for post-filing interest is allowed
in such proceedings), fees, charges, expenses, reimbursement obligations,
Guarantees of such Indebtedness (or of Obligations in respect thereof), other
monetary obligations of any nature and all other amounts payable thereunder or
in respect thereof.

 

“Offered Amount”: as defined in Subsection 4.4(h)(iv)(1).

 

“Offered Discount”: as defined in Subsection 4.4(h)(iv)(1).

 



 - 50 - 

 

 

“OID”: as defined in Subsection 2.6(d).

 

“Organizational Documents”: with respect to any Person, (a) the articles of
incorporation, certificate of incorporation or certificate of formation (or the
equivalent organizational documents) of such Person and (b) the bylaws,
operating agreement or partnership agreement (or the equivalent governing
documents) of such Person.

 

“Other Intercreditor Agreement”: an intercreditor agreement in form and
substance reasonably satisfactory to the Borrower and the Collateral Agent.

 

“Other Representatives”: Credit Suisse Securities (USA) LLC, RBC Capital
Markets, UBS Securities LLC and Citigroup Global Markets Inc., in their
capacities as joint lead arrangers and joint bookrunners, and Royal Bank of
Canada and UBS Securities LLC, in their capacities as Syndication Agents.

 

“Outstanding Amount”: with respect to the Loans on any date, the principal
amount thereof after giving effect to any borrowings and prepayments or
repayments thereof occurring on such date.

 

“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight eurodollar borrowings by U.S.-managed banking
offices of depository institutions (as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time) and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate (from and after such date as the NYFRB shall commence to publish such
composite rate).

 

“Parent Entity”: any Other Parent and any other Person that is a Subsidiary of
any Other Parent and of which the Borrower is a Subsidiary. As used herein,
“Other Parent” means a Person of which the Borrower becomes a Subsidiary after
the Closing Date that is designated by the Borrower as an “Other Parent”;
provided that either (x) immediately after the Borrower first becomes a
Subsidiary of such Person, more than 50.0% of the Voting Stock of such Person
shall be held by one or more Persons that held more than 50.0% of the Voting
Stock of the Borrower or a Parent Entity of the Borrower immediately prior to
the Borrower first becoming such Subsidiary or (y) such Person shall be deemed
not to be an Other Parent for the purpose of determining whether a Change of
Control shall have occurred by reason of the Borrower first becoming a
Subsidiary of such Person. The Borrower shall not in any event be deemed to be a
“Parent Entity.”

 



 - 51 - 

 

 

“Parent Expenses”:   (i) costs (including all professional fees and expenses)
incurred by any Parent Entity in connection with maintaining its existence or in
connection with its reporting obligations under, or in connection with
compliance with, applicable laws or applicable rules of any governmental,
regulatory or self-regulatory body or stock exchange, this Agreement or any
other agreement or instrument relating to Indebtedness of the Borrower or any
Restricted Subsidiary, including in respect of any reports filed with respect to
the Securities Act, the Exchange Act or the respective rules and regulations
promulgated thereunder, (ii) expenses incurred by any Parent Entity in
connection with the acquisition, development, maintenance, ownership,
prosecution, protection and defense of its intellectual property and associated
rights (including but not limited to trademarks, service marks, trade names,
trade dress, patents, copyrights and similar rights, including registrations and
registration or renewal applications in respect thereof; inventions, processes,
designs, formulae, trade secrets, know-how, confidential information, computer
software, data and documentation, and any other intellectual property rights;
and licenses of any of the foregoing) to the extent such intellectual property
and associated rights relate to the business or businesses of the Borrower or
any Subsidiary thereof, (iii) indemnification obligations of any Parent Entity
owing to directors, officers, employees or other Persons under its charter or
bylaws or pursuant to written agreements with or for the benefit of any such
Person (including the CD&R Indemnification Agreement), or obligations in respect
of director and officer insurance (including premiums therefor), (iv) other
administrative and operational expenses of any Parent Entity incurred in the
ordinary course of business, (v) fees and expenses incurred by any Parent Entity
in connection with maintenance and implementation of any management equity
incentive plan associated with the management of the Borrower and its
Subsidiaries, and (vi) fees and expenses incurred by any Parent Entity in
connection with any offering of Capital Stock or Indebtedness, (w) which
offering is not completed, or (x) where the net proceeds of such offering are
intended to be received by or contributed or loaned to the Borrower or a
Restricted Subsidiary, or (y) in a prorated amount of such expenses in
proportion to the amount of such net proceeds intended to be so received,
contributed or loaned, or (z) otherwise on an interim basis prior to completion
of such offering so long as any Parent Entity shall cause the amount of such
expenses to be repaid to the Borrower or the relevant Restricted Subsidiary out
of the proceeds of such offering promptly if completed.

 

“Pari Passu Indebtedness”: Indebtedness secured by a Lien on the Collateral
ranking pari passu with the Liens securing the Term Loan Facility Obligations.

 

“Participant”: as defined in Subsection 11.6(c).

 

“Participant Register”: as defined in Subsection 11.6(b)(v).

 

“Participating Lender”: as defined in Subsection 4.4(h)(iii)(2).

 

“Patriot Act”: as defined in Subsection 11.18.

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

 

“Permitted Affiliated Assignee”: CD&R, any investment fund managed or controlled
by CD&R and any special purpose vehicle established by CD&R or by one or more of
such investment funds.

 

“Permitted Debt Exchange”: as defined in Subsection 2.7(a).

 

“Permitted Debt Exchange Notes”: as defined in Subsection 2.7(a).

 

“Permitted Debt Exchange Offer”: as defined in Subsection 2.7(a).

 



 - 52 - 

 

 

“Permitted Holders”: any of the following: (i) any of the CD&R Investors;
(ii) any of the Management Investors, CD&R and their respective Affiliates;
(iii) any investment fund or vehicle managed, sponsored or advised by CD&R or
any Affiliate thereof, and any Affiliate of or successor to any such investment
fund or vehicle; (iv) any limited or general partners of, or other investors in,
any CD&R Investor or any Affiliate thereof, or any such investment fund or
vehicle; (v) any “group” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act as in effect on the Closing Date) of which any of the Persons
specified in clause (i), (ii), (iii) or (iv) above is a member (provided that
(without giving effect to the existence of such “group” or any other “group”)
one or more of such Persons collectively have beneficial ownership, directly or
indirectly, of more than 50.0% of the total voting power of the Voting Stock of
the Borrower or the Parent Entity held by such “group”), and any other Person
that is a member of such “group”; and (vi) any Person acting in the capacity of
an underwriter (solely to the extent that and for so long as such Person is
acting in such capacity) in connection with a public or private offering of
Capital Stock of any Parent Entity or the Borrower. In addition, any “person”
(as such term is used in Sections 13(d) and 14(d) of the Exchange Act as in
effect on the Closing Date) whose status as a “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act as in effect on the Closing Date)
constitutes or results in a Change of Control in respect of which the Borrower
makes payment in full of the Loans as provided in clause (i) of Subsection
8.8(a) (whether or not in connection with any repayment or repurchase of
Indebtedness outstanding pursuant to Junior Debt), or makes a Change of Control
Offer pursuant to Subsection 8.8(a), together with its Affiliates, shall
thereafter constitute Permitted Holders.

 

“Permitted Investment”: an Investment by the Borrower or any Restricted
Subsidiary in, or consisting of, any of the following:

 

(i)          a Restricted Subsidiary, the Borrower, or a Person that will, upon
the making of such Investment, become a Restricted Subsidiary (and any
Investment (x) held by such Person that was not acquired by such Person, or, (y)
made pursuant to a commitment by such Person that was not entered into, in
contemplation of so becoming a Restricted Subsidiary);

 

(ii)         another Person if as a result of such Investment such other Person
is merged or consolidated with or into, or transfers or conveys all or
substantially all its assets to, or is liquidated into, the Borrower or a
Restricted Subsidiary (and, in each case, any Investment (x) held by such other
Person that was not acquired by such Person, or (y) made pursuant to a
commitment by such Person that was not entered into, in contemplation of such
merger, consolidation or transfer);

 

(iii)        Temporary Cash Investments, Investment Grade Securities or Cash
Equivalents;

 

(iv)         receivables owing to the Borrower or any Restricted Subsidiary, if
created or acquired in the ordinary course of business;

 

(v)          any securities or other Investments received as consideration in,
or retained in connection with, sales or other dispositions of property or
assets, including Asset Dispositions made in compliance with Subsection 8.4;

 



 - 53 - 

 

 

(vi)         securities or other Investments received in settlement of debts
created in the ordinary course of business and owing to, or of other claims
asserted by, the Borrower or any Restricted Subsidiary, or as a result of
foreclosure, perfection or enforcement of any Lien, or in satisfaction of
judgments, including in connection with any bankruptcy proceeding or other
reorganization of another Person;

 

(vii)        Investments in existence or made pursuant to legally binding
written commitments in existence on the Closing Date and set forth on Schedule
1.1(a), and, in each case, any extension, modification, replacement,
reinvestment or renewal thereof; provided that the amount of any such Investment
may be increased in such extension, modification, replacement, reinvestment or
renewal only (x) as required by the terms of such Investment or any such binding
commitment as in existence on the Closing Date (including as a result of the
accrual or accretion of interest or original issue discount or the issuance of
pay-in-kind securities) or (y) as otherwise permitted by this Agreement;

 

(viii)      Currency Agreements, Interest Rate Agreements, Commodities
Agreements and related Hedging Obligations, which obligations are Incurred in
compliance with Subsection 8.1;

 

(ix)         pledges or deposits (x) with respect to leases or utilities
provided to third parties in the ordinary course of business or (y) otherwise
described in the definition of “Permitted Liens” or made in connection with
Liens permitted under Subsection 8.6;

 

(x)          (1) Investments in or by any Special Purpose Subsidiary, or in
connection with a Financing Disposition by, to, in or in favor of any Special
Purpose Entity, including Investments of funds held in accounts permitted or
required by the arrangements governing such Financing Disposition or any related
Indebtedness, or (2) any promissory note issued by the Borrower or any Parent
Entity, provided that if such Parent Entity receives cash from the relevant
Special Purpose Entity in exchange for such note, an equal cash amount is
contributed by any Parent Entity to the Borrower;

 

(xi)         bonds secured by assets leased to and operated by the Borrower or
any Restricted Subsidiary that were issued in connection with the financing of
such assets so long as the Borrower or any Restricted Subsidiary may obtain
title to such assets at any time by paying a nominal fee, canceling such bonds
and terminating the transaction;

 

(xii)        [reserved];

 

(xiii)      any Investment to the extent made using Capital Stock of the
Borrower (other than Disqualified Stock), Capital Stock of any Parent Entity or
Junior Capital as consideration;

 

(xiv)        Management Advances;

 

(xv)         Investments in Related Businesses in an aggregate amount
outstanding at any time not to exceed an amount equal to the greater of
$100,000,000 and 60% of Consolidated Four Quarter EBITDA; provided that the
aggregate amount of Investments outstanding at any time pursuant to this clause
(xv) by Restricted Subsidiaries that are not Subsidiary Guarantors shall not
exceed the greater of $50,000,000 and 30% of Consolidated Four Quarter EBITDA;

 



 - 54 - 

 

 

(xvi)        any transaction to the extent it constitutes an Investment that is
permitted by and made in accordance with the provisions of Subsection 8.5(b)
(except transactions described in clauses (i), (ii)(4), (iii), (v), (vi), (ix)
and (x) therein), including any Investment pursuant to any transaction described
in Subsection 8.5(b)(ii) (whether or not any Person party thereto is at any time
an Affiliate of the Borrower);

 

(xvii)      any Investment by any Captive Insurance Subsidiary in connection
with the provision of insurance to the Borrower or any of its Subsidiaries;

 

(xviii)     other Investments in an aggregate amount outstanding at any time not
to exceed an amount equal to the greater of $100,000,000 and 60% of Consolidated
Four Quarter EBITDA; and

 

(xix)        Investments in prepaid expenses, negotiable instruments held for
collection and lease, utility and workers compensation, performance and similar
deposits entered into as a result of the operations of the business of the
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business or consistent with past practice.

 

If any Investment pursuant to clause (xv) or (xviii) above, or Subsection
8.2(b)(vi) or 8.2(b)(xv), as applicable, is made in any Person that is not a
Restricted Subsidiary and such Person thereafter (A) becomes a Restricted
Subsidiary or (B) is merged or consolidated into, or transfers or conveys all or
substantially all of its assets to, or is liquidated into, the Borrower or a
Restricted Subsidiary, then such Investment shall thereafter be deemed to have
been made pursuant to clause (i) or (ii) above, respectively, and not clause
(xv) or (xviii) above, or Subsection 8.2(b)(vi) or 8.2(b)(xv), as applicable.

 

“Permitted Liens”:

 

(a)          Liens for taxes, assessments or other governmental charges not yet
delinquent or the nonpayment of which in the aggregate would not reasonably be
expected to have a material adverse effect on the Borrower and its Restricted
Subsidiaries, taken as a whole, or that are being contested in good faith and by
appropriate proceedings if adequate reserves with respect thereto are maintained
on the books of the Borrower or a Subsidiary thereof, as the case may be, in
accordance with GAAP;

 

(b)          Liens with respect to outstanding motor vehicle fines and
carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business in respect of
obligations that are not known to be overdue for a period of more than 60 days
or that are bonded or that are being contested in good faith and by appropriate
proceedings or that do not materially detract from the value of the Borrower’s
or such Person’s property or assets;

 

(c)          pledges, deposits or Liens in connection with workers’
compensation, professional liability insurance, insurance programs, unemployment
insurance and other social security and other similar legislation or other
insurance-related obligations (including pledges or deposits securing liability
to insurance carriers under insurance or self-insurance arrangements);

 



 - 55 - 

 

 

(d)          pledges, deposits or Liens to secure the performance of bids,
tenders, trade, government or other contracts (other than for borrowed money),
obligations for utilities, leases, licenses, statutory obligations, completion
guarantees, surety, judgment, appeal or performance bonds, other similar bonds,
instruments or obligations, and other obligations of a like nature incurred in
the ordinary course of business;

 

(e)          easements (including reciprocal easement agreements),
rights-of-way, building, zoning and similar restrictions, utility agreements,
covenants, reservations, restrictions, encroachments, charges, and other similar
encumbrances or title defects incurred, or leases or subleases granted to
others, whether or not of record and whether now in existence or hereafter
entered into, in the ordinary course of business, which do not in the aggregate
materially interfere with the ordinary conduct of the business of the Borrower
and its Subsidiaries, taken as a whole;

 

(f)          Liens existing on, or provided for under written arrangements
existing on, the Closing Date and set forth on Schedule 1.1(b), or (in the case
of any such Liens securing Indebtedness of the Borrower or any of its
Subsidiaries existing or arising under written arrangements existing on the
Closing Date) securing any Refinancing Indebtedness in respect of such
Indebtedness, so long as the Lien securing such Refinancing Indebtedness is
limited to all or part of the same property or assets (plus improvements,
accessions, proceeds or dividends or distributions in respect thereof) that
secured (or under such written arrangements could secure) the original
Indebtedness;

 

(g)          (i) mortgages, liens, security interests, restrictions,
encumbrances or any other matters of record that have been placed by any
developer, landlord or other third party on property over which the Borrower or
any Restricted Subsidiary of the Borrower has easement rights or on any leased
property and subordination or similar agreements relating thereto and (ii) any
condemnation or eminent domain proceedings affecting any real property;

 

(h)          Liens securing Indebtedness (including Liens securing any
Obligations in respect thereof) consisting of Hedging Obligations, Bank Products
Obligations, Purchase Money Obligations or Financing Lease Obligations Incurred
in compliance with Subsection 8.1;

 

(i)          Liens arising out of judgments, decrees, orders or awards in
respect of which the Borrower or any Restricted Subsidiary shall in good faith
be prosecuting an appeal or proceedings for review, which appeal or proceedings
shall not have been finally terminated, or if the period within which such
appeal or proceedings may be initiated shall not have expired;

 

(j)          leases, subleases, licenses or sublicenses to or from third
parties;

 



 - 56 - 

 

 

(k)          Liens securing Indebtedness (including Liens securing any
Obligations in respect thereof) consisting of (1) Indebtedness Incurred in
compliance with Subsection 8.1(b)(i) pursuant to (a) this Agreement and the
other Loan Documents, (b) the Senior ABL Facility, (c) any Permitted Debt
Exchange Notes (and any Refinancing Indebtedness in respect thereof), (d) any
Rollover Indebtedness (and any Refinancing Indebtedness in respect thereof), (e)
any Additional Obligations (and any Refinancing Indebtedness in respect thereof)
and (f) Letter of Credit Facilities (and any Refinancing Indebtedness in respect
thereof), provided, that any Liens on Collateral pursuant to subclause (b), (c),
(d) or (e) of this clause (k)(1) shall be subject to the ABL/Term Loan
Intercreditor Agreement, any Junior Lien Intercreditor Agreement or an Other
Intercreditor Agreement, as applicable, (2) Indebtedness Incurred in compliance
with clauses (b)(iv), (b)(v), (b)(vii), (b)(viii), (b)(xvi) or clauses
(b)(iii)(B) and (C) of Subsection 8.1 (other than Refinancing Indebtedness
Incurred in respect of Indebtedness described in Subsection 8.1(a)), (3) any
Indebtedness Incurred in compliance with Subsection 8.1(b)(xiii) or (xvii),
provided that any Liens securing such Indebtedness shall rank junior to the
Liens securing the Term Loan Facility Obligations and shall be subject to a
Junior Lien Intercreditor Agreement or an Other Intercreditor Agreement, as
applicable, (4) (A) Acquisition Indebtedness Incurred in compliance with
Subsection 8.1(b)(x) or (xi); provided that (x) such Liens are limited to all or
part of the same property or assets, including Capital Stock (plus improvements,
accessions, proceeds or dividends or distributions in respect thereof, or
replacements of any thereof) acquired, or of any Person acquired or merged or
consolidated with or into the Borrower or any Restricted Subsidiary, in any
transaction to which such Acquisition Indebtedness relates or (y) on the date of
the Incurrence of such Indebtedness after giving effect to such Incurrence, the
Consolidated Secured Leverage Ratio would equal or be less than the Consolidated
Secured Leverage Ratio immediately prior to giving effect thereto or (z) such
Liens rank junior to the Liens securing the Term Loan Facility Obligations and
shall be subject to a Junior Lien Intercreditor Agreement or an Other
Intercreditor Agreement, as applicable, or (B) any Refinancing Indebtedness
Incurred in respect thereof, (5) Indebtedness of any Restricted Subsidiary that
is not a Subsidiary Guarantor (limited, in the case of this clause (k)(5), to
Liens on any of the property and assets of any Restricted Subsidiary that is not
a Subsidiary Guarantor), or (6) obligations in respect of Management Advances or
Management Guarantees, in each case under the foregoing clauses (1) through (6)
including Liens securing any Guarantee of any thereof;

 

(l)          Liens existing on property or assets of a Person at, or provided
for under written arrangements existing at, the time such Person becomes a
Subsidiary of the Borrower (or at the time the Borrower or a Restricted
Subsidiary acquires such property or assets, including any acquisition by means
of a merger or consolidation with or into the Borrower or any Restricted
Subsidiary); provided, however, that such Liens or arrangements are not created
in connection with, or in contemplation of, such other Person becoming such a
Subsidiary (or such acquisition of such property or assets), and that such Liens
are limited to all or part of the same property or assets (plus improvements,
accessions, proceeds or dividends or distributions in respect thereof) that
secured (or, under the written arrangements under which such Liens arose, could
secure) the obligations to which such Liens relate; provided, further, that for
purposes of this clause (l), if a Person other than the Borrower is the
Successor Borrower with respect thereto, any Subsidiary thereof shall be deemed
to become a Subsidiary of the Borrower, and any property or assets of such
Person or any such Subsidiary shall be deemed acquired by the Borrower or a
Restricted Subsidiary, as the case may be, when such Person becomes such
Successor Borrower;

 

(m)          Liens on Capital Stock, Indebtedness or other securities of an
Unrestricted Subsidiary or any joint venture that secure Indebtedness or other
obligations of such Unrestricted Subsidiary or joint venture, respectively;

 



 - 57 - 

 

 

(n)          any encumbrance or restriction (including, but not limited to,
pursuant to put and call agreements or buy/sell arrangements) with respect to
Capital Stock of any joint venture or similar arrangement pursuant to any joint
venture or similar agreement;

 

(o)          Liens securing Indebtedness (including Liens securing any
Obligations in respect thereof) consisting of Refinancing Indebtedness Incurred
in respect of any Indebtedness (other than any Indebtedness described in clause
(k)(1) above of this definition) secured by, or securing any refinancing,
refunding, extension, renewal or replacement (in whole or in part) of any other
obligation secured by, any other Permitted Liens, provided that any such new
Lien is limited to all or part of the same property or assets (plus
improvements, accessions, proceeds or dividends or distributions in respect
thereof) that secured (or, under the written arrangements under which the
original Lien arose, could secure) the obligations to which such Liens relate;

 

(p)          Liens (1) arising by operation of law (or by agreement to the same
effect) in the ordinary course of business, including Liens arising under or by
reason of the Perishable Agricultural Commodities Act of 1930, as amended from
time to time, (2) on property or assets under construction (and related rights)
in favor of a contractor or developer or arising from progress or partial
payments by a third party relating to such property or assets, (3) on Margin
Stock, if and to the extent the value of all Margin Stock of the Borrower and
its Subsidiaries exceeds 25% of the value of the total assets subject to
Subsection 8.6, (4) on cash set aside at the time of the Incurrence of any
Indebtedness or government securities purchased with such cash, in either case
to the extent that such cash or government securities prefund the payment of
interest on such Indebtedness and are held in an escrow account or similar
arrangement to be applied for such purpose, (5) securing or arising by reason of
any netting or set-off arrangement entered into in the ordinary course of
banking or other trading activities (including in connection with purchase
orders and other agreements with customers), (6) in favor of the Borrower or any
Subsidiary (other than Liens on property or assets of the Borrower or any
Subsidiary Guarantor in favor of any Subsidiary that is not a Subsidiary
Guarantor), (7) arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business, (8) on inventory or other goods and proceeds securing obligations
in respect of bankers’ acceptances issued or created to facilitate the purchase,
shipment or storage of such inventory or other goods, (9) relating to pooled
deposit or sweep accounts to permit satisfaction of overdraft, cash pooling or
similar obligations incurred in the ordinary course of business, (10) attaching
to commodity trading or other brokerage accounts incurred in the ordinary course
of business, (11) arising in connection with repurchase agreements permitted
under Subsection 8.1 on assets that are the subject of such repurchase
agreements, (12) on any amounts (including the proceeds of the applicable
Indebtedness and any cash, Cash Equivalents and Temporary Cash Investments
deposited to cover interest and premium in respect of such Indebtedness) held by
a trustee or escrow agent under any indenture or other debt agreement governing
Indebtedness issued in escrow pursuant to customary escrow arrangements (as
determined by the Borrower in good faith, which determination shall be
conclusive) pending the release thereof, or on the proceeds deposited to
discharge, redeem or defease Indebtedness under any indenture or other debt
agreement pursuant to customary discharge, redemption or defeasance provisions
(as determined by the Borrower in good faith, which determination shall be
conclusive), pending such discharge, redemption or defeasance and after
irrevocable notice thereof has been delivered to the applicable trustee or agent
or (13) on equipment of the Borrower or any of its Restricted Subsidiaries
granted in the ordinary course of business to the Borrower’s or a Restricted
Subsidiary’s customers;

 



 - 58 - 

 

 

(q)          other Liens securing Indebtedness or any other obligation that in
the aggregate at any time outstanding do not exceed an amount equal to the
greater of $100,000,000 and 60% of Consolidated Four Quarter EBITDA at the time
of the Incurrence of such Indebtedness or other obligation;

 

(r)          Liens securing Indebtedness (including Liens securing any
Obligations in respect thereof) or other obligations of, or in favor of, any
Special Purpose Entity, or in connection with a Special Purpose Financing or
otherwise, Incurred pursuant to clause (b)(ix) of Subsection 8.1;

 

(s)          Liens securing Indebtedness (including Liens securing any
Obligations in respect thereof) consisting of Indebtedness Incurred in
compliance with Subsection 8.1; provided that on the date of Incurrence of such
Indebtedness after giving effect to such Incurrence (or, at the Borrower’s
option, on the date of the initial borrowing of such Indebtedness or entry into
the definitive agreement providing the commitment to fund such Indebtedness
after giving pro forma effect to the Incurrence of the entire committed amount,
in which case such committed amount may thereafter be borrowed and reborrowed in
whole or in part, from time to time, without further compliance with this
clause), the Consolidated Secured Leverage Ratio shall not exceed 3.50 to 1.00;
and

 

(t)          Liens on the Collateral, if such Liens rank junior to the Liens on
such Collateral in relation to the Lien securing the Loans and the Subsidiary
Guarantees, as applicable.

 



 - 59 - 

 

 

For purposes of determining compliance with this definition, (s) a Lien need not
be incurred solely by reference to one category of Permitted Liens described in
this definition but may be incurred under any combination of such categories
(including in part under one such category and in part under any other such
category), (t) the principal amount of Indebtedness secured by a Lien
outstanding under any category of Permitted Liens shall be determined after
giving effect to the application of proceeds of any such Indebtedness to
refinance any such other Indebtedness, (u) in the event that a Lien (or any
portion thereof) meets the criteria of one or more of such categories of
Permitted Liens, the Borrower shall, in its sole discretion, classify or
reclassify such Lien (or any portion thereof) in any manner that complies with
this definition, (v) any Lien securing Indebtedness that was permitted to secure
such Indebtedness at the time of the Incurrence of such Indebtedness shall also
be permitted to secure any increase in the amount of such Indebtedness in
connection with the accrual of interest, the accretion of accreted value, the
payment of interest in the form of additional Indebtedness and the payment of
dividends on Capital Stock constituting Indebtedness in the form of additional
shares of the same class of Capital Stock, (w) in the event that a portion of
Indebtedness secured by a Lien could be classified as secured in part pursuant
to clause (k)(1) above in respect of Indebtedness Incurred pursuant to the Ratio
Incremental Facility (giving effect to the Incurrence of such portion of such
Indebtedness), the Borrower, in its sole discretion, may classify such portion
of such Indebtedness (and any Obligations in respect thereof) as having been
secured pursuant to clause (k)(1) above in respect of Indebtedness Incurred
pursuant to the Ratio Incremental Facility and the remainder of the Indebtedness
as having been secured pursuant to such clause (k)(1) in respect of Indebtedness
Incurred pursuant to Subsection 8.1(b)(i) (other than pursuant to the Ratio
Incremental Facility) or one or more of the other clauses of this definition
(other than clause (s) above and clause (k)(3) above in respect of Indebtedness
Incurred pursuant to Subsection 8.1(b)(xvii)), (x) in the event that a portion
of Indebtedness secured by a Lien could be classified in part pursuant to clause
(s) above (giving effect to the Incurrence of such portion of Indebtedness), the
Borrower, in its sole discretion, may classify such portion of Indebtedness (and
any Obligations in respect thereof) as having been secured pursuant to clause
(s) above and the remainder of the Indebtedness as having been secured pursuant
to one or more of the other clauses of this definition (other than clause (k)(1)
above in respect of Indebtedness Incurred pursuant to the Ratio Incremental
Facility and clause (k)(3) above in respect of Indebtedness Incurred pursuant to
Subsection 8.1(b)(xvii)), (y) if any Liens securing Indebtedness or other
obligations are Incurred to refinance Liens securing Indebtedness or other
obligations initially Incurred (or, to refinance Liens Incurred to refinance
Liens initially Incurred) in reliance on any category of Permitted Liens
measured by reference to a percentage of Consolidated Four Quarter EBITDA at the
time of Incurrence of such Indebtedness or other obligation, and is refinanced
by any Indebtedness or other obligation secured by any Lien incurred by
reference to such category of Permitted Liens, and such refinancing (or any
subsequent refinancing) would cause the percentage of Consolidated Four Quarter
EBITDA to be exceeded if calculated based on the Consolidated Four Quarter
EBITDA on the date of such refinancing, such percentage of Consolidated Four
Quarter EBITDA shall not be deemed to be exceeded (and such refinancing Lien
shall be deemed permitted) so long as the principal amount of such refinancing
Indebtedness or other obligation does not exceed an amount equal to the
principal amount of such Indebtedness or other obligation being refinanced, plus
the aggregate amount of fees, underwriting discounts, premiums and other costs
and expenses (including accrued and unpaid interest) incurred or payable in
connection with such refinancing, (z) if any Indebtedness or other obligation is
secured by any Lien outstanding under any category of Permitted Liens measured
by reference to a dollar amount, and is refinanced by any Indebtedness or other
obligation secured by any Lien incurred by reference to such category of
Permitted Liens, and such refinancing (or any subsequent refinancing) would
cause such dollar amount to be exceeded, such dollar amount shall not be deemed
to be exceeded (and such refinancing Lien shall be deemed permitted) so long as
the principal amount of such refinancing Indebtedness or other obligation does
not exceed an amount equal to the principal amount of such Indebtedness being
refinanced, plus the aggregate amount of fees, underwriting discounts, premiums
and other costs and expenses (including accrued and unpaid interest) incurred or
payable in connection with such refinancing and (aa) in the event that a portion
of Indebtedness secured by a Lien could be classified as secured in part
pursuant to clause (k)(3) above incurred pursuant to Subsection 8.1(b)(xvii)
(giving effect to the Incurrence of such portion of such Indebtedness), the
Borrower, in its sole discretion, may classify such portion of such Indebtedness
(and any Obligations in respect thereof) as having been secured pursuant to
clause (k)(3) above in respect of Indebtedness Incurred pursuant to Subsection
8.1(b)(xvii) and the remainder of the Indebtedness as having been secured
pursuant to one or more of the other clauses of this definition other than
clause (s) above or clause (k)(1) above in respect of Indebtedness Incurred
pursuant to the Ratio Incremental Facility).

 

“Permitted Payment”: as defined in Subsection 8.2(b).

 



 - 60 - 

 

 

“Permitted Repricing Amendment”: as defined in Subsection 11.1(i).

 

“Person”: an individual, partnership, corporation, company, limited liability
company, business trust, trust, joint stock company, unincorporated
organization, association, joint venture, Governmental Authority or other entity
of whatever nature.

 

“Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is an
“employer” as defined in Section 3(5) of ERISA.

 

“Platform”: Intralinks, SyndTrak Online, Debtdomain or any other similar
electronic distribution system.

 

“Predecessor ABL Credit Agreement”: the Loan and Security Agreement, dated as of
October 20, 2009, among NCI Group, Inc., Robertson-Ceco II Corporation, the
other borrowers party thereto, the guarantors party thereto, Wells Fargo Capital
Finance, LLC, as administrative agent and collateral agent, and the other banks
and financial institutions from time to time party thereto, as amended,
supplemented, waived or otherwise modified, and in effect on the Closing Date.

 

“Predecessor Term Loan Credit Agreement”: that certain Credit Agreement, dated
as of June 22, 2012, among the Borrower, the lenders from time to time party
thereto, and Credit Suisse AG, Cayman Islands Branch, as administrative agent
and collateral agent, as amended, restated, modified and supplemented and as in
existence on the Closing Date.

 

“Preferred Stock”: as applied to the Capital Stock of any corporation or
company, Capital Stock of any class or classes (however designated) that by its
terms is preferred as to the payment of dividends, or as to the distribution of
assets upon any voluntary or involuntary liquidation or dissolution of such
corporation or company, over Capital Stock of any other class of such
corporation or company.

 

“Prepayment Date”: as defined in Subsection 4.4(d).

 

“Purchase”: as defined in clause (4) of the definition of “Consolidated Coverage
Ratio.”

 

“Purchase Money Obligations”: any Indebtedness Incurred to finance or refinance
the acquisition, leasing, construction or improvement of property (real or
personal) or assets, and whether acquired through the direct acquisition of such
property or assets or the acquisition of the Capital Stock of any Person owning
such property or assets, or otherwise.

 

“Qualifying Lender”: as defined in Subsection 4.4(h)(iv)(3).

 

“Rating Agency”: Moody’s or S&P or, if Moody’s or S&P or both shall not make a
rating on the applicable security or instrument publicly available, a nationally
recognized statistical rating agency or agencies, as the case may be, selected
by the Borrower which shall be substituted for Moody’s or S&P or both, as the
case may be.

 



 - 61 - 

 

 

“Ratio Incremental Facility”: as defined in the definition of “Maximum
Incremental Facilities Amount”.

 

“Receivable”: a right to receive payment pursuant to an arrangement with another
Person pursuant to which such other Person is obligated to pay, as determined in
accordance with GAAP.

 

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Loan Party constituting Collateral giving rise to Net Available Cash to such
Loan Party, as the case may be, in excess of $5,000,000, to the extent that such
settlement or payment does not constitute reimbursement or compensation for
amounts previously paid by the Borrower or any Restricted Subsidiary in respect
of such casualty or condemnation.

 

“Reference Banks”: Royal Bank of Canada or such additional or other banks party
to this Agreement as may be appointed by the Administrative Agent and reasonably
acceptable to the Borrower; provided that at any time the maximum number of
Reference Banks does not exceed six (6).

 

“refinance”: refinance, refund, replace, renew, repay, modify, restate, defer,
substitute, supplement, reissue, resell or extend (including pursuant to any
defeasance or discharge mechanism); and the terms “refinances”, “refinanced” and
“refinancing” as used for any purpose in this Agreement shall have a correlative
meaning.

 

“Refinancing”: the repayment, repurchase, prepayment, or defeasance in full of
Indebtedness to be Refinanced of the Borrower and any of its Subsidiaries,
together with the payment of all fees and other amounts owing thereon, the
permanent cancellation of all commitments thereunder and the rolling,
termination, back-stopping, cash collateralization of or otherwise providing
for, in a manner reasonably acceptable to the Administrative Agent, all
reimbursement obligations in respect of letters of credit issued pursuant
thereto.

 

“Refinancing Agreement”: as defined in Subsection 8.3(c).

 



 - 62 - 

 

 

“Refinancing Indebtedness”: Indebtedness that is Incurred to refinance
Indebtedness Incurred pursuant to this Agreement and the Loan Documents, the
Senior ABL Facility and any Indebtedness (or unutilized commitment in respect of
Indebtedness) existing on the Closing Date and set forth on Schedule 8.1 or
Incurred (or established) in compliance with this Agreement (including
Indebtedness of the Borrower that refinances Indebtedness of any Restricted
Subsidiary (to the extent permitted in this Agreement) and Indebtedness of any
Restricted Subsidiary that refinances Indebtedness of the Borrower or another
Restricted Subsidiary) including Indebtedness that refinances Refinancing
Indebtedness, and Indebtedness Incurred pursuant to a commitment that refinances
any Indebtedness or unutilized commitment; provided that (1) if the Indebtedness
being refinanced is Subordinated Obligations or Guarantor Subordinated
Obligations, the Refinancing Indebtedness (x) has a final Stated Maturity at the
time such Refinancing Indebtedness is Incurred that is the same as or later than
the final Stated Maturity of the Indebtedness being refinanced (or, if earlier,
the Initial Term Loan Maturity Date), (y) has a weighted average life to
maturity at the time such Refinancing Indebtedness is Incurred that is equal to
or longer than the remaining weighted average life to maturity of the
Indebtedness being refinanced (or, if shorter, the remaining weighted average
life to maturity of the Initial Term Loans) and (z) if an Event of Default under
Subsection 9.1(a) or (f) is continuing, is subordinated in right of payment to
the Term Loan Facility Obligations to the same extent as the Indebtedness being
refinanced, (2) such Refinancing Indebtedness is Incurred in an aggregate
principal amount (or, if issued with original issue discount, with an aggregate
issue price) that is equal to or less than the sum of (x) the aggregate
principal amount then outstanding of the Indebtedness being refinanced, plus (y)
an amount equal to any unutilized commitment relating to the Indebtedness being
refinanced or otherwise then outstanding under the financing arrangement being
refinanced to the extent the unutilized commitment being refinanced could be
drawn in compliance with Subsection 8.1 immediately prior to such refinancing,
plus (z) fees, underwriting discounts, premiums and other costs and expenses
(including accrued and unpaid interest) Incurred or payable in connection with
such refinancing, (3) Refinancing Indebtedness shall not include (x)
Indebtedness of a Restricted Subsidiary that is not a Subsidiary Guarantor that
refinances Indebtedness of the Borrower or a Subsidiary Guarantor that could not
have been initially Incurred by such Restricted Subsidiary pursuant to
Subsection 8.1 or (y) Indebtedness of the Borrower or a Restricted Subsidiary
that refinances Indebtedness of an Unrestricted Subsidiary, and (4) if the
Indebtedness being refinanced constitutes Additional Obligations, Rollover
Indebtedness, Permitted Debt Exchange Notes or Term Loan Facility Obligations
Incurred pursuant to Subsection 8.1(b)(i)(II)(a) (or Refinancing Indebtedness in
respect of the foregoing Indebtedness), (w) the Refinancing Indebtedness
complies with the requirements of the definition of “Additional Obligations”
(other than clause (ii) thereof), (x) if the Indebtedness being refinanced is
unsecured and an Event of Default under Subsection 9.1(a) or (f) is continuing,
the Refinancing Indebtedness is unsecured and (y) if the Indebtedness being
refinanced is secured by a Lien on Collateral ranking junior to the Liens on
Collateral securing the Term Loan Facility Obligations and an Event of Default
under Subsection 9.1(a) or (f) is continuing, the Refinancing Indebtedness is
unsecured or secured by a Lien on Collateral ranking junior to the Liens on
Collateral securing the Term Loan Facility Obligations.

 

“Refunding Capital Stock”: as defined in Subsection 8.2(b)(i).

 

“Register”: as defined in Subsection 11.6(b)(iv).

 

“Regulation D”: Regulation D of the Board as in effect from time to time.

 

“Regulation S-X”: Regulation S-X promulgated by the SEC as in effect on the
Closing Date.

 

“Regulation T”: Regulation T of the Board as in effect from time to time.

 

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

“Regulation X”: Regulation X of the Board as in effect from time to time.

 

“Reinvestment Period”: as defined in Subsection 8.4(b)(i).

 



 - 63 - 

 

 

“Related Business”: those businesses in which the Borrower or any of its
Subsidiaries is engaged on the Closing Date, or that are similar, related,
complementary, incidental or ancillary thereto or extensions, developments or
expansions thereof.

 

“Related Parties”: with respect to any Person, such Person’s affiliates and the
partners, officers, directors, trustees, employees, equityholders, shareholders,
members, attorneys and other advisors, agents and controlling persons of such
Person and of such Person’s affiliates and “Related Party” shall mean any of
them.

 

“Related Taxes”: (x) any taxes, charges or assessments, including but not
limited to sales, use, transfer, rental, ad valorem, value added, stamp,
property, consumption, franchise, license, capital, net worth, gross receipts,
excise, occupancy, intangibles or similar taxes, charges or assessments (other
than federal, state or local taxes measured by income and federal, state or
local withholding imposed by any government or other taxing authority on
payments made by any Parent Entity other than to another Parent Entity),
required to be paid by any Parent Entity by virtue of its being incorporated or
having Capital Stock outstanding (but not by virtue of owning stock or other
equity interests of any corporation or other entity other than the Borrower, any
of its Subsidiaries or any Parent Entity), or being a holding company parent of
the Borrower, any of its Subsidiaries or any Parent Entity or receiving
dividends from or other distributions in respect of the Capital Stock of the
Borrower, any of its Subsidiaries or any Parent Entity, or having guaranteed any
obligations of the Borrower or any Subsidiary thereof, or having made or
received any payment in respect of any of the items for which the Borrower or
any of its Subsidiaries is permitted to make payments to any Parent Entity
pursuant to Subsection 8.2, or acquiring, developing, maintaining, owning,
prosecuting, protecting or defending its intellectual property and associated
rights (including but not limited to receiving or paying royalties for the use
thereof) relating to the business or businesses of the Borrower or any
Subsidiary thereof, (y) any taxes attributable to any taxable period (or portion
thereof) ending on or prior to the Closing Date, or to the consummation of any
of the Transactions, or to any Parent Entity’s receipt of (or entitlement to)
any payment in connection with the Transactions, including any payment received
after the Closing Date pursuant to any agreement related to the Transactions or
(z) any other federal, state, foreign, provincial or local taxes measured by
income for which any Parent Entity is liable up to an amount not to exceed, with
respect to federal taxes, the amount of any such taxes that the Borrower and its
Subsidiaries would have been required to pay on a separate company basis, or on
a consolidated basis as if the Borrower had filed a consolidated return on
behalf of an affiliated group (as defined in Section 1504 of the Code) of which
it were the common parent, or with respect to state, foreign, provincial and
local taxes, the amount of any such taxes that the Borrower and its Subsidiaries
would have been required to pay on a separate company basis, or on a
consolidated, combined, unitary or affiliated basis as if the Borrower had filed
a consolidated, combined, unitary or affiliated return on behalf of an
affiliated group (as defined in the applicable state, foreign, provincial or
local tax laws for filing such return) consisting only of the Borrower and its
Subsidiaries. Taxes include all interest, penalties and additions relating
thereto.

 

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the 30 day notice period is waived under
Section 21, 22, 23, 24, 25, 27 or 28 of PBGC Regulation Section 4043 or any
successor regulation thereto.

 



 - 64 - 

 

 

“Repricing Transaction”: the prepayment, refinancing, substitution or
replacement of all or a portion of the Initial Term Loans (including, without
limitation, as may be effected through any amendment, waiver or modification to
this Agreement relating to the interest rate for, or weighted average yield of,
the Initial Term Loans), (a) if the primary purpose of such prepayment,
refinancing, substitution, replacement or amendment is (as determined by the
Borrower in good faith, which determination shall be conclusive) to refinance
the Initial Term Loans at a lower “effective yield” (taking into account, among
other factors, margin, upfront or similar fees or original issue discount shared
with all providers of such financing, but excluding the effect of any
arrangement, commitment, underwriting, structuring, syndication or other fees
payable in connection therewith that are not shared with all providers of such
financing, and without taking into account any fluctuations in the Adjusted
LIBOR Rate, but including any LIBOR floor or similar floor that is higher than
the then applicable Adjusted LIBOR Rate), (b) if the prepayment, refinancing,
substitution, replacement, amendment, waiver or modification is effectuated by
the incurrence by the Borrower or any Restricted Subsidiary of new Indebtedness,
such new Indebtedness is broadly marketed or syndicated first lien secured bank
financing, and (c) if such prepayment, refinancing, substitution, replacement,
amendment, waiver or modification results in first lien secured bank financing
having an “effective yield” (as reasonably determined by the Administrative
Agent, in consultation with the Borrower, consistent with generally accepted
financial practices, after giving effect to, among other factors, margin,
upfront or similar fees or original issue discount shared with all providers of
such financing (calculated based on assumed four-year average life and without
present value discount), but excluding the effect of any arrangement,
commitment, underwriting, structuring, syndication or other fees payable in
connection therewith that are not shared with all providers of such financing,
and without taking into account any fluctuations in the Adjusted LIBOR Rate, but
including any LIBOR floor or similar floor that is higher than the then
applicable Adjusted LIBOR Rate) that is less than the “effective yield” (as
reasonably determined by the Administrative Agent, in consultation with the
Borrower, on the same basis) of the Initial Term Loans prior to being so
prepaid, refinanced, substituted or replaced or subject to such amendment to
this Agreement.

 

“Required Lenders”: Lenders the Term Credit Percentages of which aggregate to
greater than 50.0%; provided that the Term Loans held or deemed held by a
Defaulting Lender or by a Disqualified Party shall be excluded for purposes of
making a determination of Required Lenders.

 

“Required Majority in Interest Lenders”: Lenders of any Tranche or Lenders of
any group of affected Lenders, as applicable, the Total Credit Percentages of
which aggregate to greater than 50.0% of the Total Credit Percentages of such
Tranche or Lenders of such group of affected Lenders; provided that Incremental
Revolving Commitments and Term Loans held or deemed held by a Defaulting Lender
or by a Disqualified Party shall be excluded for purposes of making a
determination of Required Majority in Interest Lenders.

 

“Requirement of Law”: as to any Person, the Organizational Documents of such
Person, and any law, statute, ordinance, code, decree, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
material property or to which such Person or any of its material property is
subject, including laws, ordinances and regulations pertaining to zoning,
occupancy and subdivision of real properties; provided that the foregoing shall
not apply to any non-binding recommendation of any Governmental Authority.

 



 - 65 - 

 

 

“Responsible Officer”: as to any Person, any of the following officers of such
Person: (a) the chief executive officer or the president of such Person and,
with respect to financial matters, the chief financial officer, the treasurer or
the controller or the VP–Treasury of such Person, (b) any vice president of such
Person or, with respect to financial matters, any assistant treasurer or
assistant controller of such Person, in each case who has been designated in
writing to the Administrative Agent or the Collateral Agent as a Responsible
Officer by the chief executive officer or president of such Person or, with
respect to financial matters, by the chief financial officer of such Person, (c)
with respect to the fifth and sixth sentences of Subsection 1.2(c), Subsection
7.7 and without limiting the foregoing, the general counsel (or substantial
equivalent) of such Person and (d) with respect to ERISA matters, the senior
vice president of human resources (or substantial equivalent) of such Person.

 

“Restricted Payment”: as defined in Subsection 8.2(a).

 

“Restricted Payment Transaction”: any Restricted Payment permitted pursuant to
Subsection 8.2, any Permitted Payment, any Permitted Investment, or any
transaction specifically excluded from the definition of the term “Restricted
Payment” (including pursuant to the exception contained in clause (i) of
Subsection 8.2 and the parenthetical exclusions contained in clauses (ii) and
(iii) of Subsection 8.2).

 

“Restricted Subsidiary”: any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“Revolving Lender”: any Incremental Revolving Lender.

 

“Revolving Loans”: any Incremental Revolving Loans.

 

“Rollover Indebtedness”: Indebtedness of any Borrower or a Guarantor issued to
any Lender in lieu of such Lender’s pro rata portion of any repayment of Term
Loans made pursuant to Subsection 4.4(a) or (e); so long as (other than in
connection with a refinancing in full of the Facilities) such Indebtedness would
not have a weighted average life to maturity that is shorter than the remaining
weighted average life to maturity of the Term Loans being repaid.

 

“S&P”: Standard & Poor’s Financial Services LLC, a division of S&P Global, Inc.,
and its successors.

 

“Sale”: as defined in clause (3) of the definition of “Consolidated Coverage
Ratio.”

 

“SEC”: the United States Securities and Exchange Commission or any successor
thereto.

 

“Secured Parties”: the “Secured Parties” as defined in the Guarantee and
Collateral Agreement.

 



 - 66 - 

 

 

“Securities Act”: the Securities Act of 1933, as amended from time to time.

 

“Security Documents”: the collective reference to each Mortgage related to any
Mortgaged Fee Property, the Guarantee and Collateral Agreement and all other
similar security documents hereafter delivered to the Collateral Agent granting
or perfecting a Lien on any asset or assets of any Loan Party to secure the
obligations and liabilities of the Loan Parties hereunder and/or under any of
the other Loan Documents or to secure any guarantee by any Guarantor of any such
obligations and liabilities, including any security documents executed and
delivered or caused to be delivered to the Collateral Agent pursuant to
Subsection 7.9(a), 7.9(b) or 7.9(c), in each case, as amended, supplemented,
waived or otherwise modified from time to time.

 

“Senior ABL Agreement”: the Credit Agreement, dated as of the date hereof, among
the Borrower, the lenders party thereto from time to time and Wells Fargo Bank,
National Association (and/or one of its Affiliates), as administrative agent and
collateral agent thereunder, as such agreement may be amended, supplemented,
waived or otherwise modified from time to time or refunded, refinanced,
restructured, replaced, renewed, repaid, increased, decreased or extended from
time to time (whether in whole or in part, whether with the original
administrative agent and lenders or other agents and lenders or otherwise, and
whether provided under the original Senior ABL Agreement or one or more other
credit agreements or otherwise), except to the extent such agreement, instrument
or document expressly provides that it is not intended to be and is not a Senior
ABL Agreement. Any reference to the Senior ABL Agreement hereunder shall be
deemed a reference to each Senior ABL Agreement then in existence.

 

“Senior ABL Facility”: the collective reference to the Senior ABL Agreement, any
Loan Documents (as defined therein), any notes and letters of credit issued
pursuant thereto and any guarantee and collateral agreement, patent, trademark
and copyright security agreement, mortgages, letter of credit applications and
other guarantees, pledge agreements, security agreements and collateral
documents, and other instruments and documents, executed and delivered pursuant
to or in connection with any of the foregoing, in each case as the same may be
amended, supplemented, waived or otherwise modified from time to time, or
refunded, refinanced, restructured, replaced, renewed, repaid, increased,
decreased or extended from time to time (whether in whole or in part, whether
with the original agent and lenders or other agents and lenders or otherwise,
and whether provided under the original Senior ABL Agreement or one or more
other credit agreements, indentures or financing agreements or otherwise) except
to the extent such agreement, instrument or document expressly provides that it
is not intended to be and is not a Senior ABL Facility. Without limiting the
generality of the foregoing, the term “Senior ABL Facility” shall include any
agreement (i) changing the maturity of any Indebtedness Incurred thereunder or
contemplated thereby, (ii) adding Subsidiaries of the Borrower as additional
borrowers or guarantors thereunder, (iii) increasing or decreasing the amount of
Indebtedness Incurred thereunder or available to be borrowed thereunder or
(iv) otherwise altering the terms and conditions thereof.

 

“Senior Notes”: 8.25% Senior Notes due 2023 of the Borrower issued on January
16, 2015 as the same may be amended, supplemented, waived or otherwise modified
from time to time.

 



 - 67 - 

 

 

“Senior Notes Indenture”: the Indenture dated as of January 16, 2015, under
which the Senior Notes are issued, as the same may be amended, supplemented,
waived or otherwise modified from time to time.

 

“Set”: the collective reference to Eurodollar Loans of a single Tranche, the
then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Eurodollar Loans shall
originally have been made on the same day).

 

“Settlement Service”: as defined in Subsection 11.6(b).

 

“Single Employer Plan”: any Plan which is covered by Title IV or Section 302 of
ERISA or Section 412 of the Code, but which is not a Multiemployer Plan.

 

“Solicited Discount Proration”: as defined in Subsection 4.4(h)(iv)(3).

 

“Solicited Discounted Prepayment Amount”: as defined in
Subsection 4.4(h)(iv)(1).

 

“Solicited Discounted Prepayment Notice”: an irrevocable written notice of a
Borrower Solicitation of Discounted Prepayment Offer made pursuant to Subsection
4.4(h)(iv) substantially in the form of Exhibit Q.

 

“Solicited Discounted Prepayment Offer”: the irrevocable written offer by each
Lender, substantially in the form of Exhibit R, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

 

“Solicited Discounted Prepayment Response Date”: as defined in
Subsection 4.4(h)(iv)(1).

 

“Solvent” and “Solvency”: with respect to the Borrower and its Subsidiaries on a
consolidated basis after giving effect to the Transactions on the Closing Date
means (i) the Fair Value and Present Fair Salable Value of the assets of the
Borrower and its Subsidiaries taken as a whole exceed their Stated Liabilities
and Identified Contingent Liabilities; (ii) the Borrower and its Subsidiaries
taken as a whole do not have Unreasonably Small Capital; and (iii) the Borrower
and its Subsidiaries taken as a whole will be able to pay their Stated
Liabilities and Identified Contingent Liabilities as they mature (all
capitalized terms used in this definition (other than “Borrower”, “Closing
Date”, “Subsidiary” and “Transactions”, which have the meanings set forth in
this Agreement) shall have the meaning assigned to such terms in the form of
solvency certificate attached hereto as Exhibit H).

 

“Special Purpose Entity”:   (x) any Special Purpose Subsidiary or (y) any other
Person that is engaged in the business of (i) acquiring, selling, collecting,
financing or refinancing Receivables, accounts (as defined in the Uniform
Commercial Code as in effect in any jurisdiction from time to time), other
accounts and/or other receivables, and/or related assets and/or (ii) financing
or refinancing in respect of Capital Stock of any Special Purpose Subsidiary.

 



 - 68 - 

 

 

“Special Purpose Financing”: any financing or refinancing of assets consisting
of or including Receivables of the Borrower or any Restricted Subsidiary that
have been transferred to a Special Purpose Entity or made subject to a Lien in a
Financing Disposition (including any financing or refinancing in respect of
Capital Stock of a Special Purpose Subsidiary held by another Special Purpose
Subsidiary).

 

“Special Purpose Financing Expense”: for any period, (a) the aggregate interest
expense for such period on any Indebtedness of any Special Purpose Subsidiary
that is a Restricted Subsidiary, which Indebtedness is not recourse to the
Borrower or any Restricted Subsidiary that is not a Special Purpose Subsidiary
(other than with respect to Special Purpose Financing Undertakings), and (b)
Special Purpose Financing Fees.

 

“Special Purpose Financing Fees”: distributions or payments made directly or by
means of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Special Purpose Financing.

 

“Special Purpose Financing Undertakings”: representations, warranties,
covenants, indemnities, guarantees of performance and (subject to clause (y) of
the proviso below) other agreements and undertakings entered into or provided by
the Borrower or any of its Restricted Subsidiaries that the Borrower determines
in good faith (which determination shall be conclusive) are customary or
otherwise necessary or advisable in connection with a Special Purpose Financing
or a Financing Disposition; provided that (x) it is understood that Special
Purpose Financing Undertakings may consist of or include (i) reimbursement and
other obligations in respect of notes, letters of credit, surety bonds and
similar instruments provided for credit enhancement purposes, (ii) Hedging
Obligations or other obligations relating to Interest Rate Agreements, Currency
Agreements or Commodities Agreements entered into by the Borrower or any
Restricted Subsidiary, in respect of any Special Purpose Financing or Financing
Disposition, or (iii) any Guarantee in respect of customary recourse obligations
(as determined in good faith by the Borrower, which determination shall be
conclusive) in connection with any Special Purpose Financing or Financing
Disposition, including in respect of Liabilities in the event of any involuntary
case commenced with the collusion of any Special Purpose Subsidiary or any
Affiliate thereof, or any voluntary case commenced by any Special Purpose
Subsidiary, under any applicable bankruptcy law, and (y) subject to the
preceding clause (x), any such other agreements and undertakings shall not
include any Guarantee of Indebtedness of a Special Purpose Subsidiary by the
Borrower or a Restricted Subsidiary that is not a Special Purpose Subsidiary.

 

“Special Purpose Subsidiary”: any Subsidiary of the Borrower that (a) is engaged
solely in (x) the business of (i) acquiring, selling, collecting, financing or
refinancing Receivables, accounts (as defined in the Uniform Commercial Code as
in effect in any jurisdiction from time to time) and other accounts and
receivables (including any thereof constituting or evidenced by chattel paper,
instruments or general intangibles), all proceeds thereof and all rights
(contractual and other), collateral and other assets relating thereto, and/or
(ii) owning or holding Capital Stock of any Special Purpose Subsidiary and/or
engaging in any financing or refinancing in respect thereof, and (y) any
business or activities incidental or related to such business, and (b) is
designated as a “Special Purpose Subsidiary” by the Borrower.

 



 - 69 - 

 

 

“Specified Discount”: as defined in Subsection 4.4(h)(ii)(1).

 

“Specified Discount Prepayment Amount”: as defined in Subsection 4.4(h)(ii)(1).

 

“Specified Discount Prepayment Notice”: an irrevocable written notice of the
Borrower Offer of Specified Discount Prepayment made pursuant to Subsection
4.4(h)(ii) substantially in the form of Exhibit S.

 

“Specified Discount Prepayment Response”: the written response by each Lender,
substantially in the form of Exhibit T, to a Specified Discount Prepayment
Notice.

 

“Specified Discount Prepayment Response Date”: as defined in
Subsection 4.4(h)(ii)(1).

 

“Specified Discount Proration”: as defined in Subsection 4.4(h)(ii)(3).

 

“Specified Existing Term Tranche”: as defined in Subsection 2.8(a)(ii).

 

“Specified Refinancing Amendment”: an amendment to this Agreement effecting the
incurrence of Specified Refinancing Facilities in accordance with Subsection
2.9.

 

“Specified Refinancing Facilities”: as defined in Subsection 2.9(a).

 

“Specified Refinancing Indebtedness”: Indebtedness incurred by the Borrower
pursuant to and in accordance with Subsection 2.9.

 

“Specified Refinancing Lenders”: as defined in Subsection 2.9(b).

 

“Specified Refinancing Loans”: as defined in Subsection 2.9(a).

 

“Specified Refinancing Tranche”: Specified Refinancing Facilities with the same
terms and conditions made on the same day and any Supplemental Term Loan in
respect thereof added to such Tranche pursuant to Subsection 2.6.

 

“Sponsor”: CD&R.

 

“Stated Maturity”: with respect to any Indebtedness, the date specified in such
Indebtedness as the fixed date on which the payment of principal of such
Indebtedness is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase or repayment
of such Indebtedness at the option of the holder thereof upon the happening of
any contingency).

 

“Statutory Reserves”: for any day as applied to a Eurodollar Loan, the average
maximum rate at which reserves (including any marginal, supplemental or
emergency reserves) are required to be maintained during such Interest Period
under Regulation D by member banks of the United States Federal Reserve System
in New York City with deposits exceeding $1,000,000,000 against “Eurocurrency
liabilities” (as such term is used in Regulation D). Eurodollar Loans shall be
deemed to constitute Eurocurrency liabilities and to be subject to such reserve
requirements without benefit of or credit for proration, exceptions or offsets
which may be available from time to time to any Lender under Regulation D.

 



 - 70 - 

 

 

“Submitted Amount”: as defined in Subsection 4.4(h)(iii)(1).

 

“Submitted Discount”: as defined in Subsection 4.4(h)(iii)(1).

 

“Subordinated Obligations”: any Indebtedness of the Borrower (whether
outstanding on the Closing Date or thereafter Incurred) that is expressly
subordinated in right of payment to the Term Loan Facility Obligations pursuant
to a written agreement.

 

“Subsection 2.8 Additional Amendment”: as defined in Subsection 2.8(c).

 

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity (a) of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the Board of Directors or other managers of such
corporation, partnership, limited liability company or other entity are at the
time owned by such Person, or (b) the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person and, in the case of this clause (b), which is treated as a
consolidated subsidiary for accounting purposes. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower.

 

“Subsidiary Guarantor”: (x) each Domestic Subsidiary that is a Wholly Owned
Subsidiary (other than any Excluded Subsidiary) of the Borrower which executes
and delivers a Subsidiary Guaranty pursuant to Subsection 7.9 or otherwise, in
each case, unless and until such time as the respective Subsidiary Guarantor (a)
ceases to constitute a Domestic Subsidiary of the Borrower in accordance with
the terms and provisions hereof, (b) is designated an Unrestricted Subsidiary
pursuant to the terms of this Agreement or (c) is released from all of its
obligations under the Subsidiary Guaranty in accordance with the terms and
provisions thereof and (y) each other Subsidiary of the Borrower which the
Borrower causes to execute and deliver a Subsidiary Guaranty pursuant to the
last sentence of Subsection 7.9(b) or otherwise, in each case, unless and until
such time as the respective Subsidiary Guarantor (a) ceases to constitute a
Domestic Subsidiary of the Borrower in accordance with the terms and provisions
hereof, (b) is designated an Unrestricted Subsidiary pursuant to the terms of
this Agreement or (c) is released from all of its obligations under the
Subsidiary Guaranty in accordance with the terms and provisions thereof.

 

“Subsidiary Guaranty”: the guaranty of the Term Loan Facility Obligations of the
Borrower under the Loan Documents provided pursuant to the Guarantee and
Collateral Agreement or pursuant to a guaranty in such other form as may be
agreed between the Borrower and the Administrative Agent.

 

“Successor Borrower”: as defined in Subsection 8.7(a)(i).

 

“Supplemental Term Loan Commitments”: as defined in Subsection 2.6(a).

 



 - 71 - 

 

 

“Supplemental Term Loans”: Term Loans made in respect of Supplemental Term Loan
Commitments.

 

“Tax Sharing Agreement”: any Tax Sharing Agreement entered into between the
Borrower and any Parent Entity, substantially in the form of Exhibit V, as the
same may be amended, supplemented, waived or otherwise modified from time to
time.

 

“Taxes”: any and all present or future income, stamp or other taxes, levies,
imposts, duties, charges, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority.

 

“Temporary Cash Investments”: any of the following: (i) any investment in
(x) direct obligations of the United States of America, Canada, the United
Kingdom, Switzerland, a member state of the European Union or any country in
whose currency funds are being held pending their application in the making of
an investment or capital expenditure by the Borrower or a Restricted Subsidiary
in that country or with such funds, or any agency or instrumentality of any
thereof, or obligations Guaranteed by the United States of America, Canada, the
United Kingdom, Switzerland or a member state of the European Union or any
country in whose currency funds are being held pending their application in the
making of an investment or capital expenditure by the Borrower or a Restricted
Subsidiary in that country or with such funds, or any agency or instrumentality
of any of the foregoing, or obligations guaranteed by any of the foregoing or
(y) direct obligations of any foreign country recognized by the United States of
America rated at least “A” by S&P or “A-1” by Moody’s (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization), (ii) overnight bank deposits, and investments in time
deposit accounts, certificates of deposit, bankers’ acceptances and money market
deposits (or, with respect to foreign banks, similar instruments) maturing not
more than one year after the date of acquisition thereof issued by (x) any bank
or other institutional lender under this Agreement or any Senior ABL Facility or
any affiliate thereof or (y) a bank or trust company that is organized under the
laws of the United States of America, any state thereof or any foreign country
recognized by the United States of America having capital and surplus
aggregating in excess of $250,000,000 (or the foreign currency equivalent
thereof) and whose long term debt is rated at least “A” by S&P or “A-1” by
Moody’s (or, in either case, the equivalent of such rating by such organization
or, if no rating of S&P or Moody’s then exists, the equivalent of such rating by
any nationally recognized rating organization) at the time such Investment is
made, (iii) repurchase obligations for underlying securities or instruments of
the types described in clause (i) or (ii) above entered into with a bank meeting
the qualifications described in clause (ii) above, (iv) Investments in
commercial paper, maturing not more than 24 months after the date of
acquisition, issued by a Person (other than that of the Borrower or any of its
Subsidiaries), with a rating at the time as of which any Investment therein is
made of “P-2” (or higher) according to Moody’s or “A-2” (or higher) according to
S&P (or, in either case, the equivalent of such rating by such organization or,
if no rating of S&P or Moody’s then exists, the equivalent of such rating by any
nationally recognized rating organization), (v) Investments in securities
maturing not more than 24 months after the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States of
America, or by any political subdivision or taxing authority thereof, and rated
at least “BBB-” by S&P or “Baa3” by Moody’s (or, in either case, the equivalent
of such rating by such organization or, if no rating of S&P or Moody’s then
exists, the equivalent of such rating by any nationally recognized rating
organization), (vi) Indebtedness or Preferred Stock (other than of the Borrower
or any of its Subsidiaries) having a rating of “A” or higher by S&P or “A2” or
higher by Moody’s (or, in either case, the equivalent of such rating by such
organization or, if no rating of S&P or Moody’s then exists, the equivalent of
such rating by any nationally recognized rating organization), (vii) investment
funds investing at least 90.0% of their assets in securities of the type
described in clauses (i) through (vi) above (which funds may also hold cash
pending investment and/or distribution), (viii) any money market deposit
accounts issued or offered by a domestic commercial bank or a commercial bank
organized and located in a country recognized by the United States of America,
in each case, having capital and surplus in excess of $250,000,000 (or the
foreign currency equivalent thereof), or investments in money market funds
subject to the risk limiting conditions of Rule 2a-7 (or any successor rule) of
the SEC under the Investment Company Act of 1940, as amended and (ix) similar
investments approved by the Board of Directors in the ordinary course of
business.

 



 - 72 - 

 

 

“Term Credit Percentage”: as to any Lender at any time, the percentage of the
aggregate outstanding Term Loans (if any) of the Lenders and aggregate unused
Term Loan Commitments of the Lenders (if any) then constituted by such Lender’s
outstanding Term Loans (if any) and such Lender’s unused Term Loan Commitments
(if any).

 

“Term Loan Commitment”: as to any Lender, the aggregate of its Initial Term Loan
Commitments, Incremental Term Loan Commitment and Supplemental Term Loan
Commitments; collectively as to all Lenders the “Term Loan Commitments.”

 

“Term Loan Declined Amount”: as defined in Subsection 4.4(d).

 

“Term Loan Facility Obligations”: obligations of the Loan Parties from time to
time arising under or in respect of the due and punctual payment of (i) the
principal of and premium, if any, and interest (including interest accruing
during (or that would accrue but for) the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and (ii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Loan Parties under this
Agreement and the other Loan Documents.

 

“Term Loan Priority Collateral”: as defined in the ABL/Term Loan Intercreditor
Agreement, whether or not the same remains in full force and effect.

 

“Term Loans”: the Initial Term Loans, Incremental Term Loans, Extended Term
Loans and Specified Refinancing Loans, as the context shall require.

 

“Total Credit Percentage”: as to any Lender at any time, the percentage which
(a) the sum of (i) such Lender’s Incremental Revolving Commitment (if any) then
outstanding (or, if the Incremental Revolving Commitments have terminated or
expired, such Lender’s then outstanding Revolving Loans) and (ii) such Lender’s
then outstanding Term Loans (if any) and such Lender’s unused Term Loan
Commitments (if any) then outstanding constitutes of (b) the sum of (i) the
Incremental Revolving Commitments (if any) of all Lenders then outstanding (or,
if the Incremental Revolving Commitments have terminated or expired, such
Lender’s then outstanding Revolving Loans) and (ii) the aggregate outstanding
Term Loans (if any) of all Lenders then outstanding and aggregate unused Term
Loan Commitments of all Lenders (if any) then outstanding.

 



 - 73 - 

 

 

“Trade Payables”: with respect to any Person, any accounts payable or any
indebtedness or monetary obligation to trade creditors created, assumed or
guaranteed by such Person arising in the ordinary course of business in
connection with the acquisition of goods or services.

 

“Trading Price”: as defined in Subsection 11.6(k)(iv)(A)(z).

 

“Tranche”: (i) with respect to Term Loans or commitments, refers to whether such
Term Loans or commitments are (1) Initial Term Loans or Initial Term Loan
Commitments, (2) Incremental Loans or Incremental Term Loan Commitments with the
same terms and conditions made on the same day and any Supplemental Term Loans
added to such Tranche pursuant to Subsection 2.6, (3) Extended Term Loans (of
the same Extension Series) or (4) Specified Refinancing Loans with the same
terms and conditions made on the same day and any Supplemental Term Loans added
to such Tranche pursuant to Subsection 2.6 and (ii) with respect to Revolving
Loans or commitments, refers to whether such Revolving Loans or commitments are
Incremental Revolving Commitments or Incremental Revolving Loans with the same
terms and conditions made on the same day pursuant to Subsection 2.6.

 

“Transactions”: collectively, any or all of the following (whether taking place
prior to, on or following the Closing Date): (i) the entry into this Agreement
and the Loan Documents and the Incurrence of Indebtedness thereunder, (ii) the
entry into the ABL Facility Documents and incurrence of Indebtedness thereunder
(and including the rollover of any existing letters of credit), (iii) the
repayment of certain existing Indebtedness of the Borrower and its Subsidiaries,
termination of certain existing commitments and termination and release of
certain existing Liens, including those under the Predecessor Term Loan Credit
Agreement and (iv) all other transactions relating to any of the foregoing
(including payment of fees and expenses related to any of the foregoing).

 

“Transferee”: any Participant or Assignee.

 

“Treasury Capital Stock”: as defined in Subsection 8.2(b)(i).

 

“Type”: the type of Loan determined based on the interest option applicable
thereto, with there being two Types of Loans hereunder, namely ABR Loans and
Eurodollar Loans.

 

“UCC”: the Uniform Commercial Code as in effect in the State of New York from
time to time.

 



 - 74 - 

 

 

“United States Person”: any United States person within the meaning of
Section 7701(a)(30) of the Code.

 

“Unrestricted Cash”: at any date of determination, without duplication, (a) the
aggregate amount of cash, Cash Equivalents and Temporary Cash Investments
included in the cash accounts that would be listed on the consolidated balance
sheet of the Borrower prepared in accordance with GAAP as of the end of the most
recent four consecutive Fiscal Quarters of the Borrower ending prior to the date
of such determination for which consolidated financial statements of the
Borrower are available to the extent such cash is not classified as “restricted”
for financial statement purposes (unless so classified solely because of any
provision under the Loan Documents or any other agreement or instrument
governing other Indebtedness that is subject to the ABL/Term Loan Intercreditor
Agreement, a Junior Lien Intercreditor Agreement or any Other Intercreditor
Agreement governing the application thereof or because they are subject to a
Lien securing the Term Loan Facility Obligations or other Indebtedness that is
subject to the ABL/Term Loan Intercreditor Agreement, a Junior Lien
Intercreditor Agreement or any Other Intercreditor Agreement), plus (b) the
proceeds from any Incurrence of Indebtedness in reliance on the Ratio
Incremental Facility or any other Indebtedness that is secured by Liens pursuant
to clause (s) of the definition of “Permitted Liens” since the date of such
consolidated balance sheet and on or prior to the date of determination that are
(as determined in good faith by the Borrower, which determination shall be
conclusive) intended to be used for working capital purposes.

 

“Unrestricted Subsidiary”: (i) any Subsidiary of the Borrower that at the time
of determination is an Unrestricted Subsidiary, as designated by the Board of
Directors in the manner provided below, and (ii) any Subsidiary of an
Unrestricted Subsidiary. The Board of Directors may designate any Subsidiary of
the Borrower (including any newly acquired or newly formed Subsidiary of the
Borrower) to be an Unrestricted Subsidiary unless such Subsidiary or any of its
Subsidiaries owns any Capital Stock or Indebtedness of, or owns or holds any
Lien on any property of, the Borrower or any other Restricted Subsidiary of the
Borrower that is not a Subsidiary of the Subsidiary to be so designated;
provided, that (A) such designation was made at or prior to the Closing Date, or
(B) the Subsidiary to be so designated has total consolidated assets of $1,000
or less or (C) if such Subsidiary has consolidated assets greater than $1,000,
then such designation would be permitted under Subsection 8.2 and (D)
immediately after such designation, no Event of Default under Subsection 9.1(a)
or (f) shall have occurred and be continuing. The Board of Directors may
designate any Unrestricted Subsidiary to be a Restricted Subsidiary; provided,
that immediately after giving effect to such designation (1) (x) the Borrower
could Incur at least $1.00 of additional Indebtedness under Subsection 8.1(a) or
(y) the Consolidated Coverage Ratio would be equal to or greater than it was
immediately prior to giving effect to such designation or (z) such Subsidiary
shall be a Special Purpose Subsidiary with no Indebtedness outstanding other
than Indebtedness that can be Incurred (and upon such designation shall be
deemed to be Incurred and outstanding) pursuant to Subsection 8.1(b) and
(2) immediately after such designation, no Event of Default under Subsection
9.1(a) or (f) shall have occurred and be continuing. Any such designation by the
Board of Directors shall be evidenced to the Administrative Agent by promptly
filing with the Administrative Agent a copy of the resolution of the Borrower’s
Board of Directors giving effect to such designation and a certificate of a
Responsible Officer of the Borrower certifying that such designation complied
with the foregoing provisions.

 



 - 75 - 

 

 

“U.S. Tax Compliance Certificate”: as defined in Subsection 4.11(b)(ii)(2).

 

“Voting Stock”: as to any entity, all classes of Capital Stock of such entity
then outstanding and normally entitled to vote in the election of directors or
all interests in such entity with the ability to control the management or
actions of such entity.

 

“Wholly Owned Subsidiary”: as to any Person, any Subsidiary of such Person of
which such Person owns, directly or indirectly through one or more Wholly Owned
Subsidiaries, all of the Capital Stock of such Subsidiary other than director’s
qualifying shares or shares held by nominees.

 

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2           Other Definitional and Interpretive Provisions.

 

(a)          Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in any Notes, any other Loan
Document or any certificate or other document made or delivered pursuant hereto.

 

(b)          As used herein and in any Notes and any other Loan Document, and
any certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to the Borrower and its Restricted Subsidiaries not
defined in Subsection 1.1 and accounting terms partly defined in Subsection 1.1,
to the extent not defined, shall have the respective meanings given to them
under GAAP.

 

(c)          The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Subsection,
Schedule and Exhibit references are to this Agreement unless otherwise
specified. The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.” Any reference herein to any Person
shall be construed to include such Person’s successors and assigns permitted
hereunder. With respect to any Default or Event of Default, the words “exists,”
“is continuing” or similar expressions with respect thereto shall mean that such
Default or Event of Default has occurred and has not yet been cured or waived.
If any Default or Event of Default has occurred hereunder (any such Default or
Event of Default, an “Initial Default”) and is subsequently cured (a “Cured
Default”), any other Default or Event of Default that resulted from (i) the
making or deemed making of any representation or warranty by any Loan Party or
(ii) the taking of any action by any Loan Party or any Subsidiary of any Loan
Party that was prohibited hereunder solely as a result of the continuation of
such Cured Default (and was not otherwise prohibited by this Agreement), in each
case which subsequent Default or Event of Default would not have arisen had the
Cured Default not been continuing at the time of such representation, warranty
or action, shall be deemed to automatically be cured upon, and simultaneously
with, the cure of the Cured Default, so long as at the time of such
representation, warranty or action, no Responsible Officer of the Borrower had
knowledge of any such Initial Default. To the extent not already so notified,
the Borrower will provide prompt written notice of any such automatic cure to
the Administrative Agent after a Responsible Officer of the Borrower knows of
the occurrence of any such automatic cure.

 



 - 76 - 

 

 

(d)          For purposes of determining any financial ratio or making any
financial calculation for any Fiscal Quarter (or portion thereof) ending prior
to the Closing Date, the components of such financial ratio or financial
calculation shall be determined on a pro forma basis to give effect to the
Transactions as if they had occurred at the beginning of such four-quarter
period; and each Person that is a Restricted Subsidiary upon giving effect to
the Transactions shall be deemed to be a Restricted Subsidiary for purposes of
the components of such financial ratio or financial calculation as of the
beginning of such four-quarter period.

 

(e)          [Reserved].

 

(f)          Any financial ratios, including any required to be satisfied in
order for a specific action to be permitted under this Agreement, shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding up if there is no nearest number).

 

(g)          Any references in this Agreement to “cash and/or Cash Equivalents”,
“cash, Cash Equivalents and/or Temporary Cash Investments” or any similar
combination of the foregoing shall be construed as not double counting cash or
any other applicable amount which would otherwise be duplicated therein.

 

(h)          The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(i)           In connection with any action being taken in connection with a
Limited Condition Transaction, for purposes of determining compliance with any
provision of this Agreement which requires that no Default, Event of Default or
specified Default or Event of Default, as applicable, has occurred, is
continuing or would result from any such action, as applicable, such condition
shall, at the option of the Borrower, be deemed satisfied, so long as no
Default, Event of Default or specified Default or Event of Default, as
applicable, exists on the date (x) a definitive agreement for such Limited
Condition Transaction is entered into, (y) in connection with an acquisition to
which the United Kingdom City Code on Takeovers and Mergers (or any equivalent
thereof under the laws, rules or regulations in any other applicable
jurisdiction) applies, the date on which a “Rule 2.7 announcement” of a firm
intention to make an offer in respect of a target of a Limited Condition
Transaction is made (or the equivalent notice under such equivalent laws, rules
or regulations in such other applicable jurisdiction) or (z) irrevocable notice
of redemption, repurchase, defeasance, satisfaction and discharge or repayment
of Indebtedness, Disqualified Stock or Preferred Stock is given. For the
avoidance of doubt, if the Borrower has exercised its option under the first
sentence of this clause (i), and any Default, Event of Default or specified
Default or Event of Default, as applicable, occurs following the date (x) a
definitive agreement for the applicable Limited Condition Transaction was
entered into, (y) in connection with an acquisition to which the United Kingdom
City Code on Takeovers and Mergers (or any equivalent thereof under the laws,
rules or regulations in any other applicable jurisdiction) applies, the date on
which a “Rule 2.7 announcement” of a firm intention to make an offer in respect
of a target of a Limited Condition Transaction is made (or the equivalent notice
under such equivalent laws, rules or regulations in such other applicable
jurisdiction) or (z) irrevocable notice of redemption, repurchase, defeasance,
satisfaction and discharge or repayment of Indebtedness, Disqualified Stock or
Preferred Stock is given and prior to the consummation of such Limited Condition
Transaction, any such Default, Event of Default or specified Default or Event of
Default, as applicable, shall be deemed to not have occurred or be continuing
for purposes of determining whether any action being taken in connection with
such Limited Condition Transaction is permitted hereunder.

 



 - 77 - 

 

 

(j)          In connection with any action being taken in connection with a
Limited Condition Transaction, for purposes of:

 

(i)          determining compliance with any provision of this Agreement which
requires the calculation of the Consolidated Coverage Ratio, the Consolidated
Secured Leverage Ratio or the Consolidated Total Leverage Ratio or any other
financial measure;

 

(ii)         testing baskets set forth in this Agreement (including baskets
measured as a percentage of Consolidated Four Quarter EBITDA); or

 

(iii)        any other determination as to whether any such Limited Condition
Transaction and any related transactions (including any financing thereof)
complies with the covenants or agreements contained in this Agreement;

 

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), the date of determination of whether any such action is permitted
hereunder, shall be deemed to be the date (x) a definitive agreement for such
Limited Condition Transaction is entered into, (y) in connection with an
acquisition to which the United Kingdom City Code on Takeovers and Mergers (or
any comparable laws, rules or regulations in any other jurisdiction) applies,
the date on which a “Rule 2.7 announcement” of a firm intention to make an offer
in respect of a target of a Limited Condition Transaction (or the equivalent
notice under such comparable laws, rules or regulations in such other
jurisdiction) or (z) irrevocable notice of redemption, repurchase, defeasance,
satisfaction and discharge or repayment of Indebtedness, Disqualified Stock or
Preferred Stock is given, as applicable (the “LCT Test Date”), and if, after
giving pro forma effect to the Limited Condition Transaction and the other
transactions to be entered into in connection therewith (including any
Incurrence or Discharge of Indebtedness and Liens and the use of proceeds
thereof) as if they had occurred at the beginning of the most recent four
consecutive Fiscal Quarters of the Borrower ending prior to the LCT Test Date
for which consolidated financial statements of the Borrower are available, the
Borrower could have taken such action on the relevant LCT Test Date in
compliance with such ratio, basket or amount, such ratio, basket or amount shall
be deemed to have been complied with. For the avoidance of doubt, if the
Borrower has made an LCT Election and any of the ratios, baskets or amounts for
which compliance was determined or tested as of the LCT Test Date are exceeded
as a result of fluctuations in any such ratio, basket or amount, including due
to fluctuations in exchange rates or in Consolidated EBITDA of the Borrower or
the Person subject to such Limited Condition Transaction or any applicable
currency exchange rate, at or prior to the consummation of the relevant
transaction or action, such ratios, baskets or amounts will not be deemed to
have been exceeded as a result of such fluctuations. If the Borrower has made an
LCT Election for any Limited Condition Transaction, then in connection with any
subsequent calculation of any ratio, basket or amount with respect to the
Incurrence or Discharge of Indebtedness or Liens, or the making of Restricted
Payments, Asset Dispositions, mergers, the conveyance, lease or other transfer
of all or substantially all of the assets of the Borrower or the designation of
an Unrestricted Subsidiary on or following the relevant LCT Test Date and prior
to the earlier of the date on which such Limited Condition Transaction is
consummated and the date on which the definitive agreement for such Limited
Condition Transaction (if an acquisition or investment) is terminated or expires
without consummation of such Limited Condition Transaction, any such ratio,
basket or amount shall be calculated on a pro forma basis assuming such Limited
Condition Transaction and other transactions in connection therewith (including
any Incurrence or Discharge of Indebtedness and Liens and the use of proceeds
thereof) have been consummated.

 



 - 78 - 

 

 

SECTION 2

 

Amount and Terms of Commitments

 

2.1           Initial Term Loans. Subject to the terms and conditions hereof,
each Lender holding an Initial Term Loan Commitment severally agrees to make, in
Dollars, in a single draw on the Closing Date, one or more term loans (each, an
“Initial Term Loan”) to the Borrower in an aggregate principal amount not to
exceed the amount set forth opposite such Lender’s name in Schedule A under the
heading “Initial Term Loan Commitment”, as such amount may be adjusted or
reduced pursuant to the terms hereof, which Initial Term Loans:

 

(i)          except as hereinafter provided, shall, at the option of the
Borrower be incurred and maintained as, and/or converted into, ABR Loans or
Eurodollar Loans; and

 

(ii)         shall be made by each such Lender in an aggregate principal amount
which does not exceed the Initial Term Loan Commitment of such Lender.

 

Without limitation of Subsections 2.6 and 8.1(b)(i), once repaid, Initial Term
Loans incurred hereunder may not be reborrowed. On the Closing Date (after
giving effect to the incurrence of Initial Term Loans on such date), the Initial
Term Loan Commitments of each Lender shall terminate.

 



 - 79 - 

 

 

2.2           Notes. (a) The Borrower agrees that, upon the request to the
Administrative Agent by any Lender made on or prior to the Closing Date or in
connection with any assignment pursuant to Subsection 11.6(b), in order to
evidence such Lender’s Loan, the Borrower will execute and deliver to such
Lender a promissory note substantially in the form of Exhibit A (each, as
amended, supplemented, replaced or otherwise modified from time to time, a
“Note”, and, collectively, the “Notes”), in each case with appropriate
insertions therein as to payee, date and principal amount, payable to such
Lender and in a principal amount equal to the unpaid principal amount of the
applicable Loans made (or acquired by assignment pursuant to Subsection 11.6(b))
by such Lender to the Borrower. Each Note shall be dated the Closing Date and
shall be payable as provided in Subsection 2.2(b) and provide for the payment of
interest in accordance with Subsection 4.1.

 

(b)          The Initial Term Loans of all the Lenders shall be payable in
consecutive quarterly installments beginning on June 29, 2018 up to and
including the Initial Term Loan Maturity Date (subject to reduction as provided
in Subsection 4.4), on the dates (each such date, an “Installment Date”) and in
the principal amounts, subject to adjustment as set forth below, equal to the
respective amounts set forth below (together with all accrued interest thereon)
opposite the applicable Installment Dates (or, if less, the aggregate amount of
such Initial Term Loans then outstanding):

 

Date   Amount       The last Business Day of each March, June, September and
December ending prior to the Initial Term Loan Maturity Date   0.25% of the
aggregate initial principal amount of the Initial Term Loans on the Closing Date
      Initial Term Loan Maturity Date   all unpaid aggregate principal amounts
of any outstanding Initial Term Loans

 

2.3           Procedure for Initial Term Loan Borrowing. The Borrower shall have
given the Administrative Agent notice (which notice must have been received by
the Administrative Agent prior to 9:00 A.M., New York City time (or such later
time as may be agreed by the Administrative Agent in its reasonable discretion),
and shall be revocable at any time prior to funding) on the Closing Date
specifying the amount of the Initial Term Loans to be borrowed by the Borrower.
Upon receipt of such notice, the Administrative Agent shall promptly notify each
applicable Lender thereof. Each Lender having an Initial Term Loan Commitment
will make the amount of its pro rata share of the Initial Term Loan Commitments
available to the Administrative Agent, in each case for the account of the
Borrower at the office of the Administrative Agent specified in Subsection 11.2
prior to 10:00 A.M., New York City time (or, if the time period for the
Borrower’s delivery of notice was extended, such later time as agreed to by the
Borrower and the Administrative Agent in its reasonable discretion, but in no
event less than one hour following notice), on the Closing Date in funds
immediately available to the Administrative Agent. The Administrative Agent
shall on such date credit the account of the Borrower on the books of the
Administrative Agent with the aggregate of the amounts made available to the
Administrative Agent by the Lenders and in like funds as received by the
Administrative Agent.

 



 - 80 - 

 

 

2.4           [Reserved].

 

2.5           Repayment of Loans. (a) The Borrower hereby unconditionally
promises to pay to the Administrative Agent (in the currency in which the
Initial Term Loans are denominated) for the account of each Lender the then
unpaid principal amount of each Initial Term Loan of such Lender made to the
Borrower, on the Initial Term Loan Maturity Date (or such earlier date on which
the Initial Term Loans become due and payable pursuant to Section 9). The
Borrower hereby further agrees to pay interest (in the currency in which the
Initial Term Loans are denominated) on the unpaid principal amount of such Loans
from time to time outstanding from the date hereof until payment in full thereof
at the rates per annum, and on the dates, set forth in Subsection 4.1.

 

(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

 

(c)          The Administrative Agent shall maintain the Register pursuant to
Subsection 11.6(b), and a subaccount therein for each Lender, in which shall be
recorded (i) the amount of each Loan made hereunder, whether such Loan is a Term
Loan, the Type thereof, the Tranche thereof and each Interest Period, if any,
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each applicable Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each applicable Lender’s share thereof.

 

(d)          The entries made in the Register and the accounts of each Lender
maintained pursuant to Subsection 2.5(c) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.

 

2.6           Incremental Facilities. (a) So long as no Event of Default under
Subsection 9.1(a) or (f) exists or would arise therefrom, the Borrower shall
have the right (on behalf of itself, or in the case of Incremental Loans the
proceeds of which will be subject to an escrow or other similar arrangement, an
Escrow Subsidiary (any such Escrow Subsidiary, an “Escrow Borrower”)), at any
time and from time to time after the Closing Date, (i) to request new term loan
commitments under one or more new term loan credit facilities to be included in
this Agreement (the “Incremental Term Loan Commitments”), (ii) to increase the
Existing Term Loans by requesting new term loan commitments to be added to an
Existing Tranche of Term Loans (the “Supplemental Term Loan Commitments”), (iii)
to request new commitments under one or more new revolving facilities to be
included in this Agreement (the “Incremental Revolving Commitments”, and each
Lender providing Incremental Revolving Commitments, an “Incremental Revolving
Lender”), and (iv) to request new letter of credit facility commitments under
one or more new letter of credit facilities to be included in this Agreement
(the “Incremental Letter of Credit Commitments” and, together with the
Incremental Term Loan Commitments, Supplemental Term Loan Commitments and the
Incremental Revolving Commitments, the “Incremental Commitments”), provided
that, (i) the aggregate amount of Incremental Commitments permitted pursuant to
this Subsection 2.6 shall not exceed, at the time the respective Incremental
Commitment becomes effective (and after giving effect to the Incurrence of
Indebtedness in connection therewith and the application of proceeds of any such
Indebtedness, including to refinance other Indebtedness), an amount that could
then be Incurred under this Agreement in compliance with Subsection 8.1(b)(i)
and (ii) if any portion of an Incremental Commitment is to be incurred in
reliance on clause (ii) of the definition of “Maximum Incremental Facilities
Amount”, the Borrower shall have delivered a certificate to the Administrative
Agent, certifying compliance with the financial test set forth in such clause
(together with calculations demonstrating compliance with such test). Any loans
made in respect of any such Incremental Commitment (other than Supplemental Term
Loan Commitments) shall be made by creating a new Tranche. Each Incremental
Commitment made available pursuant to this Subsection 2.6 shall be in a minimum
aggregate amount of at least $10,000,000 and in integral multiples of $5,000,000
in excess thereof (or such lower minimum amounts or multiples as agreed to by
the Administrative Agent in its reasonable discretion); provided that such
amount may be less than $10,000,000 if such amount represents the then remaining
aggregate principal amount available to be Incurred in compliance with
Subsection 8.1(b)(i).

 



 - 81 - 

 

 

(b)          Each request from the Borrower pursuant to this Subsection 2.6
shall set forth the requested amount and proposed terms of the relevant
Incremental Commitments. The Incremental Commitments (or any portion thereof)
may be made by any existing Lender or by any other bank or other financial
institution (any such other bank or other financial institution, an “Additional
Incremental Lender”, and the Additional Incremental Lenders together with any
existing Lender providing Incremental Commitments, the “Incremental Lenders”);
provided that if such Additional Incremental Lender is not already a Lender
hereunder or an Affiliate of a Lender hereunder or an Approved Fund, the consent
of the Administrative Agent (such consent not to be unreasonably withheld,
conditioned or delayed) shall be required (it being understood that any such
Additional Incremental Lender that is an Affiliated Lender shall be subject to
the provisions of Subsection 11.6(h), mutatis mutandis, to the same extent as if
such Incremental Commitments and related Obligations had been obtained by such
Lender by way of assignment). The Borrower may agree, in its sole discretion, to
accept a lesser amount of any Incremental Commitment than originally requested.
In the event there are Lenders and Additional Incremental Lenders that have
committed to an Incremental Commitment in excess of the maximum amount requested
(or permitted), then the Borrower shall have the right to allocate such
commitments on whatever basis the Borrower determines is appropriate.

 

(c)          Supplemental Term Loan Commitments shall become commitments under
this Agreement pursuant to a supplement specifying the Tranche of Term Loans to
be increased, executed by the Borrower and each increasing Lender substantially
in the form attached hereto as Exhibit I-1 or in such other form as may be
appropriate in the opinion of the Borrower and the Administrative Agent (the
“Increase Supplement”) or by each Additional Incremental Lender substantially in
the form attached hereto as Exhibit I-2 or in such other form as may be
appropriate in the opinion of the Borrower and the Administrative Agent (the
“Lender Joinder Agreement”), as the case may be, which shall be delivered to the
Administrative Agent for recording in the Register. Upon effectiveness of the
Lender Joinder Agreement each Additional Incremental Lender shall be a Lender
for all intents and purposes of this Agreement and the term loan made pursuant
to such Supplemental Term Loan Commitment shall be a Term Loan. Each Increase
Supplement and/or Lender Joinder Agreement may, without the consent of any other
Lender, effect such amendments to any Loan Documents (including amendments to
Subsection 2.2(b) to increase the amortization payments or interest rate margins
thereunder or add customary call protection provisions with respect thereto to
allow for the applicable Incremental Loans to be fungible with an existing
Tranche of Term Loans hereunder) as may be necessary or appropriate, in the
opinion of the Borrower and the Administrative Agent, to effect the provisions
of this Subsection 2.6(c).

 



 - 82 - 

 

 

(d)          Incremental Commitments (other than Supplemental Term Loan
Commitments) shall become commitments under this Agreement pursuant to an
amendment (an “Incremental Commitment Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, an Escrow
Borrower (if applicable) and each applicable Incremental Lender. An Incremental
Commitment Amendment may, without the consent of any other Lender, effect such
amendments to any Loan Documents as may be necessary or appropriate, in the
opinion of the Borrower and the Administrative Agent, to effect the provisions
of this Subsection 2.6; provided, however, that (i) (A) the Incremental
Commitments will not be guaranteed by any Subsidiary of the Borrower other than
the Subsidiary Guarantors (it being understood that the primary obligation of an
Escrow Borrower shall not constitute a guarantee by a Subsidiary that is not a
Subsidiary Guarantor), and (other than with respect to proceeds of such
Incremental Commitments that are subject to an escrow or other similar
arrangement and any related deposit of cash, Cash Equivalents or Temporary Cash
Investments to cover interest and premium in respect of such Incremental
Commitments) will be secured on a pari passu or (at the Borrower’s option)
junior basis by the same Collateral securing the Term Loan Facility Obligations
(so long as any such Incremental Commitments (and related Obligations) are
subject to a Junior Lien Intercreditor Agreement or an Other Intercreditor
Agreement, as applicable), (B) the Incremental Commitments and any incremental
loans drawn thereunder (the “Incremental Loans”) shall rank pari passu in right
of payment with or (at the Borrower’s option) junior to the Term Loan Facility
Obligations and (C) no Incremental Commitment Amendment may provide for (I) any
Incremental Commitment or any Incremental Loans to be secured by any Lien on any
asset (other than proceeds of Incremental Loans that are subject to an escrow or
similar arrangement and any related deposit of cash, Cash Equivalents or
Temporary Cash Investments to cover interest and premium in respect of such
Incremental Loans) of any Loan Party that does not also secure the Term Loans
and (II) so long as any Initial Term Loans are outstanding, any mandatory
prepayment from the Net Cash Proceeds of Asset Dispositions (other than any
Asset Disposition in respect of any assets, business or Person the acquisition
of which was financed, all or in part, with Incremental Loans provided pursuant
to such Incremental Commitment Amendment and the disposition of which was
contemplated by any definitive agreement in respect of such acquisition) or
Recovery Event or from Excess Cash Flow, to the extent the Net Cash Proceeds of
such Asset Disposition or Recovery Event or such Excess Cash Flow are required
to be applied to repay the Initial Term Loans pursuant to Subsection 4.4(b), on
more than a ratable basis with the Initial Term Loans (after giving effect to
any amendment in accordance with Subsection 11.1(d)(vi)); (ii) no Lender will be
required to provide any such Incremental Commitment unless it so agrees;
(iii) the maturity date and the weighted average life to maturity of any
Incremental Term Loan Commitments shall be no earlier than or shorter than, as
the case may be, the Initial Term Loan Maturity Date or the remaining weighted
average life to maturity of the Initial Term Loans, as applicable (other than an
earlier maturity date and/or shorter weighted average life to maturity (1) for
customary bridge financings, which, subject to customary conditions (as
determined by the Borrower in good faith, which determination shall be
conclusive), would either be automatically converted into or required to be
exchanged for permanent financing which does not provide for an earlier maturity
date or a shorter weighted average life to maturity than the Initial Term Loan
Maturity Date or the remaining weighted average life to maturity of the Initial
Term Loans, as applicable or (2) pursuant to an escrow or similar arrangement
with respect to the proceeds of such Incremental Term Loans); (iv) the interest
rate margins and amortization schedule applicable to the loans made pursuant to
the Incremental Commitments shall be determined by the Borrower and the
applicable Incremental Lenders; provided that in the event that the applicable
interest rate margins for any syndicated floating rate Incremental Term Loans
denominated in Dollars, the principal amount of which exceeds $75,000,000, with
a Stated Maturity that is earlier than 12 months following the Initial Term Loan
Maturity Date Incurred by the Borrower pursuant to the Ratio Incremental
Facility, made on or prior to the 12-month anniversary of the Closing Date, are
higher than the applicable interest rate margin for the Initial Term Loans by
more than 75 basis points, then the effective interest rate margin for the
Initial Term Loans at the time such Incremental Commitments become effective
(the “Existing Interest Rate”) shall be increased to the extent necessary so
that the Existing Interest Rate is equal to the applicable interest rate margins
for such Incremental Term Loan Commitment minus 75 basis points (the “Adjusted
Interest Rate”, and the number of basis points by which the Existing Interest
Rate is increased, the “Increased Amount”); provided, further that, in
determining the applicable interest rate margins for the applicable Initial Term
Loans and the Incremental Term Loans, (A) original issue discount (“OID”) or
upfront fees payable generally to all participating Lenders in lieu of OID
(which shall be deemed to constitute like amounts of OID) payable by the
Borrower to the Lenders under the Initial Term Loans or any Incremental Term
Loan, as applicable, in the initial primary syndication thereof shall be
included (with OID and upfront fees being equated to interest rate based on an
assumed four-year life to maturity) (provided that, if the Initial Term Loans
are issued in a manner such that all Initial Term Loans were not issued with a
uniform amount of OID or upfront fees within the applicable Tranche of Initial
Term Loans, the amount of OID and upfront fees attributable to the entire
Tranche of Initial Term Loans shall be determined on a weighted average basis);
(B) any arrangement or structuring fees payable in connection with the
Incremental Term Loans or any other fees payable in connection with the
Incremental Term Loans that are not shared with all Additional Incremental
Lenders providing such Incremental Term Loans shall, in each case, be excluded;
(C) any amendments to the Applicable Margin or the effective interest rate
margin on the Initial Term Loans that became effective subsequent to the Closing
Date but prior to the effective time of such Incremental Term Loans shall also
be included in such calculations, (D) if the Incremental Term Loans include an
interest rate floor greater than the interest rate floor applicable to the
Initial Term Loans, such increased amount shall be equated to the applicable
interest rate margin for purposes of determining whether an increase to the
Applicable Margin for such Initial Term Loans shall be required, to the extent
an increase in the interest rate floor for the Initial Term Loans would cause an
increase in the interest rate then in effect thereunder, and in such case the
interest rate floor (but not the Applicable Margin) applicable to the Initial
Term Loans shall be increased by such amount to the extent necessary to adjust
the applicable Existing Interest Rate to be equal to the applicable Adjusted
Interest Rate, (E) if the Incremental Term Loans include an interest rate floor
lower than the interest rate floor applicable to the Initial Term Loans or do
not include any interest rate floor, to the extent a reduction in the interest
rate floor for the Initial Term Loans would cause a reduction in the interest
rate then in effect thereunder, an amount equal to the difference between the
interest rate floor applicable to the Initial Term Loans and the interest rate
floor applicable to such Incremental Term Loans (which shall be deemed to equal
0% for any Incremental Term Loans without any interest rate floor), but which in
any event shall not exceed the maximum amount by which a reduction in the
interest rate floor applicable to the Initial Term Loans would cause a reduction
in the interest rate then in effect thereunder, shall reduce the applicable
interest rate margin of the applicable Incremental Term Loans for purposes of
determining whether an increase in the Existing Interest Rate shall be required
and (F) if the applicable Tranche of Initial Term Loans includes a pricing grid
the interest rate margins in such pricing grid that are not in effect at the
time the applicable Incremental Commitments become effective shall also each be
increased by an amount equal to the Increased Amount; (v) such Incremental
Commitment Amendment may provide (1) for the inclusion, as appropriate, of
Additional Incremental Lenders in any required vote or action of the Required
Lenders or of the Lenders of each Tranche hereunder, (2) for class voting and
other class protections for any additional credit facilities, (3) for the
amendment of the definitions of “Additional Obligations”, “Disqualified Stock”,
“Junior Capital” and “Refinancing Indebtedness” and Subsection 8.8(b), in each
case only to extend the maturity date and the weighted average life to maturity
requirements, from the Initial Term Loan Maturity Date and remaining weighted
average life to maturity of the Initial Term Loans to the extended maturity date
and the remaining weighted average life to maturity of such Incremental Term
Loans, as applicable, (4) in the case of an Incremental Revolving Commitment or
an Incremental Letter of Credit Commitment, provide for amendments and
modifications necessary or desirable (as determined by the Borrower in good
faith, which determination shall be conclusive) to account for the Incremental
Revolving Commitments and Incremental Letter of Credit Commitments to be
included in this Agreement, in each case on terms as agreed by the Borrower and
the Lenders providing such Commitments (including any swingline lender or
issuing lender) and with the consent of the Administrative Agent (not to be
unreasonably withheld, conditioned or delayed) and (5) for the amendment of
clause (iii) of the definition of “Additional Obligations” to provide for the
applicable mandatory prepayment protections to apply to such Incremental Term
Loans; and (vi) the other terms and documentation in respect thereof, to the
extent not consistent with this Agreement as in effect prior to giving effect to
the Incremental Commitment Amendment, shall otherwise be reasonably satisfactory
to the Borrower; provided that to the extent such terms and documentation are
not consistent with, in the case of Incremental Term Loans, the terms and
documentation governing the Initial Term Loans (except to the extent permitted
by clause (iii), (iv) or (v) above), they shall be reasonably satisfactory to
the Borrower and the Administrative Agent.

 



 - 83 - 

 

 

2.7           Permitted Debt Exchanges. (a) Notwithstanding anything to the
contrary contained in this Agreement, pursuant to one or more offers (each, a
“Permitted Debt Exchange Offer”) made from time to time by the Borrower to all
Lenders (other than any Lender that, if requested by the Borrower, is unable to
certify that it is either a “qualified institutional buyer” (as defined in Rule
144A under the Securities Act) or an institutional “accredited investor” (as
defined in Rule 501 under the Securities Act)) with outstanding Term Loans of a
particular Tranche, as selected by the Borrower, the Borrower may from time to
time following the Closing Date consummate one or more exchanges of Term Loans
of such Tranche for Additional Obligations in the form of notes (such notes,
“Permitted Debt Exchange Notes”, and each such exchange a “Permitted Debt
Exchange”), so long as the following conditions are satisfied: (i) the aggregate
principal amount (calculated on the face amount thereof) of Term Loans exchanged
shall be equal to or more than the aggregate principal amount (calculated on the
face amount thereof) of Permitted Debt Exchange Notes issued in exchange for
such Term Loans, (ii) the aggregate principal amount (calculated on the face
amount thereof) of all Term Loans exchanged by the Borrower pursuant to any
Permitted Debt Exchange shall automatically be cancelled and retired by the
Borrower on the date of the settlement thereof (and, if requested by the
Administrative Agent, any applicable exchanging Lender shall execute and deliver
to the Administrative Agent an Assignment and Acceptance, or such other form as
may be reasonably requested by the Administrative Agent, in respect thereof
pursuant to which the respective Lender assigns its interest in the Term Loans
being exchanged pursuant to the Permitted Debt Exchange to the Borrower for
immediate cancellation), (iii) if the aggregate principal amount of all Term
Loans (calculated on the face amount thereof) tendered by Lenders in respect of
the relevant Permitted Debt Exchange Offer (with no Lender being permitted to
tender a principal amount of Term Loans which exceeds the principal amount of
the applicable Tranche actually held by it) shall exceed the maximum aggregate
principal amount of Term Loans offered to be exchanged by the Borrower pursuant
to such Permitted Debt Exchange Offer, then the Borrower shall exchange Term
Loans subject to such Permitted Debt Exchange Offer tendered by such Lenders
ratably up to such maximum amount based on the respective principal amounts so
tendered, (iv) each such Permitted Debt Exchange Offer shall be made on a pro
rata basis to the Lenders (other than any Lender that, if requested by the
Borrower, is unable to certify that it is either a “qualified institutional
buyer” (as defined in Rule 144A under the Securities Act) or an institutional
“accredited investor” (as defined in Rule 501 under the Securities Act)) based
on their respective aggregate principal amounts of outstanding Term Loans of the
applicable Tranche, (v) all documentation in respect of such Permitted Debt
Exchange shall be consistent with the foregoing and all written communications
generally directed to the Lenders in connection therewith shall be in form and
substance consistent with the foregoing and made in consultation with the
Administrative Agent and (vi) any applicable Minimum Exchange Tender Condition
shall be satisfied.

 

(b)          With respect to all Permitted Debt Exchanges effected by the
Borrower pursuant to this Subsection 2.7, (i) such Permitted Debt Exchanges (and
the cancellation of the exchanged Term Loans in connection therewith) shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Subsection 4.4 and (ii) such Permitted Debt Exchange Offer shall be made for not
less than $5,000,000 in aggregate principal amount of Term Loans (or, in each
case, such lower principal amount as agreed to by the Administrative Agent in
its reasonable discretion), provided that subject to the foregoing clause (ii),
the Borrower may at its election specify as a condition (a “Minimum Exchange
Tender Condition”) to consummating any such Permitted Debt Exchange that a
minimum amount (to be determined and specified in the relevant Permitted Debt
Exchange Offer in the Borrower’s discretion) of Term Loans be tendered.

 

(c)          In connection with each Permitted Debt Exchange, the Borrower shall
provide the Administrative Agent at least ten Business Days’ (or such shorter
period as may be agreed by the Administrative Agent) prior written notice
thereof, and the Borrower and the Administrative Agent, acting reasonably, shall
mutually agree to such procedures as may be necessary or advisable to accomplish
the purposes of this Subsection 2.7 and without conflict with Subsection 2.7(d);
provided that the terms of any Permitted Debt Exchange Offer shall provide that
the date by which the relevant Lenders are required to indicate their election
to participate in such Permitted Debt Exchange shall be not less than five
Business Days following the date on which the Permitted Debt Exchange Offer is
made (or such shorter period as may be agreed to by the Administrative Agent in
its reasonable discretion).

 



 - 84 - 

 

 

(d)          The Borrower shall be responsible for compliance with, and hereby
agrees to comply with, all applicable securities and other laws in connection
with each Permitted Debt Exchange, it being understood and agreed that (x)
neither the Administrative Agent nor any Lender assumes any responsibility in
connection with the Borrower’s compliance with such laws in connection with any
Permitted Debt Exchange (other than the Borrower’s reliance on any certificate
delivered by a Lender pursuant to Subsection 2.7(a) above for which such Lender
shall bear sole responsibility) and (y) each Lender shall be solely responsible
for its compliance with any applicable “insider trading” laws and regulations to
which such Lender may be subject under the Exchange Act.

 

2.8           Extension of Term Loans. (a) The Borrower may at any time and from
time to time request that all or a portion of the Term Loans of one or more
Tranches (including any Extended Term Loans) existing at the time of such
request (each, an “Existing Tranche” and the Term Loans of such Tranche, the
“Existing Loans”) be converted to extend the scheduled maturity date(s) of any
payment of principal or scheduled termination date(s) of any commitments, as
applicable, with respect to all or a portion of any principal or committed
amount of any Existing Tranche (any such Existing Tranche which has been so
extended, an “Extended Term Tranche” or “Extended Tranche”, and the Term Loans
of such Extended Tranches, the “Extended Term Loans” or the “Extended Loans”)
and to provide for other terms consistent with this Subsection 2.8; provided
that (i) any such request shall be made by the Borrower to all Lenders with Term
Loans with a like maturity date (whether under one or more Tranches) on a pro
rata basis (based on the aggregate outstanding principal amount of the
applicable Term Loans), and (ii) any applicable Minimum Extension Condition
shall be satisfied unless waived by the Borrower. In order to establish any
Extended Tranche, the Borrower shall provide a notice to the Administrative
Agent (who shall provide a copy of such notice to each of the Lenders of the
applicable Existing Tranche) (an “Extension Request”) setting forth the proposed
terms of the Extended Tranche to be established, which terms shall be identical
to those applicable to the Existing Tranche from which they are to be extended
(the “Specified Existing Term Tranche”), except (x) all or any of the final
maturity dates of such Extended Tranches may be delayed to later dates than the
final maturity dates of the Specified Existing Term Tranche, (y) (A) the
interest margins with respect to the Extended Tranche may be higher or lower
than the interest margins for the Specified Existing Term Tranche and/or (B)
additional fees may be payable to the Lenders providing such Extended Tranche in
addition to or in lieu of any increased margins contemplated by the preceding
clause (A), in each case to the extent provided in the applicable Extension
Amendment, and (z) amortization with respect to the Extended Term Tranche may be
greater or lesser than amortization for the Specified Existing Term Tranche;
provided that, notwithstanding anything to the contrary in this Subsection 2.8
or otherwise, assignments and participations of Extended Tranches shall be
governed by the same or, at the Borrower’s discretion, more restrictive
assignment and participation provisions than the assignment and participation
provisions applicable to Initial Term Loans set forth in Subsection 11.6. No
Lender shall have any obligation to agree to have any of its Existing Loans
converted into an Extended Tranche pursuant to any Extension Request. Any
Extended Tranche shall constitute a separate Tranche of Term Loans from the
Specified Existing Term Tranches and from any other Existing Tranches (together
with any other Extended Tranches so established on such date).

 



 - 85 - 

 

 

(b)          The Borrower shall provide the applicable Extension Request at
least ten Business Days (or such shorter period as the Administrative Agent may
agree in its reasonable discretion) prior to the date on which Lenders under the
applicable Existing Tranche or Existing Tranches are requested to respond. Any
Lender (an “Extending Lender”) wishing to have all or a portion of its Specified
Existing Term Tranche converted into an Extended Tranche shall notify the
Administrative Agent (each, an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Specified Existing Term
Tranche that it has elected to convert into an Extended Tranche. In the event
that the aggregate amount of the Specified Existing Term Tranche subject to
Extension Elections exceeds the amount of Extended Tranches requested pursuant
to the Extension Request, the Specified Existing Term Tranches subject to
Extension Elections shall be converted to Extended Tranches on a pro rata basis
based on the amount of Specified Existing Term Tranches included in each such
Extension Election. In connection with any extension of Term Loans pursuant to
this Subsection 2.8 (each, an “Extension”), the Borrower shall agree to such
procedures regarding timing, rounding and other administrative adjustments to
ensure reasonable administrative management of the credit facilities hereunder
after such Extension, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Subsection 2.8. The Borrower may amend, revoke or replace an Extension
Request pursuant to procedures reasonably acceptable to the Administrative Agent
at any time prior to the date (the “Extension Request Deadline”) on which
Lenders under the applicable Existing Tranche are requested to respond to the
Extension Request. Any Lender may revoke an Extension Election at any time prior
to 5:00 P.M. on the date that is three Business Days prior to the Extension
Request Deadline, at which point the Extension Election becomes irrevocable
(unless otherwise agreed by the Borrower). The revocation of an Extension
Election prior to the Extension Request Deadline shall not prejudice any
Lender’s right to submit a new Extension Election prior to the Extension Request
Deadline.

 

(c)          Extended Tranches shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which may include amendments to (i)
provisions related to maturity, interest margins, fees or amortization
referenced in clauses (x) through (z) of Subsection 2.8(a), (ii) the definitions
of “Additional Obligations”, “Disqualified Stock”, “Junior Capital” and
“Refinancing Indebtedness” and Subsection 8.8(b) to amend the maturity date and
the weighted average life to maturity requirements, from the Initial Term Loan
Maturity Date and remaining weighted average life to maturity of the Initial
Term Loans to the extended maturity date and the remaining weighted average life
to maturity of such Extended Tranche, as applicable and (iii) clause (iii) of
the definition of “Additional Obligations” to provide for the applicable
mandatory prepayment protections to apply to such Extended Term Tranche, and
which in each case, except to the extent expressly contemplated by the third to
last sentence of this Subsection 2.8(c) and notwithstanding anything to the
contrary set forth in Subsection 11.1, shall not require the consent of any
Lender other than the Extending Lenders with respect to the Extended Tranches
established thereby) executed by the Loan Parties, the Administrative Agent, and
the Extending Lenders. No Extension Amendment shall provide for any Extended
Tranche in an aggregate principal amount that is less than $10,000,000 (or, in
each case, such lower principal amount as agreed to by the Administrative Agent
in its reasonable discretion). Notwithstanding anything to the contrary in this
Agreement and without limiting the generality or applicability of Subsection
11.1 to any Subsection 2.8 Additional Amendments, any Extension Amendment may
provide for additional terms and/or additional amendments other than those
referred to or contemplated above (any such additional amendment, a “Subsection
2.8 Additional Amendment”) to this Agreement and the other Loan Documents;
provided that such Subsection 2.8 Additional Amendments do not become effective
prior to the time that such Subsection 2.8 Additional Amendments have been
consented to (including pursuant to consents applicable to holders of any
Extended Tranches provided for in any Extension Amendment) by such of the
Lenders, Loan Parties and other parties (if any) as may be required in order for
such Subsection 2.8 Additional Amendments to become effective in accordance with
Subsection 11.1; provided, further, that no Extension Amendment may provide for
any Extended Tranche to be secured by any Collateral or other assets of any Loan
Party that does not also secure the Specified Existing Term Tranche. It is
understood and agreed that each Lender has consented for all purposes requiring
its consent, and shall at the effective time thereof be deemed to consent to
each amendment to this Agreement and the other Loan Documents authorized by this
Subsection 2.8 and the arrangements described above in connection therewith
except that the foregoing shall not constitute a consent on behalf of any Lender
to the terms of any Subsection 2.8 Additional Amendment.

 



 - 86 - 

 

 

(d)          Notwithstanding anything to the contrary contained in this
Agreement, on any date on which any Existing Tranche is converted to extend the
related scheduled maturity date(s) in accordance with clause (a) above (an
“Extension Date”), in the case of the Specified Existing Term Tranche of each
Extending Lender, the aggregate principal amount of such Specified Existing Term
Tranche shall be deemed reduced by an amount equal to the aggregate principal
amount of Extended Tranche so converted by such Lender on such date, and such
Extended Tranches shall be established as a separate Tranche from the Specified
Existing Term Tranche and from any other Existing Tranches (together with any
other Extended Tranches so established on such date); provided that any Extended
Term Tranche or Extended Loans may, to the extent provided in the applicable
Extension Amendment, be designated as part of any Tranche of Term Loans (other
than the Specified Existing Term Tranche), established on or prior to the date
of such Extension Amendment.

 

(e)          If, in connection with any proposed Extension Amendment, any Lender
declines to consent to the applicable extension on the terms and by the deadline
set forth in the applicable Extension Request (each such other Lender, a
“Non-Extending Lender”) then the Borrower may, on notice to the Administrative
Agent and the Non-Extending Lender, (i) replace such Non-Extending Lender in
whole or in part by causing such Lender to (and such Lender shall be obligated
to) assign pursuant to Subsection 11.6 (with the assignment fee and any other
costs and expenses to be paid by the Borrower in such instance) all or any part
of its rights and obligations under this Agreement in respect of the Existing
Loans to one or more assignees; provided that neither the Administrative Agent
nor any Lender shall have any obligation to the Borrower to find a replacement
Lender; provided, further, that the applicable assignee shall have agreed to
provide Extended Loans on the terms set forth in such Extension Amendment; and
provided, further, that all obligations of the Borrower owing to the
Non-Extending Lender relating to the Existing Loans so assigned shall be paid in
full by the assignee Lender (or, at its option, the Borrower) to such
Non-Extending Lender concurrently with such Assignment and Acceptance or (ii) if
no Event of Default exists under Subsection 9.1(a) or (f), upon notice to the
Administrative Agent, prepay the Existing Loans in whole or in part, subject to
Subsection 4.12, without premium or penalty. In connection with any such
replacement under this Subsection 2.8, if the Non-Extending Lender does not
execute and deliver to the Administrative Agent a duly completed Assignment and
Acceptance and/or any other documentation necessary to reflect such replacement
by the later of (A) the date on which the replacement Lender executes and
delivers such Assignment and Acceptance and/or such other documentation and (B)
the date as of which all obligations of the Borrower owing to the Non-Extending
Lender relating to the Existing Loans so assigned shall be paid in full by the
assignee Lender (or, at its option, the Borrower) to such Non-Extending Lender,
then such Non-Extending Lender shall be deemed to have executed and delivered
such Assignment and Acceptance and/or such other documentation as of such date,
the Administrative Agent shall record such assignment in the Register and the
Borrower shall be entitled (but not obligated) to execute and deliver such
Assignment and Acceptance and/or such other documentation on behalf of such
Non-Extending Lender.

 



 - 87 - 

 

 

(f)          Following any Extension Date, with the written consent of the
Borrower, any Non-Extending Lender may elect to have all or a portion of its
Existing Loans deemed to be an Extended Loan under the applicable Extended
Tranche on any date (each date a “Designation Date”) prior to the maturity date
of such Extended Tranche; provided that such Lender shall have provided written
notice to the Borrower and the Administrative Agent at least 10 Business Days
prior to such Designation Date (or such shorter period as the Administrative
Agent may agree in its reasonable discretion). Following a Designation Date, the
Existing Loans held by such Lender so elected to be extended will be deemed to
be Extended Loans of the applicable Extended Tranche, and any Existing Loans
held by such Lender not elected to be extended, if any, shall continue to be
“Existing Loans” of the applicable Tranche.

 

(g)          With respect to all Extensions consummated by the Borrower pursuant
to this Subsection 2.8, (i) such Extensions shall not constitute optional or
mandatory payments or prepayments for purposes of Subsection 4.4 and (ii) no
Extension Request is required to be in any minimum amount or any minimum
increment, provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant Extension Request
in the Borrower’s sole discretion and may be waived by the Borrower) of Existing
Loans of any or all applicable Tranches be extended. The Administrative Agent
and the Lenders hereby consent to the transactions contemplated by this
Subsection 2.8 (including, for the avoidance of doubt, payment of any interest,
fees or premium in respect of any Extended Loans on such terms as may be set
forth in the relevant Extension Request) and hereby waive the requirements of
any provision of this Agreement (including Subsections 4.4 and 4.8) or any other
Loan Document that may otherwise prohibit any such Extension or any other
transaction contemplated by this Subsection 2.8.

 



 - 88 - 

 

 

2.9           Specified Refinancing Facilities. (a) The Borrower may, from time
to time, add one or more new term loan facilities (the “Specified Refinancing
Facilities”) to the Facilities to refinance all or any portion of any Tranche of
Term Loans then outstanding under this Agreement; provided that (i) the
Specified Refinancing Facilities will not be guaranteed by any Subsidiary of the
Borrower other than the Subsidiary Guarantors, and will be secured on a pari
passu or (at the Borrower’s option) junior basis by the same Collateral securing
the Term Loan Facility Obligations (so long as any applicable Specified
Refinancing Facility (and related Obligations) is subject to the ABL/Term Loan
Intercreditor Agreement, a Junior Lien Intercreditor Agreement or an Other
Intercreditor Agreement), (ii) the Specified Refinancing Facilities and any term
loans drawn thereunder (the “Specified Refinancing Loans”) shall rank pari passu
in right of payment with or (at the Borrower’s option) junior to the Term Loan
Facility Obligations, (iii) no Specified Refinancing Amendment may provide for
any Specified Refinancing Facility or any Specified Refinancing Loans to be
secured by any Collateral or other assets of any Loan Party that do not also
secure the Term Loan Facility Obligations, (iv) the Specified Refinancing
Facilities will have such pricing, amortization (subject to clause (v) below)
and optional and mandatory prepayment terms as may be agreed by the Borrower and
the applicable Lenders thereof, (v) the maturity date and the weighted average
life to maturity of any Specified Refinancing Facility shall be no earlier than
or shorter than, as the case may be, the Maturity Date of the Tranche of Term
Loans being refinanced or the remaining weighted average life to maturity of the
Term Loans being refinanced, as applicable (other than an earlier maturity date
and/or shorter weighted average life to maturity for customary bridge
financings, which, subject to customary conditions (as determined by the
Borrower in good faith, which determination shall be conclusive), would either
be automatically converted into or required to be exchanged for permanent
financing which does not provide for an earlier maturity date or a shorter
weighted average life to maturity than the Maturity Date of the Tranche of Term
Loans being refinanced or the remaining weighted average life to maturity of the
Term Loans being refinanced, as applicable), (vi) the Net Cash Proceeds of such
Specified Refinancing Facility shall be applied, substantially concurrently with
the incurrence thereof, to the pro rata prepayment of outstanding Loans being so
refinanced, in each case pursuant to Subsection 4.4 (other than prepayments made
with an exchange of Rollover Indebtedness under the applicable Specified
Refinancing Facility as provided for in the final sentence of Subsection
4.4(c)); and (vii) the Specified Refinancing Facilities shall not have a
principal or commitment amount greater than the Loans being refinanced plus
accrued and unpaid interest thereon, plus the aggregate amount of all fees,
underwriting discounts, premiums and other costs and expenses (including accrued
and unpaid interest) Incurred or payable in connection with such refinancing.

 

(b)          Each request from the Borrower pursuant to this Subsection 2.9
shall set forth the requested amount and proposed terms of the relevant
Specified Refinancing Facility. The Specified Refinancing Facilities (or any
portion thereof) may be made by any existing Lender or by any other bank or
other financial institution (any such other bank or other financial institution,
an “Additional Specified Refinancing Lender”, and the Additional Specified
Refinancing Lenders together with any existing Lender providing Specified
Refinancing Facilities, the “Specified Refinancing Lenders”); provided that if
such Additional Specified Refinancing Lender is not already a Lender hereunder
or an Affiliate of a Lender hereunder or an Approved Fund, the consent of the
Administrative Agent (such consent not to be unreasonably withheld, conditioned
or delayed) shall be required (it being understood that any such Additional
Specified Refinancing Lender that is an Affiliated Lender shall be subject to
the provisions of Subsection 11.6(h), mutatis mutandis, to the same extent as if
such Specified Refinancing Facilities and related Obligations had been obtained
by such Lender by way of assignment).

 



 - 89 - 

 

 

(c)          Specified Refinancing Facilities shall become facilities under this
Agreement pursuant to a Specified Refinancing Amendment to this Agreement and,
as appropriate, the other Loan Documents, executed by the Borrower and each
applicable Specified Refinancing Lender. Any Specified Refinancing Amendment
may, without the consent of any other Lender, effect such amendments to any Loan
Documents as may be necessary or appropriate, in the opinion of the Borrower and
the Administrative Agent, to effect the provisions of this Subsection 2.9, in
each case on terms consistent with this Subsection 2.9.

 

(d)          Any loans made in respect of any such Specified Refinancing
Facility shall be made by creating a new Tranche. Each Specified Refinancing
Facility made available pursuant to this Subsection 2.9 shall be in a minimum
aggregate amount of at least $10,000,000 and in integral multiples of $5,000,000
in excess thereof (or, such lower minimum amounts or multiples as agreed to by
the Administrative Agent in its reasonable discretion).

 

(e)          The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Specified Refinancing Amendment. Each of the parties
hereto hereby agrees that, upon the effectiveness of any Specified Refinancing
Amendment, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary or appropriate to reflect the existence and terms of the
Specified Refinancing Facilities Incurred pursuant thereto (including the
addition of such Specified Refinancing Facilities as separate “Facilities” and
“Tranches” hereunder and treated in a manner consistent with the Facilities
being refinanced, including for purposes of prepayments and voting). Any
Specified Refinancing Amendment may, without the consent of any Person other
than the Borrower, the Administrative Agent (such consent not to be unreasonably
withheld, conditioned or delayed) and the Lenders providing such Specified
Refinancing Facilities, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Subsection 2.9.

 

SECTION 3

 

[Reserved]

 

SECTION 4

 

General Provisions Applicable to Loans

 

4.1           Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Adjusted LIBOR Rate determined for such day plus the
Applicable Margin in effect for such day.

 

(b)          Each ABR Loan shall bear interest for each day that it is
outstanding at a rate per annum equal to the Alternate Base Rate in effect for
such day plus the Applicable Margin in effect for such day.

 



 - 90 - 

 

 

(c)          If all or a portion of (i) the principal amount of any Term Loan,
(ii) any interest payable thereon or (iii) any other amount payable hereunder
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum which is
(x) in the case of overdue principal, the rate that would otherwise be
applicable thereto pursuant to the relevant foregoing provisions of this
Subsection 4.1, plus 2.00% and (y) in the case of overdue interest, the rate
that would be otherwise applicable to principal of the related Term Loan
pursuant to the relevant foregoing provisions of this Subsection 4.1 (other than
clause (x) above) plus 2.00% and (z) in the case of other amounts, the rate
described in clause (b) of this Subsection 4.1 for ABR Loans accruing interest
at the Alternate Base Rate plus 2.00%, in each case from the date of such
nonpayment until such amount is paid in full (after as well as before judgment);
provided that (1) no amount shall be payable pursuant to this Subsection 4.1(c)
to a Defaulting Lender so long as such Lender shall be a Defaulting Lender and
(2) no amounts shall accrue pursuant to this Subsection 4.1(c) on any overdue
amount or other amount payable to a Defaulting Lender so long as such Lender
shall be a Defaulting Lender.

 

(d)          Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to clause (e) of this Subsection 4.1
shall be payable from time to time on demand exercised in accordance with
Subsection 9.2.

 

(e)          It is the intention of the parties hereto to comply strictly with
applicable usury laws; accordingly, it is stipulated and agreed that the
aggregate of all amounts which constitute interest under applicable usury laws,
whether contracted for, charged, taken, reserved, or received, in connection
with the indebtedness evidenced by this Agreement or any Notes, or any other
document relating or referring hereto or thereto, now or hereafter existing,
shall never exceed under any circumstance whatsoever the maximum amount of
interest allowed by applicable usury laws.

 

4.2           Conversion and Continuation Options. (a) Subject to its
obligations pursuant to Subsection 4.12(c), the Borrower may elect from time to
time to convert outstanding Loans of a given Tranche from Eurodollar Loans to
ABR Loans by giving the Administrative Agent irrevocable notice of such election
prior to 1:00 P.M., New York City time two Business Days (or such shorter period
as may be agreed by the Administrative Agent in its reasonable discretion) prior
to such election. The Borrower may elect from time to time to convert
outstanding Loans of a given Tranche from ABR Loans to Eurodollar Loans by
giving the Administrative Agent irrevocable notice of such election prior to
1:00 P.M., New York City time at least three Business Days (or such shorter
period as may be agreed by the Administrative Agent in its reasonable
discretion) prior to such election. Any such notice of conversion to Eurodollar
Loans shall specify the length of the initial Interest Period or Interest
Periods therefor. Upon receipt of any such notice the Administrative Agent shall
promptly notify each affected Lender thereof. All or any part of outstanding
Eurodollar Loans denominated in Dollars or ABR Loans may be converted as
provided herein, provided that (i) (unless the Required Lenders otherwise
consent) no Loan may be converted into a Eurodollar Loan when any Default or
Event of Default has occurred and is continuing and, in the case of any Default
(other than a Default under Subsection 9.1(f)), the Administrative Agent has
given notice to the Borrower that no such conversions may be made and (ii) no
Loan may be converted into a Eurodollar Loan after the date that is one month
prior to the applicable Maturity Date.

 



 - 91 - 

 

 

(b)          Any Eurodollar Loan may be continued as such upon the expiration of
the then current Interest Period with respect thereto by the Borrower giving
notice to the Administrative Agent prior to 1:00 P.M., New York City time two
Business Days prior to such continuation (or such shorter period as may be
agreed by the Administrative Agent in its reasonable discretion) of the length
of the next Interest Period to be applicable to such Eurodollar Loan, determined
in accordance with the applicable provisions of the term “Interest Period” set
forth in Subsection 1.1, provided that no Eurodollar Loan may be continued as
such (i) (unless the Required Lenders otherwise consent) when any Default or
Event of Default has occurred and is continuing and, in the case of any Default
(other than a Default under Subsection 9.1(f)), the Administrative Agent has
given notice to the Borrower that no such continuations may be made or (ii)
after the date that is one month prior to the applicable Maturity Date, and
provided, further, that if the Borrower shall fail to give any required notice
as described above in this clause (b) or if such continuation is not permitted
pursuant to the preceding proviso such Eurodollar Loans shall be automatically
converted to ABR Loans as of the last day of such then expiring Interest Period.
Upon receipt of any such notice of continuation pursuant to this Subsection
4.2(b), the Administrative Agent shall promptly notify each affected Lender
thereof.

 

4.3           Minimum Amounts; Maximum Sets. All borrowings, conversions and
continuations of Loans hereunder and all selections of Interest Periods
hereunder shall be in such amounts and be made pursuant to such elections so
that, after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Set shall be equal to $1,000,000 or a whole
multiple of $250,000 in excess thereof (provided that, notwithstanding the
foregoing (x) any Loan may be borrowed in an amount equal to the aggregate
amount of the Commitments in respect of such Loan and (y) any Loan may be
converted or continued in its entirety), and so that there shall not be more
than 10 Sets at any one time outstanding.

 

4.4           Optional and Mandatory Prepayments. (a) Optional Prepayment of
Term Loans. The Borrower may at any time and from time to time prepay the Term
Loans, in whole or in part, subject to Subsection 4.12, without premium or
penalty (except as provided in Subsection 4.5(b)), upon notice by the Borrower
to the Administrative Agent prior to 1:00 P.M., New York City time at least
three Business Days (or such shorter period as may be agreed by the
Administrative Agent in its reasonable discretion) prior to the date of
prepayment (in the case of Eurodollar Loans), or prior to 12:00 P.M., New York
City time on the date of prepayment (in the case of ABR Loans) (or such later
time as may be agreed by the Administrative Agent in its reasonable discretion).
Such notice shall specify, in the case of any prepayment of Term Loans, the
applicable Tranche being repaid, and if a combination thereof, the principal
amount allocable to each, the date and amount of prepayment and whether the
prepayment is of Eurodollar Loans, ABR Loans or a combination thereof, and, in
each case if a combination thereof, the principal amount allocable to each. Any
such notice may state that such notice is conditioned upon the occurrence or
non-occurrence of any event specified therein (including the effectiveness of
other credit facilities), in which case such notice may be revoked by the
Borrower (by written notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Upon the receipt
of any such notice the Administrative Agent shall promptly notify each affected
Lender thereof. If any such notice is given and not revoked, the amount
specified in such notice shall be due and payable on the date specified therein,
together with (if a Eurodollar Loan is prepaid other than at the end of the
Interest Period applicable thereto) any amounts payable pursuant to Subsection
4.12. Partial prepayments pursuant to this Subsection 4.4(a) shall be in
multiples of $500,000; provided that, notwithstanding the foregoing, any Term
Loan may be prepaid in its entirety. Each prepayment of Initial Term Loans
pursuant to this Subsection 4.4(a) made on or prior to the six-month anniversary
of the Closing Date in an amount equal to the Net Cash Proceeds received by the
Borrower or any Restricted Subsidiary from its incurrence of new Indebtedness
under first lien secured bank financing in a Repricing Transaction shall be
accompanied by the payment of the fee required by Subsection 4.5(b).

 



 - 92 - 

 

 

(b)          Mandatory Prepayment of Term Loans. (i) The Borrower shall, in
accordance with Subsection 4.4(c), prepay the Term Loans to the extent required
by Subsection 8.4(b) (subject to Subsection 8.4(c)), (ii) if on or after the
Closing Date, the Borrower or any of its Restricted Subsidiaries shall Incur (A)
Specified Refinancing Loans or (B) Indebtedness for borrowed money (excluding
Indebtedness permitted pursuant to Subsection 8.1), the Borrower shall, in
accordance with Subsection 4.4(c), prepay (or exchange for Rollover
Indebtedness) the Term Loans (or, in the case of the Incurrence of any Specified
Refinancing Loans, the Tranche of Term Loans being refinanced) in an amount
equal to 100.0% of the Net Cash Proceeds thereof (plus any portion of such
Indebtedness which represents Rollover Indebtedness) minus the portion of such
Net Cash Proceeds applied or offered (to the extent the Borrower or any of its
Subsidiaries is required by the terms thereof) to prepay, repay or purchase Pari
Passu Indebtedness on a no more than pro rata basis with the Term Loans, in each
case with such prepayment to be made on or before the fifth Business Day
following notice given to each Lender of the Prepayment Date, as contemplated by
Subsection 4.4(d) and (iii) the Borrower shall, in accordance with Subsection
4.4(c), prepay the Term Loans within five Business Days following the day on
which financial statements in respect of the immediately preceding Fiscal Year
are delivered pursuant to Subsection 7.1(a) (commencing with the Fiscal Year
ending on or about October 31, 2019) (each, an “ECF Payment Date”), in an amount
equal to (A) (1) 50.0% (as may be adjusted pursuant to the last proviso of this
clause (iii)) of the Borrower’s Excess Cash Flow for such Fiscal Year, if and to
the extent that the amount of such Excess Cash Flow exceeds $7,500,000, minus
(2) the sum of (t) the aggregate principal amount of Term Loans (including
Incremental Term Loans, Extended Term Loans and Specified Refinancing Loans)
prepaid pursuant to Subsection 4.4(a), Incremental Revolving Loans prepaid to
the extent accompanied by a corresponding permanent Incremental Revolving
Commitment reduction, Pari Passu Indebtedness (in the case of revolving loans,
to the extent accompanied by a corresponding permanent commitment reduction)
voluntarily prepaid, repaid, repurchased or retired and any prepayment of Term
Loans (including Incremental Term Loans, Extended Term Loans and Specified
Refinancing Loans) pursuant to Subsection 4.4(h) or 11.6(h) (by the Borrower or
its Restricted Subsidiaries) (provided that such deduction for prepayments
pursuant to Subsection 4.4(h) or 11.6(h) (by the Borrower or its Restricted
Subsidiaries) shall be limited to the actual cash amount of such prepayment), in
each case during such Fiscal Year (which, in any event, shall not include any
designated prepayment pursuant to clause (w) below), (u) the aggregate amount of
cash consideration (including any expenses, charges and losses in the form of
earn-out obligations and contingent consideration obligations (including to the
extent accounted for as performance and retention bonuses, compensation or
otherwise) and adjustments thereof and purchase price adjustments) paid by the
Borrower and the Restricted Subsidiaries (on a consolidated basis) in connection
with Investments (including acquisitions) made during such Fiscal Year
constituting “Permitted Investments” (other than Permitted Investments of the
type described in clause (iii) of the definition thereof and intercompany
Investments by and among the Borrower and its Restricted Subsidiaries) or made
pursuant to Subsection 8.2 (which, in any event, shall not include any deemed
application pursuant to clause (z) below), (v) the amount of Capital
Expenditures either made in cash or accrued during such Fiscal Year (provided
that, whether any such Capital Expenditures shall be deducted for the Fiscal
Year in which cash payments for such Capital Expenditures have been paid or the
Fiscal Year in which such Capital Expenditures have been accrued shall be at the
Borrower’s election; provided, further that, in no case shall any accrual of a
Capital Expenditure that has previously been deducted under this clause (2) give
rise to a subsequent deduction upon the making of such Capital Expenditure in
cash in the same or any subsequent Fiscal Year) (which, in any event, shall not
include any deemed application pursuant to clause (z) below), (w) the aggregate
principal amount of Term Loans (including Incremental Term Loans, Extended Term
Loans and Specified Refinancing Loans) prepaid pursuant to Subsection 4.4(a),
Incremental Revolving Loans voluntarily prepaid to the extent accompanied by a
corresponding permanent Incremental Revolving Commitment reduction, Pari Passu
Indebtedness (in the case of revolving loans, to the extent accompanied by a
corresponding permanent commitment reduction) voluntarily prepaid, repaid,
repurchased or retired and any prepayment of Term Loans (including Incremental
Term Loans, Extended Term Loans and Specified Refinancing Loans) pursuant to
Subsection 4.4(h) or 11.6(h) (by the Borrower or its Restricted Subsidiaries)
(provided that such deduction for prepayments pursuant to Subsection 4.4(h) or
11.6(h) (by the Borrower or its Restricted Subsidiaries) shall be limited to the
actual cash amount of such prepayment), in each case during the period beginning
with the day following the last day of such Fiscal Year and ending on the ECF
Payment Date and stated by the Borrower as prepaid pursuant to this Subsection
4.4(b)(iii), (x) any ABL Facility Loans prepaid to the extent accompanied by a
corresponding permanent commitment reduction under the Senior ABL Facility
during such Fiscal Year (which, in any event, shall not include any designated
prepayment pursuant to clause (y) below), (y) the aggregate principal amount of
ABL Facility Loans prepaid to the extent accompanied by a corresponding
permanent commitment reduction under the Senior ABL Facility during the period
beginning with the day following the last day of such Fiscal Year and ending on
the ECF Payment Date and stated by the Borrower as prepaid pursuant to this
Subsection 4.4(b)(iii) and (z) at the Borrower’s election, without duplication
of amounts deducted from Excess Cash Flow pursuant to this
Subsection 4.4(b)(iii)(2) in respect of prior Fiscal Years, the aggregate
consideration required to be paid in cash by the Borrower or any of the
Restricted Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such Fiscal Year relating to
Investments constituting “Permitted Investments” (other than Permitted
Investments of the type described in clause (iii) of the definition thereof and
intercompany Investments by and among the Borrower and its Restricted
Subsidiaries) or made pursuant to Subsection 8.2 or Capital Expenditures to be
consummated or made during the period of four consecutive Fiscal Quarters of the
Borrower following the end of such Fiscal Year, provided that to the extent the
aggregate amount of cash actually utilized to finance such Investments and
Capital Expenditures during such period of four consecutive Fiscal Quarters is
less than the Contract Consideration, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow at the end of such period of four
consecutive Fiscal Quarters (provided that no prepayments made pursuant to the
other clauses of this Subsection 4.4(b) shall be included in Subsection
4.4(b)(iii)(A)(2)(t), (u), (v), (w), (x), (y) or (z)), in each case, excluding
prepayments funded with proceeds from the Incurrence of long-term Indebtedness
(unless, in the case of clause (v), such Indebtedness has been repaid) (the
amount described in this clause (A), the “ECF Prepayment Amount”) minus (B) the
portion of such ECF Prepayment Amount applied or offered (to the extent the
Borrower or any of its Subsidiaries is required by the terms thereof) to prepay,
repay or purchase Pari Passu Indebtedness on no more than a pro rata basis with
the Term Loans; provided that such percentage in clause (1) above shall be
reduced to 0% if the Consolidated Secured Leverage Ratio as of the last day of
the immediately preceding Fiscal Year was less than 2.50:1.00. Each prepayment
of Initial Term Loans pursuant to Subsection 4.4(b)(ii)(A), but not any other
prepayment of Initial Term Loans pursuant to Subsection 4.4(b), made on or prior
to the six month anniversary of the Closing Date in an amount equal to the Net
Cash Proceeds received by the Borrower or any Restricted Subsidiary from its
incurrence of new Indebtedness under first lien secured bank financing in a
Repricing Transaction and constituting Specified Refinancing Loans, shall be
accompanied by the payment of the fee required by Subsection 4.5(b). Nothing in
this Subsection 4.4(b) shall limit the rights of the Agents and the Lenders set
forth in Section 9.

 



 - 93 - 

 

 

(c)          Subject to the last sentence of Subsection 4.4(d) and Subsection
4.4(g), each prepayment of Term Loans pursuant to Subsection 4.4(b) (other than
a prepayment with the proceeds of Specified Refinancing Loans) shall be
allocated pro rata among the Initial Term Loans, the Incremental Term Loans, the
Extended Term Loans and the Specified Refinancing Loans; provided, that at the
request of the Borrower, in lieu of such application on a pro rata basis among
all Tranches of Term Loans, such prepayment may be applied to any Tranche of
Term Loans so long as the maturity date of such Tranche of Term Loans precedes
the maturity date of each other Tranche of Term Loans then outstanding or, in
the event more than one Tranche of Term Loans shall have an identical maturity
date that precedes the maturity date of each other Tranche of Term Loans then
outstanding, to such Tranches on a pro rata basis. Each prepayment of Term Loans
pursuant to Subsection 4.4(a) shall be applied within each applicable Tranche of
Term Loans to the respective installments of principal thereof in the manner
directed by the Borrower (or, if no such direction is given, in direct order of
maturity). Each prepayment of Term Loans pursuant to Subsection 4.4(b) shall be
applied within each applicable Tranche of Term Loans, first, to the accrued
interest on the principal amount of Term Loans being prepaid and, second, to the
respective installments of principal thereof in the manner directed by the
Borrower (or, if no such direction is given in direct order of maturity).
Notwithstanding any other provision of this Subsection 4.4, a Lender may, at its
option, and if agreed by the Borrower, in connection with any prepayment of Term
Loans pursuant to Subsection 4.4(a) or (e), exchange such Lender’s portion of
the Term Loan to be prepaid for Rollover Indebtedness, in lieu of such Lender’s
pro rata portion of such prepayment (and any such Term Loans so exchanged shall
be deemed repaid for all purposes under the Loan Documents).

 

(d)          The Borrower shall give notice to the Administrative Agent of any
mandatory prepayment of the Term Loans (x) pursuant to Subsection 4.4(b)(iii),
three Business Days prior to the date on which such payment is due and (y)
pursuant to any other provision of Subsection 4.4(b), promptly (and in any event
within five Business Days) upon becoming obligated to make such prepayment. Such
notice shall state that the Borrower is offering to make or will make such
mandatory prepayment (i) in the case of mandatory prepayments pursuant to
Subsection 4.4(b)(i), on or before the date specified in Subsection 8.4(b) and
(ii) in the case of mandatory prepayments pursuant to any other clause of
Subsection 4.4(b), on or before the date specified in such clause, as the case
may be (each, a “Prepayment Date”). Subject to the following sentence, once
given, such notice shall be irrevocable and all amounts subject to such notice
shall be due and payable on the Prepayment Date (except as otherwise provided in
the last sentence of this Subsection 4.4(d)). Any such notice of prepayment
pursuant to Subsection 4.4(b) may state that such notice is conditioned upon the
occurrence or non-occurrence of any event specified therein (including the
effectiveness of other credit facilities), in which case such notice may be
revoked by the Borrower (by written notice to the Administrative Agent, on or
prior to the specified effective date) if such condition is not satisfied. Upon
receipt by the Administrative Agent of such notice, the Administrative Agent
shall immediately give notice to each Lender of the prepayment and the
Prepayment Date. The Borrower (in its sole discretion) may give each Lender the
option (in its sole discretion) to elect to decline any such prepayment (other
than a prepayment pursuant to Subsection 4.4(b)(ii), except as otherwise
provided for in the last sentence of Subsection 4.4(c)) by giving notice of such
election in writing to the Administrative Agent by 11:00 A.M., New York City
time, on the date that is three Business Days (or such shorter period as may be
agreed by the Administrative Agent in its reasonable discretion) prior to the
Prepayment Date. Upon receipt by the Administrative Agent of such notice, the
Administrative Agent shall immediately notify the Borrower of such election. Any
amount so declined by any Lender (the “Term Loan Declined Amount”) may, at the
option of the Borrower, be applied to the payment or prepayment of Indebtedness,
including any Junior Debt, or otherwise be retained by the Borrower and its
Restricted Subsidiaries and/or applied by the Borrower or any of its Restricted
Subsidiaries in any manner not inconsistent with this Agreement.

 



 - 94 - 

 

 

(e)          Without limitation of Subsections 2.6 and 8.1(b)(i), amounts
prepaid on account of Term Loans pursuant to Subsection 4.4(a), (e) or (l) may
not be reborrowed.

 

(f)          Notwithstanding the foregoing provisions of this Subsection 4.4, if
at any time any prepayment of Loans pursuant to Subsection 4.4(a) or (e) would
result, after giving effect to the procedures set forth in this Agreement, in
the Borrower incurring breakage costs under Subsection 4.12 as a result of
Eurodollar Loans being prepaid other than on the last day of an Interest Period
with respect thereto, then, the Borrower may, so long as no Default or Event of
Default shall have occurred and be continuing, in its sole discretion, initially
(i) deposit a portion (up to 100.0%) of the amounts that otherwise would have
been paid in respect of such Eurodollar Loans with the Administrative Agent
(which deposit must be equal in amount to the amount of such Eurodollar Loans
not immediately prepaid), to be held as security for the obligations of the
Borrower to make such prepayment pursuant to a cash collateral agreement to be
entered into on terms reasonably satisfactory to the Administrative Agent with
such cash collateral to be directly applied upon the first occurrence thereafter
of the last day of an Interest Period with respect to such Eurodollar Loans (or
such earlier date or dates as shall be requested by the Borrower) or (ii) make a
prepayment of Loans in accordance with Subsection 4.4(a) with an amount equal to
a portion (up to 100.0%) of the amounts that otherwise would have been paid in
respect of such Eurodollar Loans (which prepayment, together with any deposits
pursuant to clause (i) above, must be equal in amount to the amount of such
Eurodollar Loans not immediately prepaid); provided that, in the case of either
clause (i) or (ii) above, such unpaid Eurodollar Loans shall continue to bear
interest in accordance with Subsection 4.1 until such unpaid Eurodollar Loans or
the related portion of such Eurodollar Loans, as the case may be, have or has
been prepaid. In addition, if the Borrower determines in good faith, which
determination shall be conclusive, that repatriating any amounts attributable to
Foreign Subsidiaries that are otherwise required to be applied to prepay Term
Loans pursuant to Subsection 4.4(b)(i) or 4.4(b)(iii) (x) would result in
material adverse tax consequences to the Borrower or any of its Subsidiaries or
(y) (1) could reasonably be expected to be prohibited or delayed by applicable
law, (2) is restricted by applicable organizational documents or any agreement
or (3) is subject to other organizational or administrative impediments from
being repatriated to the United States, then, in each case the Borrower shall
not be required to prepay such amounts as required thereunder, and such amounts
may be retained by the applicable Foreign Subsidiary; provided that, in the case
of this clause (y), the Borrower shall take commercially reasonable actions to
cause the applicable Foreign Subsidiary to take all actions reasonably required
by the applicable local law, the applicable organizational documents or
agreements, the applicable organizational impediments or other impediment to
permit repatriation of the proceeds subject to such prepayments.

 



 - 95 - 

 

 

(g)          Notwithstanding anything to the contrary herein, this Subsection
4.4 may be amended (and the Lenders hereby irrevocably authorize the
Administrative Agent to enter into any such amendments) to the extent necessary
to reflect differing amounts payable, and priorities of payments, to Lenders
participating in any new classes or tranches of Term Loans added pursuant to
Subsections 2.6, 2.8 and 2.9, as applicable, or pursuant to any other credit or
letter of credit facility added pursuant to Subsection 2.6 or 11.1(e).

 

(h)          Notwithstanding anything in any Loan Document to the contrary, so
long as no Event of Default under Subsection 9.1(a) or (f) has occurred and is
continuing, the Borrower may prepay the outstanding Term Loans on the following
basis:

 

(i)          The Borrower shall have the right to make a voluntary prepayment of
Term Loans at a discount to par (such prepayment, the “Discounted Term Loan
Prepayment”) pursuant to a Borrower Offer of Specified Discount Prepayment, a
Borrower Solicitation of Discount Range Prepayment Offers, or a Borrower
Solicitation of Discounted Prepayment Offers, in each case made in accordance
with this Subsection 4.4(h); provided that the Borrower shall not initiate any
action under this Subsection 4.4(h) in order to make a Discounted Term Loan
Prepayment unless (1) at least ten Business Days shall have passed since the
consummation of the most recent Discounted Term Loan Prepayment as a result of a
prepayment made by the Borrower on the applicable Discounted Prepayment
Effective Date (or such shorter period as agreed to by the Administrative Agent
in its reasonable discretion) or (2) at least three Business Days shall have
passed since the date the Borrower was notified that no Lender was willing to
accept any prepayment of any Term Loan at the Specified Discount, within the
Discount Range or at any discount to par value, as applicable, or in the case of
Borrower Solicitation of Discounted Prepayment Offers, the date of the
Borrower’s election not to accept any Solicited Discounted Prepayment Offers
made by a Lender (or such shorter period as agreed to by the Administrative
Agent in its reasonable discretion). Each Lender participating in any Discounted
Term Loan Prepayment acknowledges and agrees that in connection with such
Discounted Term Loan Prepayment, (1) the Borrower then may have, and later may
come into possession of, information regarding the Term Loans or the Loan
Parties hereunder that is not known to such Lender and that may be material to a
decision by such Lender to participate in such Discounted Term Loan Prepayment
(“Excluded Information”), (2) such Lender has independently and, without
reliance on the Borrower, any of its Subsidiaries, the Administrative Agent or
any of their respective Affiliates, has made its own analysis and determination
to participate in such Discounted Term Loan Prepayment notwithstanding such
Lender’s lack of knowledge of the Excluded Information and (3) none of the
Borrower, its Subsidiaries, the Administrative Agent, or any of their respective
Affiliates shall have any liability to such Lender, and such Lender hereby
waives and releases, to the extent permitted by law, any claims such Lender may
have against the Borrower, its Subsidiaries, the Administrative Agent, and their
respective Affiliates, under applicable laws or otherwise, with respect to the
nondisclosure of the Excluded Information. Each Lender participating in any
Discounted Term Loan Prepayment further acknowledges that the Excluded
Information may not be available to the Administrative Agent or the other
Lenders. Any Term Loans prepaid pursuant to this Subsection 4.4(h) shall be
immediately and automatically cancelled.

 



 - 96 - 

 

 

(ii)         Borrower Offer of Specified Discount Prepayment. (1) The Borrower
may from time to time offer to make a Discounted Term Loan Prepayment by
providing the Administrative Agent with three Business Days’ (or such shorter
period as may be agreed by the Administrative Agent in its reasonable
discretion) notice in the form of a Specified Discount Prepayment Notice;
provided that (I) any such offer shall be made available, at the sole discretion
of the Borrower, to each Lender or to each Lender with respect to any Tranche on
an individual Tranche basis, (II) any such offer shall specify the aggregate
Outstanding Amount offered to be prepaid (the “Specified Discount Prepayment
Amount”), the Tranches of Term Loans subject to such offer and the specific
percentage discount to par value (the “Specified Discount”) of the Outstanding
Amount of such Term Loans to be prepaid, (III) the Specified Discount Prepayment
Amount shall be in an aggregate principal amount not less than $5,000,000 and
whole increments of $500,000 in excess thereof (or such lower minimum amounts or
multiples as agreed to by the Administrative Agent in its reasonable
discretion), and (IV) each such offer shall remain outstanding through the
Specified Discount Prepayment Response Date. The Administrative Agent will
promptly provide each relevant Lender with a copy of such Specified Discount
Prepayment Notice and a form of the Specified Discount Prepayment Response to be
completed and returned by each such Lender to the Administrative Agent (or its
delegate) by no later than 5:00 P.M., New York City time, on the third Business
Day after the date of delivery of such notice to the relevant Lenders (or such
later date designated by the Administrative Agent and approved by the Borrower)
(the “Specified Discount Prepayment Response Date”).

 

(2)         Each relevant Lender receiving such offer shall notify the
Administrative Agent (or its delegate) by the Specified Discount Prepayment
Response Date whether or not it agrees to accept a prepayment of any of its
relevant then outstanding Term Loans at the Specified Discount and, if so (such
accepting Lender, a “Discount Prepayment Accepting Lender”), the amount of such
Lender’s Outstanding Amount and Tranches of Term Loans to be prepaid at such
offered discount. Each acceptance of a Discounted Term Loan Prepayment by a
Discount Prepayment Accepting Lender shall be irrevocable. Any Lender whose
Specified Discount Prepayment Response is not received by the Administrative
Agent by the Specified Discount Prepayment Response Date shall be deemed to have
declined to accept such Borrower Offer of Specified Discount Prepayment.

 



 - 97 - 

 

 

(3)         If there is at least one Discount Prepayment Accepting Lender, the
Borrower will make prepayment of outstanding Term Loans pursuant to this
Subsection 4.4(h)(ii) to each Discount Prepayment Accepting Lender in accordance
with the respective Outstanding Amount and Tranches of Term Loans specified in
such Lender’s Specified Discount Prepayment Response given pursuant to the
foregoing clause (2); provided that, if the aggregate Outstanding Amount of Term
Loans accepted for prepayment by all Discount Prepayment Accepting Lenders
exceeds the Specified Discount Prepayment Amount, such prepayment shall be made
pro rata among the Discount Prepayment Accepting Lenders in accordance with the
respective Outstanding Amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Administrative Agent (in consultation with
the Borrower and subject to rounding requirements of the Administrative Agent
made in its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”). The Administrative Agent shall promptly, and in any case
within three Business Days following the Specified Discount Prepayment Response
Date, notify (I) the Borrower of the respective Lenders’ responses to such
offer, the Discounted Prepayment Effective Date and the aggregate Outstanding
Amount of the Discounted Term Loan Prepayment and the Tranches to be prepaid,
(II) each Lender of the Discounted Prepayment Effective Date, and the aggregate
Outstanding Amount and the Tranches of all Term Loans to be prepaid at the
Specified Discount on such date, and (III) each Discount Prepayment Accepting
Lender of the Specified Discount Proration, if any, and confirmation of the
Outstanding Amount, Tranche and Type of Term Loans of such Lender to be prepaid
at the Specified Discount on such date. Each determination by the Administrative
Agent of the amounts stated in the foregoing notices to the Borrower and Lenders
shall be conclusive and binding for all purposes absent manifest error. The
payment amount specified in such notice to the Borrower shall be due and payable
by the Borrower on the Discounted Prepayment Effective Date in accordance with
Subsection 4.4(h)(vi) below (subject to Subsection 4.4(h)(x) below).

 

(iii)        Borrower Solicitation of Discount Range Prepayment Offers. (1) The
Borrower may from time to time solicit Discount Range Prepayment Offers by
providing the Administrative Agent with three Business Days’ (or such shorter
period as may be agreed by the Administrative Agent in its reasonable
discretion) notice in the form of a Discount Range Prepayment Notice; provided
that (I) any such solicitation shall be extended, at the sole discretion of the
Borrower, to each Lender or to each Lender with respect to any Tranche on an
individual Tranche basis, (II) any such notice shall specify the maximum
aggregate Outstanding Amount of the relevant Term Loans that the Borrower is
willing to prepay at a discount (the “Discount Range Prepayment Amount”), the
Tranches of Term Loans subject to such offer and the maximum and minimum
percentage discounts to par (the “Discount Range”) of the Outstanding Amount of
such Term Loans willing to be prepaid by the Borrower, (III) the Discount Range
Prepayment Amount shall be in an aggregate principal amount not less than
$5,000,000 and whole increments of $500,000 in excess thereof (or such lower
minimum amounts or multiples as agreed to by the Administrative Agent in its
reasonable discretion), and (IV) each such solicitation by the Borrower shall
remain outstanding through the Discount Range Prepayment Response Date. The
Administrative Agent will promptly provide each relevant Lender with a copy of
such Discount Range Prepayment Notice and a form of the Discount Range
Prepayment Offer to be submitted by a responding relevant Lender to the
Administrative Agent (or its delegate) by no later than 5:00 P.M., New York City
time, on the third Business Day after the date of delivery of such notice to the
relevant Lenders (or such later date as may be designated by the Administrative
Agent and approved by the Borrower) (the “Discount Range Prepayment Response
Date”). Each relevant Lender’s Discount Range Prepayment Offer shall be
irrevocable and shall specify a discount to par within the Discount Range (the
“Submitted Discount”) at which such Lender is willing to allow prepayment of any
or all of its then outstanding Term Loans and the maximum aggregate Outstanding
Amount and Tranches of such Term Loans such Lender is willing to have prepaid at
the Submitted Discount (the “Submitted Amount”). Any Lender whose Discount Range
Prepayment Offer is not received by the Administrative Agent by the Discount
Range Prepayment Response Date shall be deemed to have declined to accept a
Discounted Term Loan Prepayment of any of its Term Loans at any discount to
their par value within the Discount Range.

 



 - 98 - 

 

 

(2)         The Administrative Agent shall review all Discount Range Prepayment
Offers received by it by the Discount Range Prepayment Response Date and will
determine (in consultation with the Borrower and subject to rounding
requirements of the Administrative Agent made in its reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this Subsection 4.4(h)(iii). The Borrower agrees to accept on
the Discount Range Prepayment Response Date all Discount Range Prepayment Offers
received by the Administrative Agent by the Discount Range Prepayment Response
Date, in the order from the Submitted Discount that is the largest discount to
par to the Submitted Discount that is the smallest discount to par, up to and
including the Submitted Discount that is the smallest discount to par within the
Discount Range (such Submitted Discount that is the smallest discount to par
being referred to as the “Applicable Discount”) which yields a Discounted Term
Loan Prepayment in an aggregate Outstanding Amount equal to the lesser of (I)
the Discount Range Prepayment Amount and (II) the sum of all Submitted Amounts.
Each Lender that has submitted a Discount Range Prepayment Offer to accept
prepayment at a discount to par that is larger than or equal to the Applicable
Discount shall be deemed to have irrevocably consented to prepayment of Term
Loans equal to its Submitted Amount (subject to any required proration pursuant
to the following Subsection 4.4(h)(iii)(3)) at the Applicable Discount (each
such Lender, a “Participating Lender”).

 

(3)         If there is at least one Participating Lender, the Borrower will
prepay the respective outstanding Term Loans of each Participating Lender in the
aggregate Outstanding Amount and of the Tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the Outstanding Amount of the relevant Term Loans for
those Participating Lenders whose Submitted Discount is a discount to par
greater than or equal to the Applicable Discount (the “Identified Participating
Lenders”) shall be made pro rata among the Identified Participating Lenders in
accordance with the Submitted Amount of each such Identified Participating
Lender and the Administrative Agent (in consultation with the Borrower and
subject to rounding requirements of the Administrative Agent made in its
reasonable discretion) will calculate such proration (the “Discount Range
Proration”). The Administrative Agent shall promptly, and in any case within
three Business Days following the Discount Range Prepayment Response Date,
notify (w) the Borrower of the respective Lenders’ responses to such
solicitation, the Discounted Prepayment Effective Date, the Applicable Discount,
and the aggregate Outstanding Amount of the Discounted Term Loan Prepayment and
the Tranches to be prepaid, (x) each Lender of the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate Outstanding Amount
and Tranches of all Term Loans to be prepaid at the Applicable Discount on such
date, (y) each Participating Lender of the aggregate Outstanding Amount and
Tranches of such Lender to be prepaid at the Applicable Discount on such date,
and (z) if applicable, each Identified Participating Lender of the Discount
Range Proration. Each determination by the Administrative Agent of the amounts
stated in the foregoing notices to the Borrower and Lenders shall be conclusive
and binding for all purposes absent manifest error. The payment amount specified
in such notice to the Borrower shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with Subsection 4.4(h)(vi)
below (subject to Subsection 4.4(h)(x) below).

 



 - 99 - 

 

 

(iv)         Borrower Solicitation of Discounted Prepayment Offers. (1) The
Borrower may from time to time solicit Solicited Discounted Prepayment Offers by
providing the Administrative Agent with three Business Days’ (or such shorter
period as may be agreed by the Administrative Agent in its reasonable
discretion) notice in the form of a Solicited Discounted Prepayment Notice;
provided that (I) any such solicitation shall be extended, at the sole
discretion of the Borrower, to each Lender or to each Lender with respect to any
Tranche on an individual Tranche basis, (II) any such notice shall specify the
maximum aggregate Outstanding Amount of the Term Loans and the Tranches of Term
Loans the Borrower is willing to prepay at a discount (the “Solicited Discounted
Prepayment Amount”), (III) the Solicited Discounted Prepayment Amount shall be
in an aggregate principal amount not less than $5,000,000 and whole increments
of $500,000 in excess thereof (or such lower minimum amounts or multiples as
agreed to by the Administrative Agent in its reasonable discretion), and (IV)
each such solicitation by the Borrower shall remain outstanding through the
Solicited Discounted Prepayment Response Date. The Administrative Agent will
promptly provide each relevant Lender with a copy of such Solicited Discounted
Prepayment Notice and a form of the Solicited Discounted Prepayment Offer to be
submitted by a responding Lender to the Administrative Agent (or its delegate)
by no later than 5:00 P.M., New York City time on the third Business Day after
the date of delivery of such notice to the relevant Lenders (or such later date
as may be designated by the Administrative Agent and approved by the Borrower)
(the “Solicited Discounted Prepayment Response Date”). Each Lender’s Solicited
Discounted Prepayment Offer shall (x) be irrevocable, (y) remain outstanding
until the Acceptance Date and (z) specify both a discount to par (the “Offered
Discount”) at which such Lender is willing to allow prepayment of its then
outstanding Term Loans and the maximum aggregate Outstanding Amount and Tranches
of such Term Loans (the “Offered Amount”) such Lender is willing to have prepaid
at the Offered Discount. Any Lender whose Solicited Discounted Prepayment Offer
is not received by the Administrative Agent by the Solicited Discounted
Prepayment Response Date shall be deemed to have declined prepayment of any of
its Term Loans at any discount to their par value.

 



 - 100 - 

 

 

(2)         The Administrative Agent shall promptly provide the Borrower with a
copy of all Solicited Discounted Prepayment Offers received by it by the
Solicited Discounted Prepayment Response Date. The Borrower shall review all
such Solicited Discounted Prepayment Offers and select, at its sole discretion,
the smallest of the Offered Discounts specified by the relevant responding
Lenders in the Solicited Discounted Prepayment Offers that the Borrower is
willing to accept (the “Acceptable Discount”), if any; provided that the
Acceptable Discount shall not be an Offered Discount that is larger than the
smallest Offered Discount for which the sum of all Offered Amounts affiliated
with Offered Discounts that are larger than or equal to such smallest Offered
Discount would, if purchased at such smallest Offered Discount, yield an amount
at least equal to the Solicited Discounted Prepayment Amount. If the Borrower
elects to accept any Offered Discount as the Acceptable Discount, then as soon
as practicable after the determination of the Acceptable Discount, but in no
event later than by the third Business Day after the date of receipt by the
Borrower from the Administrative Agent of a copy of all Solicited Discounted
Prepayment Offers pursuant to the first sentence of this clause (2) (the
“Acceptance Date”), the Borrower shall submit an Acceptance and Prepayment
Notice to the Administrative Agent setting forth the Acceptable Discount. If the
Administrative Agent shall fail to receive an Acceptance and Prepayment Notice
from the Borrower by the Acceptance Date, the Borrower shall be deemed to have
rejected all Solicited Discounted Prepayment Offers.

 

(3)         Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by the Administrative Agent by the Solicited
Discounted Prepayment Response Date, within three Business Days after receipt of
an Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Administrative Agent will determine (in consultation with the
Borrower and subject to rounding requirements of the Administrative Agent made
in its reasonable discretion) the aggregate Outstanding Amount and the Tranches
of Term Loans (the “Acceptable Prepayment Amount”) to be prepaid by the Borrower
at the Acceptable Discount in accordance with this Subsection 4.4(h)(iv). If the
Borrower elects to accept any Acceptable Discount, then the Borrower agrees to
accept all Solicited Discounted Prepayment Offers received by the Administrative
Agent by the Solicited Discounted Prepayment Response Date, in the order from
largest Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount. Each Lender that has submitted a Solicited Discounted
Prepayment Offer to accept prepayment at an Offered Discount that is greater
than or equal to the Acceptable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Offered Amount (subject to
any required proration pursuant to the following sentence) at the Acceptable
Discount (each such Lender, a “Qualifying Lender”). The Borrower shall prepay
outstanding Term Loans pursuant to this Subsection 4.4(h)(iv) to each Qualifying
Lender in the aggregate Outstanding Amount and of the Tranches specified in such
Lender’s Solicited Discounted Prepayment Offer at the Acceptable Discount;
provided that if the aggregate Offered Amount by all Qualifying Lenders whose
Offered Discount is greater than or equal to the Acceptable Discount exceeds the
Solicited Discounted Prepayment Amount, prepayment of the Outstanding Amount of
the Term Loans for those Qualifying Lenders whose Offered Discount is greater
than or equal to the Acceptable Discount (the “Identified Qualifying Lenders”)
shall be made pro rata among the Identified Qualifying Lenders in accordance
with the Offered Amount of each such Identified Qualifying Lender and the
Administrative Agent (in consultation with the Borrower and subject to rounding
requirements of the Administrative Agent made in its reasonable discretion) will
calculate such proration (the “Solicited Discount Proration”). On or prior to
the Discounted Prepayment Determination Date, the Administrative Agent shall
promptly notify (w) the Borrower of the Discounted Prepayment Effective Date and
Acceptable Prepayment Amount comprising the Discounted Term Loan Prepayment and
the Tranches to be prepaid, (x) each Lender of the Discounted Prepayment
Effective Date, the Acceptable Discount, and the Acceptable Prepayment Amount of
all Term Loans and the Tranches to be prepaid at the Applicable Discount on such
date, (y) each Qualifying Lender of the aggregate Outstanding Amount and the
Tranches of such Lender to be prepaid at the Acceptable Discount on such date,
and (z) if applicable, each Identified Qualifying Lender of the Solicited
Discount Proration. Each determination by the Administrative Agent of the
amounts stated in the foregoing notices to the Borrower and Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Borrower shall be due and payable by the
Borrower on the Discounted Prepayment Effective Date in accordance with
Subsection 4.4(h)(vi) below (subject to Subsection 4.4(h)(x) below).

 



 - 101 - 

 

 

(v)          Expenses. In connection with any Discounted Term Loan Prepayment,
the Borrower and the Lenders acknowledge and agree that the Administrative Agent
may require as a condition to any Discounted Term Loan Prepayment, the payment
of reasonable out-of-pocket costs and expenses from the Borrower in connection
therewith.

 

(vi)         Payment. If any Term Loan is prepaid in accordance with
Subsections 4.4(h)(ii) through (iv) above, the Borrower shall prepay such Term
Loans on the Discounted Prepayment Effective Date. The Borrower shall make such
prepayment to the Administrative Agent, for the account of the Discount
Prepayment Accepting Lenders, Participating Lenders, or Qualifying Lenders, as
applicable, at the Administrative Agent’s Office in immediately available funds
not later than 11:00 A.M., New York City time, on the Discounted Prepayment
Effective Date and all such prepayments shall be applied to the remaining
principal installments of the Term Loans in inverse order of maturity. The Term
Loans so prepaid shall be accompanied by all accrued and unpaid interest on the
par principal amount so prepaid up to, but not including, the Discounted
Prepayment Effective Date. Each prepayment of the outstanding Term Loans
pursuant to this Subsection 4.4(h) shall be paid to the Discount Prepayment
Accepting Lenders, Participating Lenders, or Qualifying Lenders, as applicable.
The aggregate Outstanding Amount of the Tranches of the Term Loans outstanding
shall be deemed reduced by the full par value of the aggregate Outstanding
Amount of the Tranches of Term Loans prepaid on the Discounted Prepayment
Effective Date in any Discounted Term Loan Prepayment. The Lenders hereby agree
that, in connection with a prepayment of Term Loans pursuant to this Subsection
4.4(h) and notwithstanding anything to the contrary contained in this Agreement,
(i) interest in respect of the Term Loans may be made on a non-pro rata basis
among the Lenders holding such Term Loans to reflect the payment of accrued
interest to certain Lenders as provided in this Subsection 4.4(h)(vi) and (ii)
all subsequent prepayments and repayments of the Term Loans (except as otherwise
contemplated by this Agreement) shall be made on a pro rata basis among the
respective Lenders based upon the then outstanding principal amounts of the Term
Loans then held by the respective Lenders after giving effect to any prepayment
pursuant to this Subsection 4.4(h) as if made at par. It is also understood and
agreed that prepayments pursuant to this Subsection 4.4(h) shall not be subject
to Subsection 4.4(a), or, for the avoidance of doubt, Subsection 11.7(a) or the
pro rata allocation requirements of Subsection 4.8(a).

 



 - 102 - 

 

 

(vii)        Other Procedures. To the extent not expressly provided for herein,
each Discounted Term Loan Prepayment shall be consummated pursuant to procedures
consistent with the provisions in this Subsection 4.4(h), established by the
Administrative Agent acting in its reasonable discretion and as reasonably
agreed by the Borrower.

 

(viii)      Notice. Notwithstanding anything in any Loan Document to the
contrary, for purposes of this Subsection 4.4(h), each notice or other
communication required to be delivered or otherwise provided to the
Administrative Agent (or its delegate) shall be deemed to have been given upon
the Administrative Agent’s (or its delegate’s) actual receipt during normal
business hours of such notice or communication; provided that any notice or
communication actually received outside of normal business hours shall be deemed
to have been given as of the opening of business on the next Business Day.

 

(ix)         Actions of Administrative Agent. Each of the Borrower and the
Lenders acknowledges and agrees that the Administrative Agent may perform any
and all of its duties under this Subsection 4.4(h) by itself or through any
Affiliate of the Administrative Agent and expressly consents to any such
delegation of duties by the Administrative Agent to such Affiliate and the
performance of such delegated duties by such Affiliate. The exculpatory
provisions in this Agreement shall apply to each Affiliate of the Administrative
Agent and its respective activities in connection with any Discounted Term Loan
Prepayment provided for in this Subsection 4.4(h) as well as to activities of
the Administrative Agent in connection with any Discounted Term Loan Prepayment
provided for in this Subsection 4.4(h).

 

(x)          Revocation. The Borrower shall have the right, by written notice to
the Administrative Agent, to revoke in full (but not in part) its offer to make
a Discounted Term Loan Prepayment and rescind the applicable Specified Discount
Prepayment Notice, Discount Range Prepayment Notice or Solicited Discounted
Prepayment Notice therefor at its discretion at any time on or prior to the
applicable Specified Discount Prepayment Response Date (and if such offer is so
revoked, any failure by the Borrower to make any prepayment to a Lender pursuant
to this Subsection 4.4(h) shall not constitute a Default or Event of Default
under Subsection 9.1 or otherwise).

 



 - 103 - 

 

 

(xi)         No Obligation. This Subsection 4.4(h) shall not (i) require the
Borrower to undertake any prepayment pursuant to this Subsection 4.4(h) or (ii)
limit or restrict the Borrower from making voluntary prepayments of the Term
Loans in accordance with the other provisions of this Agreement.

 

4.5           Administrative Agent’s Fee; Other Fees. (a) The Borrower agrees to
pay to the Administrative Agent the fees set forth in the last paragraph under
the heading “Term Loan Facility Fees” of the Fee Letter on the payment dates set
forth therein.

 

(b)          If on or prior to the six-month anniversary of the Closing Date the
Borrower makes an optional prepayment or mandatory prepayment pursuant to
Subsection 4.4(b)(ii)(A) of all or a portion of the Initial Term Loans in an
amount equal to the Net Cash Proceeds received by the Borrower or any Restricted
Subsidiary from its incurrence of new Indebtedness under first lien secured bank
financing in a Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of each Lender, a prepayment
premium of 1.0% of the aggregate principal amount of Initial Term Loans being
prepaid. If, on or prior to the six-month anniversary of the Closing Date, any
Lender is replaced pursuant to Subsection 11.1(g) in connection with any
amendment of this Agreement (including in connection with any refinancing
transaction permitted under Subsection 11.6(g) to replace the Initial Term
Loans) that results in a Repricing Transaction, such Lender (and not any Person
who replaces such Lender pursuant to Subsection 2.8(e) or 11.1(g)) shall receive
a fee equal to 1.0% of the principal amount of the Initial Term Loans of such
Lender assigned to a replacement Lender pursuant to Subsection 2.8(e) or
11.1(g).

 

4.6           Computation of Interest and Fees. (a) Interest (other than
interest based on the Base Rate) shall be calculated on the basis of a 360-day
year for the actual days elapsed; and interest based on the Base Rate shall be
calculated on the basis of a 365-day year (or 366-day year, as the case may be)
for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the affected Lenders of each determination
of an Adjusted LIBOR Rate. Any change in the interest rate on a Loan resulting
from a change in the Alternate Base Rate or the Statutory Reserves shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the affected Lenders of the effective date and the amount of each
such change in interest rate.

 

(b)          Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower or any Lender,
deliver to the Borrower or such Lender a statement showing in reasonable detail
the calculations used by the Administrative Agent in determining any interest
rate pursuant to Subsection 4.1, excluding any LIBOR Rate which is based upon
the Reuters Monitor Money Rates Service page and any ABR Loan which is based
upon the Alternate Base Rate.

 



 - 104 - 

 

 

(c)          Upon the request of the Administrative Agent, each Reference Bank
(whether or not currently a Lender hereunder) agrees that, if such Reference
Bank is currently providing quotes for deposits in Dollars to leading banks in
the London interbank market, it will promptly (and no later than the Business
Day following any such request) supply the Administrative Agent with the rate
quoted by such Reference Bank to leading banks in the London interbank market
two Business Days before the first day of the relevant Interest Period for
deposits in Dollars of a duration equal to the duration of such Interest Period.
The Borrower agrees to keep confidential the rate quoted by any Reference Bank
and provided to it or the Administrative Agent pursuant to this Subsection
4.6(c); provided, that such rates may be disclosed to (i) to the Sponsor, the
Borrower, any Restricted Subsidiary and to their respective officers, directors,
employees, attorneys, accountants and advisors on a confidential and
need-to-know basis, (ii) if the applicable Reference Bank consents to such
proposed disclosure (such consent not to be unreasonably withheld) or (iii) to
the extent necessary in connection with the exercise of any remedy or
enforcement of any rights.

 

4.7           Inability to Determine Interest Rate. If, prior to the first day
of any Interest Period, the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Adjusted LIBOR Rate with respect to any
Eurodollar Loan for such Interest Period (the “Affected Eurodollar Rate”), the
Administrative Agent shall give facsimile or telephonic notice thereof to the
Borrower and the Lenders as soon as practicable thereafter. If such notice is
given (a) any Eurodollar Loans the rate of interest applicable to which is based
on the Affected Eurodollar Rate requested to be made on the first day of such
Interest Period shall be made as ABR Loans, and (b) any Loans that were to have
been converted on the first day of such Interest Period to or continued as
Eurodollar Loans the rate of interest applicable to which is based upon the
Affected Eurodollar Rate shall be converted to or continued as ABR Loans. Until
such notice has been withdrawn by the Administrative Agent, no further
Eurodollar Loans the rate of interest applicable to which is based upon the
Affected Eurodollar Rate shall be made or continued as such, nor shall the
Borrower have the right to convert ABR Loans to Eurodollar Loans, the rate of
interest applicable to which is based upon the Affected Eurodollar Rate.

 



 - 105 - 

 

 

4.8           Pro Rata Treatment and Payments.

 

(a)          Except as expressly otherwise provided herein, each payment
(including each prepayment, but excluding payments made pursuant to Subsection
2.6, 2.7, 2.8, 2.9, 4.5(b), 4.9, 4.10, 4.11, 4.12, 4.13(d), 4.14, 11.1(g) or
11.6) by the Borrower on account of principal of and interest on any Loans of a
given Tranche (other than (v) payments in respect of any difference in the
Applicable Margin, Adjusted LIBOR Rate or Alternate Base Rate in respect of any
Tranche, (w) any payments pursuant to Subsection 4.4(b) to the extent declined
by any Lender in accordance with Subsection 4.4(d), (x) any payments pursuant to
Subsection 4.4(h) which shall be allocated as set forth in Subsection 4.4(h) and
(y) any prepayments pursuant to Subsection 11.6(h)(i)(2)) shall be allocated by
the Administrative Agent pro rata according to the respective outstanding
principal amounts of such Loans of such Tranche then held by the respective
Lenders; provided that a Lender may, at its option, and if agreed by the
Borrower, exchange such Lender’s portion of a Term Loan to be prepaid for
Rollover Indebtedness, in lieu of such Lender’s pro rata portion of such
prepayment, pursuant to the last sentence of Subsection 4.4(c). All payments
(including prepayments) to be made by the Borrower hereunder, whether on account
of principal, interest, fees or otherwise, shall be made without set-off or
counterclaim and shall be made on or prior to the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 2:00 P.M., New York City time), on the due
date thereof to the Administrative Agent for the account of the Lenders holding
the relevant Loans, the Lenders, the Administrative Agent, or the Other
Representatives, as the case may be, at the Administrative Agent’s office
specified in Subsection 11.2, in Dollars and in immediately available funds.
Payments received by the Administrative Agent after such time shall be deemed to
have been received on the next Business Day. The Administrative Agent shall
distribute such payments to such Lenders or Other Representatives, as the case
may be, if any such payment is received prior to 2:00 P.M., New York City time,
on a Business Day, in like funds as received prior to the end of such Business
Day and otherwise the Administrative Agent shall distribute such payment to such
Lenders or Other Representatives, as the case may be, on the next succeeding
Business Day. If any payment hereunder (other than payments on the Eurodollar
Loans) becomes due and payable on a day other than a Business Day, the maturity
of such payment shall be extended to the next succeeding Business Day, and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension. If any payment on a Eurodollar Loan
becomes due and payable on a day other than a Business Day, the maturity of such
payment shall be extended to the next succeeding Business Day (and, with respect
to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension) unless the result of such extension would
be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. This Subsection
4.8(a) may be amended in accordance with Subsection 11.1(d) to the extent
necessary to reflect differing amounts payable, and priorities of payments, to
Lenders participating in any new Tranches added pursuant to Subsections 2.6,
2.8, 2.9 and 11.1(h), as applicable, or pursuant to any other credit or letter
of credit facility added pursuant to Subsection 2.6 or 11.1(e).

 

(b)          Unless the Administrative Agent shall have been notified in writing
by any Lender prior to a borrowing that such Lender will not make the amount
that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower in
respect of such borrowing a corresponding amount. If such amount is not made
available to the Administrative Agent by the required time on the Borrowing Date
therefor, such Lender shall pay to the Administrative Agent on demand, such
amount with interest thereon at a rate equal to the daily average Federal Funds
Effective Rate for the period until such Lender makes such amount immediately
available to the Administrative Agent. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this Subsection
4.8(b) shall be conclusive in the absence of manifest error. If such Lender’s
share of such borrowing is not made available to the Administrative Agent by
such Lender within three Business Days of such Borrowing Date, (x) the
Administrative Agent shall notify the Borrower of the failure of such Lender to
make such amount available to the Administrative Agent and the Administrative
Agent shall also be entitled to recover such amount with interest thereon at the
rate per annum applicable to ABR Loans hereunder on demand from the Borrower;
provided that the foregoing notice and recovery provisions shall not apply to
the funding of Initial Term Loans on the Closing Date and (y) then the Borrower
may, without waiving or limiting any rights or remedies it may have against such
Lender hereunder or under applicable law or otherwise, borrow a like amount on
an unsecured basis from any commercial bank for a period ending on the date upon
which such Lender does in fact make such borrowing available.

 



 - 106 - 

 

 

4.9           Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof in each case occurring after the Closing Date shall make it
unlawful for any Lender to make or maintain any Eurodollar Loans as contemplated
by this Agreement (“Affected Loans”), (a) such Lender shall promptly give
written notice of such circumstances to the Borrower and the Administrative
Agent (which notice shall be withdrawn whenever such circumstances no longer
exist), (b) the commitment of such Lender hereunder to make Affected Loans,
continue Affected Loans as such and convert an ABR Loan to an Affected Loan
shall forthwith be cancelled and, until such time as it shall no longer be
unlawful for such Lender to make or maintain such Affected Loans, such Lender
shall then have a commitment only to make an ABR Loan when an Affected Loan is
requested, (c) such Lender’s Loans then outstanding as Affected Loans, if any,
shall be converted automatically to ABR Loans on the respective last days of the
then current Interest Periods with respect to such Affected Loans or within such
earlier period as required by law and (d) such Lender’s then outstanding
Affected Loans, if any, not converted to ABR Loans pursuant to clause (c) of
this Subsection 4.9 shall, at the option of the Borrower (i) be prepaid with
accrued interest thereon on the last day of the then current Interest Period
with respect thereto (or such earlier date as may be required by any such
Requirement of Law) or (ii) bear interest at an alternate rate which reflects
such Lender’s cost of funding such Loans (which rate, if less than zero, shall
be deemed zero for purposes of this Agreement), as reasonably determined by the
Administrative Agent, plus the Applicable Margin hereunder. If any such
conversion or prepayment of an Affected Loan occurs on a day which is not the
last day of the then current Interest Period with respect thereto, the Borrower
shall pay to such Lender such amounts, if any, as may be required pursuant to
Subsection 4.12.

 

4.10        Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof applicable to
any Lender, or compliance by any Lender with any request or directive (whether
or not having the force of law) from any central bank or other Governmental
Authority, in each case made subsequent to the Closing Date (or, if later, the
date on which such Lender becomes a Lender):

 

(i)          shall subject such Lender to any Tax of any kind whatsoever with
respect to any Eurodollar Loans made or maintained by it or its obligation to
make or maintain Eurodollar Loans, or change the basis of taxation of payments
to such Lender in respect thereof, in each case, except for Non-Excluded Taxes,
Taxes imposed by FATCA and Taxes measured by or imposed upon net income, or
franchise Taxes, or Taxes measured by or imposed upon overall capital or net
worth, or branch Taxes (in the case of such capital, net worth or branch Taxes,
imposed in lieu of such net income Tax), of such Lender or its applicable
lending office, branch, or any affiliate thereof;

 

(ii)         shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender which is not otherwise included in the determination of the LIBOR
Rate, as applicable, hereunder; or

 



 - 107 - 

 

 

(iii)        shall impose on such Lender any other condition (excluding any Tax
of any kind whatsoever);

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, upon notice to the
Borrower from such Lender, through the Administrative Agent in accordance
herewith, the Borrower shall promptly pay such Lender, upon its demand, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable with respect to such Eurodollar Loans; provided
that, in any such case, the Borrower may elect to convert the Eurodollar Loans
made by such Lender hereunder to ABR Loans by giving the Administrative Agent at
least one Business Day’s (or such shorter period as may be agreed by the
Administrative Agent in its reasonable discretion) notice of such election, in
which case the Borrower shall promptly pay to such Lender, upon demand, without
duplication, amounts theretofore required to be paid to such Lender pursuant to
this Subsection 4.10(a) and such amounts, if any, as may be required pursuant to
Subsection 4.12. If any Lender becomes entitled to claim any additional amounts
pursuant to this Subsection 4.10(a), it shall provide prompt notice thereof to
the Borrower, through the Administrative Agent, certifying (x) that one of the
events described in this clause (a) has occurred and describing in reasonable
detail the nature of such event, (y) as to the increased cost or reduced amount
resulting from such event and (z) as to the additional amount demanded by such
Lender and a reasonably detailed explanation of the calculation thereof. Such a
certificate as to any additional amounts payable pursuant to this Subsection
4.10(a) submitted by such Lender, through the Administrative Agent, to the
Borrower shall be conclusive in the absence of manifest error. Notwithstanding
anything to the contrary in this Subsection 4.10(a), the Borrower shall not be
required to compensate a Lender pursuant to this Subsection 4.10(a) (i) for any
amounts incurred more than six months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor
or (ii) for any amounts, if such Lender is applying this provision to the
Borrower in a manner that is inconsistent with its application of “increased
cost” or other similar provisions under other syndicated credit agreements to
similarly situated borrowers. This covenant shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

 

(b)          If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority, in each case, made subsequent to the Closing Date, does or shall have
the effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of such Lender’s obligations hereunder to a level below
that which such Lender or such corporation could have achieved but for such
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, within ten Business Days
after submission by such Lender to the Borrower (through the Administrative
Agent) of a written request therefor certifying (x) that one of the events
described in this clause (b) has occurred and describing in reasonable detail
the nature of such event, (y) as to the reduction of the rate of return on
capital resulting from such event and (z) as to the additional amount or amounts
demanded by such Lender or corporation and a reasonably detailed explanation of
the calculation thereof, the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or corporation for such
reduction. Such a certificate as to any additional amounts payable pursuant to
this Subsection 4.10(b) submitted by such Lender, through the Administrative
Agent, to the Borrower shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Subsection 4.10(b), the
Borrower shall not be required to compensate a Lender pursuant to this
Subsection 4.10(b) (i) for any amounts incurred more than six months prior to
the date that such Lender notifies the Borrower of such Lender’s intention to
claim compensation therefor or (ii) for any amounts, if such Lender is applying
this provision to the Borrower in a manner that is inconsistent with its
application of “increased cost” or other similar provisions under other
syndicated credit agreements to similarly situated borrowers. This covenant
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

 



 - 108 - 

 

 

(c)          Notwithstanding anything herein to the contrary, the Dodd Frank
Wall Street Reform and Consumer Protection Act, and all requests, rules,
regulations, guidelines and directives promulgated thereunder or issued in
connection therewith, and all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, in each case shall
be deemed to have been enacted, adopted or issued, as applicable, subsequent to
the Closing Date for all purposes herein.

 

4.11         Taxes. (a) Except as provided below in this Subsection 4.11 or as
required by law (which for purposes of this Subsection 4.11 shall include
FATCA), all payments made by the Borrower or the Agents under this Agreement and
any Notes shall be made free and clear of, and without deduction or withholding
for or on account of, any Taxes; provided that the Borrower or the Agents may
withhold from any payment made under this Agreement or any Notes to or for the
benefit of any Person who is not a United States Person any U.S. federal
withholding tax that would apply to such payment if all payments of interest
(including original issue discount), fees and commissions under this Agreement
and any Notes were treated as income from sources within the United States for
U.S. federal income tax purposes; provided further that if any Non-Excluded
Taxes are required to be withheld from any amounts payable by the Borrower to
any Agent or any Lender hereunder or under any Notes, the amounts so payable by
the Borrower shall be increased to the extent necessary to yield to such Agent
or such Lender (after payment of all Non-Excluded Taxes) interest or any such
other amounts payable hereunder at the rates or in the amounts specified in this
Agreement; provided, however, that the Borrower shall be entitled to deduct and
withhold, and the Borrower shall not be required to indemnify for, any
Non-Excluded Taxes, and any such amounts payable by the Borrower to or for the
account of any Agent or Lender shall not be increased (x) if such Agent or
Lender fails to comply with the requirements of clause (b), (c), (d) or (e) of
this Subsection 4.11 or with the requirements of Subsection 4.13, (y) with
respect to any Non-Excluded Taxes imposed in connection with the payment of any
fees paid under this Agreement unless such Non-Excluded Taxes are imposed as a
result of a Change in Law, or (z) with respect to any Non-Excluded Taxes imposed
by the United States or any state or political subdivision thereof, unless such
Non-Excluded Taxes are imposed as a result of a change in treaty, law or
regulation that occurred after such Agent became an Agent hereunder or such
Lender became a Lender hereunder (or, if such Agent or Lender is a non-U.S.
intermediary or flow-through entity for U.S. federal income tax purposes, after
the relevant beneficiary or member of such Agent or Lender became such a
beneficiary or member, if later) (any such change, at such time, a “Change in
Law”). Whenever any Non-Excluded Taxes are payable by the Borrower, as promptly
as possible thereafter the Borrower shall send to the Administrative Agent for
its own account or for the account of the respective Lender or Agent, as the
case may be, a certified copy of an original official receipt received by the
Borrower showing payment thereof. If the Borrower fails to pay any Non-Excluded
Taxes when due to the appropriate Governmental Authority in accordance with
applicable law or the Borrower fails to remit to the Administrative Agent the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Administrative Agent, the Lenders and the Agents for any
incremental Taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure. The
agreements in this Subsection 4.11 shall survive the termination of this
Agreement and the payment of the Term Loans and all other amounts payable
hereunder.

 



 - 109 - 

 

 

(b)         Each Agent and each Lender that is not a United States Person shall:

 

(i)          (1) on or before the date of any payment by the Borrower under this
Agreement or any Notes to, or for the account of, such Agent or Lender, deliver
to the Borrower and the Administrative Agent (A) two accurate and complete
original signed Internal Revenue Service Forms W-8BEN-E (certifying that it is a
resident of the applicable country within the meaning of the income tax treaty
between the United States and that country) or Forms W-8ECI, or successor
applicable form, as the case may be, in each case certifying that it is entitled
to receive all payments under this Agreement and any Notes without deduction or
withholding of any U.S. federal income taxes, and (B) such other forms,
documentation or certifications, as the case may be, certifying that it is
entitled to an exemption from United States backup withholding tax with respect
to payments under this Agreement and any Notes;

 

(2)         deliver to the Borrower and the Administrative Agent two further
accurate and complete original signed forms or certifications provided in
Subsection 4.11(b)(i)(1) on or before the date that any such form or
certification expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recent form or certificate previously delivered
by it to the Borrower;

 

(3)         obtain such extensions of time for filing and completing such forms
or certifications as may reasonably be requested by the Borrower or the
Administrative Agent; and

 

(4)         deliver, to the extent legally entitled to do so, upon reasonable
request by the Borrower, to the Borrower and the Administrative Agent such other
forms as may be reasonably required in order to establish the legal entitlement
of such Agent or such Lender to an exemption from, or reduction of, withholding
with respect to payments under this Agreement and any Notes, provided that, in
determining the reasonableness of a request under this clause (4), such Lender
shall be entitled to consider the cost (to the extent unreimbursed by any Loan
Party) which would be imposed on such Lender of complying with such request; or

 



 - 110 - 

 

 

(ii)         in the case of any such Lender that is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code and is claiming the so-called
“portfolio interest exemption”,

 

(1)         represent to the Borrower and the Administrative Agent that it is
not (A) a bank within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or (C) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code;

 

(2)         deliver to the Borrower on or before the date of any payment by the
Borrower under this Agreement with a copy to the Administrative Agent, (A) two
certificates substantially in the form of Exhibit D hereto (any such certificate
a “U.S. Tax Compliance Certificate”) and (B) two accurate and complete original
signed Internal Revenue Service Forms W-8BEN-E, or successor applicable form,
certifying to such Lender’s legal entitlement at the date of such form to an
exemption from U.S. withholding tax under the provisions of Section 871(h) or
Section 881(c) of the Code with respect to payments to be made under this
Agreement and any Notes and (C) such other forms, documentation or
certifications, as the case may be certifying that it is entitled to an
exemption from United States backup withholding tax with respect to payments
under this Agreement and any Notes (and shall also deliver to the Borrower and
the Administrative Agent two further accurate and complete original signed forms
or certificates on or before the date it expires or becomes obsolete and after
the occurrence of any event requiring a change in the most recently provided
form or certificate and, if necessary, obtain any extensions of time reasonably
requested by the Borrower or the Administrative Agent for filing and completing
such forms or certificates); and

 

(3)         deliver, to the extent legally entitled to do so, upon reasonable
request by the Borrower, to the Borrower and the Administrative Agent such other
forms as may be reasonably required in order to establish the legal entitlement
of such Lender to an exemption from, or reduction of, withholding with respect
to payments under this Agreement and any Notes, provided that, in determining
the reasonableness of a request under this clause (3), such Lender shall be
entitled to consider the cost (to the extent unreimbursed by the Borrower) which
would be imposed on such Lender of complying with such request; or

 

(iii)        in the case of any such Agent or Lender that is a non-U.S.
intermediary or flow-through entity for U.S. federal income tax purposes,

 



 - 111 - 

 

 

(1)         on or before the date of any payment by the Borrower under this
Agreement or any Notes to, or for the account of, such Agent or Lender, deliver
to the Borrower and the Administrative Agent two accurate and complete original
signed Internal Revenue Service Forms W-8IMY, or successor applicable form, and,
if any beneficiary or member of such Agent or such Lender is claiming the
so-called “portfolio interest exemption”, (I) represent to the Borrower and the
Administrative Agent that such Agent or such Lender is not (A) a bank within the
meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
and (II) also deliver to the Borrower and the Administrative Agent two U.S. Tax
Compliance Certificates certifying to such Agent’s or such Lender’s legal
entitlement at the date of such certificate to an exemption from U.S.
withholding tax under the provisions of Section 881(c) of the Code with respect
to payments to be made under this Agreement and any Notes; and

 

(A)         with respect to each beneficiary or member of such Agent or Lender
that is not claiming the so-called “portfolio interest exemption”, also deliver
to the Borrower and the Administrative Agent (I) two accurate and complete
original signed Internal Revenue Service Forms W-8BEN-E (certifying that such
beneficiary or member is a resident of the applicable country within the meaning
of the income tax treaty between the United States and that country), Forms
W-8ECI or Forms W-9, or successor applicable form, as the case may be, in each
case so that each such beneficiary or member is entitled to receive all payments
under this Agreement and any Notes without deduction or withholding of any U.S.
federal income taxes and (II) such other forms, documentation or certifications,
as the case may be, certifying that each such beneficiary or member is entitled
to an exemption from United States backup withholding tax with respect to all
payments under this Agreement and any Notes; and

 

(B)         with respect to each beneficiary or member of such Lender that is
claiming the so-called “portfolio interest exemption”, (I) represent to the
Borrower and the Administrative Agent that such beneficiary or member is not (1)
a bank within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (3) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code, and (II) also deliver to the Borrower and the
Administrative Agent two U.S. Tax Compliance Certificates from each beneficiary
or member and two accurate and complete original signed Internal Revenue Service
Forms W-8BEN-E, or successor applicable form, certifying to such beneficiary’s
or member’s legal entitlement at the date of such certificate to an exemption
from U.S. withholding tax under the provisions of Section 871(h) or Section
881(c) of the Code with respect to payments to be made under this Agreement and
any Notes, and (III) also deliver to the Borrower and the Administrative Agent
such other forms, documentation or certifications, as the case may be,
certifying that it is entitled to an exemption from United States backup
withholding tax with respect to payments under this Agreement and any Notes;

 



 - 112 - 

 

 

(2)         deliver to the Borrower and the Administrative Agent two further
accurate and complete original signed forms, certificates or certifications
referred to above on or before the date any such form, certificate or
certification expires or becomes obsolete, or any beneficiary or member changes,
and after the occurrence of any event requiring a change in the most recently
provided form, certificate or certification and obtain such extensions of time
reasonably requested by the Borrower or the Administrative Agent for filing and
completing such forms, certificates or certifications; and

 

(3)         deliver, to the extent legally entitled to do so, upon reasonable
request by the Borrower, to the Borrower and the Administrative Agent such other
forms as may be reasonably required in order to establish the legal entitlement
of such Agent or Lender (or beneficiary or member) to an exemption from, or
reduction of, withholding with respect to payments under this Agreement and any
Notes, provided that in determining the reasonableness of a request under this
clause (3) such Agent or Lender shall be entitled to consider the cost (to the
extent unreimbursed by the Borrower) which would be imposed on such Agent or
Lender (or beneficiary or member) of complying with such request;

 

unless, in any such case (other than with respect to United States backup
withholding tax), there has been a Change in Law which renders all such forms
inapplicable or which would prevent such Agent or such Lender (or such
beneficiary or member) from duly completing and delivering any such form with
respect to it and such Agent or such Lender so advises the Borrower and the
Administrative Agent.

 

(c)         Each Lender and each Agent, in each case that is a United States
Person, shall, on or before the date of any payment by the Borrower under this
Agreement or any Notes to such Lender or Agent, deliver to the Borrower and the
Administrative Agent two accurate and complete original signed Internal Revenue
Service Forms W-9, or successor applicable form, certifying that such Lender or
Agent is a United States Person and that such Lender or Agent is entitled to
complete exemption from United States backup withholding tax.

 

(d)         Notwithstanding the foregoing, if the Administrative Agent is not a
United States Person, on or before the date of any payment by the Borrower under
this Agreement or any Notes to the Administrative Agent, the Administrative
Agent shall:

 

(i)          deliver to the Borrower (A) two accurate and complete original
signed Internal Revenue Service Forms W-8ECI, or successor applicable form, with
respect to any amounts payable to the Administrative Agent for its own account,
(B) two accurate and complete original signed Internal Revenue Service Forms
W-8IMY, or successor applicable form, with respect to any amounts payable to the
Administrative Agent for the account of others, certifying that it is a “U.S.
branch” and that the payments it receives for the account of others are not
effectively connected with the conduct of its trade or business in the United
States and that it is using such form as evidence of its agreement with the
Borrower to be treated as a U.S. person with respect to such payments (and the
Borrower and the Administrative Agent agree to so treat the Administrative Agent
as a U.S. person with respect to such payments as contemplated by U.S. Treasury
Regulation § 1.1441-1(b)(2)(iv)) and (C) such other forms or certifications as
may be sufficient under applicable law to establish that the Administrative
Agent is entitled to receive any payment by the Borrower under this Agreement or
any Notes (whether for its own account or for the account of others) without
deduction or withholding of any U.S. federal income taxes;

 



 - 113 - 

 

 

(ii)         deliver to the Borrower two further accurate and complete original
signed forms or certifications provided in Subsection 4.11(d)(i) on or before
the date that any such form or certification expires or becomes obsolete and
after the occurrence of any event requiring a change in the most recent form or
certificate previously delivered by it to the Borrower; and

 

(iii)        obtain such extensions of time for filing and completing such forms
or certifications as may reasonably be requested by the Borrower or the
Administrative Agent;

 

unless in any such case (other than with respect to United States backup
withholding tax) there has been a Change in Law which renders all such forms
inapplicable or which would prevent the Administrative Agent from duly
completing and delivering any such form with respect to it and the
Administrative Agent so advises the Borrower.

 

(e)         If a payment made to an Agent or a Lender under any Loan Document
would be subject to U.S. federal withholding tax imposed by FATCA if such Agent
or such Lender were to fail to comply with the applicable reporting requirements
of FATCA, such Agent or such Lender shall deliver to the Administrative Agent
and the Borrower, at the time or times prescribed by law and at such time or
times reasonably requested by the Administrative Agent or the Borrower, such
documentation prescribed by applicable law and such additional documentation
reasonably requested by the Administrative Agent or the Borrower as may be
necessary for the Administrative Agent and the Borrower to comply with their
respective obligations (including any applicable reporting requirements) under
FATCA, to determine whether such Agent or such Lender has complied with such
Agent’s or such Lender’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment. For the avoidance of doubt, the Borrower
and the Administrative Agent shall be permitted to withhold any Taxes imposed by
FATCA.

 



 - 114 - 

 

 

4.12         Indemnity. The Borrower agrees to indemnify each Lender in respect
of Extensions of Credit made, or requested to be made, to the Borrower, and to
hold each such Lender harmless from any loss or expense which such Lender may
sustain or incur (other than through such Lender’s bad faith, gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final and nonappealable decision) as a consequence of (a) default by the
Borrower in making a borrowing of, conversion into or continuation of Eurodollar
Loans after the Borrower has given a notice requesting the same in accordance
with the provisions of this Agreement, (b) default by the Borrower in making any
prepayment or conversion of Eurodollar Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a payment or prepayment of Eurodollar Loans or the conversion of
Eurodollar Loans on a day which is not the last day of an Interest Period with
respect thereto. Such indemnification may include an amount equal to the excess,
if any, of (i) the amount of interest which would have accrued on the amount so
prepaid, or converted, or not so borrowed, converted or continued, for the
period from the date of such prepayment or conversion or of such failure to
borrow, convert or continue to the last day of the applicable Interest Period
(or, in the case of a failure to borrow, convert or continue, the Interest
Period that would have commenced on the date of such failure) in each case at
the applicable rate of interest for such Eurodollar Loans provided for herein
(excluding, however, the Applicable Margin included therein, if any) over (ii)
the amount of interest (as reasonably determined by such Lender) which would
have accrued to such Lender on such amount by placing such amount on deposit for
a comparable period with leading banks in the interbank eurodollar market. If
any Lender becomes entitled to claim any amounts under the indemnity contained
in this Subsection 4.12, it shall provide prompt notice thereof to the Borrower,
through the Administrative Agent, certifying (x) that one of the events
described in clause (a), (b) or (c) has occurred and describing in reasonable
detail the nature of such event, (y) as to the loss or expense sustained or
incurred by such Lender as a consequence thereof and (z) as to the amount for
which such Lender seeks indemnification hereunder and a reasonably detailed
explanation of the calculation thereof. Such a certificate as to any
indemnification pursuant to this Subsection 4.12 submitted by such Lender,
through the Administrative Agent, to the Borrower shall be conclusive in the
absence of manifest error. The Borrower shall pay such Lender the amount shown
as due on any such certificate within five Business Days after receipt thereof.
This covenant shall survive the termination of this Agreement and the payment of
the Term Loans and all other amounts payable hereunder.

 

4.13         Certain Rules Relating to the Payment of Additional Amounts. (a)
Upon the request, and at the expense of the Borrower, each Lender and Agent to
which the Borrower is required to pay any additional amount pursuant to
Subsection 4.10 or 4.11, and any Participant in respect of whose participation
such payment is required, shall reasonably afford the Borrower the opportunity
to contest, and reasonably cooperate with the Borrower in contesting, the
imposition of any Non-Excluded Tax giving rise to such payment; provided that
(i) such Lender or Agent shall not be required to afford the Borrower the
opportunity to so contest unless the Borrower shall have confirmed in writing to
such Lender or Agent its obligation to pay such amounts pursuant to this
Agreement and (ii) the Borrower shall reimburse such Lender or Agent for its
reasonable attorneys’ and accountants’ fees and disbursements incurred in so
cooperating with the Borrower in contesting the imposition of such Non-Excluded
Tax; provided, however, that notwithstanding the foregoing no Lender or Agent
shall be required to afford the Borrower the opportunity to contest, or
cooperate with the Borrower in contesting, the imposition of any Non-Excluded
Taxes, if such Lender or Agent in its sole discretion in good faith determines
that to do so would have an adverse effect on it.

 

(b)         If a Lender changes its applicable lending office (other than (i)
pursuant to clause (c) below or (ii) after an Event of Default under Subsection
9.1(a) or (f) has occurred and is continuing) and the effect of such change, as
of the date of such change, would be to cause the Borrower to become obligated
to pay any additional amount under Subsection 4.10 or 4.11, the Borrower shall
not be obligated to pay such additional amount.

 



 - 115 - 

 

 

(c)         If a condition or an event occurs which would, or would upon the
passage of time or giving of notice, result in the payment of any additional
amount to any Lender or Agent by the Borrower pursuant to Subsection 4.10 or
4.11 or result in Affected Loans or commitments to make Affected Loans being
automatically converted to ABR Loans or Loans bearing an alternate rate of
interest or commitments to make ABR Loans or Loans bearing an alternate rate of
interest, as the case may be, pursuant to Subsection 4.9, such Lender or Agent
shall promptly notify the Borrower and the Administrative Agent and shall take
such steps as may reasonably be available to it to mitigate the effects of such
condition or event (which shall include efforts to rebook the Loans and
Commitments held by such Lender at another lending office, or through another
branch or an affiliate, of such Lender); provided that such Lender or Agent
shall not be required to take any step that, in its reasonable judgment, would
be materially disadvantageous to its business or operations or would require it
to incur additional costs (unless the Borrower agrees to reimburse such Lender
or Agent for the reasonable incremental out-of-pocket costs thereof).

 

(d)         If the Borrower shall become obligated to pay additional amounts
pursuant to Subsection 4.10 or 4.11 and any affected Lender shall not have
promptly taken steps necessary to avoid the need for payments under Subsection
4.10 or 4.11 or if Affected Loans or commitments to make Affected Loans are
automatically converted to ABR Loans or Loans bearing an alternate rate of
interest or commitments to make ABR Loans or Loans bearing an alternate rate of
interest, as the case may be, under Subsection 4.9 and any affected Lender shall
not have promptly taken steps necessary to avoid the need for such conversion
under Subsection 4.9, the Borrower shall have the right, for so long as such
obligation remains, (i) with the assistance of the Administrative Agent to seek
one or more substitute Lenders reasonably satisfactory to the Administrative
Agent and the Borrower to purchase the affected Loan or Commitment, in whole or
in part, at an aggregate price no less than such Loan’s or Commitment’s
principal amount plus accrued interest, and assume the affected obligations
under this Agreement, or (ii) so long as no Event of Default under Subsection
9.1(a) or (f) then exists or will exist immediately after giving effect to the
respective prepayment, upon notice to the Administrative Agent to prepay the
affected Loan, in whole or in part, subject to Subsection 4.12, without premium
or penalty. In the case of the substitution of a Lender, then, the Borrower, the
Administrative Agent, the affected Lender, and any substitute Lender shall
execute and deliver an appropriately completed Assignment and Acceptance
pursuant to Subsection 11.6(b) to effect the assignment of rights to, and the
assumption of obligations by, the substitute Lender; provided that any fees
required to be paid by Subsection 11.6(b) in connection with such assignment
shall be paid by the Borrower or the substitute Lender. In the case of a
prepayment of an affected Loan, the amount specified in the notice shall be due
and payable on the date specified therein, together with any accrued interest to
such date on the amount prepaid. In the case of each of the substitution of a
Lender and of the prepayment of an affected Loan, the Borrower shall first pay
the affected Lender any additional amounts owing under Subsections 4.10 and 4.11
(as well as any commitment fees and other amounts then due and owing to such
Lender, including any amounts under this Subsection 4.13) prior to such
substitution or prepayment. In the case of the substitution of a Lender pursuant
to this Subsection 4.13(d), if the Lender being replaced does not execute and
deliver to the Administrative Agent a duly completed Assignment and Acceptance
and/or any other documentation necessary to reflect such replacement by the
later of (a) the date on which the assignee Lender executes and delivers such
Assignment and Acceptance and/or such other documentation and (b) the date as of
which all obligations of the Borrower owing to such replaced Lender relating to
the Loans and participations so assigned shall be paid in full by the assignee
Lender and/or the Borrower to such Lender being replaced, then the Lender being
replaced shall be deemed to have executed and delivered such Assignment and
Acceptance and/or such other documentation as of such date and the Borrower
shall be entitled (but not obligated) to execute and deliver such Assignment and
Acceptance and/or such other documentation on behalf of such Lender.

 



 - 116 - 

 

 

(e)          If any Agent or any Lender receives a refund directly attributable
to Taxes for which the Borrower has made additional payments pursuant to
Subsection 4.10(a) or 4.11(a), such Agent or such Lender, as the case may be,
shall promptly pay such refund (together with any interest with respect thereto
received from the relevant taxing authority, but net of any reasonable cost
incurred in connection therewith) to the Borrower; provided, however, that the
Borrower agrees promptly to return such refund (together with any interest with
respect thereto due to the relevant taxing authority) (free of all Non-Excluded
Taxes) to such Agent or the applicable Lender, as the case may be, upon receipt
of a notice that such refund is required to be repaid to the relevant taxing
authority.

 

(f)          The obligations of any Agent, Lender or Participant under this
Subsection 4.13 shall survive the termination of this Agreement and the payment
of the Term Loans and all amounts payable hereunder.

 

4.14         Defaulting Lender. Notwithstanding anything contained in this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Revolving Lender
is a Defaulting Lender:

 

(a)          in determining the Required Lenders, any Lender that at the time is
a Defaulting Lender (and the Loans and/or Incremental Revolving Commitment of
such Defaulting Lender) shall be excluded and disregarded; and

 

(b)          the Borrower shall have the right, at its sole expense and effort
(i) to seek one or more Persons reasonably satisfactory to the Administrative
Agent and the Borrower to each become a substitute Revolving Lender and assume
all or part of the Commitment of any Defaulting Lender and the Borrower, the
Administrative Agent and any such substitute Revolving Lender shall execute and
deliver, and such Defaulting Lender shall thereupon be deemed to have executed
and delivered, an appropriately completed Assignment and Acceptance to effect
such substitution or (ii) so long as no Event of Default under Subsection 9.1(a)
or (f) then exists or will exist immediately after giving effect to the
respective prepayment, upon notice to the Administrative Agent, to prepay the
Loans and, at the Borrower’s option, terminate the Commitments of such
Defaulting Lender, in whole or in part, without premium or penalty.

 

SECTION 5

 

Representations and Warranties

 

To induce the Administrative Agent and each Lender to make the Extensions of
Credit requested to be made by it on the Closing Date and on each other date
thereafter on which an Extension of Credit is made, the Borrower with respect to
itself and its Restricted Subsidiaries, hereby represents and warrants, on the
Closing Date, in each case after giving effect to the Transactions, to the
Administrative Agent and each Lender that:

 



 - 117 - 

 

 

5.1           Financial Condition. (a) The audited consolidated balance sheets
of the Borrower and its Subsidiaries as of October 30, 2017, October 30, 2016
and November 1, 2015 and the related consolidated statements of operations,
equity and cash flows for the Fiscal Years ended October 30, 2017, October 30,
2016 and November 1, 2015, reported on by and accompanied by unqualified reports
from Ernst & Young LLP, present fairly, in all material respects, the
consolidated financial condition as at such dates, and the consolidated
statements of operations and consolidated cash flows for the respective periods
then ended, of the Borrower and its Subsidiaries. All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP consistently applied throughout the periods covered thereby
(except as approved by a Responsible Officer, and disclosed in any such
schedules and notes).

 

(b)          As of the Closing Date, except as set forth in the financial
statements referred to in Subsection 5.1(a), there are no liabilities of any
Loan Party of any kind, whether accrued, contingent, absolute, determined,
determinable or otherwise, which would reasonably be expected to result in a
Material Adverse Effect.

 

5.2           No Change; Solvent. Since the Closing Date, there has been no
development or event relating to or affecting any Loan Party which has had or
would be reasonably expected to have a Material Adverse Effect (after giving
effect to (i) the consummation of the Transactions, (ii) the making of the
Extensions of Credit to be made on the Closing Date and the application of the
proceeds thereof as contemplated hereby, and (iii) the payment of actual or
estimated fees, expenses, financing costs and tax payments related to the
Transactions contemplated hereby). As of the Closing Date, after giving effect
to the consummation of the Transactions to be consummated on the Closing Date,
the Borrower, together with its Subsidiaries on a consolidated basis, is
Solvent.

 

5.3           Corporate Existence; Compliance with Law. Each of the Loan Parties
(a) is duly organized, validly existing and (to the extent applicable in the
relevant jurisdiction) in good standing under the laws of the jurisdiction of
its incorporation or formation, except (other than with respect to the
Borrower), to the extent that the failure to be organized, existing and (to the
extent applicable) in good standing would not reasonably be expected to have a
Material Adverse Effect, (b) has the legal right to own and operate its
property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, except to the extent that the failure
to have such legal right would not be reasonably expected to have a Material
Adverse Effect, (c) is duly qualified as a foreign corporation or limited
liability company and (to the extent applicable in the relevant jurisdiction) in
good standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, other than in such jurisdictions where the failure to be so
qualified and (to the extent applicable) in good standing would not be
reasonably expected to have a Material Adverse Effect and (d) is in compliance
with all Requirements of Law, except to the extent that the failure to comply
therewith would not, in the aggregate, be reasonably expected to have a Material
Adverse Effect.

 



 - 118 - 

 

 

5.4           Corporate Power; Authorization; Enforceable Obligations. Each Loan
Party has the corporate or other organizational power and authority, and the
legal right, to make, deliver and perform the Loan Documents to which it is a
party and, in the case of the Borrower, to obtain Extensions of Credit
hereunder, and each such Loan Party has taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the Extensions of Credit to it, if any, on the terms and conditions of
this Agreement and any Notes. No consent or authorization of, filing with,
notice to or other similar act by or in respect of, any Governmental Authority
or any other Person is required to be obtained or made by or on behalf of any
Loan Party in connection with the execution, delivery, performance, validity or
enforceability of the Loan Documents to which it is a party or, in the case of
the Borrower, with the Extensions of Credit to it, if any, hereunder, except for
(a) consents, authorizations, notices and filings described in Schedule 5.4, all
of which have been obtained or made prior to the Closing Date, (b) filings to
perfect the Liens created by the Security Documents and (c) consents,
authorizations, notices and filings which the failure to obtain or make would
not reasonably be expected to have a Material Adverse Effect. This Agreement has
been duly executed and delivered by the Borrower, and each other Loan Document
to which any Loan Party is a party will be duly executed and delivered on behalf
of such Loan Party. This Agreement constitutes a legal, valid and binding
obligation of the Borrower and each other Loan Document to which any Loan Party
is a party when executed and delivered will constitute a legal, valid and
binding obligation of such Loan Party, enforceable against such Loan Party in
accordance with its terms, in each case except as enforceability may be limited
by applicable domestic or foreign bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law).

 

5.5           No Legal Bar. The execution, delivery and performance of the Loan
Documents by any of the Loan Parties, the Extensions of Credit hereunder and the
use of the proceeds thereof (a) will not violate any Requirement of Law or
Contractual Obligation of such Loan Party in any respect that would reasonably
be expected to have a Material Adverse Effect, (b) will not result in, or
require the creation or imposition of any Lien (other than Liens securing the
Term Loan Facility Obligations or otherwise permitted hereby) on any of its
properties or revenues pursuant to any such Requirement of Law or Contractual
Obligation and (c) will not violate any provision of the Organizational
Documents of such Loan Party or any of the Restricted Subsidiaries, except
(other than with respect to the Borrower) as would not reasonably be expected to
have a Material Adverse Effect.

 

5.6           No Material Litigation. No litigation, investigation or proceeding
of or before any arbitrator or Governmental Authority is pending or, to the
knowledge of the Borrower, threatened by or against the Borrower or any of its
Restricted Subsidiaries or against any of their respective properties or
revenues, (a) except as described on Schedule 5.6, which is so pending or
threatened at any time on or prior to the Closing Date and relates to any of the
Loan Documents or any of the transactions contemplated hereby or thereby or (b)
which would be reasonably expected to have a Material Adverse Effect.

 

5.7           No Default. Neither the Borrower nor any of its Restricted
Subsidiaries is in default under or with respect to any of its Contractual
Obligations in any respect which would be reasonably expected to have a Material
Adverse Effect. Since the Closing Date, no Default or Event of Default has
occurred and is continuing.

 



 - 119 - 

 

 

5.8           Ownership of Property; Liens. Each of the Borrower and its
Restricted Subsidiaries has good title in fee simple to, or a valid leasehold
interest in, all its material real property located in the United States of
America, and good title to, or a valid leasehold interest in, all its other
material property located in the United States of America, except those for
which the failure to have such good title or such leasehold interest would not
be reasonably expected to have a Material Adverse Effect, and none of such real
or other property is subject to any Lien, except for Liens permitted hereby
(including Permitted Liens). Schedule 5.8 sets forth all Mortgaged Fee
Properties as of the Closing Date.

 

5.9           Intellectual Property. The Borrower and each of its Restricted
Subsidiaries owns, or has the legal right to use, all United States and foreign
patents, patent applications, trademarks, trademark applications, trade names,
copyrights, and rights in know-how and trade secrets necessary for each of them
to conduct its business as currently conducted (the “Intellectual Property”)
except for those for which the failure to own or have such legal right to use
would not be reasonably expected to have a Material Adverse Effect. Except as
provided on Schedule 5.9, to the knowledge of the Borrower, (1) no claim has
been asserted and is pending by any Person against the Borrower or any of its
Restricted Subsidiaries challenging or questioning the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property and (2) the use of such Intellectual Property by the Borrower and its
Restricted Subsidiaries does not infringe on the rights of any Person, except
(in each case under the preceding clauses (1) and (2)) for such claims and
infringements which in the aggregate, would not be reasonably expected to have a
Material Adverse Effect.

 

5.10         Taxes. To the knowledge of the Borrower, (1) each of the Borrower
and its Restricted Subsidiaries has filed or caused to be filed all material tax
returns which are required to be filed by it and has paid (a) all Taxes shown to
be due and payable on such returns and (b) all Taxes shown to be due and payable
on any assessments of which it has received notice made against it or any of its
property (including the Mortgaged Fee Properties) and all other Taxes imposed on
it or any of its property by any Governmental Authority; and (2) no tax Liens
have been filed (except for Liens for Taxes not yet due and payable), and no
claim is being asserted in writing, with respect to any such Taxes (in each case
under the preceding clauses (1) and (2) other than in respect of any such (i)
Taxes with respect to which the failure to pay, in the aggregate, would not have
a Material Adverse Effect or (ii) Taxes the amount or validity of which are
currently being contested in good faith by appropriate proceedings diligently
conducted and with respect to which reserves in conformity with GAAP have been
provided on the books of the Borrower or its Restricted Subsidiaries, as the
case may be).

 

5.11         Federal Regulations. No part of the proceeds of any Extensions of
Credit will be used for any purpose which violates the provisions of the
Regulations of the Board, including Regulation T, Regulation U or Regulation X
of the Board. If requested by any Lender or the Administrative Agent, the
Borrower will furnish to the Administrative Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of FR Form G-3 or FR
Form U-1, referred to in said Regulation U.

 



 - 120 - 

 

 

5.12         ERISA. (a) During the five year period prior to each date as of
which this representation is made, or deemed made, with respect to any Plan,
none of the following events or conditions, either individually or in the
aggregate, has resulted or is reasonably likely to result in a Material Adverse
Effect: (i) a Reportable Event, (ii) a failure to satisfy the minimum funding
standard (within the meaning of Section 412 of the Code or Section 302 of
ERISA), (iii) any noncompliance with the applicable provisions of ERISA or the
Code, (iv) a termination of a Single Employer Plan (other than a standard
termination pursuant to Section 4041(b) of ERISA), (v) a Lien on the property of
the Borrower or its Restricted Subsidiaries in favor of the PBGC or a Plan, (vi)
a complete or partial withdrawal from any Multiemployer Plan by the Borrower or
any Commonly Controlled Entity, (vii) the Insolvency of any Multiemployer Plan
or (viii) any transactions that resulted or could reasonably be expected to
result in any liability to the Borrower or any Commonly Controlled Entity under
Section 4069 of ERISA or Section 4212(c) of ERISA.

 

(b)          With respect to any Foreign Plan, none of the following events or
conditions exists and is continuing that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect: (i)
substantial non-compliance with its terms and with the requirements of any and
all applicable laws, statutes, rules, regulations and orders, (ii) failure to be
maintained, where required, in good standing with applicable regulatory
authorities, (iii) any obligation of the Borrower or its Restricted Subsidiaries
in connection with the termination or partial termination of, or withdrawal
from, any Foreign Plan, (iv) any Lien on the property of the Borrower or its
Restricted Subsidiaries in favor of a Governmental Authority as a result of any
action or inaction regarding a Foreign Plan, (v) for each Foreign Plan which is
a funded or insured plan, failure to be funded or insured on an ongoing basis to
the extent required by applicable non-U.S. law (using actuarial methods and
assumptions which are consistent with the valuations last filed with the
applicable Governmental Authorities, if applicable), (vi) any facts that, to the
best knowledge of the Borrower or any of its Restricted Subsidiaries, exist that
would reasonably be expected to give rise to a dispute and any pending or
threatened disputes that, to the best knowledge of the Borrower or any of its
Restricted Subsidiaries, would reasonably be expected to result in a material
liability to the Borrower or any of its Restricted Subsidiaries concerning the
assets of any Foreign Plan (other than individual claims for the payment of
benefits) and (vii) failure to make all contributions in a timely manner to the
extent required by applicable non-U.S. law.

 



 - 121 - 

 

 

5.13         Collateral. Upon execution and delivery thereof by the parties
thereto, the Guarantee and Collateral Agreement will be effective to create (to
the extent described therein) in favor of the Collateral Agent for the benefit
of the Secured Parties, a valid and enforceable security interest in or liens on
the Collateral described therein, except as to enforcement, as may be limited by
applicable domestic or foreign bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing. When (a) all Filings (as defined in the Guarantee and Collateral
Agreement) have been completed, (b) all applicable Instruments, Chattel Paper
and Documents (each as described in the Guarantee and Collateral Agreement)
constituting Collateral a security interest in which is perfected by possession
have been delivered to, and/or are in the continued possession of, the
Collateral Agent, the applicable Collateral Representative or any Additional
Agent, as applicable (or their respective agents appointed for purposes of
perfection), in accordance with the applicable ABL/Term Loan Intercreditor
Agreement, Junior Lien Intercreditor Agreement or Other Intercreditor Agreement
and (c) all Deposit Accounts and Pledged Stock (each as defined in the Guarantee
and Collateral Agreement) a security interest in which is required by the
Security Documents to be perfected by “control” (as described in the Uniform
Commercial Code as in effect in each applicable jurisdiction (in the case of
Deposit Accounts) and the State of New York (in the case of Pledged Stock) from
time to time) are under the “control” of the Collateral Agent, the
Administrative Agent, the applicable Collateral Representative or any Additional
Agent, as applicable (or their respective agents appointed for purposes of
perfection), in accordance with the applicable ABL/Term Loan Intercreditor
Agreement, Junior Lien Intercreditor Agreement or Other Intercreditor Agreement
and (d) the Mortgages (if any) have been duly recorded in the proper recorders’
offices or appropriate public records and the mortgage recording fees and taxes
in respect thereof, if any, are paid and the formal requirements of state or
local law applicable to the recording of real property mortgages generally have
been complied with, the security interests and liens granted pursuant to the
Guarantee and Collateral Agreement and the Mortgages (if any) shall constitute
(to the extent described therein and with respect to the Mortgages (if any),
only as relates to the real property security interests and Liens granted
pursuant thereto) a perfected security interest in (to the extent intended to be
created thereby and required to be perfected under the Loan Documents), all
right, title and interest of each pledgor or mortgagor (as applicable) party
thereto in the Collateral described therein (excluding Commercial Tort Claims,
as defined in the Guarantee and Collateral Agreement, other than such Commercial
Tort Claims set forth on Schedule 6 thereto (if any)) with respect to such
pledger or mortgagor (as applicable). Notwithstanding any other provision of
this Agreement, capitalized terms that are used in this Subsection 5.13 and not
defined in this Agreement are so used as defined in the applicable Security
Document.

 

5.14         Investment Company Act; Other Regulations. The Borrower is not
required to be registered as an “investment company”, or a company “controlled”
by an entity required to be registered as an “investment company”, within the
meaning of the Investment Company Act. The Borrower is not subject to regulation
under any federal or state statute or regulation (other than Regulation X of the
Board) which limits its ability to incur Indebtedness as contemplated hereby.

 

5.15         Subsidiaries. Schedule 5.15 sets forth all the Subsidiaries of the
Borrower at the Closing Date (after giving effect to the Transactions), the
jurisdiction of their organization and the direct or indirect ownership interest
of the Borrower therein.

 

5.16         Purpose of Loans. The proceeds of Term Loans shall be used by the
Borrower (i) in the case of the Initial Term Loans, to effect, in part, the
Transactions, and to pay certain fees, premiums and expenses relating thereto
and (ii) in the case of all other Term Loans, to finance the working capital,
capital expenditures, business requirements of the Borrower and its Subsidiaries
and for other purposes not prohibited by this Agreement.

 

5.17         Environmental Matters. Except as disclosed on Schedule 5.17 or as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect:

 



 - 122 - 

 

 

(a)          The Borrower and its Restricted Subsidiaries: (i) are, and within
the period of all applicable statutes of limitation have been, in compliance
with all applicable Environmental Laws; (ii) hold all Environmental Permits
(each of which is in full force and effect) required for any of their current
operations or for any property owned, leased, or otherwise operated by any of
them and reasonably expect to timely obtain without material expense all such
Environmental Permits required for planned operations; (iii) are, and within the
period of all applicable statutes of limitation have been, in compliance with
all of their Environmental Permits; and (iv) believe they will be able to
maintain compliance with Environmental Laws, including any reasonably
foreseeable future requirements thereof.

 

(b)          Materials of Environmental Concern have not been transported,
disposed of, emitted, discharged, or otherwise released or threatened to be
released, to, at or from any real property presently or formerly owned, leased
or operated by the Borrower or any of its Restricted Subsidiaries or at any
other location, which would reasonably be expected to (i) give rise to liability
or other Environmental Costs of the Borrower or any of its Restricted
Subsidiaries under any applicable Environmental Law, or (ii) interfere with the
planned or continued operations of the Borrower and its Restricted Subsidiaries
or (iii) impair the fair saleable value of any Mortgaged Fee Properties.

 

(c)          There is no judicial, administrative, or arbitral proceeding
(including any notice of violation or alleged violation) under any Environmental
Law to which the Borrower or any of its Restricted Subsidiaries is, or to the
knowledge of the Borrower or any of its Restricted Subsidiaries is reasonably
likely to be, named as a party that is pending or, to the knowledge of the
Borrower or any of its Restricted Subsidiaries, threatened.

 

(d)          Neither the Borrower nor any of its Restricted Subsidiaries has
received any written request for information, or been notified that it is a
potentially responsible party, under the federal Comprehensive Environmental
Response, Compensation, and Liability Act or any similar Environmental Law, or
received any other written request for information from any Governmental
Authority with respect to any Materials of Environmental Concern.

 

(e)          Neither the Borrower nor any of its Restricted Subsidiaries has
entered into or agreed to any consent decree, order, or settlement or other
agreement, nor is subject to any judgment, decree, or order or other agreement,
in any judicial, administrative, arbitral, or other forum, relating to
compliance with or liability under any Environmental Law.

 



 - 123 - 

 

 

5.18         No Material Misstatements. The written information, reports,
financial statements, exhibits and schedules furnished by or on behalf of the
Borrower to the Administrative Agent, the Other Representatives and the Lenders
on or prior to the Closing Date in connection with the negotiation of any Loan
Document or included therein or delivered pursuant thereto, taken as a whole,
did not contain as of the Closing Date any material misstatement of fact and did
not omit to state as of the Closing Date any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading in their presentation of the Borrower and its
Restricted Subsidiaries taken as a whole. It is understood that (a) no
representation or warranty is made concerning the forecasts, estimates, pro
forma information, projections and statements as to anticipated future
performance or conditions, and the assumptions on which they were based or
concerning any information of a general economic nature or general information
about Borrower’s and its Subsidiaries’ industry, contained in any such
information, reports, financial statements, exhibits or schedules, except that,
in the case of such forecasts, estimates, pro forma information, projections and
statements, as of the date such forecasts, estimates, pro forma information,
projections and statements were generated, (i) such forecasts, estimates, pro
forma information, projections and statements were based on the good faith
assumptions of the management of the Borrower and (ii) such assumptions were
believed by such management to be reasonable and (b) such forecasts, estimates,
pro forma information, projections and statements, and the assumptions on which
they were based, may or may not prove to be correct.

 

5.19         Labor Matters. There are no strikes pending or, to the knowledge of
the Borrower, reasonably expected to be commenced against the Borrower or any of
its Restricted Subsidiaries which, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect. The hours worked and
payments made to employees of the Borrower and each of its Restricted
Subsidiaries have not been in violation of any applicable laws, rules or
regulations, except where such violations would not reasonably be expected to
have a Material Adverse Effect.

 

5.20         Insurance. Schedule 5.20 sets forth a complete and correct listing
as of the Closing Date, of all insurance that is (a) maintained by the Loan
Parties and (b) material to the business and operations of the Borrower and its
Restricted Subsidiaries taken as a whole, with the amounts insured (and any
deductibles) set forth therein.

 

5.21         Anti-Terrorism. To the extent applicable, except as would not
reasonably be expected to have a Material Adverse Effect, the Borrower and each
Restricted Subsidiary is in compliance with (a) the PATRIOT Act, (b) the Trading
with the Enemy Act, as amended and (c) any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department, U.S.
Department of State, United Nations Security Council, European Union or Her
Majesty’s Treasury (collectively, “Sanctions”) and any other enabling
legislation or executive order relating thereto. Neither any Loan Party nor,
except as would not reasonably be expected to have a Material Adverse Effect,
(i) any Restricted Subsidiary that is not a Loan Party or (ii) to the knowledge
of the Borrower, any director, officer or employee of the Borrower or any
Restricted Subsidiary, is the target of any Sanctions. None of the Borrower or
any Restricted Subsidiary will knowingly use the proceeds of the Loans for the
purpose of funding or financing any activities or business of or with any
Person, or in any country or territory, that at the time of such funding or
financing is restricted under Sanctions.

 

SECTION 6

 

Conditions Precedent

 

6.1           Conditions to Initial Extension of Credit. This Agreement,
including the agreement of each Lender to make the initial Extension of Credit
requested to be made by it, shall become effective on the date on which the
following conditions precedent shall have been satisfied or waived:

 



 - 124 - 

 

 

(a)          Loan Documents. The Administrative Agent shall have received (or,
in the case of certain Loan Parties, shall receive substantially concurrently
with the satisfaction of the other conditions precedent set forth in this
Subsection 6.1) the following Loan Documents, executed and delivered as required
below:

 

(i)          this Agreement, executed and delivered by the Borrower;

 

(ii)         ABL/Term Loan Intercreditor Agreement, acknowledged by each Loan
Party required to be a signatory thereto; and

 

(iii)        the Guarantee and Collateral Agreement, executed and delivered by
each Loan Party required to be a signatory thereto;

 

provided that, clause (iii) above notwithstanding, but without limiting the
requirements set forth in Subsections 6.1(e) and (f), to the extent that a valid
security interest in the Collateral covered by the Guarantee and Collateral
Agreement (to the extent and with priority contemplated thereby) is not provided
on the Closing Date and to the extent the Borrower its Subsidiaries have used
commercially reasonable efforts to provide such Collateral, the provisions of
clause (iii) above shall be deemed to have been satisfied and the Loan Parties
shall be required to provide such Collateral in accordance with the provisions
set forth in Subsection 7.13 if, and only if, each Loan Party shall have
executed and delivered the Guarantee and Collateral Agreement to the
Administrative Agent and the Administrative Agent shall have a perfected
security interest in all Collateral of the type for which perfection may be
accomplished by filing a UCC financing statement and shall have possession of
all certificated Capital Stock of the Borrower and of its Domestic Subsidiaries
(to the extent constituting Collateral) together with undated stock powers
executed in blank.

 

(b)          Outstanding Indebtedness. After giving effect to the consummation
of the Transactions, all principal, accrued and unpaid interest, and other
amounts then due and owing under the Predecessor Term Loan Credit Agreement, the
Predecessor ABL Credit Agreement and the Senior Notes and Senior Note Indenture
shall have been or shall substantially contemporaneously be paid in full,
discharged, defeased, or terminated; all commitments under the Predecessor Term
Loan Credit Agreement shall have been, or shall be substantially
contemporaneously be, terminated; and any Liens on the Collateral granted by any
Loan Party to secure its obligations under the Predecessor Term Loan Credit
Agreement or the Guarantee (as defined therein) shall have been, or shall
substantially contemporaneously be, terminated and released.

 

(c)          Legal Opinions. The Administrative Agent shall have received the
following executed legal opinions, each in form and substance reasonably
satisfactory to the Administrative Agent:

 

(i)          executed legal opinion of Debevoise & Plimpton LLP, counsel to the
Borrower and the other Loan Parties;

 



 - 125 - 

 

 

(ii)         executed legal opinions of Richards, Layton & Finger, P.A., special
Delaware counsel to certain of the Loan Parties; and

 

(iii)        executed legal opinion of Holland & Hart LLP, special Nevada
counsel to certain of the Loan Parties.

 

(d)          Officer’s Certificate. The Administrative Agent shall have received
a certificate from the Borrower, dated the Closing Date, substantially in the
form of Exhibit G hereto, with appropriate insertions and attachments.

 

(e)          Perfected Liens. The Collateral Agent shall have obtained a valid
security interest in the Collateral covered by the Guarantee and Collateral
Agreement (to the extent and with the priority contemplated therein and in the
ABL/Term Loan Intercreditor Agreement); and all documents, instruments, filings
and recordations reasonably necessary in connection with the perfection and, in
the case of the filings with the United States Patent and Trademark Office and
the United States Copyright Office, protection of such security interests shall
have been executed and delivered or made, or shall be delivered or made
substantially concurrently with the initial funding of the Initial Term Loans
or, in the case of UCC filings, written authorization to make such UCC filings
shall have been delivered to the Collateral Agent, and none of such Collateral
shall be subject to any other pledges, security interests or mortgages except
for any permitted hereby (including Permitted Liens) or pledges, security
interests or mortgages to be released on the Closing Date; provided that with
respect to any such Collateral the security interest in which may not be
perfected by filing of a UCC financing statement or by possession of
certificated Capital Stock of Domestic Subsidiaries (to the extent constituting
Collateral), if perfection of the Collateral Agent’s security interest in such
Collateral may not be accomplished on or before the Closing Date after the
applicable Loan Party’s commercially reasonable efforts to do so, then delivery
of documents and instruments for perfection of such security interest shall not
constitute a condition precedent to the initial borrowings hereunder if the
applicable Loan Party agrees to deliver or cause to be delivered such documents
and instruments, and take or cause to be taken such other actions as may be
reasonably necessary to perfect such security interests in accordance with
Subsection 7.13 and otherwise pursuant to arrangements to be mutually agreed by
the applicable Loan Party and the Administrative Agent acting reasonably, but in
no event later than the 91st day after the Closing Date (unless otherwise agreed
by the Administrative Agent in its sole discretion) (and in the case of real
property and the Mortgages, no later than the 121st day after the Closing Date
unless otherwise agreed by the Administrative Agent in its sole discretion).

 

(f)          Pledged Stock; Stock Powers. The Collateral Agent shall have
received the certificates, if any, representing the Pledged Stock under (and as
defined in) the Guarantee and Collateral Agreement, together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof; provided that with respect to any such Pledged
Stock other than Capital Stock of Domestic Subsidiaries (to the extent
constituting Collateral), if delivery of such Pledged Stock and related stock
powers to the Collateral Agent may not be accomplished on or before the Closing
Date after the applicable Loan Party’s commercially reasonable efforts to do so,
then delivery of such Pledged Stock and related stock powers shall not
constitute a condition precedent to the initial borrowings hereunder if the
applicable Loan Party agrees to deliver or cause to be delivered such Pledged
Stock and related stock powers in accordance with Subsection 7.13 and otherwise
pursuant to arrangements to be mutually agreed by the applicable Loan Party and
the Administrative Agent acting reasonably, but in no event later than the 91st
day after the Closing Date (unless otherwise agreed by the Administrative Agent
in its sole discretion).

 



 - 126 - 

 

 

(g)         Lien Searches. The Collateral Agent shall have received customary
lien searches in the United States reasonably requested by it at least three
calendar days prior to the Closing Date.

 

(h)         Fees. The Lead Arrangers, the Agents and the Lenders, respectively,
shall have received all fees related to the Transactions payable to them to the
extent due (which may be offset against the proceeds of the Facilities).

 

(i)          Secretary’s Certificate. The Administrative Agent shall have
received a certificate from each Loan Party substantially concurrently with the
satisfaction of the other conditions precedent set forth in Subsection 6.01,
dated the Closing Date, substantially in the form of Exhibit F hereto, with
appropriate insertions and attachments of resolutions or other actions, evidence
of incumbency and the signature of authorized signatories and Organizational
Documents, executed by a Responsible Officer and the Secretary or any Assistant
Secretary or other authorized representative of such Loan Party.

 

(j)          Solvency. The Administrative Agent shall have received a
certificate of the chief financial officer or treasurer (or other comparable
officer) of the Borrower certifying the Solvency, after giving effect to the
Transactions, of the Borrower and its Subsidiaries on a consolidated basis in
substantially the form of Exhibit H hereto.

 

(k)         PATRIOT Act. The Administrative Agent shall have received at least
three days prior to the Closing Date all documentation and other information
about the Loan Parties mutually agreed to be required by U.S. regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act, that has been reasonably
requested in writing at least ten days prior to the Closing Date.

 

(l)          Representations and Warranties. Each of the representations and
warranties made by any Loan Party pursuant to this Agreement shall, except to
the extent they relate to a particular date, be true and correct in all material
respects on and as of such date as if made on and as of such date.

 

(m)         Borrowing Notice. With respect to the initial Extensions of Credit,
the Administrative Agent shall have received a notice of such Borrowing as
required by Subsection 2.3.

 

(n)          Closing Date Refinancing. The Transactions shall, substantially
concurrently with the funding of the Initial Term Loans, be consummated.

 



 - 127 - 

 

 

The making of the initial Extensions of Credit by the Lenders hereunder shall
conclusively be deemed to constitute an acknowledgement by the Administrative
Agent and each Lender that each of the conditions precedent set forth in this
Subsection 6.1 shall have been satisfied in accordance with its respective terms
or shall have been irrevocably waived by such Person.

 

SECTION 7

Affirmative Covenants

 

The Borrower hereby agrees that, from and after the Closing Date, until payment
in full of the Loans and all other Term Loan Facility Obligations then due and
owing to any Lender or any Agent hereunder, the Borrower shall (except in the
case of delivery of financial information, reports and notices) shall cause each
of its respective Restricted Subsidiaries to:

 

7.1           Financial Statements. Furnish to the Administrative Agent for
delivery to each Lender (and the Administrative Agent agrees to make and so
deliver such copies):

 

(a)          as soon as available, but in any event not later than the fifth
Business Day after the 105th day following the end of the Fiscal Year of the
Borrower (or such longer period as may be permitted by the SEC for filing of
annual reports on Form 10-K), a copy of the consolidated balance sheet of the
Borrower as at the end of such year and the related consolidated statements of
comprehensive income (loss) and changes in stockholders’ equity and cash flows
for such year, setting forth, in each case, in comparative form the figures for
and as of the end of the previous year, reported on without a “going concern” or
like qualification or exception, or qualification arising out of the scope of
the audit (provided that such report may contain a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, if such qualification or exception is related solely to (i) an upcoming
Maturity Date hereunder or an upcoming “maturity date” under the Senior ABL
Facility or any other Indebtedness Incurred in compliance with this Agreement,
(ii) any potential inability to satisfy any financial maintenance covenant
included in the Senior ABL Agreement or any other Indebtedness of the Borrower
or its Subsidiaries on a future date in a future period or (iii) the activities,
operations, financial results, assets or liabilities of any Unrestricted
Subsidiary), by Ernst & Young LLP or other independent certified public
accountants of nationally recognized standing (it being agreed that the
furnishing of (x) the Borrower’s or any Parent Entity’s annual report on Form
10-K for such year, as filed with the SEC, or (y) the financial statements of
any Parent Entity will satisfy the Borrower’s obligation under this Subsection
7.1(a) with respect to such year, including with respect to the requirement that
such financial statements be reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, so long as the report included in such Form 10-K or accompanying such
financial statements, as applicable, does not contain any “going concern” or
like qualification or exception (other than a “going concern” or like
qualification or exception with respect to (i) an upcoming Maturity Date
hereunder or an upcoming “maturity date” under the Senior ABL Facility, the
Senior Notes or any other Indebtedness Incurred in compliance with this
Agreement, (ii) any potential inability to satisfy any financial maintenance
covenant included in the Senior ABL Agreement or any other Indebtedness of the
Borrower or its Subsidiaries on a future date or in a future period or (iii) the
activities, operations, financial results, assets or liabilities of any
Unrestricted Subsidiary));

 



 - 128 - 

 

 

(b)          as soon as available, but in any event not later than the fifth
Business Day following the 60th day following the end of each of the first three
quarterly periods of each Fiscal Year of the Borrower (or such longer period as
may be permitted by the SEC for the filing of quarterly reports on Form 10-Q),
the unaudited consolidated balance sheet of the Borrower as at the end of such
quarter and the related unaudited consolidated statements of comprehensive
income (loss) and changes in stockholders’ equity and cash flows of the Borrower
for such quarter and the portion of the Fiscal Year through the end of such
quarter, setting forth, in comparative form the figures for and as of the
corresponding periods of the previous year, certified by a Responsible Officer
of the Borrower as being fairly stated in all material respects (subject to
normal year-end audit and other adjustments) (it being agreed that the
furnishing of (x) the Borrower’s or any Parent Entity’s quarterly report on Form
10-Q for such quarter, as filed with the SEC, or (y) the financial statements of
any Parent Entity, will, in each case, satisfy the Borrower’s obligations under
this Subsection 7.1(b) with respect to such quarter);

 

(c)          all such financial statements delivered pursuant to Subsection
7.1(a) or (b) to (and, in the case of any financial statements delivered
pursuant to Subsection 7.1(b) shall be certified by a Responsible Officer of the
Borrower to) fairly present in all material respects the financial condition of
the Borrower and, its Subsidiaries (or, if applicable, the applicable Parent
Entity and its Subsidiaries) in conformity with GAAP and to be (and, in the case
of any financial statements delivered pursuant to Subsection 7.1(b) shall be
certified by a Responsible Officer of the Borrower, to the knowledge of such
Responsible Officer, as being) in reasonable detail and prepared in accordance
with GAAP applied consistently throughout the periods reflected therein and with
prior periods that began on or after the Closing Date (except as disclosed
therein, and except, in the case of any financial statements delivered pursuant
to Subsection 7.1(b), for the absence of certain notes); and

 

(d)          to the extent applicable, concurrently with any delivery of
consolidated financial statements referred to in Subsections 7.1(a) and (b)
above, related unaudited condensed consolidating financial statements and
appropriate reconciliations reflecting the material adjustments necessary (as
determined by the Borrower in good faith, which determination shall be
conclusive) to eliminate the accounts of Unrestricted Subsidiaries (if any) from
such consolidated financial statements.

 

7.2           Certificates; Other Information. Furnish to the Administrative
Agent for delivery to each Lender (and the Administrative Agent agrees to make
and so deliver such copies):

 



 - 129 - 

 

 

(a)          concurrently with the delivery of the financial statements and
reports referred to in Subsections 7.1(a) and (b), a certificate signed by a
Responsible Officer of the Borrower (a “Compliance Certificate”) (i) stating
that, to the best of such Responsible Officer’s knowledge, each of the Borrower
and its Restricted Subsidiaries during such period has observed or performed all
of its covenants and other agreements, and satisfied every condition, contained
in this Agreement or the other Loan Documents to which it is a party to be
observed, performed or satisfied by it, and that such Responsible Officer has
obtained no knowledge of any Default or Event of Default, except, in each case,
as specified in such certificate, (ii) if (A) delivered with the financial
statements required by Subsection 7.1(a) and (B) commencing with the delivery of
financial statements for the Fiscal Year ending on or about October 31, 2019,
the Consolidated Secured Leverage Ratio as of the last day of the immediately
preceding Fiscal Year was greater than or equal to 2.50:1.00, set forth in
reasonable detail the amount of (and the calculations required to establish the
amount of) Excess Cash Flow for the respective Fiscal Year covered by such
financial statements;

 

(b)          within five Business Days after the same are filed, copies of all
financial statements and periodic reports which the Borrower may file with the
SEC or any successor or analogous Governmental Authority;

 

(c)          within five Business Days after the same are filed, copies of all
registration statements and any amendments and exhibits thereto, which the
Borrower may file with the SEC or any successor or analogous Governmental
Authority;

 

(d)          subject to the last sentence of Subsection 7.6, promptly, such
additional financial and other information regarding the Loan Parties as any
Agent or the Required Lenders through the Administrative Agent may from time to
time reasonably request; and

 

(e)          promptly upon reasonable request from the Administrative Agent,
calculations of Consolidated EBITDA and other Fixed GAAP Terms as reasonably
requested by the Administrative Agent promptly following receipt of a written
notice from the Borrower electing to change the Fixed GAAP Date, which
calculations shall show the calculations of the respective Fixed GAAP Terms both
before and after giving effect to the change in the Fixed GAAP Date and identify
the material change(s) in GAAP giving rise to the change in such calculations.

 

Documents required to be delivered pursuant to Subsection 7.1 or 7.2 may at the
Borrower’s option be delivered electronically and, if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s (or any Parent Entity’s)
website on the Internet at the website address listed on Schedule 7.2 (or such
other website address as the Borrower may specify by written notice to the
Administrative Agent from time to time); or (ii) on which such documents are
posted on the Borrower’s (or any Parent Entity’s) behalf on an Internet or
intranet website to which each Lender and the Administrative Agent have access
(whether a third-party website (including any website maintained by the SEC) or
whether sponsored by the Administrative Agent). Following the electronic
delivery of any such documents by posting such documents to a website in
accordance with the preceding sentence (other than the posting by the Borrower
of any such documents on any website maintained for or sponsored by the
Administrative Agent), the Borrower shall promptly provide the Administrative
Agent notice of such delivery (which notice may be by facsimile or electronic
mail) and the electronic location at which such documents may be accessed;
provided that, in the absence of bad faith, the failure to provide such prompt
notice shall not constitute a Default hereunder.

 



 - 130 - 

 

 

7.3           Payment of Taxes. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all taxes except
where the amount or validity thereof is currently being contested in good faith
by appropriate proceedings diligently conducted and reserves in conformity with
GAAP with respect thereto have been provided on the books of the Borrower or any
of its Restricted Subsidiaries, as the case may be, or except to the extent that
failure to do so, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 

7.4           Conduct of Business and Maintenance of Existence; Compliance with
Contractual Obligations and Requirements of Law. Preserve, renew and keep in
full force and effect its existence and take all reasonable action to maintain
all rights, privileges and franchises necessary or desirable in the normal
conduct of the business of the Borrower and its Restricted Subsidiaries, taken
as a whole, except as otherwise permitted pursuant to Subsection 8.4 or 8.7,
provided that the Borrower and its Restricted Subsidiaries shall not be required
to maintain any such rights, privileges or franchises and the Borrower’s
Restricted Subsidiaries shall not be required to maintain such existence, if the
failure to do so would not reasonably be expected to have a Material Adverse
Effect; and comply with all Contractual Obligations and Requirements of Law
except to the extent that failure to comply therewith, in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.

 

7.5           Maintenance of Property; Insurance. (i) Keep all property
necessary in the business of the Borrower and its Restricted Subsidiaries, taken
as a whole, in good working order and condition, except where failure to do so
would not reasonably be expected to have a Material Adverse Effect; (ii) use
commercially reasonable efforts to maintain with financially sound and reputable
insurance companies (or any Captive Insurance Subsidiary) insurance on, or
self-insure, all property material to the business of the Borrower and its
Restricted Subsidiaries, taken as a whole, in at least such amounts and against
at least such risks (but including in any event public liability and business
interruption) as are usually insured against in the same general area by
companies engaged in the same or a similar business; (iii) furnish to the
Administrative Agent, upon written request, information in reasonable detail as
to the insurance carried; (iv) use commercially reasonable efforts to maintain
property and liability policies that provide that in the event of any
cancellation thereof during the term of the policy, either by the insured or by
the insurance company, the insurance company shall provide to the secured party
at least 30 days prior written notice thereof, or in the case of cancellation
for non-payment of premium, ten days prior written notice thereof; (v) in the
event of any material change in any of the property or liability policies
referenced in the preceding clause (iv), use commercially reasonable efforts to
provide the Administrative Agent with at least 30 days prior written notice
thereof; and (vi) use commercially reasonable efforts to ensure that, subject to
the ABL/Term Loan Intercreditor Agreement, any Junior Lien Intercreditor
Agreement or any Other Intercreditor Agreement, at all times the Collateral
Agent, the applicable Collateral Representative or any Additional Agent, in
accordance with the applicable ABL/Term Loan Intercreditor Agreement, Junior
Lien Intercreditor Agreement or Other Intercreditor Agreement, for the benefit
of the applicable Secured Parties, shall be named as an additional insured with
respect to liability policies maintained by the Borrower and each Subsidiary
Guarantor and the Collateral Agent for the benefit of the Secured Parties, shall
be named as loss payee with respect to the property insurance maintained by the
Borrower and each Subsidiary Guarantor; provided that, unless an Event of
Default shall have occurred and be continuing, (A) the Collateral Agent shall
turn over to the Borrower any amounts received by it as an additional insured or
loss payee under any property insurance maintained by the Borrower and its
Subsidiaries, (B) the Collateral Agent agrees that the Borrower and/or its
applicable Subsidiary shall have the sole right to adjust or settle any claims
under such insurance and (C) all proceeds from a Recovery Event shall be paid to
the Borrower.

 



 - 131 - 

 

 

7.6           Inspection of Property; Books and Records; Discussions. In the
case of the Borrower, keep proper books and records in a manner to allow
financial statements to be prepared in conformity with GAAP consistently applied
in respect of all material financial transactions and matters involving the
material assets and business of the Borrower and its Restricted Subsidiaries,
taken as a whole; and permit representatives of the Administrative Agent to
visit and inspect any of its properties and examine and, to the extent
reasonable, make abstracts from any of its books and records and to discuss the
business, operations, properties and financial and other condition of the
Borrower and its Restricted Subsidiaries with officers of the Borrower and its
Restricted Subsidiaries and with its independent certified public accountants,
in each case at any reasonable time, upon reasonable notice; provided that (a)
except during the continuation of an Event of Default, only one such visit per
year shall be at the Borrower’s expense, and (b) during the continuation of an
Event of Default, the Administrative Agent or its representatives may do any of
the foregoing at the Borrower’s expense; provided, further, that representatives
of the Borrower may be present during any such visits, discussions and
inspections. Notwithstanding anything to the contrary in Subsection 7.2(d) or in
this Subsection 7.6, none of the Borrower or any Restricted Subsidiary will be
required to disclose or permit the inspection or discussion of, any document,
information or other matter (i) that constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or the Lenders (or their respective representatives) is
prohibited by Requirement of Law or any binding agreement or (iii) that is
subject to attorney client or similar privilege or constitutes attorney work
product.

 

7.7           Notices. Promptly give notice to the Administrative Agent and each
Lender of:

 

(a)          as soon as possible after a Responsible Officer of the Borrower
knows thereof, the occurrence of any Default or Event of Default;

 

(b)          as soon as possible after a Responsible Officer of the Borrower
knows thereof, any default or event of default under any Contractual Obligation
of the Borrower or any of its Restricted Subsidiaries, other than as previously
disclosed in writing to the Lenders, which would reasonably be expected to have
a Material Adverse Effect;

 

(c)          as soon as possible after a Responsible Officer of the Borrower
knows thereof, the occurrence of (i) any default or event of default under the
Senior ABL Agreement or (ii) any payment default under any Additional
Obligations Documents or under any agreement or document governing other
Indebtedness, in each case under this clause (c) relating to Indebtedness in an
aggregate principal amount equal to or greater than $25,000,000;

 



 - 132 - 

 

 

(d)          as soon as possible after a Responsible Officer of the Borrower
knows thereof, any litigation, investigation or proceeding affecting the
Borrower or any of its Restricted Subsidiaries that would reasonably be expected
to have a Material Adverse Effect;

 

(e)          the following events, as soon as possible and in any event within
30 days after a Responsible Officer of the Borrower knows thereof: (i) the
occurrence or expected occurrence of any Reportable Event (or similar event)
with respect to any Single Employer Plan (or Foreign Plan), a failure to make
any required contribution to a Single Employer Plan, Multiemployer Plan or
Foreign Plan, the creation of any Lien on the property of the Borrower or its
Restricted Subsidiaries in favor of the PBGC, a Plan or a Foreign Plan or any
withdrawal from, or the full or partial termination or Insolvency of, any
Multiemployer Plan or Foreign Plan; or (ii) the institution of proceedings or
the taking of any other formal action by the PBGC or the Borrower or any of its
Restricted Subsidiaries or any Commonly Controlled Entity or any Multiemployer
Plan which would reasonably be expected to result in the withdrawal from, or the
termination or Insolvency of, any Single Employer Plan, Multiemployer Plan or
Foreign Plan; provided, however, that no such notice will be required under
clause (i) or (ii) above unless the event giving rise to such notice, when
aggregated with all other such events under clause (i) or (ii) above, would be
reasonably expected to result in a Material Adverse Effect;

 

(f)          as soon as possible after a Responsible Officer of the Borrower
knows thereof, (i) any release or discharge by the Borrower or any of its
Restricted Subsidiaries of any Materials of Environmental Concern required to be
reported under applicable Environmental Laws to any Governmental Authority,
unless the Borrower reasonably determines that the total Environmental Costs
arising out of such release or discharge would not reasonably be expected to
have a Material Adverse Effect, (ii) any condition, circumstance, occurrence or
event not previously disclosed in writing to the Administrative Agent that would
reasonably be expected to result in liability or expense under applicable
Environmental Laws, unless the Borrower reasonably determines that the total
Environmental Costs arising out of such condition, circumstance, occurrence or
event would not reasonably be expected to have a Material Adverse Effect, or
would not reasonably be expected to result in the imposition of any lien or
other material restriction on the title, ownership or transferability of any
facilities and properties owned, leased or operated by the Borrower or any of
its Restricted Subsidiaries that would reasonably be expected to result in a
Material Adverse Effect, and (iii) any proposed action to be taken by the
Borrower or any of its Restricted Subsidiaries that would reasonably be expected
to subject the Borrower or any of its Restricted Subsidiaries to any material
additional or different requirements or liabilities under Environmental Laws,
unless the Borrower reasonably determines that the total Environmental Costs
arising out of such proposed action would not reasonably be expected to have a
Material Adverse Effect; and

 



 - 133 - 

 

 

(g)          as soon as possible after a Responsible Officer of the Borrower
knows thereof, any loss, damage, or destruction to a significant portion of the
Collateral, whether or not covered by insurance.

 

Each notice pursuant to this Subsection 7.7 shall be accompanied by a statement
of a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower (or, if applicable, the
relevant Restricted Subsidiary) proposes to take with respect thereto.

 

7.8           Environmental Laws. (a) (i) Comply substantially with, and require
substantial compliance by all tenants, subtenants, contractors, and invitees
with, all applicable Environmental Laws; (ii) obtain, comply substantially with
and maintain any and all Environmental Permits necessary for its operations as
conducted and as planned; and (iii) require that all tenants, subtenants,
contractors, and invitees obtain, comply substantially with and maintain any and
all Environmental Permits necessary for their operations as conducted and as
planned, with respect to any property leased or subleased from, or operated by
the Borrower or its Restricted Subsidiaries. For purposes of this Subsection
7.8(a), noncompliance shall not constitute a breach of this covenant, provided
that, upon learning of any actual or suspected noncompliance, the Borrower and
any such affected Restricted Subsidiary shall promptly undertake and diligently
pursue reasonable efforts, if any, to achieve compliance, and provided, further,
that in any case such noncompliance would not reasonably be expected to have a
Material Adverse Effect.

 

(b)          Promptly comply, in all material respects, with all orders and
directives of all Governmental Authorities regarding Environmental Laws, other
than such orders or directives (i) as to which the failure to comply would not
reasonably be expected to result in a Material Adverse Effect or (ii) as to
which: (x) appropriate reserves have been established in accordance with GAAP;
(y) an appeal or other appropriate contest is or has been timely and properly
taken and is being diligently pursued in good faith; and (z) if the
effectiveness of such order or directive has not been stayed, the failure to
comply with such order or directive during the pendency of such appeal or
contest would not reasonably be expected to have a Material Adverse Effect.

 



 - 134 - 

 

 

7.9           After-Acquired Real Property and Fixtures; Subsidiaries. (a) With
respect to any owned real property or fixtures thereon located in the United
States of America, in each case (x) with a purchase price or a fair market value
(as determined in good faith by the Borrower, which determination shall be
conclusive) at the time of acquisition of at least $5,000,000 and (y) not
located in an area identified as a special flood hazard area by the Federal
Emergency Management Agency or other applicable agency, in accordance with the
Flood Insurance Laws, in which any Loan Party acquires ownership rights at any
time after the Closing Date (or owned by any Subsidiary that becomes a Loan
Party after the Closing Date), promptly notify the Collateral Agent of such
acquisition. Any such applicable Loan Party that is a Domestic Subsidiary shall,
within 120 days following written request by the Collateral Agent (or such
longer period as the Collateral Agent may reasonably agree) grant to the
Collateral Agent for the benefit of the Secured Parties, a Lien of record on all
such owned real property and fixtures pursuant to a Mortgage or otherwise, upon
terms reasonably satisfactory in form and substance to the Collateral Agent and
in accordance with any applicable requirements of any Governmental Authority
(including any required appraisals of such property under FIRREA); provided that
(i) nothing in this Subsection 7.9 shall defer or impair the attachment or
perfection of any security interest in any Collateral covered by any of the
Security Documents which would attach or be perfected pursuant to the terms
thereof without action by the Borrower, any of its Restricted Subsidiaries or
any other Person and (ii) no such Lien shall be required to be granted as
contemplated by this Subsection 7.9 on any owned real property or fixtures the
acquisition of which is, or is to be, within 180 days of such acquisition,
financed or refinanced, in whole or in part through the incurrence of
Indebtedness, until such Indebtedness is repaid in full (and not refinanced) or,
as the case may be, the Borrower determines not to proceed with such financing
or refinancing; provided further, that the Borrower shall only be obligated to
execute and deliver, or cause to be executed and delivered, to the Collateral
Agent any relevant Mortgage and shall not be responsible for recording such
Mortgage in the event that the Collateral Agent shall fail to do so after such
Mortgage and any other related deliverables required to be delivered to the
Collateral Agent in connection with such filing pursuant to the terms of this
Agreement have been executed and delivered. In connection with any such grant to
the Collateral Agent, for the benefit of the Secured Parties, of a Lien of
record on any such real property pursuant to a Mortgage or otherwise in
accordance with this Subsection 7.9, the applicable Loan Party shall deliver or
cause to be delivered to the Collateral Agent corresponding UCC fixture filings
(if applicable) and any surveys (or survey updates to the extent sufficient to
obtain survey coverage under the title policy), appraisals required under
applicable law (including any required appraisals of such property under
FIRREA), title insurance policies, local law enforceability legal opinions and
other documents in connection with such grant of such Lien obtained by it in
connection with the acquisition of such ownership rights in such real property
as the Collateral Agent may reasonably request (in light of the value of such
real property and the cost and availability of such UCC fixture filings, surveys
(or survey updates), appraisals, title insurance policies, local law
enforceability legal opinions and other documents and whether the delivery of
such UCC fixture filings, surveys (or survey updates), appraisals, title
insurance policies, legal opinions and other documents would be customary in
connection with such grant of such Lien in similar circumstances).

 

(b)          With respect to any Domestic Subsidiary that is a Wholly Owned
Subsidiary (other than an Excluded Subsidiary) (i) created or acquired
subsequent to the Closing Date by the Borrower or any of its Domestic
Subsidiaries that are Wholly Owned Subsidiaries (other than an Excluded
Subsidiary), (ii) being designated as a Restricted Subsidiary, (iii) ceasing to
be an Immaterial Subsidiary or other Excluded Subsidiary as provided in the
applicable definition thereof after the expiry of any applicable period referred
to in such definition or (iv) that becomes a Domestic Subsidiary as a result of
a transaction pursuant to, and permitted by, Subsection 8.2 or 8.7 (other than
an Excluded Subsidiary), promptly notify the Administrative Agent of such
occurrence and, if the Administrative Agent or the Required Lenders so request,
promptly (i) cause the Loan Party that is required to grant to the Collateral
Agent, for the benefit of the Secured Parties, a perfected first priority
security interest (as and to the extent provided in the Guarantee and Collateral
Agreement) in the Capital Stock of such new Domestic Subsidiary owned directly
by the Borrower or any of its Domestic Subsidiaries that are Wholly Owned
Subsidiaries (other than Excluded Subsidiaries) to execute and deliver an
Assumption Agreement pursuant to Section 9.15 of the Guarantee and Collateral
Agreement (and substantially in the form of Annex 2 thereto), (ii) deliver to
the Collateral Agent, the applicable Collateral Representative or any Additional
Agent, in accordance with the applicable ABL/Term Loan Intercreditor Agreement,
Junior Lien Intercreditor Agreement or Other Intercreditor Agreement, the
certificates (if any) representing such Capital Stock, together with undated
stock powers, executed and delivered in blank by a duly authorized officer of
the parent of such new Domestic Subsidiary, and (iii) cause such new Domestic
Subsidiary (A) to become a party to the Guarantee and Collateral Agreement and
(B) to take all actions reasonably deemed by the Collateral Agent to be
necessary or advisable to cause the Lien created by the Guarantee and Collateral
Agreement in such new Domestic Subsidiary’s Collateral to be duly perfected in
accordance with all applicable Requirements of Law (as and to the extent
provided in the Guarantee and Collateral Agreement), including the filing of
financing statements in such jurisdictions as may be reasonably requested by the
Collateral Agent. In addition, the Borrower may cause any Subsidiary that is not
required to become a Subsidiary Guarantor to become a Subsidiary Guarantor by
executing and delivering a Subsidiary Guaranty.

 



 - 135 - 

 

 

(c)          With respect to any Foreign Subsidiary created or acquired
subsequent to the Closing Date by the Borrower or any of its Domestic
Subsidiaries that are Wholly Owned Subsidiaries (in each case, other than any
Excluded Subsidiary), the Capital Stock of which is owned directly by the
Borrower or a Domestic Subsidiary that is a Wholly Owned Subsidiary (other than
an Excluded Subsidiary), promptly notify the Administrative Agent of such
occurrence and if the Administrative Agent or the Required Lenders so request,
promptly (i) cause the Loan Party that is required to grant to the Collateral
Agent, for the benefit of the Secured Parties, a perfected first priority
security interest (as and to the extent provided in the Guarantee and Collateral
Agreement) in the Capital Stock of such new Foreign Subsidiary that is directly
owned by the Borrower or any Domestic Subsidiary that is a Wholly Owned
Subsidiary (other than an Excluded Subsidiary) to execute and deliver an
Assumption Agreement pursuant to Section 9.15 of the Guarantee and Collateral
Agreement (and substantially in the form of Annex 2 thereto) and (ii) to the
extent reasonably deemed advisable by the Collateral Agent, deliver to the
Collateral Agent, the applicable Collateral Representative or any Additional
Agent, in accordance with the applicable ABL/Term Loan Intercreditor Agreement,
Junior Lien Intercreditor Agreement or Other Intercreditor Agreement, the
certificates, if any, representing such Capital Stock, together with undated
stock powers, executed and delivered in blank by a duly authorized officer of
the relevant parent of such new Subsidiary and take such other action as may be
reasonably deemed by the Collateral Agent to be necessary or desirable to
perfect the Collateral Agent’s security interest therein (in each case as and to
the extent required by the Guarantee and Collateral Agreement); provided that in
either case in no event shall more than 65.0% of each series of Capital Stock of
any Foreign Subsidiary be required to be so pledged.

 

(d)          At its own expense, execute, acknowledge and deliver, or cause the
execution, acknowledgement and delivery of, and thereafter register, file or
record in an appropriate governmental office, any document or instrument
reasonably deemed by the Collateral Agent to be necessary or desirable for the
creation, perfection and priority and the continuation of the validity,
perfection and priority of the foregoing Liens or any other Liens created
pursuant to the Security Documents (to the extent the Collateral Agent
determines, in its reasonable discretion, that such action is required to ensure
the perfection or the enforceability as against third parties of its security
interest in such Collateral) in each case in accordance with, and to the extent
required by, the Guarantee and Collateral Agreement.

 



 - 136 - 

 

 

(e)          Notwithstanding anything to the contrary in this Agreement, (A) the
foregoing requirements shall be subject to the terms of the ABL/Term Loan
Intercreditor Agreement, any Junior Lien Intercreditor Agreement or any Other
Intercreditor Agreement and, in the event of any conflict with such terms, the
terms of the ABL/Term Loan Intercreditor Agreement, any Junior Lien
Intercreditor Agreement or any Other Intercreditor Agreement, as applicable,
shall control, (B) no security interest or lien is or will be granted pursuant
to any Loan Document or otherwise in any right, title or interest of the
Borrower or any of its Subsidiaries in, and “Collateral” shall not include, any
Excluded Asset, (C) no Loan Party or Affiliate thereof shall be required to take
any action in any non-U.S. jurisdiction or required by the laws of any non-U.S.
jurisdiction in order to create any security interests in assets located or
titled outside of the U.S. or to perfect any security interests (it being
understood that there shall be no security agreements or pledge agreements
governed under the laws of any non-U.S. jurisdiction), (D) to the extent not
automatically perfected by filings under the Uniform Commercial Code of each
applicable jurisdiction, no Loan Party shall be required to take any actions in
order to perfect any security interests granted with respect to any assets
specifically requiring perfection through control (including cash, cash
equivalents, deposit accounts and securities accounts, but excluding Capital
Stock required to be delivered pursuant to Subsections 7.9(b) and 7.9(c) above),
and (E) nothing in this Subsection 7.9 shall require that any Subsidiary grant a
Lien with respect to any property or assets in which such Subsidiary acquires
ownership rights to the extent that the Borrower and the Administrative Agent
reasonably determine that the costs or other consequences to the Borrower or any
of its Subsidiaries of the granting of such a Lien is excessive in view of the
benefits that would be obtained by the Secured Parties.

 

(f)          Notwithstanding any provision of this Subsection 7.9 or Subsection
7.13 to the contrary, prior to the Discharge of ABL Collateral Obligations, (i)
the requirements of this Subsection 7.9 and of Subsection 7.13 to deliver any
ABL Priority Collateral to the Agent shall be deemed satisfied by the delivery
of such ABL Priority Collateral to the ABL Agent or the ABL Collateral
Representative (as defined in the ABL/Term Loan Intercreditor Agreement or the
equivalent term in any Other Intercreditor Agreement), (ii) the Borrower shall,
and shall cause each Restricted Subsidiary to, comply with the requirements of
this Subsection 7.9 and Subsection 7.13 with respect to the Obligations
hereunder as they relate to any ABL Priority Collateral only to the same extent
that the Borrower and such Restricted Subsidiaries are required to comply with
provisions analogous to this Subsection 7.9 or Subsection 7.13 under the ABL
Credit Agreement or the documentation governing any other ABL Collateral
Obligations and (iii) the ABL Agent or the ABL Collateral Representative (as
defined in the ABL/Term Loan Intercreditor Agreement or the equivalent term in
any Other Intercreditor Agreement) shall have sole discretion (in consultation
with the Borrower, if applicable) with respect to any determination concerning
ABL Priority Collateral as to which the Agent would have authority to exercise
under this Subsection 7.9 or Subsection 7.13.

 

7.10         Use of Proceeds. Use the proceeds of the Initial Term Loans only
for the purposes set forth in Subsection 5.16.

 

7.11         Commercially Reasonable Efforts to Maintain Ratings. At all times,
the Borrower shall use commercially reasonable efforts to maintain ratings (but
not any particular rating) of the Initial Term Loans and a corporate rating (but
not any particular rating) and corporate family rating (but not any particular
rating), as applicable, for the Borrower by each of S&P and Moody’s.

 



 - 137 - 

 

 

7.12         Accounting Changes. The Borrower will, for financial reporting
purposes, cause the Borrower’s and each of its Subsidiaries’ Fiscal Years to end
on the Sunday closest to October 31st of each calendar year; provided that the
Borrower may, upon written notice to the Administrative Agent, change the
financial reporting convention specified above to any other financial reporting
convention, in which case the Borrower and the Administrative Agent will, and
are hereby authorized by the Lenders to, make any adjustments to this Agreement
that are necessary in order to reflect such change in financial reporting.

 

7.13         Post-Closing Security Perfection. The Borrower agrees to deliver or
cause to be delivered such documents and instruments, and take or cause to be
taken such other actions as may be reasonably necessary to provide the perfected
mortgages and other security interests described in the provisos to Subsection
6.1(a), Subsection 6.1(e) and Subsection 6.1(f) that are not so provided on the
Closing Date, and in any event to provide such perfected mortgages and other
security interests and to satisfy such other conditions within the applicable
time periods set forth on Schedule 7.13, as such time periods may be extended by
the Administrative Agent, in its sole discretion. Notwithstanding any other
provision of this Subsection 7.13, Subsection 7.9, Schedule 7.13 or any Security
Document; (x) the Borrower shall not be obligated to take, or cause to be taken,
any action that is dependent on an action that the Administrative Agent or the
Collateral Agent, as the case may be, has failed to take, for so long as the
Administrative Agent or the Collateral Agent has failed to take such action, and
(y) the Borrower shall only be obligated to execute and deliver, or cause to be
executed and delivered, to the Collateral Agent any relevant Mortgage and shall
not be responsible for recording such Mortgage in the event that the Collateral
Agent shall fail to do so after such Mortgage and any other related deliverables
required to be delivered to the Collateral Agent in connection with such filing
pursuant to the terms of this Agreement have been executed and delivered.

 

SECTION 8

 

Negative Covenants

 

The Borrower hereby agrees that, from and after the Closing Date, until payment
in full of the Loans and all other Term Loan Facility Obligations then due and
owing to any Lender or any Agent hereunder:

 

8.1           Limitation on Indebtedness. (a) The Borrower will not, and will
not permit any Restricted Subsidiary to, Incur any Indebtedness; provided,
however, that the Borrower or any Restricted Subsidiary may Incur Indebtedness
if on the date of the Incurrence of such Indebtedness, after giving effect to
the Incurrence thereof (or, at the Borrower’s option, on the date of the initial
borrowing of such Indebtedness or entry into the definitive agreement providing
the commitment to fund such Indebtedness after giving pro forma effect to the
Incurrence of the entire committed amount, in which case such committed amount
may thereafter be borrowed and reborrowed in whole or in part, from time to
time, without further compliance with this proviso), the Consolidated Coverage
Ratio would be equal to or greater than 2.00:1.00; provided, further, that the
aggregate principal amount of Indebtedness that may be Incurred pursuant to this
Subsection 8.1(a), by Restricted Subsidiaries that are not Subsidiary Guarantors
or Escrow Subsidiaries shall not exceed the greater of $100,000,000 and 60% of
Consolidated Four Quarter EBITDA at any time outstanding.

 



 - 138 - 

 

 

(b)          Notwithstanding the foregoing Subsection 8.1(a), the Borrower and
its Restricted Subsidiaries may Incur the following Indebtedness:

 

(i)          (I) Indebtedness Incurred by the Borrower, a Guarantor or an Escrow
Subsidiary (a) pursuant to this Agreement and the other Loan Documents, (b)
pursuant to the Senior ABL Facility, (c) constituting Additional Obligations
(and Refinancing Indebtedness in respect thereof), (d) constituting Rollover
Indebtedness (and Refinancing Indebtedness in respect thereof), (e) in respect
of Permitted Debt Exchange Notes Incurred pursuant to a Permitted Debt Exchange
in accordance with Subsection 2.7 (and any Refinancing Indebtedness in respect
thereof) and (f) pursuant to any Letter of Credit Facility (and any Refinancing
Indebtedness in respect thereof), in a maximum principal amount for all such
Indebtedness at any time outstanding not exceeding in the aggregate an amount
equal to the sum of (A) $415,000,000, plus (B) the greater of (x) $150,000,000
and (y) an amount equal (but not less than zero) to (1) the Borrowing Base less
(2) the aggregate principal amount of Indebtedness Incurred by Special Purpose
Entities that are Domestic Subsidiaries and then outstanding pursuant to
Subsection 8.1(b)(ix), less (3) the aggregate principal amount of Indebtedness
Incurred by any Foreign Subsidiaries and then outstanding pursuant to Subsection
8.1(b)(xv)(ii), plus (C) without duplication of incremental amounts included in
the definition of “Refinancing Indebtedness”, in the event of any refinancing of
any such Indebtedness (including with Specified Refinancing Indebtedness), the
aggregate amount of fees, underwriting discounts, premiums and other costs and
expenses (including accrued and unpaid interest) Incurred or payable in
connection with such refinancing, and (II) Indebtedness Incurred by the
Borrower, a Guarantor or an Escrow Subsidiary (a) pursuant to this Agreement and
the other Loan Documents, (b) pursuant to the Senior ABL Facility, (c)
constituting Additional Obligations, (d) constituting Rollover Indebtedness, (e)
in respect of Permitted Debt Exchange Notes Incurred pursuant to a Permitted
Debt Exchange in accordance with Subsection 2.7 and (f) pursuant to any Letter
of Credit Facility, in an aggregate principal amount for all such Indebtedness
outstanding after giving effect to such Incurrence not in excess of the Maximum
Incremental Facilities Amount (for purposes of determining the amount
outstanding pursuant to clause (i) of the definition of “Maximum Incremental
Facilities Amount”, treating (x) any then unused portion of Incremental
Revolving Commitments made available in reliance on such clause as outstanding
Indebtedness and (y) Refinancing Indebtedness and Permitted Debt Exchange Notes
Incurred pursuant to this Subsection 8.1(b)(i)(II) in respect of Indebtedness
Incurred in reliance on clause (i) of the definition of “Maximum Incremental
Facilities Amount” (and Refinancing Indebtedness and Permitted Debt Exchange
Notes Incurred pursuant to this Subsection 8.1(b)(i)(II) in respect of such
Refinancing Indebtedness and/or Permitted Debt Exchange Notes) as outstanding
pursuant to such clause), together with Refinancing Indebtedness in respect of
the Indebtedness described in subclauses (a), (b), (c), (d) and (e) of this
clause (II), plus, without duplication of incremental amounts included in the
definition of “Refinancing Indebtedness”, in the event of any refinancing of
such Indebtedness (including with Specified Refinancing Indebtedness), the
aggregate amount of all fees, underwriting discounts, premiums and other costs
and expenses (including accrued and unpaid interest) Incurred or payable in
connection with such refinancing;

 



 - 139 - 

 

 

(ii)         Indebtedness (A) of any Restricted Subsidiary to the Borrower, or
(B) of the Borrower or any Restricted Subsidiary to any Restricted Subsidiary;
provided that in the case of this Subsection 8.1(b)(ii), any subsequent issuance
or transfer of any Capital Stock of such Restricted Subsidiary to which such
Indebtedness is owed, or other event, that results in such Restricted Subsidiary
ceasing to be a Restricted Subsidiary or any other subsequent transfer of such
Indebtedness (except to the Borrower or a Restricted Subsidiary) will be deemed,
in each case, an Incurrence of such Indebtedness by the issuer thereof not
permitted by this Subsection 8.1(b)(ii);

 

(iii)        Indebtedness represented by (A) any Indebtedness (other than the
Indebtedness pursuant to this Agreement and the other Loan Documents described
in Subsection 8.1(b)(i)) outstanding (or Incurred pursuant to any commitment
outstanding) on the Closing Date and set forth on Schedule 8.1 and (B) any
Refinancing Indebtedness Incurred in respect of any Indebtedness (or unutilized
commitments) described in this Subsection 8.1(b)(iii) or Subsection 8.1(a);

 

(iv)         Purchase Money Obligations, Financing Lease Obligations, and in
each case any Refinancing Indebtedness with respect thereto; provided that the
aggregate principal amount of such Purchase Money Obligations Incurred to
finance the acquisition of Capital Stock of any Person at any time outstanding
pursuant to this clause shall not exceed an amount equal to the greater of
$50,000,000 and 30% of Consolidated Four Quarter EBITDA;

 

(v)          Indebtedness (A) supported by a letter of credit issued in
compliance with this Subsection 8.1 in a principal amount not exceeding the face
amount of such letter of credit or (B) consisting of accommodation guarantees
for the benefit of trade creditors of the Borrower or any of its Restricted
Subsidiaries;

 

(vi)         (A) Guarantees by the Borrower or any Restricted Subsidiary of
Indebtedness or any other obligation or liability of the Borrower or any
Restricted Subsidiary (other than any Indebtedness Incurred by the Borrower or
such Restricted Subsidiary, as the case may be, in violation of this Subsection
8.1), or (B) without limiting Subsection 8.6, Indebtedness of the Borrower or
any Restricted Subsidiary arising by reason of any Lien granted by or applicable
to such Person securing Indebtedness of the Borrower or any Restricted
Subsidiary (other than any Indebtedness Incurred by the Borrower or such
Restricted Subsidiary, as the case may be, in violation of this Subsection 8.1);

 

(vii)        Indebtedness of the Borrower or any Restricted Subsidiary (A)
arising from the honoring of a check, draft or similar instrument of such Person
drawn against insufficient funds in the ordinary course of business, or (B)
consisting of guarantees, indemnities, obligations in respect of earn-outs or
other purchase price adjustments, or similar obligations, Incurred in connection
with the acquisition or disposition of any business, assets or Person;

 



 - 140 - 

 

 

(viii)      Indebtedness of the Borrower or any Restricted Subsidiary in respect
of (A) letters of credit, bankers’ acceptances or other similar instruments or
obligations issued, or relating to liabilities or obligations incurred, in the
ordinary course of business (including those issued to governmental entities in
connection with self-insurance under applicable workers’ compensation statutes),
(B) completion guarantees, surety, judgment, appeal or performance bonds, or
other similar bonds, instruments or obligations, provided, or relating to
liabilities or obligations incurred, in the ordinary course of business, (C)
Hedging Obligations, entered into for bona fide hedging purposes, (D) Management
Guarantees or Management Indebtedness, (E) the financing of insurance premiums
in the ordinary course of business, (F) take-or-pay obligations under supply
arrangements incurred in the ordinary course of business, (G) netting, overdraft
protection and other arrangements arising under standard business terms of any
bank at which the Borrower or any Restricted Subsidiary maintains an overdraft,
cash pooling or other similar facility or arrangement, (H) Junior Capital in an
aggregate principal amount at any time outstanding not to exceed the greater of
$75,000,000 and 45% of Consolidated Four Quarter EBITDA or (I) Bank Products
Obligations;

 

(ix)         Indebtedness (A) of a Special Purpose Subsidiary secured by a Lien
on all or part of the assets disposed of in, or otherwise Incurred in connection
with, a Financing Disposition or (B) otherwise Incurred in connection with a
Special Purpose Financing; provided that (1) such Indebtedness is not recourse
to the Borrower or any Restricted Subsidiary that is not a Special Purpose
Subsidiary (other than with respect to Special Purpose Financing Undertakings);
(2) in the event such Indebtedness shall become recourse to the Borrower or any
Restricted Subsidiary that is not a Special Purpose Subsidiary (other than with
respect to Special Purpose Financing Undertakings), such Indebtedness will be
deemed to be, and must be classified by the Borrower as, Incurred at such time
(or at the time initially Incurred) under one or more of the other provisions of
this Subsection 8.1 for so long as such Indebtedness shall be so recourse; and
(3) in the event that at any time thereafter such Indebtedness shall comply with
the provisions of the preceding subclause (1), the Borrower may classify such
Indebtedness in whole or in part as Incurred under this Subsection 8.1(b)(ix);

 

(x)          Indebtedness of (A) the Borrower or any Restricted Subsidiary
Incurred to finance or refinance, or otherwise Incurred in connection with, any
acquisition of assets (including Capital Stock), business or Person, or any
merger or consolidation of any Person with or into the Borrower or any
Restricted Subsidiary; or (B) any Person that is acquired by or merged or
consolidated with or into the Borrower or any Restricted Subsidiary (including
Indebtedness thereof Incurred in connection with any such acquisition, merger or
consolidation), provided that on the date of such acquisition, merger or
consolidation, after giving effect thereto, either (1) the Borrower would have a
Consolidated Total Leverage Ratio equal to or less than 4.50:1.00, (2) the
Consolidated Total Leverage Ratio of the Borrower would equal or be less than
the Consolidated Total Leverage Ratio of the Borrower immediately prior to
giving effect thereto, (3) the Borrower could Incur at least $1.00 of additional
Indebtedness pursuant to Subsection 8.1(a) or (4) the Consolidated Coverage
Ratio of the Borrower would equal or be greater than the Consolidated Coverage
Ratio of the Borrower immediately prior to giving effect thereto; provided,
further, that if, at the Borrower’s option, on the date of the initial borrowing
of such Indebtedness or entry into the definitive agreement providing the
commitment to fund such Indebtedness, pro forma effect is given to the
Incurrence of the entire committed amount of such Indebtedness, such committed
amount may thereafter be borrowed and reborrowed, in whole or in part, from time
to time, without further compliance with this clause (x); and any Refinancing
Indebtedness with respect to any such Indebtedness;

 



 - 141 - 

 

 

(xi)          Contribution Indebtedness and any Refinancing Indebtedness with
respect thereto;

 

(xii)          Indebtedness issuable upon the conversion or exchange of shares
of Disqualified Stock issued in accordance with Subsection 8.1(a), and any
Refinancing Indebtedness with respect thereto;

 

(xiii)        Indebtedness of the Borrower or any Restricted Subsidiary in an
aggregate principal amount at any time outstanding not exceeding an amount equal
to the greater of $100,000,000 and 60% of Consolidated Four Quarter EBITDA;

 

(xiv)        Indebtedness of the Borrower or any Restricted Subsidiary Incurred
as consideration in connection with or otherwise to finance any acquisition of
assets (including Capital Stock), business or Person, or any merger or
consolidation of any Person with or into the Borrower or any Restricted
Subsidiary, and any Refinancing Indebtedness with respect thereto, in an
aggregate principal amount at any time outstanding not exceeding an amount equal
to the greater of $35,000,000 and 20% of Consolidated Four Quarter EBITDA;

 

(xv)         Indebtedness of any Foreign Subsidiary in an aggregate principal
amount at any time outstanding not exceeding an amount equal to the sum of (i)
the greater of $25,000,000 and 15% of Consolidated Four Quarter EBITDA and (ii)
an amount equal (but not less than zero) to (A) the Foreign Borrowing Base less
(B) the aggregate principal amount of Indebtedness Incurred by Special Purpose
Subsidiaries that are Foreign Subsidiaries and then outstanding pursuant to
clause (ix) of this paragraph (b), less (C) the aggregate principal amount of
Indebtedness Incurred and then outstanding pursuant to Subsection
8.1(b)(i)(I)(1) in excess of the Domestic Borrowing Base, plus (D) in the event
of any refinancing of any Indebtedness Incurred under this clause (xv), the
aggregate amount of fees, underwriting discounts, premiums and other costs and
expenses (including accrued and unpaid interest) Incurred or payable in
connection with such refinancing;

 

(xvi)        Indebtedness of the Borrower or any Restricted Subsidiary in an
aggregate principal amount not greater than the aggregate amount of Restricted
Payments which could be made at the time of such Incurrence pursuant to
Subsection 8.2(b)(v) or (b)(vi), and any Refinancing Indebtedness with respect
thereto; provided that the Incurrence of Indebtedness in reliance on amounts
available for making Restricted Payments pursuant to any of the foregoing
clauses of Subsection 8.2 shall reduce the amount available under any such
applicable clause by an amount equal to the outstanding principal amount of such
Indebtedness; and

 



 - 142 - 

 

 

(xvii)      Indebtedness of the Borrower or any Restricted Subsidiary in an
unlimited amount if, after giving effect to the Incurrence of such amount (or,
at the Borrower’s option, on the date of the initial commitment to lend such
additional amount after giving pro forma effect to the Incurrence of the entire
committed amount of such additional amount), the Consolidated Total Leverage
Ratio shall not exceed 3.50 to 1.00.

 

(c)          For purposes of determining compliance with, and the outstanding
principal amount of any particular Indebtedness Incurred pursuant to and in
compliance with, this Subsection 8.1, (i) any other obligation of the obligor on
such Indebtedness (or of any other Person who could have Incurred such
Indebtedness under this Subsection 8.1) arising under any Guarantee, Lien or
letter of credit, bankers’ acceptance or other similar instrument or obligation
supporting such Indebtedness shall be disregarded to the extent that such
Guarantee, Lien or letter of credit, bankers’ acceptance or other similar
instrument or obligation secures the principal amount of such Indebtedness; (ii)
in the event that Indebtedness Incurred pursuant to Subsection 8.1(b) meets the
criteria of more than one of the types of Indebtedness described in Subsection
8.1(b), the Borrower, in its sole discretion, shall classify such item of
Indebtedness and may include the amount and type of such Indebtedness in one or
more of the clauses or subclauses of Subsection 8.1(b) (including in part under
one such clause or subclause and in part under another such clause or
subclause); provided that (if the Borrower shall so determine) any Indebtedness
Incurred pursuant to (x) Subsection 8.1(b)(iv), (b)(viii)(H), (b)(xiii),
(b)(xiv) or (b)(xv) shall cease to be deemed Incurred or outstanding for
purposes of such clause or subclause but shall be deemed Incurred for the
purposes of Subsection 8.1(a) or (b)(xvii), respectively, from and after the
first date on which the Borrower or any Restricted Subsidiary could have
Incurred such Indebtedness under Subsection 8.1(a) or (b)(xvii), respectively,
without reliance on such clause or subclause and (y) the Cash Capped Incremental
Facility shall cease to be deemed Incurred or outstanding for purposes of such
definition but shall be deemed Incurred for the purposes of the Ratio
Incremental Facility from and after the first date on which the Borrower could
have Incurred such Indebtedness under the Ratio Incremental Facility without
reliance on such provision; (iii) in the event that Indebtedness could be
Incurred in part under Subsection 8.1(a), the Borrower, in its sole discretion,
may classify a portion of such Indebtedness as having been Incurred under
Subsection 8.1(a) and the remainder of such Indebtedness as having been Incurred
under Subsection 8.1(b); (iv) the amount of Indebtedness issued at a price that
is less than the principal amount thereof shall be equal to the amount of the
liability in respect thereof determined in accordance with GAAP; (v) the
principal amount of Indebtedness outstanding under any clause or subclause of
Subsection 8.1, including for purposes of any determination of the “Maximum
Incremental Facilities Amount”, shall be determined after giving effect to the
application of proceeds of any such Indebtedness to refinance any such other
Indebtedness; (vi) if any commitments in respect of revolving or deferred draw
Indebtedness are established in reliance on any provision of Subsection 8.1(b)
measured by reference to Consolidated Four Quarter EBITDA, after giving pro
forma effect to the Incurrence of the entire committed amount, such amount may
thereafter be borrowed and reborrowed, in whole or in part, from time to time,
irrespective of whether or not such Incurrence would cause such Consolidated
Four Quarter EBITDA to be exceeded; (vii) if any Indebtedness is Incurred to
refinance Indebtedness (or unutilized commitments in respect of Indebtedness)
initially Incurred (or established) (or, to refinance Indebtedness Incurred (or
commitments established)) to refinance Indebtedness initially Incurred (or
commitments initially established) in reliance on any provision of
Subsection 8.1(b) measured by reference to Consolidated Four Quarter EBITDA at
the time of Incurrence, as applicable, and such refinancing would cause such
Consolidated Four Quarter EBITDA to be exceeded if calculated based on the
Consolidated Four Quarter EBITDA, on the date of such refinancing, such
Consolidated Four Quarter EBITDA shall not be deemed to be exceeded (and such
refinancing Indebtedness shall be deemed permitted) so long as the principal
amount of such refinancing Indebtedness does not exceed an amount equal to the
principal amount of such Indebtedness being refinanced, plus the aggregate
amount of fees, underwriting discounts, premiums and other costs and expenses
(including accrued and unpaid interest) Incurred or payable in connection with
such refinancing; and (viii) if any Indebtedness is Incurred to refinance
Indebtedness initially Incurred (or, Indebtedness Incurred to refinance
Indebtedness initially Incurred) in reliance on any provision of Subsection
8.1(b) measured by a Dollar amount, such Dollar amount shall not be deemed to be
exceeded (and such refinancing Indebtedness shall be deemed permitted) to the
extent the principal amount of such newly Incurred Indebtedness does not exceed
an amount equal to the principal amount of such Indebtedness being refinanced,
plus the aggregate amount of fees, underwriting discounts, premiums and other
costs and expenses (including accrued and unpaid interest) Incurred or payable
in connection with such refinancing. Notwithstanding anything herein to the
contrary, Indebtedness Incurred by the Borrower on the Closing Date under this
Agreement or the Senior ABL Agreement, shall be classified as Incurred under
Subsection 8.1(b), and not under Subsection 8.1(a).

 



 - 143 - 

 

 

(d)          For purposes of determining compliance with any provision of
Subsection 8.1(b) (or any category of Permitted Liens described in the
definition thereof) measured by a dollar amount or by reference to Consolidated
Four Quarter EBITDA for the Incurrence of Indebtedness or Liens securing
Indebtedness denominated in a foreign currency, the dollar equivalent principal
amount of such Indebtedness Incurred pursuant thereto shall be calculated based
on the relevant currency exchange rate in effect on the date that such
Indebtedness was Incurred, in the case of term Indebtedness, or first committed,
in the case of revolving or deferred draw Indebtedness; provided that (x) the
dollar equivalent principal amount of any such Indebtedness outstanding on the
Closing Date shall be calculated based on the relevant currency exchange rate in
effect on the Closing Date, (y) if such Indebtedness is Incurred to refinance
other Indebtedness denominated in a foreign currency (or in a different currency
from such Indebtedness so being Incurred), and such refinancing would cause the
applicable provision of Subsection 8.1(b) above (or category of Permitted Liens)
measured by a dollar amount or by reference to Consolidated Four Quarter EBITDA
to be exceeded if calculated at the relevant currency exchange rate in effect on
the date of such refinancing, such provision of Subsection 8.1(b) (or category
of Permitted Liens) measured by a dollar amount or by reference to Consolidated
Four Quarter EBITDA shall be deemed not to have been exceeded so long as the
principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount (whichever is higher) of such
Indebtedness being refinanced plus (ii) the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses (including accrued
and unpaid interest) Incurred or payable in connection with such refinancing and
(z) the dollar equivalent principal amount of Indebtedness denominated in a
foreign currency and Incurred pursuant to this Agreement or any Senior ABL
Facility shall be calculated based on the relevant currency exchange rate in
effect on, at the Borrower’s option, (A) the Closing Date, (B) any date on which
any of the respective commitments under this Agreement or the applicable Senior
ABL Facility shall be reallocated between or among facilities or subfacilities
hereunder or thereunder, or on which such rate is otherwise calculated for any
purpose thereunder or (C) the date of such Incurrence. Subject to the foregoing
provisions of this Subsection 8.1(d), the principal amount of any Indebtedness
Incurred to refinance other Indebtedness, if Incurred in a different currency
from the Indebtedness being refinanced, shall be calculated based on the
currency exchange rate applicable to the currencies in which such respective
Indebtedness is denominated that is in effect on the date of such refinancing.

 



 - 144 - 

 

 

8.2           Limitation on Restricted Payments. (a) The Borrower shall not, and
shall not permit any Restricted Subsidiary, directly or indirectly, to (i)
declare or pay any dividend or make any distribution on or in respect of its
Capital Stock (including any such payment in connection with any merger or
consolidation to which the Borrower is a party) except (x) dividends or
distributions payable solely in its Capital Stock (other than Disqualified
Stock) and (y) dividends or distributions payable to the Borrower or any
Restricted Subsidiary (and, in the case of any such Restricted Subsidiary making
such dividend or distribution, to other holders of its Capital Stock on no more
than a pro rata basis, measured by value), (ii) purchase, redeem, retire or
otherwise acquire for value any Capital Stock of the Borrower held by Persons
other than the Borrower or a Restricted Subsidiary (other than any acquisition
of Capital Stock deemed to occur upon the exercise of options if such Capital
Stock represents a portion of the exercise price thereof), (iii) voluntarily
purchase, repurchase, redeem, defease or otherwise voluntarily acquire or retire
for value, prior to scheduled maturity, scheduled repayment or scheduled sinking
fund payment, any Junior Debt (other than a purchase, repurchase, redemption,
defeasance or other acquisition or retirement for value in anticipation of
satisfying a sinking fund obligation, principal installment or final maturity,
in each case due within one year of the date of such purchase, repurchase,
redemption, defeasance or other acquisition or retirement for value), or (iv)
make any Investment (other than a Permitted Investment) in any Person (any such
dividend, distribution, purchase, repurchase, redemption, defeasance, other
acquisition or retirement or Investment being herein referred to as a
“Restricted Payment”), if at the time the Borrower or such Restricted Subsidiary
makes such Restricted Payment after giving effect thereto:

 

(1)         an Event of Default under Subsection 9.1(a), (c), (e), (f), (h),
(i), (j) or (k), or another Event of Default known to the Borrower, shall have
occurred and be continuing (or would result therefrom);

 

(2)         the Borrower could not Incur at least an additional $1.00 of
Indebtedness pursuant to Subsection 8.1(a); or

 

(3)         the aggregate amount of such Restricted Payment and all other
Restricted Payments declared or made subsequent to the Closing Date and then
outstanding would exceed, without duplication, the sum of:

 

(A)         50.0% of the Consolidated Net Income accrued during the period
(treated as one accounting period) beginning on the first day of the Fiscal
Quarter of the Borrower in which the Closing Date occurs to the end of the most
recent Fiscal Quarter of the Borrower ending prior to the date of such
Restricted Payment for which consolidated financial statements of the Borrower
(or any Parent Entity whose financial statements are being used to meet the
Borrower’s reporting obligations under Subsection 7.1) are available (or, in
case such Consolidated Net Income shall be a negative number, 100.0% of such
negative number);

 



 - 145 - 

 

 

(B)         the aggregate Net Cash Proceeds and the fair value (as determined in
good faith by the Borrower, which determination shall be conclusive) of property
or assets received (x) by the Borrower as capital contributions to the Borrower
after the Closing Date or from the issuance or sale (other than to a Restricted
Subsidiary) of its Capital Stock (other than Disqualified Stock) after the
Closing Date (other than Excluded Contributions and Contribution Amounts) or (y)
by the Borrower or any Restricted Subsidiary from the Incurrence by the Borrower
or any Restricted Subsidiary after the Closing Date of Indebtedness that shall
have been converted into or exchanged for Capital Stock of the Borrower (other
than Disqualified Stock) or Capital Stock of any Parent Entity, plus the amount
of any cash and the fair value (as determined in good faith by the Borrower,
which determination shall be conclusive) of any property or assets, received by
the Borrower or any Restricted Subsidiary upon such conversion or exchange;

 

(C)         (i) the aggregate amount of cash and the fair value (as determined
in good faith by the Borrower, which determination shall be conclusive) of any
property or assets received from dividends, distributions, interest payments,
return of capital, repayments of Investments or other transfers of assets to the
Borrower or any Restricted Subsidiary from any Unrestricted Subsidiary,
including dividends or other distributions related to dividends or other
distributions made pursuant to Subsection 8.2(b)(ix), plus (ii) the aggregate
amount resulting from the redesignation of any Unrestricted Subsidiary as a
Restricted Subsidiary (valued in each case as provided in the definition of
“Investment”); and

 

(D)         in the case of any disposition or repayment of any Investment
constituting a Restricted Payment (without duplication of any amount deducted in
calculating the amount of Investments at any time outstanding included in the
amount of Restricted Payments), the aggregate amount of cash and the fair value
(as determined in good faith by the Borrower, which determination shall be
conclusive) of any property or assets received by the Borrower or a Restricted
Subsidiary with respect to all such dispositions and repayments.

 

(b)          The provisions of Subsection 8.2(a) do not prohibit any of the
following (each, a “Permitted Payment”):

 



 - 146 - 

 

 

(i)          (x) any purchase, redemption, repurchase, defeasance or other
acquisition or retirement of Capital Stock of the Borrower (“Treasury Capital
Stock”) or any Junior Debt made by exchange (including any such exchange
pursuant to the exercise of a conversion right or privilege in connection with
which cash is paid in lieu of the issuance of fractional shares) for, or out of
the proceeds of the issuance or sale of, Capital Stock of the Borrower (other
than Disqualified Stock and other than Capital Stock issued or sold to a
Subsidiary) (“Refunding Capital Stock”) or a capital contribution to the
Borrower, in each case other than Excluded Contributions and Contribution
Amounts; provided that the Net Cash Proceeds from such issuance, sale or capital
contribution shall be excluded in subsequent calculations under Subsection
8.2(a)(3)(B); and (y) if immediately prior to such acquisition or retirement of
such Treasury Capital Stock, dividends thereon were permitted pursuant to
Subsection 8.2(b)(xi), dividends on such Refunding Capital Stock in an aggregate
amount per annum not exceeding the aggregate amount per annum of dividends so
permitted on such Treasury Capital Stock;

 

(ii)         any dividend paid or redemption made within 60 days after the date
of declaration thereof or of the giving of notice thereof, as applicable, if at
such date of declaration or the giving of such notice, such dividend or
redemption would have complied with this Subsection 8.2;

 

(iii)        Investments or other Restricted Payments (x) in an aggregate amount
outstanding at any time not to exceed the amount of Excluded Contributions or
(y) without duplication of clause (x), in an amount equal to the lesser of (A)
the Net Cash Proceeds from an Asset Disposition in respect of property or assets
acquired after the Closing Date, if and to the extent the acquisition of such
property or assets was financed with Excluded Contributions and (B) an amount
equal to the amount of Excluded Contributions applied to finance such
acquisitions of property or assets;

 

(iv)         loans, advances, dividends or distributions by the Borrower to any
Parent Entity to permit any Parent Entity to repurchase or otherwise acquire its
Capital Stock (including any options, warrants or other rights in respect
thereof), or payments by the Borrower to repurchase or otherwise acquire Capital
Stock of any Parent Entity or the Borrower (including any options, warrants or
other rights in respect thereof), in each case from current or former Management
Investors (including any repurchase or acquisition by reason of the Borrower or
any Parent Entity retaining any Capital Stock, option, warrant or other right in
respect of tax withholding obligations, and any related payment in respect of
any such obligation), such payments, loans, advances, dividends or distributions
not to exceed an amount (net of repayments of any such loans or advances) equal
to (x) (1) $10,000,000, plus (2) $5,000,000 multiplied by the number of calendar
years that have commenced since the Closing Date, plus (y) the Net Cash Proceeds
received by the Borrower since the Closing Date from, or as a capital
contribution from, the issuance or sale to Management Investors of Capital Stock
(including any options, warrants or other rights in respect thereof), to the
extent such Net Cash Proceeds are not included in any calculation under
Subsection 8.2(a)(3)(B)(x), plus (z) the cash proceeds of key man life insurance
policies received by the Borrower or any Restricted Subsidiary (or by any Parent
Entity and contributed to the Borrower) since the Closing Date to the extent
such cash proceeds are not included in any calculation under Subsection
8.2(a)(3)(A); provided that any cancellation of Indebtedness owing to the
Borrower or any Restricted Subsidiary by any current or former Management
Investor in connection with any repurchase or other acquisition of Capital Stock
(including any options, warrants or other rights in respect thereof) from any
Management Investor shall not constitute a Restricted Payment for purposes of
this covenant or any other provision of this Agreement;

 



 - 147 - 

 

 

(v)          Restricted Payments in an amount not to exceed, in any Fiscal Year
of the Borrower the greater of (x) 6.0% of Market Capitalization and (y) 6.0% of
the aggregate gross proceeds received by the Borrower (whether directly, or
indirectly through a contribution to common equity capital) in or from any
public offering of common stock or equity of the Borrower or any Parent Entity;

 

(vi)         Restricted Payments (including loans or advances) in an aggregate
amount outstanding at any time not to exceed an amount (net of repayments of any
such loans or advances) equal to the sum of (x) the greater of $75,000,000 and
45% of Consolidated Four Quarter EBITDA plus (y) the aggregate of all Declined
Amounts plus (z) the aggregate amount of all Leverage Excess Proceeds;

 

(vii)        loans, advances, dividends or distributions to any Parent Entity or
other payments by the Borrower or any Restricted Subsidiary (A) to satisfy or
permit any Parent Entity to satisfy obligations under the 2009 Transaction
Documents, (B) pursuant to the Tax Sharing Agreement, or (C) to pay or permit
any Parent Entity to pay (but without duplication) any Parent Expenses or any
Related Taxes;

 

(viii)      payments by the Borrower, or loans, advances, dividends or
distributions by the Borrower to any Parent Entity to make payments, to holders
of Capital Stock of the Borrower or any Parent Entity in lieu of issuance of
fractional shares of such Capital Stock;

 

(ix)         dividends or other distributions of, or Investments paid for or
made with, Capital Stock, Indebtedness or other securities of Unrestricted
Subsidiaries;

 

(x)          any Restricted Payment pursuant to or in connection with the
Transactions;

 

(xi)         (A) dividends on any Designated Preferred Stock of the Borrower
issued after the date hereof; provided that at the time of such issuance and
after giving effect thereto on a pro forma basis, the Consolidated Coverage
Ratio would be equal to or greater than 2.00:1.00, (B) loans, advances,
dividends or distributions to any Parent Entity or to permit dividends on any
Designated Preferred Stock of any Parent Entity issued after the date hereof if
the net proceeds of the issuance of such Designated Preferred Stock have been
contributed to the Borrower or any of its Restricted Subsidiaries; provided that
the aggregate amount of all loans, advances, dividends or distributions paid
pursuant to this subclause (B) shall not exceed the net proceeds of such
issuance of Designated Preferred Stock received by or contributed to the
Borrower or any of its Restricted Subsidiaries, or (C) any dividend on Refunding
Capital Stock of the Borrower that is Preferred Stock; provided that at the time
of the declaration of such dividend and after giving effect thereto on a pro
forma basis, the Consolidated Coverage Ratio would be equal to or greater than
2.00:1.00;

 

(xii)        distributions or payments of Special Purpose Financing Fees;

 



 - 148 - 

 

 

(xiii)      the declaration and payment of dividends to holders of any class or
series of Disqualified Stock, or of any Preferred Stock of a Restricted
Subsidiary, Incurred in accordance with the terms of Subsection 8.1;

 

(xiv)        any purchase, redemption, repurchase, defeasance or other
acquisition or retirement of any Junior Debt (u) made by exchange for, or out of
the proceeds of the Incurrence of, (1) Refinancing Indebtedness Incurred in
compliance with Subsection 8.1 or (2) new Indebtedness of the Borrower, or a
Restricted Subsidiary, as the case may be, Incurred in compliance with
Subsection 8.1, so long as such new Indebtedness satisfies all requirements for
“Refinancing Indebtedness” set forth in the definition thereof applicable to a
refinancing of such Junior Debt, (v) from Net Available Cash or an equivalent
amount to the extent permitted by Subsection 8.4, (w) from declined amounts as
contemplated by Subsection 4.4(d), (x) following the occurrence of a Change of
Control (or other similar event described therein as a “change of control”), but
only if the Borrower shall have complied with Subsection 8.8(a) prior to
purchasing, redeeming, repurchasing, defeasing, acquiring or retiring or
repaying such Junior Debt, (y) constituting Acquired Indebtedness or (z) in an
aggregate amount at any time not exceeding an amount equal to the greater of
$75,000,000 and 45% of Consolidated Four Quarter EBITDA;

 

(xv)         Investments in Unrestricted Subsidiaries in an aggregate amount
outstanding at any time not exceeding an amount equal to the greater of
$75,000,000 and 45% of Consolidated Four Quarter EBITDA;

 

(xvi)        any Restricted Payment; provided that on a pro forma basis after
giving effect to such Restricted Payment the Consolidated Total Leverage Ratio
would be equal to or less than 3.50:1.00; and

 

(xvii)      Restricted Payments to pay or permit any Parent Entity to pay any
amounts payable in respect of guarantees, indemnities, obligations in respect of
earn-outs or other purchase price adjustments, or similar obligations, incurred
in connection with the acquisition or disposition of any business, assets or
Person, as long as such business, assets or Person have been acquired by or
disposed of by the Borrower or a Restricted Subsidiary, or such business, assets
or Person (or in the case of a disposition, the Net Cash Proceeds thereof) have
been contributed to the Borrower or a Restricted Subsidiary.

 

provided that (A) in the case of Subsections 8.2(b)(ii), (v) and (viii), the net
amount of any such Permitted Payment shall be included in subsequent
calculations of the amount of Restricted Payments, (B) in all cases other than
pursuant to clause (A) immediately above, the net amount of any such Permitted
Payment shall be excluded in subsequent calculations of the amount of Restricted
Payments and (C) solely with respect to Subsection 8.2(b)(vi), Subsection
8.2(b)(xvi)(x) and, solely with respect to Restricted Payments of the type
described in clause (iii) of the definition thereof contained in Subsection
8.2(a), Subsection 8.2(b)(xvi)(y), no Event of Default under Subsection 9.1(a),
(c), (e), (f), (h), (i), (j) or (k) or other Event of Default known to the
Borrower shall have occurred and be continuing at the time of any such Permitted
Payment after giving effect thereto. The amount of any Investment or other
Restricted Payment, if other than in cash, shall be as determined in good faith
by the Borrower, which determination shall be conclusive. The Borrower, in its
sole discretion, may classify any Investment or other Restricted Payment as
being made (x) in part under one of the provisions of this Subsection 8.2(b)
(or, in the case of any Investment, the clauses or subclauses of Permitted
Investments) and in part under one or more other such provisions (or, as
applicable, such clauses or subclauses), or (y) in part under Subsection 8.2(a)
and in part under one or more of the provisions of this Subsection 8.2 (b) (or,
in the case of any Investment, one or more of such provisions and the clauses or
subclauses of Permitted Investments).

 



 - 149 - 

 

 

Notwithstanding any other provision of this Agreement, this Agreement shall not
restrict any redemption or other payment by the Borrower or any Restricted
Subsidiary made as a mandatory principal redemption or other payment in respect
of Junior Debt pursuant to an “AHYDO saver” provision of any agreement or
instrument in respect of Junior Debt, and the Borrower’s determination in good
faith (which determination shall be conclusive) of the amount of any such “AHYDO
saver” mandatory principal redemption or other payment shall be conclusive and
binding for all purposes under this Agreement.

 

8.3           Limitation on Restrictive Agreements. The Borrower will not, and
will not permit any Restricted Subsidiary to, create or otherwise cause to exist
or become effective any consensual encumbrance or restriction on (i) the ability
of the Borrower or any of its Restricted Subsidiaries (other than any Foreign
Subsidiaries or any Excluded Subsidiaries) to create, incur, assume or suffer to
exist any Lien in favor of the Lenders in respect of obligations and liabilities
under this Agreement or any other Loan Documents upon any of its property,
assets or revenues constituting Term Loan Priority Collateral as and to the
extent contemplated by this Agreement and the other Loan Documents, whether now
owned or hereafter acquired or (ii) the ability of any Restricted Subsidiary to
(x) pay dividends or make any other distributions on its Capital Stock or pay
any Indebtedness or other obligations owed to the Borrower, (y) make any loans
or advances to the Borrower or (z) transfer any of its property or assets to the
Borrower (provided that dividend or liquidation priority between classes of
Capital Stock, or subordination of any obligation (including the application of
any remedy bars thereto) to any other obligation, will not be deemed to
constitute such an encumbrance or restriction), except any encumbrance or
restriction:

 

(a)          pursuant to an agreement or instrument in effect at or entered into
on the Closing Date, this Agreement and the other Loan Documents, the ABL
Facility Documents, the ABL/Term Loan Intercreditor Agreement and, on and after
the execution and delivery thereof, any Junior Lien Intercreditor Agreement, any
Other Intercreditor Agreement, any Intercreditor Agreement Supplement, any
Permitted Debt Exchange Notes (and any related documents) and any Additional
Obligations Documents;

 

(b)          pursuant to any agreement or instrument of a Person, or relating to
Indebtedness or Capital Stock of a Person, which Person is acquired by or merged
or consolidated with or into the Borrower or any Restricted Subsidiary, or which
agreement or instrument is assumed by the Borrower or any Restricted Subsidiary
in connection with an acquisition of assets from such Person or any other
transaction entered into in connection with any such acquisition, merger or
consolidation, as in effect at the time of such acquisition, merger,
consolidation or transaction (except to the extent that such Indebtedness was
incurred to finance, or otherwise in connection with, such acquisition, merger,
consolidation or transaction); provided that for purposes of this Subsection
8.3(b), if a Person other than the Borrower is the Successor Borrower with
respect thereto, any Subsidiary thereof or agreement or instrument of such
Person or any such Subsidiary shall be deemed acquired or assumed, as the case
may be, by the Borrower or a Restricted Subsidiary, as the case may be, when
such Person becomes such Successor Borrower;

 



 - 150 - 

 

 

(c)          pursuant to an agreement or instrument (a “Refinancing Agreement”)
effecting a refinancing of Indebtedness Incurred or outstanding pursuant or
relating to, or that otherwise extends, renews, refunds, refinances or replaces,
any agreement or instrument referred to in Subsection 8.3(a) or (b) or this
Subsection 8.3(c) (an “Initial Agreement”) or that is, or is contained in, any
amendment, supplement or other modification to an Initial Agreement or
Refinancing Agreement (an “Amendment”); provided, however, that the encumbrances
and restrictions contained in any such Refinancing Agreement or Amendment taken
as a whole are not materially less favorable to the Lenders than encumbrances
and restrictions contained in the Initial Agreement or Initial Agreements to
which such Refinancing Agreement or Amendment relates (as determined in good
faith by the Borrower, which determination shall be conclusive);

 

(d)          (i) pursuant to any agreement or instrument that restricts in a
customary manner (as determined by the Borrower in good faith, which
determination shall be conclusive) the assignment or transfer thereof, or the
subletting, assignment or transfer of any property or asset subject thereto,
(ii) by virtue of any transfer of, agreement to transfer, option or right with
respect to, or Lien on, any property or assets of the Borrower or any Restricted
Subsidiary not otherwise prohibited by this Agreement, (iii) contained in
mortgages, pledges or other security agreements securing Indebtedness or other
obligations of the Borrower or a Restricted Subsidiary to the extent restricting
the transfer of the property or assets subject thereto, (iv) pursuant to
customary provisions (as determined by the Borrower in good faith, which
determination shall be conclusive) restricting dispositions of real property
interests set forth in any reciprocal easement agreements of the Borrower or any
Restricted Subsidiary, (v) pursuant to Purchase Money Obligations that impose
encumbrances or restrictions on the property or assets so acquired, (vi) on cash
or other deposits or net worth or inventory imposed by customers or suppliers
under agreements entered into in the ordinary course of business, (vii) pursuant
to customary provisions (as determined by the Borrower in good faith, which
determination shall be conclusive) contained in agreements and instruments
entered into in the ordinary course of business (including but not limited to
leases and licenses) or in joint venture and other similar agreements or in
shareholder, partnership, limited liability company and other similar agreements
in respect of non-wholly owned Restricted Subsidiaries, (viii) that arises or is
agreed to in the ordinary course of business and does not detract from the value
of property or assets of the Borrower or any Restricted Subsidiary in any manner
material to the Borrower or such Restricted Subsidiary or (ix) pursuant to
Hedging Obligations or Bank Products Obligations;

 

(e)          with respect to any agreement for the direct or indirect
disposition of Capital Stock, property or assets of any Person, imposing
restrictions with respect to such Person, Capital Stock, property or assets
pending the closing of such disposition;

 



 - 151 - 

 

 

(f)          by reason of any applicable law, rule, regulation or order, or
required by any regulatory authority having jurisdiction over the Borrower or
any Restricted Subsidiary or any of their businesses, including any such law,
rule, regulation, order or requirement applicable in connection with such
Restricted Subsidiary’s status (or the status of any Subsidiary of such
Restricted Subsidiary) as a Captive Insurance Subsidiary;

 

(g)          pursuant to an agreement or instrument (i) relating to any
Indebtedness permitted to be Incurred subsequent to the Closing Date pursuant to
Subsection 8.1 (x) if the encumbrances and restrictions contained in any such
agreement or instrument taken as a whole are not materially less favorable to
the Lenders than the encumbrances and restrictions contained in the Initial
Agreements (as determined in good faith by the Borrower, which determination
shall be conclusive), or (y) if such encumbrance or restriction is not
materially more disadvantageous to the Lenders than is customary in comparable
financings (as determined in good faith by the Borrower, which determination
shall be conclusive) and either (1) the Borrower determines in good faith, which
determination shall be conclusive, that such encumbrance or restriction will not
materially affect the Borrower’s ability to create and maintain the Liens on the
Term Loan Priority Collateral pursuant to the Security Documents and make
principal or interest payments on the Term Loans or (2) such encumbrance or
restriction applies only if a default occurs under a circumstance described in
Subsection 9.1(f) or in respect of a payment or financial covenant relating to
such Indebtedness, (ii) relating to any sale of receivables by or Indebtedness
of a Foreign Subsidiary or (iii) relating to Indebtedness of or a Financing
Disposition by or to or in favor of any Special Purpose Entity;

 

(h)          any agreement relating to intercreditor arrangements and related
rights and obligations, to or by which the Lenders and/or the Administrative
Agent, the Collateral Agent or any other agent, trustee or representative on
their behalf may be party or bound at any time or from time to time, and any
agreement providing that in the event that a Lien is granted for the benefit of
the Lenders another Person shall also receive a Lien, which Lien is permitted by
Subsection 8.6; or

 

(i)          any agreement governing or relating to Indebtedness and/or other
obligations and liabilities secured by a Lien permitted by Subsection 8.6 (in
which case any restriction shall only be effective against the assets subject to
such Lien, except as may be otherwise permitted under this Subsection 8.3).

 

8.4           Limitation on Sales of Assets and Subsidiary Stock. (a) The
Borrower will not, and will not permit any Restricted Subsidiary to, make any
Asset Disposition unless:

 

(i)          the Borrower or such Restricted Subsidiary receives consideration
(including by way of relief from, or by any other Person assuming responsibility
for, any liabilities, contingent or otherwise) at the time of such Asset
Disposition at least equal to the fair market value (as of the date on which a
legally binding commitment for such Asset Disposition was entered into) of the
shares and assets subject to such Asset Disposition, as such fair market value
may be determined (and shall be determined, to the extent such Asset Disposition
or any series of related Asset Dispositions involves aggregate consideration in
excess of $25,000,000) in good faith by the Borrower, whose determination shall
be conclusive (including as to the value of all non-cash consideration);

 



 - 152 - 

 

 

(ii)         in the case of any Asset Disposition (or series of related Asset
Dispositions) having a fair market value (as determined by the Borrower in good
faith, which determination shall be conclusive, as of the date on which a
legally binding commitment for such Asset Disposition was entered into) of
$25,000,000 or more, at least 75.0% of the consideration (excluding, in the case
of an Asset Disposition (or series of related Asset Dispositions), any
consideration by way of relief from, or by any other Person assuming
responsibility for, any liabilities, contingent or otherwise, that are not
Indebtedness) for such Asset Disposition, together with all other Asset
Dispositions since the Closing Date (on a cumulative basis), received by the
Borrower or any Restricted Subsidiary, is in the form of cash; and

 

(iii)        to the extent required by Subsection 8.4(b), an amount equal to
100.0% of the Net Available Cash from such Asset Disposition is applied by the
Borrower (or any Restricted Subsidiary, as the vase may be) as provided therein.

 

(b)          In the event that on or after the Closing Date the Borrower or any
Restricted Subsidiary shall make an Asset Disposition or a Recovery Event in
respect of Collateral shall occur, subject to the last proviso of this
Subsection 8.4(b), an amount equal to 100.0% (as may be adjusted pursuant to
such proviso) of the Net Available Cash from such Asset Disposition or Recovery
Event (such amount, the “Net Available Cash Amount”) shall be applied by the
Borrower (or any Restricted Subsidiary, as the case may be) as follows:

 

(i)          first, either (x) if the Borrower or such Restricted Subsidiary
elects, to the extent such Asset Disposition or Recovery Event is an Asset
Disposition or Recovery Event of assets that constitute ABL Priority Collateral,
to purchase, redeem, repay or prepay, to the extent the Borrower or any
Restricted Subsidiary is required by the terms thereof, Indebtedness under the
Senior ABL Facility or (in the case of letters of credit, bankers’ acceptances
or other similar instruments issued thereunder) cash collateralize any such
Indebtedness within the time period required by such Indebtedness after the
later of the date of such Asset Disposition or Recovery Event, as the case may
be, and the date of receipt of such Net Available Cash or (y) to the extent the
Borrower or such Restricted Subsidiary elects (by delivery of an officer’s
certificate by a Responsible Officer to the Administrative Agent) to invest in
Additional Assets (including by means of an investment in Additional Assets by a
Restricted Subsidiary with an amount equal to Net Available Cash received by the
Borrower or another Restricted Subsidiary) within (x) 450 days after the later
of the date of such Asset Disposition or Recovery Event, as the case may be, and
the date of receipt of such Net Available Cash (such period the “Reinvestment
Period”) or (y) if such investment in Additional Assets is a project authorized
by the Board of Directors that will take longer than such 450 days to complete
and is subject to a binding written commitment entered into during the
Reinvestment Period, an additional 180 days after the last day of the
Reinvestment Period (it being understood and agreed that if no such investment
is made within the Reinvestment Period as extended by this clause (y), the
Borrower shall make the prepayments required by Subsection 8.4(b)(ii) within ten
Business Days after the earlier to occur of (I) the last day of such
Reinvestment Period as extended by this clause (y) and (II) the date the
Borrower elects not to pursue such investment);

 



 - 153 - 

 

 

(ii)         second, (1) if no application of Net Available Cash Amount election
is made pursuant to the preceding clause (i) with respect to such Asset
Disposition or Recovery Event or (2) if such election is made to the extent of
the balance of such Net Available Cash Amount after application in accordance
with Subsection 8.4(b)(i), within ten Business Days after the end of the
Reinvestment Period specified in clause (i) above (as extended pursuant to
clause (y) of such clause (i)), (x) to the extent such Asset Disposition or
Recovery Event is an Asset Disposition or Recovery Event of assets that
constitute Collateral, to purchase, redeem, repay, prepay, make an offer to
prepay or repurchase, or deliver a notice of redemption, in accordance with
Subsection 4.4(b)(i) (subject to Subsection 4.4(d)) or the agreements or
instruments governing the relevant Indebtedness described in clause (B) below
(subject to any provision under such agreement or instrument analogous to
Subsection 4.4(d)), as applicable, (A) the Term Loans and (B) to the extent the
Borrower or any Restricted Subsidiary is required by the terms thereof any Pari
Passu Indebtedness on no more than a pro rata basis with the Term Loans and (y)
to the extent such Asset Disposition is an Asset Disposition of assets that do
not constitute Collateral, to purchase, redeem, repay, prepay, make an offer to
prepay or repurchase, or deliver a notice of redemption, in accordance with
Subsection 4.4(b)(i) (subject to Subsection 4.4(d)) or the agreements or
instruments governing any relevant Indebtedness permitted under Subsection 8.1
(subject to any provision under such agreement or instrument analogous to
Subsection 4.4(d)), as applicable, (A) the Term Loans and (B) to the extent the
Borrower or any Restricted Subsidiary is required by the terms thereof, any
other Indebtedness (other than Indebtedness subordinated in right of payment to
the Term Loan Facility Obligations) on no more than a pro rata basis with the
Term Loans; and

 

(iii)        third, to the extent of the balance of such Net Available Cash
Amount after application in accordance with Subsections 8.4(b)(i) and (ii) above
(including an amount equal to the amount of any prepayment otherwise
contemplated by clause (ii) above in connection with such Asset Disposition or
Recovery Event that is declined by any Lender), to fund (to the extent
consistent with any other applicable provision of this Agreement) any general
corporate purpose (which may include the repurchase, repayment or other
acquisition or retirement of any Junior Debt or the making of other Restricted
Payments);

 

provided, however, that (1) in connection with any prepayment, repayment,
purchase or redemption of Indebtedness pursuant to clause (ii) above, the
Borrower or such Restricted Subsidiary will retire such Indebtedness and will
cause the related loan commitment (if any) to be permanently reduced in an
amount equal to the principal amount so prepaid, repaid, purchased or redeemed;
(2) the Borrower (or any Restricted Subsidiary, as the case may be) may elect to
invest in Additional Assets prior to receiving the Net Available Cash
attributable to any given Asset Disposition (provided that, such investment
shall be made no earlier than the earliest of notice of the relevant Asset
Disposition to the Administrative Agent, execution of a definitive agreement for
the relevant Asset Disposition, and consummation of the relevant Asset
Disposition) and deem the amount so invested to be applied pursuant to and in
accordance with Subsection 8.4(b)(i) above with respect to such Asset
Disposition; and (3) the percentage first set forth above in this
Subsection 8.4(b) shall be reduced to (x) 50.0% if the Consolidated Secured
Leverage Ratio at the time of such Asset Disposition (or, at the Borrower’s
option, on the date a legally binding commitment for such Asset Disposition was
entered into) or Recovery Event would be less than or equal to 2.25:1.00 or (y)
0.0% if the Consolidated Secured Leverage Ratio at the time of such Asset
Disposition (or, at the Borrower’s option, on the date a legally binding
commitment for such Asset Disposition was entered into) or Recovery Event would
be less than or equal to 2.00:1.00, in each case, after giving pro forma effect
thereto and to any application of Net Available Cash as set forth herein (any
Net Available Cash in respect of such Asset Dispositions not required to be
applied in accordance with this Subsection 8.4(b) as a result of the application
of this proviso shall collectively constitute “Leverage Excess Proceeds”).

 



 - 154 - 

 

 

(c)          Notwithstanding the foregoing provisions of this Subsection 8.4,
the Borrower and the Restricted Subsidiaries shall not be required to apply any
Net Available Cash or equivalent amount in accordance with this Subsection 8.4
except to the extent that (x) the aggregate Net Available Cash Amount from all
Asset Dispositions and Recovery Events in respect of Collateral that is not
applied in accordance with this Subsection 8.4 (excluding all Leverage Excess
Proceeds) exceeds $15,00,000, in which case the Borrower and the Restricted
Subsidiaries shall apply all of such Net Available Cash Amount from such Asset
Dispositions and Recovery Events in accordance with Subsection 8.4(b) or (y) the
terms of any Pari Passu Indebtedness would require Net Available Cash from such
Asset Dispositions and Recovery Events or the equivalent amount to be applied to
purchase, redeem, repay or prepay such Indebtedness prior to reaching such
$15,000,000 threshold.

 

(d)          For the purposes of Subsection 8.4(a)(ii), the following are deemed
to be cash: (1) Temporary Cash Investments and Cash Equivalents, (2) the
assumption of Indebtedness of the Borrower (other than Disqualified Stock of the
Borrower) or any Restricted Subsidiary and the release of the Borrower or such
Restricted Subsidiary from all liability on payment of the principal amount of
such Indebtedness in connection with such Asset Disposition, (3) Indebtedness of
any Restricted Subsidiary that is no longer a Restricted Subsidiary as a result
of such Asset Disposition, to the extent that the Borrower and each other
Restricted Subsidiary are released from any Guarantee of payment of the
principal amount of such Indebtedness in connection with such Asset Disposition,
(4) securities received by the Borrower or any Restricted Subsidiary from the
transferee that are converted by the Borrower or such Restricted Subsidiary into
cash within 180 days, (5) consideration consisting of Indebtedness of the
Borrower or any Restricted Subsidiary, (6) Additional Assets, and (7) any
Designated Noncash Consideration received by the Borrower or any of its
Restricted Subsidiaries in an Asset Disposition having an aggregate Fair Market
Value, taken together with all other Designated Noncash Consideration received
pursuant to this clause (7), not to exceed an aggregate amount at any time
outstanding equal to the greater of $50,000,000 and 30% of Consolidated Four
Quarter EBITDA (with the Fair Market Value of each item of Designated Noncash
Consideration being measured on the date a legally binding commitment for such
Asset Disposition (or, if later, for the payment of such item) was entered into
and without giving effect to subsequent changes in value).

 



 - 155 - 

 

 

8.5           Limitations on Transactions with Affiliates. (a) The Borrower will
not, and will not permit any Restricted Subsidiary to, directly or indirectly,
enter into or conduct any transaction or series of related transactions
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate of the Borrower (an “Affiliate
Transaction”) involving aggregate consideration in excess of $15,000,000 unless
(i) the terms of such Affiliate Transaction are not materially less favorable to
the Borrower or such Restricted Subsidiary, as the case may be, than those that
could be obtained at the time in a transaction with a Person who is not such an
Affiliate and (ii) if such Affiliate Transaction involves aggregate
consideration in excess of $25,000,000 the terms of such Affiliate Transaction
have been approved by a majority of the Board of Directors. For purposes of this
Subsection 8.5(a), any Affiliate Transaction shall be deemed to have satisfied
the requirements set forth in this Subsection 8.5(a) if (x) such Affiliate
Transaction is approved by a majority of the Disinterested Directors or (y) in
the event there are no Disinterested Directors, a fairness opinion is provided
by a nationally recognized appraisal or investment banking firm with respect to
such Affiliate Transaction.

 

(b)          The provisions of Subsection 8.5(a) will not apply to:

 

(i)          any Restricted Payment Transaction,

 

(ii)         (1) the entering into, maintaining or performance of any employment
or consulting contract, collective bargaining agreement, benefit plan, program
or arrangement, related trust agreement or any other similar arrangement for or
with any current or former management member, employee, officer or director or
consultant of or to the Borrower, any Restricted Subsidiary or any Parent Entity
heretofore or hereafter entered into in the ordinary course of business,
including vacation, health, insurance, deferred compensation, severance,
retirement, savings or other similar plans, programs or arrangements, (2)
payments, compensation, performance of indemnification or contribution
obligations, the making or cancellation of loans in the ordinary course of
business to any such management members, employees, officers, directors or
consultants, (3) any issuance, grant or award of stock, options, other equity
related interests or other securities, to any such management members,
employees, officers, directors or consultants, (4) the payment of reasonable
fees to directors of the Borrower or any of its Subsidiaries or any Parent
Entity (as determined in good faith by the Borrower, such Subsidiary or such
Parent Entity, which determination shall be conclusive), or (5) Management
Advances and payments in respect thereof (or in reimbursement of any expenses
referred to in the definition of such term),

 

(iii)        any transaction between or among any of the Borrower, one or more
Restricted Subsidiaries, or one or more Special Purpose Entities,

 

(iv)         any transaction arising out of agreements or instruments in
existence on the Closing Date and set forth on Schedule 8.5 (other than any 2009
Transaction Documents referred to in Subsection 8.5(b)(vii)), or any amendment
thereto (so long as such amendment is not disadvantageous in any material
respect in the good faith judgment of the Borrower, whose determination shall be
conclusive, to the Lenders when taken as a whole as compared to the applicable
agreement or instrument as in effect on the Closing Date), and any payments made
pursuant thereto,

 



 - 156 - 

 

 

(v)          any transaction in the ordinary course of business on terms that
are fair to the Borrower and its Restricted Subsidiaries in the reasonable
determination of the Board of Directors or senior management of the Borrower, or
are not materially less favorable to the Borrower or the relevant Restricted
Subsidiary than those that could be obtained at the time in a transaction with a
Person who is not an Affiliate of the Borrower,

 

(vi)         any transaction in the ordinary course of business, or approved by
a majority of the Board of Directors, between the Borrower or any Restricted
Subsidiary and any Affiliate of the Borrower controlled by the Borrower that is
a joint venture or similar entity,

 

(vii)        (1) the execution, delivery and performance of any Tax Sharing
Agreement and any 2009 Transaction Document, and (2) payments to CD&R or any of
its Affiliates (x) for any management, monitoring, consulting and advisory fees
and related expenses as may be approved by a majority of the Disinterested
Directors, (y) in connection with any acquisition, disposition, merger,
recapitalization or similar transactions, which payments are made pursuant to
the Transaction Agreements or are approved by a majority of the Board of
Directors in good faith, which determination shall be conclusive, and (z) of all
out-of-pocket expenses incurred in connection with such services or activities,

 

(viii)      the Transactions, all transactions in connection therewith
(including but not limited to the financing thereof), and all fees and expenses
paid or payable in connection with the Transactions, including the fees and
out-of-pocket expenses of CD&R and its Affiliates,

 

(ix)         any issuance or sale of Capital Stock (other than Disqualified
Stock) of the Borrower or Junior Capital or any capital contribution to the
Borrower,

 

(x)          (i) any investment by any CD&R Investor in securities or loans of
the Borrower or any of its Restricted Subsidiaries (and payment of out-of-pocket
expenses incurred by any CD&R Investor in connection therewith) so long as such
investments are being offered generally to investors (other than CD&R Investors)
on the same or more favorable terms and (ii) payments to any CD&R Investor in
respect of securities or loans of the Borrower or any of its Restricted
Subsidiaries contemplated in the foregoing subclause (i) or that were acquired
from Persons other than the Borrower and its Restricted Subsidiaries, in each
case, in accordance with the terms of such securities or loans, and

 

(xi)         the pledge of Capital Stock, Indebtedness or other securities of
any Unrestricted Subsidiary or joint venture to lenders to support the
Indebtedness or other obligations of such Unrestricted Subsidiary or joint
venture, respectively, owed to such lenders.

 



 - 157 - 

 

 

8.6           Limitation on Liens. The Borrower shall not, and shall not permit
any Restricted Subsidiary to, directly or indirectly, create or permit to exist
any Lien (other than Permitted Liens) on any of its property or assets
(including Capital Stock of any other Person), whether owned on the Closing Date
or thereafter acquired, securing any Indebtedness (the “Initial Lien”) unless,
in the case of Initial Liens on any asset or property other than Collateral, the
Term Loan Facility Obligations are equally and ratably secured with (or on a
senior basis to, in the case such Initial Lien secures any Junior Debt) the
obligations secured by such Initial Lien for so long as such obligations are so
secured. Any such Lien created in favor of the Term Loan Facility Obligations
pursuant to the preceding sentence requiring an equal and ratable (or senior, as
applicable) Lien for the benefit of the Term Loan Facility Obligations will be
automatically and unconditionally released and discharged upon (i) the release
and discharge of the Initial Lien to which it relates, (ii) in the case of any
such Lien in favor of any Subsidiary Guaranty, the termination and discharge of
such Subsidiary Guaranty in accordance with the terms thereof, hereof and of the
ABL/Term Loan Intercreditor Agreement, any Junior Lien Intercreditor Agreement
and any Other Intercreditor Agreement, in each case, to the extent applicable,
or (iii) any sale, exchange or transfer (other than a transfer constituting a
transfer of all or substantially all of the assets of the Borrower that is
governed by the provisions of Subsection 8.7) to any Person not an Affiliate of
the Borrower of the property or assets secured by such Initial Lien, or of all
of the Capital Stock held by the Borrower or any Restricted Subsidiary in, or
all or substantially all the assets of, any Restricted Subsidiary creating such
Initial Lien.

 

8.7           Limitation on Fundamental Changes. (a) The Borrower will not
consolidate with or merge with or into, or convey, lease or otherwise transfer
all or substantially all its assets to, any Person, unless:

 

(i)          the resulting, surviving or transferee Person (the “Successor
Borrower”) will be a Person organized and existing under the laws of the United
States of America, any State thereof or the District of Columbia and the
Successor Borrower (if not the Borrower) will expressly assume all the
obligations of the Borrower under this Agreement and the Loan Documents to which
it is a party by executing and delivering to the Administrative Agent a joinder
or one or more other documents or instruments in form reasonably satisfactory to
the Administrative Agent;

 

(ii)         immediately after giving effect to such transaction (and treating
any Indebtedness that becomes an obligation of the Successor Borrower or any
Restricted Subsidiary as a result of such transaction as having been Incurred by
the Successor Borrower or such Restricted Subsidiary at the time of such
transaction), no Default will have occurred and be continuing;

 

(iii)        immediately after giving effect to such transaction, either (A) the
Borrower (or, if applicable, the Successor Borrower with respect thereto) could
Incur at least $1.00 of additional Indebtedness pursuant to Subsection 8.1(a) or
(B) the Consolidated Coverage Ratio of the Borrower (or, if applicable, the
Successor Borrower with respect thereto) would equal or exceed the Consolidated
Coverage Ratio of the Borrower immediately prior to giving effect to such
transaction;

 



 - 158 - 

 

 

(iv)         each Subsidiary Guarantor (other than (x) any Subsidiary Guarantor
that will be released from its obligations under its Subsidiary Guaranty in
connection with such transaction and (y) any party to any such consolidation or
merger) shall have delivered a joinder or other document or instrument in form
reasonably satisfactory to the Administrative Agent, confirming its Subsidiary
Guaranty (other than any Subsidiary Guaranty that will be discharged or
terminated in connection with such transaction);

 

(v)          each Subsidiary Guarantor (other than (x) any Subsidiary that will
be released from its grant or pledge of Collateral under the Guarantee and
Collateral Agreement in connection with such transaction and (y) any party to
any such consolidation or merger) shall have by a supplement to the Guarantee
and Collateral Agreement or another document or instrument affirmed that its
obligations thereunder shall apply to its Guarantee as reaffirmed pursuant to
clause (iv) above;

 

(vi)         each grantor or mortgagor of a Mortgaged Fee Property (other than
(x) any Subsidiary that will be released from its grant or pledge of Collateral
under the Guarantee and Collateral Agreement in connection with such transaction
and (y) any party to any such consolidation or merger) shall have affirmed that
its obligations under the applicable Mortgage shall apply to its Guarantee as
reaffirmed pursuant to clause (iv) above; and

 

(vii)        the Borrower will have delivered to the Administrative Agent a
certificate signed by a Responsible Officer and a legal opinion, each to the
effect that such consolidation, merger or transfer complies with the provisions
described in this Subsection 8.7(a); provided that (x) in giving such opinion
such counsel may rely on such certificate of a Responsible Officer as to
compliance with the foregoing clauses (ii) and (iii) of this Subsection 8.7(a)
and as to any matters of fact, and (y) no such legal opinion will be required
for a consolidation, merger or transfer described in Subsection 8.7(d).

 

(b)          Any Indebtedness that becomes an obligation of the Borrower
(including by reason of a Successor Borrower becoming the Borrower) or any
Restricted Subsidiary (or that is deemed to be Incurred by any Restricted
Subsidiary that becomes a Restricted Subsidiary) as a result of any such
transaction undertaken in compliance with this Subsection 8.7, and any
Refinancing Indebtedness with respect thereto, shall be deemed to have been
Incurred in compliance with Subsection 8.1.

 

(c)          Upon any transaction involving the Borrower in accordance with
Subsection 8.7(a) in which the Borrower is not the Successor Borrower, the
Successor Borrower will succeed to, and be substituted for, and may exercise
every right and power of, the Borrower under the Loan Documents, and shall
become the “Borrower” for all purposes of Loan Documents, and thereafter the
predecessor Borrower shall be relieved of all obligations and covenants under
the Loan Documents, and shall cease to constitute the “Borrower” for all
purposes of the Loan Documents, except that the predecessor Borrower in the case
of a lease of all or substantially all its assets will not be released from the
obligation to pay the principal of and interest on the Term Loans.

 



 - 159 - 

 

 

(d)          Clauses (ii) and (iii) of Subsection 8.7(a) will not apply to any
transaction in which (I) the Borrower consolidates or merges with or into or
transfers all or substantially all its properties and assets to (x) an Affiliate
incorporated or organized for the purpose of reincorporating or reorganizing the
Borrower in another jurisdiction or changing its legal structure to a
corporation, limited liability company or other entity or (y) a Restricted
Subsidiary of the Borrower so long as all assets of the Borrower and the
Restricted Subsidiaries immediately prior to such transaction (other than
Capital Stock of such Restricted Subsidiary) are owned by such Restricted
Subsidiary and its Restricted Subsidiaries immediately after the consummation
thereof or (II) an Escrow Subsidiary merges with and into the Borrower.
Subsection 8.7(a) will not apply to any transaction in which any Restricted
Subsidiary consolidates with, merges into or transfers all or part of its assets
to the Borrower.

 

8.8           Change of Control; Limitation on Amendments. The Borrower shall
not and shall not permit any of its Restricted Subsidiaries to, directly or
indirectly:

 

(a)          In the event of the occurrence of a Change of Control, repurchase
or repay any Indebtedness then outstanding pursuant to any Junior Debt or any
portion thereof, unless the Borrower shall have, at its option, (i) made payment
in full of the Term Loans and any other amounts then due and owing to any Lender
or the Administrative Agent hereunder and under any Note or (ii) made an offer
(a “Change of Control Offer”) to pay the Term Loans and any amounts then due and
owing to each Lender and the Administrative Agent hereunder and under any Note
and shall have made payment in full thereof to each such Lender or the
Administrative Agent which has accepted such offer. Upon the Borrower making
payment in full of the Term Loans as provided in clause (i) of this Subsection
8.8(a), or making a Change of Control Offer in accordance with clause (ii) of
this Subsection 8.8(a) (whether or not in connection with any repayment or
repurchase of Indebtedness outstanding pursuant to Junior Debt), any Event of
Default arising under Subsection 9.1(k) by reason of such Change of Control
shall be deemed not to have occurred or be continuing.

 

(b)          If an Event of Default under Subsection 9.1(a) or (f) is
continuing, amend, supplement, waive or otherwise modify any of the provisions
of any indenture, instrument or agreement evidencing Subordinated Obligations or
Guarantor Subordinated Obligations in a manner that (i) changes the
subordination provisions of such Indebtedness or (ii) shortens the maturity date
of such Indebtedness to a date prior to the Initial Term Loan Maturity Date or
provides for a shorter weighted average life to maturity than the remaining
weighted average life to maturity of the Initial Term Loans; provided that,
notwithstanding the foregoing, the provisions of this Subsection 8.8(b) shall
not restrict or prohibit any refinancing of Indebtedness (in whole or in part)
permitted pursuant to Subsection 8.1.

 

(c)          Amend, supplement, waive or otherwise modify the terms of any
Permitted Debt Exchange Notes, any Additional Obligations or any Refinancing
Indebtedness in respect of the foregoing or any indenture or agreement pursuant
to which such Permitted Debt Exchange Notes, Additional Obligations or
Refinancing Indebtedness have been issued or incurred in any manner inconsistent
with the requirements of the definition of “Refinancing Indebtedness”, assuming
for purposes of this Subsection 8.8(c) that such amendment, supplement, waiver
or modification, mutatis mutandis, is a refinancing of such Additional
Obligations, Permitted Debt Exchange Notes or Refinancing Indebtedness, as
applicable.

 



 - 160 - 

 

 

8.9           Limitation on Lines of Business. The Borrower shall not, and shall
not permit any of its Restricted Subsidiaries to, directly or indirectly, enter
into any business, either directly or through any Restricted Subsidiary, except
for those businesses of the same general type as those in which the Borrower and
its Restricted Subsidiaries are engaged in on the Closing Date or which are
reasonably related thereto and any business related thereto.

 

SECTION 9

 

Events of Default

 

9.1           Events of Default. Any of the following from and after the Closing
Date shall constitute an event of default:

 

(a)          The Borrower shall fail to pay any principal of any Loan when due
in accordance with the terms hereof (whether at stated maturity, by mandatory
prepayment or otherwise); or the Borrower shall fail to pay any interest on any
Loan or any other amount payable hereunder, within five Business Days after any
such interest or other amount becomes due in accordance with the terms hereof;
or

 

(b)          Any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document (or in any amendment, modification or
supplement hereto or thereto) or which is contained in any certificate furnished
at any time by or on behalf of any Loan Party pursuant to this Agreement or any
such other Loan Document shall prove to have been incorrect in any material
respect on or as of the date made or deemed made, and for the failure of any
representation or warranty that is capable of being cured (as determined in good
faith by the Borrower, which determination shall be conclusive), such default
shall continue unremedied for a period of 30 days after the earlier of (A) the
date on which a Responsible Officer of the Borrower becomes aware of such
failure and (B) the date on which written notice thereof shall have been given
to the Borrower by the Administrative Agent or the Required Lenders; or

 

(c)          Any Loan Party shall default in the payment, observance or
performance of any term, covenant or agreement contained in Section 8; or

 

(d)          Any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in clauses (a) through (c) of this Subsection 9.1), and
such default shall continue unremedied for a period of, in the case of a default
with respect to failure to deliver financial statements under Subsection 7.1 or
related certificates under Subsection 7.2, 180 days, and in the case of any
other default, 30 days, in each case after the earlier of (A) the date on which
a Responsible Officer of the Borrower becomes aware of such failure and (B) the
date on which written notice thereof shall have been given to the Borrower by
the Administrative Agent or the Required Lenders; or

 



 - 161 - 

 

 

(e)          Any Loan Party or any of its Restricted Subsidiaries shall (i)
default in (x) any payment of principal of or interest on any Indebtedness
(excluding Indebtedness hereunder) in excess of $25,000,000 or (y) in the
payment of any Guarantee Obligation in excess of $25,000,000 in respect of any
such Indebtedness (excluding Indebtedness hereunder), beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness or Guarantee Obligation was created; or (ii) default in the
observance or performance of any other agreement or condition relating to any
Indebtedness (excluding Indebtedness hereunder) or Guarantee Obligation referred
to in clause (i) above or contained in any instrument or agreement evidencing,
securing or relating thereto (other than a failure to provide notice of a
default or an event of default under such instrument or agreement or default in
the observance of or compliance with any financial maintenance covenant), or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or holders of such
Indebtedness or beneficiary or beneficiaries of such Guarantee Obligation (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice or lapse of time if required,
such Indebtedness to become due prior to its stated maturity or such Guarantee
Obligation to become payable (an “Acceleration”; and the term “Accelerated”
shall have a correlative meaning), and such time shall have lapsed and, if any
notice (a “Default Notice”) shall be required to commence a grace period or
declare the occurrence of an event of default before notice of Acceleration may
be delivered, such Default Notice shall have been given and, in the case of any
such Indebtedness under the Senior ABL Facility or, in the case of clause (y)
below, any instrument or agreement relating to Indebtedness or Guarantee
Obligations referred to in clause (i) above containing or otherwise requiring
observance or compliance with any financial maintenance covenant only, either
(x) such default (if other than a default in the observance or performance of a
financial maintenance covenant) remains unremedied and not waived by or on
behalf of such holder or holders of such Indebtedness for a period of 60 days or
(y) such Indebtedness under the Senior ABL Facility or (with respect to
observance or compliance with respect to any financial maintenance covenant
only) such other instrument or agreement containing or otherwise requiring
observance or compliance with any financial maintenance covenant shall have been
Accelerated and such Acceleration shall not have been rescinded (provided that
this clause (ii) shall not apply to (x) secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness, if such sale or transfer is permitted hereunder or (y) any
termination event or similar event pursuant to the terms of any Hedge Agreement)
and (in the case of either preceding clause (i) or (ii)) such default, event or
condition shall not have been remedied or waived by or on behalf of the holder
or holders of such Indebtedness or beneficiary or beneficiaries of such
Guarantee Obligation; or

 



 - 162 - 

 

 

(f)          If (i) the Borrower or any Material Subsidiaries of the Borrower
shall commence any case, proceeding or other action (A) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts (excluding, in each case, the solvent liquidation or reorganization of any
Foreign Subsidiary of the Borrower that is not a Loan Party), or (B) seeking
appointment of a receiver, interim receiver, receivers, receiver and manager,
trustee, custodian, conservator or other similar official for it or for all or
any substantial part of its assets, or the Borrower or any Material Subsidiaries
of the Borrower shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against the Borrower or any Material
Subsidiaries of the Borrower any case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief, moratorium or any such adjudication or appointment or (B) remains
undismissed, undischarged, unstayed or unbonded for a period of 60 days; or
(iii) there shall be commenced against the Borrower or any Material Subsidiaries
of the Borrower any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets which results in the entry of an order for
any such relief which shall not have been vacated, discharged, stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) the Borrower or
any Material Subsidiaries of the Borrower shall take any corporate or other
similar organizational action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any of the acts set forth in clause (i), (ii),
or (iii) above; or (v) the Borrower or any Material Subsidiaries of the Borrower
shall be generally unable to, or shall admit in writing its general inability
to, pay its debts as they become due; or

 

(g)          (i) Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any failure to satisfy the minimum funding standard (within the meaning of
Section 412 of the Code or Section 302 of ERISA), whether or not waived, shall
exist with respect to any Plan or any Lien in favor of the PBGC or a Plan shall
arise on the assets of either of the Borrower or any Commonly Controlled Entity,
(iii) a Reportable Event shall occur with respect to, or proceedings shall
commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is in the reasonable
opinion of the Administrative Agent likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA other than a standard termination
pursuant to Section 4041(b) of ERISA, (v) either of the Borrower or any Commonly
Controlled Entity shall, or in the reasonable opinion of the Administrative
Agent is reasonably likely to, incur any liability in connection with a
withdrawal from, or the Insolvency of, a Multiemployer Plan, or (vi) any other
event or condition shall occur or exist with respect to a Plan; and in each case
in clauses (i) through (vi) above, such event or condition, together with all
other such events or conditions described in clauses (i) through (vi) above, if
any, would be reasonably expected to result in a Material Adverse Effect; or

 

(h)          One or more judgments or decrees shall be entered against the
Borrower or any of its Restricted Subsidiaries involving in the aggregate at any
time a liability (net of any insurance or indemnity payments actually received
in respect thereof prior to or within 60 days from the entry thereof, or to be
received in respect thereof in the event any appeal thereof shall be
unsuccessful) of $25,000,000 or more, and all such judgments or decrees shall
not have been vacated, discharged, stayed or bonded pending appeal within 60
days from the entry thereof; or

 



 - 163 - 

 

 

(i)          (i) The Guarantee and Collateral Agreement shall, or any other
Security Document covering a significant portion of the Term Loan Priority
Collateral shall (at any time after its execution, delivery and effectiveness)
cease for any reason to be in full force and effect (other than pursuant to the
terms hereof or thereof), or any Loan Party which is a party to any such
Security Document shall so assert in writing or (ii) the Lien created by any of
the Security Documents shall cease to be perfected and enforceable in accordance
with its terms or of the same effect as to perfection and priority purported to
be created thereby with respect to any significant portion of the Term Loan
Priority Collateral (other than in connection with any termination of such Lien
in respect of any Collateral as permitted hereby or by any Security Document)
and such failure of such Lien to be perfected and enforceable with such priority
shall have continued unremedied for a period of 20 days; or

 

(j)          Any Loan Party shall assert in writing that the ABL/Term Loan
Intercreditor Agreement, any Junior Lien Intercreditor Agreement (after
execution and delivery thereof) or any Other Intercreditor Agreement (after
execution and delivery thereof) shall have ceased for any reason to be in full
force and effect (other than pursuant to the terms hereof or thereof) or shall
knowingly contest, or knowingly support any other Person in any action that
seeks to contest, the validity or effectiveness of any such intercreditor
agreement (other than pursuant to the terms hereof or thereof); or

 

(k)          Subject to the Borrower’s option to make a payment in full of all
of the Loans, or to make a Change of Control Offer, each in accordance with
Subsection 8.8(a) (whether or not in connection with any repayment or repurchase
of Indebtedness outstanding pursuant to any Junior Debt), a Change of Control
shall have occurred.

 

9.2           Remedies Upon an Event of Default. (a) If any Event of Default
occurs and is continuing, then, and in any such event, (A) if such event is an
Event of Default specified in clause (i) or (ii) of Subsection 9.1(f) with
respect to the Borrower, automatically the Commitments, if any, shall
immediately terminate and the Loans hereunder (with accrued interest thereon)
and all other amounts owing under this Agreement shall immediately become due
and payable, and (B) if such event is any other Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders the Administrative Agent shall, by notice to the
Borrower, declare the Commitments to be terminated forthwith, whereupon the
Commitments, if any, shall immediately terminate, and/or declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement to be due and payable forthwith, whereupon the same shall immediately
become due and payable.

 

(b)          Except as expressly provided above in this Section 9, to the
maximum extent permitted by applicable law, presentment, demand, protest and all
other notices of any kind are hereby expressly waived.

 



 - 164 - 

 

 

SECTION 10

 

The Agents and the Other Representatives

 

10.1         Appointment. (a) Each Lender hereby irrevocably designates and
appoints the Agents as the agents of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes each Agent, in
such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to or required of such Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Agents and the Other Representatives
shall not have any duties or responsibilities, except, in the case of the
Administrative Agent and the Collateral Agent, those expressly set forth herein,
or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against any
Agent or the Other Representatives.

 

(b)          Each of the Agents may perform any of their respective duties under
this Agreement, the other Loan Documents and any other instruments and
agreements referred to herein or therein by or through its respective officers,
directors, agents, employees or affiliates, or delegate any and all such rights
and powers to, any one or more sub-agents appointed by such Agent (it being
understood and agreed, for avoidance of doubt and without limiting the
generality of the foregoing, that the Administrative Agent and the Collateral
Agent may perform any of their respective duties under the Security Documents by
or through one or more of their respective affiliates). Each Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Section 10 shall apply to any such sub-agent and to the
Related Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

 

(c)          Except for Subsections 10.5, 10.8(a), (b), (c) and (e) and (to the
extent of the Borrower’s rights thereunder and the conditions included therein)
10.9, the provisions of this Section 10 are solely for the benefit of the Agents
and the Lenders, and neither the Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions.

 

10.2         The Administrative Agent and Affiliates. Each person serving as an
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include each person serving
as an Agent hereunder in its individual capacity. Such person and its affiliates
may accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such person were
not an Agent hereunder and without any duty to account therefor to the Lenders.

 



 - 165 - 

 

 

10.3         Action by an Agent. Each Agent may execute any of its duties under
this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact (including the Collateral Agent in the case of the
Administrative Agent), and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact or counsel selected
by it with reasonable care.

 

10.4         Exculpatory Provisions. (a) No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, no Agent:

 

(i)          shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(ii)         shall have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its judgment or the judgment of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable
Requirement of Law; and

 

(iii)        shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the person serving as such Agent or any of its
affiliates in any capacity.

 

(b)          No Agent shall be liable for any action taken or not taken by it
(x) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as such Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Subsection 11.1) or (y) in the absence of its own gross negligence,
bad faith or willful misconduct. No Agent shall be deemed to have knowledge of
any Default unless and until written notice describing such Default is given to
such Agent by the Borrower or a Lender.

 

(c)          No Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Section 6 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term as used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.

 



 - 166 - 

 

 

(d)          Each party to this Agreement acknowledges and agrees that the
Administrative Agent may use an outside service provider for the tracking of all
UCC financing statements required to be filed pursuant to the Loan Documents and
notification to the Administrative Agent, of, among other things, the upcoming
lapse or expiration thereof, and that any such service provider will be deemed
to be acting at the request and on behalf of the Borrower and the other Loan
Parties. No Agent shall be liable for any action taken or not taken by any such
service provider.

 

10.5         Acknowledgement and Representations by Lenders. Each Lender
expressly acknowledges that none of the Agents or the Other Representatives nor
any of their officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representations or warranties to it and that no act by
any Agent or any Other Representative hereafter taken, including any review of
the affairs of the Borrower or any other Loan Party, shall be deemed to
constitute any representation or warranty by such Agent or such Other
Representative to any Lender. Each Lender further represents and warrants to the
Agents, the Other Representatives and each of the Loan Parties that it has had
the opportunity to review each document made available to it on the Platform in
connection with this Agreement and has acknowledged and accepted the terms and
conditions applicable to the recipients thereof. Each Lender represents to the
Agents, the Other Representatives and each of the Loan Parties that,
independently and without reliance upon any Agent, the Other Representatives or
any other Lender, and based on such documents and information as it has deemed
appropriate, it has made and will make, its own appraisal of and investigation
into the business, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties, it has made its own
decision to make its Loans hereunder and enter into this Agreement and it will
make its own decisions in taking or not taking any action under this Agreement
and the other Loan Documents and, except as expressly provided in this
Agreement, neither the Agents nor any Other Representative shall have any duty
or responsibility, either initially or on a continuing basis, to provide any
Lender or the holder of any Note with any credit or other information with
respect thereto, whether coming into its possession before the making of the
Loans or at any time or times thereafter. Each Lender (other than, in the case
of clause (i), an Affiliated Lender, any Parent Entity or any Unrestricted
Subsidiary) represents to each other party hereto that (i) it is a bank, savings
and loan association or other similar savings institution, insurance company,
investment fund or company or other financial institution which makes or
acquires commercial loans in the ordinary course of its business and that it is
participating hereunder as a Lender for such commercial purposes and (ii) it has
the knowledge and experience to be and is capable of evaluating the merits and
risks of being a Lender hereunder. Each Lender acknowledges and agrees to comply
with the provisions of Subsection 11.6 applicable to the Lenders hereunder.

 

10.6         Indemnity; Reimbursement by Lenders. (a) To the extent that the
Borrower or any other Loan Party for any reason fails to indefeasibly pay any
amount required under Subsection 11.5 to be paid by it to the Administrative
Agent (or any sub-agent thereof) or the Collateral Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay ratably according to their respective Term Credit Percentages on
the date on which the applicable unreimbursed expense or indemnity payment is
sought under this Subsection 10.6 such unpaid amount (such indemnity shall be
effective whether or not the related losses, claims, damages, liabilities and
related expenses are incurred or asserted by any party hereto or any third
party); provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the
Collateral Agent (or any sub-agent thereof) or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent) or
the Collateral Agent (or any sub-agent thereof) in connection with such
capacity. The obligations of the Lenders under this Subsection 10.6 are subject
to the provisions of Subsection 4.8.

 



 - 167 - 

 

 

(b)          Any Agent shall be fully justified in failing or refusing to take
any action hereunder and under any other Loan Document (except actions expressly
required to be taken by it hereunder or under the Loan Documents) unless it
shall first be indemnified to its satisfaction by the Lenders pro rata against
any and all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action.

 

(c)          All amounts due under this Subsection 10.6 shall be payable not
later than three Business Days after demand therefor. The agreements in this
Subsection 10.6 shall survive the payment of the Loans and all other amounts
payable hereunder.

 

10.7         Right to Request and Act on Instructions; Reliance. (a) Each Agent
may at any time request instructions from the Lenders with respect to any
actions or approvals which by the terms of this Agreement or of any of the Loan
Documents an Agent is permitted or desires to take or to grant, and if such
instructions are promptly requested, the requesting Agent shall be absolutely
entitled as between itself and the Lenders to refrain from taking any action or
to withhold any approval and shall not be under any liability whatsoever to any
Lender for refraining from any action or withholding any approval under any of
the Loan Documents until it shall have received such instructions from Required
Lenders or all or such other portion of the Lenders as shall be prescribed by
this Agreement. Without limiting the foregoing, no Lender shall have any right
of action whatsoever against any Agent as a result of an Agent acting or
refraining from acting under this Agreement or any of the other Loan Documents
in accordance with the instructions of the Required Lenders (or all or such
other portion of the Lenders as shall be prescribed by this Agreement) and,
notwithstanding the instructions of the Required Lenders (or such other
applicable portion of the Lenders), an Agent shall have no obligation to any
Lender to take any action if it believes, in good faith, that such action would
violate applicable law or exposes an Agent to any liability for which it has not
received satisfactory indemnification in accordance with the provisions of
Subsection 10.6.

 

(b)          Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper person. Each Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan that by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender prior to the
making of such Loan. Each Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall be entitled to rely upon the advice of any such counsel,
accountants or experts and shall not be liable for any action taken or not taken
by it in accordance with such advice.

 



 - 168 - 

 

 

10.8         Collateral Matters. (a) Each Lender authorizes and directs the
Administrative Agent and the Collateral Agent to enter into (x) the Security
Documents, the ABL/Term Loan Intercreditor Agreement, any Junior Lien
Intercreditor Agreement and any Other Intercreditor Agreement, (y) any
amendments, amendments and restatements, restatements or waivers of or
supplements to or other modifications to the Security Documents, the ABL/Term
Loan Intercreditor Agreement, any Junior Lien Intercreditor Agreement and any
Other Intercreditor Agreement or other intercreditor agreements in connection
with the incurrence by any Loan Party or any Subsidiary thereof of Additional
Indebtedness (each an “Intercreditor Agreement Supplement”) to permit such
Additional Indebtedness to be secured by a valid, perfected lien (with such
priority as may be designated by the Borrower or relevant Subsidiary, to the
extent such priority is permitted by the Loan Documents) and (z) any Incremental
Commitment Amendment as provided in Subsection 2.6 together with any escrow
agreements entered into in connection therewith, any Increase Supplement as
provided in Subsection 2.6, any Lender Joinder Agreement as provided in
Subsection 2.6, any agreement required in connection with a Permitted Debt
Exchange Offer pursuant to Subsection 2.7, any Extension Amendment as provided
in Subsection 2.8 and any Specified Refinancing Amendment as provided in
Subsection 2.9. Each Lender hereby agrees, and each holder of any Note by the
acceptance thereof will be deemed to agree, that, except as otherwise set forth
herein, any action taken by the Administrative Agent, the Collateral Agent or
the Required Lenders in accordance with the provisions of this Agreement, the
Security Documents, the ABL/Term Loan Intercreditor Agreement, any Junior Lien
Intercreditor Agreement, any Other Intercreditor Agreement, any Intercreditor
Agreement Supplement, any Incremental Commitment Amendment and any escrow
agreement entered into in connection therewith, any Increase Supplement, any
Lender Joinder Agreement or any agreement required in connection with a
Permitted Debt Exchange Offer or any Extension Amendment or any Specified
Refinancing Amendment and the exercise by the Agents or the Required Lenders of
the powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all of the
Lenders. The Collateral Agent is hereby authorized on behalf of all of the
Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time, to take any action with respect to any applicable
Collateral or Security Documents which may be necessary to perfect and maintain
perfected the security interest in and liens upon the Collateral granted
pursuant to the Security Documents. Each Lender agrees that it will not have any
right individually to enforce or seek to enforce any Security Document or to
realize upon any Collateral for the Loans unless instructed to do so by the
Collateral Agent, it being understood and agreed that such rights and remedies
may be exercised only by the Collateral Agent. The Collateral Agent may grant
extensions of time for the creation and perfection of security interests in or
the obtaining of title insurance, legal opinions or other deliverables with
respect to particular assets or the provision of any guarantee by any Subsidiary
(including extensions beyond the Closing Date or in connection with assets
acquired, or Subsidiaries formed or acquired, after the Closing Date) where it
determines that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or the Security Documents.

 



 - 169 - 

 

 

(b)          The Lenders hereby authorize each Agent, in each case at its option
and in its discretion, (A) to release any Lien granted to or held by such Agent
upon any Collateral (i) upon termination of the Commitments and payment and
satisfaction of all of the Term Loan Facility Obligations under the Loan
Documents at any time arising under or in respect of this Agreement or the Loan
Documents or the transactions contemplated hereby or thereby that are then due
and unpaid, (ii) constituting property being sold or otherwise disposed of (to
Persons other than a Loan Party) upon the sale or other disposition thereof,
(iii) owned by any Subsidiary Guarantor that is or becomes an Excluded
Subsidiary or ceases to be a Restricted Subsidiary of the Borrower or
constituting Capital Stock or other equity interests of an Excluded Subsidiary,
(iv) if approved, authorized or ratified in writing by the Required Lenders (or
such greater amount, to the extent required by Subsection 11.1) or (v) as
otherwise may be expressly provided in the relevant Security Documents, (B) to
enter into any intercreditor agreement (including the ABL/Term Loan
Intercreditor Agreement, a Junior Lien Intercreditor Agreement and any Other
Intercreditor Agreement) on behalf of, and binding with respect to, the Lenders
and their interest in designated assets, to give effect to any Special Purpose
Financing, including to clarify the respective rights of all parties in and to
designated assets, (C) at the written request of the Borrower to subordinate any
Lien (or to confirm the absence of any Lien) on any Excluded Assets or any other
property granted to or held by such Agent, as the case may be under any Loan
Document to the holder of any Permitted Lien (other than Permitted Liens
securing the Obligations under the Loan Documents or that are required by the
express terms of this Agreement to be pari passu with or junior to the Liens on
the Collateral securing the Term Loan Facility Obligations pursuant to the
ABL/Term Loan Intercreditor Agreement, a Junior Lien Intercreditor Agreement or
an Other Intercreditor Agreement), (D) to release any Subsidiary Guarantor from
its Obligations under any Loan Documents to which it is a party if such Person
ceases to be a Restricted Subsidiary of the Borrower or is or becomes an
Excluded Subsidiary and (E) to release any Lien granted to or held by such Agent
upon any ABL Priority Collateral to the extent required pursuant to the terms of
the ABL/Term Loan Intercreditor Agreement or any Other Intercreditor Agreement.
Upon request by any Agent, at any time, the Required Lenders (or all or such
other portion of the Lenders as shall be prescribed by this Agreement) will
confirm in writing any Agent’s authority to release particular types or items of
Collateral pursuant to this Subsection 10.8.

 

(c)          The Lenders hereby authorize the Administrative Agent and the
Collateral Agent, as the case may be, in each case at its option and in its
discretion, to enter into any amendment, amendment and restatement, restatement,
waiver, supplement or modification, and to make or consent to any filings or to
take any other actions, in each case as contemplated by Subsection 11.17. Upon
request by any Agent, at any time, the Required Lenders will confirm in writing
the Administrative Agent’s and the Collateral Agent’s authority under this
Subsection 10.8(c).

 

(d)          No Agent shall have any obligation whatsoever to the Lenders to
assure that the Collateral exists or is owned by the Borrower or any of its
Restricted Subsidiaries or is cared for, protected or insured or that the Liens
granted to any Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Agents in this
Subsection 10.8 or in any of the Security Documents, it being understood and
agreed by the Lenders that in respect of the Collateral, or any act, omission or
event related thereto, each Agent may act in any manner it may deem appropriate,
in its sole discretion, given such Agent’s own interest in the Collateral as a
Lender and that no Agent shall have any duty or liability whatsoever to the
Lenders, except for its gross negligence or willful misconduct.

 



 - 170 - 

 

 

(e)          Notwithstanding any provision herein to the contrary, any Security
Document may be amended (or amended and restated), restated, waived,
supplemented or modified as contemplated by and in accordance with either
Subsection 11.1 or 11.17, as applicable, with the written consent of the Agent
party thereto and the Loan Party party thereto.

 

(f)          The Collateral Agent may, and hereby does, appoint the
Administrative Agent as its agent for the purposes of holding any Collateral
and/or perfecting the Collateral Agent’s security interest therein and for the
purpose of taking such other action with respect to the collateral as such
Agents may from time to time agree.

 

10.9         Successor Agent. Subject to the appointment of a successor as set
forth herein, (i) the Administrative Agent or the Collateral Agent may be
removed by the Borrower or the Required Lenders if the Administrative Agent, the
Collateral Agent or a controlling affiliate of the Administrative Agent or the
Collateral Agent is a Defaulting Lender and (ii) the Administrative Agent and
the Collateral Agent may resign as Administrative Agent or Collateral Agent,
respectively, in each case upon ten days’ notice to the Administrative Agent,
the Lenders and the Borrower, as applicable. If the Administrative Agent or the
Collateral Agent shall be removed by the Borrower or the Required Lenders
pursuant to clause (i) above or if the Administrative Agent or the Collateral
Agent shall resign as Administrative Agent or Collateral Agent, as applicable,
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
such successor agent shall be subject to approval by the Borrower; provided that
such approval by the Borrower in connection with the appointment of any
successor Administrative Agent shall only be required so long as no Event of
Default under Subsection 9.1(a) or (f) has occurred and is continuing; provided
further, that the Borrower shall not unreasonably withhold its approval of any
successor Administrative Agent if such successor is a commercial bank with a
consolidated combined capital and surplus of at least $5,000,000,000. Upon the
successful appointment of a successor agent, such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent or the Collateral
Agent, as applicable, and the term “Administrative Agent” or “Collateral Agent”,
as applicable, shall mean such successor agent effective upon such appointment
and approval, and the former Agent’s rights, powers and duties as Administrative
Agent or Collateral Agent, as applicable, shall be terminated, without any other
or further act or deed on the part of such former Agent or any of the parties to
this Agreement or any holders of the Loans. After any retiring Agent’s
resignation or removal as Agent, the provisions of this Section 10 (including
this Subsection 10.9) shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Agent under this Agreement and the other
Loan Documents. The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor.

 



 - 171 - 

 

 

10.10         [Reserved].

 

10.11         Withholding Tax. To the extent required by any applicable law,
each Agent may withhold from any payment to any Lender an amount equivalent to
any applicable withholding tax, and in no event shall such Agent be required to
be responsible for or pay any additional amount with respect to any such
withholding. If the Internal Revenue Service or any other Governmental Authority
asserts a claim that any Agent did not properly withhold tax from amounts paid
to or for the account of any Lender because the appropriate form was not
delivered or was not properly executed or because such Lender failed to notify
such Agent of a change in circumstances which rendered the exemption from or
reduction of withholding tax ineffective or for any other reason, without
limiting the provisions of Subsection 4.11(a) or 4.12, such Lender shall
indemnify such Agent fully for all amounts paid, directly or indirectly, by such
Agent as tax or otherwise, including any penalties or interest and together with
any expenses incurred and shall make payable in respect thereof within 30 days
after demand therefor. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or such issuing lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this Subsection
10.11. The agreements in this Subsection 10.11 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender and the repayment, satisfaction or discharge of all
other Term Loan Facility Obligations.

 

10.12         Other Representatives. None of the entities identified as joint
bookrunners and joint lead arrangers pursuant to the definition of Other
Representative contained herein, shall have any duties or responsibilities
hereunder or under any other Loan Document in its capacity as such. Without
limiting the foregoing, no Other Representative shall have nor be deemed to have
a fiduciary relationship with any Lender. At any time that any Lender serving as
an Other Representative shall have transferred to any other Person (other than
any of its affiliates) all of its interests in the Loans and in the Commitments,
such Lender shall be deemed to have concurrently resigned as such Other
Representative.

 

10.13         [Reserved].

 

10.14         Application of Proceeds. The Lenders, the Administrative Agent and
the Collateral Agent agree, as among such parties, as follows: subject to the
terms of the ABL/Term Loan Intercreditor Agreement, any Junior Lien
Intercreditor Agreement, any Other Intercreditor Agreement or any Intercreditor
Agreement Supplement, after the occurrence and during the continuance of an
Event of Default, all amounts collected or received by the Administrative Agent,
the Collateral Agent or any Lender on account of amounts then due and
outstanding under any of the Loan Documents shall, except as otherwise expressly
provided herein, be applied as follows: first, to pay all reasonable
out-of-pocket costs and expenses (including reasonable attorneys’ fees to the
extent provided herein) due and owing hereunder of the Administrative Agent and
the Collateral Agent in connection with enforcing the rights of the Agents and
the Lenders under the Loan Documents (including all expenses of sale or other
realization of or in respect of the Collateral and any sums advanced to the
Collateral Agent or to preserve its security interest in the Collateral),
second, to pay all reasonable out-of-pocket costs and expenses (including
reasonable attorneys’ fees to the extent provided herein) due and owing
hereunder of each of the Lenders in connection with enforcing such Lender’s
rights under the Loan Documents, third, to pay interest on Loans then
outstanding; fourth, to pay principal of Loans then outstanding and obligations
under Interest Rate Agreements, Currency Agreements, Commodities Agreements,
Bank Products Agreements and Management Guarantees permitted hereunder and
secured by the Guarantee and Collateral Agreement, ratably among the applicable
Secured Parties in proportion to the respective amounts described in this clause
“fourth” payable to them, and fifth, to pay the surplus, if any, to whomever may
be lawfully entitled to receive such surplus. To the extent any amounts
available for distribution pursuant to clause “third” or “fourth” above are
insufficient to pay all obligations described therein in full, such moneys shall
be allocated pro rata among the applicable Secured Parties in proportion to the
respective amounts described in the applicable clause at such time. This
Subsection 10.14 may be amended (and the Lenders hereby irrevocably authorize
the Administrative Agent to enter into any such amendment) to the extent
necessary to reflect differing amounts payable, and priorities of payments, to
Lenders participating in any new classes or tranches of loans added pursuant to
Subsections 2.6, 2.8 and 2.9, as applicable.

 



 - 172 - 

 

 

SECTION 11

 

Miscellaneous

 

11.1         Amendments and Waivers. (a) Neither this Agreement nor any other
Loan Document, nor any terms hereof or thereof, may be amended, supplemented,
modified or waived except in accordance with the provisions of this Subsection
11.1. The Required Lenders may, or, with the written consent of the Required
Lenders, the Administrative Agent may, from time to time, (x) enter into with
the respective Loan Parties hereto or thereto, as the case may be, written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or to the other Loan
Documents or changing, in any manner the rights or obligations of the Lenders or
the Loan Parties hereunder or thereunder or (y) waive at any Loan Party’s
request, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that amendments
pursuant to Subsections 11.1(d) and (f) may be effected without the consent of
the Required Lenders to the extent provided therein; provided further, that no
such waiver and no such amendment, supplement or modification shall:

 

(i)          (A) reduce or forgive the amount or extend the scheduled date of
maturity of any Loan or of any scheduled installment thereof (including
extending any Maturity Date), (B) reduce the stated rate of any interest,
commission or fee payable hereunder (other than as a result of any waiver of the
applicability of any post-default increase in interest rates), (C) extend the
scheduled date of any payment of any Lenders’ Loans hereunder, (D) change the
currency in which any Loan is payable, in each case without the consent of each
Lender directly and adversely affected thereby or (E) increase the Commitment of
any Lender (other than with respect to any Commitment increase pursuant to
Subsection 2.6 in respect of which such Lender has agreed to be an Incremental
Lender or that such Lender has agreed to provide as a Specified Refinancing
Lender pursuant to a Specified Refinancing Amendment entered into pursuant to
Subsection 2.9); it being understood that no amendment, modification or waiver
of, or consent to departure from, any condition precedent, representation,
warranty, covenant, Default, Event of Default, mandatory prepayment or mandatory
reduction of the Commitments shall constitute an increase of any Commitment of
such Lender (it being understood that amendments to, or waivers or modifications
of any conditions precedent, representations, warranties, covenants, Defaults or
Events of Default or of a mandatory repayment of the Loans of all Lenders shall
not constitute an extension of the scheduled date of maturity, any scheduled
installment, or the scheduled date of payment of the Loans of any Lender);

 



 - 173 - 

 

 

(ii)         amend, modify or waive any provision of this Subsection 11.1(a) or
reduce the percentage specified in the definition of “Required Lenders”, or
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents (other than
pursuant to Subsection 8.7 or 11.6(a)), in each case without the written consent
of all the Lenders;

 

(iii)        release Guarantors accounting for all or substantially all of the
value of the Guarantee of the Term Loan Facility Obligations pursuant to the
Guarantee and Collateral Agreement, or, in the aggregate (in a single
transaction or a series of related transactions), all or substantially all of
the Collateral without the consent of all of the Lenders, except as expressly
permitted hereby or by any Security Document (as such documents are in effect on
the date hereof or, if later, the date of execution and delivery thereof in
accordance with the terms hereof);

 

(iv)         require any Lender to make Loans having an Interest Period of
longer than six (6) months or shorter than one month without the consent of such
Lender;

 

(v)          amend, modify or waive any provision of Section 10 without the
written consent of the then Agents; or

 

(vi)         amend, modify or waive any provision of Subsection 10.1(a), 10.5 or
10.12 without the written consent of any Other Representative directly and
adversely affected thereby;

 

provided further that, notwithstanding and in addition to the foregoing, and in
addition to Liens that the Collateral Agent is authorized to release pursuant to
Subsection 10.8(b), the Collateral Agent may, in its discretion, release the
Lien on Collateral valued in the aggregate not in excess of $10,000,000 in any
Fiscal Year without the consent of any Lender.

 

(b)          Any waiver and any amendment, supplement or modification pursuant
to this Subsection 11.1 shall apply to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Agents and all future holders of the
Loans. In the case of any waiver, each of the Loan Parties, the Lenders and the
Agents shall be restored to their former position and rights hereunder and under
the other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

 



 - 174 - 

 

 

(c)          Notwithstanding any provision herein to the contrary, (x) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
supplement, modification, waiver or consent hereunder or under any of the other
Loan Documents, except to the extent the consent of such Lender would be
required under clause (i) in the further proviso to the second sentence of
Subsection 11.1(a) and (y) no Disqualified Party shall have any right to approve
or disapprove any amendment, supplement, modification, waiver or consent
hereunder or under any of the other Loan Documents.

 

(d)          Notwithstanding any provision herein to the contrary, this
Agreement and the other Loan Documents (x) may be amended, supplemented or
modified (i) to cure any ambiguity, mistake, omission, defect, or inconsistency
with the consent of the Borrower and the Administrative Agent, (ii) in
accordance with Subsection 2.6 to incorporate the terms of any Incremental
Commitments (including to add a new revolving facility or letter of credit
facility under this Agreement with respect to any Incremental Revolving
Commitment or Incremental Letter of Credit Commitment or to add an escrow
arrangement) with the written consent of the Borrower and Lenders providing such
Incremental Commitments, (iii) in accordance with Subsection 2.8 to effectuate
an Extension with the written consent of the Borrower and the Extending Lenders,
(iv) in accordance with Subsection 2.9 to incorporate the terms of any Specified
Refinancing Facilities with the consent of the Borrower and the applicable
Specified Refinancing Lenders, (v) in accordance with Subsection 7.12, to change
the financial reporting convention and (vi) with the consent of the Borrower and
the Administrative Agent (in each case such consent not to be unreasonably
withheld, conditioned or delayed), in the event any mandatory prepayment or
redemption provision in respect of the Net Cash Proceeds of Asset Dispositions
or Recovery Events or from Excess Cash Flow included or to be included in any
Incremental Commitment Amendment or any Indebtedness constituting Additional
Obligations or that would constitute Additional Obligations would result in
Incremental Term Loans or Additional Obligations, as applicable, being prepaid
or redeemed on a more than ratable basis with the Term Loans in respect of the
Net Cash Proceeds from any such Asset Disposition or Recovery Event or Excess
Cash Flow prepayment to the extent such Net Cash Proceeds or Excess Cash Flow
are required to be applied to repay Term Loans hereunder pursuant to Subsection
4.4(b), to provide for mandatory prepayments of the Initial Term Loans such
that, after giving effect thereto, the prepayments made in respect of such
Incremental Term Loans or Additional Obligations, as applicable, are not on more
than a ratable basis or (y) may be amended, supplemented, modified or waived in
a manner that by its terms affects the rights or duties under this Agreement or
any other Loan Document of Lenders holding Loans or Commitments of a particular
Tranche (but not the Lenders holding Loans or Commitments of any other Tranche),
by an agreement or agreements in writing entered into by the Borrower and the
requisite percentage in interest of the Lenders with respect to such Tranche
that would be required to consent thereto under this Subsection 11.1 if such
Lenders were the only Lenders hereunder at the time. Without limiting the
generality of the foregoing, any provision of this Agreement and the other Loan
Documents, including Subsection 4.4, 4.8 or 10.14 hereof, may be amended,
supplemented, modified or waived as set forth in the immediately preceding
sentence pursuant to any Incremental Commitment Amendment, any Extension
Amendment or any Specified Refinancing Amendment, as the case may be, to provide
for non-pro rata borrowings and payments of any amounts hereunder as between any
Tranches, including the Term Loans, any Incremental Commitments or Incremental
Loans, any Extended Tranche and any Specified Refinancing Tranche, or to provide
for the inclusion, as appropriate, of the Lenders of any Extended Tranche,
Specified Refinancing Tranche, Incremental Commitments or Incremental Loans in
any required vote or action of the Required Lenders, the Required Majority in
Interest Lenders, or of the Lenders of each Tranche hereunder. The
Administrative Agent hereby agrees (if requested by the Borrower) to execute any
amendment, supplement, modification or waiver referred to in this clause (d) or
an acknowledgement thereof.

 



 - 175 - 

 

 

(e)          Notwithstanding any provision herein to the contrary, this
Agreement may be amended (or deemed amended) or amended and restated with the
written consent of the Required Lenders, the Administrative Agent and the
Borrower (x) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the existing
Facilities and the accrued interest and fees in respect thereof, (y) to include,
as appropriate, the Lenders holding such credit facilities in any required vote
or action of the Required Lenders or of the Lenders of each Facility hereunder
and (z) to provide class protection for any additional credit facilities.

 

(f)          Notwithstanding any provision herein to the contrary, any Security
Document may be amended (or amended and restated), restated, waived,
supplemented or modified as contemplated by Subsection 11.17 with the written
consent of the Agent party thereto and the Loan Party party thereto.

 

(g)          If, in connection with any proposed change, waiver, discharge or
termination of or to any of the provisions of this Agreement and/or any other
Loan Document as contemplated by Subsection 11.1(a), the consent of each Lender,
or each affected Lender, as applicable, is required and either (x) the consent
of the Required Lenders or the Required Majority in Interest Lenders, as
applicable, at such time is obtained or (y) the consent of the Required Lenders
or the Required Majority in Interest Lenders, as applicable, at such time is not
obtained, but, in each case under clause (x) or (y), the consent of one or more
of such other Lenders whose consent is required is not obtained (each such
Lender, a “Non-Consenting Lender”) then the Borrower may, on notice to, in the
case of clause (x), the Administrative Agent and any relevant Non-Consenting
Lender, or, in the case of clause (y), the Administrative Agent and every
Non-Consenting Lender, (A) replace such Non-Consenting Lender by causing such
Lender to (and such Lender shall be obligated to) assign pursuant to Subsection
11.6 (with the assignment fee and any other costs and expenses to be paid by the
Borrower in such instance) all of its rights and obligations under this
Agreement to one or more assignees; provided that neither the Administrative
Agent nor any Lender shall have any obligation to the Borrower to find a
replacement Lender; provided, further, that the applicable assignee shall have
agreed to the applicable change, waiver, discharge or termination of this
Agreement and/or the other Loan Documents; and provided, further, that all
obligations of the Borrower owing to such Non-Consenting Lender relating to the
Loans, Commitments and participations so assigned shall be paid in full by the
assignee Lender (or, at its/their option, by the Borrower) to such
Non-Consenting Lender concurrently with such Assignment and Acceptance, in each
case, for the avoidance of doubt, in an amount not in excess of the amount of
such obligations, as applicable, or (B) so long as no Event of Default under
Subsection 9.1(a) or (f) then exists or will exist immediately after giving
effect to the respective prepayment, upon notice to the Administrative Agent,
prepay the Loans and, if applicable, terminate the Commitments of such
Non-Consenting Lender, in whole or in part, subject to Subsection 4.12, without
premium or penalty. In connection with any such replacement under this
Subsection 11.1(g), if a Non-Consenting Lender does not execute and deliver to
the Administrative Agent a duly completed Assignment and Acceptance and/or any
other documentation necessary to reflect such replacement by the later of (a)
the date on which the replacement Lender executes and delivers such Assignment
and Acceptance and/or such other documentation and (b) the date as of which all
obligations of the Borrower owing to such Non-Consenting Lender relating to the
Loans, Commitments and participations so assigned shall be paid in full by the
assignee Lender to such Non-Consenting Lender, then such Non-Consenting Lender
shall be deemed to have executed and delivered such Assignment and Acceptance
and/or such other documentation as of such date and the Borrower shall be
entitled (but not obligated) to execute and deliver such Assignment and
Acceptance and/or such other documentation on behalf of such Non-Consenting
Lender, and the Administrative Agent shall record such assignment in the
Register.

 



 - 176 - 

 

 

(h)          Notwithstanding anything to the contrary herein, at any time and
from time to time, upon notice to the Administrative Agent (who shall promptly
notify the applicable Lenders) specifying in reasonable detail the proposed
terms thereof, the Borrower may make one or more loan modification offers to all
the Lenders of any Facility that would, if and to the extent accepted by any
such Lender, (a) change the Applicable Margin and/or fees payable with respect
to the Loans and/or Commitments under such Facility (in each case solely with
respect to the Loans and Commitments of accepting Lenders in respect of which an
acceptance is delivered) and (b) treat the Loans and/or Commitments so modified
as a new “Facility” and a new “Tranche” for all purposes under this Agreement;
provided that (i) such loan modification offer is made to each Lender under the
applicable Facility on the same terms and subject to the same procedures as are
applicable to all other Lenders under such Facility (which procedures in any
case shall be reasonably satisfactory to the Administrative Agent) and (ii) no
loan modification shall affect the rights or duties of, or any fees or other
amounts payable to, the Administrative Agent, without its prior written consent.

 

(i)          In connection with any amendment to this Agreement that addresses
(a) a Repricing Transaction of the Initial Term Loans or (b) a “repricing
transaction” of any other Tranche of Term Loans (as if the definition “Repricing
Transaction” applied to such Tranche of Term Loans) (each such amendment, a
“Permitted Repricing Amendment”), so long as such amendment by its terms only
affects the rights or duties under this Agreement or any other Loan Document of
Lenders holding such Loans or Commitments of such Tranche of Term Loans (but not
the Lenders holding Loans or Commitments of any other Tranche), only the consent
of the requisite percentage in interest (assuming for such determination, such
Tranche is the only outstanding Tranche hereunder) of (x) the Lenders holding
such Tranche of Term Loans that will continue as a Lender in respect of such
Tranche following such Permitted Repricing Amendment and (y) any increasing
Lender or Additional Incremental Lender that provides Supplemental Term Loan
Commitments to such Tranche of Term Loans substantially concurrently with such
Permitted Repricing Amendment, shall be required.

 



 - 177 - 

 

 

(j)          Notwithstanding any provision to the contrary set forth in this
Agreement, in the event the Administrative Agent determines, pursuant to and in
accordance with Subsection 4.7, that adequate and reasonable means do not exist
for ascertaining the applicable LIBOR Rate and the Administrative Agent and the
Borrower mutually determine that the syndicated loan market has broadly accepted
a replacement standard for the LIBOR Rate, then the Administrative Agent and
Borrower may, without the consent of any Lender, amend this Agreement to adopt
such new broadly accepted market standard and to make such other changes as
shall be necessary or appropriate in the good faith determination of the
Administrative Agent and the Borrower in order to implement such new market
standard herein and in the other Loan Documents.

 

11.2         Notices. (a) All notices, requests, and demands to or upon the
respective parties hereto to be effective shall be in writing (including
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered by hand, or three days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received), or, in the case of delivery by a nationally recognized overnight
courier, when received, addressed as follows in the case of the Borrower, the
Administrative Agent and the Collateral Agent, and as set forth in Schedule A in
the case of the other parties hereto, or to such other address as may be
hereafter notified by the respective parties hereto and any future holders of
the Loans:

 

The Borrower

NCI Building Systems, Inc.

10943 North Sam Houston Parkway West

Houston, Texas 77064

Attention: Chief Financial Officer

Facsimile: (281) 897-7837

Telephone: (281) 897-7658

Email: mejohnson@ncigroup.com

    With copies (which shall not constitute notice) to:

Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022
Attention: Ramya S. Tiller, Esq.
Facsimile: (212) 521-7146
Telephone: (212) 909-6000

Email: rstiller@debevoise.com

    The Administrative Agent Credit Suisse AG
Attention of: Agency Manager
Eleven Madison Avenue - 9th Floor
New York, NY 10010
Fax No. (212) 322-2291
Email: agency.loanops@credit-suisse.com

 



 - 178 - 

 

 

The Collateral Agent: Credit Suisse AG
Attention: Loan Operations – Boutique Management
Eleven Madison Avenue - 9th Floor
New York, NY 10010
Tel. No.: (212) 538-6106
Fax No. (212) 325-8315
Email: list.ops-collateral@credit-suisse.com     With copies (which shall not
constitute notice) to: Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York 10017
Attention:  Jason Kyrwood
Facsimile:  (212)450-4653
Telephone:  (212) 450-5425
Email:  jason.kyrwood@davispolk.com

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Subsection 4.2, 4.4 or 4.8 shall not be effective
until received.

 

(b)          Without in any way limiting the obligation of any Loan Party and
its Subsidiaries to confirm in writing any telephonic notice permitted to be
given hereunder, the Administrative Agent may prior to receipt of written
confirmation act without liability upon the basis of such telephonic notice,
believed by the Administrative Agent in good faith to be from a Responsible
Officer of a Loan Party.

 

(c)          Loan Documents may be transmitted and/or signed by facsimile or
other electronic means (e.g., a “pdf” or “tiff”). The effectiveness of any such
documents and signatures shall, subject to applicable law, have the same force
and effect as manually signed originals and shall be binding on each Loan Party,
each Agent and each Lender. The Administrative Agent may also require that any
such documents and signatures be confirmed by a manually signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any facsimile or other electronic document or
signature.

 

(d)          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including electronic mail
and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Section 2 if such Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes (with
the Borrower’s consent), (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and (ii)
notices or communications posted to an Internet or intranet website shall be
deemed received upon the posting thereof.

 



 - 179 - 

 

 

(e)          THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES WARRANT THE ACCURACY OR
COMPLETENESS OF MATERIALS AND/OR INFORMATION PROVIDED BY OR ON BEHALF OF THE
BORROWER HEREUNDER (THE “BORROWER MATERIALS”) OR THE ADEQUACY OF THE PLATFORM,
AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.

 

11.3         No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of any Agent, any Lender or any Loan Party, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

11.4         Survival of Representations and Warranties. All representations and
warranties made hereunder and in the other Loan Documents (or in any amendment,
modification or supplement hereto or thereto) and in any certificate delivered
pursuant hereto or such other Loan Documents shall survive the execution and
delivery of this Agreement and the making of the Loans hereunder.

 



 - 180 - 

 

 

11.5         Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Agents and the Other Representatives for (1) all their reasonable
and documented out-of-pocket costs and expenses incurred in connection with (i)
the syndication of the Facilities and the development, preparation, execution
and delivery of, and any amendment, supplement or modification to, this
Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, (ii) the consummation and administration of
the transactions (including the syndication of the Initial Term Loan
Commitments) contemplated hereby and thereby and (iii) in the case of the Agents
only, efforts to monitor the Loans and verify, protect, evaluate, assess,
appraise, collect, sell, liquidate or otherwise dispose of any of the Collateral
in accordance with the terms of the Loan Documents, and (2) the reasonable and
documented fees and disbursements of Davis Polk and Wardwell LLP, solely in its
capacity as counsel to the Administrative Agent, and such other special or local
counsel, consultants, advisors, appraisers and auditors whose retention (other
than during the continuance of an Event of Default) is approved by the Borrower,
(b) to pay or reimburse each Lender, each Lead Arranger and the Agents for all
their reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement of any rights under this Agreement, the other
Loan Documents and any other documents prepared in connection herewith or
therewith, including the fees and disbursements of counsel to the Agents
(limited to one firm of counsel for the Agents and, if necessary, one firm of
local counsel in each appropriate jurisdiction, in each case for the Agents),
(c) to pay, indemnify, or reimburse each Lender, each Lead Arranger and the
Agents for, and hold each Lender, each Lead Arranger and the Agents harmless
from, any and all recording and filing fees and any and all liabilities with
respect to, or resulting from any delay in paying, any stamp, documentary,
excise and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution, delivery or enforcement of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents, and (d) to pay, indemnify or reimburse each Lender, each Lead
Arranger, each Agent (and any sub-agent thereof) and each Related Party of any
of the foregoing Persons (each, an “Indemnitee”) for, and hold each Indemnitee
harmless from and against, any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever (in the case of fees and disbursements of
counsel, limited to one firm of counsel for all Indemnitees and, if necessary,
one firm of local counsel in each appropriate jurisdiction, in each case for all
Indemnitees (and, in the case of an actual or perceived conflict of interest
where the Indemnitee affected by such conflict informs the Borrower of such
conflict and thereafter, after receipt of the Borrower’s consent (which shall
not be unreasonably withheld), retains its own counsel, of another firm of
counsel for such affected Indemnitee)) arising out of or relating to any actual
or prospective claim, litigation, investigation or proceeding, whether based on
contract, tort or any other theory, brought by a third party or by the Borrower
or any other Loan Party and regardless of whether any Indemnitee is a party
thereto, with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including any of the foregoing relating to the use of proceeds of the
Loans, the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Borrower or any of its
Restricted Subsidiaries or any of the property of the Borrower or any of its
Restricted Subsidiaries (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”), provided that the Borrower shall not have any
obligation hereunder to any Lead Arranger, any Other Representative, any Agent
(or any sub-agent thereof) or any Lender (or any Related Party of any such Lead
Arranger, Other Representative, Agent (or any sub-agent thereof) or Lender) with
respect to Indemnified Liabilities arising from (i) the gross negligence, bad
faith or willful misconduct of any such Lead Arranger, Other Representative,
Agent (or any sub-agent thereof) or Lender (or any Related Party of any such
Lead Arranger, Other Representative, Agent (or any sub-agent thereof) or
Lender), as the case may be, as determined by a court of competent jurisdiction
in a final and non-appealable decision, (ii) a material breach of the Loan
Documents by any such Lead Arranger, Other Representative, Agent (or any
sub-agent thereof) or Lender (or any Related Party of any such Lead Arranger,
Other Representative, Agent (or any sub-agent thereof) or Lender), as the case
may be, as determined by a court of competent jurisdiction in a final and
non-appealable decision or (iii) claims against such Indemnitee or any Related
Party brought by any other Indemnitee that do not involve claims against any
Lead Arranger or Agent in its capacity as such. Neither the Borrower nor any
Indemnitee shall be liable for any indirect, special, punitive or consequential
damages hereunder; provided that nothing contained in this sentence shall limit
the Borrower’s indemnity or reimbursement obligations under this Subsection 11.5
to the extent such indirect, special, punitive or consequential damages are
included in any third party claim in connection with which such Indemnitee is
entitled to indemnification hereunder. All amounts due under this Subsection
11.5 shall be payable not later than 30 days after written demand therefor.
Statements reflecting amounts payable by the Loan Parties pursuant to this
Subsection 11.5 shall be submitted to the address of the Borrower set forth in
Subsection 11.2, or to such other Person or address as may be hereafter
designated by the Borrower in a notice to the Administrative Agent.
Notwithstanding the foregoing, except as provided in Subsections 11.5(b) and (c)
above, the Borrower shall have no obligation under this Subsection 11.5 to any
Indemnitee with respect to any tax, levy, impost, duty, charge, fee, deduction
or withholding imposed, levied, collected, withheld or assessed by any
Governmental Authority. The agreements in this Subsection 11.5 shall survive
repayment of the Loans and all other amounts payable hereunder.

 



 - 181 - 

 

 

11.6         Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that (i) other than in accordance with Subsection 8.7, the Borrower shall
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with Subsection 2.8(e), 4.13(d), 4.14(c), or
11.1(g) or this Subsection 11.6.

 

(b)          (i) Subject to the conditions set forth in Subsection 11.6(b)(ii)
below, any Lender other than a Conduit Lender may, in the ordinary course of
business and in accordance with applicable law, assign (other than to a
Disqualified Party or any natural person) to one or more assignees (each, an
“Assignee”) all or a portion of its rights and obligations under this Agreement
(including its Commitments and/or Loans, pursuant to an Assignment and
Acceptance) with the prior written consent of:

 

(A)         the Borrower (such consent not to be unreasonably withheld),
provided that no consent of the Borrower shall be required for an assignment (x)
of Term Loans to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that if any Lender assigns all or a portion of its rights and
obligations with respect to the Term Loans under this Agreement to one of its
Affiliates in connection with or in contemplation of the sale or other
disposition of its interest in such Affiliate, the Borrower’s prior written
consent shall be required for such assignment, and (y) if an Event of Default
under Subsection 9.1(a) or (f) with respect to the Borrower has occurred and is
continuing, to any other Person; and

 

(B)         the Administrative Agent (such consent not to be unreasonably
withheld); provided that no consent of the Administrative Agent shall be
required for an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund.

 



 - 182 - 

 

 

(ii)         Assignments shall be subject to the following additional
conditions:

 

(A)         except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall be in an amount of
$1,000,000 or an integral multiple of $1,000,000 unless the Borrower and the
Administrative Agent otherwise consent, provided that (1) no such consent of the
Borrower shall be required if an Event of Default under Subsection 9.1(a) or (f)
with respect to the Borrower has occurred and is continuing and (2) such amounts
shall be aggregated in respect of each Lender and its Affiliates or Approved
Funds, if any;

 

(B)         the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 (unless waived by the Administrative Agent in any
given case); provided that for concurrent assignments to two or more Approved
Funds such assignment fee shall only be required to be paid once in respect of
and at the time of such assignments;

 

(C)         the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire;

 

(D)         any assignment of Incremental Commitments or Loans to an Affiliated
Lender shall also be subject to the requirements of Subsections 11.6(h) and (i);
and

 

(E)         any Term Loans acquired by the Borrower or any Restricted Subsidiary
shall be retired and cancelled promptly upon acquisition thereof.

 

For the purposes of this Subsection 11.6, the term “Approved Fund” has the
following meaning: “Approved Fund” means any Person (other than a natural
person) that is engaged in making, purchasing, holding or investing in bank
loans and similar extensions of credit in the ordinary course and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
Notwithstanding the foregoing, no Lender shall be permitted to make assignments
under this Agreement to any Disqualified Party, except to the extent the
Borrower has consented to such assignment in writing and any such assignment and
Disqualified Party shall be subject to the provisions of Subsection 11.6(k),
except to the extent the Borrower has otherwise expressly consented in writing.

 



 - 183 - 

 

 

(iii)        Subject to acceptance and recording thereof pursuant to clause
(b)(iv) below, from and after the effective date specified in each Assignment
and Acceptance the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of (and
bound by any related obligations under) Subsections 4.10, 4.11, 4.12, 4.13 and
11.5, and bound by its continuing obligations under Subsection 11.6(k),
Subsection 11.16 and, in the case of each Reference Bank, Subsection 4.6(c)).
Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with Subsections 2.8(e), 4.13(d), 4.14(c) and
11.1(g) and this Subsection 11.6 shall, to the extent it would comply with
Subsection 11.6(c), be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
clause (c) of this Subsection 11.6 (and any attempted assignment, transfer or
participation that does not comply with this Subsection 11.6 shall be null and
void).

 

(iv)         The Borrower hereby designates the Administrative Agent, and the
Administrative Agent agrees, to serve as the Borrower’s non-fiduciary agent,
solely for purposes of this Subsection 11.6, to maintain at one of its offices
in New York, New York a copy of each Assignment and Acceptance delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and interest and principal amount of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower (and,
solely with respect to entries applicable to such Lender, any Lender), at any
reasonable time and from time to time upon reasonable prior notice.
Notwithstanding the foregoing, in no event shall the Administrative Agent be
obligated to ascertain, monitor or inquire as to whether any Lender is an
Affiliated Lender nor shall the Administrative Agent be obligated to monitor the
aggregate amount of Term Loans or Incremental Term Loans held by Affiliated
Lenders.

 

(v)          Each Lender that sells a participation shall, acting for itself
and, solely for this purpose, as a non-fiduciary agent of the Borrower, maintain
a register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans, Commitments or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
(x) to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations or (y) for the Borrower to enforce its rights hereunder.
The entries in the Participant Register shall be conclusive absent manifest
error, and a Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

 



 - 184 - 

 

 

(vi)         Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender (unless such assignment is being made in
accordance with Subsection 2.8(e), 4.13(d), 4.14(c), 11.1(g), 11.6(f) or
11.6(k)(iv) in which case the effectiveness of such Assignment and Acceptance
shall not require execution by the assigning Lender) and an Assignee, the
Assignee’s completed administrative questionnaire (unless the Assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in this Subsection 11.6(b) and any written consent to such assignment required
by this Subsection 11.6(b), the Administrative Agent shall accept such
Assignment and Acceptance, record the information contained therein in the
Register and give prompt notice of such assignment and recordation to the
Borrower. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this clause (vi).

 

(vii)        On or prior to the effective date of any assignment pursuant to
this Subsection 11.6(b), the assigning Lender shall surrender to the
Administrative Agent any outstanding Notes held by it evidencing the Loans or
Commitments, as applicable, which are being assigned. Any Notes surrendered by
the assigning Lender shall be returned by the Administrative Agent to the
Borrower marked “cancelled.”

 

Notwithstanding the foregoing provisions of this Subsection 11.6(b) or any other
provision of this Agreement, if the Borrower shall have consented thereto in
writing in its sole discretion, the Administrative Agent shall have the right,
but not the obligation, to effectuate assignments of Loans, Incremental
Commitments and Initial Term Loan Commitments via an electronic settlement
system acceptable to Administrative Agent and the Borrower as designated in
writing from time to time to the Lenders by Administrative Agent (the
“Settlement Service”). At any time when the Administrative Agent elects, in its
sole discretion, to implement such Settlement Service, each such assignment
shall be effected by the assigning Lender and proposed Assignee pursuant to the
procedures then in effect under the Settlement Service, which procedures shall
be subject to the prior written approval of the Borrower and shall be consistent
with the other provisions of this Subsection 11.6(b). Each assigning Lender and
proposed Assignee shall comply with the requirements of the Settlement Service
in connection with effecting any assignment of Loans and Commitments pursuant to
the Settlement Service. Assignments and assumptions of Loans and Commitments
shall be effected by the provisions otherwise set forth herein until the
Administrative Agent notifies the Lenders of the Settlement Service as set forth
herein. The Borrower may withdraw its consent to the use of the Settlement
Service at any time upon notice to the Administrative Agent, and thereafter
assignments and assumptions of the Loans and Commitments shall be effected by
the provisions otherwise set forth herein. Notwithstanding the foregoing, it is
understood and agreed that the Administrative Agent shall have the right, but
not the obligation, to effectuate assignments of Loans and Commitments via the
ClearPar electronic settlement system pursuant to procedures consistent with
this Subsection 11.6(b).

 



 - 185 - 

 

 

Furthermore, no Assignee, which as of the date of any assignment to it pursuant
to this Subsection 11.6(b) would be entitled to receive any greater payment
under Subsection 4.10, 4.11, 4.12 or 11.5 than the assigning Lender would have
been entitled to receive as of such date under such Subsections with respect to
the rights assigned, shall, notwithstanding anything to the contrary in this
Agreement, be entitled to receive such greater payments unless the assignment
was made after an Event of Default under Subsection 9.1(a) or (f) has occurred
and is continuing or the Borrower has expressly consented in writing to waive
the benefit of this provision at the time of such assignment.

 

(c)          (i) Any Lender other than a Conduit Lender may, in the ordinary
course of its business and in accordance with applicable law, without the
consent of the Borrower or the Administrative Agent, sell participations (other
than to any Disqualified Party or a natural person) to one or more banks or
other entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Initial Term
Loan Commitments, Incremental Commitments and the Loans owing to it); provided
that (A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (C) such Lender shall remain the holder of
any such Loan for all purposes under this Agreement and the other Loan
Documents, (D) the Borrower, the Administrative Agent and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and (E) in the case of any
participation to a Permitted Affiliated Assignee, such participation shall be
governed by the provisions of Subsection 11.6(h)(ii) to the same extent as if
each reference therein to an assignment of a Loan were to a participation of a
Loan and the references to Affiliated Lender were to such Permitted Affiliated
Assignee in its capacity as a participant. Any agreement pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
supplement, modification or waiver of any provision of this Agreement; provided
that such agreement may provide that such Lender will not, without the consent
of the Participant, agree to any amendment, supplement, modification or waiver
that (1) requires the consent of each Lender directly affected thereby pursuant
to clause (i) or (iii) of the second proviso to the second sentence of
Subsection 11.1(a) and (2) directly affects such Participant. Subject to
Subsection 11.6(c)(ii), the Borrower agrees that each Participant shall be
entitled to the benefits of (and shall have the related obligations under)
Subsections 4.10, 4.11, 4.12, 4.13 and 11.5 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Subsection
11.6(b). To the extent permitted by law, each Participant also shall be entitled
to the benefits of Subsection 11.7(b) as though it were a Lender, provided that
such Participant shall be subject to Subsection 11.7(a) as though it were a
Lender. Notwithstanding the foregoing, no Lender shall be permitted to sell or
maintain a participation under this Agreement to or with any Disqualified Party
and any participation to a Person that is or at any time becomes a Disqualified
Party shall be subject to Subsection 11.6(k), except to the extent the Borrower
has expressly consented to such participation in writing; provided that if any
such participation by a Lender is subject to a sub-participation by such
Disqualified Party to a Person that is not a Disqualified Party or natural
person, and such sub-participation if made as a participation directly by such
Lender would comply with Subsection 11.6, such sub-participant shall have the
right to assume all of the rights and obligations of such Disqualified Party
under such participation and thereby become a Participant hereunder in
substitution for such Disqualified Party (it being understood that such
sub-participant shall, prior to the effectiveness of such assumption, provide to
such Lender that sold or maintained such participation all documentation and
information as is reasonably required by such Lender pursuant to “know your
customer” and anti-money laundering rules and regulations and execute and
deliver an appropriate assumption agreement to effect such substitution on terms
and conditions mutually agreed between such sub-participant and such Lender, and
such Disqualified Party shall thereupon be deemed to have executed and delivered
such assumption agreement). Any such participation and Disqualified Party not
permitted prior to the foregoing sentence shall be subject to the provisions of
Subsection 11.6(k), except to the extent the Borrower has otherwise expressly
consented in writing. Any attempted participation which does not comply with
Subsection 11.6 shall be null and void.

 



 - 186 - 

 

 

(ii)         No Loan Party shall be obligated to make any greater payment under
Subsection 4.10, 4.11 or 11.5 than it would have been obligated to make in the
absence of any participation, unless the sale of such participation is made with
the prior written consent of the Borrower and the Borrower expressly waives the
benefit of this provision at the time of such participation. Any Participant
that is not incorporated under the laws of the United States of America or a
state thereof shall not be entitled to the benefits of Subsection 4.11 unless
such Participant complies with Subsection 4.11(b) and provides the forms and
certificates referenced therein to the Lender that granted such participation.

 

(d)          Any Lender, without the consent of the Borrower or the
Administrative Agent, may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Subsection 11.6 shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute (by foreclosure or otherwise) any such
pledgee or Assignee for such Lender as a party hereto.

 

(e)          No assignment or participation made or purported to be made to any
Assignee or Participant shall be effective without the prior written consent of
the Borrower if it would require the Borrower to make any filing with any
Governmental Authority or qualify any Loan or Note under the laws of any
jurisdiction, and the Borrower shall be entitled to request and receive such
information and assurances as it may reasonably request from any Lender or any
Assignee or Participant to determine whether any such filing or qualification is
required or whether any assignment or participation is otherwise in accordance
with applicable law.

 

(f)          Notwithstanding the foregoing, any Conduit Lender may assign any or
all of the Loans it may have funded hereunder to its designating Lender without
the consent of the Borrower or the Administrative Agent and without regard to
the limitations set forth in Subsection 11.6(b). The Borrower, each Lender and
the Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any domestic or foreign bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state, federal or provincial bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance. Each such indemnifying Lender shall
pay in full any claim received from the Borrower pursuant to this Subsection
11.6(f) within 30 Business Days of receipt of a certificate from a Responsible
Officer of the Borrower specifying in reasonable detail the cause and amount of
the loss, cost, damage or expense in respect of which the claim is being
asserted, which certificate shall be conclusive absent manifest error. Without
limiting the indemnification obligations of any indemnifying Lender pursuant to
this Subsection 11.6(f), in the event that the indemnifying Lender fails timely
to compensate the Borrower for such claim, any Loans held by the relevant
Conduit Lender shall, if requested by the Borrower, be assigned promptly to the
Lender that administers the Conduit Lender and the designation of such Conduit
Lender shall be void.

 



 - 187 - 

 

 

(g)          If the Borrower wishes to replace the Loans under any Facility with
ones having different terms, it shall have the option, with the consent of the
Administrative Agent and subject to at least three Business Days’ (or such
shorter period as agreed to by the Administrative Agent in its reasonable
discretion) advance notice to the Lenders under such Facility, instead of
prepaying the Loans to be replaced, to (i) require the Lenders under such
Facility to assign such Loans to the Administrative Agent or its designees and
(ii) amend the terms thereof in accordance with Subsection 11.1. Pursuant to any
such assignment, all Loans to be replaced shall be purchased at par (allocated
among the Lenders under such Facility in the same manner as would be required if
such Loans were being optionally prepaid by the Borrower), accompanied by
payment of any accrued interest and fees thereon and any amounts owing pursuant
to Subsection 4.12. By receiving such purchase price, the Lenders under such
Facility shall automatically be deemed to have assigned the Loans under such
Facility pursuant to the terms of the form of the Assignment and Acceptance, the
Administrative Agent shall record such assignment in the Register and
accordingly no other action by such Lenders shall be required in connection
therewith. The provisions of this clause (g) are intended to facilitate the
maintenance of the perfection and priority of existing security interests in the
Collateral during any such replacement.

 

(h)          (i) (x) Notwithstanding anything to the contrary contained herein,
(x) any Lender may, at any time, assign all or a portion of its rights and
obligations under this Agreement in respect of its Loans or Commitments to any
Parent Entity, the Borrower, any Subsidiary or an Affiliated Lender and (y) any
Parent Entity, the Borrower and any Subsidiary may, from time to time, purchase
or prepay Loans, in each case, on a non-pro rata basis through (1) Dutch auction
procedures open to all applicable Lenders on a pro rata basis in accordance with
customary procedures to be agreed between the Borrower and the Administrative
Agent (or other applicable agent managing such auction); provided that (A) any
such Dutch auction by the Borrower or its Subsidiaries shall be made in
accordance with Subsection 4.4(h) and (B) any such Dutch auction by any Parent
Entity shall be made on terms substantially similar to Subsection 4.4(h) or on
other terms to be agreed between such Parent Entity and the Administrative Agent
(or other applicable agent managing such auction) or (2) open market purchases;
provided further that:

 

(1)         such Affiliated Lender and such other Lender shall execute and
deliver to the Administrative Agent an assignment agreement substantially in the
form of Exhibit M hereto (an “Affiliated Lender Assignment and Assumption”) and
the Administrative Agent shall record such assignment in the Register;

 



 - 188 - 

 

 

(2)         at the time of such assignment after giving effect to such
assignment, the aggregate principal amount of all Term Loans held (or
participated in) by Affiliated Lenders that are not Affiliated Debt Funds shall
not exceed 25.0% of the aggregate principal amount of all Term Loans outstanding
under this Agreement;

 

(3)         any such Term Loans acquired by (x) the Borrower or a Restricted
Subsidiary shall be retired or cancelled promptly upon the acquisition thereof
and (y) an Affiliated Lender may, with the consent of the Borrower, be
contributed to the Borrower, whether through a Parent Entity or otherwise, and
exchanged for debt or equity securities of the Borrower or such Parent Entity
that are otherwise permitted to be issued at such time pursuant to the terms of
this Agreement, so long as any Term Loans so acquired by the Borrower shall be
retired and cancelled promptly upon the acquisition thereof; and

 

(4)         no Incremental Revolving Commitments (or related Obligations) may be
assigned to any Affiliated Lender that is not an Affiliated Debt Fund.

 

(y) Each Lender making an assignment to, or taking an assignment from, an
Affiliated Lender acknowledges and agrees that in connection with such
assignment, (1) such Affiliated Lender then may have, and later may come into
possession of Excluded Information, (2) such Lender has independently and,
without reliance on the Affiliated Lender, the Borrower, any of its
Subsidiaries, the Administrative Agent or any of their respective Affiliates,
has made its own analysis and determination to enter into such assignment
notwithstanding such Lender’s lack of knowledge of the Excluded Information and
(3) none of the Borrower, its Subsidiaries, the Administrative Agent, or any of
their respective Affiliates shall have any liability to such Lender, and such
Lender hereby waives and releases, to the extent permitted by law, any claims
such Lender may have against the Borrower, its Subsidiaries, the Administrative
Agent, and their respective Affiliates, under applicable laws or otherwise, with
respect to the nondisclosure of the Excluded Information. Each Lender entering
into such an assignment further acknowledges that the Excluded Information may
not be available to the Administrative Agent or the other Lenders.

 

(ii)         Notwithstanding anything to the contrary in this Agreement, no
Affiliated Lender that is not an Affiliated Debt Fund shall have any right to
(A) attend (including by telephone) any meeting or discussions (or portion
thereof) among the Administrative Agent or any Lender to which representatives
of the Loan Parties are not invited, (B) receive any information or material
prepared by the Administrative Agent or any Lender or any communication by or
among the Administrative Agent and/or one or more Lenders, except to the extent
such information or materials have been made available to the Borrower or its
representatives or (C) receive advice of counsel to the Administrative Agent,
the Collateral Agent or any other Lender or challenge their attorney client
privilege.

 



 - 189 - 

 

 

(iii)        Notwithstanding anything in Subsection 11.1 or the definitions of
“Required Lenders” and “Required Majority in Interest Lenders” to the contrary,
for purposes of determining whether the Required Lenders or the Required
Majority in Interest Lenders have (A) consented (or not consented) to any
amendment or waiver of any provision of this Agreement or any other Loan
Document or any departure by any Loan Party therefrom, (B) otherwise acted on
any matter related to any Loan Document, or (C) directed or required the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, an Affiliated
Lender that is not an Affiliated Debt Fund shall be deemed to have voted its
interest as a Lender without discretion in the same proportion as the allocation
of voting with respect to such matter by Lenders who are not such Affiliated
Lenders; provided that, (I) to the extent Lenders are being compensated by the
Borrower for consenting to an amendment, modification, waiver or any other
action, each Affiliated Lender who has been deemed to have voted its Loans in
accordance with this Subsection 11.6(h)(iii) shall be entitled to be compensated
on the same basis as each consenting Lender as if it had voted all of its Loans
in favor of the applicable amendment, modification, waiver or other action); and
(II) no amendment, modification, waiver, consent or other action with respect to
any Loan Document shall deprive such Affiliated Lender of its ratable share of
any payments of Loans of any class to which such Affiliated Lender is entitled
under the Loan Documents without such Affiliated Lender providing its consent;
provided, further, that such Affiliated Lender shall have the right to approve
any amendment, modification, waiver or consent that (x) disproportionately and
adversely affects such Affiliated Lender or affects such Affiliated Lender
differently than other Lenders or (y) is of the type described in Subsections
11.1(a)(i) through (iv)); and in furtherance of the foregoing, (x) the
Affiliated Lender agrees to execute and deliver to the Administrative Agent any
instrument reasonably requested by the Administrative Agent to evidence the
voting of its interest as a Lender in accordance with the provisions of this
Subsection 11.6(h)(iii); provided that if the Affiliated Lender fails to
promptly execute such instrument such failure shall in no way prejudice any of
the Administrative Agent’s rights under this Subsection 11.6(h)(iii) and (y) the
Administrative Agent is hereby appointed (such appointment being coupled with an
interest) by such Affiliated Lender as such Affiliated Lender’s
attorney-in-fact, with full authority in the place and stead of such Affiliated
Lender and in the name of such Affiliated Lender, from time to time in the
Administrative Agent’s discretion to take any action and to execute any
instrument that the Administrative Agent may deem reasonably necessary to carry
out the provisions of this Subsection 11.6(h)(iii).

 

(iv)         Each Affiliated Lender that is not an Affiliated Debt Fund, solely
in its capacity as a Lender, hereby agrees, and each Affiliated Lender
Assignment and Assumption agreement shall provide a confirmation that, if any of
the Borrower or any Restricted Subsidiary shall be subject to any voluntary or
involuntary bankruptcy, reorganization, insolvency or liquidation proceeding
(each, a “Bankruptcy Proceeding”), (i) such Affiliated Lender shall not take any
step or action in such Bankruptcy Proceeding to object to, impede, or delay the
exercise of any right or the taking of any action by the Administrative Agent
(or the taking of any action by a third party that is supported by the
Administrative Agent) in relation to such Affiliated Lender’s claim with respect
to its Term Loans (“Claim”) (including objecting to any debtor in possession
financing, use of cash collateral, grant of adequate protection, sale or
disposition, compromise, or plan of reorganization) so long as such Affiliated
Lender is treated in connection with such exercise or action on the same or
better terms as the other Lenders and (ii) (with respect to any matter requiring
the vote of Lenders during the pendency of a Bankruptcy Proceeding (including
voting on any plan of reorganization), the Term Loans held by such Affiliated
Lender (and any Claim with respect thereto) shall be deemed to be voted in
accordance with Subsection 11.6(h)(iii) above so long as such Affiliated Lender
is treated in connection with the exercise of such right or taking of such
action on the same or better terms as other Lenders. For the avoidance of doubt,
the Lenders and each Affiliated Lender that is not an Affiliated Debt Fund agree
and acknowledge that the provisions set forth in this Subsection 11.6(h)(iv) and
the related provisions set forth in each Affiliated Lender Assignment and
Assumption constitute a “subordination agreement” as such term is contemplated
by, and utilized in, Section 510(a) of the United States Bankruptcy Code, and,
as such, it is their intention that this Subsection 11.6(h)(iv) would be
enforceable for all purposes in any case where the Borrower or any Restricted
Subsidiary has filed for protection under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors applicable to the Borrower or
such Restricted Subsidiary, as applicable. Each Affiliated Lender that is not an
Affiliated Debt Fund hereby irrevocably appoints the Administrative Agent (such
appointment being coupled with an interest) as such Affiliated Lender’s
attorney-in-fact, with full authority in the place and stead of such Affiliated
Lender and in the name of such Affiliated Lender (solely in respect of Loans,
Commitments and participations therein and not in respect of any other claim or
status such Affiliated Lender may otherwise have), from time to time in the
Administrative Agent’s discretion to take any action and to execute any
instrument that the Administrative Agent may deem reasonably necessary to carry
out the provisions of this Subsection 11.6(h)(iv).

 



 - 190 - 

 

 

(i)          Notwithstanding anything to the contrary in this Agreement,
Subsection 11.1 or the definitions of “Required Lenders” and “Required Majority
in Interest Lenders” (x) with respect to any assignment or participation to or
by an Affiliated Debt Fund, such assignment or participation shall be made
pursuant to an open market purchase and (y) for purposes of determining whether
the Required Lenders or the Required Majority in Interest Lenders, as
applicable, have (i) consented (or not consented) to any amendment, supplement,
modification, waiver, consent or other action with respect to any of the terms
of any Loan Document or any departure by any Loan Party therefrom, (ii)
otherwise acted on any matter related to any Loan Document, or (iii) directed or
required the Administrative Agent, Collateral Agent or any Lender to undertake
any action (or refrain from taking any action) with respect to or under any Loan
Document, all Term Loans held by Affiliated Debt Funds may not account for more
than 50.0% of the Term Loans of consenting Lenders included in determining
whether the Required Lenders or the Required Majority in Interest Lenders have
consented to any action pursuant to Subsection 11.1.

 

(j)          Notwithstanding the foregoing provisions of this Subsection 11.6,
nothing in this Subsection 11.6 is intended to or should be construed to limit
the Borrower’s right to prepay the Loans as provided hereunder, including under
Subsection 4.4.

 

(k)          (i) Notwithstanding anything contained in this Agreement or any
other Loan Document to the contrary, if any Lender or Participant at any time is
or becomes a Disqualified Party, then for so long as such Lender or Participant
shall be a Disqualified Party, the provisions of this Subsection 11.6(k) shall
apply with respect to such Disqualified Party unless the Borrower shall have
otherwise expressly consented in writing in its sole discretion (and regardless
of whether the Borrower shall have consented to any assignment or participation
to such Lender or Participant).

 



 - 191 - 

 

 

(ii)         Any Disqualified Party shall be bound by the provisions of, but
shall not have any rights or remedies or be a beneficiary (whether as a Lender,
a Participant or otherwise) under or with respect to, this Agreement or any
other Loan Document. Without limiting the foregoing, a Disqualified Party (1)
shall not be entitled to and shall have no right to receive any payment in
respect of principal (other than with respect to payments of principal on the
Maturity Date for the applicable Tranche), interest, fees, costs, expenses or
any other amount under or in respect of any Loan Document, including but not
limited to pursuant to Subsection 2.2, 2.6(c), 4.1, 4.4, 4.5, 4.8, 4.10, 4.11,
4.12, 11.5, 11.6(c) or 11.7 of this Agreement, Subsection 9.4 of the Guarantee
and Collateral Agreement or any similar provision of any other Loan Document,
and (2) shall be deemed not to be (w) a Secured Party (as defined in the
Guarantee and Collateral Agreement or any other applicable Security Document)
under or in respect of any Loan Document, (x) a Term Loan Secured Party (as
defined in the ABL/Term Loan Intercreditor Agreement) under or in respect of the
ABL/Term Loan Intercreditor Agreement, (y) an Original Senior Lien Creditor (as
defined in any Junior Lien Intercreditor Agreement) under or in respect of such
Junior Lien Intercreditor Agreement or (z) the analogous party under or in
respect of any Other Intercreditor Agreement. No fees or interest shall accrue
for the account of a Disqualified Party (except solely for interest payable to a
permitted assignee thereof following an assignment to such assignee (1) pursuant
to and as expressly provided in Subsection 11.6(b) and (2) pursuant to and as
expressly provided in Subsection 11.6(k)(iv) below).

 

(iii)        No Disqualified Party shall have any right to approve, disapprove
or consent to any amendment, supplement, waiver or modification of this
Agreement or any other Loan Document or any term hereof or thereof. In
determining whether the requisite Lender or Lenders have consented to any such
amendment, supplement, waiver or modification, and in determining the Required
Lenders or the Required Majority in Interest Lenders for any purpose under or in
respect of any Loan Document, any Lender that is a Disqualified Party (and the
Loans and/or Commitments of such Disqualified Party) shall be excluded and
disregarded. Each such amendment, supplement, waiver or modification shall be
binding and effective as to each Disqualified Party.

 



 - 192 - 

 

 

(iv)         The Borrower shall have the right (A) at the sole expense of any
Lender that is a Disqualified Party and/or the Person that assigned its
Commitments and/or Loans to such Disqualified Party, to seek to replace or
terminate such Disqualified Party as a Lender by causing such Lender to (and
such Lender shall be obligated to) assign any or all of its Commitments and/or
Loans and its rights and obligations under this Agreement to one or more
assignees (which may, at the Borrower’s sole option, be or include any Parent
Entity, the Borrower or any Subsidiary); provided that (1) the Administrative
Agent shall not have any obligation to the Borrower to find such a replacement
Lender, (2) the Borrower shall not have any obligation to such Disqualified
Party or any other Person to find such a replacement Lender or accept or consent
to any such assignment to itself or any other Person and (3) the assignee (or,
at its option, the Borrower) shall pay to such Disqualified Party concurrently
with such assignment an amount (which payment shall be deemed payment in full)
equal to the lesser of (x) the face principal amount of the Loans so assigned,
(y) the amount that such Disqualified Party paid to acquire such Commitments
and/or Loans, and (z) the most recently available quoted price for such
Commitments and/or Loans (as determined by the Borrower in good faith, which
determination shall be conclusive, the “Trading Price”), in each case without
interest thereon (it being understood that if the effective date of such
assignment is not an Interest Payment Date, such assignee shall be entitled to
receive on the next succeeding Interest Payment Date interest on the principal
amount of the Loans so assigned that has accrued and is unpaid from the Interest
Payment Date last preceding such effective date (except as may be otherwise
agreed between such assignee and the Borrower)), or (B) to prepay any Loans held
by such Disqualified Party, in whole or in part, by paying an amount (which
payment shall be deemed payment in full) equal to the lesser of (x) the face
principal amount of the Loans so prepaid, (y) the amount that such Disqualified
Party paid to acquire such Loans, and (z) the Trading Price for such Loans (in
each case without interest thereon), and if applicable, terminate the
Commitments of such Disqualified Party, in whole or in part. In connection with
any such replacement, (1) if the Disqualified Party does not execute and deliver
to the Administrative Agent a duly completed Assignment and Acceptance and/or
any other documentation necessary or appropriate (in the good faith
determination of the Administrative Agent or the Borrower, which determination
shall be conclusive) to reflect such replacement by the later of (a) the date on
which the replacement Lender executes and delivers such Assignment and
Acceptance and/or such other documentation and (b) the date as of which the
Disqualified Party shall be paid by the assignee Lender (or, at its option, the
Borrower) the amount required pursuant to this Subsection 11.6(k)(iv)(B), then
such Disqualified Party shall be deemed to have executed and delivered such
Assignment and Acceptance and/or such other documentation as of such date and
the Borrower shall be entitled (but not obligated) to execute and deliver such
Assignment and Acceptance and/or such other documentation on behalf of such
Disqualified Party, and the Administrative Agent shall record such assignment in
the Register, (2) each Lender (whether or not then a party hereto) agrees to
disclose to the Borrower the amount that the applicable Disqualified Party paid
to acquire Commitments and/or Loans from such Lender and (3) each Lender that is
a Disqualified Party agrees to disclose to the Borrower the amount it paid to
acquire the Commitments and/or Loans held by it.

 

(v)          No Disqualified Party (whether as a Lender, a Participant or
otherwise) shall have any right to (A) receive any information or material made
available to any Lender or the Administrative Agent hereunder or under any other
Loan Document, (B) have access to any Internet or intranet website to which any
of the Lenders and the Administrative Agent have access (whether a commercial,
third-party or other website or whether sponsored by the Administrative Agent,
the Borrower or otherwise), (C) attend (including by telephone) or otherwise
participate in any meeting or discussions (or portions thereof) among or with
any of the Borrower, the Administrative Agent and/or one or more Lenders, (D)
receive any information or material prepared by the Borrower, the Administrative
Agent and/or one or more Lenders or (E) receive advice of counsel to the
Administrative Agent, the Collateral Agent or any other Lender or challenge
their attorney client privilege. Any Disqualified Party shall not solicit or
seek to obtain any such information or material. If at any time any Disqualified
Party receives or possesses any such information or material, such Disqualified
Party shall (1) notify the Borrower as soon as possible that such information or
material has become known to it or came into its possession, (2) immediately
return to the Borrower or, at the option of the Borrower, destroy (and confirm
to the Borrower such destruction) such information or material, together with
any notes, analyses, compilations, forecasts, studies or other documents related
thereto which it or its advisors prepared and (3) keep such information or
material confidential and shall not utilize such information or material for any
purpose. Each Lender (whether or not then a party hereto) agrees to notify the
Borrower as soon as possible if it becomes aware that (x) it made an assignment
to or has a participation with a Disqualified Party or (y) any such Disqualified
Party has received any such information of materials.

 



 - 193 - 

 

 

(vi)         The rights and remedies of the Borrower provided herein are
cumulative and are not exclusive of any other rights and remedies provided to
the Borrower at law or in equity, and the Borrower shall be entitled to pursue
any remedy available to it against any Lender that has (or has purported to
have) made an assignment or sold or maintained a participation to or with a
Disqualified Party or against any Disqualified Party. In no event shall the
Administrative Agent be obligated to ascertain, monitor or inquire as to whether
any prospective assignee pursuant to Subsection 11.6(b) is a Disqualified Party
or have any liability with respect to or arising out of any assignment or
participation of Loans by the Lenders or disclosure of confidential information
by the Lenders, in each case, to any Disqualified Party; provided that, unless
the Borrower has consented to an assignment to an applicable Disqualified Party,
this sentence shall not relieve the Administrative Agent of any liability
arising from the bad faith, gross negligence or willful misconduct of the
Administrative Agent (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

 

(vii)        Notwithstanding any other provision of this Agreement, any other
Loan Document, any Assignment and Acceptance or any other document, the
provisions of this Subsection 11.6(k) shall apply and survive with respect to
each Lender, Participant and Disqualified Party notwithstanding that any such
Person may have ceased to be a Lender or Participant (or any purported
participation to any such Disqualified Party shall be void) hereunder or this
Agreement may have been terminated.

 

11.7         Adjustments; Set-off; Calculations; Computations. (a) If any Lender
(a “Benefited Lender”) shall at any time receive any payment of all or part of
its Loans, or interest thereon, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Subsection 9.1(f), or otherwise (except
pursuant to Subsection 2.6, 2.7, 2.8, 2.9, 4.4, 4.5(b), 4.9, 4.10, 4.11, 4.12,
4.13(d), 4.14, 11.1(g) or 11.6)), in a greater proportion than any such payment
to or collateral received by any other Lender, if any, in respect of such other
Lender’s Loans owing to it, or interest thereon, such Benefited Lender shall
purchase for cash from the other Lenders an interest (by participation,
assignment or otherwise) in such portion of each such other Lender’s Loans owing
to it, or shall provide such other Lenders with the benefits of any such
collateral, or the proceeds thereof, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders; provided, however, that if all or any
portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.

 



 - 194 - 

 

 

(b)          In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon the occurrence of an Event of Default under Subsection
9.1(a) to set-off and appropriate and apply against any amount then due and
payable under Subsection 9.1(a) by the Borrower any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Borrower. Each Lender agrees promptly to notify the Borrower and
the Administrative Agent after any such set-off and application made by such
Lender, provided that the failure to give such notice shall not affect the
validity of such set-off and application.

 

11.8         Judgment. (a) If, for the purpose of obtaining or enforcing
judgment against any Loan Party in any court in any jurisdiction, it becomes
necessary to convert into any other currency (such other currency being
hereinafter in this Subsection 11.8 referred to as the “Judgment Currency”) an
amount due under any Loan Document in any currency (the “Obligation Currency”)
other than the Judgment Currency, the conversion shall be made at the rate of
exchange prevailing on the Business Day immediately preceding the date of actual
payment of the amount due, in the case of any proceeding in the courts of any
other jurisdiction that will give effect to such conversion being made on such
date, or the date on which the judgment is given, in the case of any proceeding
in the courts of any other jurisdiction (the applicable date as of which such
conversion is made pursuant to this Subsection 11.8 being hereinafter in this
Subsection 11.8 referred to as the “Judgment Conversion Date”).

 

(b)          If, in the case of any proceeding in the court of any jurisdiction
referred to in Subsection 11.8(a), there is a change in the rate of exchange
prevailing between the Judgment Conversion Date and the date of actual receipt
for value of the amount due, the applicable Loan Party shall pay such additional
amount (if any, but in any event not a lesser amount) as may be necessary to
ensure that the amount actually received in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date. Any
amount due from any Loan Party under this Subsection 11.8(b) shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of any of the Loan Documents.

 

(c)          The term “rate of exchange” in this Subsection 11.8 means the rate
of exchange at which the Administrative Agent, on the relevant date at or about
12:00 noon, New York City time, would be prepared to sell, in accordance with
its normal course foreign currency exchange practices, the Obligation Currency
against the Judgment Currency.

 



 - 195 - 

 

 

11.9          Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy and other electronic transmission), and all of such counterparts taken
together shall be deemed to constitute one and the same instrument. A set of the
copies of this Agreement signed by all the parties shall be delivered to the
Borrower and the Administrative Agent.

 

11.10         Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

11.11         Integration. This Agreement and the other Loan Documents represent
the entire agreement of each of the Loan Parties party hereto, the
Administrative Agent and the Lenders with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by any of
the Loan Parties party hereto, the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.

 

11.12         Governing Law. THIS AGREEMENT AND ANY NOTES AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND ANY NOTES SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS
TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE
AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

11.13         Submission to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:

 

(a)          submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party to the exclusive general jurisdiction of the Supreme Court of the
State of New York for the County of New York (the “New York Supreme Court”), and
the United States District Court for the Southern District of New York (the
“Federal District Court”, and together with the New York Supreme Court, the “New
York Courts”) and appellate courts from either of them; provided that nothing in
this Agreement shall be deemed or operate to preclude (i) any Agent from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Term Loan Facility Obligations
(in which case any party shall be entitled to assert any claim or defense,
including any claim or defense that this Subsection 11.13 would otherwise
require to be asserted in a legal action or proceeding in a New York Court), or
to enforce a judgment or other court order in favor of the Administrative Agent
or the Collateral Agent, (ii) any party from bringing any legal action or
proceeding in any jurisdiction for the recognition and enforcement of any
judgment, (iii) if all such New York Courts decline jurisdiction over any
Person, or decline (or in the case of the Federal District Court, lack)
jurisdiction over any subject matter of such action or proceeding, a legal
action or proceeding may be brought with respect thereto in another court having
jurisdiction and (iv) in the event a legal action or proceeding is brought
against any party hereto or involving any of its assets or property in another
court (without any collusive assistance by such party or any of its Subsidiaries
or Affiliates), such party from asserting a claim or defense (including any
claim or defense that this Subsection 11.13(a) would otherwise require to be
asserted in a legal proceeding in a New York Court) in any such action or
proceeding;

 



 - 196 - 

 

 

(b)          consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient forum and agrees not to plead or claim
the same;

 

(c)          agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, the
applicable Lender or the Administrative Agent, as the case may be, at the
address specified in Subsection 11.2 or at such other address of which the
Administrative Agent, any such Lender and the Borrower shall have been notified
pursuant thereto;

 

(d)          agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or (subject to clause (a) above)
shall limit the right to sue in any other jurisdiction; and

 

(e)          waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Subsection 11.13 any consequential or punitive damages.

 

11.14         Acknowledgements. The Borrower hereby acknowledges that:

 

(a)          it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

 

(b)          neither any Agent nor any Other Representative or Lender has any
fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Administrative Agent and Lenders, on the one hand, and
the Borrower, on the other hand, in connection herewith or therewith is solely
that of creditor and debtor; and

 

(c)          no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby and
thereby among the Lenders or among the Borrower and the Lenders.

 

11.15         Waiver of Jury Trial. EACH OF THE BORROWER, THE AGENTS AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY NOTES OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 



 - 197 - 

 

 

11.16         Confidentiality. (a) Each Agent, each Other Representative and
each Lender agrees to keep confidential any information (a) provided to it by or
on behalf of the Borrower or any of their respective Subsidiaries pursuant to or
in connection with the Loan Documents or (b) obtained by such Lender based on a
review of the books and records of the Borrower or any of their respective
Subsidiaries; provided that nothing herein shall prevent any Lender from
disclosing any such information (i) to any Agent, any Other Representative or
any other Lender, (ii) to any Transferee, or prospective Transferee or any
creditor or any actual or prospective counterparty (or its advisors) to any swap
or derivative transaction relating to the Borrower and its obligations which
agrees to comply with the provisions of this Subsection 11.16 pursuant to a
written instrument (or electronically recorded agreement from any Person listed
above in this clause (ii), in respect to any electronic information (whether
posted or otherwise distributed on any Platform)) for the benefit of the
Borrower (it being understood that each relevant Lender shall be solely
responsible for obtaining such instrument (or such electronically recorded
agreement)), (iii) to its Affiliates and the employees, officers, partners,
directors, agents, attorneys, accountants and other professional advisors of it
and its Affiliates, provided that such Lender shall inform each such Person of
the agreement under this Subsection 11.16 and take reasonable actions to cause
compliance by any such Person referred to in this clause (iii) with this
agreement (including, where appropriate, to cause any such Person to acknowledge
its agreement to be bound by the agreement under this Subsection 11.16), (iv)
upon the request or demand of any Governmental Authority having jurisdiction
over such Lender or its affiliates or to the extent required in response to any
order of any court or other Governmental Authority or as shall otherwise be
required pursuant to any Requirement of Law, provided that, other than with
respect to any disclosure to any bank regulatory authority, such Lender shall,
unless prohibited by any Requirement of Law, notify the Borrower of any
disclosure pursuant to this clause (iv) as far in advance as is reasonably
practicable under such circumstances, (v) which has been publicly disclosed
other than in breach of this Agreement, (vi) in connection with the exercise of
any remedy hereunder, under any Loan Document or under any Interest Rate
Agreement, (vii) in connection with periodic regulatory examinations and reviews
conducted by the National Association of Insurance Commissioners or any
Governmental Authority having jurisdiction over such Lender or its affiliates
(to the extent applicable), (viii) in connection with any litigation to which
such Lender (or, with respect to any Interest Rate Agreement, any Affiliate of
any Lender party thereto) may be a party subject to the proviso in clause (iv)
above, and (ix) if, prior to such information having been so provided or
obtained, such information was already in an Agent’s or a Lender’s possession on
a non-confidential basis without a duty of confidentiality to the Borrower or
any of its Subsidiaries being violated. In addition, the Administrative Agent
may disclose (i) the existence of this Agreement, the global amount, currency
and maturity date of any Facility hereunder, and the legal name, country of
domicile and jurisdiction of organization of the Borrower, to the CUSIP Bureau
and other similar market data collectors or service providers to the lending
industry, provided that either such information shall have been previously made
publicly available by the Borrower, or the Administrative Agent shall have
obtained the written consent of the Borrower (such consent not to be
unreasonably withheld or delayed), prior to making such disclosure, and (ii)
information about this Agreement to service providers to the Administrative
Agent to the extent customary in connection with the administration and
management of this Agreement, the other Loan Documents, the Initial Term Loan
Commitments, the Incremental Commitments, and the Loans, provided that any such
Person is advised of and agrees to be bound by the provisions of this Subsection
11.16 and the Administrative Agent takes reasonable actions to cause such Person
to comply herewith. Notwithstanding any other provision of this Agreement, any
other Loan Document or any Assignment and Acceptance, the provisions of this
Subsection 11.16 shall survive with respect to each Agent and Lender until the
second anniversary of such Agent or Lender ceasing to be an Agent or a Lender,
respectively.

 



 - 198 - 

 

 

(b)          Each Lender acknowledges that any such information referred to in
Subsection 11.16(a), and any information (including requests for waivers and
amendments) furnished by the Borrower or any of its Subsidiaries or the
Administrative Agent pursuant to or in connection with this Agreement and the
other Loan Documents, may include material non-public information concerning the
Borrower or any of its Subsidiaries, the other Loan Parties and their respective
Affiliates or their respective securities. Each Lender represents and confirms
that such Lender has developed compliance procedures regarding the use of
material non-public information; that such Lender will handle such material
non-public information in accordance with those procedures and applicable law,
including United States federal and state securities laws; and that such Lender
has identified to the Administrative Agent a credit contact who may receive
information that may contain material non-public information in accordance with
its compliance procedures and applicable law.

 

11.17         Incremental and Other New Indebtedness; Additional Indebtedness.
In connection with the Incurrence by any Loan Party or any Subsidiary thereof of
any Incremental Indebtedness, Rollover Indebtedness, Specified Refinancing
Indebtedness or Additional Indebtedness, each of the Administrative Agent and
the Collateral Agent agrees to execute and deliver the ABL/Term Loan
Intercreditor Agreement, any Junior Lien Intercreditor Agreement or any Other
Intercreditor Agreement or any Intercreditor Agreement Supplement and
amendments, amendments and restatements, restatements or waivers of or
supplements to or other modifications to, any Security Document (including but
not limited to any Mortgages and UCC fixture filings), and to make or consent to
any filings or take any other actions in connection therewith, as may be
reasonably deemed by the Borrower to be necessary or reasonably desirable for
any Lien on the assets of any Loan Party permitted to secure such Incremental
Indebtedness, Rollover Indebtedness, Specified Refinancing Indebtedness or
Additional Indebtedness to become a valid, perfected lien (with such priority as
may be designated by the relevant Loan Party or Subsidiary, to the extent such
priority is permitted by the Loan Documents) pursuant to the Security Document
being so amended, amended and restated, restated, waived, supplemented or
otherwise modified or otherwise.

 

11.18         USA PATRIOT Act Notice. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub.L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify, and record information that identifies the Borrower, which
information includes the name of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act,
and the Borrower agrees to provide such information from time to time to any
Lender.

 



 - 199 - 

 

 

11.19         Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Acceptance or Affiliated Lender Assignment and Assumption or in
any amendment or other modification hereof (including waivers and consents)
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

11.20         Reinstatement. This Agreement shall remain in full force and
effect and continue to be effective should any petition or other proceeding be
filed by or against any Loan Party for liquidation or reorganization, should any
Loan Party become insolvent or make an assignment for the benefit of any
creditor or creditors or should an interim receiver, receiver, receiver and
manager or trustee be appointed for all or any significant part of any Loan
Party’s assets, and shall continue to be effective or to be reinstated, as the
case may be, if at any time payment and performance of the obligations of the
Borrower under the Loan Documents, or any part thereof, is, pursuant to
applicable law, rescinded or reduced in amount, or must otherwise be restored or
returned by any obligee of the obligations, whether as a fraudulent preference,
reviewable transaction or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the obligations of the Borrower
hereunder shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

 

11.21         Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document,
each party hereto acknowledges that any liability of any party hereto that is an
EEA Financial Institution arising or under any Loan Document, to the extent such
liability is unsecured (all such liabilities, other than any Excluded Liability,
the “Covered Liabilities”), may be subject to Write-Down and Conversion Powers
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)          the application of Write-Down and Conversion Powers to any Covered
Liability arising under any Loan Document which may be payable to it by any
party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-In Action on any such Covered Liability,
including, if applicable:

 

(i)          a reduction in full or in part or cancellation of any such Covered
Liability;

 

(ii)         a conversion of all, or a portion of, such Covered Liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
Covered Liability under any Loan Document; or

 



 - 200 - 

 

 

(iii)        the variation of the terms of such Covered Liability in connection
with the exercise of Write-Down and Conversion Powers.

 

Notwithstanding anything to the contrary herein, nothing contained in this
Subsection 11.21 shall modify or otherwise alter the rights or obligations under
this Agreement or any other Loan Document with respect to any liability that is
not a Covered Liability.

 

[SIGNATURE PAGES FOLLOW]

 

 - 201 - 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the date first written above.

 

  NCI BUILDING SYSTEMS, INC.

 

  By: /s/ Mark E. Johnson     Name: Mark E. Johnson     Title:    Executive Vice
President, Chief       Financial Officer and Treasurer

 

[Signature Page to NCI Term Loan Credit Agreement]

 

 

 

 

  AGENT AND LENDERS:       CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH,   as Administrative Agent and Collateral Agent

 

  By: /s/ John D. Toronto     Name: John D. Toronto     Title: Authorized
Signatory           By: /s/ Shyam Kapadia     Name: Shyam Kapadia     Title:
Authorized Signatory

 

[Signature Page to NCI Term Loan Credit Agreement]

 



 

 



 

Execution Version

 

EXHIBIT A

to

TERM LOAN CREDIT AGREEMENT

 

FORM OF NOTE

 

THIS NOTE AND THE OBLIGATIONS EVIDENCED HEREBY MAY NOT BE TRANSFERRED EXCEPT IN
COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS EVIDENCED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

THIS NOTE IS BEING ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”) FOR U.S. FEDERAL
INCOME TAX PURPOSES. FOR INFORMATION ABOUT THE ISSUE PRICE, THE AMOUNT OF OID,
THE ISSUE DATE AND THE YIELD TO MATURITY WITH RESPECT TO THIS NOTE, PLEASE
CONTACT THE CHIEF FINANCIAL OFFICER AT (281) 897-7658.

 

$     New York,

New York

[________ __, 20__]

 

FOR VALUE RECEIVED, the undersigned, NCI BUILDING SYSTEMS, INC., a Delaware
corporation (together with its successors and assigns, the “Borrower”), hereby
unconditionally promises to pay to [_____________] (the “Lender”) and its
successors and assigns, at the office of CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, located at Eleven Madison Avenue New York, New York 10010, in lawful
money of the United States of America and in immediately available funds, the
aggregate unpaid principal amount of the Term Loans made by the Lender to the
undersigned pursuant to Subsection 2.1 of the Credit Agreement referred to
below, which sum shall be payable at such times and in such amounts as are
specified in the Credit Agreement. The Borrower further agrees to pay interest
in like money at such office on the unpaid principal amount hereof from time to
time at the applicable rates per annum and on the dates set forth in Subsection
4.1 of the Credit Agreement until such principal amount is paid in full (both
before and after judgment).

 

 

 

 

EXHIBIT A

to

TERM LOAN CREDIT AGREEMENT

 

Page 2

 

This Note is one of the Notes referred to in, and is subject in all respects to,
the Term Loan Credit Agreement, dated as of February 8, 2018 (as the same may be
amended, restated, amended and restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
several banks and other financial institutions from time to time party thereto
(including the Lender) (the “Lenders”) and CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as administrative agent for the Lenders and as collateral agent for the
Secured Parties, and is entitled to the benefits thereof, is secured and
guaranteed as provided therein and is subject to optional and mandatory
prepayment in whole or in part as provided therein. Reference is hereby made to
the Loan Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
the guarantees, the terms and conditions upon which the security interests and
each guarantee were granted and the rights of the holder of this Note in respect
thereof. The holder hereof, by its acceptance of this Note, agrees to the terms
of, and to be bound by and to observe the provisions applicable to the Lenders
contained in, the Credit Agreement. Capitalized terms used herein which are
defined in the Credit Agreement shall have such defined meanings unless
otherwise defined herein or unless the context otherwise requires.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable, all as provided therein.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive, to the
maximum extent permitted by applicable law, presentment, demand, protest and all
other notices of any kind under this Note.

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT
OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY
STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

 

  NCI BUILDING SYSTEMS, INC.         By:       Name:     Title:

 

 

 

 

EXHIBIT B
to
TERM LOAN CREDIT AGREEMENT

 

FORM OF GUARANTEE AND COLLATERAL AGREEMENT

 

[Separately provided.]

 

 

 

 

EXHIBIT C
to
TERM LOAN CREDIT AGREEMENT

 

FORM OF MORTGAGE

 

[See attached.]

 

 

 

 

EXHIBIT C

to

TERM LOAN CREDIT AGREEMENT

 

FORM OF MORTGAGE

 

1 This instrument was prepared in consultation with

counsel in the state in which the Premises is

located by the attorney named below and after

recording, please return to:

 

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Attention: Jason Kyrwood

 

[_____________________]2

 

MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT

OF LEASES AND RENTS AND FIXTURE FILING3

 

THIS MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND FIXTURE
FILING (as the same may be amended, waived, supplemented or otherwise modified
from time to time, the “Mortgage”) is made and entered into as of the [___] day
of [___________], 20[__________], by [_________________________, a
____________________], with an address as of the date hereof at
[___________________], Attention: [_____________] (the “Mortgagor”), for the
benefit of CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, with an address as of the
date hereof at [____________], in its capacities as Administrative Agent and
Collateral Agent for the Secured Parties (as such terms are defined in the
Guarantee and Collateral Agreement defined below) (in such capacity, together
with its successors and assigns in such capacity, the “Mortgagee”).

 

RECITALS:

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of February 8, 2018
(as the same may be amended, waived, supplemented or otherwise modified from
time to time, together with any agreement extending the maturity of, or
restructuring, refunding, refinancing or increasing the Indebtedness under such
agreement or successor agreements, the “Credit Agreement”), by and among NCI
Building Systems, Inc., a Delaware corporation (together with its successors and
assigns, the “Borrower”), the several banks and other financial institutions
from time to time party thereto (as further defined in Subsection 1.1 of the
Credit Agreement, the “Lenders”), the Collateral Agent, the Administrative
Agent, and the other parties party thereto, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

 

 



1Local counsel to advise as to any recording requirements for the cover page,
including any need for recording tax notifications or separate tax affidavits.

 

2Insert common address of the Premises.

 

3Conforming changes to be made, as necessary, if the security instrument will be
a deed of trust (as opposed to a mortgage).

 

 

 

 

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes the Borrower’s Subsidiaries [and the Mortgagor]4;

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to the
Mortgagor in connection with the operation of its business;

 

WHEREAS, the Borrower and the Mortgagor are engaged in related businesses, and
each will derive substantial direct and indirect benefit from the making of the
extensions of credit under the Credit Agreement;

 

WHEREAS, the Mortgagor is the owner of the fee simple interest in the real
property described on Exhibit A attached hereto and incorporated herein by
reference;

 

WHEREAS, it is a condition to the obligation of the Lenders to make their
respective extensions of credit under the Credit Agreement that the Mortgagor
shall execute and deliver this Mortgage to the Mortgagee for the benefit of the
Secured Parties;

 

WHEREAS, concurrently with the entering into of the Credit Agreement, the
Borrower and certain Domestic Subsidiaries of the Borrower have entered into
that certain Term Loan Guarantee and Collateral Agreement (as the same may be
amended, waived, supplemented or otherwise modified from time to time, the
“Guarantee and Collateral Agreement”), in favor of the Mortgagee, in its
capacity as Collateral Agent and Administrative Agent for the Lenders from time
to time parties to the Credit Agreement;

 

WHEREAS, the Mortgagor will receive substantial benefit from the execution and
performance of the obligations under the Credit Agreement, and is, therefore,
willing to enter into this Mortgage; and

 

WHEREAS, this Mortgage is given by the Mortgagor in favor of the Mortgagee for
the benefit of the Secured Parties to secure the payment and performance of all
of the Obligations (as defined in the Guarantee and Collateral Agreement) of the
Mortgagor (such Obligations of the Mortgagor being hereinafter referred to as
the “Obligations”).

 

WITNESSETH:

 

NOW THEREFORE, the Mortgagor, in consideration of the indebtedness herein
recited and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, has irrevocably granted, released, sold,
remised, bargained, assigned, pledged, warranted, mortgaged, transferred and
conveyed, and does hereby grant, release, sell, remise, bargain, assign, pledge,
warrant, mortgage, transfer and convey to the Mortgagee, for the benefit of the
Secured Parties, and the Mortgagee’s successors and assigns, with the power of
sale (subject to applicable law) a continuing security interest in and to, and
lien upon, all of the Mortgagor’s right, title and interest in and to the
following described land, real property interests, buildings, improvements,
fixtures and proceeds:

To be included if Mortgagor is not included in the aforementioned list of
entities.

 

 



4To be included if Mortgagor is not included in the aforementioned list of
entities.

 

 6 

 

 

(a)          All that tract or parcel of land and other real property interests
in [_____________] County, [______________], as more particularly described in
Exhibit A attached hereto and made a part hereof, together with any greater or
additional estate therein as hereafter may be acquired by the Mortgagor
(collectively, the “Land”), and all of the Mortgagor’s right, title and interest
in and to rights appurtenant thereto, including, without limitation, mineral
rights, air rights, water rights, sewer rights, easement rights and rights of
way;

 

(b)          All buildings and improvements of every kind and description now or
hereafter erected or placed on the Land (the “Improvements”), and all fixtures
now or hereafter owned by the Mortgagor and attached to or installed in and used
in connection with the aforesaid Land and Improvements (collectively, the
“Fixtures”) (hereinafter, the Land, the Improvements and the Fixtures may be
collectively referred to as the “Premises”); and

 

(c)          Subject to the terms of the Guarantee and Collateral Agreement and
the Credit Agreement, any and all cash proceeds and noncash proceeds from the
conversion, voluntary or involuntary, of any of the Premises or any portion
thereof into cash or liquidated claims, including (i) proceeds of any insurance,
indemnity, warranty, guaranty or claim payable to the Mortgagee or to the
Mortgagor from time to time with respect to any of the Premises, (ii) payments
(in any form whatsoever) made or due and payable to the Mortgagor in connection
with any condemnation, seizure or similar proceeding and (iii) other amounts
from time to time paid or payable under or in connection with the Premises,
including, without limitation, refunds of real estate taxes and assessments,
including interest thereon, but in each case under this clause (c) excluding
Excluded Assets (as defined in the Guarantee and Collateral Agreement).

 

TO HAVE AND HOLD the same, together with all privileges, hereditaments,
easements and appurtenances thereunto belonging, subject to Liens permitted by
the Credit Agreement (including Permitted Liens), to the Mortgagee, for the
benefit of the Secured Parties, to secure the Obligations; provided that, upon
(i) the Obligations Satisfaction Date (as defined below) or (ii) the full
satisfaction of the conditions set forth in the Credit Agreement for the release
of this Mortgage in accordance with the terms thereof, the lien and security
interest of this Mortgage shall cease, terminate and be void and the Mortgagee
or its successor or assign shall at the sole cost and expense of the Mortgagor,
promptly cause a release of this Mortgage to be filed in the appropriate office;
and until the Obligations are fully satisfied, it shall remain in full force and
virtue.

 

As additional security for said Obligations, subject to the Credit Agreement or
the Guarantee and Collateral Agreement, as applicable, the Mortgagor hereby
unconditionally assigns to the Mortgagee, for the benefit of the Secured
Parties, all the security deposits, rents, issues, profits and revenues of the
Premises from time to time accruing (the “Rents and Profits”), which assignment
constitutes a present, absolute and unconditional assignment and not an
assignment for additional security only, reserving only to the Mortgagor a
license to collect and apply the same as the Mortgagor chooses as long as no
Event of Default has occurred and is continuing. Immediately upon the occurrence
of and during the continuance of any Event of Default, whether or not legal
proceedings have commenced and without regard to waste, adequacy of security for
the Obligations or solvency of the Mortgagor, the license granted in the
immediately preceding sentence shall automatically cease and terminate without
any notice by the Mortgagee (such notice being hereby expressly waived by the
Mortgagor to the extent permitted by applicable law), or any action or
proceeding or the intervention of a receiver appointed by a court.

 

 7 

 

 

As additional collateral and further security for the Obligations, subject to
the Credit Agreement or the Guarantee and Collateral Agreement, as applicable,
the Mortgagor does hereby assign by way of security and grants to the Mortgagee,
for the benefit of the Secured Parties, a security interest in all of the right,
title and the interest of the Mortgagor in and to any and all real property
leases, rental agreements and all other occupancy agreements (collectively, the
“Leases”) with respect to the Premises or any part thereof, and the Mortgagor
agrees to execute and deliver to the Mortgagee such additional instruments, in
form and substance reasonably satisfactory to the Mortgagee, as may hereafter be
reasonably requested by the Mortgagee to evidence and confirm said assignment;
provided, however, that acceptance of any such assignment shall not be construed
to impose upon the Mortgagee any obligation or liability with respect thereto.

 

The Mortgagor covenants, represents and agrees as follows:

 

ARTICLE I

Obligations Secured

 

1.1          Obligations. The Mortgagee and the Lenders have agreed to establish
a secured credit facility in favor of the Borrower pursuant to the terms of the
Credit Agreement. This Mortgage is given to secure the payment and performance
by the Mortgagor of the Obligations. [The maximum amount of the Obligations
secured hereby will not exceed $______,]5 [plus, to the extent permitted by
applicable law, collection costs, sums advanced for the payment of taxes,
assessments, maintenance and repair charges, insurance premiums and any other
costs incurred to protect the security encumbered hereby or the lien hereof,
expenses incurred by the Mortgagee by reason of any default by the Mortgagor
under the terms hereof, including reasonable out-of-pocket attorney’s fees,
together with interest thereon, all of which amounts shall be secured hereby.]6

 

Section 1.01         1.2           [Future] Advances. This Mortgage is given to
secure the Obligations of the Mortgagor and the repayment of the aforesaid
obligations (including, without limitation, the Obligations of the Mortgagor
with respect to each advance of any Loan, any renewals or extensions or
modifications thereof upon the same or different terms or at the same or
different rate of interest and also to secure all future advances [and
re-advances] thereof that may subsequently be made to the Mortgagor, the
Borrower or any other Loan Party by the Lenders pursuant to the Credit Agreement
or any other Loan Document, and all renewals, modifications, replacements and
extensions thereof). The lien of such future advances [and re-advances] shall
relate back to the date of this Mortgage. The Mortgagor agrees that if the
outstanding balance of any Obligation or all of the Loans, principal and
interest, is ever repaid to zero, the lien of this Mortgage shall not be or be
deemed released or extinguished by operation of law or implied intent of the
parties. This Mortgage shall remain in full force and effect as to any further
advances made under the Credit Agreement or any Hedging Agreement (as defined in
the Guarantee and Collateral Agreement), Bank Products Agreement (as defined in
the Guarantee and Collateral Agreement) or Management Guarantee (as defined in
the Credit Agreement) (entered into with any Bank Products Provider (as defined
in the Guarantee and Collateral Agreement), Hedging Provider (as defined in the
Guarantee and Collateral Agreement) or Management Credit Provider (as defined in
the Guarantee and Collateral Agreement), as applicable), after any such zero
balance until such time as the Loans and the other Obligations (other than any
Obligations owing to a Non-Lender Secured Party in respect of the provision of
cash management services) then due and owing shall have been paid in full (the
date upon which all of such events have occurred, the “Obligations Satisfaction
Date”), or this Mortgage has been cancelled or released of record in accordance
with the requirements of the Credit Agreement, and the Mortgagor waives, to the
fullest extent permitted by applicable law, the operation of any applicable
statute, case law or regulation having a contrary effect.

 

 



5To be included in states as required by applicable laws.

 

6To be included in states that impose mortgage recording tax where maximum
secured amount is capped at FMV.

 

 8 

 

 

ARTICLE II

Mortgagor’s Covenants, Representations and Agreements

 

2.1          Title to Property. The Mortgagor hereby represents and warrants to
the Mortgagee and each other Secured Party that the representations and
warranties set forth in Section 5 of the Credit Agreement as they relate to the
Mortgagor or to the Loan Documents to which the Mortgagor is a party, each of
which representations and warranties is hereby incorporated herein by reference,
are true and correct in all material respects, and the Mortgagee and each other
Secured Party shall be entitled to rely on each of such representations and
warranties as if fully set forth herein; provided that each reference in each
such representation and warranty to the Borrower’s knowledge shall, for the
purposes of this Section 2.1, be deemed to be a reference to the Mortgagor’s
knowledge.

 

2.2           Taxes and Fees; Maintenance of Premises. The Mortgagor agrees to
comply with Subsections 7.3, 7.4, 7.5(i) and 11.5 of the Credit Agreement, in
each case in accordance with and to the extent provided therein.

 

2.3          [Reserved.]

 

2.4          Additional Documents. The Mortgagor agrees to take any and all
actions reasonably required to create and maintain the Lien of this Mortgage as
against the Premises, and to protect and preserve the validity thereof, in each
case in accordance with and to the extent provided in Subsection 7.9(d) of the
Credit Agreement.

 

2.5          Restrictions on Sale or Encumbrance. The Mortgagor agrees to comply
with Subsections 8.1, 8.3, 8.4, 8.5[ and][,] 8.6 [and 8.7]7 of the Credit
Agreement, in each case in accordance with and to the extent provided therein.

 

2.6          Fees and Expenses. The Mortgagor will promptly pay upon demand any
and all reasonable costs and expenses of the Mortgagee, including, without
limitation, reasonable attorneys’ fees actually incurred by the Mortgagee, to
the extent required under the Credit Agreement.

 

2.7          Insurance.

 

(a)          Types Required. The Mortgagor shall maintain insurance for the
Premises as set forth in Subsections 7.5(ii) through 7.5(vi) of the Credit
Agreement to the extent applicable.

 

 



7To be included only if the Mortgagor is the Borrower.

 

 9 

 

 

(b)          [Reserved.]

 

(c)          Use of Proceeds. Insurance proceeds shall be applied or disbursed
as set forth in Subsection 7.5 or Subsection 10.14 of the Credit Agreement to
the extent and as applicable.         

 

2.8          Eminent Domain. All proceeds or awards relating to condemnation or
other taking of the Premises pursuant to the power of eminent domain shall be
applied pursuant to Subsection 7.5 of the Credit Agreement to the extent and as
applicable.

 

2.9          Releases and Waivers. The Mortgagor agrees that no release by the
Mortgagee of any portion of the Premises, the Rents and Profits or the Leases,
no subordination of lien, no forbearance on the part of the Mortgagee to collect
on any Obligations, Loans, or any part thereof, no waiver of any right granted
or remedy available to the Mortgagee and no action taken or not taken by the
Mortgagee shall, except to the extent expressly released, in any way have the
effect of releasing the Mortgagor from full responsibility to the Mortgagee for
the complete discharge of each and every of the Mortgagor’s obligations
hereunder.

 

2.10        Compliance with Law. The Mortgagor agrees to comply with Subsections
7.4 and 7.8 of the Credit Agreement, in each case in accordance with and to the
extent provided therein.

 

2.11        Inspection. The Mortgagor agrees to comply with Subsection 7.6 of
the Credit Agreement in accordance with and to the extent provided therein.

 

Section 1.02         2.12         Security Agreement.

 

  (a)                        (a)          This Mortgage is hereby made and
declared to be a security agreement encumbering the Fixtures, and the Mortgagor
grants to the Mortgagee, for the benefit of the Secured Parties, a security
interest in the Fixtures. The Mortgagor grants to the Mortgagee, for the benefit
of the Secured Parties, all of the rights and remedies of a secured party under
the laws of the state in which the Premises are located. A financing statement
or statements reciting this Mortgage to be a security agreement with respect to
the Fixtures may be appropriately filed by the Mortgagee.

 

(b)          This Mortgage constitutes a fixture filing and financing statement
as those terms are used in the Uniform Commercial Code of the State of
[________] or, if the creation, perfection or enforcement of any security
interest herein is governed by the laws of a state other than the State of
[_________], then, as to the matter in question, the Uniform Commercial Code in
effect in that state (collectively, the “UCC”). The Mortgagor warrants that, as
of the date hereof, the name and address of the “Debtor” (which is the
Mortgagor) are as set forth in the preamble of this Mortgage and a statement
indicating the types, or describing the items, of collateral is set forth
hereinabove. The Mortgagor warrants that the Mortgagor’s exact legal name is
correctly set forth in the preamble of this Mortgage. The Mortgagee shall be
deemed to be the “Secured Party” with the address as set forth in the preamble
of this Mortgage and shall have the rights of a secured party under the UCC.

 

(c)          This Mortgage will be filed in the real property records.

 

 10 

 

 

(d)          As of the date hereof, the Mortgagor is a [______________]
organized under the laws of the State of [______________][, and the Mortgagor’s
organizational identification number is [______________]]8.

 

2.13         Mortgage Recording Tax. The Mortgagor shall pay upon the recording
hereof any and all mortgage recording taxes or any such similar fees and
expenses due and payable to record this Mortgage in the appropriate records of
the county in which the Premises is located.

 

ARTICLE III

Events of Default

 

An Event of Default shall exist and be continuing under the terms of this
Mortgage upon the existence and during the continuance of an Event of Default
under the terms of the Credit Agreement.

 

ARTICLE IV

Foreclosure

 

4.1          Acceleration of Obligations; Foreclosure. Upon the occurrence and
during the continuance of an Event of Default, the entire balance of the
Obligations, including all accrued interest, shall become due and payable to the
extent such amounts become due and payable under the Credit Agreement. Provided
an Event of Default has occurred and is continuing, upon failure to pay the
Obligations or reimburse any other amounts due under the Loan Documents in full
at any stated or accelerated maturity and in addition to all other remedies
available to the Mortgagee at law or in equity, the Mortgagee may foreclose the
lien of this Mortgage by judicial or non-judicial proceeding in a manner
permitted by applicable law. The Mortgagor hereby waives, to the fullest extent
permitted by law, any statutory right of redemption in connection with such
foreclosure proceeding. At any foreclosure sale by virtue of any judicial
proceedings, power of sale, or any other legal right, remedy or recourse, the
title to and right of possession of any such property shall pass to the
purchaser thereof, and to the fullest extent permitted by law, the Mortgagor
shall be completely and irrevocably divested of all of its right, title,
interest, claim, equity, equity of redemption, and demand whatsoever, either at
law or in equity, in and to the property sold and such sale shall be a perpetual
bar both at law and in equity against the Mortgagor, and against all other
Persons claiming or seeking to claim the property sold or any part thereof, by,
through or under the Mortgagor. The Mortgagee or any of the Secured Parties may
be a purchaser at such sale and if the Mortgagee is the highest bidder, subject
to the terms of any applicable Intercreditor Agreement (as defined in the
Guarantee and Collateral Agreement), the Mortgagee shall credit the portion of
the purchase price that would be distributed to the Mortgagee against the
indebtedness in lieu of paying cash. In the event this Mortgage is foreclosed by
judicial action, appraisement of the Premises is waived to the extent permitted
by applicable law. With respect to any notices required or permitted under the
UCC to the extent applicable, the Mortgagor agrees that ten (10) days’ prior
written notice shall be deemed commercially reasonable.

 

4.2          Proceeds of Sale. The proceeds of any foreclosure sale of the
Premises, or any part thereof, will be distributed and applied in accordance
with the terms and conditions of the Credit Agreement and any applicable
Intercreditor Agreement (subject to any applicable provisions of applicable
law).

 

 



8Local counsel to advise if bracketed text is required.

 

 11 

 

 

ARTICLE V

Additional Rights and Remedies of the Mortgagee

 

5.1          Rights Upon an Event of Default. Upon the occurrence and during the
continuance of an Event of Default, the Mortgagee, immediately and without
additional notice and without liability therefor to the Mortgagor, except for
gross negligence, willful misconduct, bad faith or unlawful conduct, may do or
cause to be done any or all of the following to the extent permitted by
applicable law, and subject to the terms of any applicable Intercreditor
Agreement: (a) enter the Premises and take exclusive physical possession
thereof; (b) invoke any legal remedies to dispossess the Mortgagor if the
Mortgagor remains in possession of the Premises without the Mortgagee’s prior
written consent; (c) exercise its right to collect the Rents and Profits; (d)
generally, supervise, manage and contract with reference to the Premises as if
the Mortgagee was the equitable owner of the Premises, hold, lease, develop,
operate or otherwise use the Premises or any part thereof upon such terms and
conditions as the Mortgagee may deem reasonable under the circumstances (making
such repairs, alterations, additions and improvements and taking other actions,
from time to time, as the Mortgagee deems necessary or desirable), and apply all
rents and other amounts collected by the Mortgagee in connection therewith in
accordance with the provisions hereof; (e) enter into contracts for the
completion, repair and maintenance of the Improvements thereon; (f) institute
proceedings for the complete foreclosure of the Mortgage, either by judicial
action or by power of sale, in which case the Premises may be sold for cash or
credit in one or more parcels; (g) expend Loan funds and any rents, income and
profits derived from the Premises for the payment of any taxes, insurance
premiums, assessments and charges for completion, repair and maintenance of the
Improvements, preservation of the Lien of this Mortgage and satisfaction and
fulfillment of any liabilities or obligations of the Mortgagor arising out of or
in any way connected with the Premises whether or not such liabilities and
obligations in any way affect, or may affect, the Lien of this Mortgage; (h)
take such steps to protect and enforce the specific performance of any covenant,
condition or agreement in this Mortgage, the Credit Agreement or the other Loan
Documents, or to aid the execution of any power herein granted; and (i) exercise
all other rights, remedies and recourses granted under the Loan Documents or
otherwise available at law or in equity. The Mortgagor also agrees that any of
the foregoing rights and remedies of the Mortgagee may be exercised at any time
during the continuance of an Event of Default independently of the exercise of
any other such rights and remedies, and the Mortgagee may continue to exercise
any or all such rights and remedies until (i) the Event of Default is cured,
(ii) foreclosure and the conveyance of the Premises to the high bidder, or (iii)
the outstanding principal amount of the Loans, accrued and unpaid interest
thereon (if any), and any other amounts then due and owing under the Credit
Agreement and any other Loan Document to the Lenders or the Mortgagee are paid
in full.

 

5.2          Appointment of Receiver. Upon the occurrence and during the
continuance of an Event of Default, subject to the terms of any applicable
Intercreditor Agreement, the Mortgagee shall be entitled, without additional
notice and without regard to the adequacy of any security for the Obligations
secured hereby, whether the same shall then be occupied as a homestead or not,
or the solvency of any party bound for its payment, to make application for the
appointment of a receiver to take possession of and to operate the Premises, and
to collect the rents, issues, profits, and income thereof, all expenses of which
shall be added to the Obligations and secured hereby. The receiver shall have
all the rights and powers provided for under the laws of the state in which the
Premises are located, including without limitation, the power to execute leases,
and the power to collect the rents, sales proceeds, issues, profits and proceeds
of the Premises during the pendency of such foreclosure suit, as well as during
any further times when the Mortgagor, its successors or assigns, except for the
intervention of such receiver, would be entitled to collect such rents, sales
proceeds, issues, proceeds and profits, and all other powers which may be
necessary or are usual in such cases for the protection, possession, control,
management and operation of the Premises during the whole of said period.
Receiver’s fees, reasonable attorneys’ fees and costs incurred in connection
with the appointment of a receiver pursuant to this Section 5.2 shall be secured
by this Mortgage. Notwithstanding the appointment of any receiver, trustee or
other custodian, subject to any applicable Intercreditor Agreement, the
Mortgagee shall be entitled to retain possession and control of any cash or
other instruments at the time held by or payable or deliverable under the terms
of the Mortgage to the Mortgagee to the fullest extent permitted by law.

 

 12 

 

 

5.3          Waivers. No waiver of a prior Event of Default shall operate to
waive any subsequent Event(s) of Default. All remedies provided in this
Mortgage, the Credit Agreement or any of the other Loan Documents are cumulative
and may, at the election of the Mortgagee, be exercised alternatively,
successively, or in any manner and are in addition to any other rights provided
by law.

 

5.4          Delivery of Possession After Foreclosure. In the event there is a
foreclosure sale hereunder and at the time of such sale, the Mortgagor or the
Mortgagor’s successors or assigns are occupying or using the Premises, or any
part thereof, each and all immediately shall become the tenant of the purchaser
at such sale, which tenancy shall be a tenancy from day to day, terminable at
the will of either landlord or tenant, at a reasonable rental per day based upon
the value of the property occupied, such rental to be due daily to the
purchaser; and to the extent permitted by applicable law, the purchaser at such
sale, notwithstanding any language herein apparently to the contrary, shall have
the sole option to demand possession immediately following the sale or to permit
the occupants to remain as tenants at will. In the event the tenant fails to
surrender possession of said property upon demand, the purchaser shall be
entitled to institute and maintain a summary action for possession of the
property (such as an action for forcible detainer) in any court having
jurisdiction.

 

5.5          Marshalling. The Mortgagor hereby waives, in the event of
foreclosure of this Mortgage or the enforcement by the Mortgagee of any other
rights and remedies hereunder, any right otherwise available in respect to
marshalling of assets which secure any Loan and any other indebtedness secured
hereby or to require the Mortgagee to pursue its remedies against any other such
assets.

 

5.6          Protection of Premises. Upon the occurrence and during the
continuance of an Event of Default, the Mortgagee may take such actions,
including, but not limited to, disbursements of such sums as the Mortgagee in
its sole but reasonable discretion deems necessary to protect the Mortgagee’s
interest in the Premises.

 

ARTICLE VI

General Conditions

 

6.1          Terms. Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Credit Agreement. The
singular used herein shall be deemed to include the plural; the masculine deemed
to include the feminine and neuter; and the named parties deemed to include
their successors and assigns to the extent permitted under the Credit Agreement.
The term “Mortgagee” shall include the Collateral Agent on the date hereof and
any successor Collateral Agent under the Loan Documents. The word “person” shall
include any individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature, and the word
“Premises” shall include any portion of the Premises or interest therein. The
words “include”, “includes” and “including” shall be deemed to be followed by
the phrase without limitation.

 

 13 

 

 

6.2          Notices. All notices, requests and other communications shall be
given in accordance with Subsection 11.2 of the Credit Agreement.

 

6.3          Severability. If any provision of this Mortgage is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

 

6.4          Headings. The captions and headings herein are inserted only as a
matter of convenience and for reference and in no way define, limit, or describe
the scope of this Mortgage nor the intent of any provision hereof.

 

6.5          Intercreditor Agreements. Notwithstanding anything to the contrary
contained herein, the lien and security interest granted to the Mortgagee
pursuant to this Mortgage and the exercise of any right or remedy by the
Mortgagee hereunder are subject to the provisions of any applicable
Intercreditor Agreement. The Mortgagee acknowledges and agrees that the relative
priority of the Liens granted to the Mortgagee, any Agent and any Additional
Agent (as such terms are defined in the applicable Intercreditor Agreements)
shall be determined solely pursuant to the applicable Intercreditor Agreements,
and not by priority as a matter of law or otherwise.

 

6.6          Conflicting Terms.

 

(a)          In the event of any conflict between the terms of this Mortgage and
any applicable Intercreditor Agreement, (i) the terms of the ABL/Term Loan
Intercreditor Agreement (as defined in the Guarantee and Collateral Agreement)
shall govern and control any conflict between the Mortgagee, the Agent and/or
any Additional Agent and (ii) the terms of any Other Intercreditor Agreement (as
defined in the Credit Agreement) shall govern and control any conflict between
the Mortgagee and any other party(ies) to such Other Intercreditor Agreement, in
each case other than with respect to Section 6.7 of this Mortgage. In the event
of any such conflict, the Mortgagor may act (or omit to act) in accordance with
any of the applicable Intercreditor Agreements, and shall not be in breach,
violation or default of its obligations hereunder by reason of doing so.

 

(b)          In the event of any conflict between the terms and provisions of
the Credit Agreement and the terms and provisions of this Mortgage, the terms
and provisions of the Credit Agreement shall control and supersede the
provisions of this Mortgage with respect to such conflicts other than with
respect to Section 6.7 of this Mortgage.

 

6.7          Governing Law. This Mortgage shall be governed by and construed in
accordance with the internal law of the state in which the Premises are located.
Mortgagor expressly acknowledges that by their terms, the Credit Agreement and
other Loan Documents (aside from those Mortgages to be recorded outside the
State of New York) shall be governed by the law of the State of New York,
without regard to principles of conflict of law other than Section 5-1401 of the
General Obligations Law.

 

6.8          Application of the Foreclosure Law. If any provision in this
Mortgage shall be inconsistent with any provision of the foreclosure laws of the
state in which the Premises are located, the provisions of such laws shall take
precedence over the provisions of this Mortgage, but shall not invalidate or
render unenforceable any other provision of this Mortgage that can be construed
in a manner consistent with such laws.

 

 14 

 

 

6.9          Written Agreement. This Mortgage may not be amended, supplemented
or otherwise modified except in accordance with Subsection 11.1 of the Credit
Agreement. For the avoidance of doubt, it is understood and agreed that any
amendment, amendment and restatement, waiver, supplement or other modification
of or to any applicable Intercreditor Agreement that would have the effect,
directly or indirectly, through any reference herein to such Intercreditor
Agreement or otherwise, of waiving, amending, supplementing or otherwise
modifying this Mortgage, or any term or provision hereof, or any right or
obligation of the Mortgagor hereunder or in respect hereof, shall not be given
such effect except pursuant to a written instrument executed by the Mortgagor
and the Mortgagee in accordance with this Section 6.9.

 

6.10        Waiver of Jury Trial. Subsection 11.15 of the Credit Agreement is
hereby incorporated by reference.

 

6.11        Request for Notice. The Mortgagor requests that a copy of any
statutory notice of default and a copy of any statutory notice of sale hereunder
be mailed to the Mortgagor in accordance with the requirements in Section 6.2 of
this Mortgage.

 

6.12        Counterparts. This Mortgage may be executed by one or more of the
parties on any number of separate counterparts, and all of such counterparts
taken together shall be deemed to constitute one and the same instrument.

 

6.13        Release. If any of the Premises shall be sold, transferred or
otherwise disposed of by the Mortgagor in a transaction permitted by the Credit
Agreement, then the Mortgagee, at the request and at the sole cost and expense
of the Mortgagor, shall execute and deliver to the Mortgagor all releases or
other documents reasonably necessary or desirable for the release of the Liens
created hereby on the Premises. The Mortgagor shall deliver to the Mortgagee
prior to the date of the proposed release, a written request for release.

 

6.14        [Last Dollars Secured; Priority. This Mortgage secures only a
portion of the Obligations owing or which may become owing by the Mortgagor to
the Secured Parties. The parties agree that any payments or repayments of such
Obligations shall be and be deemed to be applied first to the portion of the
Obligations that is not secured hereby, it being the parties’ intent that the
portion of the Obligations last remaining unpaid shall be secured hereby. If at
any time this Mortgage shall secure less than all of the principal amount of the
Obligations, it is expressly agreed that any repayments of the principal amount
of the Obligations shall not reduce the amount of the lien of this Mortgage
until the lien amount shall equal the principal amount of the Obligations
outstanding.]9

 

6.15        State Specific Provisions. In the event of any inconsistencies
between this Section 6.15 and any of the other terms and provisions of this
Mortgage, the terms and provisions of this Section 6.15 shall control and be
binding.

 

(a)[________________]10

 

(b)[________________]

 

 



9To be included in mortgages for states with a mortgage recording tax, to the
extent required.

 

10Local counsel to advise as to jurisdiction-specific requirements.

 

 15 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 16 

 

 

EXHIBIT C

to

TERM LOAN CREDIT AGREEMENT

 

IN WITNESS WHEREOF, the Mortgagor has executed this Mortgage as of the above
written date.

 

  MORTGAGOR:       [____________________]           By:                     
Name:                      Title:  

 

[ADD STATE NOTARY FORM FOR MORTGAGOR]11

 

 



11Local counsel or title company to confirm signature page and provide notary
block that is acceptable for recording in the jurisdiction.

 

 

 

 

EXHIBIT C

to

TERM LOAN CREDIT AGREEMENT

 

Exhibit A

 

Legal Description

 

[Attached]

 

 

 

 

EXHIBIT D
to
TERM LOAN CREDIT AGREEMENT

 

EXHIBIT D-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Term Loan Credit Agreement, dated as of
February 8, 2018 (as the same may be amended, restated, amended and restated,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”), among NCI BUILDING SYSTEMS, INC., a Delaware corporation (together
with its successors and assigns, the “Borrower”), the several banks and other
financial institutions from time to time party thereto (the “Lenders”) and
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders and as collateral agent
for the Secured Parties. Capitalized terms used herein that are not defined
herein shall have the meanings ascribed to them in the Credit Agreement. The
undersigned hereby certifies under penalty of perjury that:

 

Pursuant to the provisions of Section 4.11of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s)) in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, it is not subject to regulatory or other legal requirements as a bank
in any jurisdiction, and it has not been treated as a bank for purposes of any
tax, securities law or other filing or submission made to any governmental
authority, any application made to a rating agency or any qualification for any
exemption from any tax, securities law or other legal requirements, (iii) it is
not a ten percent shareholder of any Borrower within the meaning of Section
881(c)(3)(B) of the Code, (iv) it is not a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code, and
(v) the interest payments on the Loan(s) are not effectively connected with the
undersigned’s conduct of a U.S. trade or business.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN, or Form W-8BEN-E,
as appropriate. By executing this certificate, the undersigned agrees that (1)
if the information provided on this certificate changes, or if a lapse in time
or change in circumstances renders the information on this certificate obsolete,
expired or inaccurate in any material respect, the undersigned shall promptly so
inform the Borrower and the Administrative Agent in writing and deliver promptly
to the Borrower and the Administrative Agent an updated certificate or other
appropriate documentation (including any new documentation reasonably requested
by the Borrower or the Administrative Agent) or promptly notify the Borrower and
the Administrative Agent in writing of its inability to do so, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned or at such times are as reasonably requested by the Borrower or
the Administrative Agent.

 

 

 

 

EXHIBIT D
to
TERM LOAN CREDIT AGREEMENT

 

Page 2

 

[NAME OF LENDER]         By:       Name:       Title:    

Date: ________ __, 20[ ]

 

 

 

 

EXHIBIT D
to
TERM LOAN CREDIT AGREEMENT

 

Page 3

EXHIBIT D-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Term Loan Credit Agreement, dated as of
February 8, 2018 (as the same may be amended, restated, amended and restated,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”), among NCI BUILDING SYSTEMS, INC., a Delaware corporation (together
with its successors and assigns, the “Borrower”), the several banks and other
financial institutions from time to time party thereto (the “Lenders”) and
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders and as collateral agent
for the Secured Parties. Capitalized terms used herein that are not defined
herein shall have the meanings ascribed to them in the Credit Agreement. The
undersigned hereby certifies under penalty of perjury that:

 

Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, it is
not subject to regulatory or other legal requirements as a bank in any
jurisdiction, and it has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any governmental authority,
any application made to a rating agency or any qualification for any exemption
from any tax, securities law or other legal requirements, (iii) it is not a ten
percent shareholder of any Borrower within the meaning of Section 881(c)(3)(B)
of the Code, (iv) it is not a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code, and (v) the interest
payments with respect to such participation are not effectively connected with
the undersigned’s conduct of a U.S. trade or business.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on an IRS Form W-8BEN, or Form W-8BEN-E, as appropriate.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, or if a lapse in time or
change in circumstances renders the information on this certificate obsolete,
expired or inaccurate in any material respect, the undersigned shall promptly so
inform such Lender in writing and deliver promptly to such Lender an updated
certificate or other appropriate documentation (including any new documentation
reasonably requested by such Lender) or promptly notify such Lender in writing
of its inability to do so, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned or at such times are as reasonably requested by such Lender.

 

 

 

 

EXHIBIT D
to
TERM LOAN CREDIT AGREEMENT

 

Page 4

 

[NAME OF PARTICIPANT]       By:       Name:       Title:    

Date: ________ __, 20[ ]

 

 

 

 

EXHIBIT D
to
TERM LOAN CREDIT AGREEMENT

 

Page 5

 

EXHIBIT D-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Term Loan Credit Agreement, dated as of
February 8, 2018 (as the same may be amended, restated, amended and restated,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”), among NCI BUILDING SYSTEMS, INC., a Delaware corporation (together
with its successors and assigns, the “Borrower”), the several banks and other
financial institutions from time to time party thereto (the “Lenders”) and
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders and as collateral agent
for the Secured Parties. Capitalized terms used herein that are not defined
herein shall have the meanings ascribed to them in the Credit Agreement. The
undersigned hereby certifies under penalty of perjury that:

 

Pursuant to the provisions of Section 4.11of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members that is claiming the
portfolio interest exemption (A) is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (B) is subject to regulatory or
other legal requirements as a bank in any jurisdiction, or (C) has been treated
as a bank for purposes of any tax, securities law or other filing or submission
made to any governmental authority, any application made to a rating agency or
any qualification for any exemption from any tax, securities law or other legal
requirements, (iv) none of its direct or indirect partners/members that is
claiming the portfolio interest exemption is a ten percent shareholder of any
Borrower within the meaning of Section 881(c)(3)(B) of the Code, (v) none of its
direct or indirect partners/members that is claiming the portfolio interest
exemption is a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments
with respect to such participation are not effectively connected with the
undersigned’s or its direct or indirect partners/members that is claiming the
portfolio interest exemption’s conduct of a U.S. trade or business.

 

 

 

 

EXHIBIT D
to
TERM LOAN CREDIT AGREEMENT

 

Page 6

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members
claiming the portfolio interest exemption: (i) an IRS Form W-8BEN, or Form
W-8BEN-E, as appropriate, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN, or Form W-8BEN-E, as appropriate, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, or if a lapse in time or change in
circumstances renders the information on this certificate obsolete, expired or
inaccurate in any material respect, the undersigned shall promptly so inform
such Lender in writing and deliver promptly to such Lender an updated
certificate or other appropriate documentation (including any new documentation
reasonably requested by such Lender) or promptly notify such Lender in writing
of its inability to do so, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned or at such times are as reasonably requested by such Lender.

 

[NAME OF PARTICIPANT]       By:       Name:       Title:    

Date: ________ __, 20[ ]

 

 

 

 

EXHIBIT D
to
TERM LOAN CREDIT AGREEMENT

 

Page 7

 

EXHIBIT D-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Term Loan Credit Agreement, dated as of
February 8, 2018 (as the same may be amended, restated, amended and restated,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”), among NCI BUILDING SYSTEMS, INC., a Delaware corporation (together
with its successors and assigns, the “Borrower”), the several banks and other
financial institutions from time to time party thereto (the “Lenders”) and
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders and as collateral agent
for the Secured Parties. Capitalized terms used herein that are not defined
herein shall have the meanings ascribed to them in the Credit Agreement. The
undersigned hereby certifies under penalty of perjury that:

 

Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s)) in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners of
such Loan(s) (as well as any Note(s), (iii) with respect to the extension of
credit pursuant to the Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members that is claiming
the portfolio interest exemption (A) is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (B) is subject to
regulatory or other legal requirements as a bank in any jurisdiction, or (C) has
been treated as a bank for purposes of any tax, securities law or other filing
or submission made to any governmental authority, any application made to a
rating agency or any qualification for any exemption from any tax, securities
law or other legal requirements, (iv) none of its direct or indirect
partners/members that is claiming the portfolio interest exemption is a ten
percent shareholder of any Borrower within the meaning of Section 881(c)(3)(B)
of the Code, (v) none of its direct or indirect partners/members that is
claiming the portfolio interest exemption is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code, and
(vi) the interest payments on the Loan(s) are not effectively connected with the
undersigned’s or its direct or indirect partners/members that is claiming the
portfolio interest exemption’s conduct of a U.S. trade or business.

 

 

 

 

EXHIBIT D
to
TERM LOAN CREDIT AGREEMENT

 

Page 8

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members claiming the portfolio interest exemption: (i) an IRS Form
W-8BEN, or Form W-8BEN-E, as appropriate, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN, or Form W-8BEN-E, as appropriate, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, or if a lapse in time or
change in circumstances renders the information on this certificate obsolete,
expired or inaccurate in any material respect, the undersigned shall promptly so
inform the Borrower and the Administrative Agent in writing and deliver promptly
to the Borrower and the Administrative Agent an updated certificate or other
appropriate documentation (including any new documentation reasonably requested
by the Borrower or the Administrative Agent) or promptly notify the Borrower and
the Administrative Agent in writing of its inability to do so, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned or at such times are as reasonably requested by the Borrower or
the Administrative Agent.

 

[NAME OF LENDER]       By:       Name:         Title:      

Date: ________ __, 20[ ]

 

 

 

 

EXHIBIT E
to
TERM LOAN CREDIT AGREEMENT

 

FORM OF ASSIGNMENT AND ACCEPTANCE12

 

Reference is made to the Term Loan Credit Agreement, dated as of February 8,
2018 (as the same may be amended, restated, amended and restated, supplemented,
waived or otherwise modified from time to time, the “Credit Agreement”), among
NCI BUILDING SYSTEMS, INC., a Delaware corporation (together with its successors
and assigns, the “Borrower”), the several banks and other financial institutions
from time to time party thereto (the “Lenders”) and CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders and as collateral agent for the Secured Parties. Unless
otherwise defined herein, capitalized terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

 

___________________________ (the “Assignor”) and _________________ (the
“Assignee”) agree as follows:

 

1.          The Assignor hereby irrevocably sells and assigns to the Assignee
without recourse to the Assignor, and the Assignee hereby irrevocably purchases
and assumes from the Assignor without recourse to the Assignor, as of the
Transfer Effective Date (as defined below), an interest (the “Assigned
Interest”) as set forth in Schedule 1 in and to the Assignor’s rights and
obligations under the Credit Agreement and the other Loan Documents with respect
to those credit facilities provided for in the Credit Agreement as are set forth
on Schedule 1 (individually, an “Assigned Facility”; collectively, the “Assigned
Facilities”), in a principal amount for each Assigned Facility as set forth on
Schedule 1.

 

2.          The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement, any other Loan Document or
any other instrument or document furnished pursuant thereto or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Agreement, any other Loan Document or any other instrument or document
furnished pursuant thereto, other than that it is the legal and beneficial owner
of the Assigned Interest and that it has not created any adverse claim upon the
interest being assigned by it hereunder and that such interest is free and clear
of any adverse claim; (b) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or any of
its Subsidiaries or any other obligor or the performance or observance by the
Borrower, any of its Subsidiaries or any other obligor of any of their
respective obligations under the Credit Agreement, any other Loan Document or
any other instrument or document furnished pursuant hereto or thereto; [and] (c)
attaches the Note(s), if any, held by it evidencing the Assigned Facilities [and
requests that the Administrative Agent exchange such Note(s) for a new Note or
Notes payable to the Assignee and (if the Assignor has retained any interest in
the Assigned Facilities) a new Note or Notes payable to the Assignor in the
respective amounts which reflect the assignment being made hereby (and after
giving effect to any other assignments which have become effective on the
Transfer Effective Date)]13 [and (d) if the Assignee is an Affiliate of the
Assignor, the Assignor represents and warrants that the Assignor is not
assigning the Assigned Interest to the Assignee in connection with or in
contemplation of the sale or other disposition of the Assignor’s interest in the
Assignee]14.

 

 



12For assignments to an Affiliated Lender (that is not an Affiliated Debt Fund),
refer to the Form of Assignment and Acceptance in Exhibit M.

 

13Should only be included when specifically required by the Assignee and/or the
Assignor, as the case may be.

 

14To be included if the Assignee is an Affiliate of the Assignor in order for
Borrower’s consent not to be required for such assignment.

 

 

 

 



EXHIBIT E
to
TERM LOAN CREDIT AGREEMENT

 

Page 2

 

3.          The Assignee (a) represents and warrants that it is legally
authorized to enter into this Assignment and Acceptance; (b) confirms that it
has received a copy of the Credit Agreement, together with copies of the
financial statements referred to in Subsections 5.1 and 7.1 thereof and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance; (c)
agrees that it will, independently and without reliance upon the Assignor, any
Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement, the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto; (d)
appoints and authorizes each applicable Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are incidental thereto;
(e) hereby affirms the acknowledgements and representations of such Assignee as
a Lender contained in Subsection 10.5 of the Credit Agreement; (f) agrees that
it will be bound by the provisions of the Credit Agreement and will perform in
accordance with the terms of the Credit Agreement all the obligations which by
the terms of the Credit Agreement are required to be performed by it as a
Lender, including its obligations pursuant to Subsection 11.16 of the Credit
Agreement, and, if it is organized under the laws of a jurisdiction outside the
United States, its obligations pursuant to Subsection 4.11(b) of the Credit
Agreement; and (g) represents and warrants that it meets all the requirements to
be an assignee under the assignment provisions of the Credit Agreement and is
not a Defaulting Lender.

 

4.          The effective date of this Assignment and Acceptance shall be
[___________], [_______] (the “Transfer Effective Date”). Following the
execution of this Assignment and Acceptance, it will be delivered to the
Administrative Agent for acceptance by it and recording by the Administrative
Agent pursuant to Subsection 11.6 of the Credit Agreement, effective as of the
Transfer Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).

 



 

 

 

EXHIBIT E
to
TERM LOAN CREDIT AGREEMENT

 

Page 3

 

5.          Upon such acceptance and recording, from and after the Transfer
Effective Date, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignee whether such amounts have accrued prior to the Transfer
Effective Date or accrued subsequent to the Transfer Effective Date. The
Assignor and the Assignee shall make all appropriate adjustments in payments by
the Administrative Agent for periods prior to the Transfer Effective Date or
with respect to the making of this assignment directly between themselves.

 

6.          From and after the Transfer Effective Date, (a) the Assignee shall
be a party to the Credit Agreement and, to the extent provided in this
Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and under the other Loan Documents and shall be bound by the
provisions thereof and (b) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement, but shall nevertheless continue to be
entitled to the benefits of (and bound by related obligations under)
Subsections 4.10, 4.11, 4.12, 4.13 and 11.5 thereof, and be bound by its
continuing obligations under Subsection 11.16 thereof.

 

7.          Notwithstanding any other provision hereof, if the consents of the
Borrower and the Administrative Agent hereto are required under Subsection 11.6
of the Credit Agreement, this Assignment and Acceptance shall not be effective
unless such consents shall have been obtained.

 

8.          THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED, IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

 

 

 

SCHEDULE 1
to
EXHIBIT E

 

ASSIGNMENT AND ACCEPTANCE

 

Re: Credit Agreement, dated as of February 8, 2018 (as the same may be amended,
restated, amended and restated, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), among NCI BUILDING SYSTEMS, INC., a
Delaware corporation (together with its successors and assigns, the “Borrower”),
the several banks and other financial institutions from time to time party
thereto (the “Lenders”) and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
administrative agent for the Lenders and as collateral agent for the Secured
Parties.

 

Name of Assignor:

 

Name of Assignee:

 

Transfer Effective Date of Assignment:

 

 

Assigned Facility

  Aggregate Amount of
Commitment/Loans under
Assigned Facility for Assignor   Amount of
Commitment/Loans Assigned    $_____________   $_____________                
        

 

[NAME OF ASSIGNEE]   [NAME OF ASSIGNOR]           By:     By:     Name:    
Name:   Title:     Title:

 

 

 

 

SCHEDULE 1
to
EXHIBIT E

 

Page 2

 



Accepted for recording in the Register:   Consented To: 15           CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent   [NCI BUILDING SYSTEMS, INC.           By:     By:    
Name:     Name:   Title:     Title:] By:      [CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH,   Name:     Title:   as Administrative Agent                 By:        
  Name:         Title:                 By:           Name:         Title:]

 

 



15Insert only as required by Subsection 11.6 of the Credit Agreement.

 

 

 

 

EXHIBIT F
to
TERM LOAN CREDIT AGREEMENT

 

FORM OF SECRETARY’S CERTIFICATE

 

February 8, 2018

 

Reference is hereby made to (i) that certain asset-based credit agreement, dated
as of February 8, 2018 (as the same may be amended, supplemented, waived or
otherwise modified from time to time, the “ABL Credit Agreement”), among NCI
GROUP, INC., a Nevada corporation ( “NCI Group”), ROBERTSON-CECO II CORPORATION,
a Delaware corporation (“Robertson”), the Subsidiary Borrowers from time to time
party thereto, NCI BUILDING SYSTEMS, INC., a Delaware corporation (“Parent”),
the several banks and other financial institutions from time to time party
thereto (the “ABL Lenders”) and [●], as administrative agent for the ABL
Lenders, as collateral agent for the Secured Parties, as swingline lender and as
an issuing lender and (ii) that certain term loan credit agreement, dated as of
February 8, 2018 (as the same may be amended, supplemented, waived or otherwise
modified from time to time, the “Term Loan Credit Agreement”), among Parent, the
several banks and other financial institutions from time to time party thereto
(the “Term Loan Lenders”) and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
administrative agent for the Term Loan Lenders and as collateral agent for the
Secured Parties (the ABL Credit Agreement and the Term Loan Credit Agreement,
together with the other Loan Documents (as defined in each of the ABL Credit
Agreement and the Term Loan Credit Agreement, respectively) delivered by or on
the date hereof in connection with the ABL Credit Agreement and the Term Loan
Credit Agreement, as applicable, the “Transaction Documents”).

 

The undersigned, [____________], [____________] of the [managing member
of][general partner of] [____________] (the “Company”), certifies solely on
behalf of the Company, in [his][her] capacity as [___________] and not
individually, as follows:

 

(a)          Attached hereto as Annex 1 is a true, correct and complete copy of
the certificate of [incorporation][formation][limited partnership][other charter
document] of the Company, as amended through the date hereof (the “Charter”), as
certified by the [Secretary of State][similar body] of the [State][other
jurisdiction] of [__________]. The Charter is in full force and effect on the
date hereof, has not been amended or cancelled, and no amendment to the Charter
is pending or proposed. To the best of the undersigned’s knowledge, no steps
have been taken and no proceedings are pending for the merger, consolidation,
conversion, dissolution, termination or liquidation of the Company and no such
proceedings are threatened or contemplated.

 

(b)          [Attached hereto as Annex 2 is a true, correct and complete copy of
the [bylaws][limited liability company agreement][limited partnership
agreement][other operating agreement] of the Company, as amended through the
date hereof (the “Operating Agreement”) as in effect at all times since the
adoption thereof to and including the date hereof. Such Operating Agreement has
not been amended, repealed, modified, superseded, revoked or restated, and such
Operating Agreement is in full force and effect on the date hereof and no
amendment to the Operating Agreement is pending.]

 

 

 

 

EXHIBIT F
to
TERM LOAN CREDIT AGREEMENT

 

Page 2

 

(c)          Attached hereto as Annex [2][3] is a true, correct and complete
copy of resolutions adopted by the [[unanimous] written consent] [minutes] of
the [[managing] [sole] member]] [general partner] [Board of Directors][Board of
Managers][other authorizing body] of the Company (the “Authorizing Body”), dated
as of [●], 20[●] (the “Resolutions”), authorizing, among other things, the
execution, delivery and performance of each of the Transaction Documents to
which the Company is a party and the transactions contemplated thereby. The
Resolutions (i) were duly adopted by the Authorizing Body and have not been
amended, modified, superseded or revoked in any respect, (ii) are in full force
and effect on the date hereof[,][ and] (iii) are the only proceedings of the
Authorizing Body [or any committee thereof] relating to or affecting the
Transaction Documents to which the Company is a party and the matters referred
to therein [and (iv) have been filed [with the minutes of the proceedings of the
Authorizing Body] [in the minute book of the Company] [in accordance with the
Operating Agreement]]. [As of [●], 20[●], there were no vacancies or unfilled
newly created [directorships] [manager positions] on the Authorizing Body.]

 

(d)          Attached hereto as Annex [3][4] is a list of the persons who, as of
the date hereof, are duly elected and qualified [officers] [managing directors]
of the [managing member of the] [general partner of the] Company holding the
offices indicated next to their respective names, and the signatures appearing
opposite their respective names are the true and genuine signatures of such
[officers] [managing directors] or true facsimiles thereof, and each of such
[officers] [managing directors] is duly authorized to execute and deliver, on
behalf of the [managing member of the][general partner of the] Company, the
Transaction Documents to which the Company is a party and any of the other
documents contemplated thereby.

 

(e)           Attached hereto as Annex 5 is a true, correct and complete copy of
a Certificate of Good Standing of the Company, certified as of a recent date by
the Secretary of the State of [__].  No change has occurred in the legal
corporate existence and good standing of the Company since the date of the
foregoing certificate.

 

(f)           [A duly executed copy of each of the Transaction Documents (as
defined in the Resolutions) to which the Company is a party has been delivered
by the Company to each of the other parties thereto.]

 

Debevoise & Plimpton LLP, [Richards, Layton & Finger, P.A.] [and Holland & Hart
LLP] are entitled to rely on this certificate in connection with any opinions
they are delivering pursuant to the Transaction Documents to which the Company
is a party.

 

[The Remainder of this Page is Intentionally Left Blank.]

 

 

 

 

EXHIBIT F
to
TERM LOAN CREDIT AGREEMENT

 

Page 3

 

IN WITNESS WHEREOF, the [managing member of the] [general partner of the]
Company has caused this certificate to be executed on its behalf by its [●], as
of the day first set forth above.

 

  By:       Name:     Title:

 

I, [●], am the duly elected and acting [●] of the [managing member of the]
[general partner of the] Company, and do hereby certify in such capacity on
behalf of the [managing member of the] [general partner of the] Company and not
in my individual capacity that [●] is the duly elected, qualified and acting [●]
of the [managing member of the] [general partner of the] Company and that the
signature appearing above is [his][her] genuine signature or a true facsimile
thereof.

 

  By:       Name:       Title:

 

[Signature Page to Secretary’s Certificate of [the Company]]

 

 

 

 

ANNEX 1
to
EXHIBIT F

 

Annex 1 – Charter

 

 

 

 

ANNEX 2
to
EXHIBIT F

 

Annex 2 – Operating Agreement

 

 

 

 

ANNEX 3
to
EXHIBIT F

 

Annex 3 – Resolutions

 

 

 

 

ANNEX 4
to
EXHIBIT F

 

Annex 4 – Incumbency Certificate

 

Name   Title   Signature           [●]   [●]               [●]   [●]            
  [●]   [●]               [●]   [●]               [●]   [●]    

 

[Incumbency Certificate of [the Company]]

 

 

 

 

ANNEX 3
to
EXHIBIT F

 

Annex 5 – Good Standing Certificate

 

 

 

 

EXHIBIT G
to
TERM LOAN CREDIT AGREEMENT

 

FORM OF OFFICER’S CERTIFICATE

 

NCI BUILDING SYSTEMS, INC.

 

Pursuant to Subsection 6.1(d) of the Term Loan Credit Agreement, dated as of
February 8, 2018 (as the same may be amended, restated, amended and restated,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms defined therein being used herein as therein
defined), among NCI BUILDING SYSTEMS, INC., a Delaware corporation (together
with its successors and assigns, the “Borrower”), the several banks and other
financial institutions from time to time party thereto (the “Lenders”) and
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent for the Lenders
and as collateral agent for the Secured Parties, the undersigned hereby
certifies, on behalf of the Borrower, that:

 

1.          [On and as of the date hereof, both before and after giving effect
to any Extension of Credit to occur on the date hereof and the application of
the proceeds thereof, each of the representations and warranties made by any
Loan Party pursuant to the Credit Agreement are true and correct in all material
respects, except for representations and warranties expressly stated to relate
to a specific earlier date, in which case such representations and warranties
are true and correct in all material respects as of such earlier date.]

 

2.          On the date hereof, all conditions set forth in Subsection 6.1 of
the Credit Agreement have been satisfied (except as explicitly set forth in the
provisos to Subsection 6.1(a), and Subsection 6.1(h)) or waived.

 

IN WITNESS WHEREOF, the undersigned Responsible Officer of the Borrower has
hereunto set [his][her] name as of the date first written above.

 

  NCI BUILDING SYSTEMS, INC.         By:       Name:     Title:

 

 

 

 

EXHIBIT H
to
TERM LOAN CREDIT AGREEMENT

 

FORM OF SOLVENCY CERTIFICATE

 

Date: [ _____, 20•]

 

To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:

 

I, the undersigned, the [Chief Financial Officer]16 of NCI BUILDING SYSTEMS,
INC., a Delaware corporation (together with its successors and assigns, the
“Borrower”), in that capacity only and not in my individual capacity (and
without personal liability), do hereby certify as of the date hereof, and based
upon (i) facts and circumstances as they exist as of the date hereof (and
disclaiming any responsibility for changes in such facts and circumstances after
the date hereof) and (ii) such materials and information as I have deemed
relevant to the determination of the matters set forth in this certificate,
that:

 

1.            This certificate is furnished to the Administrative Agent and the
Lenders pursuant to Subsection 6.1(j) of the Credit Agreement, dated as of
February 8, 2018, (as the same may be amended, restated, amended and restated,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the several banks and other financial
institutions from time to time party thereto (the “Lenders”) and CREDIT SUISSE
AG, CAYMAN ISLANDS BRANCH, as administrative agent for the Lenders and as
collateral agent for the Secured Parties. Unless otherwise defined herein,
capitalized terms used in this certificate shall have the meanings set forth in
the Credit Agreement.

 

2.            For purposes of this certificate, the terms below shall have the
following definitions:

 

(a)          “Fair Value”

 

The amount at which the assets (both tangible and intangible), in their
entirety, of the Borrower and its Subsidiaries taken as a whole would change
hands between a willing buyer and a willing seller, within a commercially
reasonable period of time, each having reasonable knowledge of the relevant
facts, with neither being under any compulsion to act.

 

(b)          “Present Fair Salable Value”

 

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of the Borrower and its Subsidiaries
taken as a whole are sold with reasonable promptness in an arm’s-length
transaction under present conditions for the sale of comparable business
enterprises insofar as such conditions can be reasonably evaluated.

 

 



16Or Treasurer (or other comparable officer).

 

 

 

 

EXHIBIT H
to
TERM LOAN CREDIT AGREEMENT

 

Page 2

 

(c)          “Stated Liabilities”

 

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of the Borrower and its Subsidiaries taken as
a whole, as of the date hereof after giving effect to the consummation of the
Transactions, determined in accordance with GAAP consistently applied.

 

(d)          “Identified Contingent Liabilities”

 

The maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent liabilities of the Borrower and its Subsidiaries taken as a
whole after giving effect to the Transactions (including all fees and expenses
related thereto but exclusive of such contingent liabilities to the extent
reflected in Stated Liabilities), as and to the extent identified and explained
in terms of their nature and estimated magnitude by responsible officers of the
Borrower.

 

(e)          “Will be able to pay their Stated Liabilities and Identified
Contingent Liabilities as they mature”

 

For the period from the date hereof through the Maturity Date, the Borrower and
its Subsidiaries taken as a whole will have sufficient assets and cash flow to
pay their respective Stated Liabilities and Identified Contingent Liabilities as
those liabilities mature or (in the case of contingent liabilities) otherwise
become payable.

 

(f)           “Do not have Unreasonably Small Capital”

 

For the period from the date hereof through the Maturity Date, the Borrower and
its Subsidiaries taken as a whole after consummation of the Transactions is a
going concern and has sufficient capital to ensure that it will continue to be a
going concern for such period.

 

3.            For purposes of this certificate, I, or officers of the Borrower
under my direction and supervision, have performed the following procedures as
of and for the periods set forth below.

 

(a)           I have reviewed the financial statements (including the pro forma
financial statements) referred to in Subsection 5.1 of the Credit Agreement.

 

(b)          I have knowledge of and have reviewed to my satisfaction the Credit
Agreement.

 

(c)          As [Chief Financial Officer]17 of the Borrower, I am familiar with
the financial condition of the Borrower and its Subsidiaries.

 

 



17Or Treasurer (or other comparable officer).

 

 

 

 

EXHIBIT H
to
TERM LOAN CREDIT AGREEMENT

 

Page 3

 

4.            Based on and subject to the foregoing, I hereby certify on behalf
of the Borrower that after giving effect to the consummation of the
Transactions, it is my opinion that (i) the Fair Value and Present Fair Salable
Value of the assets of the Borrower and its Subsidiaries taken as a whole exceed
their Stated Liabilities and Identified Contingent Liabilities; (ii) the
Borrower and its Subsidiaries taken as a whole do not have Unreasonably Small
Capital; and (iii) the Borrower and its Subsidiaries taken as a whole will be
able to pay their Stated Liabilities and Identified Contingent Liabilities as
they mature.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

EXHIBIT H
to
TERM LOAN CREDIT AGREEMENT

 

Page 4

 

IN WITNESS WHEREOF, the Borrower has caused this certificate to be executed on
its behalf by its [Chief Financial Officer]18 as of the date first written
above.

 

  NCI BUILDING SYSTEMS, INC.         By:     Name:     Title:   [Chief Financial
Officer]19

 

 



18Or Treasurer (or other comparable officer).

 

19Or Treasurer (or other comparable officer).

 

 

 

 

EXHIBIT I-1
to
TERM LOAN CREDIT AGREEMENT

 

FORM OF INCREASE SUPPLEMENT

 

INCREASE SUPPLEMENT, dated as of [___________], to the Term Loan Credit
Agreement, dated as of February 8, 2018 (as the same may be amended,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”), among NCI BUILDING SYSTEMS, INC., a Delaware corporation (together
with its successors and assigns, the “Borrower”), the several banks and other
financial institutions from time to time party thereto (the “Lenders”) and
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders and as collateral agent
for the Secured Parties. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

 

1.          Pursuant to Subsection 2.6 of the Credit Agreement, the Borrower
hereby proposes to increase (the “Increase”) the aggregate Existing Loan
commitments from [$_______] to [$_______].

 

2.          Each of the following Lenders (each, an “Increasing Lender”) has
been invited by the Borrower, and has agreed, subject to the terms hereof, to
increase its Existing Term Loan commitment as follows:

 

Name of Lender  [[Initial][___
Tranche]20] Term
Loan Commitment   [[Initial Term
Loan][___
Tranche]21]
Supplemental Term
Loan Commitment
(after giving effect
hereto)   [[Initial][___
Tranche]]
Supplemental
Term Loan
Amortization    $   $                  $         $        $   $     

 

3.            Pursuant to Subsection 2.6 of the Credit Agreement, by execution
and delivery of this Increase Supplement, each of the Increasing Lenders agrees
and acknowledges that it shall have an aggregate [[Initial][___ Tranche]22] Term
Loan Commitment and [[Initial Term Loan][___ Tranche]23] Supplemental Term Loan
Commitment in the amount equal to the amount set forth above next to its name.

 

4.            In accordance with the Credit Agreement, this Increase Supplement
is designated as a Loan Document.

 

[Remainder of Page Intentionally Left Blank]

 

 



20Indicate relevant Tranche.

 

21Indicate relevant Tranche.

 

22Indicate relevant Tranche.

 

23Indicate relevant Tranche.

 

 

 

 

EXHIBIT I-1
to
TERM LOAN CREDIT AGREEMENT

 

Page 2

 

IN WITNESS WHEREOF, the parties hereto have caused this INCREASE SUPPLEMENT to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

 

The Increasing Lender:   [INCREASING LENDER]         By:       Name:     Title:
        NCI BUILDING SYSTEMS, INC.,   as Borrower         By:       Name:    
Title:  

 

 

 

 

EXHIBIT I-2
to
TERM LOAN CREDIT AGREEMENT

 

FORM OF LENDER JOINDER AGREEMENT

 

THIS LENDER JOINDER AGREEMENT, dated as of [____________] (this “Lender Joinder
Agreement”), by and among the bank or financial institution party hereto (the
“Additional Commitment Lender”), NCI BUILDING SYSTEMS, INC., a Delaware
corporation (together with its successors and assigns, the “Borrower”) and
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders (as defined below).

 

RECITALS:

 

WHEREAS, reference is made to the Term Loan Credit Agreement, dated as of
February 8, 2018 (as the same may be amended, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
several banks and other financial institutions from time to time party thereto
(the “Lenders”) and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative
Agent for the Lenders and as collateral agent for the Secured Parties. Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement; and

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may add Supplemental Term Loan Commitments of one or more Additional
Commitment Lenders by entering into one or more Lender Joinder Agreements,
provided that after giving effect thereto the aggregate amount of all
Supplemental Term Loan Commitments shall not exceed the Maximum Incremental
Facilities Amount.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

1.The Additional Commitment Lender party hereto hereby agrees to commit to
provide its respective Commitments as set forth on Schedule A annexed hereto, on
the terms and subject to the conditions set forth below:

 

Such Additional Commitment Lender (a) represents and warrants that it is legally
authorized to enter into this Lender Joinder Agreement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements referred to in Subsections 5.1 and 7.1 of the Credit Agreement and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Lender Joinder Agreement;
(c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement, the
other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; (d) appoints and authorizes each applicable Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto as are delegated to each such
Agent, as applicable, by the terms thereof, together with such powers as are
incidental thereto; (e) hereby affirms the acknowledgements and representations
of such Additional Commitment Lender as a Lender contained in Subsection 10.5 of
the Credit Agreement; and (f) agrees that it will be bound by the provisions of
the Credit Agreement and will perform in accordance with the terms of the Credit
Agreement all the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender, including its obligations pursuant
to Subsection 11.16 of the Credit Agreement, and, if it is organized under the
laws of a jurisdiction outside the United States, its obligations pursuant to
Subsection 4.11(b) of the Credit Agreement.

 

 

 

 

EXHIBIT I-2
to
TERM LOAN CREDIT AGREEMENT

 

Page 2

 

2.The Additional Commitment Lender hereby agrees to make its Supplemental Term
Loan Commitment on the following terms and conditions on the Effective Date set
forth on Schedule A (such date, the “Effective Date”) pertaining to such
Additional Commitment Lender attached hereto:

 

1.Additional Commitment Lender to Be a Lender. Such Additional Commitment Lender
acknowledges and agrees that upon its execution of this Lender Joinder Agreement
that such Additional Commitment Lender shall on and as of the Effective Date
become a “Lender” with respect to the Term Loan Tranche indicated on Schedule A,
under, and for all purposes of, the Credit Agreement and the other Loan
Documents, shall be subject to and bound by the terms thereof, shall perform all
the obligations of and shall have all rights of a Lender thereunder, and shall
make available such amount to fund its ratable share of outstanding Supplemental
Term Loan Commitments on the Effective Date as the Administrative Agent may
instruct.

 

2.Certain Delivery Requirements. Such Additional Commitment Lender has delivered
or shall deliver herewith to the Borrower and the Administrative Agent such
forms, certificates or other evidence with respect to United States federal
income tax withholding matters as such Additional Commitment Lender may be
required to deliver to the Borrower and the Administrative Agent pursuant to
Subsection 4.11 of the Credit Agreement.

 

3.Credit Agreement Governs. Except as set forth in this Lender Joinder
Agreement, Supplemental Term Loan Commitments shall otherwise be subject to the
provisions of the Credit Agreement and the other Loan Documents.

 

 

 

 

EXHIBIT I-2
to
TERM LOAN CREDIT AGREEMENT

 

Page 3

 

4.Notice. For purposes of the Credit Agreement, the initial notice address of
such Additional Commitment Lender shall be as set forth below its signature
below.

 

5.Recordation of the New Loans. Upon execution, delivery and effectiveness
hereof, the Administrative Agent will record the Supplemental Term Loan
Commitments made by such Additional Commitment Lender in the Register.

 

6.Amendment, Modification and Waiver. This Lender Joinder Agreement may not be
amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of each of the parties hereto.

 

7.Entire Agreement. This Lender Joinder Agreement, the Credit Agreement and the
other Loan Documents represent the entire agreement among the parties with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by any of the parties relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

 

8.GOVERNING LAW. THIS LENDER JOINDER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

9.Severability. Any provision of this Lender Joinder Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

10.Counterparts. This Lender Joinder Agreement may be executed by one or more of
the parties to this Lender Joinder Agreement on any number of separate
counterparts (including by facsimile and other electronic transmission), and all
of such counterparts taken together shall be deemed to constitute one and the
same instrument.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

EXHIBIT I-2
to
TERM LOAN CREDIT AGREEMENT

 

Page 4

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Lender Joinder Agreement as of the date
first above written.

 

  [NAME OF ADDITIONAL COMMITMENT LENDER]         By:       Name:     Title:    
    Notice Address:       Attention:   Telephone:   Facsimile:         CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent         By:      
Name:     Title:         By:       Name:     Title:

 

NCI BUILDING SYSTEMS, INC.,   as Borrower         By:       Name:     Title:  

 

 

 

 

SCHEDULE A

to

EXHIBIT I-2

 

SUPPLEMENTAL TERM LOAN COMMITMENTS

 

Additional
Commitment
Lender  [Initial Term
Loan] [___
Tranche]24
Supplemental
Term Loan
Commitment   Principal
Amount
Committed   Aggregate Amount of
All [Initial Term Loan]
[___ Tranche]25
Supplemental Term
Loan Commitments   Maturity Date                     $__________      
$__________                

 

Effective Date of Lender Joinder Agreement: ___________________________

 

 



24Indicate relevant Tranche.

 

25Indicate relevant Tranche.

 

 

 

 

EXHIBIT K
to
TERM LOAN CREDIT AGREEMENT

 

FORM OF ABL/TERM LOAN INTERCREDITOR AGREEMENT

 

[See attached.]

 

 

 

 

EXHIBIT L
to
TERM LOAN CREDIT AGREEMENT

 

FORM OF JUNIOR LIEN INTERCREDITOR AGREEMENT

 

[See attached.]

 

 

 

 

EXHIBIT L

to

CREDIT AGREEMENT

 

[FORM OF]
JUNIOR LIEN INTERCREDITOR AGREEMENT

 

by and between

 

[                          ],

 

as Term Loan Agent

 

and

 

[                          ],

  

as Initial Junior Priority Agent

 

dated as of [         ], 20[  ]



 

 

 

 

TABLE OF CONTENTS

 

    Page ARTICLE I         DEFINITIONS   Section 1.1 UCC Definitions 2 Section
1.2 Other Definitions 2 Section 1.3 Rules of Construction. 24 ARTICLE II        
LIEN PRIORITY   Section 2.1 Agreement to Subordinate. 25 Section 2.2 Waiver of
Right to Contest Liens. 29 Section 2.3 Remedies Standstill. 30 Section 2.4
Exercise of Rights. 32 Section 2.5 [Reserved]. 34 Section 2.6 Waiver of
Marshalling. 34 ARTICLE III         ACTIONS OF THE PARTIES   Section 3.1 Certain
Actions Permitted. 34 Section 3.2 Agent for Perfection. 34 Section 3.3 Sharing
of Information and Access. 34 Section 3.4 Insurance. 35 Section 3.5 No
Additional Rights for the Credit Parties Hereunder. 35 Section 3.6 Actions upon
Breach. 35 ARTICLE IV         APPLICATION OF PROCEEDS   Section 4.1 Application
of Proceeds. 36 Section 4.2 Specific Performance. 38 ARTICLE V        
INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS Section 5.1 Notice of Acceptance and
Other Waivers. 38 Section 5.2 Modifications to Senior Priority Documents and
Junior Priority Documents. 39 Section 5.3 Reinstatement and Continuation of
Agreement. 43 ARTICLE VI           INSOLVENCY PROCEEDINGS   Section 6.1 DIP
Financing. 44 Section 6.2 Relief from Stay. 44 Section 6.3 No Contest. 45
Section 6.4 Asset Sales. 45 Section 6.5 Separate Grants of Security and Separate
Classification. 46 Section 6.6 Enforceability. 46 Section 6.7 Senior Priority
Obligations Unconditional. 46 Section 6.8 Junior Priority Obligations
Unconditional. 46 Section 6.9 Adequate Protection. 47

 

 -i- 

 

 

    Page       ARTICLE VII         MISCELLANEOUS   Section 7.1 Rights of
Subrogation. 48 Section 7.2 Further Assurances. 48 Section 7.3 Representations.
48 Section 7.4 Amendments. 49 Section 7.5 Addresses for Notices. 50 Section 7.6
No Waiver, Remedies. 50 Section 7.7 Continuing Agreement, Transfer of Secured
Obligations. 50 Section 7.8 Governing Law; Entire Agreement. 51 Section 7.9
Counterparts. 51 Section 7.10 No Third-Party Beneficiaries. 51 Section 7.11
Designation of Additional Indebtedness; Joinder of Additional Agents. 51 Section
7.12 Senior Priority Representative; Notice of Senior Priority Representative
Change. 52 Section 7.13 Term Loan Collateral Representative. 53 Section 7.14
Provisions Solely to Define Relative Rights. 53 Section 7.15 Headings. 53
Section 7.16 Severability. 53 Section 7.17 Attorneys’ Fees. 53 Section 7.18
VENUE; JURY TRIAL WAIVER. 53 Section 7.19 Intercreditor Agreement. 54 Section
7.20 No Warranties or Liability. 54 Section 7.21 Conflicts. 55 Section 7.22
Information Concerning Financial Condition of the Credit Parties. 55 Section
7.23 Excluded Assets. 55

 

EXHIBITS:

 

Exhibit A Additional Indebtedness Designation     Exhibit B Additional
Indebtedness Joinder     Exhibit C Joinder of Term Loan Credit Agreement or
Initial Junior Priority Credit Facility

 

 -ii- 

 

 

JUNIOR LIEN INTERCREDITOR AGREEMENT

 

This JUNIOR LIEN INTERCREDITOR AGREEMENT (as amended, restated, supplemented,
waived or otherwise modified from time to time pursuant to the terms hereof,
this “Agreement”) is entered into as of [     ], 20[  ], by and between
[                 ], in its capacity as collateral agent (together with its
successors and assigns in such capacity, and as further defined herein, the
“Term Loan Agent”) for the Term Loan Secured Parties referred to below, and
[                 ], in its capacity as collateral agent (together with its
successors and assigns in such capacity, and as further defined herein, the
“Initial Junior Priority Agent”) for the Initial Junior Priority Secured Parties
referred to below. Capitalized terms defined in Article I hereof are used in
this Agreement as so defined.

 

RECITALS

 

A.           Pursuant to the Original Term Loan Credit Agreement, the Term Loan
Credit Agreement Lenders have agreed to make certain loans and other financial
accommodations to or for the benefit of the Term Loan Borrower.

 

B.           Pursuant to the Original Term Loan Guarantees, the Term Loan
Guarantors have agreed to unconditionally guarantee jointly and severally the
payment and performance of the Term Loan Borrower’s obligations under the Term
Loan Documents.

 

C.           Pursuant to the Original Initial Junior Priority Credit Facility,
the Initial Junior Priority Secured Creditors have agreed to make certain
extensions of credit to or for the benefit of the Initial Junior Priority
Borrower.

 

D.           Pursuant to the Initial Junior Priority Guarantees, the Initial
Junior Priority Guarantors have agreed to guarantee the payment and performance
of the Initial Junior Priority Borrower’s obligations under the Initial Junior
Priority Documents.

 

E.            The Term Loan Agent (on behalf of the Term Loan Secured Parties)
is party to the Base Intercreditor Agreement, and the Initial Junior Priority
Agent (on behalf of the Initial Junior Priority Secured Parties) is or
concurrently herewith will become party thereto.

 

F.           Pursuant to the Base Intercreditor Agreement and this Agreement,
the Borrower may, from time to time, designate certain additional Indebtedness
of any Credit Party as “Additional Indebtedness” (i) by executing and delivering
an “Additional Indebtedness Designation” under the Base Intercreditor Agreement,
by designating such additional Indebtedness as “Additional Term Indebtedness”
thereunder, and by complying with the procedures set forth in Section 7.11
thereof, and (ii) by executing and delivering an Additional Indebtedness
Designation hereunder and by complying with the procedures set forth in Section
7.11 hereof, and the holders of such Additional Indebtedness and any other
applicable Additional Credit Facility Secured Party shall thereafter constitute
Senior Priority Creditors or Junior Priority Creditors (as so designated by the
Company Representative), as the case may be, and any Additional Agent therefor
shall thereafter constitute a Senior Priority Agent or Junior Priority Agent (as
so designated by the Company Representative), as the case may be, for all
purposes under this Agreement.

 

H.           Each of the Term Loan Agent (on behalf of the Term Loan Secured
Parties) and the Initial Junior Priority Agent (on behalf of the Initial Junior
Priority Secured Parties) and, by their acknowledgment hereof, the Term Loan
Credit Parties and the Initial Junior Credit Parties, desire to agree to the
relative priority of Liens on the Collateral and certain other rights,
priorities and interests as provided herein.

 

 

 

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1           UCC Definitions. The following terms which are defined in
the Uniform Commercial Code are used herein as so defined: Accounts, Chattel
Paper, Commercial Tort Claims, Commodity Accounts, Deposit Accounts, Documents,
Electronic Chattel Paper, Equipment, Financial Assets, Instruments, Inventory,
Investment Property, Letter-of-Credit Rights, Money, Payment Intangibles,
Promissory Notes, Records, Security, Securities Accounts, Security Entitlements,
Supporting Obligations, and Tangible Chattel Paper.

 

Section 1.2           Other Definitions. As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“ABL Agent” shall have the meaning assigned thereto in the Base Intercreditor
Agreement.

 

“ABL Credit Agreement Lenders” shall have the meaning assigned thereto in the
Base Intercreditor Agreement.

 

“ABL Priority Collateral” shall have the meaning assigned thereto in the Base
Intercreditor Agreement.

 

“Additional Agent” shall mean any one or more administrative agents, collateral
agents, security agents, trustees or other representatives for or of any one or
more Additional Credit Facility Secured Parties, and shall include any successor
thereto, as well as any Person designated as an “Agent” under any Additional
Credit Facility.

 

“Additional Bank Products Affiliate” shall mean any Person who (a) has entered
into a Bank Products Agreement with any Additional Credit Party with the
obligations of such Additional Credit Party thereunder being secured by one or
more Additional Collateral Documents, (b) was an Additional Agent, an Additional
Credit Facility Lender or an Affiliate of an Additional Agent or an Additional
Credit Facility Lender on the date hereof, or at the time of entry into such
Bank Products Agreement, or at the time of the designation referred to in the
following clause (c), and (c) has been designated by the Company Representative
in accordance with the terms of one or more Additional Collateral Documents
(provided that no Person shall, with respect to any Bank Products Agreement, be
at any time a Bank Products Affiliate hereunder with respect to more than one
Credit Facility).

 

“Additional Bank Products Provider” shall mean any Person (other than an
Additional Bank Products Affiliate) that has entered into a Bank Products
Agreement with an Additional Credit Party with the obligations of such
Additional Credit Party thereunder being secured by one or more Additional
Collateral Documents, as designated by the Company Representative in accordance
with the terms of one or more Additional Collateral Documents (provided that no
Person shall, with respect to any Bank Products Agreement, be at any time a Bank
Products Provider hereunder with respect to more than one Credit Facility).

 

 -2- 

 

 

“Additional Borrower” shall mean any Additional Credit Party that incurs or
issues Additional Indebtedness under any Additional Credit Facility, together
with its successors and assigns.

 

“Additional Collateral Documents” shall mean all “Security Documents” or
comparable term as defined in any Additional Credit Facility, and in any event
shall include all security agreements, mortgages, deeds of trust, pledges and
other collateral documents executed and delivered in connection with any
Additional Credit Facility, and any other agreement, document or instrument
pursuant to which a Lien is granted securing any Additional Obligations or under
which rights or remedies with respect to such Liens are governed, in each case,
as the same may be amended, supplemented, waived or otherwise modified from time
to time.

 

“Additional Credit Facilities” shall mean (a) any one or more agreements,
instruments and documents under which any Additional Indebtedness is or may be
incurred, including any credit agreements, loan agreements, indentures,
guarantees or other financing agreements, in each case as the same may be
amended, supplemented, waived or otherwise modified from time to time, together
with (b) if designated by the Company Representative, any other agreement
(including any credit agreement, loan agreement, indenture or other financing
agreement) extending the maturity of, consolidating, restructuring, refunding,
replacing or refinancing all or any portion of the Additional Obligations,
whether by the same or any other lender, debtholder or other creditor or group
of lenders, debtholders or other creditors, or the same or any other agent,
trustee or representative therefor, or otherwise, and whether or not increasing
the amount of any Indebtedness that may be incurred thereunder.

 

“Additional Credit Facility Lenders” shall mean one or more holders of
Additional Indebtedness (or commitments therefor) that is or may be incurred
under one or more Additional Credit Facilities, together with their successors,
assigns and transferees, as well as any Person designated as an “Additional
Credit Facility Lender” under any Additional Credit Facility.

 

“Additional Credit Facility Secured Parties” shall mean all Additional Agents,
all Additional Credit Facility Lenders, all Additional Bank Products Affiliates,
all Additional Hedging Affiliates, all Additional Bank Products Providers, all
Additional Hedging Providers and all Additional Management Credit Providers, and
all successors, assigns, transferees and replacements thereof, as well as any
Person designated as an “Additional Credit Facility Secured Party” under any
Additional Credit Facility; and with respect to any Additional Agent, shall mean
the Additional Credit Facility Secured Party represented by such Additional
Agent.

 

“Additional Credit Party” shall mean the Company, each direct or indirect
Subsidiary of the Company or any of its Affiliates that is or becomes a party to
any Additional Document, and any other Person who becomes a guarantor under any
of the Additional Guarantees, in each case unless and until released from its
guarantee obligations.

 

“Additional Documents” shall mean, with respect to any Indebtedness designated
as Additional Indebtedness hereunder, any Additional Credit Facilities, any
Additional Guarantees, any Additional Collateral Documents, any Bank Products
Agreements between any Credit Party and any Additional Bank Products Affiliate
or Additional Bank Products Provider, any Hedging Agreements between any Credit
Party and any Additional Hedging Affiliate or Additional Hedging Provider, any
Management Guarantee in favor of any Additional Management Credit Provider,
those other ancillary agreements as to which any Additional Credit Facility
Secured Party is a party or a beneficiary and all other agreements, instruments,
documents and certificates, now or hereafter executed by or on behalf of any
Credit Party or any of its respective Subsidiaries or Affiliates, and delivered
to any Additional Agent, in connection with any of the foregoing or any
Additional Credit Facility, including any intercreditor or joinder agreement
among any of the Additional Credit Facility Secured Parties or among any of the
Secured Parties and any Additional Credit Facility Secured Parties, in each case
as the same may be amended, supplemented, waived or otherwise modified from time
to time.

 

 -3- 

 

 

“Additional Effective Date” shall have the meaning set forth in Section 7.11(b).

 

“Additional Guarantees” shall mean any one or more guarantees of any Additional
Obligations of any Additional Credit Party by any other Additional Credit Party
in favor of any Additional Credit Facility Secured Party, in each case as the
same may be amended, supplemented, waived or otherwise modified from time to
time.

 

“Additional Guarantor” shall mean any Additional Credit Party that at any time
has provided an Additional Guarantee.

 

“Additional Hedging Affiliate” shall mean any Person who (a) has entered into a
Hedging Agreement with any Additional Credit Party with the obligations of such
Additional Credit Party thereunder being secured by one or more Additional
Collateral Documents, (b) was an Additional Agent, an Additional Credit Facility
Lender or an Affiliate of an Additional Agent or an Additional Credit Facility
Lender on the date hereof, or at the time of entry into such Hedging Agreement,
or at the time of the designation referred to in the following clause (c), and
(c) has been designated by the Company Representative in accordance with the
terms of one or more Additional Collateral Documents (provided that no Person
shall, with respect to any Hedging Agreement, be at any time a Hedging Affiliate
hereunder with respect to more than one Credit Facility).

 

“Additional Hedging Provider” shall mean any Person (other than an Additional
Hedging Affiliate) that has entered into a Hedging Agreement with an Additional
Credit Party with the obligations of such Additional Credit Party thereunder
being secured by one or more Additional Collateral Documents, as designated by
the Company Representative in accordance with the terms of one or more
Additional Collateral Documents (provided that no Person shall, with respect to
any Hedging Agreement, be at any time a Hedging Provider hereunder with respect
to more than one Credit Facility).

 

“Additional Indebtedness” shall mean any Additional Specified Indebtedness that
(1) is secured by a Lien on Collateral and is permitted to be so secured by:

 

(a)          prior to the Discharge of Term Loan Obligations, Subsection 8.6 of
the Original Term Loan Credit Agreement (if the Original Term Loan Credit
Agreement is then in effect) or the corresponding negative covenant restricting
Liens contained in any other Term Loan Credit Agreement then in effect if the
Original Term Loan Credit Agreement is not then in effect (which covenant is
designated in such Term Loan Credit Agreement as applicable for purposes of this
definition);

 

 -4- 

 

 

(b)          prior to the Discharge of Initial Junior Priority Obligations,
Section [__]26 of the Original Initial Junior Priority Credit Facility (if the
Original Initial Junior Priority Credit Facility is then in effect) or the
corresponding negative covenant restricting Liens contained in any other Initial
Junior Priority Credit Facility then in effect (which covenant is designated in
such Initial Junior Priority Credit Facility as applicable for purposes of this
definition); and

 

(c)          prior to the Discharge of Additional Obligations, any negative
covenant restricting Liens contained in any applicable Additional Credit
Facility then in effect (which covenant is designated in such Additional Credit
Facility as applicable for purposes of this definition); and

 

(2) is designated (a) as “Additional Term Indebtedness” by the Company
Representative in compliance with the procedures set forth in Section 7.11 of
the Base Intercreditor Agreement and (b) as “Additional Indebtedness” by the
Company Representative pursuant to an Additional Indebtedness Designation and in
compliance with the procedures set forth in Section 7.11.

 

As used in this definition of “Additional Indebtedness”, the term “Lien” shall
have the meaning set forth (x) for purposes of the preceding clause (1)(a),
prior to the Discharge of Term Loan Obligations, in the Original Term Loan
Credit Agreement (if the Original Term Loan Credit Agreement is then in effect),
or in any other Term Loan Credit Agreement then in effect (if the Original Term
Loan Credit Agreement is not then in effect), (y) for purposes of the preceding
clause (1)(b), prior to the Discharge of Initial Junior Priority Obligations, in
the Original Junior Priority Credit Facility (if the Original Junior Priority
Credit Facility is then in effect), or in any other Junior Priority Credit
Facility then in effect (if the Original Junior Priority Credit Facility is not
then in effect), and (z) for purposes of the preceding clause (1)(c), prior to
the Discharge of Additional Obligations, in the applicable Additional Credit
Facility then in effect.

 

“Additional Indebtedness Designation” shall mean a certificate of the Company
Representative with respect to Additional Indebtedness, substantially in the
form of Exhibit A attached hereto.

 

“Additional Indebtedness Joinder” shall mean a joinder agreement executed by one
or more Additional Agents in respect of any Additional Indebtedness subject to
an Additional Indebtedness Designation on behalf of one or more Additional
Credit Facility Secured Parties in respect of such Additional Indebtedness,
substantially in the form of Exhibit B attached hereto.

 

“Additional Management Credit Provider” shall mean any Person who (a) is a
beneficiary of a Management Guarantee provided by an Additional Credit Party,
with the obligations of the applicable Additional Credit Party thereunder being
secured by one or more Additional Collateral Documents and (b) has been
designated by the Company Representative in accordance with the terms of one or
more Additional Collateral Documents (provided that no Person shall, with
respect to any Management Guarantee, be at any time a Management Credit Provider
with respect to more than one Credit Facility).

 



 



26Insert the section number of the negative covenant restricting Liens in the
Original Initial Junior Priority Credit Facility.

 

 -5- 

 

 

“Additional Obligations” shall mean any and all loans and all other obligations,
liabilities and indebtedness of every kind, nature and description, whether now
existing or hereafter arising, whether arising before, during or after the
commencement of any case with respect to any Additional Credit Party under the
Bankruptcy Code or any other Insolvency Proceeding, owing by each Additional
Credit Party from time to time to any Additional Agent, any Additional Credit
Facility Secured Parties or any of them, including any Additional Bank Products
Affiliates, Additional Hedging Affiliates, Additional Bank Products Provider,
Additional Hedging Provider or Additional Management Credit Provider, whether
for principal, interest (including interest, fees and expenses which, but for
the commencement of an Insolvency Proceeding with respect to such Additional
Credit Party, would have accrued on any Additional Obligation, whether or not a
claim is allowed against such Additional Credit Party for such interest, fees
and expenses in the related Insolvency Proceeding), reimbursement of amounts
drawn under letters of credit, payments for early termination of Hedging
Agreements, fees, expenses, indemnification or otherwise, and all other amounts
owing or due under the terms of the Additional Documents, as amended, restated,
modified, renewed, refunded, replaced or refinanced in whole or in part from
time to time.

 

“Additional Specified Indebtedness” shall mean any Indebtedness that is or may
from time to time be incurred by any Credit Party in compliance with:

 

(a)          prior to the Discharge of Term Loan Obligations, Subsection 8.1 of
the Original Term Loan Credit Agreement (if the Original Term Loan Credit
Agreement is then in effect) or the corresponding negative covenant restricting
Indebtedness contained in any other Term Loan Credit Agreement then in effect if
the Original Term Loan Credit Agreement is not then in effect (which covenant is
designated in such Term Loan Credit Agreement as applicable for purposes of this
definition);

 

(b)          prior to the Discharge of Initial Junior Priority Obligations,
Section [ ]27 of the Original Initial Junior Priority Credit Facility (if the
Original Initial Junior Priority Credit Facility is then in effect) or the
corresponding negative covenant restricting Indebtedness contained in any other
Initial Junior Priority Credit Facility then in effect (which covenant is
designated in such Initial Junior Priority Credit Facility as applicable for
purposes of this definition); and

 

(c)          prior to the Discharge of Additional Obligations, any negative
covenant restricting Indebtedness contained in any Additional Credit Facility
then in effect (which covenant is designated in such Additional Credit Facility
as applicable for purposes of this definition).

 

As used in this definition of “Additional Specified Indebtedness”, the term
“Indebtedness” shall have the meaning set forth (x) for purposes of the
preceding clause (a), prior to the Discharge of Term Loan Obligations, in the
Original Term Loan Credit Agreement (if the Original Term Loan Credit Agreement
is then in effect), or in any other Term Loan Credit Agreement then in effect
(if the Original Term Loan Credit Agreement is not then in effect), (y) for
purposes of the preceding clause (b), prior to the Discharge of Initial Junior
Priority Obligations, in the Original Junior Priority Credit Facility (if the
Original Junior Priority Credit Facility is then in effect), or in any other
Junior Priority Credit Facility then in effect (if the Original Junior Priority
Credit Facility is not then in effect), and (z) for purposes of the preceding
clause (c), prior to the Discharge of Additional Obligations, in the applicable
Additional Credit Facility then in effect. In the event that any Indebtedness as
defined in any such Credit Document shall not be Indebtedness as defined in any
other such Credit Document, but is or may be incurred in compliance with such
other Credit Document, such Indebtedness shall constitute Additional Specified
Indebtedness for the purposes of such other Credit Document.

 

 



27Insert the section number of the negative covenant restricting Indebtedness in
the Original Initial Junior Priority Credit Facility.

 

 -6- 

 

 

“Affiliate” shall mean with respect to any Person, any other Person which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, “control” of a
Person shall mean the power, directly or indirectly, either to (a) vote 20% or
more of the securities having ordinary voting power for the election of
directors of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

 

“Agent” shall mean any Senior Priority Agent or Junior Priority Agent.

 

“Agreement” shall have the meaning assigned thereto in the Preamble hereto.

 

“Bank Products Affiliate” shall mean any Term Loan Bank Products Affiliate, any
Initial Junior Priority Bank Products Affiliate or any Additional Bank Products
Affiliate, as applicable.

 

“Bank Products Agreement” shall mean any agreement pursuant to which a bank or
other financial institution or other Person agrees to provide (a) treasury
services, (b) credit card, debit card, merchant card, purchasing card, stored
value card, non-card electronic payable or other similar services (including the
processing of payments and other administrative services with respect thereto),
(c) cash management or related services (including controlled disbursements,
automated clearinghouse transactions, return items, netting, overdrafts,
depository, lockbox, stop payment, electronic funds transfer, information
reporting, wire transfer and interstate depository network services) and (d)
other banking, financial or treasury products or services as may be requested by
any Credit Party (other than letters of credit and other than loans and advances
except Indebtedness arising from services described in items (a) through (c) of
this definition), including, for the avoidance of doubt, bank guarantees.

 

“Bank Products Provider” shall mean any Term Loan Bank Products Provider, any
Initial Junior Priority Bank Products Provider or any Additional Bank Products
Provider, as applicable.

 

“Bankruptcy Code” shall mean title 11 of the United States Code.

 

“Bankruptcy Law” shall have the meaning assigned thereto in the Base
Intercreditor Agreement.

 

“Base Intercreditor Agreement” shall mean the Intercreditor Agreement, dated as
of February 8, 2018, by and among Wells Fargo Bank, National Association, as ABL
Agent, Credit Suisse AG, Cayman Islands Branch, as Term Loan Agent, and any
additional agents party thereto from time to time, as the same may be amended,
supplemented, waived or otherwise modified from time to time.

 

“Borrower” shall mean any of the Term Loan Borrower, any Initial Junior Priority
Borrower and any Additional Borrower.

 

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in the City of New York are authorized or required by law
to close.

 

 -7- 

 

 

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants or options to purchase any of the foregoing.

 

“Cash Collateral” shall mean any Collateral consisting of Money or Cash
Equivalents, any Security Entitlement and any Financial Assets.

 

“Cash Equivalents” shall mean any of the following: (a) money, (b) securities
issued or fully guaranteed or insured by the United States of America, Canada,
the United Kingdom, Switzerland or a member state of the European Union or any
agency or instrumentality of any thereof, (c) time deposits, certificates of
deposit or bankers’ acceptances of (i) any bank or other institutional lender
under this Agreement or the Senior ABL Facility or any affiliate thereof or (ii)
any commercial bank having capital and surplus in excess of $250 million (or the
foreign currency equivalent thereof as of the date of such investment) and the
commercial paper of the holding company of which is rated at least A-2 or the
equivalent thereof by S&P or at least P-2 or the equivalent thereof by Moody’s
(or, if at such time neither is issuing ratings, a comparable rating of another
nationally recognized rating agency), (d) repurchase obligations with a term of
not more than seven days for underlying securities of the types described in
clauses (b) and (c) above entered into with any financial institution meeting
the qualifications specified in clause (c)(i) or (c)(ii) above, (e) money market
instruments, commercial paper or other short-term obligations rated at least A-2
or the equivalent thereof by S&P or at least P-2 or the equivalent thereof by
Moody’s (or, if at such time neither is issuing ratings, a comparable rating of
another nationally recognized rating agency), (f) investments in money market
funds subject to the risk limiting conditions of Rule 2a-7 or any successor rule
of the SEC under the Investment Company Act of 1940, as amended, (g) investment
funds investing at least 90.0% of their assets in cash equivalents of the types
described in clauses (a) through (f) above (which funds may also hold reasonable
amounts of cash pending investment and/or distribution), (h) investments similar
to any of the foregoing denominated in foreign currencies approved by the board
of directors, and (i) solely with respect to any Captive Insurance Subsidiary,
any investment that any such Person is permitted to make in accordance with
applicable law.

 

“Collateral” shall mean all Property now owned or hereafter acquired by any
Credit Party in or upon which a Lien is granted or purported to be granted to
any Agent under any of the Term Loan Collateral Documents, the Initial Junior
Priority Collateral Documents or the Additional Collateral Documents, together
with all rents, issues, profits, products, and Proceeds thereof to the extent a
Lien is granted or purported to be granted therein to the applicable Agent by
such applicable documents.

 

“Commodities Agreement” shall mean, in respect of a Person, any commodity
futures contract, forward contract, option or similar agreement or arrangement
(including derivative agreements or arrangements), as to which such Person is a
party or beneficiary.

 

“Company” shall mean NCI Building Systems, Inc., a Delaware corporation, and any
successor in interest thereto.

 

“Company Representative” shall have the meaning assigned thereto in the Base
Intercreditor Agreement.

 

“Conforming Plan of Reorganization” shall mean any Plan of Reorganization whose
provisions are consistent with the provisions of this Agreement and the Base
Intercreditor Agreement.

 

 -8- 

 

 

“Control Collateral” shall mean any Collateral consisting of any certificated
Security, Investment Property, Deposit Account, Instruments, Chattel Paper and
any other Collateral as to which a Lien may be perfected through possession or
control by the secured party, or any agent therefor.

 

“Credit Documents” shall mean the Term Loan Documents, the Initial Junior
Priority Documents and any Additional Documents.

 

“Credit Facility” shall mean the Term Loan Credit Agreement, the Initial Junior
Lien Credit Facility or any Additional Credit Facility, as applicable.

 

“Credit Parties” shall mean the Term Loan Credit Parties, the Initial Junior
Priority Credit Parties and any Additional Credit Parties.

 

“Creditor” shall mean any Senior Priority Creditor or Junior Priority Creditor.

 

“Currency Agreement” shall mean, in respect of a Person, any foreign exchange
contract, currency swap agreement or other similar agreement or arrangements
(including derivative agreements or arrangements), as to which such Person is a
party or a beneficiary.

 

“Designated Agent” shall mean any Additional Agent, any Term Loan Agent under
any Term Loan Credit Agreement other than the Original Term Loan Credit
Agreement, or any Initial Junior Priority Agent, in each case as the Company
Representative designates as a Designated Agent (as confirmed in writing by such
Party if such designation is made after the execution of this Agreement by such
Party (in the case of the Initial Junior Priority Agent) or the joinder of such
Party to this Agreement), as and to the extent so designated. Such designation
may be for all purposes of this Agreement, or may be for one or more specified
purposes hereunder or provisions hereof.

 

“DIP Financing” shall have the meaning set forth in Section 6.1(a).

 

“Discharge of Additional Obligations” shall mean, if any Indebtedness shall at
any time have been incurred under any Additional Credit Facility, with respect
to each Additional Credit Facility:

 

(a) the payment in full in cash of the applicable Additional Obligations that
are outstanding and unpaid at the time all Additional Indebtedness under such
Additional Credit Facility is paid in full in cash, (i) including (if
applicable), with respect to amounts available to be drawn under outstanding
letters of credit issued thereunder at such time (or indemnities or other
undertakings issued pursuant thereto in respect of outstanding letters of credit
at such time), delivery or provision of cash or backstop letters of credit in
respect thereof in compliance with the terms of any such Additional Credit
Facility (which shall not exceed an amount equal to 101.5% of the aggregate
undrawn amount of such letters of credit) but (ii) excluding unasserted
contingent indemnification or other obligations under the applicable Additional
Credit Facility at such time; and

 

(b) the termination of all then outstanding commitments to extend credit under
the applicable Additional Documents at such time.

 

“Discharge of Initial Junior Priority Obligations” shall mean, if any
Indebtedness shall at any time have been incurred under any Initial Junior
Priority Credit Facility, with respect to each Junior Priority Credit Facility:

 

 -9- 

 

 

(a) the payment in full in cash of the applicable Initial Junior Priority
Obligations that are outstanding and unpaid at the time all Indebtedness under
the applicable Initial Junior Priority Credit Facility is paid in full in cash,
(i) including (if applicable), with respect to amounts available to be drawn
under outstanding letters of credit issued thereunder at such time (or
indemnities or other undertakings issued pursuant thereto in respect of
outstanding letters of credit at such time), delivery or provision of cash or
backstop letters of credit in respect thereof in compliance with the terms of
any such Initial Junior Priority Credit Facility (which shall not exceed an
amount equal to 101.5% of the aggregate undrawn amount of such letters of
credit) but (ii) excluding unasserted contingent indemnification or other
obligations under the applicable Initial Junior Priority Credit Facility at such
time; and

 

(b) the termination of all then outstanding commitments to extend credit under
the Initial Junior Priority Documents at such time.

 

“Discharge of Junior Priority Obligations” shall mean the occurrence of all of
the Discharge of Initial Junior Priority Obligations and the Discharge of
Additional Obligations in respect of Junior Priority Debt.

 

“Discharge of Senior Priority Obligations” shall mean the occurrence of all of
the Discharge of Term Loan Obligations and the Discharge of Additional
Obligations in respect of Senior Priority Debt.

 

“Discharge of Term Loan Obligations” shall mean:

 

(a) the payment in full in cash of the applicable Term Loan Obligations that are
outstanding and unpaid at the time all Indebtedness under the applicable Term
Loan Credit Agreement is paid in full in cash, (i) including (if applicable),
with respect to amounts available to be drawn under outstanding letters of
credit issued thereunder at such time (or indemnities or other undertakings
issued pursuant thereto in respect of outstanding letters of credit at such
time), delivery or provision of cash or backstop letters of credit in respect
thereof in compliance with the terms of any such Term Loan Credit Agreement
(which shall not exceed an amount equal to 101.5% of the aggregate undrawn
amount of such letters of credit), but (ii) excluding unasserted contingent
indemnification or other obligations under the applicable Term Loan Credit
Agreement at such time; and

 

(b) the termination of all then outstanding commitments to extend credit under
the Term Loan Documents at such time.

 

“Domestic Subsidiary” shall mean any Subsidiary of the Company that is not a
Foreign Subsidiary.

 

“Event of Default” shall mean an Event of Default under any Term Loan Credit
Agreement, any Initial Junior Priority Credit Facility or any Additional Credit
Facility.

 

“Exercise Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean:

 

(a)          the taking of any action to enforce or realize upon any Lien,
including the institution of any foreclosure proceedings or the noticing of any
public or private sale pursuant to Article 9 of the Uniform Commercial Code, or
the taking of any action to enforce any right or power to repossess, replevy,
attach, garnish, levy upon or collect the Proceeds of any Lien;

 

 -10- 

 

 

(b)          the exercise of any right or remedy provided to a secured creditor
on account of a Lien under any of the Credit Documents, under applicable law, by
self-help repossession, by notification to account obligors of any Grantor in an
Insolvency Proceeding or otherwise, including the election to retain any of the
Collateral in satisfaction of a Lien;

 

(c)          the taking of any action or the exercise of any right or remedy in
respect of the collection on, set off against, marshalling of, injunction
respecting or foreclosure on the Collateral or the Proceeds thereof;

 

(d)          the appointment of a receiver, receiver and manager or interim
receiver of all or part of the Collateral;

 

(e)          the sale, lease, license, or other disposition of all or any
portion of the Collateral by private or public sale or any other means
permissible under applicable law;

 

(f)          the exercise of any other right of a secured creditor under Part 6
of Article 9 of the Uniform Commercial Code;

 

(g)          the exercise of any voting rights relating to any Capital Stock
included in the Collateral; and

 

(h)          the delivery of any notice, claim or demand relating to the
Collateral to any Person (including any securities intermediary, depository bank
or landlord) in possession or control of any Collateral;

 

provided that (i) filing a proof of claim or statement of interest in any
Insolvency Proceeding, (ii) the acceleration of the Senior Priority Obligations,
(iii) the imposition of a default rate or late fee, (iv) the cessation of
lending pursuant to the provisions of the Senior Priority Documents, (v) the
consent by any Senior Priority Agent to disposition by any Grantor of any of the
Collateral or the consent by the Senior Priority Representative to disposition
by any Grantor of any of the Collateral or (vi) seeking adequate protection
shall not be deemed to be an Exercise of Secured Creditor Remedies.

 

“Financing Lease” shall mean any lease of property, real or personal, the
obligations of the lessee in respect of which are required to be capitalized on
a balance sheet of the lessee in accordance with generally accepted accounting
principles as in effect in the United States.

 

“Foreign Subsidiary” shall mean any Subsidiary of the Company (a) that is
organized under the laws of any jurisdiction outside of the United States of
America and any Subsidiary of such Foreign Subsidiary or (b) that is a Foreign
Subsidiary Holdco. Any subsidiary of the Company which is organized and existing
under the laws of Puerto Rico or any other territory of the United States of
America shall be a Foreign Subsidiary.

 

“Foreign Subsidiary Holdco” shall mean any Subsidiary of the Company, so long as
such Subsidiary has no material assets other than securities or indebtedness of
one or more Foreign Subsidiaries (or Subsidiaries thereof), intellectual
property relating to such Foreign Subsidiaries (or Subsidiaries thereof) and/or
other assets (including cash, Cash Equivalents and Temporary Cash Investments)
relating to an ownership interest in any such securities, indebtedness,
intellectual property or Subsidiaries.

 

 -11- 

 

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including the European Union.

 

“Grantor” shall mean any Grantor as defined in the Term Loan Collateral
Documents, in the Junior Priority Collateral Documents or in the Additional
Collateral Documents, as the context requires.

 

“Guarantor” shall mean any of the Term Loan Guarantors, the Initial Junior
Priority Guarantors and any Additional Guarantors.

 

“Hedging Affiliate” shall mean any Term Loan Hedging Affiliate, any Initial
Junior Priority Hedging Affiliate or any Additional Hedging Affiliate, as
applicable.

 

“Hedging Agreement” shall mean any Interest Rate Agreement, Commodities
Agreement, Currency Agreement or any other credit or equity swap, collar, cap,
floor or forward rate agreement, or other agreement or arrangement designed to
protect against fluctuations in interest rates or currency, commodity, credit or
equity values or creditworthiness (including any option with respect to any of
the foregoing and any combination of the foregoing agreements or arrangements),
and any confirmation executed in connection with any such agreement or
arrangement.

 

“Hedging Provider” shall mean any Term Loan Hedging Provider, any Initial Junior
Priority Hedging Provider or any Additional Hedging Provider, as applicable.

 

“Impairment” shall (a) with respect to the Senior Priority Obligations, have the
meaning set forth in Section 2.1(i), and (b) with respect to the Junior Priority
Obligations, have the meaning set forth in Section 2.1(j).

 

“Indebtedness” shall mean, with respect to any Person at any date, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property (other than trade liabilities incurred in the ordinary course
of business and payable in accordance with customary practices), which purchase
price is due more than one year after the date of placing such property in final
service or taking final delivery and title thereto, (b) any other indebtedness
of such Person which is evidenced by a note, bond, debenture or similar
instrument, (c) all obligations of such Person under Financing Leases, (d) all
obligations of such Person in respect of letters of credit, bankers’ acceptances
or other similar instruments issued or created for the account of such Person,
(e) all obligations of such Person in respect of interest rate protection
agreements, interest rate futures, interest rate options, interest rate caps and
any other interest rate hedge arrangements, (f) all indebtedness or obligations
of the types referred to in the preceding clauses (a) through (e) to the extent
secured by any Lien on any property owned by such Person even though such Person
has not assumed or otherwise become liable for the payment thereof and (g) all
guarantees by such Person of Indebtedness of other Persons, to the extent so
guaranteed by such Person.

 

“Initial Junior Priority Agent” shall mean [          ] in its capacity as
collateral agent under the Original Initial Junior Priority Credit Facility,
together with its successors and assigns in such capacity from time to time,
whether under the Original Initial Junior Priority Credit Facility or any
subsequent Initial Junior Priority Credit Facility, as well as any Person
designated as the “Agent” or “Collateral Agent” under any Initial Junior
Priority Credit Facility.

 

 -12- 

 

 

“Initial Junior Priority Bank Products Affiliate” shall mean any Person who (a)
has entered into a Bank Products Agreement with any Initial Junior Priority
Credit Party with the obligations of such Initial Junior Priority Credit Party
thereunder being secured by one or more Initial Junior Priority Collateral
Documents, (b) was an Initial Junior Priority Agent, an Initial Junior Priority
Credit Facility Lender or an Affiliate of an Initial Junior Priority Agent or an
Initial Junior Priority Credit Facility Lender on the date hereof, or at the
time of entry into such Bank Products Agreement, or at the time of the
designation referred to in the following clause (c), and (c) has been designated
by the Company Representative in accordance with the terms of one or more
Initial Junior Priority Collateral Documents (provided that no Person shall,
with respect to any Bank Products Agreement, be at any time a Bank Products
Affiliate hereunder with respect to more than one Credit Facility).

 

“Initial Junior Priority Bank Products Provider” shall mean any Person (other
than an Initial Junior Priority Bank Products Affiliate) that has entered into a
Bank Products Agreement with an Initial Junior Priority Credit Party with the
obligations of such Initial Junior Priority Credit Party thereunder being
secured by one or more Initial Junior Priority Collateral Documents, as
designated by the Company Representative in accordance with the terms of one or
more Initial Junior Priority Collateral Documents (provided that no Person
shall, with respect to any Bank Products Agreement, be at any time a Bank
Products Provider hereunder with respect to more than one Credit Facility).

 

“Initial Junior Priority Borrower” shall mean [          ] in [its][their]
capacity[y][ies] as borrower[s] under the Initial Junior Priority Credit
Facility, together with its [and their respective] successors and assigns.

 

“Initial Junior Priority Collateral Documents” shall mean all “Security
Documents” or comparable term as defined in the Original Initial Junior Priority
Credit Facility, and all other security agreements, mortgages, deeds of trust
and other collateral documents executed and delivered in connection with any
Initial Junior Priority Credit Facility, and any other agreement, document or
instrument pursuant to which a Lien is granted securing any Initial Junior
Priority Obligations or under which rights or remedies with respect to such
Liens are governed, in each case as the same may be amended, supplemented,
waived or otherwise modified from time to time.

 

“Initial Junior Priority Credit Facility” shall mean (a) if the Original Initial
Junior Priority Credit Facility is then in effect, the Original Initial Junior
Priority Credit Facility, and (b) thereafter, if designated by the Company
Representative, any other credit agreement, loan agreement, note agreement,
promissory note, indenture or other agreement or instrument evidencing or
governing the terms of any indebtedness or other financial accommodation that
complies with clause (2) of the definition of “Additional Indebtedness” and that
has been incurred to refund, refinance, restructure, replace, renew, repay,
increase or extend (whether in whole or in part and whether with the original
agent and creditors or other agents and creditors or otherwise) the indebtedness
and other obligations outstanding under (x) the Original Initial Junior Priority
Credit Facility or (y) any subsequent Initial Junior Priority Credit Facility
(in each case, as amended, supplemented, waived or otherwise modified from time
to time); provided, that the requisite creditors party to such Initial Junior
Priority Credit Facility (or their agent or other representative on their
behalf) shall agree, by a joinder agreement substantially in the form of Exhibit
C attached hereto or otherwise in form and substance reasonably satisfactory to
any Senior Priority Agent (other than any Designated Agent) (or, if there is no
continuing Senior Priority Agent other than any Designated Agent, as designated
by the Company Representative), that the obligations under such Initial Junior
Priority Credit Facility are subject to the terms and provisions of this
Agreement. Any reference to the Initial Junior Priority Credit Facility shall be
deemed a reference to any Initial Junior Priority Credit Facility then in
existence.

 

 -13- 

 

 

“Initial Junior Priority Credit Facility Lenders” shall mean one or more holders
of Indebtedness (or commitments therefor) that is or may be incurred under the
Initial Junior Priority Credit Facility, together with their successors, assigns
and transferees, as well as any Person designated as an “Initial Junior Priority
Credit Facility Lender” under any Initial Junior Priority Credit Facility.

 

“Initial Junior Priority Credit Parties” shall mean the Initial Junior Priority
Borrower, the Initial Junior Priority Guarantors and each other direct or
indirect Subsidiary of the Company or any of its Affiliates that is now or
hereafter becomes a party to any Initial Junior Priority Document.

 

“Initial Junior Priority Creditors” shall mean all Initial Junior Priority
Credit Facility Lenders, all Initial Junior Priority Bank Products Affiliates,
all Initial Junior Priority Hedging Affiliates, all Initial Junior Priority Bank
Products Providers, all Initial Junior Priority Hedging Providers and all
Initial Junior Priority Management Credit Providers, and all successors,
assigns, transferees and replacements thereof, as well as any Person designated
as an “Initial Junior Priority Creditor” under any Initial Junior Priority
Credit Facility.

 

“Initial Junior Priority Documents” shall mean the Initial Junior Priority
Credit Facility, the Initial Junior Priority Guarantees, the Initial Junior
Priority Collateral Documents, any Bank Products Agreements between any Initial
Junior Priority Credit Party and any Initial Junior Priority Bank Products
Affiliate or Initial Junior Priority Bank Products Provider, any Hedging
Agreements between any Initial Junior Priority Credit Party and any Initial
Junior Priority Hedging Affiliate or Initial Junior Priority Hedging Provider,
any Management Guarantee in favor of an Initial Junior Priority Management
Credit Provider, those other ancillary agreements as to which the Initial Junior
Priority Agent or any Initial Junior Priority Secured Party is a party or a
beneficiary and all other agreements, instruments, documents and certificates,
now or hereafter executed by or on behalf of any Initial Junior Priority Credit
Party or any of its respective Subsidiaries or Affiliates, and delivered to the
Initial Junior Priority Agent, in connection with any of the foregoing or any
Initial Junior Priority Credit Facility, in each case as the same may be
amended, supplemented, waived or otherwise modified from time to time.

 

“Initial Junior Priority Guarantees” shall mean the guarantees of the Initial
Junior Priority Guarantors pursuant to the [          ]28, and all other
guarantees of any Initial Junior Priority Obligations of any Initial Junior
Priority Credit Party in favor of any Initial Junior Priority Secured Party, in
each case as the same may be amended, supplemented, waived or otherwise modified
from time to time.

 

“Initial Junior Priority Guarantors” shall mean the collective reference to the
Company, each of the Company’s Domestic Subsidiaries that is a guarantor under
any of the Initial Junior Priority Guarantees and any other Person who becomes a
guarantor under any of the Initial Junior Priority Guarantees, in each case
unless and until released from its guarantee obligations.



 



 

28Describe original guarantee arrangements.

 

 -14- 

 

 

“Initial Junior Priority Hedging Affiliate” shall mean any Person who (a) has
entered into a Hedging Agreement with any Initial Junior Priority Credit Party
with the obligations of such Initial Junior Priority Credit Party thereunder
being secured by one or more Initial Junior Priority Collateral Documents, (b)
was an Initial Junior Priority Agent, an Initial Junior Priority Credit Facility
Lender or an Affiliate of an Initial Junior Priority Agent or an Initial Junior
Priority Credit Facility Lender on the date hereof, or at the time of entry into
such Hedging Agreement, or at the time of the designation referred to in the
following clause (c), and (c) has been designated by the Company Representative
in accordance with the terms of one or more Initial Junior Priority Collateral
Documents (provided that no Person shall, with respect to any Hedging Agreement,
be at any time a Hedging Affiliate hereunder with respect to more than one
Credit Facility).

 

“Initial Junior Priority Hedging Provider” shall mean any Person (other than an
Initial Junior Priority Hedging Affiliate) that has entered into a Hedging
Agreement with an Initial Junior Priority Credit Party with the obligations of
such Initial Junior Priority Credit Party thereunder being secured by one or
more Initial Junior Priority Collateral Documents, as designated by the Company
Representative in accordance with the terms of one or more Initial Junior
Priority Collateral Documents (provided that no Person shall, with respect to
any Hedging Agreement, be at any time a Hedging Provider hereunder with respect
to more than one Credit Facility).

 

“Initial Junior Priority Management Credit Provider” shall mean any Person who
(a) is a beneficiary of a Management Guarantee provided by an Initial Junior
Priority Credit Party, with the obligations of the applicable Initial Junior
Priority Credit Party thereunder being secured by one or more Initial Junior
Priority Collateral Documents, and (b) has been designated by the Company
Representative in accordance with the terms of one or more Initial Junior
Priority Collateral Documents (provided that no Person shall, with respect to
any Management Guarantee, be at any time a Management Credit Provider with
respect to more than one Credit Facility).

 

“Initial Junior Priority Obligations” shall mean any and all loans and all other
obligations, liabilities and indebtedness of every kind, nature and description,
whether now existing or hereafter arising, whether arising before, during or
after the commencement of any case with respect to any Initial Junior Priority
Credit Party under the Bankruptcy Code or any other Insolvency Proceeding, owing
by each Initial Junior Priority Credit Party from time to time to any Initial
Junior Priority Agent, any Initial Junior Priority Creditors or any of them, any
Initial Junior Priority Bank Products Affiliates or Initial Junior Priority
Hedging Affiliates, Initial Junior Priority Bank Products Provider or Initial
Junior Priority Hedging Provider, any Initial Junior Priority Management Credit
Provider, whether for principal, interest (including interest, fees and expenses
which, but for the commencement of an Insolvency Proceeding with respect to such
Initial Junior Priority Credit Party, would have accrued on any Initial Junior
Priority Obligation, whether or not a claim is allowed against such Initial
Junior Priority Credit Party for such interest, fees and expenses in the related
Insolvency Proceeding), reimbursement of amounts drawn under letters of credit,
payments for early termination of Hedging Agreements, fees, expenses,
indemnification or otherwise, and all other amounts owing or due under the terms
of the Initial Junior Priority Documents, as amended, restated, modified,
renewed, refunded, replaced or refinanced in whole or in part from time to time.

 

“Initial Junior Priority Secured Parties” shall mean the Initial Junior Priority
Agent and the Initial Junior Priority Creditors.

 

“Insolvency Proceeding” shall mean (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other similar arrangement in
respect of its creditors generally or any substantial portion of its creditors;
in each case covered by clauses (a) and (b) undertaken under United States
Federal, State or foreign law, including the Bankruptcy Code or other applicable
Bankruptcy Law.

 

 -15- 

 

 

“Interest Rate Agreement” shall mean, with respect to any Person, any interest
rate protection agreement, future agreement, option agreement, swap agreement,
cap agreement, collar agreement, hedge agreement or other similar agreement or
arrangement (including derivative agreements or arrangements), as to which such
Person is party or a beneficiary.

 

“Junior Priority Agent” shall mean any of the Initial Junior Priority Agent and
any Additional Agent under any Junior Priority Documents.

 

“Junior Priority Collateral Documents” shall mean the Initial Junior Priority
Collateral Documents and any Additional Collateral Documents in respect of any
Junior Priority Obligations.

 

“Junior Priority Credit Facility” shall mean the Initial Junior Priority Credit
Facility and any Additional Credit Facility in respect of any Junior Priority
Obligations.

 

“Junior Priority Creditors” shall mean the Initial Junior Priority Creditors and
any Additional Credit Facility Secured Party in respect of any Junior Priority
Obligations.

 

“Junior Priority Debt” shall mean:

 

(1)         all Initial Junior Priority Obligations; and

 

(2)         any Additional Obligations of any Credit Party so long as on or
before the date on which the relevant Additional Indebtedness is incurred, such
Indebtedness is designated by the Company Representative as “Junior Priority
Debt” in the relevant Additional Indebtedness Designation delivered pursuant to
Section 7.11(a)(iii).

 

“Junior Priority Documents” shall mean the Initial Junior Priority Documents and
any Additional Documents in respect of any Junior Priority Obligations.

 

“Junior Priority Lien” shall mean a Lien granted or purported to be granted (a)
pursuant to an Initial Junior Priority Collateral Document to the Initial Junior
Priority Agent or (b) pursuant to an Additional Collateral Document to any
Additional Agent for the purpose of securing Junior Priority Obligations.

 

“Junior Priority Obligations” shall mean the Initial Junior Priority Obligations
and any Additional Obligations constituting Junior Priority Debt.

 

“Junior Priority Representative” shall mean the Junior Priority Agent designated
by the Junior Priority Agents to act on behalf of the Junior Priority Agents
hereunder, acting in such capacity. The Junior Priority Representative shall
initially be the Initial Junior Priority Agent under the Original Initial Junior
Priority Credit Facility while the Original Initial Junior Priority Credit
Facility is in effect; if the Original Initial Junior Priority Credit Facility
is not in effect, the Junior Priority Representative shall be the Initial Junior
Priority Agent under the relevant subsequent Initial Junior Priority Documents
acting for the Junior Priority Secured Parties, unless the exposure of the
corresponding Junior Priority Secured Parties under any other Additional
Documents in respect of other Junior Priority Obligations exceeds the exposure
of the relevant Junior Priority Secured Parties under such subsequent Initial
Junior Priority Documents, and in such case, the Junior Priority Agent under the
Junior Priority Documents under which the relevant Junior Priority Secured
Parties have the greatest exposure (unless otherwise agreed in writing among the
Junior Priority Agents).

 

 -16- 

 

 

“Junior Priority Secured Parties” shall mean, at any time, all of the Junior
Priority Agents and all of the Junior Priority Creditors.

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment for purposes
of security, security deposit arrangement, encumbrance, lien (statutory or
other), charge or other security interest or any preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
Financing Lease having substantially the same economic effect as any of the
foregoing).

 

“Lien Priority” shall mean, with respect to any Lien of the Term Loan Agent, the
Term Loan Secured Parties, the Initial Junior Priority Agent, the Initial Junior
Priority Creditors, any Additional Agent or any Additional Credit Facility
Secured Party in the Collateral, the order of priority of such Lien as specified
in Section 2.1.

 

“Management Credit Provider” shall mean any Additional Management Credit
Provider, any Term Loan Management Credit Provider or any Initial Junior
Priority Management Credit Provider, as applicable.

 

“Management Guarantee” shall have the meaning assigned to such term in (a) with
respect to the Term Loan Obligations, the Original Term Loan Credit Agreement
(if the Original Term Loan Credit Agreement is then in effect), or in any other
Term Loan Credit Agreement then in effect (if the Original Term Loan Credit
Agreement is not then in effect), (b) with respect to the Initial Junior
Priority Obligations, the Original Initial Junior Priority Credit Facility (if
the Original Initial Junior Priority Credit Facility is then in effect), or in
any other Initial Junior Priority Credit Facility then in effect (if the
Original Initial Junior Priority Credit Facility is not then in effect and (c)
with respect to any Additional Obligations, in the applicable Additional Credit
Facility.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., and its successors.

 

“Original Initial Junior Priority Credit Facility” shall mean the
[          ]29, dated as of [         ], among [          ], as such agreement
may be amended, supplemented, restated, waived or otherwise modified from time
to time.

 

“Original Term Loan Credit Agreement” shall mean that certain Term Loan Credit
Agreement dated as of February 8, 2018, by and among the Term Loan Borrower,
Credit Suisse AG, Cayman Islands Branch, as administrative agent, the Term Loan
Credit Agreement Lenders and the Term Loan Agent, as amended, supplemented,
waived or otherwise modified from time to time.

 

 



29Describe the Original Initial Junior Priority Credit Facility.

 

 -17- 

 

 

“Party” shall mean any of the Term Loan Agent, the Initial Junior Priority Agent
or any Additional Agent, and “Parties” shall mean all of the Term Loan Agent,
the Initial Junior Priority Agent and any Additional Agent.

 

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

“Plan of Reorganization” shall have the meaning assigned thereto in the Base
Intercreditor Agreement.

 

“Pledged Securities” shall have the meaning set forth in the Term Loan
Collateral Documents, in the Initial Junior Priority Collateral Documents or in
any Additional Collateral Documents, as the context requires.

 

“Proceeds” shall mean (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Collateral, (b) whatever is recoverable or
recovered when any Collateral is sold, exchanged, collected, or disposed of,
whether voluntarily or involuntarily and (c) in the case of Proceeds of Pledged
Securities, all dividends or other income from the Pledged Securities,
collections thereon or distributions or payments with respect thereto.

 

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

 

“Requisite Senior Priority Holders” shall mean Senior Priority Secured Parties
holding, in the aggregate, in excess of 50% of the aggregate principal amount of
the Senior Priority Obligations (other than Senior Priority Obligations in
respect of Bank Products Agreements, Hedging Agreements or Management Guarantees
at any time and for so long as there are any outstanding Senior Priority
Obligations in respect of any Senior Priority Credit Facility); provided that,
(x) if the matter being consented to or the action being taken by the Senior
Priority Representative is the subordination of Liens to other Liens, or the
consent to a sale of all or substantially all of the Collateral, then “Requisite
Senior Priority Holders” shall mean those Senior Priority Secured Parties
necessary to validly consent to the requested action in accordance with the
applicable Senior Priority Documents and (y) except as may be separately
otherwise agreed in writing by and between or among each Senior Priority Agent,
on behalf of itself and the Senior Priority Creditors represented thereby, if
the matter being consented to or the action being taken by the Senior Priority
Representative will affect any Series of Senior Priority Debt in a manner
different and materially adverse relative to the manner such matter or action
affects any other Series of Senior Priority Debt (except to the extent expressly
set forth in this Agreement), then “Requisite Senior Priority Holders” shall
mean (1) Senior Priority Secured Parties holding, in the aggregate, in excess of
50% of the aggregate principal amount of the Senior Priority Obligations (other
than Senior Priority Obligations in respect of Bank Products Agreements, Hedging
Agreements or Management Guarantees at any time and for so long as there are any
outstanding Senior Priority Obligations in respect of any Senior Priority Credit
Facility) and (2) Senior Priority Secured Parties holding, in the aggregate, in
excess of 50% of the aggregate principal amount of the applicable Series of
Senior Priority Debt (other than Senior Priority Obligations in respect of Bank
Products Agreements, Hedging Agreements or Management Guarantees at any time and
for so long as there are any outstanding Senior Priority Obligations in respect
of any Senior Priority Credit Facility).

 

 -18- 

 

 

“S&P” shall mean Standard & Poor’s Financial Services LLC, a division of S&P
Global, Inc., and its successors.

 

“Secured Parties” shall mean the Senior Priority Secured Parties and the Junior
Priority Secured Parties.

 

“Senior Priority Agent” shall mean any of the Term Loan Agent or any Additional
Agent under any Senior Priority Documents.

 

“Senior Priority Credit Facility” shall mean the Term Loan Credit Agreement and
any Additional Credit Facility in respect of any Senior Priority Obligations.

 

“Senior Priority Creditors” shall mean the Term Loan Secured Parties and any
Additional Credit Facility Secured Party in respect of any Senior Priority
Obligations.

 

“Senior Priority Debt” shall mean:

 

(1)         all Term Loan Obligations; and

 

(2)         any Additional Obligations of any Credit Party so long as on or
before the date on which the relevant Additional Indebtedness is incurred, such
Indebtedness is designated by the Company Representative as “Senior Priority
Debt” in the relevant Additional Indebtedness Designation delivered pursuant to
Section 7.11(a)(iii).

 

“Senior Priority Documents” shall mean the Term Loan Documents and any
Additional Documents in respect of any Senior Priority Obligations.

 

“Senior Priority Lien” shall mean a Lien granted (a) by a Term Loan Collateral
Document to the Term Loan Agent or (b) by an Additional Collateral Document to
any Additional Agent for the purpose of securing Senior Priority Obligations.

 

“Senior Priority Obligations” shall mean the Term Loan Obligations and any
Additional Obligations constituting Senior Priority Debt.

 

“Senior Priority Recovery” shall have the meaning set forth in Section 5.3.

 

“Senior Priority Representative” shall mean the Senior Priority Agent designated
by the Senior Priority Agents to act on behalf of the Senior Priority Agents
under this Agreement, acting in such capacity; provided that, at any time the
Base Intercreditor Agreement is in effect, the Senior Priority Representative
shall be the “Term Loan Collateral Representative” as defined under the Base
Intercreditor Agreement. If the Base Intercreditor Agreement is no longer in
effect, the Senior Priority Representative shall initially be the Term Loan
Agent under the Original Term Loan Credit Agreement while the Original Term Loan
Credit Agreement is in effect; if the Original Term Loan Credit Agreement is not
in effect, the Senior Priority Representative shall be (1) the Senior Priority
Agent under the relevant subsequent Term Loan Credit Agreement acting for the
Senior Priority Secured Parties, if any, or (2) if there is no subsequent Term
Loan Credit Agreement, or if the principal amount of the Term Loan Obligations
owed to the corresponding Senior Priority Secured Parties under any other
Additional Documents in respect of other Senior Priority Obligations exceeds the
principal amount of Term Loan Obligations owed to the relevant Senior Priority
Secured Parties under such subsequent Term Loan Credit Agreement, the Senior
Priority Agent under the Senior Priority Documents under which the relevant
Senior Priority Secured Parties are owed the greatest principal amount of Term
Loan Obligations (unless otherwise agreed in writing among the Senior Priority
Agents).

 

 -19- 

 

 

“Senior Priority Secured Parties” shall mean, at any time, all of the Senior
Priority Agents and all of the Senior Priority Creditors.

 

“Series of Junior Priority Debt” shall mean, severally, (a) the Indebtedness
outstanding under the Initial Junior Priority Credit Facility and (b) the
Indebtedness outstanding under any Additional Credit Facility in respect of or
constituting Junior Priority Debt.

 

“Series of Senior Priority Debt” shall mean, severally, (a) the Indebtedness
outstanding under the Term Loan Credit Agreement and (b) the Indebtedness
outstanding under any Additional Credit Facility in respect of or constituting
Senior Priority Debt.

 

“Specified Default” shall mean a Specified Default under any Term Loan Credit
Agreement, any Initial Junior Priority Credit Facility or any Additional Credit
Facility.

 

“Standstill Period” shall have the meaning set forth in Section 2.3(a).

 

“Subsidiary” of any Person shall mean a corporation, partnership, limited
liability company, or other entity (a) of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership, limited liability company or other entity are at
the time owned by such Person, or (b) the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person and, in the case of this clause (b), which is treated as a
consolidated subsidiary for accounting purposes.

 

 -20- 

 

 

“Temporary Cash Investments” shall mean any of the following: (i) any investment
in (x) direct obligations of the United States of America, Canada, the United
Kingdom, Switzerland, a member state of the European Union or any country in
whose currency funds are being held pending their application in the making of
an investment or capital expenditure by the Parent or a Restricted Subsidiary in
that country or with such funds, or any agency or instrumentality of any thereof
or obligations Guaranteed by the United States of America, Canada, the United
Kingdom, Switzerland or a member state of the European Union or any country in
whose currency funds are being held pending their application in the making of
an investment or capital expenditure by the Parent or a Restricted Subsidiary in
that country or with such funds, or any agency or instrumentality of any of the
foregoing, or obligations guaranteed by any of the foregoing or (y) direct
obligations of any foreign country recognized by the United States of America
rated at least “A” by S&P or “A-1” by Moody’s (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization), (ii) overnight bank deposits, and investments in time
deposit accounts, certificates of deposit, bankers’ acceptances and money market
deposits (or, with respect to foreign banks, similar instruments) maturing not
more than one year after the date of acquisition thereof issued by (x) any bank
or other institutional lender under this Agreement or the Term Loan Facility or
any affiliate thereof or (y) a bank or trust company that is organized under the
laws of the United States of America, any state thereof or any foreign country
recognized by the United States of America having capital and surplus
aggregating in excess of $250,000,000 (or the foreign currency equivalent
thereof) and whose long term debt is rated at least “A” by S&P or “A-1” by
Moody’s (or, in either case, the equivalent of such rating by such organization
or, if no rating of S&P or Moody’s then exists, the equivalent of such rating by
any nationally recognized rating organization) at the time such Investment is
made, (iii) repurchase obligations with a term of not more than 30 days for
underlying securities or instruments of the types described in clause (i) or
(ii) above entered into with a bank meeting the qualifications described in
clause (ii) above, (iv) Investments in commercial paper, maturing not more than
270 days after the date of acquisition, issued by a Person (other than that of
the Parent or any of its Subsidiaries), with a rating at the time as of which
any Investment therein is made of “P-2” (or higher) according to Moody’s or
“A-2” (or higher) according to S&P (or, in either case, the equivalent of such
rating by such organization or, if no rating of S&P or Moody’s then exists, the
equivalent of such rating by any nationally recognized rating organization),
(v) Investments in securities maturing not more than one year after the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least “A” by S&P or “A” by Moody’s (or, in
either case, the equivalent of such rating by such organization or, if no rating
of S&P or Moody’s then exists, the equivalent of such rating by any nationally
recognized rating organization), (vi) Indebtedness or Preferred Stock (other
than of the Parent or any of its Subsidiaries) having a rating of “A” or higher
by S&P or “A2” or higher by Moody’s (or, in either case, the equivalent of such
rating by such organization or, if no rating of S&P or Moody’s then exists, the
equivalent of such rating by any nationally recognized rating organization),
(vii) investment funds investing at least 95.0% of their assets in securities of
the type described in clauses (i) through (vi) above (which funds may also hold
reasonable amounts of cash pending investment and/or distribution), (viii) any
money market deposit accounts issued or offered by a domestic commercial bank or
a commercial bank organized and located in a country recognized by the United
States of America, in each case, having capital and surplus in excess of
$250,000,000 (or the foreign currency equivalent thereof), or investments in
money market funds subject to the risk limiting conditions of Rule 2a-7 (or any
successor rule) of the SEC under the Investment Company Act of 1940, as amended
and (ix) similar investments approved by the board of directors in the ordinary
course of business.

 

“Term Loan Agent” shall mean [           ]30 in its capacity as collateral agent
under the Term Loan Credit Agreement, together with its successors and assigns
in such capacity from time to time, whether under the Original Term Loan Credit
Agreement or any subsequent Term Loan Credit Agreement, as well as any Person
designated as the “Agent” or “Collateral Agent” under any Term Loan Credit
Agreement.

 

“Term Loan Bank Products Affiliate” shall mean any Person who (a) has entered
into a Bank Products Agreement with any Term Loan Credit Party with the
obligations of such Term Loan Credit Party thereunder being secured by one or
more Term Loan Collateral Documents, (b) was a Term Loan Agent, a Term Loan
Credit Agreement Lender or an Affiliate of a Term Loan Agent or a Term Loan
Credit Agreement Lender on the date hereof, or at the time of entry into such
Bank Products Agreement, or at the time of the designation referred to in the
following clause (c), and (c) has been designated by the Company Representative
in accordance with the terms of one or more Term Loan Collateral Documents
(provided that no Person shall, with respect to any Bank Products Agreement, be
at any time a Bank Products Affiliate hereunder with respect to more than one
Credit Facility).

 

 



30Insert name of Term Collateral Agent.

 

 -21- 

 

 

“Term Loan Bank Products Provider” shall mean any Person (other than a Term Loan
Bank Products Affiliate) that has entered into a Bank Products Agreement with a
Term Loan Credit Party with the obligations of such Term Loan Credit Party
thereunder being secured by one or more Term Loan Collateral Documents, as
designated by the Company Representative in accordance with the terms of one or
more Term Loan Collateral Documents (provided that no Person shall, with respect
to any Bank Products Agreement, be at any time a Bank Products Provider
hereunder with respect to more than one Credit Facility).

 

“Term Loan Borrower” shall mean the Company in its capacity as borrower under
the Term Loan Credit Agreement, together with its successors and assigns.

 

“Term Loan Collateral Documents” shall mean all “Security Documents” as defined
in the Original Term Loan Credit Agreement, and all other security agreements,
mortgages, deeds of trust and other collateral documents executed and delivered
in connection with any Term Loan Credit Agreement, and any other agreement,
document or instrument pursuant to which a Lien is granted securing any Term
Loan Obligations or under which rights or remedies with respect to such Liens
are governed, in each case as the same may be amended, supplemented or otherwise
modified from time to time.

 

“Term Loan Credit Agreement” shall mean (i) if the Original Term Loan Credit
Agreement is then in effect, the Original Term Loan Credit Agreement and
(ii) thereafter, if designated by the Company Representative, any other credit
agreement, loan agreement, note agreement, promissory note, indenture or other
agreement or instrument evidencing or governing the terms of any indebtedness or
other financial accommodation that complies with clause (1) of the definition of
“Additional Indebtedness” and has been incurred to refund, refinance,
restructure, replace, renew, repay, increase or extend (whether in whole or in
part and whether with the original agent and creditors or other agents and
creditors or otherwise) the indebtedness and other obligations outstanding under
(x) the Original Term Loan Credit Agreement or (y) any subsequent Term Loan
Credit Agreement (in each case, as amended, supplemented, waived or otherwise
modified from time to time); provided, that (a) such indebtedness or financial
accommodation is secured by a Lien ranking pari passu with the Lien securing the
First Lien Obligations (as such term is defined in the relevant Term Loan Credit
Agreement), and (b) the requisite creditors party to such Term Loan Credit
Agreement (or their agent or other representative on their behalf) shall agree,
by a joinder agreement substantially in the form of Exhibit C attached hereto or
otherwise in form and substance reasonably satisfactory to the Initial Junior
Priority Agent (if other than a Designated Agent) and any other Junior Priority
Agent, (other than any Designated Agent) (or, if there is no continuing Junior
Priority Agent other than any Designated Agent, as designated by the Company
Representative) that the obligations under such Term Loan Credit Agreement are
subject to the terms and provisions of this Agreement. Any reference to the Term
Loan Credit Agreement shall be deemed a reference to any Term Loan Credit
Agreement then in existence.

 

“Term Loan Credit Agreement Lender” shall mean one or more holders of
Indebtedness (or commitments therefor) that is or may be incurred under any Term
Loan Credit Agreement, together with their successors, assigns and transferees,
as well as any Person designated as a “Term Loan Credit Agreement Lender” under
any Term Loan Credit Agreement.

 

“Term Loan Credit Parties” shall mean the Term Loan Borrower, the Term Loan
Guarantors and each other direct or indirect Subsidiary of the Company or any of
its Affiliates that is now or hereafter becomes a party to any Term Loan
Document.

 

 -22- 

 

 

“Term Loan Documents” shall mean the Term Loan Credit Agreement, the Term Loan
Guarantees, the Term Loan Collateral Documents, any Bank Products Agreements
between any Term Loan Credit Party and any Term Loan Bank Products Affiliate or
any Term Loan Bank Products Provider, any Hedging Agreements between any Term
Loan Credit Party and any Term Loan Hedging Affiliate or Term Loan Hedging
Provider, any Management Guarantee in favor of a Term Loan Management Credit
Provider, and those other ancillary agreements as to which the Term Loan Agent
or any Term Loan Credit Agreement Lender is a party or a beneficiary and all
other agreements, instruments, documents and certificates, now or hereafter
executed by or on behalf of any Term Loan Credit Party or any of its respective
Subsidiaries or Affiliates, and delivered to the Term Loan Agent, in connection
with any of the foregoing or any Term Loan Credit Agreement, in each case as the
same may be amended, supplemented, waived or otherwise modified from time to
time.

 

“Term Loan Guarantees” shall mean that certain guarantee agreement dated as of
the date [hereof] [of the Base Intercreditor Agreement] by the Term Loan
Guarantors in favor of the Term Loan Agent, and all other guarantees of any Term
Loan Obligations of any Term Loan Credit Party by any other Term Loan Credit
Party in favor of any Term Loan Secured Party, in each case as amended,
supplemented, waived or otherwise modified from time to time.

 

“Term Loan Guarantors” shall mean the collective reference to each of the
Company’s Domestic Subsidiaries that is a guarantor under any of the Term Loan
Guarantees and any other Person who becomes a guarantor under any of the Term
Loan Guarantees, in each case unless and until released from its guarantee
obligations.

 

“Term Loan Hedging Affiliate” shall mean any Person who (a) has entered into a
Hedging Agreement with any Term Loan Credit Party with the obligations of such
Term Loan Credit Party thereunder being secured by one or more Term Loan
Collateral Documents, (b) was a Term Loan Agent, a Term Loan Credit Agreement
Lender or an Affiliate of a Term Loan Agent or a Term Loan Credit Agreement
Lender at the time of entry into such Hedging Agreement, or on or prior to the
date hereof, or at the time of the designation referred to in the following
clause (c) and (c) has been designated by the Company Representative in
accordance with the terms of one or more Term Loan Collateral Documents
(provided that no Person shall, with respect to any Hedging Agreement, be at any
time a Hedging Affiliate hereunder with respect to more than one Credit
Facility).

 

“Term Loan Hedging Provider” shall mean any Person (other than a Term Loan
Hedging Affiliate) that has entered into a Hedging Agreement with a Term Loan
Credit Party with the obligations of such Term Loan Credit Party thereunder
being secured by one or more Term Loan Collateral Documents, as designated by
the Company Representative in accordance with the terms of the Term Loan
Collateral Documents (provided that no Person shall, with respect to any Hedging
Agreement, be at any time a Hedging Provider hereunder with respect to more than
one Credit Facility).

 

“Term Loan Management Credit Provider” shall mean any Person who (a) is a
beneficiary of a Management Guarantee provided by an Term Loan Credit Party,
with the obligations of the applicable Term Loan Credit Party thereunder being
secured by one or more Term Loan Collateral Documents and (b) has been
designated by the Company Representative in accordance with the terms of one or
more Term Loan Collateral Documents (provided that no Person shall, with respect
to any Management Guarantee, be at any time a Management Credit Provider with
respect to more than one Credit Facility).

 

 -23- 

 

 

“Term Loan Obligations” shall mean any and all loans and all other obligations,
liabilities and indebtedness of every kind, nature and description, whether now
existing or hereafter arising, whether arising before, during or after the
commencement of any case with respect to any Term Loan Credit Party under the
Bankruptcy Code or any other Insolvency Proceeding, owing by each Term Loan
Credit Party from time to time to the Term Loan Agent, the Term Loan Credit
Agreement Lender, any Term Loan Bank Products Affiliate, Term Loan Hedging
Affiliate, Term Loan Bank Products Provider or Term Loan Hedging Provider or any
Term Loan Management Credit Provider, whether for principal, interest (including
interest, fees and expenses which, but for the commencement of an Insolvency
Proceeding with respect to such Term Loan Credit Party, would have accrued on
any Term Loan Obligation, whether or not a claim is allowed against such Term
Loan Credit Party for such interest, fees and expenses in the related Insolvency
Proceeding), reimbursement for amounts drawn under letters of credit, payments
for early termination of Hedging Agreements, fees, expenses, indemnification or
otherwise, and all other amounts owing or due under the terms of the Term Loan
Documents, as amended, restated, modified, renewed, refunded, replaced or
refinanced in whole or in part from time to time, including all “Obligations,”
as defined in the Original Term Loan Credit Agreement.

 

“Term Loan Secured Parties” shall mean the Term Loan Agent, all Term Loan Credit
Agreement Lenders together with all Term Loan Bank Products Affiliates, all Term
Loan Hedging Affiliates, all Term Loan Bank Product Providers, all Term Loan
Hedging Providers and all Term Loan Management Credit Providers and all
successors, assigns, transferees and replacements thereof, as well as any Person
designated as a “Term Loan Secured Party” under any Term Loan Credit Agreement.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same
may, from time to time, be in effect in the State of New York; provided that to
the extent that the Uniform Commercial Code is used to define any term in any
security document and such term is defined differently in differing Articles of
the Uniform Commercial Code, the definition of such term contained in Article 9
shall govern; provided, further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, publication or
priority of, or remedies with respect to, Liens of any Party is governed by the
Uniform Commercial Code or foreign personal property security laws as enacted
and in effect in a jurisdiction other than the State of New York, the term
“Uniform Commercial Code” will mean the Uniform Commercial Code or such foreign
personal property security laws as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.

 

“United States” shall mean the United States of America.

 

Section 1.3           Rules of Construction. Unless the context of this
Agreement clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the term “including” is
not limiting, and the term “or” has, except where otherwise indicated, the
inclusive meaning represented by the phrase “and/or.” The words “hereof”,
“herein”, “hereby”, “hereunder” and similar terms in this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement.
Article, section, subsection, clause, schedule, and exhibit references herein
are to this Agreement unless otherwise specified. Any reference in this
Agreement to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, refinancings,
renewals, replacements, restatements, substitutions, joinders, and supplements
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, refinancings,
renewals, replacements, restatements, substitutions, joinders, and supplements
set forth herein). Any reference herein to any Person shall be construed to
include such Person’s successors and assigns, and any reference herein to a
Person acting in a particular capacity shall be construed to include such
Person’s successors and assigns in that capacity. Any reference herein to the
repayment in full of an obligation shall mean the payment in full in cash of
such obligation, or in such other manner as may be approved in writing by the
requisite holders or representatives in respect of such obligation.

 

 -24- 

 

 

ARTICLE II

LIEN PRIORITY

 

Section 2.1           Agreement to Subordinate.

 

(a)          Notwithstanding (i) the date, time, method, manner, or order of
grant, attachment, or perfection (including any defect or deficiency or alleged
defect or deficiency in any of the foregoing) of any Liens granted to any Senior
Priority Agent or any Senior Priority Creditors in respect of all or any portion
of the Collateral, or of any Liens granted to any Junior Priority Agent or any
Junior Priority Creditors in respect of all or any portion of the Collateral,
and regardless of how any such Lien was acquired (whether by grant, statute,
operation of law, subrogation or otherwise), (ii) the order or time of filing or
recordation of any document or instrument for perfecting the Liens in favor of
any Senior Priority Agent, any Senior Priority Creditors, any Junior Priority
Agent or any Junior Priority Creditors in any Collateral, (iii) any provision of
the Uniform Commercial Code, the Bankruptcy Code or any other applicable law, or
of any Senior Priority Documents or Junior Priority Documents, (iv) whether any
Senior Priority Agent or any Junior Priority Agent, in each case either directly
or through agents, holds possession of, or has control over, all or any part of
the Collateral, (v) the fact that any such Liens in favor of any Senior Priority
Agent or any Senior Priority Creditors securing any of the Senior Priority
Obligations are (x) subordinated to any Lien securing any other obligation of
any Credit Party or (y) otherwise subordinated, voided, avoided, invalidated or
lapsed or (vi) any other circumstance of any kind or nature whatsoever, each
Junior Priority Agent, for and on behalf of itself and the Junior Priority
Creditors represented thereby, hereby agrees that:

 

(i)          any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any Junior Priority Agent or any Junior
Priority Creditor that secures all or any portion of the Junior Priority
Obligations shall be junior and subordinate in all respects to all Liens granted
to any of the Senior Priority Agents and the Senior Priority Creditors in the
Collateral to secure all or any portion of the Senior Priority Obligations;

 

(ii)         any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any Senior Priority Agent or any Senior
Priority Creditor that secures all or any portion of the Senior Priority
Obligations shall be senior and prior in all respects to all Liens granted to
any of the Junior Priority Agents and the Junior Priority Creditors in the
Collateral to secure all or any portion of the Junior Priority Obligations;

 

(iii)        except as otherwise provided in Sections 2.1(a)(11) and (12) of the
Base Intercreditor Agreement, any Lien in respect of all or any portion of the
Collateral now or hereafter held by or on behalf of any Senior Priority Agent or
any Senior Priority Creditor that secures all or any portion of the Senior
Priority Obligations shall be pari passu and equal in priority in all respects
with any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any other Senior Priority Agent or any other
Senior Priority Creditor that secures all or any portion of the Senior Priority
Obligations; and

 

 -25- 

 

 

(iv)        except as otherwise provided in Sections 2.1(a)(11) and (12) of the
Base Intercreditor Agreement, and except as may be separately otherwise agreed
in writing by and between or among any applicable Junior Priority Agents, in
each case on behalf of itself and the Junior Priority Secured Parties
represented thereby, any Lien in respect of all or any portion of the Collateral
now or hereafter held by or on behalf of any Junior Priority Agent or any Junior
Priority Creditor that secures all or any portion of the Junior Priority
Obligations shall be pari passu and equal in priority in all respects with any
Lien in respect of all or any portion of the Collateral now or hereafter held by
or on behalf of any other Junior Priority Agent or any other Junior Priority
Creditor that secures all or any portion of the Junior Priority Obligations.

 

(b)          Notwithstanding (i) the date, time, method, manner, or order of
grant, attachment, or perfection (including any defect or deficiency or alleged
defect or deficiency in any of the foregoing) of any Liens granted to any Senior
Priority Agent or any Senior Priority Creditors in respect of all or any portion
of the Collateral and regardless of how any such Lien was acquired (whether by
grant, statute, operation of law, subrogation or otherwise), (ii) the order or
time of filing or recordation of any document or instrument for perfecting the
Liens in favor of any other Senior Priority Agent or any other Senior Priority
Creditors in any Collateral, (iii) any provision of the Uniform Commercial Code,
the Bankruptcy Code or any other applicable law, or of any Senior Priority
Documents, (iv) whether any Senior Priority Agent, in each case either directly
or through agents, holds possession of, or has control over, all or any part of
the Collateral, (v) the fact that any such Liens in favor of any Senior Priority
Agent or any Senior Priority Creditors securing any of the Senior Priority
Obligations are (x) subordinated to any Lien securing any other obligation of
any Credit Party or (y) otherwise subordinated, voided, avoided, invalidated or
lapsed or (vi) any other circumstance of any kind or nature whatsoever, each
Senior Priority Agent, for and on behalf of itself and the Senior Priority
Creditors represented thereby, hereby agrees that, except as otherwise provided
in Sections 2.1(a)(11) and (12) of the Base Intercreditor Agreement or as may be
separately otherwise agreed in writing by and between or among any applicable
Senior Priority Agents, in each case on behalf of itself and the Senior Priority
Creditors represented thereby, any Lien in respect of all or any portion of the
Collateral now or hereafter held by or on behalf of any Senior Priority Agent or
any Senior Priority Creditor that secures all or any portion of the Senior
Priority Obligations shall be pari passu and equal in priority in all respects
with any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any other Senior Priority Agent or any other
Senior Priority Creditor that secures all or any portion of the Senior Priority
Obligations.

 

(c)          Notwithstanding (i) the date, time, method, manner, or order of
grant, attachment, or perfection (including any defect or deficiency or alleged
defect or deficiency in any of the foregoing) of any Liens granted to any Junior
Priority Agent or any Junior Priority Creditors in respect of all or any portion
of the Collateral and regardless of how any such Lien was acquired (whether by
grant, statute, operation of law, subrogation or otherwise), (ii) the order or
time of filing or recordation of any document or instrument for perfecting the
Liens in favor of any other Junior Priority Agent or any other Junior Priority
Creditors in any Collateral, (iii) any provision of the Uniform Commercial Code,
the Bankruptcy Code or any other applicable law, or of any Junior Priority
Documents, (iv) whether any Junior Priority Agent, in each case either directly
or through agents, holds possession of, or has control over, all or any part of
the Collateral, (v) the fact that any such Liens in favor of any Junior Priority
Agent or any Junior Priority Creditors securing any of the Junior Priority
Obligations are (x) subordinated to any Lien securing any other obligation of
any Credit Party or (y) otherwise subordinated, voided, avoided, invalidated or
lapsed or (vi) any other circumstance of any kind or nature whatsoever, each
Junior Priority Agent, for and on behalf of itself and the Junior Priority
Creditors represented thereby, hereby agrees that, except as otherwise provided
in Sections 2.1(a)(11) and (12) of the Base Intercreditor Agreement or as may be
separately otherwise agreed in writing by and between or among any applicable
Junior Priority Agents, in each case on behalf of itself and the Junior Priority
Creditors represented thereby, any Lien in respect of all or any portion of the
Collateral now or hereafter held by or on behalf of any Junior Priority Agent or
any Junior Priority Creditor that secures all or any portion of the Junior
Priority Obligations shall be pari passu and equal in priority in all respects
with any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any other Junior Priority Agent or any other
Junior Priority Creditor that secures all or any portion of the Junior Priority
Obligations.

 

 -26- 

 

 

(d)          Notwithstanding any failure by any Senior Priority Secured Party to
perfect its security interests in the Collateral or any avoidance, invalidation,
priming or subordination by any third party or court of competent jurisdiction
(including in any Insolvency Proceeding) of the security interests in the
Collateral granted to any of the Senior Priority Secured Parties, the priority
and rights as (x) between the respective classes of Senior Priority Secured
Parties, and (y) between the Senior Priority Secured Parties, on the one hand,
and the Junior Priority Secured Parties, on the other hand, with respect to the
Collateral shall be as set forth herein. Notwithstanding any failure by any
Junior Priority Secured Party to perfect its security interests in the
Collateral or any avoidance, invalidation, priming or subordination by any third
party or court of competent jurisdiction of the security interests in the
Collateral granted to any of the Junior Priority Secured Parties, the priority
and rights as between the respective classes of Junior Priority Secured Parties
with respect to the Collateral shall be as set forth herein. Lien priority as
among the Senior Priority Obligations and the Junior Priority Obligations with
respect to any Collateral will be governed solely by this Agreement, except as
may be separately otherwise agreed in writing by or among any applicable Parties
to the extent permitted pursuant to this Agreement and the Base Intercreditor
Agreement (as applicable).

 

(e)          The Term Loan Agent, for and on behalf of itself and the Term Loan
Secured Parties, acknowledges and agrees that (x) concurrently herewith, the
Initial Junior Priority Agent, for the benefit of itself and the Initial Junior
Priority Secured Parties, has been granted Junior Priority Liens upon all of the
Collateral in which the Term Loan Agent has been granted Senior Priority Liens,
and the Term Loan Agent hereby consents thereto, and (y) one or more Additional
Agents, each on behalf of itself and any Additional Credit Facility Secured
Parties represented thereby, may be granted Senior Priority Liens or Junior
Priority Liens upon all of the Collateral in which the Term Loan Agent has been
granted Senior Priority Liens, and the Term Loan Agent hereby consents thereto.

 

(f)          The Initial Junior Priority Agent, for and on behalf of itself and
the Initial Junior Priority Secured Parties, acknowledges and agrees that (x)
the Term Loan Agent, for the benefit of itself and the Term Loan Secured
Parties, has been granted Senior Priority Liens upon all of the Collateral in
which the Initial Junior Priority Agent has been granted Junior Priority Liens,
and the Initial Junior Priority Agent hereby consents thereto, and (y) one or
more Additional Agents, each on behalf of itself and any Additional Credit
Facility Secured Parties represented thereby, may be granted Senior Priority
Liens or Junior Priority Liens upon all of the Collateral in which the Initial
Junior Priority Agent has been granted Junior Priority Liens, and the Initial
Junior Priority Agent hereby consents thereto.

 

 -27- 

 

 

(g)          Each Additional Agent, for and on behalf of itself and any
Additional Credit Facility Secured Parties represented thereby, acknowledges and
agrees that, (x) the Term Loan Agent, for the benefit of itself and the Term
Loan Secured Parties, has been granted Senior Priority Liens upon all of the
Collateral in which such Additional Agent is being granted Liens, and such
Additional Agent hereby consents thereto, (y) concurrently herewith, the Initial
Junior Priority Agent, for the benefit of itself and the Initial Junior Priority
Secured Parties, has been granted Junior Priority Liens upon all of the
Collateral in which such Additional Agent is being granted Liens, and such
Additional Agent hereby consents thereto, and (z) one or more other Additional
Agents, each on behalf of itself and any Additional Credit Facility Secured
Parties represented thereby, have been or may be granted Senior Priority Liens
or Junior Priority Liens upon all of the Collateral in which such Additional
Agent is being granted Liens, and such Additional Agent hereby consents thereto.

 

(h)          Lien priority as among the Additional Obligations, the Term Loan
Obligations and the Initial Junior Priority Obligations with respect to any
Collateral will be governed solely by this Agreement and, as applicable, the
Base Intercreditor Agreement, except as may be separately otherwise agreed in
writing by or among any applicable Parties to the extent permitted pursuant to
this Agreement and the Base Intercreditor Agreement (as applicable).

 

(i)          Each Senior Priority Agent, for and on behalf of itself and the
relevant Senior Priority Secured Parties represented thereby, hereby
acknowledges and agrees that it is the intention of the Senior Priority Secured
Parties of each Series of Senior Priority Debt that the holders of Senior
Priority Obligations of such Series of Senior Priority Debt (and not the Senior
Priority Secured Parties of any other Series of Senior Priority Debt) bear the
risk of (i) any determination by a court of competent jurisdiction that (x) any
of the Senior Priority Obligations of such Series of Senior Priority Debt are
unenforceable under applicable law or are subordinated to any other obligations
(other than another Series of Senior Priority Debt), (y) any of the Senior
Priority Obligations of such Series of Senior Priority Debt do not have an
enforceable security interest in any of the Collateral securing any other Series
of Senior Priority Debt and/or (z) any intervening security interest exists
securing any other obligations (other than another Series of Senior Priority
Debt) on a basis ranking prior to the security interest of such Series of Senior
Priority Debt but junior to the security interest of any other Series of Senior
Priority Debt or (ii) the existence of any Collateral for any other Series of
Senior Priority Debt that is not also Collateral for the other Series of Senior
Priority Debt (any such condition referred to in the foregoing clauses (i) or
(ii) with respect to any Series of Senior Priority Debt, an “Impairment” of such
Series of Senior Priority Debt). In the event of any Impairment with respect to
any Series of Senior Priority Debt, the results of such Impairment shall be
borne solely by the holders of such Series of Senior Priority Debt, and the
rights of the holders of such Series of Senior Priority Debt (including the
right to receive distributions in respect of such Series of Senior Priority Debt
pursuant to Section 4.1) set forth herein shall be modified to the extent
necessary so that the effects of such Impairment are borne solely by the holders
of the Series of Senior Priority Debt subject to such Impairment.

 

(j)          Each Junior Priority Agent, for and on behalf of itself and the
relevant Junior Priority Secured Parties represented thereby, hereby
acknowledges and agrees that it is the intention of the Junior Priority Secured
Parties of each Series of Junior Priority Debt that the holders of Junior
Priority Obligations of such Series of Junior Priority Debt (and not the Junior
Priority Secured Parties of any other Series of Junior Priority Debt) bear the
risk of (i) any determination by a court of competent jurisdiction that (x) any
of the Junior Priority Obligations of such Series of Junior Priority Debt are
unenforceable under applicable law or are subordinated to any other obligations
(other than another Series of Junior Priority Debt), (y) any of the Junior
Priority Obligations of such Series of Junior Priority Debt do not have an
enforceable security interest in any of the Collateral securing any other Series
of Junior Priority Debt and/or (z) any intervening security interest exists
securing any other obligations (other than another Series of Junior Priority
Debt) on a basis ranking prior to the security interest of such Series of Junior
Priority Debt but junior to the security interest of any other Series of Junior
Priority Debt or (ii) the existence of any Collateral for any other Series of
Junior Priority Debt that is not also Collateral for the other Series of Junior
Priority Debt (any such condition referred to in the foregoing clauses (i) or
(ii) with respect to any Series of Junior Priority Debt, an “Impairment” of such
Series of Junior Priority Debt). In the event of any Impairment with respect to
any Series of Junior Priority Debt, the results of such Impairment shall be
borne solely by the holders of such Series of Junior Priority Debt, and the
rights of the holders of such Series of Junior Priority Debt (including the
right to receive distributions in respect of such Series of Junior Priority Debt
pursuant to Section 4.1) set forth herein shall be modified to the extent
necessary so that the effects of such Impairment are borne solely by the holders
of the Series of Junior Priority Debt subject to such Impairment.

 

 -28- 

 

 

(k)          The subordination of Liens by each Junior Priority Agent in favor
of the Senior Priority Agents shall not be deemed to subordinate the Liens of
any Junior Priority Agent to the Liens of any other Person. The provision of
pari passu and equal priority as between Liens of any Senior Priority Agent and
Liens of any other Senior Priority Agent, in each case as set forth herein,
shall not be deemed to provide that the Liens of the Senior Priority Agent will
be pari passu or of equal priority with the Liens of any other Person, or to
subordinate any Liens of any Senior Priority Agent to the Liens of any Person.
The provision of pari passu and equal priority as between Liens of any Junior
Priority Agent and Liens of any other Junior Priority Agent, in each case as set
forth herein, shall not be deemed to provide that the Liens of the Junior
Priority Agent will be pari passu or of equal priority with the Liens of any
other Person.

 

(l)          So long as the Discharge of Senior Priority Obligations has not
occurred, the parties hereto agree that in the event that any Borrower shall, or
shall permit any other Grantor to, grant or permit any additional Liens, or take
any action to perfect any additional Liens, on any asset or property to secure
any Junior Priority Obligation and have not also granted a Lien on such asset or
property to secure the Senior Priority Obligations and taken all actions to
perfect such Liens, then, without limiting any other rights and remedies
available to any Senior Priority Agent and/or the other Senior Priority Secured
Parties, each Junior Priority Agent, for and on behalf of itself and the Junior
Lien Secured Parties for which it is a Junior Priority Agent, and each other
Junior Priority Secured Party (by its acceptance of the benefits of the Junior
Priority Documents), agrees that any amounts received by or distributed to any
of them pursuant to or as a result of Liens granted in contravention of this
Section 2.1(l) shall be subject to Section 4.1(d).

 

Section 2.2           Waiver of Right to Contest Liens.

 

(a)          Each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Creditors represented thereby, agrees that it and they shall not
(and hereby waives any right to) take any action to contest or challenge (or
assist or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of, or the allowability of any claims asserted by, any Senior Priority Agent or
any Senior Priority Creditor in respect of the Collateral, or the provisions of
this Agreement. Except to the extent expressly set forth in this Agreement, each
Junior Priority Agent, for and on behalf of itself and the Junior Priority
Creditors represented thereby, agrees that no Junior Priority Agent or Junior
Priority Creditor will take any action that would interfere with any Exercise of
Secured Creditor Remedies undertaken by any Senior Priority Agent or any Senior
Priority Creditor under the Senior Priority Documents with respect to the
Collateral. Except to the extent expressly set forth in this Agreement, each
Junior Priority Agent, for and on behalf of itself and the Junior Priority
Creditors represented thereby, hereby waives any and all rights it or such
Junior Priority Creditors may have as a junior lien creditor or otherwise to
contest, protest, object to or interfere with the manner in which any Senior
Priority Agent or any Senior Priority Creditor seeks to enforce its Liens in any
Collateral.

 

 -29- 

 

 

(b)          Except as may be separately otherwise agreed in writing by and
between or among any applicable Junior Priority Agents, in each case on behalf
of itself and any Junior Priority Creditors represented thereby, each Junior
Priority Agent, for and on behalf of itself and the Junior Priority Creditors
represented thereby, agrees that it and they shall not (and hereby waives any
right to) take any action to contest or challenge (or assist or support any
other Person in contesting or challenging), directly or indirectly, whether or
not in any proceeding (including in any Insolvency Proceeding), the validity,
priority, enforceability, or perfection of the Liens of any other Junior
Priority Agent or any other Junior Priority Creditor in respect of the
Collateral, or the provisions of this Agreement. Except to the extent expressly
set forth in this Agreement, or as may be separately otherwise agreed in writing
by and between or among any applicable Junior Priority Agents, each Junior
Priority Agent, for and on behalf of itself and the Junior Priority Creditors
represented thereby, agrees that none of such Junior Priority Agent and Junior
Priority Creditors will take any action that would interfere with any Exercise
of Secured Creditor Remedies undertaken by any Junior Priority Agent or any
Junior Priority Creditor under the Junior Priority Documents with respect to the
Collateral. Except to the extent expressly set forth in this Agreement, or as
may be separately otherwise agreed in writing by and between or among any
applicable Junior Priority Agents, each Junior Priority Agent, for and on behalf
of itself and the Junior Priority Creditors represented thereby, hereby waives
any and all rights it or such Junior Priority Creditors may have as a junior
lien creditor or otherwise to contest, protest, object to or interfere with the
manner in which any Junior Priority Agent or any Junior Priority Creditor seeks
to enforce its Liens in any Collateral so long as such other Junior Priority
Agent or Junior Priority Creditor is not prohibited from taking such action
under this Agreement.

 

(c)          The assertion of priority rights established under the terms of
this Agreement or in any separate writing contemplated hereby between any of the
parties hereto shall not be considered a challenge to Lien priority of any Party
prohibited by this Section 2.2.

 

Section 2.3           Remedies Standstill.

 

(a)          Each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Creditors represented thereby, agrees that, until the Discharge
of Senior Priority Obligations, such Junior Priority Agent and such Junior
Priority Creditors:

 

(i)          will not, and will not seek to, Exercise Any Secured Creditor
Remedies (or institute or join in any action or proceeding with respect to the
Exercise of Secured Creditor Remedies) with respect to the Collateral without
the written consent of the Senior Priority Representative; provided that any
Junior Priority Agent may Exercise Any Secured Creditor Remedies (other than any
Secured Creditor Remedies the exercise of which is otherwise prohibited by this
Agreement, including Section 6) after a period of 180 consecutive days has
elapsed from the date of delivery of written notice by such Junior Priority
Agent to each Senior Priority Agent stating that an Event of Default (as defined
under the applicable Junior Priority Credit Facility) has occurred and is
continuing thereunder and that the Junior Priority Obligations are currently due
and payable in full (whether as a result of acceleration or otherwise) and
stating its intention to Exercise Any Secured Creditor Remedies (the “Standstill
Period”), and then such Junior Priority Agent may Exercise Any Secured Creditor
Remedies only so long as (1) no Event of Default relating to the payment of
interest, principal, fees or other Senior Priority Obligations shall have
occurred and be continuing and (2) no Senior Priority Secured Party shall have
commenced (or attempted to commence or given notice of its intent to commence)
the Exercise of Secured Creditor Remedies with respect to the Collateral
(including seeking relief from the automatic stay or any other stay in any
Insolvency Proceeding), and

 

 -30- 

 

 

(ii)         will not knowingly take, receive or accept any Proceeds of the
Collateral, it being understood and agreed that the temporary deposit of
Proceeds of Collateral in a Deposit Account controlled by the Junior Priority
Representative shall not constitute a breach of this Agreement so long as such
Proceeds are promptly remitted to the Senior Priority Representative.

 

From and after the Discharge of Senior Priority Obligations (or prior thereto
upon obtaining the written consent of each Senior Priority Agent), any Junior
Priority Agent and any Junior Priority Creditor may Exercise Any Secured
Creditor Remedies under the Junior Priority Documents or applicable law as to
any Collateral; provided, however, that any Exercise of Secured Creditor
Remedies with respect to any Collateral by any Junior Priority Agent or any
Junior Priority Creditor is at all times subject to the provisions of this
Agreement, including Section 4.1. Notwithstanding anything to the contrary
contained herein, any Junior Priority Agent or any Junior Priority Secured Party
may:

 

file a claim or statement of interest with respect to the Junior Priority
Obligations; provided that an Insolvency Proceeding has been commenced by or
against any Credit Party;

 

take any action (not adverse to the priority status of the Liens on the Senior
Priority Collateral, or the rights of the Senior Priority Agent or any of the
Senior Priority Secured Parties to exercise rights, powers, and/or remedies in
respect thereof, including those under Article VI) in order to create, prove,
perfect, preserve or protect (but not enforce) its Lien on and rights in, and
the perfection and priority of its Lien on, any of the Senior Priority
Collateral;

 

file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Junior
Priority Secured Parties represented thereby or of the same Series of Senior
Priority Debt, in accordance with the terms of this Agreement;

 

file any pleadings, objections, motions or agreements which assert rights or
interests available to unsecured creditors of the Credit Parties arising under
either any Insolvency Proceeding or applicable non-bankruptcy law, in each case
not inconsistent with or prohibited by the terms of this Agreement or applicable
law (including the Bankruptcy Laws of any applicable jurisdiction); and

 

vote on any Plan of Reorganization, file any proof of claim, make other filings
and make any arguments and motions (including in support of or opposition to, as
applicable, the confirmation or approval of any Plan of Reorganization) that
are, in each case, in accordance with the terms of this Agreement.

 

 -31- 

 

 

(b)          Any Senior Priority Agent, for and on behalf of itself and any
Senior Priority Creditors represented thereby, agrees that such Senior Priority
Agent and such Senior Priority Creditors will not, (except as may be separately
otherwise agreed in writing by and between or among all Senior Priority Agents,
in each case on behalf of itself and the Senior Priority Creditors represented
thereby), and will not seek to, Exercise Any Secured Creditor Remedies (or
institute or join in any action or proceeding with respect to the Exercise of
Secured Creditor Remedies) with respect to any of the Collateral without the
written consent of the Senior Priority Representative and will not knowingly
take, receive or accept any Proceeds of Collateral (except as may be separately
otherwise agreed in writing by and between or among all Senior Priority Agents,
in each case on behalf of itself and the Senior Priority Creditors represented
thereby), it being understood and agreed that the temporary deposit of Proceeds
of Collateral in a Deposit Account controlled by such Senior Priority Agent
shall not constitute a breach of this Agreement so long as such Proceeds are
promptly remitted to the Senior Priority Representative; provided that nothing
in this sentence shall prohibit any Senior Priority Agent from taking such
actions in its capacity as Senior Priority Representative, if applicable. The
Senior Priority Representative may Exercise Any Secured Creditor Remedies under
the Senior Priority Collateral Documents or applicable law as to any Collateral;
provided, however, that any Exercise of Secured Creditor Remedies with respect
to any Collateral by the Senior Priority Representative is at all times subject
to the provisions of this Agreement, including Section 4.1 hereof and of the
Base Intercreditor Agreement.

 

Section 2.4           Exercise of Rights.

 

(a)          No Other Restrictions. Except as expressly set forth in this
Agreement, each Agent and each Creditor shall have any and all rights and
remedies it may have as a creditor under applicable law, including the right to
the Exercise of Secured Creditor Remedies (except as may be separately otherwise
agreed in writing by and between or among any applicable Parties, solely as
among such Parties and the Creditors represented thereby); provided, however,
that the Exercise of Secured Creditor Remedies with respect to the Collateral
shall be subject to the Lien Priority and to the provisions of this Agreement,
including Section 4.1. Each Senior Priority Agent may enforce the provisions of
the applicable Senior Priority Documents, each Junior Priority Agent may enforce
the provisions of the applicable Junior Priority Documents, and each Agent may
Exercise Any Secured Creditor Remedies, all in such order and in such manner as
each may determine in the exercise of its sole discretion, consistent with the
terms of this Agreement and mandatory provisions of applicable law (except as
may be separately otherwise agreed in writing by and between or among any
applicable Parties, solely as among such Parties and the Creditors represented
thereby); provided, however, that each Agent agrees to provide to each other
such Party copies of any notices that it is required under applicable law to
deliver to any Credit Party; provided, further, however, that any Senior
Priority Agent’s failure to provide any such copies to any other such Party
shall not impair any Senior Priority Agent’s rights hereunder or under any of
the applicable Senior Priority Documents, and any Junior Priority Agent’s
failure to provide any such copies to any other such Party shall not impair any
Junior Priority Agent’s rights hereunder or under any of the applicable Junior
Priority Documents. Each Agent agrees for and on behalf of itself and each
Creditor represented thereby that such Agent and each such Creditor will not
institute or join in any suit, Insolvency Proceeding or other proceeding or
assert in any suit, Insolvency Proceeding or other proceeding any claim, (x) in
the case of any Junior Priority Agent and any Junior Priority Creditor
represented thereby, against any Senior Priority Secured Party, and (y) in the
case of any Senior Priority Agent and any Senior Priority Creditor represented
thereby, against any Junior Priority Secured Party, seeking damages from or
other relief by way of specific performance, instructions or otherwise, with
respect to any action taken or omitted to be taken by such Person with respect
to the Collateral that is consistent with the terms of this Agreement, and none
of such Persons shall be liable for any such action taken or omitted to be
taken. Except as may be separately otherwise agreed in writing by and between or
among any applicable Senior Priority Agents, in each case on behalf of itself
and the Senior Priority Creditors represented thereby, each Senior Priority
Agent agrees for and on behalf of any Senior Priority Creditors represented
thereby that such Agent and each such Creditor will not institute or join in any
suit, Insolvency Proceeding or other proceeding or assert in any suit,
Insolvency Proceeding or other proceeding any claim against any other Senior
Priority Agent or any Senior Priority Creditor represented thereby seeking
damages from or other relief by way of specific performance, instructions or
otherwise, with respect to any action taken or omitted to be taken by such
Person with respect to the Collateral that is consistent with the terms of this
Agreement, and none of such Persons shall be liable for any such action taken or
omitted to be taken. Except as may be separately otherwise agreed in writing by
and between or among any Junior Priority Agents, in each case on behalf of
itself and the Junior Priority Creditors represented thereby, each Junior
Priority Agent agrees for and on behalf of any Junior Priority Creditors
represented thereby that such Agent and each such Creditor will not institute or
join in any suit, Insolvency Proceeding or other proceeding or assert in any
suit, Insolvency Proceeding or other proceeding any claim against any other
Junior Priority Agent or any Junior Priority Creditor represented thereby
seeking damages from or other relief by way of specific performance,
instructions or otherwise, with respect to any action taken or omitted to be
taken by such Person with respect to the Collateral that is consistent with the
terms of this Agreement, and none of such Persons shall be liable for any such
action taken or omitted to be taken.

 

 -32- 

 

 

(b)          Release of Liens. Without limiting any release permitted under the
Base Intercreditor Agreement, in the event of (A) any private or public sale of
all or any portion of the Collateral in connection with any Exercise of Secured
Creditor Remedies by or with the consent of the Senior Priority Representative,
(B) any sale, transfer or other disposition of all or any portion of the
Collateral, so long as such sale, transfer or other disposition is then
permitted by the Senior Priority Documents, (C) the release of the Senior
Priority Secured Parties’ Liens on all or any portion of the Collateral which
release under clause (C) shall have been approved by all of the requisite Senior
Priority Secured Parties (as determined pursuant to the applicable Senior
Priority Documents), in the case of clauses (B) and (C) only to the extent
occurring prior to the Discharge of Senior Priority Obligations and not in
connection with a Discharge of Senior Priority Obligations (and irrespective of
whether an Event of Default has occurred) or (D) the termination and discharge
of a subsidiary guaranty in accordance with the terms thereof, each Junior
Priority Agent agrees, for and on behalf of itself and the Junior Priority
Creditors represented thereby, that (x) so long as, if applicable, the net cash
proceeds of any such sale, if any, described in clause (A) above are applied as
provided in Section 4.1 of the Base Intercreditor Agreement as supplemented by
Section 4.1 hereof and there is a corresponding release of the Liens securing
the Senior Priority Obligations, such sale, transfer, disposition or release
will be free and clear of the Liens on such Collateral securing the Junior
Priority Obligations and (y) such Junior Priority Secured Parties’ Liens with
respect to the Collateral so sold, transferred, disposed or released shall
terminate and be automatically released without further action. In furtherance
of, and subject to, the foregoing, each Junior Priority Agent agrees that it
will execute any and all Lien releases or other documents reasonably requested
by any Senior Priority Agent in connection therewith, so long as the net cash
proceeds, if any, from such sale described in clause (A) above of such
Collateral are applied in accordance with the terms of this Agreement. Each
Junior Priority Agent hereby appoints the Senior Priority Representative and any
officer or duly authorized person of the Senior Priority Representative, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power of attorney in the place and stead of such Junior Priority
Agent and in the name of such Junior Priority Agent or in the Senior Priority
Representative’s own name, from time to time, in the Senior Priority
Representative’s sole discretion, for the purposes of carrying out the terms of
this paragraph, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this paragraph, including, without limitation, any
financing statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).

 

 -33- 

 

 

Section 2.5           [Reserved.]

 

Section 2.6           Waiver of Marshalling. Until the Discharge of Senior
Priority Obligations, each Junior Priority Agent, on behalf of itself and the
Junior Priority Secured Parties represented thereby, agrees not to assert and
hereby waives, to the fullest extent permitted by law, any right to demand,
request, plead or otherwise assert or otherwise claim the benefit of, any
marshalling or other similar right that may otherwise be available under
applicable law with respect to the Collateral or any other similar rights a
junior secured creditor may have under applicable law.

 

ARTICLE III

 

ACTIONS OF THE PARTIES

 

Section 3.1           Certain Actions Permitted. Notwithstanding anything herein
to the contrary, each Agent may make such demands or file such claims in respect
of the Senior Priority Obligations or Junior Priority Obligations, as
applicable, owed to such Agent and the Creditors represented thereby as are
necessary to prevent the waiver or bar of such claims under applicable statutes
of limitations or other statutes, court orders, or rules of procedure at any
time.

 

Section 3.2           Agent for Perfection.

 

(a)          Subject to the provisions of the Base Intercreditor Agreement with
respect to ABL Priority Collateral, each Credit Party shall deliver all Control
Collateral when required to be delivered pursuant to the Credit Documents to (x)
until the Discharge of Senior Priority Obligations, the Senior Priority
Representative and (y) thereafter, the Junior Priority Representative.

 

(b)          None of the Senior Priority Agents, the Senior Priority
Representative or the Senior Priority Secured Parties shall be responsible for
perfecting and maintaining the perfection of Liens with respect to the
Collateral for the benefit of the Junior Priority Representatives or the Junior
Priority Secured Parties.

 

(c)          Subject to the provisions of the Base Intercreditor Agreement with
respect to ABL Priority Collateral, in the event that any Secured Party receives
any Collateral or Proceeds of the Collateral in violation of the terms of this
Agreement, then such Secured Party shall promptly pay over such Proceeds or
Collateral to (x) until the Discharge of Senior Priority Obligations, the Senior
Priority Representative, and (y) thereafter, the Junior Priority Representative,
in the same form as received with any necessary endorsements, for application in
accordance with the provisions of Section 4.1 of the Base Intercreditor
Agreement, as supplemented by Section 4.1 hereof.

 

Section 3.3           Sharing of Information and Access. In the event that any
Junior Priority Agent shall, in the exercise of its rights under the applicable
Junior Priority Collateral Documents or otherwise, receive possession or control
of any books and records of any Credit Party that contain information
identifying or pertaining to the Collateral, such Junior Priority Agent shall,
upon request from any other Agent, and as promptly as practicable thereafter,
either make available to such Agent such books and records for inspection and
duplication or provide to such Agent copies thereof. In the event that any
Senior Priority Agent shall, in the exercise of its rights under the applicable
Senior Priority Collateral Documents or otherwise, receive possession or control
of any books and records of any Senior Priority Credit Party that contain
information identifying or pertaining to the Collateral, such Senior Priority
Agent shall, upon request from any other Agent, and as promptly as practicable
thereafter, either make available to such Agent such books and records for
inspection and duplication or provide to such Agent copies thereof.

 

 -34- 

 

 

Section 3.4           Insurance. Proceeds of Collateral include insurance
proceeds and, therefore, the Lien Priority shall govern the ultimate disposition
of casualty insurance proceeds. Subject to the provisions of the Base
Intercreditor Agreement with respect to ABL Priority Collateral, the Senior
Priority Representative shall be named as additional insured or loss payee, as
applicable, with respect to all insurance policies relating to Collateral.
Subject to the provisions of the Base Intercreditor Agreement with respect to
ABL Priority Collateral, the Senior Priority Representative shall have the sole
and exclusive right, as against any Secured Party, to adjust settlement of
insurance claims in the event of any covered loss, theft or destruction of
Collateral. Subject to the provisions of the Base Intercreditor Agreement with
respect to ABL Priority Collateral, all proceeds of such insurance shall be
remitted to the Senior Priority Representative, and each other Agent shall
cooperate (if necessary) in a reasonable manner in effecting the payment of
insurance proceeds in accordance with Section 4.1. If any Junior Priority
Secured Party shall, at any time, receive any proceeds of any such insurance
policy or any such award in contravention of this Agreement, it shall pay such
proceeds over to the Senior Priority Representative in accordance with the terms
of Section 4.1.

 

Section 3.5           No Additional Rights for the Credit Parties Hereunder.
Except as provided in Section 3.6, if any Secured Party shall enforce its rights
or remedies in violation of the terms of this Agreement, the Credit Parties
shall not be entitled to use such violation as a defense to any action by any
Secured Party, nor to assert such violation as a counterclaim or basis for set
off or recoupment against any Secured Party.

 

Section 3.6           Actions upon Breach. If any Junior Priority Secured Party,
contrary to this Agreement, commences or participates in any action or
proceeding against the Credit Parties or the Collateral, the Credit Parties,
with the prior written consent of the Senior Priority Representative, may
interpose as a defense or dilatory plea the making of this Agreement, and any
Senior Priority Secured Party may intervene and interpose such defense or plea
in its own name or in the name of the Credit Parties. Should any Junior Priority
Secured Party, contrary to this Agreement, in any way take, or attempt or
threaten to take, any action with respect to the Collateral (including any
attempt to realize upon or enforce any remedy with respect to this Agreement),
or fail to take any action required by this Agreement, any Senior Priority Agent
(in its own name or in the name of the Credit Parties) may obtain relief against
such Junior Priority Secured Party by injunction, specific performance and/or
other appropriate equitable relief, it being understood and agreed by each
Junior Priority Agent, for and on behalf of itself and each Junior Priority
Creditor represented thereby, that the Senior Priority Secured Parties’ damages
from such actions may be difficult to ascertain and may be irreparable, and each
Junior Priority Agent on behalf of itself and each Junior Priority Secured
Creditor represented thereby, waives any defense that the Senior Priority
Secured Parties cannot demonstrate damages or be made whole by the awarding of
damages.

 

 -35- 

 

 

ARTICLE IV

 

APPLICATION OF PROCEEDS

 

Section 4.1           Application of Proceeds.

 

(a)          Revolving Nature of Certain Term Loan Obligations. Each Agent, for
and on behalf of itself and the Secured Parties represented thereby, expressly
acknowledges and agrees that (i) Term Loan Credit Agreements may include a
revolving commitment, that in the ordinary course of business any Term Loan
Agent and Term Loan Credit Agreement Lender may apply payments and make advances
thereunder and (ii) the amount of Term Loan Obligations that may be outstanding
thereunder at any time or from time to time may be increased or reduced and
subsequently reborrowed, and that the terms of Term Loan Obligations thereunder
may be modified, extended or amended from time to time, and that the aggregate
amount of Term Loan Obligations thereunder may be increased, replaced or
refinanced, in each event, without notice to or consent by any other Secured
Parties and without affecting the provisions hereof; provided, however, that
from and after the date on which any Term Loan Agent or Term Loan Credit
Agreement Lender commences the Exercise of Secured Creditor Remedies, all
amounts received by any such Term Loan Agent or Term Loan Credit Agreement
Lender as a result of such Exercise of Secured Creditor Remedies shall be
applied as specified in this Section 4.1. The Lien Priority shall not be altered
or otherwise affected by any such amendment, modification, supplement,
extension, repayment, reborrowing, increase, replacement, renewal, restatement
or refinancing of the Term Loan Obligations, the Initial Junior Priority
Obligations, or any Additional Obligations, or any portion thereof.

 

(b)          Revolving Nature of Certain Junior Priority Obligations. Each
Agent, for and on behalf of itself and the Secured Parties represented thereby,
expressly acknowledges and agrees that (x) Junior Priority Credit Facilities may
include a revolving commitment, that in the ordinary course of business any
Junior Priority Agent and Junior Priority Secured Parties may apply payments and
make advances thereunder and (y) the amount of Junior Priority Obligations that
may be outstanding thereunder at any time or from time to time may be increased
or reduced and subsequently reborrowed, and that the terms of Junior Priority
Obligations thereunder may be modified, extended or amended from time to time,
and that the aggregate amount of Junior Priority Obligations thereunder may be
increased, replaced or refinanced, in each event, without notice to or consent
by any other Secured Parties and without affecting the provisions hereof;
provided, however, that from and after the date on which any Junior Priority
Agent or Junior Priority Secured Party commences the Exercise of Secured
Creditor Remedies, all amounts received by any such Junior Priority Agent or
Junior Priority Secured Party as a result of such Exercise of Secured Creditor
Remedies shall be applied as specified in this Section 4.1. The Lien Priority
shall not be altered or otherwise affected by any such amendment, modification,
supplement, extension, repayment, reborrowing, increase, replacement, renewal,
restatement or refinancing of the Term Loan Obligations, the Initial Junior
Priority Obligations, or any Additional Obligations, or any portion thereof.

 

(c)          Revolving Nature of Certain Additional Obligations. Each Agent, for
and on behalf of itself and the Secured Parties represented thereby, expressly
acknowledges and agrees that (x) Additional Credit Facilities may include a
revolving commitment, that in the ordinary course of business any Additional
Agent and Additional Credit Facility Secured Parties may apply payments and make
advances thereunder and (y) the amount of Additional Obligations that may be
outstanding thereunder at any time or from time to time may be increased or
reduced and subsequently reborrowed, and that the terms of Additional
Obligations thereunder may be modified, extended or amended from time to time,
and that the aggregate amount of Additional Obligations thereunder may be
increased, replaced or refinanced, in each event, without notice to or consent
by any other Secured Parties and without affecting the provisions hereof;
provided, however, that from and after the date on which any Additional Agent or
Additional Credit Facility Secured Party commences the Exercise of Secured
Creditor Remedies, all amounts received by any such Additional Agent or
Additional Credit Facility Secured Party as a result of such Exercise of Secured
Creditor Remedies shall be applied as specified in this Section 4.1. The Lien
Priority shall not be altered or otherwise affected by any such amendment,
modification, supplement, extension, repayment, reborrowing, increase,
replacement, renewal, restatement or refinancing of the Term Loan Obligations,
the Initial Junior Priority Obligations, or any Additional Obligations, or any
portion thereof.

 

 -36- 

 

 

(d)          Application of Proceeds of Collateral. This Agreement constitutes a
separate agreement in writing as contemplated by clauses 4.1(c) third and 4.1(d)
second of the Base Intercreditor Agreement. The parties hereto agree that any
Proceeds of Collateral to be allocated under such clauses of the Base
Intercreditor Agreement will be allocated first to the Senior Priority
Obligations in accordance with the Base Intercreditor Agreement until the
Discharge of Senior Priority Obligations, and then only after such Discharge of
Senior Priority Obligations to the Junior Priority Obligations, and each Junior
Priority Agent agrees, for and on behalf of itself and the Junior Priority
Creditors represented thereby, that after the Discharge of Senior Priority
Obligations the remaining Proceeds of Collateral shall be applied,

 

first, to the payment of costs and expenses of each Junior Priority Agent, as
applicable,

 

second, to the payment of Junior Priority Obligations owing to the Junior
Priority Secured Parties represented by each Junior Priority Agent in accordance
with the applicable Junior Priority Credit Facility, which payment shall be made
between and among the Junior Priority Obligations owing to Junior Priority
Secured Parties represented by different Junior Priority Agents on a pro rata
basis (except as may be separately otherwise agreed in writing by and between or
among any applicable Junior Priority Agents, in each case on behalf of itself
and the Junior Priority Secured Parties represented thereby), and

 

third, the balance, if any, to the Credit Parties or to whomsoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct.

 

Each Junior Priority Agent shall provide the Junior Priority Representative with
such information about the Junior Priority Obligations owing to the Junior
Priority Secured Parties represented by it as they may reasonably request in
order to carry out the purposes of this Section 4.1.

 

(e)          Limited Obligation or Liability. In exercising remedies, whether as
a secured creditor or otherwise, no Senior Priority Agent shall have any
obligation or liability to any Junior Priority Secured Party, or (except as may
be separately agreed in writing by and between or among any applicable Senior
Priority Agents, in each case on behalf of itself and the Senior Priority
Creditors represented thereby) to any other Senior Priority Secured Party, in
each case regarding the adequacy of any Proceeds or for any action or omission,
save and except solely for an action or omission that breaches the express
obligations undertaken by such Senior Priority Agent under the terms of this
Agreement. In exercising remedies, whether as a secured creditor or otherwise,
no Junior Priority Agent shall have any obligation or liability (except as may
be separately agreed in writing by and between or among any applicable Junior
Priority Agents, in each case on behalf of itself and the Junior Priority
Creditors represented thereby) to any other Junior Priority Secured Party, in
each case regarding the adequacy of any Proceeds or for any action or omission,
save and except solely for an action or omission that breaches the express
obligations undertaken by such Junior Priority Agent under the terms of this
Agreement.

 

 -37- 

 

 

(f)          Turnover of Cash Collateral After Discharge. Subject to the
obligations of each Senior Priority Agent under the Base Intercreditor Agreement
with respect to ABL Priority Collateral, upon the Discharge of Senior Priority
Obligations, each Senior Priority Agent shall deliver to the Junior Priority
Representative or shall execute such documents as the Company Representative or
as the Junior Priority Representative may reasonably request to enable it to
have control over any Cash Collateral or Control Collateral still in such Senior
Priority Agent’s possession, custody or control in the same form as received
with any necessary endorsements, or as a court of competent jurisdiction may
otherwise direct. As between any Junior Priority Agent and any other Junior
Priority Agent, any such Cash Collateral or Control Collateral held by any such
Party shall be held by it subject to the terms and conditions of Section 3.2.

 

Section 4.2           Specific Performance. Each Agent is hereby authorized to
demand specific performance of this Agreement, whether or not any Credit Party
shall have complied with any of the provisions of any of the Credit Documents,
at any time when any other Party shall have failed to comply with any of the
provisions of this Agreement applicable to it. Each Agent, for and on behalf of
itself and the Secured Parties represented thereby, hereby irrevocably waives
any defense based on the adequacy of a remedy at law that might be asserted as a
bar to such remedy of specific performance.

 

ARTICLE V

 

INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

 

Section 5.1           Notice of Acceptance and Other Waivers.

 

(a)          All Senior Priority Obligations at any time made or incurred by any
Credit Party shall be deemed to have been made or incurred in reliance upon this
Agreement, and each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Creditors represented thereby, hereby waives notice of
acceptance of, or proof of reliance by any Senior Priority Agent or any Senior
Priority Creditors on, this Agreement, and notice of the existence, increase,
renewal, extension, accrual, creation, or nonpayment of all or any part of the
Senior Priority Obligations.

 

(b)          None of the Senior Priority Agents (including any Senior Priority
Agent in its capacity as Senior Priority Representative, if applicable), the
Senior Priority Creditors, or any of their respective Affiliates, or any of the
respective directors, officers, employees, or agents of any of the foregoing,
shall be liable for failure to demand, collect, or realize upon any of the
Collateral or any Proceeds, or for any delay in doing so, or shall be under any
obligation to sell or otherwise dispose of any Collateral or Proceeds thereof or
to take any other action whatsoever with regard to the Collateral or any part or
Proceeds thereof, except as specifically provided in this Agreement and the Base
Intercreditor Agreement. If any Senior Priority Agent or Senior Priority
Creditor honors (or fails to honor) a request by any relevant Borrower for an
extension of credit pursuant to any Senior Priority Credit Facility or any other
Senior Priority Document, whether or not such Senior Priority Agent or Senior
Priority Creditor has knowledge that the honoring of (or failure to honor) any
such request would constitute a default under the terms of any Junior Priority
Credit Facility or any other Junior Priority Document (but not a default under
this Agreement) or would constitute an act, condition, or event that, with the
giving of notice or the passage of time, or both, would constitute such a
default, or if any Senior Priority Agent or Senior Priority Creditor otherwise
exercises any of its contractual rights or remedies under any Senior Priority
Documents (subject to the express terms and conditions hereof), no Senior
Priority Agent or Senior Priority Creditor shall have any liability whatsoever
to any Junior Priority Agent or Junior Priority Creditor as a result of such
action, omission, or exercise, in each case so long as any such exercise does
not breach the express terms and provisions of this Agreement. Each Senior
Priority Secured Party shall be entitled to manage and supervise its loans and
extensions of credit under the relevant Senior Priority Credit Facility and
other Senior Priority Documents as it may, in its sole discretion, deem
appropriate, and may manage its loans and extensions of credit without regard to
any rights or interests that the Junior Priority Agents or Junior Priority
Creditors have in the Collateral, except as otherwise expressly set forth in
this Agreement. Each Junior Priority Agent, on behalf of itself and the Junior
Priority Creditors represented thereby, agrees that no Senior Priority Agent or
Senior Priority Creditor shall incur any liability as a result of a sale, lease,
license, application, or other disposition of all or any portion of the
Collateral or Proceeds thereof pursuant to the Senior Priority Documents, in
each case so long as such disposition is conducted in accordance with mandatory
provisions of applicable law and does not breach the provisions of this
Agreement.

 

 -38- 

 

 

Section 5.2           Modifications to Senior Priority Documents and Junior
Priority Documents.

 

(a)          Each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Creditors represented thereby, hereby agrees that, without
affecting the obligations of such Junior Priority Secured Parties hereunder,
each Senior Priority Agent and the Senior Priority Creditors represented thereby
may, at any time and from time to time, in their sole discretion without the
consent of or notice to any Junior Priority Secured Party (except to the extent
such notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to any such Junior Priority
Secured Party or impairing or releasing the subordination provided for herein,
amend, restate, supplement, replace, refinance, extend, consolidate,
restructure, or otherwise modify any of the Senior Priority Documents in any
manner whatsoever, including, to:

 

(i)          change the manner, place, time, or terms of payment or renew, alter
or increase, all or any of the Senior Priority Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Senior Priority Obligations or
any of the Senior Priority Documents;

 

(ii)         subject to Section 2.5 of the Base Intercreditor Agreement, retain
or obtain a Lien on any Property of any Person to secure any of the Senior
Priority Obligations, and in connection therewith to enter into any additional
Senior Priority Documents;

 

(iii)        amend, or grant any waiver, compromise, or release with respect to,
or consent to any departure from, any guarantee or other obligations of any
Person obligated in any manner under or in respect of the Senior Priority
Obligations;

 

(iv)        subject to Section 2.4 of the Base Intercreditor Agreement, release
its Lien on any Collateral or other Property;

 

(v)         exercise or refrain from exercising any rights against any Credit
Party or any other Person;

 

 -39- 

 

 

(vi)        subject to Section 2.5 of the Base Intercreditor Agreement, retain
or obtain the primary or secondary obligation of any other Person with respect
to any of the Senior Priority Obligations; and

 

(vii)       otherwise manage and supervise the Senior Priority Obligations as
the applicable Senior Priority Agent shall deem appropriate.

 

(b)          Each Senior Priority Agent, for and on behalf of itself and the
Senior Priority Creditors represented thereby, hereby agrees that, without
affecting the obligations of such Senior Priority Secured Parties hereunder, and
except as otherwise provided in the Base Intercreditor Agreement, each Junior
Priority Agent and the Junior Priority Creditors represented thereby may, at any
time and from time to time, in their sole discretion without the consent of or
notice to any such Senior Priority Secured Party (except to the extent such
notice or consent is required pursuant to the express provisions of this
Agreement and/or the Base Intercreditor Agreement), and without incurring any
liability to any such Senior Priority Secured Party or impairing or releasing
the priority provided for herein, amend, restate, supplement, replace,
refinance, extend, consolidate, restructure, or otherwise modify any of the
Junior Priority Documents in any manner whatsoever, including, to:

 

(i)          change the manner, place, time, or terms of payment or renew, alter
or increase, all or any of the Junior Priority Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Junior Priority Obligations or
any of the Junior Priority Documents;

 

(ii)         subject to Section 2.5 of the Base Intercreditor Agreement, retain
or obtain a Lien on any Property of any Person to secure any of the Junior
Priority Obligations, and in connection therewith to enter into any additional
Junior Priority Documents;

 

(iii)        amend, or grant any waiver, compromise, or release with respect to,
or consent to any departure from, any guarantee or other obligations of any
Person obligated in any manner under or in respect of the Junior Priority
Obligations;

 

(iv)        subject to Section 2.4 of the Base Intercreditor Agreement, release
its Lien on any Collateral or other Property;

 

(v)         exercise or refrain from exercising any rights against any Credit
Party or any other Person;

 

(vi)        subject to Section 2.5 of the Base Intercreditor Agreement, retain
or obtain the primary or secondary obligation of any other Person with respect
to any of the Junior Priority Obligations; and

 

(vii)       otherwise manage and supervise the Junior Priority Obligations as
the Junior Priority Agent shall deem appropriate.

 

(c)          Each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Secured Parties represented thereby, agrees that each Junior
Priority Collateral Document shall include the following language (or language
to similar effect):

 

 -40- 

 

 

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to [name of Junior Priority Agent] pursuant to this Agreement and the
exercise of any right or remedy by [name of Junior Priority Agent] hereunder are
subject to the provisions of the Intercreditor Agreement, dated as of
[          ], 20[ ] (as amended, supplemented or otherwise modified, replaced or
refinanced from time to time, the “Junior Lien Intercreditor Agreement”),
initially among[          ], as Term Loan Agent, [          ], as Initial Junior
Priority Agent, and certain other persons party or that may become party thereto
from time to time. In the event of any conflict between the terms of the Junior
Lien Intercreditor Agreement and this Agreement, the terms of the Junior Lien
Intercreditor Agreement shall govern and control.”

 

In addition, each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Secured Parties represented thereby, agrees that each Junior
Priority Collateral Document consisting of a mortgage covering any Collateral
consisting of real estate shall contain language appropriate to reflect the
subordination of such Junior Priority Collateral Documents to the Senior
Priority Documents covering such Collateral.

 

(d)          Except, in each case, as may be separately otherwise agreed in
writing by and between or among any applicable Senior Priority Agents, in each
case on behalf of itself and the Senior Priority Creditors represented thereby,
and except as otherwise provided in the Base Intercreditor Agreement, each
Senior Priority Agent, for and on behalf of itself and the Senior Priority
Creditors represented thereby, hereby agrees that, without affecting the
obligations of such Senior Priority Secured Parties hereunder, any other Senior
Priority Agent and any Senior Priority Creditors represented thereby may, at any
time and from time to time, in their sole discretion without the consent of or
notice to any such Senior Priority Secured Party (except to the extent such
notice or consent is required pursuant to the express provisions of this
Agreement and/or the Base Intercreditor Agreement), and without incurring any
liability to any such Senior Priority Secured Party, amend, restate, supplement,
replace, refinance, extend, consolidate, restructure, or otherwise modify any of
the Senior Priority Documents to which such other Senior Priority Agent or any
Senior Priority Creditor represented thereby is party or beneficiary in any
manner whatsoever, including, to:

 

(i)          change the manner, place, time, or terms of payment or renew, alter
or increase, all or any of the Senior Priority Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Senior Priority Obligations or
any of the Senior Priority Documents;

 

(ii)         subject to Section 2.5 of the Base Intercreditor Agreement, retain
or obtain a Lien on any Property of any Person to secure any of the Senior
Priority Obligations, and in connection therewith to enter into any Senior
Priority Documents;

 

(iii)        amend, or grant any waiver, compromise, or release with respect to,
or consent to any departure from, any guarantee or other obligations of any
Person obligated in any manner under or in respect of the Senior Priority
Obligations;

 

(iv)        subject to Section 2.4 of the Base Intercreditor Agreement, release
its Lien on any Collateral or other Property;

 

(v)         exercise or refrain from exercising any rights against any Credit
Party or any other Person;

 

 -41- 

 

 

(vi)        subject to Section 2.5 of the Base Intercreditor Agreement, retain
or obtain the primary or secondary obligation of any other Person with respect
to any of the Senior Priority Obligations; and

 

(vii)       otherwise manage and supervise the Senior Priority Obligations as
such other Senior Priority Agent shall deem appropriate.

 

(e)          Except, in each case, as may be separately otherwise agreed in
writing by and between or among any applicable Junior Priority Agents, in each
case on behalf of itself and the Junior Priority Creditors represented thereby,
each Junior Priority Agent, for and on behalf of itself and the Junior Priority
Creditors represented thereby, hereby agrees that, without affecting the
obligations of such Junior Priority Secured Parties hereunder, any other Junior
Priority Agent and any Junior Priority Creditors represented thereby may, at any
time and from time to time, in their sole discretion without the consent of or
notice to any such Junior Priority Secured Party (except to the extent such
notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to any such Junior Priority
Secured Party, amend, restate, supplement, replace, refinance, extend,
consolidate, restructure, or otherwise modify any of the Junior Priority
Documents to which such other Junior Priority Agent or any Junior Priority
Creditor represented thereby is party or beneficiary in any manner whatsoever,
including, to:

 

(i)          change the manner, place, time, or terms of payment or renew, alter
or increase, all or any of the Junior Priority Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Junior Priority Obligations or
any of the Junior Priority Documents;

 

(ii)         subject to Section 2.5 of the Base Intercreditor Agreement, retain
or obtain a Lien on any Property of any Person to secure any of the Junior
Priority Obligations, and in connection therewith to enter into any Junior
Priority Documents;

 

(iii)        amend, or grant any waiver, compromise, or release with respect to,
or consent to any departure from, any guarantee or other obligations of any
Person obligated in any manner under or in respect of the Junior Priority
Obligations;

 

(iv)        subject to Section 2.4 of the Base Intercreditor Agreement, release
its Lien on any Collateral or other Property;

 

(v)         exercise or refrain from exercising any rights against any Credit
Party or any other Person;

 

(vi)        subject to Section 2.5 of the Base Intercreditor Agreement, retain
or obtain the primary or secondary obligation of any other Person with respect
to any of the Junior Priority Obligations; and

 

(vii)       otherwise manage and supervise the Junior Priority Obligations as
such other Junior Priority Agent shall deem appropriate.

 

 -42- 

 

 

(f)          The Senior Priority Obligations and the Junior Priority Obligations
may be refunded, replaced or refinanced, in whole or in part, in each case,
without notice to, or the consent (except to the extent a consent is required to
permit the refunding, replacement or refinancing transaction under any Senior
Priority Document or any Junior Priority Document) of any Senior Priority Agent,
Senior Priority Creditors, Junior Priority Agent or Junior Priority Creditors,
as the case may be, all without affecting the Lien Priorities provided for
herein or the other provisions hereof; provided, however, that, if the
Indebtedness refunding, replacing or refinancing any such Senior Priority
Obligations or Junior Priority Obligations is to constitute Senior Priority
Obligations or Junior Priority Obligations hereunder (as designated by the
Company Representative), as the case may be, the holders of such Indebtedness
(or an authorized agent or trustee on their behalf) shall bind themselves in
writing to the terms of this Agreement pursuant to a joinder substantially in
the form of Exhibit C hereto or otherwise in form and substance reasonably
satisfactory to the Senior Priority Agents (other than any Designated Agent) and
Junior Priority Agents (other than any Designated Agent) (or, if there is no
continuing Agent other than Designated Agents, as designated by the Company
Representative), and any such refunding, replacement or refinancing transaction
shall be in accordance with any applicable provisions of the Senior Priority
Documents and the Junior Priority Documents then in effect. For the avoidance of
doubt, the Senior Priority Obligations and Junior Priority Obligations may be
refunded, replaced or refinanced, in whole or in part, in each case, without
notice to, or the consent (except to the extent a consent is required to permit
the refunding, replacement or refinancing transaction under any Senior Priority
Document or any Junior Priority Document) of any Senior Priority Agent, Senior
Priority Creditors, Junior Priority Agent or Junior Priority Creditors, as the
case may be, through the incurrence of Additional Indebtedness, subject to
Section 7.11 hereof and, if applicable, Section 7.11 of the Base Intercreditor
Agreement.

 

Section 5.3           Reinstatement and Continuation of Agreement. If any Senior
Priority Agent or Senior Priority Creditor is required in any Insolvency
Proceeding or otherwise to turn over or otherwise pay to the estate of any
Credit Party or any other Person any payment made in satisfaction of all or any
portion of the Senior Priority Obligations (a “Senior Priority Recovery”), then
the relevant Senior Priority Obligations shall be reinstated to the extent of
such Senior Priority Recovery. In the event that (a) this Agreement shall have
been terminated prior to such Senior Priority Recovery and (b) there exist any
Junior Priority Obligations at the time of such Senior Priority Recovery, then
this Agreement shall be reinstated in full force and effect in the event of such
Senior Priority Recovery, and such prior termination shall not diminish,
release, discharge, impair, or otherwise affect the obligations of the Parties
from such date of reinstatement. All rights, interests, agreements, and
obligations of each Agent, each Senior Priority Creditor, and each Junior
Priority Creditor under this Agreement shall remain in full force and effect and
shall continue irrespective of the commencement of, or any discharge,
confirmation, conversion, or dismissal of, any Insolvency Proceeding by or
against any Credit Party or any other circumstance which otherwise might
constitute a defense available to, or a discharge of, any Credit Party in
respect of the Senior Priority Obligations or the Junior Priority Obligations.
No priority or right of any Senior Priority Agent or any Senior Priority
Creditor shall at any time be prejudiced or impaired in any way by any act or
failure to act on the part of any Borrower or any Guarantor or by the
noncompliance by any Person with the terms, provisions, or covenants of any of
the Senior Priority Documents, regardless of any knowledge thereof which any
Senior Priority Agent or any Senior Priority Creditor may have.

 

 -43- 

 

 

ARTICLE VI

 

INSOLVENCY PROCEEDINGS

 

Section 6.1           DIP Financing.

 

(a)          If any Borrower or any Guarantor shall be subject to any Insolvency
Proceeding in the United States at any time after the Discharge of ABL
Collateral Obligations (as defined in the Base Intercreditor Agreement) and
prior to the Discharge of Senior Priority Obligations, and any Senior Priority
Agent, or any Senior Priority Creditors, shall agree to provide any Borrower or
any Guarantor with, or consent to a third party providing, any financing under
Section 364 of the Bankruptcy Code or consent to any order for the use of cash
collateral under Section 363 of the Bankruptcy Code (“DIP Financing”), with such
DIP Financing to be secured by all or any portion of the Collateral (including
assets that, but for the application of Section 552 of the Bankruptcy Code would
be Collateral), then any Junior Priority Agent, each on behalf of itself and any
Junior Priority Secured Parties represented thereby, agrees that it will raise
no objection and will not directly or indirectly support or act in concert with
any other party raising an objection to such DIP Financing or to the Liens
securing the same on the grounds of a failure to provide “adequate protection”
for the Liens of any Junior Priority Agent securing the Junior Priority
Obligations or on any other grounds (and will not request any adequate
protection solely as a result of such DIP Financing), so long as (i) such Junior
Priority Agent retains its Lien on the Collateral to secure the relevant Junior
Priority Obligations (in each case, including Proceeds thereof arising after the
commencement of the case under the Bankruptcy Code) and such Lien has the same
priority as existed prior to the commencement of the case under the Bankruptcy
Code and (ii) if the Senior Priority Agent receives an adequate protection Lien
on post-petition assets of the debtor to secure the Senior Priority Obligations,
as the case may be, each Junior Priority Agent also receives an adequate
protection Lien on such post-petition assets of the debtor to secure the
relevant Junior Priority Obligations, provided that (x) such Liens in favor of
the Senior Priority Agent and the Junior Priority Agent shall be subject to the
provisions of Section 6.1(b) hereof and the relevant provisions of Section 6.1
of the Base Intercreditor Agreement, and (y) the foregoing provisions of this
Section 6.1(a) shall not prevent any Junior Priority Agent and the Junior
Priority Secured Parties from objecting to any provision in any DIP Financing
relating to any provision or content of a Plan of Reorganization that is not a
Conforming Plan Reorganization.

 

(b)          All Liens granted to any Senior Priority Agent or Junior Priority
Agent in any Insolvency Proceeding, whether as adequate protection or otherwise,
are intended by the Parties to be and shall be deemed to be subject to the Lien
Priority and the other terms and conditions of this Agreement; provided,
however, that the foregoing shall not alter any super-priority of any Liens
securing any DIP Financing in accordance with this Section 6.1 and, if
applicable, Section 6.1 of the Base intercreditor Agreement.

 

Section 6.2           Relief from Stay. Until the Discharge of Senior Priority
Obligations, each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Creditors represented thereby, agrees not to seek relief from
the automatic stay or any other stay in any Insolvency Proceeding in respect of
any portion of the Collateral without each Senior Priority Agent’s express
written consent.

 

 -44- 

 

 

Section 6.3           No Contest. Each Junior Priority Agent, for and on behalf
of itself and the Junior Priority Creditors represented thereby, agrees that,
prior to the Discharge of Senior Priority Obligations, none of them shall
contest (or directly or indirectly support any other Person contesting) (i) any
request by any Senior Priority Agent or Senior Priority Creditor for adequate
protection of its interest in the Collateral (unless in contravention of Section
6.1 hereof), or (ii) any objection by any Senior Priority Agent or Senior
Priority Creditor to any motion, relief, action or proceeding based on a claim
by such Senior Priority Agent or Senior Priority Creditor that its interests in
the Collateral (unless in contravention of Section 6.1 hereof) are not
adequately protected (or any other similar request under any law applicable to
an Insolvency Proceeding), so long as any Liens granted to such Senior Priority
Agent as adequate protection of its interests are subject to this Agreement.
Except as may be separately otherwise agreed in writing by and between or among
any applicable Senior Priority Agents, in each case on behalf of itself and any
Senior Priority Creditors represented thereby, any Senior Priority Agent, for
and on behalf of itself and any Senior Priority Creditors represented thereby,
agrees that, prior to the applicable Discharge of Senior Priority Obligations,
none of them shall contest (or directly or indirectly support any other Person
contesting) (a) any request by any other Senior Priority Agent or any Senior
Priority Creditor represented by such other Senior Priority Agent for adequate
protection of its interest in the Collateral (unless in contravention of Section
6.1 hereof), or (b) any objection by such other Senior Priority Agent or any
Senior Priority Creditor to any motion, relief, action, or proceeding based on a
claim by such other Senior Priority Agent or any Senior Priority Creditor
represented by such other Senior Priority Agent that its interests in the
Collateral (unless in contravention of Section 6.1 hereof) are not adequately
protected (or any other similar request under any law applicable to an
Insolvency Proceeding), so long as any Liens granted to such other Senior
Priority Agent as adequate protection of its interests are subject to this
Agreement. Except as may be separately otherwise agreed in writing by and
between or among any applicable Junior Priority Agents, in each case on behalf
of itself and any Junior Priority Creditors represented thereby, any Junior
Priority Agent, for and on behalf of itself and any Junior Priority Creditors
represented thereby, agrees that, prior to the applicable Discharge of Junior
Priority Obligations, none of them shall contest (or directly or indirectly
support any other Person contesting) (a) any request by any other Junior
Priority Agent or any Junior Priority Creditor represented by such other Junior
Priority Agent for adequate protection of its interest in the Collateral (unless
in contravention of Section 6.1 hereof), or (b) any objection by such other
Junior Priority Agent or any Junior Priority Creditor to any motion, relief,
action, or proceeding based on a claim by such other Junior Priority Agent or
any Junior Priority Creditor represented by such other Junior Priority Agent
that its interests in the Collateral (unless in contravention of Section 6.1
hereof) are not adequately protected (or any other similar request under any law
applicable to an Insolvency Proceeding), so long as any Liens granted to such
other Junior Priority Agent as adequate protection of its interests are subject
to this Agreement.

 

Section 6.4           Asset Sales. Each Junior Priority Agent agrees, for and on
behalf of itself and the Junior Priority Creditors represented thereby, that it
will not oppose any sale consented to by any Senior Priority Agent of any
Collateral pursuant to Section 363(f) of the Bankruptcy Code (or any similar
provision under the law applicable to any Insolvency Proceeding) so long as the
proceeds of such sale are applied in accordance with the Base Intercreditor
Agreement as supplemented by this Agreement.

 

 -45- 

 

 

Section 6.5           Separate Grants of Security and Separate Classification.
Each Secured Party acknowledges and agrees that (i) the grants of Liens pursuant
to the Senior Priority Security Documents and the Junior Priority Security
Documents constitute separate and distinct grants of Liens and (ii) because of,
among other things, their differing rights in the Collateral, the Senior
Priority Obligations are fundamentally different from the Junior Priority
Obligations and must be separately classified in any Plan of Reorganization
proposed, confirmed or adopted in an Insolvency Proceeding. To further
effectuate the intent of the parties as provided in the immediately preceding
sentence, if it is held by a court of competent jurisdiction that the claims of
the Senior Priority Secured Parties, on the one hand, and the Junior Priority
Secured Parties, on the other hand, in respect of the Collateral constitute only
one secured claim (rather than separate classes of senior and junior secured
claims), then the Secured Parties hereby acknowledge and agree that all
distributions shall be made as if there were separate classes of Senior Priority
Obligation claims and Junior Priority Obligation claims against the Credit
Parties, with the effect being that, to the extent that the aggregate value of
the Collateral is sufficient (for this purpose ignoring all claims held by the
Junior Priority Secured Parties), the Senior Priority Secured Parties shall be
entitled to receive, in addition to amounts distributed to them in respect of
principal, prepetition interest and other claims, all amounts owing in respect
of post-petition interest, fees and expenses that is available from the
Collateral for each of the Senior Priority Secured Parties, before any
distribution is made in respect of the claims held by the Junior Priority
Secured Parties, with the Junior Priority Secured Parties hereby acknowledging
and agreeing to turn over to the Senior Priority Secured Parties amounts
otherwise received or receivable by them to the extent necessary to effectuate
the intent of this sentence, even if such turnover has the effect of reducing
the aggregate recoveries. The foregoing sentence is subject to any separate
agreement by and between any Additional Agent, on behalf of itself and the
Additional Credit Facility Secured Parties represented thereby, and any other
Additional Agent, on behalf of itself and the Additional Credit Facility Secured
Parties represented thereby, with respect to the Obligations owing to any such
Additional Agent and Additional Credit Facility Secured Parties.

 

Section 6.6           Enforceability. The provisions of this Agreement are
intended to be and shall be enforceable as a “subordination agreement” under
Section 510(a) of the Bankruptcy Code.

 

Section 6.7           Senior Priority Obligations Unconditional. All rights of
the Senior Priority Agents hereunder, and all agreements and obligations of the
Junior Priority Agents and the Credit Parties (to the extent applicable)
hereunder, shall remain in full force and effect irrespective of:

 

(i)          any lack of validity or enforceability of any Senior Priority
Document;

 

(ii)         any change in the time, place or manner of payment of, or in any
other term of, all or any portion of the Senior Priority Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any
Senior Priority Document;

 

(iii)        any exchange, release, voiding, avoidance or non-perfection of any
security interest in any Collateral or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the Senior Priority Obligations or any guarantee
thereof;

 

(iv)        the commencement of any Insolvency Proceeding in respect of the
Company or any other Credit Party; or

 

(v)         any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Credit Party in respect of the Senior
Priority Obligations, or of any of the Junior Priority Agent or any Credit
Party, to the extent applicable, in respect of this Agreement.

 

Section 6.8           Junior Priority Obligations Unconditional. All rights of
the Junior Priority Agents hereunder, and all agreements and obligations of the
Senior Priority Agents and the Credit Parties (to the extent applicable)
hereunder, shall remain in full force and effect irrespective of:

 

 -46- 

 

 

(i)          any lack of validity or enforceability of any Junior Priority
Document;

 

(ii)         any change in the time, place or manner of payment of, or in any
other term of, all or any portion of the Junior Priority Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any
Junior Priority Document;

 

(iii)        any exchange, release, voiding, avoidance or non perfection of any
security interest in any Collateral, or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the Junior Priority Obligations or any guarantee
thereof;

 

(iv)        the commencement of any Insolvency Proceeding in respect of the
Company or any other Credit Party; or

 

(v)         any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Credit Party in respect of the Junior
Priority Obligations, or of any of the Senior Priority Agent or any Credit
Party, to the extent applicable, in respect of this Agreement.

 

Section 6.9           Adequate Protection. Except as expressly provided in this
Agreement (including Section 6.1 and this Section 6.9), nothing in this
Agreement shall limit the rights of any Agent and the Secured Parties
represented thereby from seeking or requesting adequate protection with respect
to their interests in the applicable Collateral in any Insolvency Proceeding,
including adequate protection in the form of a cash payment, periodic cash
payments, cash payments of interest, additional collateral or otherwise;
provided that (a) in the event that any Junior Priority Agent, on behalf of
itself or any of the Junior Priority Creditors represented thereby, seeks or
requests adequate protection in respect of the relevant Junior Priority
Obligations and such adequate protection is granted in the form of a Lien on
additional collateral comprising assets of the type of assets that constitute
Collateral, then each Junior Priority Agent, on behalf of itself and the Junior
Priority Creditors represented thereby, agrees that (i) each Senior Priority
Agent shall also be granted a senior Lien on such collateral as security for the
Senior Priority Obligations owing to such Senior Priority Agent and the Senior
Priority Secured Parties represented thereby, and that any Lien on such
collateral securing the Junior Priority Obligations shall be junior to any Lien
on such collateral securing the Senior Priority Obligations and (ii) each other
Junior Priority Agent shall also be granted a pari passu Lien on such collateral
as security for the Junior Priority Obligations owing to such other Junior
Priority Agent and the Junior Priority Secured Parties represented thereby, and
that any such Lien on such collateral securing such Junior Priority Obligations
shall be pari passu to each such other Lien on such collateral securing such
other Junior Priority Obligations (except as may be separately otherwise agreed
in writing by and between or among any applicable Junior Priority Agents, in
each case on behalf of itself and the Junior Priority Secured Parties
represented thereby), and (b) in the event that any Senior Priority Agent, for
or on behalf of itself or any Senior Priority Creditor represented thereby,
seeks or requests adequate protection in respect of the Senior Priority
Obligations and such adequate protection is granted in the form of a Lien on
additional collateral comprising assets of the type of assets that constitute
Collateral, then such Senior Priority Agent, for and on behalf of itself and the
Senior Priority Creditors represented thereby, agrees that (i) each other Senior
Priority Agent shall also be granted a pari passu Lien on such collateral as
security for the Senior Priority Obligations owing to such other Senior Priority
Agent and the Senior Priority Secured Parties represented thereby, and that any
such Lien on such collateral securing such Senior Priority Obligations shall be
pari passu to each such other Lien on such collateral securing such other Senior
Priority Obligations (except as may be separately otherwise agreed in writing by
and between or among any applicable Senior Priority Agents, in each case on
behalf of itself and the Senior Priority Secured Parties represented thereby)
and (ii) each Junior Priority Agent shall also be granted a junior Lien on such
collateral as security for the Junior Priority Obligations owing to such other
Junior Priority Agent and the Junior Priority Secured Parties represented
thereby, and that any such Lien on such collateral securing such Junior Priority
Obligations shall be junior to each Lien on such collateral securing Senior
Priority Obligations.

 

 -47- 

 

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.1           Rights of Subrogation. Each Junior Priority Agent, for and
on behalf of itself and the Junior Priority Creditors represented thereby,
agrees that no payment by such Junior Priority Agent or any such Junior Priority
Creditor to any Senior Priority Agent or Senior Priority Creditor pursuant to
the provisions of this Agreement shall entitle such Junior Priority Agent or
Junior Priority Creditor to exercise any rights of subrogation in respect
thereof until the Discharge of Senior Priority Obligations with respect to the
Senior Priority Obligations owed to such Senior Priority Creditors. Following
the Discharge of Senior Priority Obligations with respect to the Senior Priority
Obligations owed to such Senior Priority Creditors, each Senior Priority Agent
agrees to execute such documents, agreements, and instruments as any Junior
Priority Agent or Junior Priority Creditor may reasonably request to evidence
the transfer by subrogation to any such Person of an interest in the Senior
Priority Obligations resulting from payments to such Senior Priority Agent by
such Person, so long as all costs and expenses (including all reasonable legal
fees and disbursements) incurred in connection therewith by such Senior Priority
Agent are paid by such Person upon request for payment thereof.

 

Section 7.2           Further Assurances. The Parties will, at their own expense
and at any time and from time to time, promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that any Party may reasonably request, in order to protect any
right or interest granted or purported to be granted hereby or to enable such
Party to exercise and enforce its rights and remedies hereunder; provided,
however, that no Party shall be required to pay over any payment or
distribution, execute any instruments or documents, or take any other action
referred to in this Section 7.2, to the extent that such action would contravene
any law, order or other legal requirement or any of the terms or provisions of
this Agreement, and in the event of a controversy or dispute, such Party may
interplead any payment or distribution in any court of competent jurisdiction,
without further responsibility in respect of such payment or distribution under
this Section 7.2.

 

Section 7.3           Representations. The Term Loan Agent represents and
warrants to each other Agent that it has the requisite power and authority under
the Term Loan Documents to enter into, execute, deliver, and carry out the terms
of this Agreement on behalf of itself and the Term Loan Secured Parties. The
Initial Junior Priority Agent represents and warrants to each other Agent that
it has the requisite power and authority under the Initial Junior Priority
Documents to enter into, execute, deliver, and carry out the terms of this
Agreement on behalf of itself and the Initial Junior Priority Creditors. Each
Additional Agent represents and warrants to each other Agent that it has the
requisite power and authority under the applicable Additional Documents to enter
into, execute, deliver, and carry out the terms of this Agreement on behalf of
itself and any Additional Credit Facility Secured Parties represented thereby.

 

 -48- 

 

 

Section 7.4           Amendments.

 

(a)          No amendment, modification or waiver of any provision of this
Agreement, and no consent to any departure by any Party hereto, shall be
effective unless it is in a written agreement executed by each Senior Priority
Agent and each Junior Priority Agent. Notwithstanding the foregoing, the Company
Representative may, without the consent of any Party hereto, amend this
Agreement to add an Additional Agent by (x) executing an Additional Indebtedness
Joinder as provided in Section 7.11 or (y) executing a joinder agreement
substantially in the form of Exhibit C attached hereto as provided for in the
definition of “Term Loan Credit Agreement” or “Initial Junior Priority Credit
Facility”, as applicable. No amendment, modification or waiver of any provision
of this Agreement, and no consent to any departure therefrom by any Party
hereto, that changes, alters, modifies or otherwise affects any power,
privilege, right, remedy, liability or obligation of, or otherwise adversely
affects in any manner, any Additional Agent that is not then a Party, or any
Additional Credit Facility Secured Party not then represented by an Additional
Agent that is then a Party (including but not limited to any change, alteration,
modification or other adverse effect upon any power, privilege, right, remedy,
liability or obligation of or other effect upon any such Additional Agent or
Additional Credit Facility Secured Party that may at any subsequent time become
a Party or beneficiary hereof) shall be effective unless it is consented to in
writing by the Company Representative (regardless of whether any such Additional
Agent or Additional Credit Facility Secured Party ever becomes a Party or
beneficiary hereof). Any amendment, modification or waiver of any provision of
this Agreement that would have the effect, directly or indirectly, through any
reference in any Credit Document to this Agreement or otherwise, of waiving,
amending, supplementing or otherwise modifying such Credit Document, or any term
or provision thereof, or any right or obligation of the Company or any other
Credit Party thereunder or in respect thereof, shall not be given such effect
except pursuant to a written instrument executed by the Company Representative
and each other affected Credit Party.

 

(b)          In the event that any Senior Priority Agent or the requisite Senior
Priority Creditors enter into any amendment, waiver or consent in respect of or
replace any Senior Priority Collateral Document for the purpose of adding to, or
deleting from, or waiving or consenting to any departures from any provisions
of, any Senior Priority Collateral Document relating to the Collateral or
changing in any manner the rights of the Senior Priority Agent, the Senior
Priority Creditors, or any Credit Party with respect to the Collateral
(including, subject to Section 2.4(b), the release of any Liens on Collateral),
then such amendment, waiver or consent shall apply automatically to any
comparable provision of each Junior Priority Collateral Document without the
consent of or any actions by any Junior Priority Agent or any Junior Priority
Creditors; provided, that such amendment, waiver or consent does not materially
adversely affect the rights or interests of the Junior Priority Creditors in the
Collateral (including any license or right of use granted to them by any Credit
Party pursuant to any Junior Priority Collateral Document with respect to
Intellectual Property owned by such Credit Party as it pertains to the rights or
interests of the Junior Priority Creditors in the Collateral). The applicable
Senior Priority Agent shall give written notice of such amendment, waiver or
consent to the Junior Priority Agents; provided that the failure to give such
notice shall not affect the effectiveness of such amendment, waiver or consent
with respect to the provisions of any Junior Priority Collateral Document as set
forth in this Section 7.4(b).

 

 -49- 

 

 

Section 7.5           Addresses for Notices. Unless otherwise specifically
provided herein, any notice or other communication herein required or permitted
to be given shall be in writing and may be personally served, faxed, sent by
electronic mail or sent by overnight express courier service or United States
mail and shall be deemed to have been given when delivered in person or by
courier service, upon receipt of a facsimile or upon receipt of electronic mail
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient) or five days after deposit in the United States
mail (certified, with postage prepaid and properly addressed). The addresses of
the parties hereto (until notice of a change thereof is delivered as provided in
this Section) shall be as set forth below or, as to each party, at such other
address as may be designated by such party in a written notice to all of the
other parties.

 

Term Loan Agent: [                ]   [                ]



  Attention:  [___________]   Facsimile:  [____________]  
Telephone:  [____________]   Email:  [___________]

 

Initial Junior Priority Agent: [_____________]   [_____________]



  Attention:  [___________]   Facsimile:  [____________]  
Telephone:  [____________]   Email:  [___________]

 

Any Additional Agent: As set forth in the Additional Indebtedness Joinder
executed and delivered by such Additional Agent pursuant to Section 7.11.

 

Section 7.6           No Waiver, Remedies. No failure on the part of any Party
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

Section 7.7           Continuing Agreement, Transfer of Secured Obligations.
This Agreement is a continuing agreement and shall (a) remain in full force and
effect (x) with respect to all Senior Priority Secured Parties and Senior
Priority Obligations, until the Discharge of Senior Priority Obligations,
subject to Section 5.3 and (y) with respect to all Junior Priority Secured
Parties and Junior Priority Obligations, until the later of the Discharge of the
Senior Priority Obligations and the Discharge of the Junior Priority
Obligations, (b) be binding upon the Parties and their successors and assigns,
and (c) inure to the benefit of and be enforceable by the Parties and their
respective successors, transferees and assigns. Nothing herein is intended, or
shall be construed to give, any other Person any right, remedy or claim under,
to or in respect of this Agreement or any Collateral, subject to Section 7.10.
All references to any Credit Party shall include any Credit Party as
debtor-in-possession and any receiver or trustee for such Credit Party in any
Insolvency Proceeding. Without limiting the generality of the foregoing clause
(c), any Senior Priority Agent, Senior Priority Creditor, Junior Priority Agent
or Junior Priority Creditor may assign or otherwise transfer all or any portion
of the Senior Priority Obligations or the Junior Priority Obligations, as
applicable, to any other Person, and such other Person shall thereupon become
vested with all the rights and obligations in respect thereof granted to such
Senior Priority Agent, Junior Priority Agent, Senior Priority Creditor or Junior
Priority Creditor, as the case may be, herein or otherwise. The Senior Priority
Secured Parties and the Junior Priority Secured Parties may continue, at any
time and without notice to the other Parties hereto, to extend credit and other
financial accommodations, lend monies and provide Indebtedness to, or for the
benefit of, any Credit Party on the faith hereof.

 

 -50- 

 

 

Section 7.8           Governing Law; Entire Agreement. The validity, performance
and enforcement of this Agreement shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York, without giving
effect to its principles or rules of conflict of laws to the extent such
principles or rules are not mandatorily applicable by statute and would require
or permit the application of the laws of another jurisdiction. This Agreement
constitutes the entire agreement and understanding among the Parties with
respect to the subject matter hereof and supersedes any prior agreements,
written or oral, with respect thereto (it being understood that this Agreement
does not supersede the Base Intercreditor Agreement).

 

Section 7.9           Counterparts. This Agreement may be executed in any number
of counterparts (including by facsimile or other electronic transmission), and
it is not necessary that the signatures of all Parties be contained on any one
counterpart hereof; each counterpart will be deemed to be an original, and all
together shall constitute one and the same document.

 

Section 7.10         No Third-Party Beneficiaries. This Agreement and the rights
and benefits hereof shall inure to the benefit of each of the parties hereto and
its respective successors and assigns and shall inure to the benefit of each of
the Senior Priority Agents, the Senior Priority Creditors, the Junior Priority
Agents, the Junior Priority Creditors and the Company and the other Credit
Parties. No other Person shall have or be entitled to assert rights or benefits
hereunder.

 

Section 7.11         Designation of Additional Indebtedness; Joinder of
Additional Agents.

 

(a)          The Company Representative may designate any Additional
Indebtedness complying with the requirements of the definition of “Additional
Indebtedness” as Additional Indebtedness for purposes of this Agreement, upon
complying with the following conditions:

 

(i)           one or more Additional Agents for one or more Additional Credit
Facility Secured Parties in respect of such Additional Indebtedness shall have
executed the Additional Indebtedness Joinder with respect to such Additional
Indebtedness, and the Company Representative or any such Additional Agent shall
have delivered such executed Additional Indebtedness Joinder to the Term Loan
Agent, the Initial Junior Priority Agent and any other Additional Agent then
party to this Agreement;

 

(ii)          at least five Business Days (unless a shorter period is agreed in
writing by the Parties and the Company Representative) prior to delivery of the
Additional Indebtedness Joinder, the Company Representative shall have delivered
to the Term Loan Agent, the Initial Junior Priority Agent and any other
Additional Agent then party to this Agreement complete and correct copies of any
Additional Credit Facility, Additional Guarantees and Additional Collateral
Documents that will govern such Additional Indebtedness upon giving effect to
such designation (which may be unexecuted copies of Additional Documents to be
executed and delivered concurrently with the effectiveness of such designation);
and

 

 -51- 

 

 

(iii)         the Company Representative shall have executed and delivered to
the Term Loan Agent, the Initial Junior Priority Agent and any other Additional
Agent then party to this Agreement the Additional Indebtedness Designation
(including whether such Additional Indebtedness is designated Senior Priority
Debt or Junior Priority Debt) with respect to such Additional Indebtedness.

 

No Additional Indebtedness may be designated both Senior Priority Debt and
Junior Priority Debt.

 

(b)          Upon satisfaction of the conditions specified in the preceding
Section 7.11(a), the designated Additional Indebtedness shall constitute
“Additional Indebtedness”, any Additional Credit Facility under which such
Additional Indebtedness is or may be incurred shall constitute an “Additional
Credit Facility”, any holder of such Additional Indebtedness or other applicable
Additional Credit Facility Secured Party shall constitute an “Additional Credit
Facility Secured Party”, and any Additional Agent for any such Additional Credit
Facility Secured Party shall constitute an “Additional Agent” for all purposes
under this Agreement. The date on which such foregoing conditions specified in
Section 7.11(a) shall have been satisfied with respect to any Additional
Indebtedness is herein called the “Additional Effective Date” with respect to
such Additional Indebtedness. Prior to the Additional Effective Date with
respect to any Additional Indebtedness, all references herein to Additional
Indebtedness shall be deemed not to take into account such Additional
Indebtedness, and the rights and obligations of the Term Loan Agent, the Initial
Junior Priority Agent and each other Additional Agent then party to this
Agreement shall be determined on the basis that such Additional Indebtedness is
not then designated. On and after the Additional Effective Date with respect to
such Additional Indebtedness, all references herein to Additional Indebtedness
shall be deemed to take into account such Additional Indebtedness, and the
rights and obligations of the Term Loan Agent, the Initial Junior Priority Agent
and each other Additional Agent then party to this Agreement shall be determined
on the basis that such Additional Indebtedness is then designated.

 

(c)          In connection with any designation of Additional Indebtedness
pursuant to this Section 7.11, each of the Term Loan Agent, the Initial Junior
Priority Agent and each Additional Agent then party hereto agrees at the
Company’s expense (x) to execute and deliver any amendments, amendments and
restatements, restatements or waivers of or supplements to or other
modifications to, any Term Loan Collateral Documents, Initial Junior Priority
Collateral Documents or Additional Collateral Documents, as applicable, and any
agreements relating to any security interest in Control Collateral and Cash
Collateral, and to make or consent to any filings or take any other actions
(including executing and recording any mortgage subordination or similar
agreement), as may be reasonably deemed by the Company Representative to be
necessary or reasonably desirable for any Lien on any Collateral to secure such
Additional Indebtedness to become a valid and perfected Lien (with the priority
contemplated by the applicable Additional Indebtedness Designation delivered
pursuant to this Section 7.11 and by this Agreement), and (y) otherwise to
reasonably cooperate to effectuate a designation of Additional Indebtedness
pursuant to this Section 7.11 (including, if requested, by executing an
acknowledgment of any Additional Indebtedness Joinder or of the occurrence of
any Additional Effective Date).

 

Section 7.12         Senior Priority Representative; Notice of Senior Priority
Representative Change. The Senior Priority Representative shall act for the
Senior Priority Secured Parties as provided in this Agreement, and shall be
entitled to so act at the direction of the Requisite Senior Priority Holders
from time to time. Until a Party (other than the existing Senior Priority
Representative) receives written notice from the existing Senior Priority
Representative, in accordance with Section 7.5 of this Agreement, of a change in
the identity of the Senior Priority Representative, such Party shall be entitled
to act as if the existing Senior Priority Representative is in fact the Senior
Priority Representative. Each Party (other than the existing Senior Priority
Representative) shall be entitled to rely upon any written notice of a change in
the identity of the Senior Priority Representative which facially appears to be
from the then existing Senior Priority Representative and is delivered in
accordance with Section 7.5 and such Agent shall not be required to inquire into
the veracity or genuineness of such notice. Each existing Senior Priority
Representative from time to time agrees to give prompt written notice to each
Party of any change in the identity of the Senior Priority Representative.

 

 -52- 

 

 

Section 7.13         Term Loan Collateral Representative. Each Junior Priority
Agent, on behalf of itself and the Junior Priority Creditors represented
thereby, agrees that prior to the Discharge of the Senior Priority Obligations,
(x) such Junior Priority Agent shall be ineligible to act as the “Term Loan
Collateral Representative” under the Base Intercreditor Agreement and shall not
act in such capacity, and for purposes of determining the “Term Loan Collateral
Representative” under the Base Intercreditor Agreement the Additional Term
Obligations (as defined in the Base Intercreditor Agreement) of such Junior
Priority Creditors shall be disregarded and deemed not Additional Term
Obligations (as defined in the Base Intercreditor Agreement), (y) such Junior
Priority Creditors shall be ineligible to vote on matters requiring the consent
or approval of the “Requisite Term Loan Holders” under the Base Intercreditor
Agreement and (z) the Additional Term Loan Obligations (as defined in the Base
Intercreditor Agreement) of such Junior Priority Creditors shall be disregarded
and deemed not outstanding for purposes of calculating “Requisite Term Loan
Holders” under the Base Intercreditor Agreement.

 

Section 7.14         Provisions Solely to Define Relative Rights. The provisions
of this Agreement are and are intended solely for the purpose of defining the
relative rights of the Senior Priority Secured Parties and the Junior Priority
Secured Parties, respectively. Nothing in this Agreement is intended to or shall
impair the rights of the Company or any other Credit Party, or the obligations
of the Company or any other Credit Party to pay the Term Loan Obligations, the
Initial Junior Priority Obligations and any Additional Obligations as and when
the same shall become due and payable in accordance with their terms.

 

Section 7.15         Headings. The headings of the articles and sections of this
Agreement are inserted for purposes of convenience only and shall not be
construed to affect the meaning or construction of any of the provisions hereof.

 

Section 7.16         Severability. If any of the provisions in this Agreement
shall, for any reason, be held invalid, illegal or unenforceable in any respect,
such invalidity, illegality, or unenforceability shall not affect any other
provision of this Agreement and shall not invalidate the Lien Priority or the
application of Proceeds and other priorities set forth in this Agreement.

 

Section 7.17         Attorneys’ Fees. The Parties agree that if any dispute,
arbitration, litigation, or other proceeding is brought with respect to the
enforcement of this Agreement or any provision hereof, the prevailing party in
such dispute, arbitration, litigation, or other proceeding shall be entitled to
recover its reasonable attorneys’ fees and all other costs and expenses incurred
in the enforcement of this Agreement, irrespective of whether suit is brought.

 

Section 7.18         VENUE; JURY TRIAL WAIVER.

 

 -53- 

 

 

(a)          EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS
FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT TO THE EXCLUSIVE GENERAL JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK FOR THE COUNTY OF NEW YORK (THE “NEW YORK SUPREME COURT”), AND
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK (THE
“FEDERAL DISTRICT COURT,” AND TOGETHER WITH THE NEW YORK SUPREME COURT, THE “NEW
YORK COURTS”) AND APPELLATE COURTS FROM EITHER OF THEM; PROVIDED THAT NOTHING IN
THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE (I) ANY PARTY FROM
BRINGING ANY LEGAL ACTION OR PROCEEDING IN ANY JURISDICTION FOR THE RECOGNITION
AND ENFORCEMENT OF ANY JUDGMENT, (II) IF ALL SUCH NEW YORK COURTS DECLINE
JURISDICTION OVER ANY PERSON, OR DECLINE (OR IN THE CASE OF THE FEDERAL DISTRICT
COURT, LACK) JURISDICTION OVER ANY SUBJECT MATTER OF SUCH ACTION OR PROCEEDING,
A LEGAL ACTION OR PROCEEDING MAY BE BROUGHT WITH RESPECT THERETO IN ANOTHER
COURT HAVING JURISDICTION AND (III) IN THE EVENT A LEGAL ACTION OR PROCEEDING IS
BROUGHT AGAINST ANY PARTY HERETO OR INVOLVING ANY OF ITS ASSETS OR PROPERTY IN
ANOTHER COURT (WITHOUT ANY COLLUSIVE ASSISTANCE BY SUCH PARTY OR ANY OF ITS
SUBSIDIARIES OR AFFILIATES), SUCH PARTY FROM ASSERTING A CLAIM OR DEFENSE
(INCLUDING ANY CLAIM OR DEFENSE THAT THIS SECTION 7.17(A) WOULD OTHERWISE
REQUIRE TO BE ASSERTED IN A LEGAL PROCEEDING IN A NEW YORK COURT) IN ANY SUCH
ACTION OR PROCEEDING.

 

(b)          EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH PARTY HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
AND IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

(c)          EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 7.5. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.

 

Section 7.19         Intercreditor Agreement. This Agreement is the “Junior Lien
Intercreditor Agreement” referred to in the Term Loan Credit Agreement, the
Initial Junior Priority Credit Facility and each Additional Credit Facility.
Nothing in this Agreement shall be deemed to subordinate the right of any Junior
Priority Secured Party to receive payment to the right of any Senior Priority
Secured Party (whether before or after the occurrence of an Insolvency
Proceeding), it being the intent of the Parties that this Agreement shall
effectuate a subordination of Liens as between the Senior Priority Secured
Parties, on the one hand, and the Junior Priority Secured Parties, on the other
hand, but not a subordination of Indebtedness.

 

Section 7.20         No Warranties or Liability. Each Party acknowledges and
agrees that none of the other Parties has made any representation or warranty
with respect to the execution, validity, legality, completeness, collectability
or enforceability of any other Term Loan Document, any other Initial Junior
Priority Document or any other Additional Document. Except as otherwise provided
in this Agreement, each Party will be entitled to manage and supervise its
respective extensions of credit to any Credit Party in accordance with law and
their usual practices, modified from time to time as they deem appropriate.

 

 -54- 

 

 

Section 7.21         Conflicts. In the event of any conflict between the
provisions of this Agreement and the provisions of any Term Loan Document, any
Initial Junior Priority Document or any Additional Document, the provisions of
this Agreement shall govern. Notwithstanding the foregoing, in the event of any
conflict between the Base Intercreditor Agreement and this Agreement, the
provisions of the Base Intercreditor Agreement shall control; provided, however,
that as permitted by the Base Intercreditor Agreement this Agreement is intended
to constitute a separate writing altering the rights between the Senior Priority
Creditors on the one hand and the Junior Priority Creditors on the other hand.
The parties hereto acknowledge that the terms of this Agreement are not intended
to negate any specific rights granted to, or obligations of, the Company or any
other Credit Party in the Term Loan Documents, the Initial Junior Priority
Documents or any Additional Documents.

 

Section 7.22         Information Concerning Financial Condition of the Credit
Parties. No Party has any responsibility for keeping any other Party informed of
the financial condition of the Credit Parties or of other circumstances bearing
upon the risk of non-payment of the Term Loan Obligations, the Initial Junior
Priority Obligations or any Additional Obligations, as applicable. Each Party
hereby agrees that no Party shall have any duty to advise any other Party of
information known to it regarding such condition or any such circumstances. In
the event any Party, in its sole discretion, undertakes at any time or from time
to time to provide any information to any other Party to this Agreement, it
shall be under no obligation (a) to provide any such information to such other
Party or any other Party on any subsequent occasion, (b) to undertake any
investigation not a part of its regular business routine, or (c) to disclose any
other information.

 

Section 7.23         Excluded Assets. For the avoidance of doubt, nothing in
this Agreement (including Sections 2.1, 4.1, 6.1 and 6.9 hereof) shall be deemed
to provide or require that any Agent or any Secured Party represented thereby
receive any Proceeds of, or any Lien on, any Property of any Credit Party that
constitutes “Excluded Assets” under (and as defined in) the applicable Credit
Facility or any related Credit Document to which such Agent is a party.

 

[Signature pages follow]

 

 -55- 

 

 

IN WITNESS WHEREOF, the Term Loan Agent, for and on behalf of itself and the
Term Loan Secured Parties, and the Initial Junior Priority Agent, for and on
behalf of itself and the Initial Junior Priority Creditors, have caused this
Agreement to be duly executed and delivered as of the date first above written.

 

[                ], in its capacity as Term Loan Agent

 

By:       Name:     Title:         By:       Name:     Title:  

 

[[                ], in its capacity as Senior Priority Representative

 

By:       Name:     Title:         By:       Name:     Title:]  

 

[                                                                        ], in
its capacity as Initial Junior Priority Agent

 

By:       Name:     Title:  

 

[[                                                                       ], in
its capacity as Additional Agent

 

By:       Name:     Title:]31  

 

 



31Add signature block for any Additional Agents.

 

 S-1 

 

 

ACKNOWLEDGMENT

 

Each Credit Party hereby acknowledges that it has received a copy of this
Agreement and consents thereto, agrees to recognize all rights granted thereby
to the Term Loan Agent, the Term Loan Secured Parties, the Initial Junior
Priority Agent, the Initial Junior Priority Creditors, any Additional Agent and
any Additional Credit Facility Secured Parties, and will not do any act or
perform any obligation which is not in accordance with the agreements set forth
in this Agreement.

 

CREDIT PARTIES:

 

[BORROWER]

 

By:       Name:     Title:         [SUBSIDIARY GUARANTORS]         By:      
Name:     Title:  

 

 S-2 

 

 

ADDITIONAL INDEBTEDNESS DESIGNATION

 

DESIGNATION dated as of _______ __, 20__, by [COMPANY REPRESENTATIVE]32 (the
“Company Representative”). Capitalized terms used herein and not otherwise
defined herein shall have the meaning specified in the Junior Lien Intercreditor
Agreement (as amended, supplemented, waived or otherwise modified from time to
time, the “Intercreditor Agreement”) entered into as of [          ], 20[ ],
among [          ], in its capacity as collateral agent (together with its
successors and assigns in such capacity from time to time, and as further
defined in the Intercreditor Agreement, the “Term Loan Agent”) for the Term Loan
Secured Parties, [                   ], in its capacity as collateral agent
(together with its successors and assigns in such capacity from time to time,
and as further defined in the Intercreditor Agreement, the “Initial Junior
Priority Agent”) for the Initial Junior Priority Secured
Parties[[                            ], as Additional Agent for the Additional
Credit Facility Creditors under the [describe applicable Additional Credit
Facility]].33 Capitalized terms used herein and not otherwise defined herein
shall have the meaning specified in the Intercreditor Agreement.

 

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of _______ __, 20__ (the “Additional Credit Facility”), among [list any
applicable Credit Party], [list Additional Credit Facility Secured Parties] [and
Additional Agent, as agent (the “Additional Agent”)].34

 

Section 7.11 of the Intercreditor Agreement permits the Company Representative
to designate Additional Indebtedness under the Intercreditor Agreement.
Accordingly:

 

Section 1. Representations and Warranties. The Company Representative hereby
represents and warrants to the Term Loan Agent, the Initial Junior Priority
Agent, and any Additional Agent that:

 

(1)         The Additional Indebtedness incurred or to be incurred under the
Additional Credit Facility constitutes “Additional Indebtedness” which complies
with the definition of such term in the Intercreditor Agreement; and

 

(2)         all conditions set forth in Section 7.11 of the Intercreditor
Agreement with respect to the Additional Indebtedness have been satisfied.

 

Section 2. Designation of Additional Indebtedness. The Company Representative
hereby designates such Additional Indebtedness as Additional Indebtedness under
the Intercreditor Agreement and such Additional Indebtedness shall constitute
[Senior Priority Debt]/[Junior Priority Debt].

 



 



32Revise as appropriate to refer to any permitted successor or assign.

 

33Revise as appropriate to refer to any successor Term Loan Agent or Initial
Junior Priority Agent and to add reference to any previously added Additional
Agent.

 

34Revise as appropriate to refer to the relevant Additional Credit Facility,
Additional Credit Facility Secured Parties and any Additional Agent.

 

 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Designation to be duly
executed by its duly authorized officer or other representative, all as of the
day and year first above written.

 

[COMPANY]         By:       Name:     Title:  

 

 

 

 

ADDITIONAL INDEBTEDNESS JOINDER

 

JOINDER, dated as of _______________, 20__, among [COMPANY], a
[                                                                            ]
(“Company”), [          ], in its capacity as collateral agent (together with
its successors and assigns in such capacity from time to time, and as further
defined in the Intercreditor Agreement, the “Term Loan Agent”)35 for the Term
Loan Secured Parties, [          ], in its capacity as collateral agent
(together with its successors and assigns in such capacity from time to time,
and as further defined in the Intercreditor Agreement, the “Initial Junior
Priority Agent”)36 for the Initial Junior Priority Secured Parties, [list any
previously added Additional Agent] [and insert name of each Additional Agent
under any Additional Credit Facility being added hereby as party] and any
successors or assigns thereof, to the Junior Lien Intercreditor Agreement dated
as of [          ], 20[ ] (as amended, supplemented, waived or otherwise
modified from time to time, the “Intercreditor Agreement”) among the Term Loan
Agent, [and] the Initial Junior Priority Agent [and (list any previously added
Additional Agent)]. Capitalized terms used herein and not otherwise defined
herein shall have the meaning specified in the Intercreditor Agreement.

 

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of _______ __, 20__ (the “Additional Credit Facility”), among [list any
applicable Grantor], [list any applicable Additional Credit Facility Secured
Parties (the “Joining Additional Creditors”)] [and insert name of each
applicable Additional Agent (the “Joining Additional Agent”)].37

 

Section 7.11 of the Intercreditor Agreement permits the Company Representative
to designate Additional Indebtedness under the Intercreditor Agreement. The
Company Representative has so designated Additional Indebtedness incurred or to
be incurred under the Additional Credit Facility as Additional Indebtedness by
means of an Additional Indebtedness Designation.

 

Accordingly, [the Joining Additional Agent, for itself and on behalf of the
Joining Additional Creditors,]38 hereby agrees with the Term Loan Agent, the
Initial Junior Priority Agent and any other Additional Agent party to the
Intercreditor Agreement as follows:

 

Section 1. Agreement to be Bound. The [Joining Additional Agent, for itself and
on behalf of the Joining Additional Creditors,]39 hereby agrees to be bound by
the terms and provisions of the Intercreditor Agreement and shall, as of the
Additional Effective Date with respect to the Additional Credit Facility, be
deemed to be a party to the Intercreditor Agreement.

 



 



35Revise as appropriate to refer to any successor Term Loan Agent.

 

36Revise as appropriate to refer to any successor Initial Junior Priority Agent.

 

37Revise as appropriate to refer to the relevant Additional Credit Facility,
Additional Credit Facility Secured Parties and any Additional Agent.

 

38Revise as appropriate to refer to any Additional Agent being added hereby and
any Additional Credit Facility Secured Parties represented thereby.

 

39Revise references throughout as appropriate to refer to the party or parties
being added.

 

 

 

 

Section 2. Recognition of Claims. The Term Loan Agent (for itself and on behalf
of the Term Loan Secured Parties), the Initial Junior Priority Agent (for itself
and on behalf of the Initial Junior Priority Secured Parties) and [each of] the
Additional Agent[s](for itself and on behalf of any Additional Credit Facility
Secured Parties represented thereby) hereby agree that the interests of the
respective Creditors in the Liens granted to the Term Loan Agent, the Initial
Junior Priority Agent, or any Additional Agent, as applicable, under the
applicable Credit Documents shall be treated, as among the Creditors, as having
the priorities provided for in Section 2.1 of the Intercreditor Agreement, and
shall at all times be allocated among the Creditors as provided therein
regardless of any claim or defense (including any claims under the fraudulent
transfer, preference or similar avoidance provisions of applicable bankruptcy,
insolvency or other laws affecting the rights of creditors generally) to which
the Term Loan Agent, the Initial Junior Priority Agent, any Additional Agent or
any Creditor may be entitled or subject. The Term Loan Agent (for itself and on
behalf of the Term Loan Secured Parties), the Initial Junior Priority Agent (for
itself and on behalf of the Initial Junior Priority Creditors), and any
Additional Agent party to the Intercreditor Agreement (for itself and on behalf
of any Additional Credit Facility Secured Parties represented thereby) (a)
recognize the existence and validity of the Additional Obligations represented
by the Additional Credit Facility, and (b) agree to refrain from making or
asserting any claim that the Additional Credit Facility or other applicable
Additional Documents are invalid or not enforceable in accordance with their
terms as a result of the circumstances surrounding the incurrence of such
obligations. The [Joining Additional Agent (for itself and on behalf of the
Joining Additional Creditors] (a) recognize[s] the existence and validity of the
Term Loan Obligations and the existence and validity of the Initial Junior
Priority Obligations40 and (b) agree[s] to refrain from making or asserting any
claim that the Term Loan Credit Agreement, the Initial Junior Priority Credit
Facility or other Term Loan Documents or Initial Junior Priority Documents,41 as
the case may be, are invalid or not enforceable in accordance with their terms
as a result of the circumstances surrounding the incurrence of such obligations.

 

Section 3. Notices. Notices and other communications provided for under the
Intercreditor Agreement to be provided to [the Joining Additional Agent] shall
be sent to the address set forth on Annex 1 attached hereto (until notice of a
change thereof is delivered as provided in Section 7.5 of the Intercreditor
Agreement).

 

Section 4. Miscellaneous. THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

[Add Signatures]

 

 



40Add reference to any previously added Additional Credit Facility and related
Additional Obligations as appropriate.

 

41Add reference to any previously added Additional Credit Facility and related
Additional Documents as appropriate.

 

 

 

 

[TERM LOAN CREDIT AGREEMENT][INITIAL JUNIOR PRIORITY CREDIT FACILITY] JOINDER

 

JOINDER, dated as of _______________, 20__, among [    ], in its capacity as
collateral agent (together with its successors and assigns in such capacity from
time to time, and as further defined in the Intercreditor Agreement, the “Term
Loan Agent”)42 for the Term Loan Secured Parties, [             ], in its
capacity as collateral agent (together with its successors and assigns in such
capacity from time to time, and as further defined in the Intercreditor
Agreement, the “Initial Junior Priority Agent”)43 for the Initial Junior
Priority Secured Parties, [list any previously added Additional Agent] [and
insert name of additional Term Loan Secured Parties, Term Loan Agent, Initial
Junior Priority Secured Parties or Initial Junior Priority Agent, as applicable,
being added hereby as party] and any successors or assigns thereof, to the
Junior Lien Intercreditor Agreement dated as of [ ], 20[ ] (as amended,
supplemented, waived or otherwise modified from time to time, the “Intercreditor
Agreement”) among the Term Loan Agent44, [and] the Initial Junior Priority
Agent45 [and (list any previously added Additional Agent)]. Capitalized terms
used herein and not otherwise defined herein shall have the meaning specified in
the Intercreditor Agreement.

 

Reference is made to that certain [insert name of new facility], dated as of
_______ __, 20__ (the “Joining [Term Loan Credit Agreement][Initial Junior
Priority Credit Facility]”), among [list any applicable Credit Party], [list any
applicable new Term Loan Secured Parties or new Initial Junior Priority Secured
Parties, as applicable (the “Joining [Term Loan][Initial Junior Priority]
Secured Parties”)] [and insert name of each applicable Agent (the “Joining [Term
Loan][Initial Junior Priority] Agent”)].46

 

The Joining [Term Loan][Initial Junior Priority] Agent, for itself and on behalf
of the Joining [Term Loan][Initial Junior Priority]47 Secured Parties, hereby
agrees with the Company and the other Grantors, the [Term Loan][Initial Junior
Priority] Agent and any other Additional Agent party to the Intercreditor
Agreement as follows:

 

Section 1. Agreement to be Bound. The [Joining [Term Loan][Initial Junior
Priority] Agent, for itself and on behalf of the Joining [Term Loan][Initial
Junior Priority] Secured Parties,]48 hereby agrees to be bound by the terms and
provisions of the Intercreditor Agreement and shall, as of the date hereof, be
deemed to be a party to the Intercreditor Agreement as [the][a] [Term
Loan][Initial Junior Priority] Agent. As of the date hereof, the Joining [Term
Loan Credit Agreement][Initial Junior Priority Credit Facility] shall be deemed
[the][a] [Term Loan Credit Agreement][Initial Junior Priority Credit Facility]
under the Intercreditor Agreement, and the obligations thereunder are subject to
the terms and provisions of the Intercreditor Agreement.

 



 



42Revise as appropriate to refer to any successor Term Loan Agent.

 

43Revise as appropriate to refer to any successor Initial Junior Priority Agent.

 

44Revise as appropriate to describe predecessor Term Loan Agent or Term Loan
Secured Parties, if joinder is for a new Term Loan Credit Agreement.

 

45Revise as appropriate to describe predecessor Initial Junior Priority Agent or
Initial Junior Priority Secured Parties, if joinder is for a new Initial Junior
Priority Credit Facility.

 

46Revise as appropriate to refer to the new credit facility, Secured Parties and
Agents.

 

47Revise as appropriate to refer to any Agent being added hereby and any Secured
Parties represented thereby.

 

48Revise references throughout as appropriate to refer to the party or parties
being added.

 

 

 

  

Section 2. Notices. Notices and other communications provided for under the
Intercreditor Agreement to be provided to the Joining [Term Loan][Initial Junior
Priority] Agent shall be sent to the address set forth on Annex 1 attached
hereto (until notice of a change thereof is delivered as provided in Section 7.5
of the Intercreditor Agreement).

 

Section 3. Miscellaneous. THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

[ADD SIGNATURES]

 

 

 

 

EXHIBIT M

to

TERM LOAN CREDIT AGREEMENT

 

FORM OF AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION49

 

Reference is made to the Term Loan Credit Agreement, dated as of February 8,
2018 (as the same may be amended, amended and restated, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”; capitalized terms
defined therein being used herein as therein defined), among NCI BUILDING
SYSTEMS, INC., a Delaware corporation (together with its successors and assigns,
the “Borrower”), the several banks and other financial institutions from time to
time party thereto (the “Lenders”) and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders and as collateral agent for the Secured Parties. Unless otherwise
defined herein, capitalized terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

___________________________ (the “Assignor”) and _________________ (the
“Assignee”) agree as follows:

 

1.          The Assignor hereby irrevocably sells and assigns to the Assignee
without recourse to the Assignor, and the Assignee hereby irrevocably purchases
and assumes from the Assignor without recourse to the Assignor, as of the
Transfer Effective Date (as defined below), an interest (the “Assigned
Interest”) as set forth in Schedule 1 in and to the Assignor’s rights and
obligations under the Credit Agreement and the other Loan Documents with respect
to those credit facilities provided for in the Credit Agreement as are set forth
on Schedule 1 (individually, an “Assigned Facility”; collectively, the “Assigned
Facilities”), in a principal amount for each Assigned Facility as set forth on
Schedule 1.

 



 



49Assignment Agreement to or by an Affiliated Lender that is not an Affiliated
Debt Fund

 

 

 

 

EXHIBIT M

to

TERM LOAN CREDIT AGREEMENT

 

Page 2

 

2.          The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement, any other Loan Document or
any other instrument or document furnished pursuant thereto or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Agreement, any other Loan Document or any other instrument or document
furnished pursuant thereto, other than that it is the legal and beneficial owner
of the Assigned Interest and that it has not created any adverse claim upon the
interest being assigned by it hereunder and that such interest is free and clear
of any adverse claim; (b) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower, any of
its Subsidiaries or any other obligor or the performance or observance by the
Borrower, any of its Subsidiaries or any other obligor of any of their
respective obligations under the Credit Agreement, any other Loan Document or
any other instrument or document furnished pursuant hereto or thereto; and (c)
attaches the Note(s), if any, held by it evidencing the Assigned Facilities [and
requests that the Administrative Agent exchange such Note(s) for a new Note or
Notes payable to the Assignee and (if the Assignor has retained any interest in
the Assigned Facilities) a new Note or Notes payable to the Assignor in the
respective amounts which reflect the assignment being made hereby (and after
giving effect to any other assignments which have become effective on the
Transfer Effective Date)].50 The Assignor acknowledges and agrees that in
connection with this assignment, (1) the Assignee is an Affiliated Lender and it
or its Affiliates may have, and later may come into possession of, information
regarding the Loans or the Loan Parties that is not known to the Assignor and
that may be material to a decision by such Assignor to assign the Assigned
Interests (such information, the “Excluded Information”), (2) such Assignor has
independently, without reliance on the Assignee, the Borrower, any of its
Subsidiaries, the Administrative Agent or any other Lender or any of their
respective Affiliates, made its own analysis and determination to participate in
such assignment notwithstanding such Assignor’s lack of knowledge of the
Excluded Information, (3) none of the Assignee, the Borrower, any of its
Subsidiaries, the Administrative Agent, the other Lenders or any of their
respective Affiliates shall have any liability to the Assignor, and the Assignor
hereby waives and releases, to the extent permitted by law, any claims such
Assignor may have against the Assignee, the Borrower, any of its Subsidiaries,
the Administrative Agent, the other Lenders and their respective Affiliates,
under applicable laws or otherwise, with respect to the nondisclosure of the
Excluded Information and (4) the Excluded Information may not be available to
the Administrative Agent or the other Lenders.

 



 



50Should only be included when specifically required by the Assignee and/or the
Assignor, as the case may be.

 

 

 

 

EXHIBIT M

to

TERM LOAN CREDIT AGREEMENT

 

Page 3

 

3.          The Assignee (a) represents and warrants that (i) it is legally
authorized to enter into this Affiliated Lender Assignment and Assumption; (ii)
it is an Affiliated Lender; (iii) each of the terms and conditions set forth in
Subsection 11.6(h)(i) of the Credit Agreement have been satisfied with respect
to this Affiliated Lender Assignment and Assumption; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements referred to in Subsections 5.1 and 7.1 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Affiliated Lender Assignment and
Assumption; (c) agrees that it will, independently and without reliance upon the
Assignor, any Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement, the
other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; (d) agrees that it shall not be permitted to (A) attend or
participate in, and shall not attend or participate in, any “lender-only”
meetings or receive any related “lender-only” information, (B) receive any
information or material prepared by the Administrative Agent or any Lender or
any communication by or among the Administrative Agent and/or one or more
Lenders, except to the extent such information or materials have been made
available to the Borrower or its representatives or (C) receive advice of
counsel to the Administrative Agent or any other Lender or challenge their
attorney client privilege; (e) appoints and authorizes each applicable Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
the Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; (f) hereby affirms the acknowledgements and representations
of such Assignee as a Lender contained in Subsection 10.5 of the Credit
Agreement; and (g) agrees that it will be bound by the provisions of the Credit
Agreement and will perform in accordance with the terms of the Credit Agreement
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender, including its obligations pursuant to Subsection
11.16 of the Credit Agreement, and, if it is organized under the laws of a
jurisdiction outside the United States, its obligations pursuant to Subsection
4.11(b) of the Credit Agreement.

 

 

 

 

EXHIBIT M

to

TERM LOAN CREDIT AGREEMENT

 

Page 4

 

4.          The Assignee hereby confirms, in accordance with Subsection
11.6(h)(iv) of the Credit Agreement, that it will comply with the requirements
of such subsection.

 

5.          The effective date of this Affiliated Lender Assignment and
Assumption shall be [___________], [_______] (the “Transfer Effective Date”).
Following the execution of this Affiliated Lender Assignment and Assumption, it
will be delivered to the Administrative Agent for acceptance by it and recording
by the Administrative Agent pursuant to Subsection 11.6 of the Credit Agreement,
effective as of the Transfer Effective Date (which shall not, unless otherwise
agreed to by the Administrative Agent, be earlier than five Business Days after
the date of such acceptance and recording by the Administrative Agent).

 

6.          Upon such acceptance and recording, from and after the Transfer
Effective Date, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignee whether such amounts have accrued prior to the Transfer
Effective Date or accrued subsequent to the Transfer Effective Date. The
Assignor and the Assignee shall make all appropriate adjustments in payments by
the Administrative Agent for periods prior to the Transfer Effective Date or
with respect to the making of this assignment directly between themselves.

 

7.          From and after the Transfer Effective Date, (a) the Assignee shall
be a party to the Credit Agreement and, to the extent provided in this
Affiliated Lender Assignment and Assumption, have the rights and obligations of
an Affiliated Lender thereunder and under the other Loan Documents and shall be
bound by the provisions thereof and (b) the Assignor shall, to the extent
provided in this Affiliated Lender Assignment and Assumption, relinquish its
rights and be released from its obligations under the Credit Agreement, but
shall nevertheless continue to be entitled to the benefits of (and bound by
related obligations under) Subsections 4.10, 4.11, 4.12, 4.13 and 11.5 thereof,
and bound by its continuing obligations under Subsection 11.16 thereof.

 

8.          Notwithstanding any other provision hereof, if the consents of the
Borrower and the Administrative Agent hereto are required under Subsection 11.6
of the Credit Agreement, this Affiliated Lender Assignment and Assumption shall
not be effective unless such consents shall have been obtained.

 

 

 

 

EXHIBIT M

to

TERM LOAN CREDIT AGREEMENT

 

Page 5

 

9.          THIS AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS
TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE
AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

IN WITNESS WHEREOF, the parties hereto have caused this Affiliated Lender
Assignment and Assumption to be executed as of the date first above written by
their respective duly authorized officers on Schedule 1 hereto.

 

 

 

 

SCHEDULE 1

to

EXHIBIT M

 

AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

 

Re: Term Loan Credit Agreement, dated as of February 8, 2018, among NCI BUILDING
SYSTEMS, INC., a Delaware corporation (together with its successors and assigns,
the “Borrower”), the several banks and other financial institutions from time to
time party thereto (the “Lenders”) and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as administrative agent for the Lenders and as collateral agent for the Secured
Parties.

 

Name of Assignor:

 

Name of Assignee:

 

Transfer Effective Date of Assignment:

 

Assigned Facility  Aggregate Amount of
Commitment/Loans under
Assigned Facility for Assignor   Amount of
Commitment/Loans Assigned              $   $ 

 

[NAME OF ASSIGNEE]   [NAME OF ASSIGNOR]       By:     By:     Name:     Name:  
Title:     Title:

 

 

 

 

Accepted for recording in the Register:   Consented To:51       CREDIT SUISSE
AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent   [NCI BUILDING SYSTEMS, INC.           By:     By:    
Name:     Name:   Title:     Title:]

 

By:     [CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,   Name:     Title:     as
Administrative Agent

 

  By:       Name:     Title:         By:       Name:     Title:]

 

 



51Insert only as required by Subsection 11.6 of the Credit Agreement.

 

 

 

 

EXHIBIT N

to

TERM LOAN CREDIT AGREEMENT

 

FORM OF ACCEPTANCE AND PREPAYMENT NOTICE

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent under the
Credit Agreement referred to below

 

[               ]

 

[DATE]

 

Attention: [               ]

 

Re:NCI BUILDING SYSTEMS, INC.

 

This Acceptance and Prepayment Notice is delivered to you pursuant to Subsection
4.4(h)(iv) of that certain Term Loan Credit Agreement dated as of February 8,
2018 (together with all exhibits and schedules thereto and as the same may be
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), among NCI BUILDING SYSTEMS, INC., a Delaware corporation
(together with its successors and assigns, the “Borrower”), the several banks
and other financial institutions from time to time party thereto (the “Lenders”)
and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders and as collateral agent
for the Secured Parties. Capitalized terms used herein and not otherwise defined
herein are used herein as defined in the Credit Agreement.

 

Pursuant to Subsection 4.4(h)(iv) of the Credit Agreement, the Borrower hereby
notifies you that it accepts offers delivered in response to the Solicited
Discounted Prepayment Notice having an Offered Discount equal to or greater than
[●]% (the “Acceptable Discount”) in an aggregate amount not to exceed the
Solicited Discounted Prepayment Amount.

 

The Borrower expressly agrees that this Acceptance and Prepayment Notice is
subject to the provisions of Subsection 4.4(h) of the Credit Agreement.

 

The Borrower hereby represents and warrants to the Administrative Agent [,][and]
[the Lenders of the Initial Term Loans] [[and]] the Lenders of the [●, 20●]52
Tranche[s]] as follows:

 

 

 



52List multiple Tranches if applicable.

 

 

 

 

EXHIBIT N

to

TERM LOAN CREDIT AGREEMENT

 

Page 2

 

[At least ten Business Days have passed since the consummation of the most
recent Discounted Term Loan Prepayment as a result of a prepayment made by the
Borrower on the applicable Discounted Prepayment Effective Date (or such shorter
period as agreed to by the Administrative Agent in its reasonable
discretion).][At least three Business Days have passed since the date the
Borrower was notified that no Lender was willing to accept any prepayment of any
Term Loan at the Specified Discount, within the Discount Range or at any
discount to par value, as applicable, or in the case of Borrower Solicitation of
Discounted Prepayment Offers, the date of the Borrower’s election not to accept
any Solicited Discounted Prepayment Offers made by a Lender (or such shorter
period as agreed to by the Administrative Agent in its reasonable
discretion).]53

 

The Borrower acknowledges that the Administrative Agent and the relevant Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with the acceptance of any prepayment made in
connection with a Solicited Discounted Prepayment Offer.

 

The Borrower requests that Administrative Agent promptly notify each of the
relevant Lenders party to the Credit Agreement of this Acceptance and Prepayment
Notice.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 



 



53Insert applicable representation.

 

 

 

 

EXHIBIT N

to

TERM LOAN CREDIT AGREEMENT

 

Page 3

 

IN WITNESS WHEREOF, the undersigned has executed this Acceptance and Prepayment
Notice as of the date first above written.

 

  NCI BUILDING SYSTEMS, INC.         By:       Name:     Title:

 

 

 

 

EXHIBIT O

to

TERM LOAN CREDIT AGREEMENT

 

FORM OF DISCOUNT RANGE PREPAYMENT NOTICE

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent under the
Credit Agreement referred to below

 

[               ]

 

[DATE]

 

Attention: [               ]

 

Re:NCI BUILDING SYSTEMS, INC.

 

This Discount Range Prepayment Notice is delivered to you pursuant to Subsection
4.4(h)(iii) of that certain Term Loan Credit Agreement dated as of February 8,
2018 (together with all exhibits and schedules thereto and as the same may be
amended, restated, amended and restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), among NCI BUILDING SYSTEMS,
INC., a Delaware corporation (together with its successors and assigns, the
“Borrower”), the several banks and other financial institutions from time to
time party thereto (the “Lenders”) and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders and as collateral agent for the Secured Parties. Capitalized terms used
herein and not otherwise defined herein are used herein as defined in the Credit
Agreement.

 

Pursuant to Subsection 4.4(h)(iii) of the Credit Agreement, the Borrower hereby
requests that each [Lender of the Initial Term Loans] [[and] each Lender of the
[●, 20●]

 

54Tranche[s]] submit a Discount Range Prepayment Offer. Any Discounted Term Loan
Prepayment made in connection with this solicitation shall be subject to the
following terms:

 

1.          This Borrower Solicitation of Discount Range Prepayment Offers is
extended at the sole discretion of the Borrower to each [Lender of the Initial
Term Loans] [[and to each] Lender of the [●, 20●]55 Tranche[(s)]].

 

2.          The maximum aggregate Outstanding Amount of the Discounted Term Loan
Prepayment that will be made in connection with this solicitation is [$[●] of
Initial Term Loans] [[and] $[●] of the [●, 20●]56 Tranche[(s)] of Incremental
Term Loans] (the “Discount Range Prepayment Amount”).57

 

 



54List multiple Tranches if applicable.

 

55List multiple Tranches if applicable.

 

56List multiple Tranches if applicable.

 

57Minimum of $5,000,000 and whole increments of $500,000 in excess thereof (or
such lower minimum amounts or multiples as agreed to by the Administrative Agent
in its reasonable discretion).

 

 

 



 



EXHIBIT O

to
TERM LOAN CREDIT AGREEMENT

 

Page 2

 

3.          The Borrower is willing to make Discount Term Loan Prepayments at a
percentage discount to par value greater than or equal to [●]% but less than or
equal to [●]% (the “Discount Range”).

  

To make an offer in connection with this solicitation, you are required to
deliver to the Administrative Agent a Discount Range Prepayment Offer on or
before 5:00 P.M. New York City time on the date that is three Business Days
following the dated delivery of the notice58 pursuant to Subsection 4.4(h)(iii)
of the Credit Agreement.

 

The Borrower hereby represents and warrants to the Administrative Agent and the
[Lenders of the Initial Term Loans] [[and the] Lenders of the [●, 20●]59
Tranche[s]] as follows:

 

1.          [At least ten Business Days have passed since the consummation of
the most recent Discounted Term Loan Prepayment as a result of a prepayment made
by the Borrower on the applicable Discounted Prepayment Effective Date (or such
shorter period as agreed to by the Administrative Agent in its reasonable
discretion).][At least three Business Days have passed since the date the
Borrower was notified that no Lender was willing to accept any prepayment of any
Term Loan at the Specified Discount, within the Discount Range or at any
discount to par value, as applicable, or in the case of Borrower Solicitation of
Discounted Prepayment Offers, the date of the Borrower’s election not to accept
any Solicited Discounted Prepayment Offers made by a Lender (or such shorter
period as agreed to by the Administrative Agent in its reasonable
discretion).]60

 

 





58Or such later date designated by the Administrative Agent and approved by the
Borrower.

 

59List multiple Tranches if applicable.

 

60Insert applicable representation.

 

 

 

 

EXHIBIT O
to
TERM LOAN CREDIT AGREEMENT

 

Page 3

 

The Borrower acknowledges that the Administrative Agent and the relevant Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with any Discount Range Prepayment Offer made in
response to this Discount Range Prepayment Notice and the acceptance of any
prepayment made in connection with this Discount Range Prepayment Notice.

 

The Borrower requests that Administrative Agent promptly notify each of the
relevant Lenders party to the Credit Agreement of this Discount Range Prepayment
Notice.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

EXHIBIT O
to
TERM LOAN CREDIT AGREEMENT

 

Page 4

 

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Notice as of the date first above written.

 

  NCI BUILDING SYSTEMS, INC.         By:       Name:     Title:

 

Enclosure: Form of Discount Range Prepayment Offer

 

 

 

 

EXHIBIT P
to
TERM LOAN CREDIT AGREEMENT

 

FORM OF DISCOUNT RANGE PREPAYMENT OFFER

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent under the
Credit Agreement referred to below

 

[          ]

 

[DATE]

 

Attention: [          ]

 

Re:NCI BUILDING SYSTEMS, INC.

 

Reference is made to (a) that certain Term Loan Credit Agreement dated as of
February 8, 2018 (together with all exhibits and schedules thereto and as the
same may be amended, restated, amended and restated, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”), among NCI
BUILDING SYSTEMS, INC., a Delaware corporation (together with its successors and
assigns, the “Borrower”), the several banks and other financial institutions
from time to time party thereto (the “Lenders”) and CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders and as collateral agent for the Secured Parties and (b)
that certain Discount Range Prepayment Notice, dated ______, 20__, from the
Borrower (the “Discount Range Prepayment Notice”). Capitalized terms used herein
and not otherwise defined herein are used herein as defined in the Credit
Agreement.

 

The undersigned Lender hereby gives you irrevocable notice, pursuant to
Subsection 4.4(h)(iii) of the Credit Agreement, that it is hereby offering to
accept a Discounted Term Loan Prepayment on the following terms:

 

1.          This Discount Range Prepayment Offer is available only for
prepayment on the [Initial Term Loans] [[and the] [●, 20●]61 Tranche[s]] held by
the undersigned.

 

2.          The maximum aggregate Outstanding Amount of the Discounted Term Loan
Prepayment that may be made in connection with this offer shall not exceed (the
“Submitted Amount”):

 

[Initial Term Loans - $[●]]

 

[[●, 20●]62 Tranche[s] - $[●]]

 

 



61List multiple Tranches if applicable.

 

62List multiple Tranches if applicable.

 

 

 

 

EXHIBIT P

to

TERM LOAN CREDIT AGREEMENT

 

Page 2

 

3.          The percentage discount to par value at which such Discounted Term
Loan Prepayment may be made is [●]% (the “Submitted Discount”).

 

The undersigned Lender hereby expressly consents and agrees to a prepayment of
its [Initial Term Loans] [[and its] [●, 20●]63 Tranche[s]] indicated above
pursuant to Subsection 4.4(h) of the Credit Agreement at a price equal to the
Applicable Discount and in an aggregate Outstanding Amount not to exceed the
Submitted Amount, as such amount may be reduced in accordance with the Discount
Range Proration, if any, and as otherwise determined in accordance with and
subject to the requirements of the Credit Agreement.

 

The undersigned Lender further acknowledges and agrees that (1) the Borrower may
have, and may come into possession of information regarding the Term Loans or
the Loan Parties hereunder that is not known to such Lender and that may be
material to the decision by such Lender to accept the Discounted Term Loan
Prepayment (“Excluded Information”), (2) such Lender independently and, without
reliance on the Borrower, any of its Subsidiaries, the Administrative Agent or
any of their respective Affiliates, has made its own analysis and determination
to participate in the Discounted Term Loan Prepayment notwithstanding such
Lender’s lack of knowledge of the Excluded Information, and (3) none of the
Borrower, its Subsidiaries, the Administrative Agent, or any of their respective
Affiliates shall have any liability to such Lender, and the undersigned Lender
hereby waives and releases, to the extent permitted by law, any claims such
Lender may have against the Borrower, its Subsidiaries, the Administrative
Agent, and their respective Affiliates, under applicable laws or otherwise, with
respect to the nondisclosure of the Excluded Information. The undersigned Lender
further acknowledges that the Excluded Information may not be available to the
Administrative Agent or the other Lenders.



 

 



63List multiple Tranches if applicable.

 

 

 

 

EXHIBIT P

to

TERM LOAN CREDIT AGREEMENT

 

Page 3

 

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Offer as of the date first above written.

 

[                ]

By:       Name     Title:  

 

By:       Name     Title:  

 

 

 

 

EXHIBIT Q

to

TERM LOAN CREDIT AGREEMENT

 

FORM OF SOLICITED DISCOUNTED PREPAYMENT NOTICE

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent under the
Credit Agreement referred to below

 

[               ]

 

[DATE]

 

Attention: [               ]

 

Re:NCI BUILDING SYSTEMS, INC.

 

This Solicited Discounted Prepayment Notice is delivered to you pursuant to
Subsection 4.4(h)(iv) of that certain Term Loan Credit Agreement dated as of
February 8, 2018 (together with all exhibits and schedules thereto and as the
same may be amended, restated, amended and restated, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”), among NCI
BUILDING SYSTEMS, INC., a Delaware corporation (together with its successors and
assigns, the “Borrower”), the several banks and other financial institutions
from time to time party thereto (the “Lenders”) and CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders and as collateral agent for the Secured Parties.
Capitalized terms used herein and not otherwise defined herein are used herein
as defined in the Credit Agreement.

 

Pursuant to Subsection 4.4(h)(iv) of the Credit Agreement, the Borrower hereby
requests that [each Lender of the Initial Term Loans] [[and] each Lender of the
[●, 20●]

 

64Tranche[s]] submit a Solicited Discounted Prepayment Offer. Any Discounted
Term Loan Prepayment made in connection with this solicitation shall be subject
to the following terms:

 

1.          This Borrower Solicitation of Discounted Prepayment Offers is
extended at the sole discretion of the Borrower to each [Lender of the Initial
Term Loans] [[and to each] Lender of the [●, 20●]65 Tranche[s]].

 

2.          The maximum aggregate Outstanding Amount of the Discounted Term Loan
Prepayment that will be made in connection with this solicitation is (the
“Solicited Discounted Prepayment Amount”):66

 

 



64List multiple Tranches if applicable.

 

65List multiple Tranches if applicable.

 

66Minimum of $5,000,000 and whole increments of $500,000 in excess thereof (or
such lower minimum amounts or multiples as agreed to by the Administrative Agent
in its reasonable discretion).

 

 

 

 

EXHIBIT Q

to

TERM LOAN CREDIT AGREEMENT

 

Page 2

 

[Initial Term Loans - $[●]]

 

[[●, 20●]67 Tranche[s] - $[●]]

 

To make an offer in connection with this solicitation, you are required to
deliver to the Administrative Agent a Solicited Discounted Prepayment Offer on
or before 5:00 P.M. New York City time on the date that is three Business Days
following delivery of this notice68 pursuant to Subsection 4.4(h)(iv) of the
Credit Agreement.

 

The Borrower requests that Administrative Agent promptly notify each of the
relevant Lenders party to the Credit Agreement of this Solicited Discounted
Prepayment Notice.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

 



67List multiple Tranches if applicable.

 

68Or such later date as may be designated by the Administrative Agent and
approved by the Borrower.

 

 

 

 

EXHIBIT Q
to
TERM LOAN CREDIT AGREEMENT

 

Page 3

 

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Notice as of the date first above written.

 

  NCI BUILDING SYSTEMS, INC.       By:       Name:     Title:

 

Enclosure: Form of Solicited Discounted Prepayment Offer

 

 

 

 

EXHIBIT R
to
TERM LOAN CREDIT AGREEMENT

 

FORM OF SOLICITED DISCOUNTED PREPAYMENT OFFER

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent under the
Credit Agreement referred to below

 

[            ]

 

[DATE]

 

Attention: [           ]

 

Re:NCI BUILDING SYSTEMS, INC.

 

Reference is made to (a) that certain Term Loan Credit Agreement dated as of
February 8, 2018 (together with all exhibits and schedules thereto and as the
same may be amended, restated, amended and restated, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”), among NCI
BUILDING SYSTEMS, INC., a Delaware corporation (together with its successors and
assigns, the “Borrower”), the several banks and other financial institutions
from time to time party thereto (the “Lenders”) and CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders and as collateral agent for the Secured Parties and (b)
that certain Solicited Discounted Prepayment Notice, dated ______, 20__, from
the Borrower (the “Solicited Discounted Prepayment Notice”). Capitalized terms
used herein and not otherwise defined herein shall have the meaning ascribed to
such terms in the Solicited Discounted Prepayment Notice or, to the extent not
defined therein, in the Credit Agreement.

 

To accept the offer set forth herein, you must submit an Acceptance and
Prepayment Notice on or before the third Business Day following your receipt of
this notice.

 

The undersigned Lender hereby gives you irrevocable notice, pursuant to
Subsection 4.4(h)(iv) of the Credit Agreement, that it is hereby offering to
accept a Discounted Term Loan Prepayment on the following terms:

 

1.          This Solicited Discounted Prepayment Offer is available only for
prepayment on the [Initial Term Loans][[and the] [●, 20●]69 Tranche[s]] held by
the undersigned.

 

2.          The maximum aggregate Outstanding Amount of the Discounted Term Loan
Prepayment that may be made in connection with this offer shall not exceed (the
“Offered Amount”):

 

 



69List multiple Tranches if applicable.

 

 

 

 

EXHIBIT R
to
TERM LOAN CREDIT AGREEMENT

 

Page 2

 

[Initial Term Loans - $[●]]

 

[[●, 20●]70 Tranche[s] - $[●]]

 

3.          The percentage discount to par value at which such Discounted Term
Loan Prepayment may be made is [●]% (the “Offered Discount”).

 

The undersigned Lender hereby expressly consents and agrees to a prepayment of
its [Initial Term Loans] [[and its] [●, 20●]71 Tranche[s]] pursuant to
Subsection 4.4(h) of the Credit Agreement at a price equal to the Acceptable
Discount and in an aggregate Outstanding Amount not to exceed such Lender’s
Offered Amount as such amount may be reduced in accordance with the Solicited
Discount Proration, if any, and as otherwise determined in accordance with and
subject to the requirements of the Credit Agreement.

 

The undersigned Lender further acknowledges and agrees that (1) the Borrower may
have, and may come into possession of information regarding the Term Loans or
the Loan Parties hereunder that is not known to such Lender and that may be
material to the decision by such Lender to accept the Discounted Term Loan
Prepayment (“Excluded Information”), (2) such Lender independently and, without
reliance on the Borrower, any of its Subsidiaries, the Administrative Agent or
any of their respective Affiliates, has made its own analysis and determination
to participate in the Discounted Term Loan Prepayment notwithstanding such
Lender’s lack of knowledge of the Excluded Information, and (3) none of the
Borrower, its Subsidiaries, the Administrative Agent, or any of their respective
Affiliates shall have any liability to such Lender, and the undersigned Lender
hereby waives and releases, to the extent permitted by law, any claims such
Lender may have against the Borrower, its Subsidiaries, the Administrative
Agent, and their respective Affiliates, under applicable laws or otherwise, with
respect to the nondisclosure of the Excluded Information. The undersigned Lender
further acknowledges that the Excluded Information may not be available to the
Administrative Agent or the other Lenders.

 

 



70List multiple Tranches if applicable.

 

71List multiple Tranches if applicable.

 

 

 

 

EXHIBIT R
to
TERM LOAN CREDIT AGREEMENT

 

Page 3

 

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Offer as of the date first above written.

 

[           ]

By:       Name     Title:  

 

By:       Name     Title:  

 

 

 

 

EXHIBIT S
to
TERM LOAN CREDIT AGREEMENT

 

FORM OF SPECIFIED DISCOUNT PREPAYMENT NOTICE

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent under the
Credit Agreement referred to below

 

[          ]

 

[DATE]

 

Attention: [         ]

 

Re:NCI BUILDING SYSTEMS, INC.

 

This Specified Discount Prepayment Notice is delivered to you pursuant to
Subsection 4.4(h)(ii) of that certain Term Loan Credit Agreement dated as of
February 8, 2018 (together with all exhibits and schedules thereto and as the
same may be amended, restated, amended and restated, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”), among NCI
BUILDING SYSTEMS, INC., a Delaware corporation (together with its successors and
assigns, the “Borrower”), the several banks and other financial institutions
from time to time party thereto (the “Lenders”) and CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders and as collateral agent for the Secured Parties.
Capitalized terms used herein and not otherwise defined herein are used herein
as defined in the Credit Agreement.

 

Pursuant to Subsection 4.4(h)(ii) of the Credit Agreement, the Borrower hereby
offers to make a Discounted Term Loan Prepayment to each [Lender of the Initial
Term Loans] [[and to each] Lender of the [●, 20●]

 

72 Tranche[s]] on the following terms:

 

1.          This Borrower Offer of Specified Discount Prepayment is available
only to each [Lender of the Initial Term Loans] [[and to each] Lender of the [●,
20●]73 Tranche[s]].

 

2.          The maximum aggregate Outstanding Amount of the Discounted Term Loan
Prepayment that will be made in connection with this offer shall not exceed $[●]
of the [Initial Term Loans] [[and $[●] of the] [●, 20●]74 Tranche[(s)] of
Incremental Term Loans] (the “Specified Discount Prepayment Amount”). 75

 

 



72List multiple Tranches if applicable.

 

73List multiple Tranches if applicable.

 

74List multiple Tranches if applicable.

 

75Minimum of $5,000,000 and whole increments of $500,000 in excess thereof (or
such lower minimum amounts or multiples as agreed to by the Administrative Agent
in its reasonable discretion).

 

 

 

 

EXHIBIT S
to
TERM LOAN CREDIT AGREEMENT

 

Page 2

 

3.          The percentage discount to par value at which such Discounted Term
Loan Prepayment will be made is [●]% (the “Specified Discount”).

 

To accept this offer, you are required to submit to the Administrative Agent a
Specified Discount Prepayment Response on or before 5:00 P.M. New York City time
on the date that is three (3) Business Days following the date of delivery of
this notice76 pursuant to Subsection 4.4(h)(ii) of the Credit Agreement.

 

The Borrower hereby represents and warrants to the Administrative Agent [and the
Lenders] [[and] each Lender of the [●, 20●]77 Tranche[s]] as follows:

 

[At least ten Business Days have passed since the consummation of the most
recent Discounted Term Loan Prepayment as a result of a prepayment made by the
Borrower on the applicable Discounted Prepayment Effective Date (or such shorter
period as agreed to by the Administrative Agent in its reasonable
discretion).][At least three Business Days have passed since the date the
Borrower was notified that no Lender was willing to accept any prepayment of any
Term Loan at the Specified Discount, within the Discount Range or at any
discount to par value, as applicable, or in the case of Borrower Solicitation of
Discounted Prepayment Offers, the date of the Borrower’s election not to accept
any Solicited Discounted Prepayment Offers made by a Lender (or such shorter
period as agreed to by the Administrative Agent in its reasonable discretion).]
78

 

The Borrower acknowledges that the Administrative Agent and the Lenders are
relying on the truth and accuracy of the foregoing representations and
warranties in connection with their decision whether or not to accept the offer
set forth in this Specified Discount Prepayment Notice and the acceptance of any
prepayment made in connection with this Specified Discount Prepayment Notice.

 

The Borrower requests that Administrative Agent promptly notify each of the
relevant Lenders party to the Credit Agreement of this Specified Discount
Prepayment Notice.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 



76Or such later date as may be designated by the Administrative Agent and
approved by the Borrower.

 

77List multiple Tranches if applicable.

 

78Insert applicable representation.

 

 

 

 

EXHIBIT S
to
TERM LOAN CREDIT AGREEMENT

 

Page 3

 

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Notice as of the date first above written.

 

  NCI BUILDING SYSTEMS, INC.         By:       Name:     Title:

 

Enclosure: Form of Specified Discount Prepayment Response

 

 

 

 

EXHIBIT T
to
TERM LOAN CREDIT AGREEMENT

 

FORM OF SPECIFIED DISCOUNT PREPAYMENT RESPONSE

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent under the
Credit Agreement referred to below

 

[           ]

 

[DATE]

 

Attention: [           ]

 

Re:NCI BUILDING SYSTEMS, INC.

 

Reference is made to (a) that certain Term Loan Credit Agreement dated as of
February 8, 2018 (together with all exhibits and schedules thereto and as the
same may be amended, supplemented, waived or otherwise modified from time to
time, the “Credit Agreement”), among NCI BUILDING SYSTEMS, INC., a Delaware
corporation (together with its successors and assigns, the “Borrower”), the
several banks and other financial institutions from time to time party thereto
(the “Lenders”) and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative
agent (in such capacity, the “Administrative Agent”) for the Lenders and as
collateral agent for the Secured Parties and (b) that certain Specified Discount
Prepayment Notice, dated ______, 20__, from the Borrower (the “Specified
Discount Prepayment Notice”). Capitalized terms used herein and not otherwise
defined herein are used herein as defined in the Credit Agreement.

 

The undersigned Lender hereby gives you irrevocable notice, pursuant to
Subsection 4.4(h)(ii) of the Credit Agreement, that it is willing to accept a
prepayment of the following Tranches of Term Loans held by such Lender at the
Specified Discount in an aggregate Outstanding Amount as follows:

 

[Initial Term Loans - $[●]]

 

[[●, 20●]

 

 

 

 

EXHIBIT T
to
TERM LOAN CREDIT AGREEMENT

 

Page 2

 

79 Tranche[s] - $[●]]

 

The undersigned Lender hereby expressly consents and agrees to a prepayment of
its [Initial Term Loans][[and its] [●, 20●]80 Tranche[s]] pursuant to Subsection
4.4(h)(ii) of the Credit Agreement at a price equal to the Specified Discount in
the aggregate Outstanding Amount not to exceed the amount set forth above, as
such amount may be reduced in accordance with the Specified Discount Proration,
and as otherwise determined in accordance with and subject to the requirements
of the Credit Agreement.

 

The undersigned Lender further acknowledges and agrees that (1) the Borrower may
have, and may come into possession of information regarding the Term Loans or
the Loan Parties hereunder that is not known to such Lender and that may be
material to the decision by such Lender to accept the Discounted Term Loan
Prepayment (“Excluded Information”), (2) such Lender independently and, without
reliance on the Borrower, any of its Subsidiaries, the Administrative Agent or
any of their respective Affiliates, has made its own analysis and determination
to participate in the Discounted Term Loan Prepayment notwithstanding such
Lender’s lack of knowledge of the Excluded Information, and (3) none of the
Borrower, its Subsidiaries, the Administrative Agent, or any of their respective
Affiliates shall have any liability to such Lender, and the undersigned Lender
hereby waives and releases, to the extent permitted by law, any claims such
Lender may have against the Borrower, its Subsidiaries, the Administrative
Agent, and their respective Affiliates, under applicable laws or otherwise, with
respect to the nondisclosure of the Excluded Information. The undersigned Lender
further acknowledges that the Excluded Information may not be available to the
Administrative Agent or the other Lenders.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 



79List multiple Tranches if applicable.

 

80List multiple Tranches if applicable.

 

 

 

 

EXHIBIT T
to
TERM LOAN CREDIT AGREEMENT

 

Page 3

 

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Response as of the date first above written.

 

[             ]

By:       Name     Title:  

 

By:       Name     Title:  

 

 

 

 

EXHIBIT U
to
TERM LOAN CREDIT AGREEMENT

 

FORM OF COMPLIANCE CERTIFICATE

 

This Compliance Certificate is delivered to you pursuant to Subsection 7.2(a) of
the Term Loan Credit Agreement, dated as of February 8, 2018 (as the same may be
amended, restated, amended and restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), among NCI BUIILDING
SYSTEMS, INC. (together with its successors and assigns, the “Borrower”), the
lenders from time to time party thereto (the “Lenders”) and CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as administrative agent and collateral agent. Capitalized
terms used herein and not otherwise defined herein are used herein as defined in
the Credit Agreement.

 

1.          I am the duly elected, qualified and acting [Chief Financial
Officer]81 of the Borrower.

 

2.          I have reviewed and am familiar with the contents of this Compliance
Certificate. I am providing this Compliance Certificate solely in my capacity as
an officer of the Borrower. To my knowledge, the matters set forth herein are
true.

 

3.          I have reviewed the terms of the Credit Agreement and the other Loan
Documents and have made or caused to be made under my supervision a review in
reasonable detail of the transactions and condition of the Borrower and its
Restricted Subsidiaries during the accounting period covered by the financial
statements attached hereto as ANNEX 1 (the “Financial Statements”). Such review
disclosed at the end of the accounting period covered by the Financial
Statements, to my knowledge as of the date of this Compliance Certificate, that
[(i) the Financial Statements fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries in conformity with GAAP
and in reasonable detail and prepared in accordance with GAAP applied
consistently throughout the periods reflected therein and with prior periods
that begin on or after the Closing Date (except as disclosed therein or for the
absence of footnotes) and (ii)]82 the Borrower and its Restricted Subsidiaries
have observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in the Credit Agreement or the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and no Default or an Event of Default has occurred and is continuing [, except
for _________]83.

 

 



81The Compliance Certificate may be signed by a Responsible Officer of the
Borrower, including (a) the chief executive officer or the president of such
Person and, with respect to financial matters, the chief financial officer, the
treasurer or the controller or the VP–Treasury of such Person, (b) any vice
president of such Person or, with respect to financial matters, any assistant
treasurer or assistant controller of such Person, in each case who has been
designated in writing to the Administrative Agent or the Collateral Agent as a
Responsible Officer by the chief executive officer or president of such Person
or, with respect to financial matters, by the chief financial officer of such
Person.

 

82To be included only in Compliance Certificates accompanying Quarterly Reports.

 

83To be included if there was a Default or Event of Default during the
applicable period. The Default or Event of Default should be described.

 

 

 

 

EXHIBIT U
to
TERM LOAN CREDIT AGREEMENT

 

Page 2

 

[4.          Attached hereto as ANNEX 2 is the amount of (and the calculations
required to establish the amount of) Excess Cash Flow for the most recently
completed fiscal year covered by such financial statements.]84

 

[5.          Attached hereto as ANNEX 3 is a list setting forth any acquisition
by the Grantors (as defined in the Guarantee and Collateral Agreement) during
the most recently completed fiscal year of (i) any registration of any United
States Copyright, Patent or Trademark (each as defined in the Guarantee and
Collateral Agreement), in each case, material to the business of the Borrower
and its Restricted Subsidiaries, taken as a whole, or (ii) any exclusive rights
under a United States Copyright License, Patent License or Trademark License
(each as defined in the Guarantee and Collateral Agreement), in each case,
material to the business of the Borrower and its Restricted Subsidiaries, taken
as a whole, constituting Collateral (as defined in the Guarantee and Collateral
Agreement), as provided in Subsection 5.2.10 of the Guarantee and Collateral
Agreement.]85

 

[6.        Attached hereto as ANNEX 4 is a list setting forth any acquisition by
the Grantors (as defined in the Guarantee and Collateral Agreement) during the
most recently completed fiscal year of any Commercial Tort Action (as defined in
the Guarantee and Collateral Agreement) and describing the details thereof, as
provided in Subsection 5.2.12 of the Guarantee and Collateral Agreement.] 86

 

 



84Commencing with the delivery of the Compliance Certificate for the fiscal year
ending on or about October 31, 2019, to be included only (i) in Compliance
Certificates accompanying annual reports and (ii) if the Consolidated Secured
Leverage Ratio as of the last day of the immediately preceding fiscal year was
greater than or equal to 2.50:1.00.

 

85To be included only in Compliance Certificates accompanying annual financial
statements, and only if there was any applicable Intellectual Property acquired
by a Grantor (as defined in the Guarantee and Collateral Agreement) during the
immediately preceding fiscal year.

 

86To be included only in Compliance Certificates accompanying annual financial
statements, and only if there was any applicable Commercial Tort Action acquired
by a Grantor (as defined in the Guarantee and Collateral Agreement) during the
immediately preceding fiscal year.

 

 

 

 

EXHIBIT U
to
TERM LOAN CREDIT AGREEMENT

 

Page 3

 

IN WITNESS WHEREOF, I have executed this Compliance Certificate this ____ day of
_________, 20__.

 

  NCI BUILDING SYSTEMS, INC.,   as the Borrower         By:       Name:      
Title:  

 

 

 

 

ANNEX 1

 

[Applicable Financial Statements to be Attached]

 

 

 

 



For the Quarter/Year ended _______________ (“Statement Date”)

 

ANNEX 2
to the Compliance Certificate
($ in 000’s)

 

Excess Cash Flow

 



A.Excess Cash Flow for the fiscal year ending on the Statement Date.





 

the sum, without duplication, of  

 

  1. Consolidated Net Income for such period:                 (a) The net income
(loss) of the Borrower and its Restricted Subsidiaries, determined on a
Consolidated basis in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends   $_____               Excluding each of the
following:87                 (i) any net income (or loss) of any Person if such
Person is not the Borrower or a Restricted Subsidiary, except that (A) the
Borrower’s or any Restricted Subsidiary’s net income for such period shall be
increased by the aggregate amount actually dividended or distributed or that (as
determined by the Borrower in good faith, which determination shall be
conclusive) could have been dividended or distributed by such Person during such
period to the Borrower or a Restricted Subsidiary as a dividend or other
distribution (subject, in the case of a dividend or other distribution to a
Restricted Subsidiary, to the limitations contained in clause (ii) below), to
the extent not already included therein, and (B) the Borrower’s or any
Restricted Subsidiary’s equity in the net loss of such Person shall be included
to the extent of the aggregate Investment of the Borrower or any of its
Restricted Subsidiaries in such Person   $_____

 

 



87provided, further, that the exclusion of any item pursuant to clauses (i)
through (xiii) below shall also exclude the tax impact of any such item, if
applicable.

 

 

 

 

  (ii) any net income (loss) of any Restricted Subsidiary that is not a any net
income (loss) of any Restricted Subsidiary that is not a Subsidiary Guarantor if
such Restricted Subsidiary is subject to restrictions, directly or indirectly,
on the payment of dividends or the making of similar distributions by such
Restricted Subsidiary, directly or indirectly, to the Borrower by operation of
the terms of such Restricted Subsidiary’s charter or any agreement, instrument,
judgment, decree, order, statute or governmental rule or regulation applicable
to such Restricted Subsidiary or its stockholders (other than (x) restrictions
that have been waived or otherwise released, (y) restrictions pursuant to the
Credit Agreement or the other Loan Documents or the ABL Facility Documents, and
(z) restrictions in effect on the Closing Date with respect to a Restricted
Subsidiary and other restrictions with respect to such Restricted Subsidiary
that taken as a whole are not materially less favorable to the Lenders than such
restrictions in effect on the Closing Date as determined by the Borrower in good
faith, which determination shall be conclusive), except that (A) the Borrower’s
equity in the net income of any such Restricted Subsidiary for such period shall
be included in such Consolidated Net Income up to the aggregate amount of any
dividend or distribution that was or that (as determined by the Borrower in good
faith, which determination shall be conclusive) could have been made by such
Restricted Subsidiary during such period to the Borrower or another Restricted
Subsidiary (subject, in the case of a dividend that could have been made to
another Restricted Subsidiary, to the limitation contained in this clause (ii))
and (B) the net loss of such Restricted Subsidiary shall be included to the
extent of the aggregate Investment of the Borrower or any of its other
Restricted Subsidiaries in such Restricted Subsidiary   $_____             (iii)
(x) any gain or loss realized upon the sale, abandonment or other disposition of
any asset of the Borrower or any Restricted Subsidiary (including pursuant to
any sale/leaseback transaction) that is not sold, abandoned or otherwise
disposed of in the ordinary course of business (as determined by the Borrower in
good faith, which determination shall be conclusive) and (y) any gain or loss
realized upon the disposal, abandonment or discontinuation of operations of the
Borrower or any Restricted Subsidiary   $_____

 

 

 

 

  (iv) any extraordinary, unusual or nonrecurring gain, loss or charge
(including fees, expenses and charges (or any amortization thereof) associated
with the Transactions or any acquisition, merger or consolidation, whether or
not completed), any severance, relocation, consolidation, closing, integration,
facilities opening, business optimization, transition or restructuring costs,
charges or expenses, any signing, retention or completion bonuses, and any costs
associated with curtailments or modifications to pension and post-retirement
employee benefit plans   $_____             (v) the cumulative effect of a
change in accounting principles   $_____             (vi) all deferred financing
costs written off and premiums paid in connection with any early extinguishment
of Indebtedness or Hedging Obligations or other derivative instruments   $_____
            (vii) any unrealized gains or losses in respect of Hedge Agreements
  $_____             (viii) any unrealized foreign currency translation or
transaction gains or losses, including in respect of Indebtedness of any Person
denominated in a currency other than the functional currency of such Person  
$_____             (ix) any non-cash compensation charge arising from any grant
of limited liability company interests, stock, stock options or other equity
based awards   $_____             (x) to the extent otherwise included in
Consolidated Net Income, any unrealized foreign currency translation or
transaction gains or losses, including in respect of Indebtedness or other
obligations of the Borrower or any Restricted Subsidiary owing to the Borrower
or any Restricted Subsidiary   $_____

 

 

 

 

  (xi) any non-cash charge, expense or other impact attributable to application
of the purchase or recapitalization method of accounting (including the total
amount of depreciation and amortization, cost of sales or other non-cash expense
resulting from the write-up of assets to the extent resulting from such purchase
or recapitalization accounting adjustments), non-cash charges for deferred tax
valuation allowances and non-cash gains, losses, income and expenses resulting
from fair value accounting required by the applicable standard under GAAP  
$_____             (xii) any impairment charge or asset write-off, including any
charge or write-off related to intangible assets, long-lived assets or
investments in debt and equity securities, and any amortization of intangibles  
$_____              (xiii) expenses related to the conversion of various
employee benefit programs in connection with the Transactions, and non-cash
compensation related expenses   $_____             (xiv) any fees and expenses
(or amortization thereof), and any charges or costs, in connection with any
acquisition, Investment, Asset Disposition, issuance of Capital Stock, issuance,
repayment or refinancing of Indebtedness, or amendment or modification of any
agreement or instrument relating to any Indebtedness (in each case, whether or
not completed, and including any such transaction consummated prior to the
Closing Date)   $_____             (xv) to the extent covered by insurance and
actually reimbursed (or the Borrower has determined that there exists reasonable
evidence that such amount will be reimbursed by the insurer and such amount is
not denied by the applicable insurer in writing within 180 days and is
reimbursed within 365 days of the date of such evidence (with a deduction in any
future calculation of Consolidated Net Income for any amount so added back to
the extent not so reimbursed within such 365 day period)), any expenses with
respect to liability or casualty events or business interruption   $_____      
       (xvi) any expenses, charges and losses in the form of earn-out
obligations and contingent consideration obligations (including to the extent
accounted for as performance and retention bonuses, compensation or otherwise)
and adjustments thereof and purchase price adjustments, in each case paid in
connection with any acquisition, merger or consolidation or Investment   $_____
            2. Total (Item (A.1.a), excluding Items A.1.i through A.1.xvi)  
$_____             3. an amount equal to the amount of all non-cash charges to
the extent deducted in calculating such Consolidated Net Income and cash
receipts to the extent excluded in calculating such Consolidated Net Income
(except to the extent such cash receipts are attributable to revenue or other
items that would be included in calculating Consolidated Net Income for any
prior period)   $_____

 

 

 

 

  4. decreases in Consolidated Working Capital88 for such period (other than any
such decreases arising (x) from any acquisition or disposition of (a) any
business unit, division, line of business or Person or (b) any assets other than
in the ordinary course of business (each, an “ECF Acquisition” or “ECF
Disposition”, respectively) by the Borrower and the Restricted Subsidiaries
completed during such period, (y) from the application of purchase accounting or
(z) as a result of the reclassification of any balance sheet item from
short-term to long-term or vice versa)   $_____             5. an amount equal
to the aggregate net non-cash loss on Asset Dispositions (or any disposition
specifically excluded from the definition of the term “Asset Disposition”) by
the Borrower and the Restricted Subsidiaries during such period (other than in
the ordinary course of business) to the extent deducted in calculating such
Consolidated Net Income   $_____             6. cash receipts in respect of
Hedge Agreements during such period to the extent not otherwise included in
calculating such Consolidated Net Income   $_____             7. any
extraordinary, unusual or nonrecurring cash gain   $_____             8. Total
(Sum of Items A.2 through A.7)   $_____

 

B. over the sum, without duplication, of   $_____

 

  1. an amount equal to the amount of all non-cash credits included in
calculating such Consolidated Net Income and cash charges to the extent not
deducted in calculating such Consolidated Net Income;   $_____             2.
[reserved];   $_____

 

 



88“Consolidated Working Capital”: at any date, the excess of (a) the sum of all
amounts (other than cash, Cash Equivalents and Temporary Cash Investments) that
are or would, in conformity with GAAP, be set forth opposite the caption “total
current assets” (or any like caption) on a consolidated balance sheet of the
Borrower at such date excluding the current portion of current and deferred
income taxes over (b) the sum of all amounts that are or would, in conformity
with GAAP, be set forth opposite the caption “total current liabilities” (or any
like caption) on a consolidated balance sheet of the Borrower on such date,
including deferred revenue but excluding, without duplication, (i) the current
portion of any Funded Debt, (ii) all Indebtedness consisting of Loans to the
extent otherwise included therein, (iii) the current portion of interest and
(iv) the current portion of current and deferred income taxes.

 

 

 

 



  3. the aggregate amount of all principal payments, purchases or other
retirements of Indebtedness of the Borrower and the Restricted Subsidiaries
(including (A) the principal component of payments in respect of Financing Lease
Obligations (B) the amount of any repayment of Term Loans pursuant to Subsection
2.2(b) of the Credit Agreement, (C) the amount of a mandatory prepayment of Term
Loans pursuant to Subsection 4.4(b)(i) of the Credit Agreement and any mandatory
prepayment, repayment or redemption of Pari Passu Indebtedness pursuant to
requirements under the agreements governing such Pari Passu Indebtedness similar
to the requirements set forth in Subsection 4.4(b)(i) of the Credit Agreement
(as determined by the Borrower in good faith, which determination shall be
conclusive), to the extent required due to an Asset Disposition (or any
disposition specifically excluded from the definition of the term “Asset
Disposition”) that resulted in an increase to Consolidated Net Income and not in
excess of the amount of such increase, but excluding (x) all other prepayments
of Loans, (y) all prepayments of ABL Facility Loans and (z) all prepayments of
revolving loans (other than Revolving Loans hereunder), to the extent there is
not an equivalent permanent reduction in commitments thereunder) made during
such period (except to the extent financed with the proceeds of long-term
Indebtedness of the Borrower or the Restricted Subsidiaries);   $_____

 

  4. an amount equal to the aggregate net non-cash gain on Asset Dispositions
(or any disposition specifically excluded from the definition of the term “Asset
Disposition”) by the Borrower and the Restricted Subsidiaries during such period
(other than in the ordinary course of business) to the extent included in
calculating such Consolidated Net Income;   $_____             5. increases in
Consolidated Working Capital for such period (other than any such increases
arising (x) from any ECF Acquisition or ECF Disposition by the Borrower and the
Restricted Subsidiaries completed during such period, (y) from the application
of purchase accounting or (z) as a result of the reclassification of any balance
sheet item from short-term to long-term or vice versa),   $_____             6.
payments by the Borrower and the Restricted Subsidiaries during such period in
respect of long-term liabilities of the Borrower and the Restricted Subsidiaries
other than Indebtedness, to the extent not already deducted in calculating
Consolidated Net Income;   $_____             7. [reserved];   $_____

 

 

 

 

  8. the amount of Restricted Payments (other than Investments) made in cash
during such period (on a consolidated basis) by the Borrower and the Restricted
Subsidiaries pursuant to Subsection 8.2(b) of the Credit Agreement (other than
Subsection 8.2(b)(vi) of the Credit Agreement), to the extent such Restricted
Payments were financed with internally generated cash flow of the Borrower and
the Restricted Subsidiaries;   $_____             9. the aggregate amount of
expenditures actually made by the Borrower and the Restricted Subsidiaries in
cash during such period (including expenditures for the payment of financing
fees) to the extent that such expenditures are not expensed during such period
and are not deducted in calculating Consolidated Net Income;   $_____          
  10. the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and the Restricted Subsidiaries during
such period that are made in connection with any prepayment of Indebtedness to
the extent that such payments are not deducted in calculating Consolidated Net
Income;   $_____             11. [reserved];   $_____             12. the amount
of (x) Permitted Payments made pursuant to subsection 8.2(b)(vii)(B) of the
Credit Agreement or with respect to Related Taxes pursuant to Subsection
8.2(b)(vii)(C) of the Credit Agreement or (y) taxes (including penalties and
interest) paid in cash or tax reserves set aside or payable (without
duplication) in such period to the extent they exceed the amount of tax expense
deducted in calculating such Consolidated Net Income for such period;   $_____  
          13. cash expenditures in respect of Hedge Agreements during such
period to the extent not deducted in calculating such Consolidated Net Income;
and   $_____

 

 

 

 

  14. (v) any extraordinary, unusual or nonrecurring cash loss or charge
(including fees, expenses, charges (or any amortization thereof) associated with
the Transactions or any acquisition, merger or consolidation, whether or not
completed), (w) any fees and expenses (or amortization thereof), and any charges
or costs, in connection with any acquisition, Investment, Asset Disposition,
issuance of Capital Stock, issuance, repayment or refinancing of Indebtedness,
or amendment or modification of any agreement or instrument relating to any
Indebtedness (in each case, whether or not completed, after the date hereof or
any accounting change, and including any such transaction consummated prior to
the date hereof), (x) any severance, relocation, consolidation, closing,
integration, facilities opening, business optimization, transition or
restructuring costs, charges or expenses, (y) any signing, retention or
completion bonuses and (z) any costs associated with curtailments or
modifications to pension and post-retirement employee benefit plans, in each
case, to the extent not already deducted in calculating Consolidated Net Income;
  $_____             15. Total (Sum of Items B.1 through B.14)   $_____        
    C. Excess Cash Flow (Item A.8 – Item B.15)   $_____

 

 

 

 

ANNEX 3



[Applicable Acquired Intellectual Property for Guarantee and Collateral
Agreement to be Listed.]

 

 

 



 

ANNEX 4



 

[Applicable Acquired Commercial Tort Actions for Guarantee and Collateral
Agreement to be Listed.]

 

 

 

 

EXHIBIT V
to
TERM LOAN CREDIT AGREEMENT

 

Form of Tax Sharing Agreement

 

[See Attached.]

 

 

 

 

PRIVILEGED AND CONFIDENTIAL EXHIBIT V

to

TERM LOAN CREDIT AGREEMENT

 

FORM OF TAX SHARING AGREEMENT

 

This Tax Sharing Agreement (the “Agreement”), dated as of [●], is made and
entered into between [●], a [●] (“Parent”) and [●], a [●] (the “Company”).89

 

WITNESSETH:

 

WHEREAS, the parties hereto desire to provide for the allocation of liabilities,
procedures to be followed, and other matters with respect to Combined Taxes (as
defined below).

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:

 

Article I

 

DEFINITIONS

 

1.Definitions.

 

Actual Tax Amount: shall have the meaning set forth in Article III, Section 2 of
this Agreement.

 

Agreement: shall have the meaning set forth in the preamble.

 

Code: shall mean the Internal Revenue Code of 1986, as amended.

 

Combined Tax: shall mean any Tax in respect of a Combined Tax Group.

 

Combined Tax Group: shall mean any consolidated, combined, unitary or affiliated
group (a) of which the Company or any of its Subsidiaries was or is, or was or
is required to be, a member for any Tax year and (b) of which a Parent Entity
was or is, or was or is required to be, the common parent for such Tax year for
purposes of paying Taxes or filing a Tax Return.

 

 



89This form agreement assumes the Company will be treated as a corporation for
U.S. federal, state and local income tax purposes at the time this agreement is
entered into. In the event that the Company is not treated as a corporation for
U.S. federal, state and local income tax purposes, the Company may revise this
agreement in such a manner as necessary or appropriate to enable the parties to
make payments based upon the amounts that would be payable if the Company were
treated as a corporation for U.S. federal, state and local income tax purposes.

 

 

 

 

Combined Tax Return: shall mean any Tax Return with respect to any Combined Tax.

 

Combined Tax Return Year: shall mean any Tax year for which a Combined Tax
Return is, or is required to be, filed by a Parent Entity.

 

Company: shall have the meaning set forth in the preamble.

 

Company Group: shall mean, with respect to any Combined Tax, a subgroup of the
relevant Combined Tax Group, whose member or members shall include each member
of such Combined Tax Group that is either the Company or a Subsidiary of the
Company.

 

Effective Time: shall mean [●].

 

IRS: shall mean the United States Internal Revenue Service, including, but not
limited to, its authorized agents and representatives and, in the case of a
litigated controversy, the attorneys representing it.

 

Parent: shall have the meaning set forth in the preamble.

 

Parent Entity: shall mean Parent, [●] and any other Subsidiary of Parent other
than the Company or any Subsidiary of the Company.

 

Person: shall mean any individual, corporation, partnership, joint venture,
association, joint-stock company, limited liability company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

 

Separate Tax Amount: shall have the meaning set forth in Article III, Section 1
of this Agreement.

 

Subsidiary: shall mean, with respect to any Person at any time, any corporation,
association, partnership, limited liability company or other business entity of
which more than 50% of the total voting power of shares of capital stock or
other equity interests (including partnership interests) entitled (without
regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by (a) such Person or (b) one or more Subsidiaries of
such Person.

 

Tax: shall mean any federal, state, local or foreign income, alternative
minimum, accumulated earnings, personal holding company, franchise, capital
stock, net worth, profits, windfall profits, gross receipts, modified gross
receipts, gross margin, sales, use, value added, transfer, registration, stamp,
premium, excise, customs duties, severance, environmental (including taxes under
section 59A of the Code), real property, personal property, ad valorem, rent,
occupancy, license, occupation, employment, payroll, social security,
disability, unemployment, workers’ compensation, withholding, estimated or other
similar tax, duty, fee, assessment or other governmental charge or deficiencies
thereof (including all interest and penalties thereon and additions thereto).

 

 4 

 

 

Tax Return: shall mean any federal, state, local or foreign Tax return,
declaration, statement, report, schedule, form or information return or any
amendment to any of the foregoing relating to Taxes.

 

Taxing Authority: shall mean, with respect to any Tax, the governmental entity
or political subdivision thereof that imposes such Tax, and the agency (if any)
charged with the collection of such Tax for such entity or subdivision.

 

Treasury Regulations: shall mean the regulations prescribed under the Code.

 

2.Successors.

 

References to the Company or a Parent Entity shall include any successor thereto
or any Person with respect to which the Company or such Parent Entity,
respectively, is the successor.

 

Article II

 

PROCEDURAL MATTERS

 

1.The applicable Parent Entity shall have the responsibility for the preparation
and filing of each Combined Tax Return for each Combined Tax with respect to
which it is the common parent, including any amended returns and any other
returns, documents or statements required to be filed with any Taxing Authority
relating to such Combined Tax Return. Parent shall, or shall cause the
applicable Parent Entity to, file all such Combined Tax Returns on a timely
basis, taking into account extensions of the due date for the filings of such
returns.

 

2.The Company shall, and shall cause each of its Subsidiaries that is eligible
to be a member of the relevant Combined Tax Group to, join and continue to join
in filing a Combined Tax Return with respect to each jurisdiction for all Tax
years for which the Company or such Subsidiary, as the case may be, is eligible
to do so under the applicable Tax law, unless an applicable Parent Entity shall,
as permitted under the applicable Tax law, request otherwise.

 

3.The applicable Parent Entity shall have the right to exercise all powers of a
common parent with respect to each relevant Combined Tax Return or Combined Tax.

 

4.The applicable Parent Entity shall be the agent and attorney-in-fact of the
Combined Tax Group of which such Parent Entity is the common parent and of each
member of such group in respect of any and all matters relating to any Combined
Tax of such group for all Combined Tax Return Years. In its sole discretion,
such Parent Entity shall have the right with respect to each such Combined Tax
Return (a) to determine (i) the manner in which such Combined Tax Return shall
be prepared and filed, including, without limitation, the manner in which any
item of income, gain, loss, deduction or credit shall be reported and the
adoption or change of any method of accounting, (ii) whether any extensions may
be requested and (iii) the elections that will be made by each member of the
Combined Tax Group for which such Combined Tax Return is filed, (b) to contest,
compromise or settle any adjustment or deficiency proposed, asserted or assessed
as a result of any audit of such return by any Taxing Authority, (c) to file,
prosecute, compromise or settle any claim for refund and (d) to determine
whether any refund to which such Combined Tax Group may be entitled shall be
paid by way of refund or credited against the Combined Tax liability of such
group. The Company hereby irrevocably appoints, and shall cause each of its
Subsidiaries that is a member of each such Combined Tax Group to irrevocably
appoint, such Parent Entity as its agent and attorney-in-fact to take such
action (including the execution of documents) as such Parent Entity may deem
appropriate to effect the foregoing.

 

 5 

 

 

5.The Company shall, and shall as appropriate cause each of its Subsidiaries
that is a member of a Combined Tax Group to, reimburse the applicable Parent
Entity for (a) any outside legal and accounting expenses incurred by such Parent
Entity in the course of the conduct of any audit or contest regarding a Combined
Tax liability of such group, (b) any other expenses incurred by such Parent
Entity in the course of any litigation or proceeding relating thereto and (c)
any cost incurred by such Parent Entity in connection with preparing or filing
any Combined Tax Return or otherwise administering this Agreement with respect
to such group.

 

6.The Company shall, and shall cause each of its Subsidiaries that is a member
of a Combined Tax Group to, furnish to the applicable Parent Entity in a timely
manner such information, documents and other assistance, in each case as such
Parent Entity may reasonably request in connection with the preparing or filing
of each Combined Tax Return with respect to such group or any audit or
examination by any Taxing Authority or any judicial or administrative proceeding
relating to a Combined Tax of such group or otherwise with respect to this
Agreement or any transaction contemplated hereby.

 

7.Notwithstanding anything to the contrary in this Agreement, Parent shall have
the right to direct the Company, on behalf of any Parent Entity, (a) to prepare
and file any Combined Tax Return, (b) to calculate any payment described in
Article III and (c) to undertake any other Tax matters (including any audit or
contest) with respect to any Combined Tax Return for which any Parent Entity is
responsible under the applicable Tax laws or this Agreement. The Company shall
act diligently with respect to any such Tax matter in a timely fashion until
otherwise directed by Parent.

 

 6 

 

 

Article III

 

TAX PAYMENTS

 

1.The Separate Tax Amount with respect to a Combined Tax Return for a Combined
Tax Return Year shall be the Tax liability that would be reflected on a separate
consolidated, combined, unitary or affiliated Tax Return of the Company Group
corresponding to such Combined Tax Return, applying the same tax accounting
methods, elections and return positions as are applied in such corresponding
Combined Tax Return; provided that, in calculating the Separate Tax Amount, (a)
any carryovers of net operating losses, net capital losses, excess tax credits
or other tax attributes of the Company Group, determined assuming that members
of such Company Group had not been in existence before the Effective Time, shall
be taken into account to the extent such carryovers could have been utilized by
the Company Group if such Company Group had never been included in the relevant
Combined Tax Group, but only to the extent the Parent Entity of such Combined
Tax Group utilizes such carryovers, (b) any provision of the Code that requires
consolidated computations, such as sections 861 and 1231, and any similar
provision with respect to any other Combined Tax, shall be applied separately to
the Company Group and (c) Treasury Regulations section 1.1502-13, and any
similar provisions with respect to any other Combined Tax, shall be applied as
if the Company Group were not a part of the relevant Combined Tax Group. For
purposes of this Article III, Section 1, a carryover of the Company Group will
be treated as utilized by a Parent Entity to the extent that the actual Tax
liability of the relevant Combined Tax Group is less than the Tax liability of
such Combined Tax Group determined without giving effect to such carryover.
Parent shall, or shall cause the applicable Parent Entity to, calculate each
applicable Separate Tax Amount.

 

2.For each Combined Tax Return Year, the Company shall timely pay (or shall
cause to be timely paid), on behalf of the applicable Parent Entity, to the
applicable Taxing Authority any Combined Taxes required to be paid (including
estimated payments relating thereto) with respect to each Combined Tax Return
required to be filed by such Parent Entity for such Combined Tax Return Year. If
the Separate Tax Amount corresponding to such Combined Tax Return for such
Combined Tax Return Year exceeds the amount paid by the Company to the
applicable Taxing Authority with respect to such Combined Tax Return for such
Combined Tax Return Year (such amount, the “Actual Tax Amount”), the Company
shall pay (or shall cause to be paid) to Parent such excess, and if such Actual
Tax Amount exceeds such Separate Tax Amount, then Parent shall pay to the
Company such excess.

 

3.To the extent that any audit, litigation, claim or refund with respect to a
Combined Tax Return results in any additional amount of Combined Taxes due by
any applicable Parent Entity relating to the treatment of a Company Group item,
a corresponding adjustment shall be made to such item and to the Company Group’s
applicable Separate Tax Amount and Actual Tax Amount. The Company shall, and
shall as appropriate cause any of its Subsidiaries that is a member of the
relevant Combined Tax Group to, timely pay, on behalf of such Parent Entity,
such amount to the applicable Taxing Authority.

 

4.All calculations made by a Parent Entity under this Agreement shall be binding
upon the parties hereto absent manifest error.

 

 7 

 

 

5.Any payment required to be made between Parent and the Company pursuant to
this Agreement shall be made in accordance with the method for settling
intercompany accounts that is generally in effect between Parent and the Company
at the time of such payment or in such other manner as Parent may direct.

 

Article IV

 

INTEREST

 

1.Any amount owed by any party to the other party pursuant to this Agreement
which is not paid when due may bear interest from the due date until paid at
then prevailing unsecured cost of funds to the party owing such amount.

 

Article V

 

MISCELLANEOUS PROVISIONS

 

1.Any information or documents furnished by one party to another pursuant to
this Agreement shall be treated as confidential and, except as, and to the
extent, required during the course of an audit or litigation or otherwise
required by law, shall not be disclosed to another Person without the consent,
which shall not be unreasonably withheld, of the first party.

 

2.All payments to be made by any party under this Agreement shall, except to the
extent otherwise specifically provided herein, be made without setoff,
counterclaim or withholding, all of which are expressly waived.

 

3.Nothing in this Agreement shall be construed to require a party hereto to pay
any liability or obligation arising under this Agreement more than once.

 

4.If due to any change in applicable law, regulations, or interpretation thereof
after the date of this Agreement, performance of any provision of this Agreement
or any transaction contemplated thereby shall become impracticable or
impossible, the parties hereto shall use their best efforts to find and employ
an alternative means to achieve the same or substantially the same result as
that contemplated by such provision.

 

5.This Agreement shall be binding upon and inure to the benefit of any successor
to each of the parties, by merger, acquisition of assets or otherwise, to the
same extent as if the successor had been an original party to this Agreement.

 

6.This Agreement shall be governed by and construed in accordance with the laws
of the State of New York without giving effect to the rules or principles of
conflict of laws thereof, to the extent the same are not mandatorily applicable
by statute and would permit or require the application of the laws of another
jurisdiction.

 

 8 

 

 

7.This Agreement may be executed simultaneously in one or more counterparts,
each of which will be deemed an original, but all of which when taken together
shall constitute one and the same instrument.

 

8.The headings in this Agreement are for convenience only and shall not be
deemed for any purpose to constitute a part or to affect the interpretation of
this Agreement.

 

9.This Agreement may be amended from time to time by agreement in writing
executed by all the parties hereto or all of the parties then bound thereby.
This Agreement constitutes the entire agreement with respect to the subject
matter hereof and supersedes all prior written and oral understandings with
respect thereto.

 

10.Any notice, request or other communication required or permitted in this
Agreement shall be in writing and shall be sufficiently given if personally
delivered or if sent by registered or certified mail, postage prepaid, addressed
as follows:

 

If to a Parent Entity or the Company:

 

[●]

 

With copies to

 

[●]

 

In each case, with a copy to (which shall not constitute notice):



Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022
Attention: [●]

Facsimile: [●]




Clayton, Dubilier & Rice, LLC

375 Park Avenue, 18th Floor

New York, New York 10152

Attention: [●]

Facsimile: [●]

 

or to such other address as set forth in writing by either party to the other in
accordance with this section.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 9 

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized representatives.

 

[●]

   

  By:       Name:    

Title: 

 

[Signature Page to Tax Sharing Agreement]

 

 

 

 

[●]



 



  By:       Name:    

Title: 

 

[Signature Page to Tax Sharing Agreement]

 

 

